Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 1 of 268 PageID# 5703



                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

         Plaintiffs,

v.
                                                          Case No. 1:18-cv-00950-LO-JFA
COX COMMUNICATIONS, INC., et al.,

         Defendants.




                                     PLAINTIFFS’ EXHIBIT LIST

            Pursuant to the Court’s July 22, 2019 Order Modifying the Pretrial Schedule (Docket No.

     223), Federal Rule of Civil Procedure 26(a)(3) and the local rules, Plaintiffs Sony Music

     Entertainment, et al. (“Plaintiffs”) hereby submit their list of exhibits for trial in the above-

     captioned matter.

            Plaintiffs submit this trial list below without waiving any of their rights. Plaintiffs state

     that the descriptions below are for organizational and identification purposes only and are not

     meant to be admissions, concessions, or waiver of privilege. Many of the exhibits listed on

     Plaintiffs’ list are documents that are admissible when offered by Plaintiffs but are not admissible

     when offered by Cox Communications, Inc. or CoxCom, LLC (“Cox” or “Defendants”) (e.g.,

     admissions by a party-opponent). Thus, by listing an exhibit on this exhibit list, Plaintiffs do not

     concede the admissibility of any such document if offered by any other party or waive any

     objections to the admissibility of any exhibits. Plaintiffs reserve the right to challenge and object

     to Cox’s use of any exhibits on this list on any grounds.
Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 2 of 268 PageID# 5704



        By filing this exhibit list, Plaintiffs reserve the right to (1) add or amend these disclosures

 as appropriate and/or necessary; (2) to present additional exhibits for rebuttal or impeachment

 purposes; (3) to use any pleading filed in this matter as an exhibit; (4) to supplement or amend this

 exhibit list in light of any exhibits used in the summary judgment briefing; (3) to correct any entries

 on this list that may inadvertently contain typographical errors, or fail to identify the complete

 bates range for the exhibit in question; (6) to introduce any exhibits identified by Cox in their

 exhibit list or at trial; (7) to supplement or amend this exhibit list in light of any exhibit

 inadvertently omitted from the current list or which comes to Plaintiffs’ attention after this filing

 and for which reasonable notice is given to Defendants; (8) to supplement and amend the list as

 circumstances change due to Court rulings that may occur during the remaining pre-trial period;

 (9) to present any listed exhibit as a “blow up” or enlarged version of the document; or (10) to

 present demonstrative exhibits, excerpted exhibits, or summaries of voluminous documents.




                                                   2
                             Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 3 of 268 PageID# 5705
                                                            PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
    1                                                                           List of Sound Recordings in Sony v. Cox
    2                                                                           List of Musical Compositions in Sony v. Cox
    3         RIAA_00000003                    RIAA_00000016                    Master Agreement between DtecNet Inc. and Recording Industry Association of America Inc.
    4         RIAA_00000017                    RIAA_00000029                    SOW RIAA Commercial ISP Program
    5         RIAA_00000030                    RIAA_00000044                    Statement of Work ("SOW")
    6         RIAA_00000045                    RIAA_00000058                    Statement of Work ("SOW")
    7         RIAA_00000059                    RIAA_00000059                    Email from abuse@cox.net to antipiracy2@riaa.com, Re: Copyright Infringement - Notice ID # 22274164126

      8       RIAA_00050955                    RIAA_00050955                    Email from abuse@cox.net to antipiracy2@riaa.com, Re: Copyright Infringement - Notice ID # 22283720487

      9       COX_SONY_00006776                COX_SONY00007833                 Ticket # 23936937
     10       COX_BMG00103791                  COX_BMG00103796                  Ticket # 24063247
     11       Plaintiffs_00286431              Plaintiffs_00286431              AM Data Columns_Network Hashes_SHA1
     12                                                                         Summary of RIAA Notices to Cox
     13       Plaintiffs_00286430              Plaintiffs_00286430              RIAA notices sent to Cox 2012 - 2015.txt
     14       Plaintiffs_00286280              Plaintiffs_00286280              RIAA notices sent to Cox 2012 - 2015.xlsx
     15       Plaintiffs_00286280              Plaintiffs_00286280              Excerpt of Plaintiffs_00286280 (Plaintiffs' Deposition Ex. 154)
     16       Plaintiffs_00286432              Plaintiffs_00286432              SHA1_Binary Files From Drive
     17       Plaintiffs_00008698              Plaintiffs_00286173              Compilation of notices sent from antipiracy2@riaa.com to abuse@cox.net
     18       COX_SONY_00009022                COX_SONY_00500472                Compilation of notices sent from antipiracy2@riaa.com to abuse@cox.net
     19       COX_SONY_00515539                COX_SONY_00515539                Ticket Data
     20                                                                         Action and Action_Content_Form fields from COX_SONY_00515539 (Plaintiffs' Deposition Ex. 204)
     21       COX_SONY_00515539                COX_SONY_00515539                Excerpt of COX_SONY_00515539 (Plaintiffs' Deposition Ex. 203)
     22       COX_SONY_00515539                COX_SONY_00515539                Excerpt of COX_SONY_00515539 for ICOMS_ID = 580702666207 (Plaintiffs' Deposition Ex. 208)
     23       COX_SONY_00515540                COX_SONY_00518952                RIAA_subjects_to_accounts
     24       COX_SONY_00515540                COX_SONY_00515540                Excerpt of COX_SONY_00515540 (Plaintiffs' Deposition Ex. 212)
     25       COX_SONY_00515540                COX_SONY_00515540                Excerpt of COX_SONY_00515540 (Plaintiffs' Deposition Ex. 216)
     26       COX_SONY_00974239                COX_SONY_00974239                Actions History Supplemental Tkts without ICOMS ID Copyother
     27       COX_SONY_00974239                COX_SONY_00974239                Excerpt of COX_SONY_00974239 (Plaintiffs' Deposition Ex. 215)
     28       COX_SONY_00974239                COX_SONY_00974239                Excerpt of COX_SONY_00974239, icoms_id = 541069349405
     29       COX_SONY_00974239                COX_SONY_00974239                Excerpt of COX_SONY_00974239, icoms_id = 436510478406
     30       COX_SONY_00974239                COX_SONY_00974239                Excerpt of COX_SONY_00974239, icoms_id = 132019062501
     31       COX_SONY_00974240                COX_SONY_00974240                Excerpt of COX_SONY_00974240 (Plaintiffs' Deposition Ex. 214)
     32       COX_SONY_00527815                COX_SONY_00935146                Compilation of forwarded notices from abuse@cox.net to Cox subscribers
     33       MM000306                         MM000306                         MarkMonitor Evidence Packages



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                    1
                             Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 4 of 268 PageID# 5706
                                                            PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
    34   BMG Trial, PX 2538                                                     Rightscorp Notice Data
    35                                                                          Excerpt of PX-2538 from BMG Rights Management (US) LLC et al. v. Cox Enterprises, Inc. et al., No. 1:14-
                                                                                cv-01611 (E.D. Va.) IP = 98.176.207.69 EmailidDate = 12/28/13 - 1/20/14 (Plaintiffs' Deposition Ex. 223)


     36                                                                         Excerpt of PX-2538 from BMG Rights Management (US) LLC et al. v. Cox Enterprises, Inc. et al., No. 1:14-
                                                                                cv-01611 (E.D. Va.) IP = 72.201.210.66 EmailidDate = 12/28/13 - 1/20/14 (Plaintiffs' Deposition Ex. 225)


     37                                                                         Excerpt of PX-2538 from BMG Rights Management (US) LLC et al. v. Cox Enterprises, Inc. et al., No. 1:14-
                                                                                cv-01611 (E.D. Va.) IP = 72.206.99.193 EmailidDate = 12/28/13 - 1/20/14 (Plaintiffs' Deposition Ex. 227)


     38                                                                         Summary of Exhibits A and B
     39                                                                         Hard drive with copies of files distributed by Cox's users (as produced on Feb. 26, 2019)
     40       Plaintiffs_00286433              Plaintiffs_00286433              Exhibit B to Complaint (Musical Compositions)
     41       Plaintiffs_00286434              Plaintiffs_00286434              Exhibit A to Complaint (Sound Recordings)
     42       Plaintiffs_00286435              Plaintiffs_00286435              The Cars - Drive
     43       Plaintiffs_00286436              Plaintiffs_00286436              Bruno Mars - Locked Out of Heaven
     44       Plaintiffs_00286437              Plaintiffs_00286437              Prince - Little Red Corvette
     45       Plaintiffs_00286438              Plaintiffs_00286438              Zac Brown Band - Sweet Annie
     46       Plaintiffs_00286439              Plaintiffs_00286439              Matchbox Twenty - 3 AM
     47       Plaintiffs_00286440              Plaintiffs_00286440              Van Halen - Panama
     48       Plaintiffs_00286441              Plaintiffs_00286441              Rob Thomas - Lonely No More
     49       Plaintiffs_00286442              Plaintiffs_00286442              INXS - Need You Tonight
     50       Plaintiffs_00286443              Plaintiffs_00286443              Cobra Starship - Good Girls Go Bad
     51       Plaintiffs_00286444              Plaintiffs_00286444              Trey Sonz - 2 Reasons
     52       Plaintiffs_00286445              Plaintiffs_00286445              Gnarls Barkley - Crazy
     53       Plaintiffs_00286446              Plaintiffs_00286446              Linkin' Park - One Step Closer
     54       Plaintiffs_00286447              Plaintiffs_00286447              Wiz Khalifa - Work Hard, Play Hard
     55       Plaintiffs_00286448              Plaintiffs_00286448              Kid Rock - All Summer Long
     56       Plaintiffs_00286449              Plaintiffs_00286449              Green Day - American Idiot
     57       Plaintiffs_00286450              Plaintiffs_00286450              Faith Hill - Breathe
     58       Plaintiffs_00286451              Plaintiffs_00286451              Fun - Some Nights
     59       Plaintiffs_00286452              Plaintiffs_00286452              Hootie & The Blowfish - Hold My Hand
     60       Plaintiffs_00286453              Plaintiffs_00286453              Flo Rida - Wild Ones
     61       Plaintiffs_00286454              Plaintiffs_00286454              Blake Shelton - Mine Would Be You
     62       Plaintiffs_00286455              Plaintiffs_00286455              Red Hot Chili Peppers - Californication



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                      2
                             Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 5 of 268 PageID# 5707
                                                            PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
    63        Plaintiffs_00286456              Plaintiffs_00286456              Led Zeppelin - Kashmir
    64        Plaintiffs_00286457              Plaintiffs_00286457              Brandy - Have You Ever
    65        Plaintiffs_00286458              Plaintiffs_00286458              Third Eye Blind - Semi-Charmed Life
    66        Plaintiffs_00286459              Plaintiffs_00286459              The Cure - Boys Don't Cry
    67        Plaintiffs_00286460              Plaintiffs_00286460              Randy Travis - Forever and Ever, Amen
    68        Plaintiffs_00286461              Plaintiffs_00286461              Jason Mraz - I'm Yours
    69        Plaintiffs_00286462              Plaintiffs_00286462              Grouplove - Tongue Tied
    70        Plaintiffs_00286463              Plaintiffs_00286463              Nickelback - If Today Was Your Last Day
    71        Plaintiffs_00286493              Plaintiffs_00286493              Taylor Swift - Red
    72        Plaintiffs_00286494              Plaintiffs_00286494              Rihanna - Pon De Replay
    73        Plaintiffs_00286495              Plaintiffs_00286495              Timbaland - The Way I Are
    74        Plaintiffs_00286496              Plaintiffs_00286496              Lady Antebellum - Just A Kiss
    75        Plaintiffs_00286497              Plaintiffs_00286497              Gotye - Somebody That I Used to Know
    76        Plaintiffs_00286498              Plaintiffs_00286498              Eminem - I'm Not Afraid
    77        Plaintiffs_00286499              Plaintiffs_00286499              Blue October - Into the Ocean
    78        Plaintiffs_00286500              Plaintiffs_00286500              Imagine Dragons - It's Time
    79        Plaintiffs_00286501              Plaintiffs_00286501              Far East Movement - Like a G6
    80        Plaintiffs_00286502              Plaintiffs_00286502              Capital Cities - Safe and Sound
    81        Plaintiffs_00286503              Plaintiffs_00286503              Imagine Dragons - Radioactive
    82        Plaintiffs_00286504              Plaintiffs_00286504              Frank Ocean - Thinking About You
    83        Plaintiffs_00286505              Plaintiffs_00286505              Rihanna - Where Have You Been
    84        Plaintiffs_00286506              Plaintiffs_00286506              Tears For Fears - Everybody Wants to Rule The World
    85        Plaintiffs_00286507              Plaintiffs_00286507              Rascal Flatts - Come Wake Me Up
    86        Plaintiffs_00286508              Plaintiffs_00286508              Lana Del Rey - Summertime Sadness
    87        Plaintiffs_00286509              Plaintiffs_00286509              Luke Bryan - Crash My Party
    88        Plaintiffs_00286510              Plaintiffs_00286510              Lorde - Royals
    89        Plaintiffs_00286511              Plaintiffs_00286511              50 Cent - Build You Up
    90        Plaintiffs_00286512              Plaintiffs_00286512              Nirvana - Smells Like Teen Spirit
    91        Plaintiffs_00286513              Plaintiffs_00286513              Maroon 5 - Payphone
    92        Plaintiffs_00286514              Plaintiffs_00286514              Taylor Swift - The Story of Us
    93        Plaintiffs_00286515              Plaintiffs_00286515              The Rolling Stones - Start Me Up
    94        Plaintiffs_00286516              Plaintiffs_00286516              Eric Clapton - I Shot the Sheriff
    95        Plaintiffs_00286517              Plaintiffs_00286517              UB40 - Red Red Wine
    96        Plaintiffs_00286518              Plaintiffs_00286518              Aerosmith - Love in an Elevator
    97        Plaintiffs_00286519              Plaintiffs_00286519              Bob Marley & The Wailers - No Woman, No Cry



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                 3
                             Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 6 of 268 PageID# 5708
                                                            PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
    98        Plaintiffs_00286520              Plaintiffs_00286520              Eminem - Lose Yourself
    99        Plaintiffs_00286521              Plaintiffs_00286521              Heart - Alone
   100        Plaintiffs_00286522              Plaintiffs_00286522              Amy Winehouse - Back to Black
   101        Plaintiffs_00286523              Plaintiffs_00286523              Kanye West - All of the Lights
   102        Plaintiffs_00286524              Plaintiffs_00286524              Gwen Stefani - Hollaback Girl
   103        Plaintiffs_00286526              Plaintiffs_00286526              Katy Perry - Firework
   104        Plaintiffs_00288989              Plaintiffs_00288989              Lady Gaga - Born This Way
   105        Plaintiffs_00288990              Plaintiffs_00288990              Gwen Stefani - Hollaback Girl
   106        Plaintiffs_00288854              Plaintiffs_00288854              John Mayer - Your Body is a Wonderland
   107        Plaintiffs_00288855              Plaintiffs_00288855              Britney Spears - I'm a Slave 4 U
   108        Plaintiffs_00288856              Plaintiffs_00288856              Miley Cyrus - We Can't Stop
   109        Plaintiffs_00288857              Plaintiffs_00288857              P!nk - Get the Party Started
   110        Plaintiffs_00288858              Plaintiffs_00288858              Shakira - Waka Waka (This Time for Africa)
   111        Plaintiffs_00288859              Plaintiffs_00288859              Adele - Rolling in the Deep
   112        Plaintiffs_00288860              Plaintiffs_00288860              Miranda Lambert - Gunpowder & Lead
   113        Plaintiffs_00288861              Plaintiffs_00288861              Dave Matthews Band - Ants Marching
   114        Plaintiffs_00288862              Plaintiffs_00288862              Adele - Turning Tables
   115        Plaintiffs_00288863              Plaintiffs_00288863              Avril Lavigne - Complicated
   116        Plaintiffs_00288864              Plaintiffs_00288864              Kings of Leon - Be Somebody
   117        Plaintiffs_00288865              Plaintiffs_00288865              Brooks & Dunn - Boot Scootin' Boogie
   118        Plaintiffs_00288866              Plaintiffs_00288866              Kelly Clarkson - Stronger
   119        Plaintiffs_00288867              Plaintiffs_00288867              Boston - Higher Power
   120        Plaintiffs_00288868              Plaintiffs_00288868              Carrie Underwood - Blown Away
   121        Plaintiffs_00288869              Plaintiffs_00288869              John Legend - All of Me
   122        Plaintiffs_00288870              Plaintiffs_00288870              Santana - Smooth
   123        Plaintiffs_00288871              Plaintiffs_00288871              Eddie Money - Stop Steppin' On My Heart
   124        Plaintiffs_00288872              Plaintiffs_00288872              One Direction - What Makes You Beautiful
   125        Plaintiffs_00288873              Plaintiffs_00288873              J. Cole - Crooked Smile
   126        Plaintiffs_00288874              Plaintiffs_00288874              Alicia Keys - Empire State of Mind (Part II) Broken Down
   127        Plaintiffs_00288875              Plaintiffs_00288875              Beyonce - Run the World (Girls)
   128        Plaintiffs_00288876              Plaintiffs_00288876              Journey - Don't Stop Believin'
   129        Plaintiffs_00288877              Plaintiffs_00288877              Justin Timberlake - SexyBack
   130        Plaintiffs_00288878              Plaintiffs_00288878              Pitbull - Global Warming
   131        Plaintiffs_00288879              Plaintiffs_00288879              Electric Light Orchestra - Mr. Blue Sky
   132        Plaintiffs_00288880              Plaintiffs_00288880              Foster The People - Don't Stop



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                      4
                             Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 7 of 268 PageID# 5709
                                                            PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   133        Plaintiffs_00288881              Plaintiffs_00288881              Karmin - Acapella
   134        Plaintiffs_00288882              Plaintiffs_00288882              Sara Bareilles - Brave
   135        Plaintiffs_00288883              Plaintiffs_00288883              Backstreet Boys - Quit Playing Games (With My Heart)
   136        Plaintiffs_00288884              Plaintiffs_00288884              Celine Dion - The Power of Love
   137        Plaintiffs_00288885              Plaintiffs_00288885              Train - Drive By
   138        Plaintiffs_00288886              Plaintiffs_00288886              Bruce Springsteen - Born in the U.S.A.
   139        Plaintiffs_00288887              Plaintiffs_00288887              Usher - Yeah!
   140        Plaintiffs_00288888              Plaintiffs_00288888              Adele - Someone Like You
   141        Plaintiffs_00288889              Plaintiffs_00288889              Marvin Gaye - Sexual Healing
   142        Plaintiffs_00288890              Plaintiffs_00288890              Miguel - Adorn
   143        Plaintiffs_00288891              Plaintiffs_00288891              Gloria Estefan - Coming Out of the Dark
   144        Plaintiffs_00288892              Plaintiffs_00288892              Billy Joel - Piano Man
   145        Plaintiffs_00288893              Plaintiffs_00288893              Brad Paisley - She's Everything
   146        Plaintiffs_00288894              Plaintiffs_00288894              John Denver - Thank God I'm a Country Boy
   147        Plaintiffs_00288895              Plaintiffs_00288895              Willie Nelson - City of New Orleans
   148        Plaintiffs_00288896              Plaintiffs_00288896              Fugees - Killing Me Softly with His Song
   149        Plaintiffs_00288897              Plaintiffs_00288897              The Clash - Train in Vain
   150        Plaintiffs_00288898              Plaintiffs_00288898              Sarah McLachlan - Adia
   151        Plaintiffs_00288899              Plaintiffs_00288899              Run DMC - Beats to the Rhyme
   152        Plaintiffs_00288900              Plaintiffs_00288900              Michael Jackson - Human Nature
   153        Plaintiffs_00288901              Plaintiffs_00288901              Luther Vandross - Never Too Much
   154        Plaintiffs_00288902              Plaintiffs_00288902              Journey - Don't Stop Believin'
   155        Plaintiffs_00288903              Plaintiffs_00288903              Foo Fighters - Everlong
   156        Plaintiffs_00288904              Plaintiffs_00288904              Bill Withers - Lean on Me
   157        Plaintiffs_00288905              Plaintiffs_00288905              Alan Jackson - Where Were You (When the World Stopped Turning)
   158        Plaintiffs_00288906              Plaintiffs_00288906              Whitney Houston - I Wanna Dance with Somebody (Who Loves Me)
   159        Plaintiffs_00288907              Plaintiffs_00288907              The Charlie Daniels Band - The Devil Went Down to Georgia
   160        Plaintiffs_00288908              Plaintiffs_00288908              Fugees - No Woman, No Cry
   161        Plaintiffs_00288991              Plaintiffs_00288991              John Williams - London Symphony Orchestra - Main Title (From Star Wars)
   162        Plaintiffs_00288994              Plaintiffs_00288994              Aerosmith - Walk This Way
   163        COX_SONY_00511541                COX_SONY_00511547                Cox Business Services Abuse Methods and Procedures
   164        COX_SONY_00005215                COX_SONY_00005277                Cox Communications Abuse Department CBS Ticket Handling Procedures
   165        COX_SONY_00508759                COX_SONY_00508843                Cox Communications Abuse Department Ticket Handling Procedures
   166        COX_SONY_00502357                COX_SONY_00502360                RDC Wiki - COWS
   167        COX_SONY_00508016                COX_SONY_00508102                Cox Communications Abuse Department Ticket Handling Procedures



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                     5
                             Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 8 of 268 PageID# 5710
                                                            PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   168        COX_SONY_00506742                COX_SONY_00506804                Cox Communications Abuse Department CBS Ticket Handling Procedures
   169        COX_SONY_00500496                COX_SONY_00500666                CATS Abuse Automation System Implementation Plan Version: 2.0
   170        COX_SONY_00003667                COX_SONY_00003670                Methods & Procedures for The Use of Preferred Email Address / POC for Abuse AUP Notifications
   171        COX_SONY_00524178                COX_SONY_00524181                Methods & Procedures for Utilization of the Abuse Walled Garden
   172        COX_SONY_00511816                COX_SONY_00511880                Email from A. Thompson to J. Zabek, RE: CB M&P (EDITED) with attachment
   173                                                                          Throughput (Gbps) vs. Time
   174        COX_SONY_00001313                COX_SONY_00001399                Cox Communications Abuse Department Ticket Handling Procedures
   175        COX_SONY_00004289                COX_SONY_00004308                Cox Communications Policies
   176        COX_SONY_00523529                COX_SONY_00523548                Cox Communications Policies
   177        COX_SONY_00523572                COX_SONY_00523580                Cox Business Policies
   178        COX_SONY_00524167                COX_SONY_00524175                Cox Business Acceptable Use Policy
   179        COX_SONY_00001240                COX_SONY_00001312                Cox Communications Customer Safety and Abuse Operations Residential Abuse Ticket Handling Procedures

    180       COX_SONY_00506342                COX_SONY_00506417                Cox Customer Safety Security and Abuse Operations Ticket Handling Procedures
    181       COX_SONY_00507777                COX_SONY_00507841                Cox Communications Customer Safety & Abuse Operations Cox Business Abuse Ticket Handling
                                                                                Procedures
    182       COX_SONY_00507043                COX_SONY_00507114                Cox Customer Safety and abuse Operations Cox Business Abuse Ticket Handling Procedures
    183       COX_SONY_00524898                COX_SONY_00524932                Cox Communications High Speed Internet Training Network Security Procedures Participant's Guide
    184       COX_SONY_00004345                COX_SONY_00004369                Cox Communications Policies
    185       COX_SONY_00005951                COX_SONY_00005952                ## DMCA complaintant "From:" addresses blocked in CATS
    186       COX_SONY_00501579                COX_SONY_00501580                ICOMS from CATS Wiki
    187       COX_SONY_00527301                COX_SONY_00527315                Cox Business Policies
    188       COX_SONY_00004370                COX_SONY_00004392                Cox Communications Policies
    189                                                                         Digital Millenium Copyright Act and Online Copyright Infringement
    190       COX_BMG00001513                  COX_BMG00001514                  How to assist Hotels, Offices, etc. with DMCA complaints - File sharing, Peer to Peer, P2P
    191       COX_BMG00003881                  COX_BMG00003889                  Cox Security Assurance & Intelligence Detection of Evil - Botnet Victim Notification Security Architecture
                                                                                Document
    192       COX_BMG00137921                  COX_BMG00137921                  Cox Customer Safety Account Reactivation
    193       COX_SONY_00001400                COX_SONY_00001403                Q&A for Cox DMCA Process
    194       COX_SONY_00001602                COX_SONY_00001604                Cox HSI Abuse / Security / Customer Safety Escalation Information for Tier 2
    195       COX_SONY_00003682                COX_SONY_00003682                DMCA rules for reporting to Cox
    196       COX_SONY_00004598                COX_SONY_00004599                Cox Excessive User Suspension Policy Statement
    197       COX_SONY_00005203                COX_SONY_00005209                State of Customer Safety 2011
    198       COX_SONY_00500475                COX_SONY_00500484                The Cox Abuse Tracking System (CATS)
    199       COX_SONY_00511788                COX_SONY_00511789                Customer Safety Wi-Fi Requirements



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                        6
                             Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 9 of 268 PageID# 5711
                                                            PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   200   COX_SONY_00520814                     COX_SONY_00520814                Soft Walled Garden Message
   201   COX_SONY_00523682                     COX_SONY_00523682                Cox Customer Safety / Abuse Operations Services Business/Technical Requirements for new and existing
                                                                                products
    202       COX_SONY_00523914                COX_SONY_00523923                Cox Customer Safety: Overview of the Cox.net Abuse Lifecycle
    203       COX_SONY_00525118                COX_SONY_00525146                CATS What is "Abuse?"
    204       COX_SONY_00973868                COX_SONY_00973881                Cox Customer Safety PowerPoint
    205       0265 SONY-COX                    0286 SONY-COX                    Procera PacketLogic Subscriber Manager (PSM)
    206       0001 SONY-COX                    0071 SONY-COX                    Product Supply Agreement between Procera Networks, Inc. and CoxCom, Inc.
    207       ERICSSON001023                   ERICSSON001052                   Cox Communications Broadband Demand Project Project Kick-off Meeting
    208       ERICSSON002359                   ERICSSON002364                   Internet service and traffic trends: Peer-to-peer file sharing
    209       COX_SONY_00002827                COX_SONY_00002838                Cox High Speed Internet Data Usage Assessment Mid-term Readout
    210       ERICSSON001552                   ERICSSON001569                   Cox High Speed Internet Broadband Usage Project Statement of Work
    211       ERICSSON000935                   ERICSSON000955                   Cox High Speed Internet Consumption Usage Project Project Kick-Off Meeting
    212       ERICSSON000991                   ERICSSON001010                   Cox High Speed Internet Data Usage Assessment Mid-term Readout
    213       ERICSSON000542                   ERICSSON000592                   Cox High Speed Internet Data Usage Assessment Appendix
    214       ERICSSON000825                   ERICSSON000851                   Cox High Speed Internet Data Usage Assessment Final Readout
    215       ERICSSON001783                   ERICSSON001783                   Broadband Consumption Analysis (Digital)
    216       ERICSSON001783                   ERICSSON001783                   Broadband Consumption Analysis (Printout)
    217       COX_SONY_00523005                COX_SONY_00523005                Calendar Invite, subject: Broadband Usage Final Presentation
    218       COX_SONY_00523006                COX_SONY_00523032                Cox High Speed Internet Data Usage Assessment Final Readout
    219       0333 SONY-COX                    0377 SONY-COX                    Procera Usage Based Billing and Platform Strategy Discussion
    220       0287 SONY-COX                    0316 SONY-COX                    Procera Cox Communications
    221       COX_SONY_00002340                COX_SONY_00002510                2012 Cox High-Speed Internet Service Residential Subscriber Tracking Survey Total Company Report
    222       COX_BMG00219338                  COX_BMG00219361                  Nielsen Attitude and Usage Tracking Primary Research Proposal
    223       COX_SONY_00002840                COX_SONY_00002917                Cox Consumption-Based Billing Study - Report of Findings
    224       0317 SONY-COX                    0326 SONY-COX                    Procera Cox Briefing
    225       0428 SONY-COX                    0508 SONY-COX                    Procera Product Briefing
    226       0519 SONY-COX                    0519 SONY-COX                    Response to Requirements
    227       COX_BMG00143399                  COX_BMG00143628                  Procera PacketLogic Product Guide Release 12.1
    228       COX_SONY_00002678                COX_SONY_00002729                Music Listening Habits of Current HSI Customers
    229                                                                         Letter motion from R. Cadenhead on behalf of Cox Communications, Inc. to Judge Willis B. Hunt, Jr. Re:
                                                                                Motown Record Company, L.P., et al., v. Does 1-252, No. 1:04-CV-0439
    230                                                                         Arista Records, Inc., et al. v. Does 1-100, 04-CV-2495, Non-Party Cox Communications Inc.'s Memorandum
                                                                                of Law In Support of Motion to Quash Non-Party Subpoena




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                    7
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 10 of 268 PageID# 5712
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   231   COX_SONY_00527429                     COX_SONY_00527441                Email from B. Beck to M. Carothers and CCI ATL - Data Ops - CATS, subject: CATS RIAA DMCA
                                                                                numbers, if you're curious…
    232       COX_SONY_00527450                COX_SONY_00527452                Email from B. Beck to M. Carothers, cc: R. Cadenhead and CCI ATL - Data Ops - CATS, RE: Cox
                                                                                Graduated Response Program
    233       COX_SONY_00527474                COX_SONY_00527475                Email from R. Cadenhead to B. Beck and M. Carothers, FW: Cox Graduated Response Program
    234       RIAA_00127817                    RIAA_00127818                    Email from V. Sheckler to D. Hughes, M. McDevitt, FW: Cox Graduated Response Program
    235       COX_SONY_00973787                COX_SONY_00973788                Email from C. Burns to J. Zabek RE: abuse suspensions
    236       COX_SONY_00005515                COX_SONY_00005515                Email from J. Zabek to CCI - Abuse Toc, cc: CCI - Abuse Corporate; CCI ATL - Data Ops - CATS, RE:
                                                                                Suspensions
    237       COX_SONY_00006759                COX_SONY_00006759                Email from A. Dameri to J. Zabek, RE: Suspensions
    238       COX_SONY_00519076                COX_SONY_00519081                Email from J. Zabek to B. Beck, cc: J. Sikes, CCI ATL - Data Ops - CATS, and CCI - Abuse Corporate, RE:
                                                                                DMCA numbers
    239       COX_BMG00179085                  COX_BMG00179085                  Email from J. Sikes to M. Carothers RE: DAB Abuse call for topics
    240       COX_SONY_00001408                COX_SONY_00001408                Email from M. Carothers to CCI - DAB-Abuse Team, subject: DAB Abuse call meeting minutes 1/12/10
    241       COX_SONY_00003679                COX_SONY_00003681                Email from J. Sikes to J. Sikes, J. Zabek, CCI - Abuse Toc, cc: CCI - Abuse Corporate, and CCI ATL - Data
                                                                                Ops - CATS, RE: Changes to abuse handling - CATS - Walled Garden
    242       COX_SONY_00005516                COX_SONY_00005516                Email from J. Zabek to CCI - Abuse Toc, cc: CCI - Abuse Corporate and CCI ATL - Data Ops - CATS, RE:
                                                                                Changes to abuse handling - CATS - Walled Garden
    243       COX_SONY_00001525                COX_SONY_00001530                Email from J. Sikes to B. Beck, cc: J. Zabek and CCI ATL - Data Ops - CATS, RE: Changes to abuse
                                                                                handling - CATS - Walled Garden __sidebar
    244       COX_SONY_00973784                COX_SONY_00973786                Email from J. Sikes to B. Beck, J. Zabek, cc: CCI ATL - Data Ops - CATS; CCI - Abuse Corporate RE:
                                                                                Abuse meeting yesterday: Residential
    245       COX_SONY_00005517                COX_SONY_00005519                Email from J. Zabek to A. Dameri and CCI - Abuse Corporate RE: Account [Redacted for Confidentiality]
    246       COX_SONY_00005525                COX_SONY_00005527                Email from C. Fraysier to J. Sikes, J. Zabek, G. Litwin, CB System Abuse Contact, and CCI - Abuse Toc, cc:
                                                                                CCI - Abuse Corporate and CCI ATL - Data Ops - CATS, RE: Verizon ends service of alleged illegal
                                                                                downloaders
    247       COX_SONY_00523049                COX_SONY_00523050                Email from R. Cadenhead to J. Zabek, FW: follow up, with attachment
    248       COX_SONY_00519050                COX_SONY_00519051                Email from R. Cadenhead to M. Carothers, B. Beck, and L. Trickey, FW: follow up
    249       COX_SONY_00974019                COX_SONY_00974019                Email from J. Zabek to C. Burns and B. Beck, RE: abuse tickets
    250       COX_SONY_00520059                COX_SONY_00520062                Email from J. Sikes to J. Zabek, RE: DMCA formatting issues - SonyPicturesEntertainment
                                                                                <SPECopyright@mc.mediasentry.com>
    251       COX_SONY_00520018                COX_SONY_00520019                Email from J. Sikes to B. Beck, cc: J. Zabek, RE: DMCA blast from Fox on Monday
    252       COX_SONY_00973959                COX_SONY_00973960                Email from B. Beck to J. Zabek, cc: CCI - Abuse Corporate and CCI ATL - Data Ops - CATS, RE: starz
                                                                                dmca complaint volume
    253       COX_SONY_00005514                COX_SONY_00005514                Email from R. Vredenburg to M. Moy, FW: DMCA Terminations



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                        8
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 11 of 268 PageID# 5713
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   254   COX_SONY_00515383                     COX_SONY_00515383                Email from R. Vredenburg to M. Moy, FW: DMCA Terminations



    255       COX_SONY_00511198                COX_SONY_00511201                Email from J. Sikes to A. Thompson, HRD-TOC (CCI-Hampton Roads), and CCI - Abuse Corporate, cc:
                                                                                CCI - Abuse Toc, RE: CATS tickets

    256       COX_SONY_00519290                COX_SONY_00519300                Email from S. Marks to S. Marks, H. Symons, ke1671@att.com, T. Dailey, R. Cadenhead, R. Cotton,
                                                                                bb6781@att.com, bo4267@att.com, D. Knoll, D. Green, C. Sherman, D. Mandil, V. Sheckler, J. Brugger, V.
                                                                                McDevitt, and M. Grant, Subject: Economic Analysis Regarding Number of Notices with attachment
    257       COX_SONY_00519309                COX_SONY_00519318                Email from R. Cadenhead to K. Epstein, T. Dailey, R. Cadenhead, B. Olson, K. Duffy, and J. Cukier, FW:
                                                                                Cox data, with attachment(S)
    258       COX_SONY_00523061                COX_SONY_00523062                Email from C. Buechler to J. Zabek, cc: coreteam@pfsense.org, RE: PF Sense - help with DMCA violations??

    259       COX_SONY_00006035                COX_SONY_00006036                Email from J. Zabek to B. Beck, cc: CCI - Abuse Corporate and CCI ATL - Data Ops - CATS, Re: Zappa -
                                                                                Payartists - tomfun@charter.net
    260       COX_SONY_00005561                COX_SONY_00005561                Email from J. Zabek to P. Agcaoili, CCI - Security Architecture, S. Williams, L. Trickey, and R. Cadenhead,
                                                                                RE: US Copyright Group Slams Time Warner Cable
    261       COX_SONY_00006066                COX_SONY_00006075                Email from J. Zabek to B. Beck and J. Sikes, cc: CCI - Abuse Corporate, CCI ATL - Data Ops - CATS, and
                                                                                R. Cadenhead, RE: DMCA asking our customers to pay.
    262       COX_SONY_00005520                COX_SONY_00005520                Email from C. Fraysier to J. Sikes, HRD-TOC (CCI-Hampton Roads, J. Zabek, and CCI - Abuse Corporate,
                                                                                cc: CCI - Abuse Toc, RE: Termination clarification
    263       COX_BMG00006352                  COX_BMG00006352                  Conversation with cbsatljz on G Chaos L2 (aim)
    264       COX_SONY_00005212                COX_SONY_00005213                Email from T. Williams to J. Zabek, RE: Question for ya.
    265       COX_BMG00189484                  COX_BMG00189485                  Email from J. Zabek to HRD-TOC (CCI-Hampton Roads) and CCI - Abuse Corporate, RE: Customers
                                                                                Terminated for DMCA..
    266       COX_SONY_00005528                COX_SONY_00005529                Email from J. Zabek to A. Dameri and CCI - Abuse Corporate, cc. C. Burns, RE: Customers Terminated for
                                                                                DMCA..
    267       COX_SONY_00519440                COX_SONY_00519441                Email from V. Sheckler to H. Symons, ke1671@att.com, T. Dailey, R. Cadenhead, R. Cotton,
                                                                                bb6781@att.com, bo4267@att.com, D. Knoll, D. Green, C. Sherman, D. Mandil, S. Marks, J. Brugger, and
                                                                                M. Grant, cc: J. Cukier, C. Torres, Subject: graduated response call tomorrow, with attachment
    268       COX_SONY_00003854                COX_SONY_00003857                Email from R. Cadenhead to J. Sikes and J. Zabek, cc: CCI ATL - Data Ops - CATS and CCI - Abuse
                                                                                Corporate, Re: copyrightsettlements.com - volume increase
    269       RIAA_00127907                    RIAA_00127909                    Email from V. Sheckler to R. Cadenhead, cc: S. Marks and C. Sherman, FW: Cox Graduated Response
                                                                                Program, with attachment
    270       RIAA_00127910                    RIAA_00127912                    Email from V. Sheckler to R. Cadenhead, RE: FW: Cox Graduated Response Program
    271       COX_BMG00201183                  COX_BMG00201183                  Email from J. Zabek to A. Thompson, Subject: CB M&P


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                         9
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 12 of 268 PageID# 5714
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   272   COX_SONY_00000583                     COX_SONY_00000585                Email from J. Sikes to J. Sikes and infringements@warnerbros.com, cc: J. Zabek, B. Beck, and R. Cadenhead,
                                                                                RE: Problem with Dig Sig for MediaSentry-SpecCopyright2 Notices Sent To Abuse@Cox.net
    273       COX_SONY_00973782                COX_SONY_00973783                Email from T. Campbell to M. Anjakos and B. Suasa, cc: D. Powell, RE: SD ticket count and info for your
                                                                                meeting
    274       COX_SONY_00510853                COX_SONY_00510860                Email from J. Sikes to J. Sikes and D. Thompson, cc: J. Rooney, A. Vinokourov, B. Beck, J. Zabek, and R.
                                                                                Cadenhead, RE: Notice ID: 8757067: Unauthorized activities relating to copyrighted computer program(s) on
                                                                                P2P Network
    275       COX_BMG00212816                  COX_BMG00212818                  Email from M. Carothers to L. Trickey, RE: The changing nature of piracy
    276       COX_BMG00212686                  COX_BMG00212688                  Email from J. Zabek to J. Sikes and B. Beck, cc: CCI - Abuse Corporate, RE: The TOC is going away
    277       COX_SONY_00511210                COX_SONY_00511210                Email from J. Zabek to HRD-TOC (CCI Hampton Roads) and CCI - Abuse Corporate, cc: CCI - TOC RE:
                                                                                CATS 7442149
    278       COX_SONY_00005540                COX_SONY_00005541                Email from J. Zabek to J. Barnhardt, cc: CCI - Abuse Corporate, RE: CATS ticket info on cust acct
    279       COX_BMG00199746                  COX_BMG00199748                  Email from J. Zabek to ipe@policycircle.com, subject: [ipe] digitalrightscorp.com
    280       COX_SONY_00520135                COX_SONY_00520135                Email from J. Zabek to J. Sikes, B. Beck, and CCI - Abuse Corporate, cc: CCI ATL - Data Ops - CATS, RE:
                                                                                IP-Echelon DMCA Volume
    281       COX_BMG00164039                  COX_BMG00164042                  Email from R. Massenburg to J. Zabek, cc: R. Porter, T. Wathen, CCI CVA - HRD HSI Tier 2 Leads, and
                                                                                CCI - Abuse Corporate, RE: Bulk Account Suspensions/Reactivations
    282       COX_SONY_00520152                COX_SONY_00520155                Email from R. Massenburg to J. Zabek, cc: R. Porter, T. Wathen, CCI CVA - HRD HSI Tier 2 Leads, and
                                                                                CCI - Abuse Corporate, RE: Bulk Account Suspensions/Reactivations
    283       COX_BMG00133585                  COX_BMG00133586                  Emaiil from R. Vredenburg to J. Zabek, J. Sikes, HRD-TOC (CCI-Hampton Roads), and CCI - Abuse
                                                                                Corporate, cc: CCI - Abuse Toc, RE: 7803013
    284       COX_BMG00200935                  COX_BMG00200935                  Email from J. Sikes to HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate, cc: CCI - Abuse Toc, Re:
                                                                                7803013
    285       COX_BMG00207705                  COX_BMG00207706                  J. Zabek to R. Cadenhead, L. Trickey, and L. P'Simer, cc: CCI - Abuse Corporate, RE: Copyright enforcement
                                                                                group / Digital Rights Corp
    286       COX_BMG00222667                  COX_BMG00222670                  Email from R. Cadenhead to J. Zabek, L. Trikey, and D. Deliman, cc: M. Carothers, A. Thompson, and J.
                                                                                Sikes, RE: Lawsuit threatened over allegations of illegal downloads
    287       COX_SONY_00005532                COX_SONY_00005533                Email from J. Zabek to J. Sikes, HRD-TOC (CCI-Hampton Roads), and CCI - Abuse Corporate, cc: CCI -
                                                                                Abuse Toc, RE: 7803013
    288       COX_SONY_00510844                COX_SONY_00510846                Email from D. Deliman to L. Trickey, J. Zabek, R. Cadenhead, cc: M. Carothers, A. Thompson, J. Sikes RE:
                                                                                [Redacted for Privilege]
    289       COX_SONY_00511389                COX_SONY_00511394                Email from M. Carothers to B. Beck, cc: D. Luetkemeyer, J. Zabek, A. Hamilton, CCI ATL - Data Ops -
                                                                                CATS; A. Hodgen, RE: Discuss Abuse Scenarios for PerfTech In-Browser Notification Trial
    290       COX_SONY_00510753                COX_SONY_00510755                Email from M. Carothers to B. Beck and J. Zabek, cc: M. Mitchell and CCI ATL - Data Ops - CATS, RE:
                                                                                IBN use cases




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                       10
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 13 of 268 PageID# 5715
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   291   COX_SONY_00511395                     COX_SONY_00511396                Email from J. Zabek to B. Beck, M. Carothers, M. Mitchell, cc: CCI ATL - Data Ops - CATS, RE: IBN use
                                                                                cases
    292       COX_BMG00006484                  COX_BMG00006484                  Conversation with sip:harry.spriggs@cox.com on brent.beck@cox.com,CORP\bbeck (sipe)
    293       COX_BMG00180262                  COX_BMG00180263                  Email from J. Sikes to J. Zabek, B. Beck, and CCI - Abuse Corporate, cc: CCI ATL - Data Ops - CATS, RE:
                                                                                CATS Suspend vs Terminate
    294       COX_BMG00175286                  COX_BMG00175287                  Email from J. Sikes to B. Beck, cc: J. Zabek, CCI - Abuse Corporate, and CCI - ATL - Data Ops - CATS,
                                                                                RE: CATS Suspend vs Terminate
    295       COX_SONY_00973780                COX_SONY_00973781                Email from B. Beck to J. Zabek, RE: CATS auto quarantine
    296       COX_SONY_00974255                COX_SONY_00974257                Email from B. Beck to J. Zabek, RE: CATS auto quarantine
    297       COX_BMG00213513                  COX_BMG00213515                  Email from C. Carlson to J. Zabek, cc: CCI - Abuse Corporate, RE: [Redacted for Confidentiality]
    298       COX_SONY_00005566                COX_SONY_00005568                Email from S. Linday to J. Zabek, R. Chandler, and D. Robinson, cc: T. Campbell, RE: Abuse Issue
    299       COX_BMG00207428                  COX_BMG00207432                  Email from J. Zabek to L. Edwards, K. Serikstad, CCI ATL - Data Ops - Email, cc: R. Cadenhead, A.
                                                                                Marinkovic, CCI ATL - Data Ops - CATS; CCI - Abuse Corporate, RE: Advice needed -- FW:
                                                                                DMCA@DigitalRightsCorp.com settlement offers
    300       COX_SONY_00006020                COX_SONY_00006024                Email from J. Zabek to L. Edwards, K. Serikstad, CCI ATL - Data Ops - Email, cc: R. Cadenhead, A.
                                                                                Marinkovic, CCI ATL - Data Ops - CATS; CCI - Abuse Corporate, RE: Advice needed -- FW:
                                                                                DMCA@DigitalRightsCorp.com settlement offers
    301       COX_SONY_00520331                COX_SONY_00520332                Reminder - Jason's email & Cancel
    302       COX_BMG00197223                  COX_BMG00197223                  Email from M. McAlister to J. Zabek, cc: abuse@cox.net, subject: Repeat infringer tracking
    303       COX_SONY_00003736                COX_SONY_00003738                Conversation with joesikesatl on G Chaos L2 (aim)
    304       COX_SONY_00003743                COX_SONY_00003744                Coversation with joesikesatl on G Chaos L2 (aim)
    305       COX_SONY_00512421                COX_SONY_00512422                Conversation with joesikesatl on G Chaos L2 (aim)
    306       COX_BMG00149800                  COX_BMG00149801                  Email from D. Simmons to J. Sikes, A. Dameri, and CCI - Abuse Corporate, RE: DMCA Clarification
    307       COX_BMG00187228                  COX_BMG00187228                  Email from A. Dameri to CCI - Abuse Corporate, cc: D. Simmons, Subject: DMCA Clarification
    308       COX_SONY_00512197                COX_SONY_00512197                Email from J. Sikes to A. Dameri and CCI - Abuse Corporate, cc: D. Simmons, RE: DMCA Clarification
    309       COX_SONY_00522942                COX_SONY_00522942                Email from N. Dinion to L. P'Simer, E. Bordner, C. Summers, L. Trickey, K. Davis, and R. Schuler, RE:
                                                                                Broadband Consumption Project Mid-Term Readout
    310       COX_SONY_00000581                COX_SONY_00000582                Email from J. Sikes to R. Cadenhead, B. Beck, CCI - Abuse Corporate and L. Trickey, cc: CCI ATL - Data
                                                                                Ops - CATS, RE: High complaint volume from Universal Studios
    311       COX_SONY_00510747                COX_SONY_00510751                Email from P. Agcaoili to J. Zabek, cc: A. Sautter, B. Beck, M. Carothers, Re: Regarding San Diego
                                                                                Customer [redacted for confidentiality] - Account number [redacted for confidentiality]
    312       COX_SONY_00511919                COX_SONY_00511921                Email from J. Zabek to J. Sikes and HRD-TOC (CCI - Hampton Roads), cc: CCI - Abuse Corporate, RE:
                                                                                DMCA double term call back.
    313       COX_SONY_00523857                COX_SONY_00523858                Email from J. Sikes to B. Beck, cc: CCI ATL - Data Ops - CATS and CCI - Abuse Corporate, RE: Monday's
                                                                                spike in ticket volume




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                    11
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 14 of 268 PageID# 5716
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   314   COX_SONY_00513415                     COX_SONY_00513416                Email from J. Sikes to K. Patterson, cc: CCI - Abuse Corporate, subject: Excessive Users vs BAU
   315   COX_SONY_00008294                     COX_SONY_00008295                Email from J. Sikes to J. Sikes and R. Vredenburg, Subject: Conversation with Sikes, Joseph (CCI-Atlanta)

    316       COX_SONY_00008857                COX_SONY_00008858                Email from R. Vredenburg to J. Sikes, A. Dameri, R. Schubert, and M. Moy, cc: CCI-Abuse Corporate, C.
                                                                                Burns, HRD-TOC (CCI-Hampton Roads), RE: Resi Abuse M&P Format & Improvements
    317       COX_BMG00164067                  COX_BMG00164068                  Email from R. Vredenburg to J. Sikes, HRD-TOC (CCI-Hampton Roads), and CCI - Abuse Corporate, RE:
                                                                                CATS 11516325
    318       COX_BMG00188943                  COX_BMG00188944                  Email from J. Zabek to S. Wilmmer, RE: Archer Incident IR-155: Possible BitTorrent Use on Internal
                                                                                Network - Closed
    319       COX_SONY_00520075                COX_SONY_00520079                Email from J. Sikes to B. Beck, cc: CCI - Abuse Corporate and CCI ATL - Data Ops - CATS, RE: DtecNet
                                                                                Software triples volume for Mondays
    320       COX_SONY_00511790                COX_SONY_00511791                Email from S. Williams to CCI ATL - ETO Managers, cc: CCI ATL - Security and Abuse Operations and
                                                                                CCI - Security Program Office Core, Subject: WSR - 12/5/2012 - Security & Abuse Operations
    321       COX_SONY_00005534                COX_SONY_00005535                Email from J. Sikes to A. Dameri, RE: Termination review CATS ticket 12056367
    322       COX_SONY_00513220                COX_SONY_00513221                Email from J. Sikes to A. Dameri, RE: Termination review CATS ticket 12056367
    323       COX_SONY_00519023                COX_SONY_00519023                Email from J. Sikes to B. Beck, cc: CCI ATL - Data Ops - CATS and CCI - Abuse Corporate, RE: Dtech Net -
                                                                                Fox DMCA Complaints
    324       COX_SONY_00003761                COX_SONY_00003762                Email from J. Sikes to K. Biscocho, J. Santos, and CCI - Abuse Corporate, cc: T. Lubluban, C. Fraas, and D.
                                                                                Guernier, RE: DMCA Violation
    325       COX_SONY_00512332                COX_SONY_00512335                Email from J. Zabek to J. Civiletto, RE: This Is What the Copyright Alert System Looks Like in Action
    326       COX_SONY_00522937                COX_SONY_00522939                Email from J. Zabek to B. Beck and R. Cadenhead, cc: L. Trickey, RE: FW: notice limit (RIAA)
    327       COX_SONY_00519017                COX_SONY_00519018                Email from V. Sheckler to R. Cadenhead, cc: B. Beck, RE: notice limit
    328       COX_SONY_00519017                COX_SONY_00519018                Email from V. Sheckler to R. Cadenhead, cc: B. Beck, RE: notice limit
    329       COX_SONY_00513260                COX_SONY_00513261                Email from J. Sikes to A. Dameri, RE: regarding employee dmca tickets
    330       COX_SONY_00515260                COX_SONY_00515260                Email from J. Sikes to J. Sikes and M. Mathews, subject: Conversation with Sikes, Joseph (CCI - Atlanta)
    331       COX_SONY_00005569                COX_SONY_0000570                 Email from J. Zabek to J. Snyder, cc: B. Beck, J. Sikes, A. Thompson, R. Cadenhead, L. Trickey, and A.
                                                                                Leatherland, RE: HBO DMCA complaints
    332       COX_SONY_00006148                COX_SONY_00006158                Email from A. Leatherland to J. Zabek, cc: J. Snyder, J. Sikes, A. Thompson, R. Cadenhead, L. Trickey, and
                                                                                B. Beck, Re: HBO DMCA complaints
    333       COX_SONY_00000464                COX_SONY_00000466                Email from R. Cadenhead to J. Sikes, cc L. Trickey, CCI ATL - Data Ops - CATS, and CCI - Abuse
                                                                                Corporate, Re: visualware.com complaints still blacklisted
    334       COX_SONY_00520833                COX_SONY_00520834                Email from J. Sikes to HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate RE: Information
    335       COX_SONY_00000586                COX_SONY_00000589                Email from B. Beck to J. Sikes, cc: M. Carothers, J. Zabek, S. Roper, and D. Dee, RE: DMCA complaint
                                                                                spike?
    336       COX_SONY_00001605                COX_SONY_00001607                Email from M. Carothers to J. Zabek and J. Sikes, RE: DMCA complaint spike?



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                        12
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 15 of 268 PageID# 5717
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   337   COX_SONY_00005545                     COX_SONY_00005548                Email from B. Beck to J. Sikes, cc: M. Carothers, J. Zabek, S. Roper, and D. Dee, RE: DMCA complaint
                                                                                spike?
    338       COX_SONY_00511299                COX_SONY_00511299                Email from J. Sikes to HRD-TOC (CCI-Hampton Roads) and CCI - Abuse Corporate, RE: Termination
                                                                                Review - 18219619
    339       COX_BMG00181437                  COX_BMG00181437                  Email from J. Sikes to HRD-TOC (CCI-Hampton Roads) and CCI - Abuse Corporate, RE: CATS Ticket
                                                                                18440699 - Termination Review
    340       COX_SONY_00003733                COX_SONY_005003735               Email from R. Vredenburg to J. Sikes, HRD-TOC (CCI-Hampton Roads), and CCI - Abuse Corporate, RE:
                                                                                Request for Termination - CATS Ticket 18640545
    341       COX_SONY_00008296                COX_SONY_00008297                Email from J. Sikes to HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate RE: Request for
                                                                                Termination - CATS Ticket 18640545
    342       COX_SONY_00512138                COX_SONY_00512141                Email from M. Mathews to J. Sikes, HRD-TOC (CCI-Hampton Roads), and CCI - Abuse Corporate, RE:
                                                                                Request for Termination - CATS Ticket 18640545
    343       COX_SONY_00525111                COX_SONY_000525113               Email from M. Shew to S. Sudbeck, cc: M. Acker-Blardo, FW: Tier II Triaining 3 of 4
    344       COX_BMG00199838                  COX_BMG00199838                  Email from A. Thompson to HRD-TOC (CCI-Hampton Roads) and CCI - Abuse Corporate, RE: Termination
                                                                                review REF#19842777
    345       COX_BMG00181434                  COX_BMG00181434                  Email from J. Sikes to HRD-TOC (CCI-Hampton Roads) and CCI - Abuse Corporate, RE: Termination
                                                                                Review - 19991279
    346       COX_SONY_00511291                COX_SONY_00511291                Email from J. Sikes to HRD-TOC (CCI-Hampton Roads) and CCI - Abuse Corporate, RE: Termination
                                                                                Review - 19751123
    347       COX_SONY_00008318                COX_SONY_00008319                Email from A. Thompson to HRD-TOC (CCI-Hampton Roads) and CCI - Abuse Corporate, RE: Termination
                                                                                Review - 19029047
    348       COX_SONY_00512114                COX_SONY_00512122                Email from A. Thompson to J. Pedalino, J. Sikes, B. Beck, cc: CCI - Abuse Corporate, J. Glennice; L. Gore,
                                                                                G. Thorogood, RE: Customer impact - Abuse - 30100
    349       COX_SONY_00501616                COX_SONY_00501618                Issues with specific complainants from CATS Wiki
    350       COX_SONY_00512450                COX_SONY_00512461                Email from Cox Customer Safety to [Redacted for Confidentiality]
    351       BMG Trial, PX 1610                                                BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Defendant Cox Communications, Inc.'s
                                                                                First Supplemental Responses to Plaintiffs' First Set of Interrogatories, with May 29, 2015 Verification

    352       BMG Trial, PX 1620                                                BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Defendant Cox Communications, Inc.'s
                                                                                Objections and Responses to Plaintiffs' Sixth Set of Interrogatories, with August 27, 2015 Verification


    353       BMG Trial, PX 1622                                                BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Defendant Cox Communications, Inc.'s
                                                                                Third Supplemental Responses to Plaintiffs' First Set of Interrogatories, with August 27, 2015 Verification




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                         13
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 16 of 268 PageID# 5718
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   354   BMG Trial, PX 1614                                                     BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Defendant Cox Communications, Inc.'s
                                                                                Second Supplemental Responses to Plaintiffs' First Set of Interrogatories, with August 27, 2015 Verification

    355                                                                         BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Declaration of Randall J. Cadenhead in
                                                                                Support of Defendants' Opposition to Plaintiffs' Motion for Partial Summary Judgment
    356                                                                         BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Declaration of Joseph Sikes in Support
                                                                                of Defendants' Opposition to Plaintiffs' Motion for Partial Summary Judgment
    357                                                                         BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Declaration of Jason Zabek in Support of
                                                                                Defendants' Opposition to Plaintiffs' Motion for Partial Summary Judgment
    358                                                                         BMG Rights Management (US) LLC v. Cox Enterprises, Inc., et al., Declaration of Brent K. Beck in Support
                                                                                of Defendants' Opposition to Plaintiffs' Motion for Partial Summary Judgment
    359                                                                         Declaration of Brent K. Beck in Support of Cox's Opposition to Plaintiffs' Motion to Compel
    360                                                                         Cox's First Supplemental Responses to Plaintiffs' First Set of Requests for Production of Documents and
                                                                                Things to Defendants
    361                                                                         Cox's Objections and Responses to Plaintiffs' Second Set of Interrogatories to Defendants
    362                                                                         Declaration of Brent K. Beck in Support of Cox's Opposition to Plaintiffs' Feb. 1, 2019 Motion to Compel
    363                                                                         Declaration of Paul Jarchow in Support of Cox's Opposition to Plaintiffs' Feb. 1, 2019 Motion to Compel
    364                                                                         Declaration of Sanford Mencher in Support of Cox's Opposition to Plaintiffs' Feb. 1, 2019 Motion to Compel

    365                                                                         Cox's Second Supplemental Responses to Plaintiffs' First Set of Interrogatories (Nos. 1-12) to Defendants,
                                                                                with verification
    366                                                                         Plaintiffs' Amended Notice of 30(b)(6) Deposition to Defendant Cox Communications, Inc. and Coxcom,
                                                                                LLC
    367                                                                         Document and Testimony Subpoena to inCode Consulting, a division of Ericsson Inc.
    368                                                                         Plaintiffs' Second Amended Notice of 30(b)(6) Deposition to Defendant Cox Communications, Inc. and
                                                                                CoxCom, LLC
    369                                                                         Response and Objections of J. Sikes to Plaintiffs' Requests for Production
    370                                                                         Cox's Responses and Objections to Plaintiffs' First Set of Requests for Admissions to Defendants
    371       COX_SONY_00974809                COX_SONY_00974815                R. Vredenburg 2010 Mid Year Self Evaluation
    372       COX_SONY_00974802                COX_SONY_00974808                R. Vredenburg 2010 Mid Year Leader Evaluation
    373       COX_SONY_00974481                COX_SONY_00974485                J. Sikes 2010 Mid Year Review Self Evaluation
    374       COX_SONY_00974646                COX_SONY_00974651                J. Zabek 2010 Mid Year Self Evaluation
    375       COX_SONY_00974640                COX_SONY_00974645                J. Zabek 2010 Mid Year Leader Evaluation
    376       COX_SONY_00974475                COX_SONY_00974480                J. Sikes 2010 Mid Year Review Leader Evaluation
    377       COX_SONY_00974795                COX_SONY_00974801                R. Vredenburg 2010 Annual Review Self Evaluation



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                          14
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 17 of 268 PageID# 5719
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   378        COX_SONY_00974470                COX_SONY_00974474                J. Sikes 2010 Annual Review Self Evaluation
   379        COX_SONY_00974787                COX_SONY_00974794                R. Vredenburg 2010 Annual Review Leader Evaluation
   380        COX_SONY_00974632                COX_SONY_00974639                J. Zabek 2010 Annual Review Self Evaluation
   381        COX_SONY_00974623                COX_SONY_00974631                J. Zabek 2010 Annual Review Leader Evaluation
   382        COX_SONY_00974463                COX_SONY_00974469                J. Sikes 2010 Annual Review Leader Evaluation
   383        COX_SONY_00974830                COX_SONY_00974836                R. Vredenburg 2011 Mid Year Leader Evaluation
   384        COX_SONY_00974506                COX_SONY_00974510                J. Sikes 2011 Mid Year Self Evaluation
   385        COX_SONY_00974677                COX_SONY_00974682                J. Zabek 2011 Mid Year Self Evaluation
   386        COX_SONY_00974670                COX_SONY_00974676                J. Zabek 2011 Mid Year Leader Evaluation
   387        COX_SONY_00974501                COX_SONY_00974505                J. Sikes 2011 Mid Year Leader Evaluation
   388        COX_SONY_00974494                COX_SONY_00974500                J. Sikes 2011 Annual Review Self Evaluation
   389        COX_SONY_00974661                COX_SONY_00974669                J. Zabek 2011 Annual Review Self Evaluation
   390        COX_SONY_00974824                COX_SONY_00974829                R. Vredenburg 2011 Annual Review Self Evaluation
   391        COX_SONY_00974816                COX_SONY_00974823                R. Vredenburg 2011 Annual Review Leader Evaluation
   392        COX_SONY_00974486                COX_SONY_00974493                J. Sikes 2011 Annual Review Leader Evaluation
   393        COX_SONY_00974652                COX_SONY_00974660                J. Zabek 2011 Annual Review Leader Evaluation
   394        COX_SONY_00974844                COX_SONY_00974849                R. Vredenburg 2012 Mid Year Leader Evaluation
   395        COX_SONY_00974536                COX_SONY_00974540                J. Sikes 2012 Mid Year Self Evaluation
   396        COX_SONY_00974709                COX_SONY_00974714                J. Zabek 2012 Mid Year Self Evaluation
   397        COX_SONY_00974530                COX_SONY_00974535                J. Sikes 2012 Mid Year Leader Evaluation
   398        COX_SONY_00974702                COX_SONY_00974708                J. Zabek 2012 Mid Year Leader Evaluation
   399        COX_SONY_00974521                COX_SONY_00974529                J. Sikes 2012 Annual Review Self Evaluation
   400        COX_SONY_00974691                COX_SONY_00974701                J. Zabek 2012 Annual Review Self Evaluation
   401        COX_SONY_00974837                COX_SONY_00974843                R. Vredenburg 2012 Annual Review Leader Evaluation
   402        COX_SONY_00974511                COX_SONY_00974520                J. Sikes 2012 Annual Review Leader Evaluation
   403        COX_SONY_00974683                COX_SONY_00974690                J. Zabek 2012 Annual Review Leader Evaluation
   404        COX_SONY_00974857                COX_SONY_00974862                R. Vredenburg 2013 Mid Year Leader Evaluation
   405        COX_SONY_00974735                COX_SONY_00974740                J. Zabek 2013 Mid Year Self Evaluation
   406        COX_SONY_00974566                COX_SONY_00974571                J. Sikes 2013 Mid Year Self Evaluation
   407        COX_SONY_00974729                COX_SONY_00974734                J. Zabek 2013 Mid Year Leader Evaluation
   408        COX_SONY_00974560                COX_SONY_00974565                J. Sikes 2013 Mid Year Leader Evaluation
   409        COX_SONY_00974551                COX_SONY_00974559                J. Sikes 2013 Annual Review Self Evaluation
   410        COX_SONY_00974721                COX_SONY_00974728                J. Zabek 2013 Annual Review Self Evaluation
   411        COX_SONY_00974850                COX_SONY_00974856                R. Vredenburg 2013 Annual Review Leader Evaluation
   412        COX_SONY_00974715                COX_SONY_00974720                J. Zabek 2013 Annual Review Leader Evaluation



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                15
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 18 of 268 PageID# 5720
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   413        COX_SONY_00974541                COX_SONY_00974550                J. Sikes 2013 Annual Review Leader Evaluation
   414        COX_SONY_00974747                COX_SONY_00974753                J. Zabek 2014 Annual Review Self Evaluation
   415        COX_SONY_00974580                COX_SONY_00974587                J. Sikes 2014 Annual Review Self Evaluation
   416        COX_SONY_00974863                COX_SONY_00974870                R. Vredenburg 2014 Annual Review Leader Evaluation
   417        COX_SONY_00974572                COX_SONY_00974579                J. Sikes 2014 Annual Review Leader Evaluation
   418        COX_SONY_00974741                COX_SONY_00974746                J. Zabek 2014 Annual Review Leader Evaluation
   419        COX_SONY_00974779                COX_SONY_00974786                J. Zabek 2015 Mid Year Self Evaluation
   420        COX_SONY_00974615                COX_SONY_00974622                J. Sikes 2015 Mid Year Self Evaluation
   421        COX_SONY_00974606                COX_SONY_00974614                J. Sikes 2015 Mid Year Leader Evaluation
   422        COX_SONY_00974772                COX_SONY_00974778                J. Zabek 2015 Mid Year Leader Evaluation
   423        COX_SONY_00974879                COX_SONY_00974879                R. Vredenburg 2015 Mid Year Leader Evaluation
   424        COX_SONY_00974596                COX_SONY_00974605                J. Sikes 2015 Annual Review Self Evaluation
   425        COX_SONY_00974762                COX_SONY_00974771                J. Zabek 2015 Annual Review Self Evaluation
   426        COX_SONY_00974871                COX_SONY_00974878                R. Vredenburg 2015 Annual Review Leader Evaluation
   427        COX_SONY_00974588                COX_SONY_00974595                J. Sikes 2015 Annual Review Leader Evaluation
   428        COX_SONY_00974754                COX_SONY_00974761                J. Zabek 2015 Annual Review Leader Evaluation
   429                                                                          Letter Separation Agreement from K. Keever to J. Zabek
   430        SIKES-000016                     SIKES-000018                     Letter Separation Agreement from K. Keever to J. Sikes
   431        SIKES-000019                     SIKES-000019                     State of Georgia Department of Labor Separation Notice for J. Sikes
   432        SIKES-000268                     SIKES-000269                     Letter from Cox Enterprises to J. Sikes regarding pension benefit
   433                                                                          Webpage printout from: https://soundcloud.com/joesikes/the-old-house-destiny
   434        SME_00006189                     SME_00006252                     The six business models for copyright infringement
   435        UMG_00011680                     UMG_00011721                     Enders Analysis - Recorded music 2012: edging to a new dawn
   436        WBR_00002312                     WBR_00002355                     Email from S. Bergen to R. Gold, M. Signore, L. Cohen, M. Jbara, M. Osherova, K. Gore, M. David, J.
                                                                                Greenwald, and M. Flott, FW: Ender Analysis 2012 RM, with attachment recorded_music_2012_-
                                                                                _edging_to_a_new_dawn_2012-073_0.pdf
    437       UMG_00011649                     UMG_00011679                     Enders Analysis - Music publishing 2012: Recovery ahead
    438       UMG_00011636                     UMG_00011648                     Enders Analysis - US recorded music gets some mojo
    439       SME_00008354                     SME_00008453                     NetNames/envisonal - Sizing the piracy universe
    440       SME_00008454                     SME_00008457                     NetNames/envisonal - Sizing the piracy universe Summary
    441       COX_SONY_00974336                COX_SONY_00974396                Cox Communications, Inc. Annual Financial Supplement 2012
    442       COX_SONY_00974272                COX_SONY_00974335                Cox Communications, Inc. Annual Financial Supplement 2013
    443       COX_SONY_00974397                COX_SONY_00974458                Cox Communications, Inc. Annual Financial Supplement 2014
    444       COX_SONY_00002808                COX_SONY_00002809                Speeds and Data Plans Information for High Speed Internet Service in Roanoke
    445       Plaintiffs_00288467              Plaintiffs_00288467              Top MSOs add neearly 500,000 triple-play subs in Q4; HSD standalones reeach all-time high



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 16
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 19 of 268 PageID# 5721
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   446        COX_BMG00139518                  COX_BMG00139519                  Cox High Speed Internet Maximize Your Entertainment
   447        COX_SONY_00002010                COX_SONY_00002011                Internet Speeds and Data Plans Information
   448        Plaintiffs_00286528              Plaintiffs_00286528              WACC Rates for Cabblevision, Charter, Comcast, and Time Warner Cable in 2014
   449        BMG Trial, PX 1409                                                Cox High Speed Internet Speed 101
   450        COX_SONY_00515533                COX_SONY_00515533                Subscriber Churn.xlsx
   451                                                                          Cox Communications Fact Sheet (Plaintiffs' Deposition Ex. 2)
   452                                                                          Email from D. Hutto to P. Jarchow, subject: Sony v. CCI reports needed (Plaintiffs' Deposition Ex. 14)
   453                                                                          Envisonal - Technical report: An estimate of Infringing Use of the Internet
   454        Plaintiffs_00288265              Plaintiffs_00288275              IFPI - Music Consumer Insight Report
   455        COX_SONY_00001946                COX_SONY_00002009                Consumption Based Billing Readiness
   456        COX_SONY_00002012                COX_SONY_00002012                Average Subscriber Tenure
   457        COX_SONY_00002839                COX_SONY_00002839                Average Subscriber Tenure
   458        COX_SONY_00511413                COX_SONY_00511415                Abuse Talk
   459        COX_SONY_00515532                COX_SONY_00515532                Res Product P&L
   460        COX_SONY_00515534                COX_SONY_00515534                Residential Non-Pay Disconnect volumes by month
   461        COX_SONY_00515535                COX_SONY_00515535                Customer Churn Cox Business Internet & Cox Optical Internet 2013-2014.xlsx
   462        COX_SONY_00515536                COX_SONY_00515536                Subscriber Acquisition Costs
   463        COX_SONY_00515537                COX_SONY_00515537                2013-2014 data rack rates.xlsx
   464        COX_SONY_00515538                COX_SONY_00515538                Product Combination Trend Report 2012-2014
   465        COX_SONY_00527563                COX_SONY_00527563                Cox High-Speed Service Residential Subscriber Tracking Survey 2012
   466        COX_SONY_00527728                COX_SONY_00527728                Cox High-Speed Service Residential Subscriber Tracking Survey 2010
   467        COX_SONY_00973760                COX_SONY_00973760                ICOMS Billing Reports
   468        COX_SONY_00973761                COX_SONY_00973761                ICOMS Billing Reports
   469        COX_SONY_00973762                COX_SONY_00973762                ICOMS Billing Reports
   470        COX_SONY_00973763                COX_SONY_00973763                ICOMS Billing Reports
   471        COX_SONY_00973764                COX_SONY_00973764                ICOMS Billing Reports
   472        COX_SONY_00973765                COX_SONY_00973765                ICOMS Billing Reports
   473        COX_SONY_00973766                COX_SONY_00973766                ICOMS Billing Reports
   474        COX_SONY_00973767                COX_SONY_00973767                ICOMS Billing Reports
   475        COX_SONY_00974168                COX_SONY_00974176                Cox Audited Financials excerpts
   476        COX_SONY_00974238                COX_SONY_00974238                ICOMS CB DISCLOSURES.xlsx
   477        COX_SONY_00974241                COX_SONY_00974241                ICOMS CB DISCLOSURES SUPP.xlsx
   478                                                                          Cox Business Fact Sheet (Plaintiffs' Deposition Ex. 13)
   479                                                                          Key to ICOMS Billing Reports (Plaintiffs' Deposition Ex. 25)




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                    17
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 20 of 268 PageID# 5722
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   480                                                                          Cox Billing and Payments ($) for Subscribers with Infringement Notices 2012 - 2016 (Plaintiffs' Deposition
                                                                                Ex. 27)
    481                                                                         Cox Billing and Payments for Data Subscribers with Infringement Notices 2012 - 2016 (Plaintiffs' Deposition
                                                                                Ex. 28)
    482                                                                         Four Extracts from COX_SONY_00973764 (Plaintiffs' Deposition Ex. 29)
    483                                                                         Four Extracts from COX_SONY_00973764-67 (Plaintiffs' Deposition Ex. 30)
    484       Plaintiffs_00286534              Plaintiffs_00286777              Sandvine - Global Internet Phenomena Reports
    485       Plaintiffs_00288921              Plaintiffs_00288921              U.S. Sound Recording Industry Reevenue by Source, Inflation-Adjusted, 2017 Dollars
    486                                                                         U.S. Recorded Music Revenues by Format, 2000 to 2014
    487       BMG Trial, PX 5001                                                COX High Speed Internet Offers screenshot
    488       BMG Trial, PX 1406                                                Cox Internet Speed Test screenshot
    489       BMG Trial, PX 1407                                                Cox High Speed Internet screenshot
    490                                                                         Cox High Speed Internet screenshot
    491       Bakewell_00000001                Bakewell_00000002                Duff & Phelps Invoice No. HO00350794
    492       AUDIBLE-MAGIC-                   AUDIBLE-MAGIC-                   Audible Magic Client API SDK Programmer's Overview
              0007333                          0007338
    493       AUDIBLE-MAGIC-                   AUDIBLE-MAGIC-                   Audible Magic OEM Application Programming Guide and Customer Support Information
              0000003                          0000130
    494                                                                         Barbara A. Frederiksen-Cross Curriculum Vitae
    495       Plaintiffs_00287606              Plaintiffs_00287735              OECD - Digital Broadband Content: Music
    496       Plaintiffs_00288689              Plaintiffs_00288697              Music file sharing and sales displacement in the iTunes era
    497       Plaintiffs_00287777              Plaintiffs_00287777              UBS Investment Research - Broadband Reaching a Tipping Point
    498                                                                         Macquarie (USA) Equities Research, US Telecom Services
    499       Plaintiffs_00287917              Plaintiffs_00287919              Duff & Phelps 2014 Valuation Handbook - Industry Cost of Capital
    500       Plaintiffs_00288382              Plaintiffs_00288411              Piracy and Music Sales: The Effects of an Anti-Piracy Law
    501       Plaintiffs_00288464              Plaintiffs_00288466              Factors impacting cable churn in 2014 and beyond
    502       Plaintiffs_00288469              Plaintiffs_00288469              HSD eclipses vide in revenue gains in 2014, but video ARPU still undisputed leader
    503       Plaintiffs_00288473              Plaintiffs_00288484              Music piracy: Bad for record sales but good for the iPod?
    504       Plaintiffs_00288433              Plaintiffs_00288442              Copyright Enforcement in the Digital Age: Empirical Economic Evidence and Conclusions
    505       Plaintiffs_00288684              Plaintiffs_00288688              Piracy and the Supply of New Creative Works
    506       Plaintiffs_00288612              Plaintiffs_00288617              The effect of file sharing on record sales, revisited
    507       Plaintiffs_00288443              Plaintiffs_00288450              Copyright Enforcement in the Digital Age: Empirical Economic Evidence and Conclusions
    508       Plaintiffs_00288485              Plaintiffs_00288513              File Sharing: Creative Destruction or Just Plain Destruction?
    509       Plaintiffs_00288698              Plaintiffs_00288726              Measuring the Effect of File Sharing on Music Purchases




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                        18
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 21 of 268 PageID# 5723
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   510   Plaintiffs_00287736                   Plaintiffs_00287776              US Government Accountability Office - Intellectual Property: Observations on Efforts to Quantify the
                                                                                Economic Effects of Counterfeit and Pirated Goods
    511                                                                         Investigation into the extent of infringing content on BitTorrent networks
    512       Plaintiffs_00287794              Plaintiffs_00287915              Department of Commerce Internet Policy Task Force - Copyright Policy, Creativity, and Innovation in the
                                                                                Digital Economy
    513       Plaintiffs_00287556              Plaintiffs_00287605              Congressional Budget Office - Copyright Issues in Digital Media
    514       Plaintiffs_00288652              Plaintiffs_00288683              The Trust Cost of Sound Recording Piracy to the U.S. Economy
    515       Plaintiffs_00287790              Plaintiffs_00287793              US Congress Joint Eeconomic Committee Chaiman's Staff - The Impact of Intellectual Property Theft on the
                                                                                Economy
    516       Plaintiffs_00288451              Plaintiffs_00288463              The Effect of Graduated Response Anti-Piracy Laws on Music Sales: Evidence from and Event Study in
                                                                                France
    517       Plaintiffs_00286527              Plaintiffs_00286527              Cable Operating Metrics, SNL Kagan
    518       Plaintiffs_00286778              Plaintiffs_00287555              Akamai - State of the Internet Reports
    519       Plaintiffs_00288412              Plaintiffs_00288428              Digital music consumption on the Internet: Evidence from clickstream data
    520       Plaintiffs_00288514              Plaintiffs_00288532              The Impacts of Internet Piracy
    521       Plaintiffs_00288533              Plaintiffs_00288573              Quantifying Global Transfers of Copyrighted Content Using BitTorrent
    522       Plaintiffs_00288575              Plaintiffs_00288586              Customer Centricity in the Telecommunications Industry
    523       Plaintiffs_00288587              Plaintiffs_00288610              The Impact of Digital File Sharing on the Music Industry: An Empirical Analysis
    524       Plaintiffs_00288618              Plaintiffs_00288651              Piracy on the High C's: Music Downloading, Sales Displacement, and Social Welfare in a Sample of College
                                                                                Students
    525                                                                         William H. Lehr Curriculum Vitae
    526                                                                         George P. McCabe Curriculum Vitae
    527       McGarty_000347                   McGarty_000348                   More than 50% of Cox Customers Bundle Two or More Video, Internet and Phone Services
    528       McGarty_000349                   McGarty_000387                   Policy Implications of Technology for Detecting P2P and Copyright Violations
    529       McGarty_00000546                 McGarty_00000573                 Criteria for Distinguishing Effectiveeness From Efficacy Trials in Systematic Reviews
    530       McGarty_00000517                 McGarty_00000517                 Hulley, et al. - Designing Clinical Research
    531       McGarty_00000542                 McGarty_00000545                 Singal - A Primer on Effectiveness and Efficacy Trials
    532       McGarty_000484                   McGarty_000484                   Cox High Speed Internet Fact Sheet
    533                                                                         Terrence P. McGarty Curriculum Vitae
    600                                                                         Compilation of SME Registration Documents
    601                                                                         Compilation of UMG Registration Documents
    602                                                                         Compilation of WMG Registration Documents
    603                                                                         Compilation of SATV Registration Documents
    604                                                                         Compilation of UMPG Registration Documents
    605                                                                         Compilation of WCP Registration Documents



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                      19
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 22 of 268 PageID# 5724
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   606                                                                          Compilation of SME Chain of Title Documents
   607                                                                          Compilation of UMG Chain of Title Documents
   608                                                                          Compilation of WMG Chain of Title Documents
   609                                                                          Compilation of SATV Chain of Title Documents
   610                                                                          Compilation of UMPG Chain of Title Documents
   611                                                                          Compilation of WCP Chain of Title Documents
   612        SATV-EMI_00000001                SATV-EMI_00000004                Copyright registration for PA0001952597
   613        SATV-EMI_00000005                SATV-EMI_00000006                Copyright registration for PA0001194022
   614        SATV-EMI_00000007                SATV-EMI_00000008                Copyright registration for PA0001321505
   615        SATV-EMI_00000009                SATV-EMI_00000012                Copyright registration for EP0000198501
   616        SATV-EMI_00000013                SATV-EMI_00000016                Copyright registration for EP0000203959 and RE0000618229
   617        SATV-EMI_00000017                SATV-EMI_00000020                Copyright registration for EP0000214841 and RE0000678577
   618        SATV-EMI_00000021                SATV-EMI_00000024                Copyright registration for EP0000219339 and RE0000678594
   619        SATV-EMI_00000025                SATV-EMI_00000028                Copyright registration for RE0000678602
   620        SATV-EMI_00000041                SATV-EMI_00000044                Copyright registration for EP0000229884
   621        SATV-EMI_00000045                SATV-EMI_00000048                Copyright registration for EP0000232154
   622        SATV-EMI_00000049                SATV-EMI_00000050                Copyright registration for EP0000232619
   623        SATV-EMI_00000051                SATV-EMI_00000054                Copyright registration for EP0000234188 and RE0000697423
   624        SATV-EMI_00000055                SATV-EMI_00000056                Copyright registration for EP0000246516
   625        SATV-EMI_00000057                SATV-EMI_00000058                Copyright registration for EP0000254456
   626        SATV-EMI_00000059                SATV-EMI_00000060                Copyright registration for EP0000259283
   627        SATV-EMI_00000065                SATV-EMI_00000068                Copyright registration for EP0000281238
   628        SATV-EMI_00000069                SATV-EMI_00000070                Copyright registration for EP0000287807
   629        SATV-EMI_00000071                SATV-EMI_00000074                Copyright registration for EP0000288939
   630        SATV-EMI_00000075                SATV-EMI_00000078                Copyright registration for EP0000291366 and EP0000794732
   631        SATV-EMI_00000081                SATV-EMI_00000084                Copyright registration for EP0000314589
   632        SATV-EMI_00000085                SATV-EMI_00000086                Copyright registration for Eu0000187089 and RE0000772428
   633        SATV-EMI_00000087                SATV-EMI_00000088                Copyright registration for Eu0000750856
   634        SATV-EMI_00000089                SATV-EMI_00000096                Copyright registration for Eu0000789133 and RE0000535701
   635        SATV-EMI_00000097                SATV-EMI_00000100                Copyright registration for EU0000812174 and RE0000601434
   636        SATV-EMI_00000101                SATV-EMI_00000102                Copyright registration for PA0000046618
   637        SATV-EMI_00000103                SATV-EMI_00000104                Copyright registration for PA0001006950
   638        SATV-EMI_00000107                SATV-EMI_00000108                Copyright registration for PA0001006952
   639        SATV-EMI_00000109                SATV-EMI_00000110                Copyright registration for PA0000101381
   640        SATV-EMI_00000111                SATV-EMI_00000112                Copyright registration for PA0001016045
   641        SATV-EMI_00000113                SATV-EMI_00000114                Copyright registration for PA0001023895
   642        SATV-EMI_00000115                SATV-EMI_00000115                Copyright registration for PA0001038500



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                      20
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 23 of 268 PageID# 5725
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   643        SATV-EMI_00000120                SATV-EMI_00000121                Copyright registration for PA0001051656
   644        SATV-EMI_00000122                SATV-EMI_00000123                Copyright registration for PA0001051657
   645        SATV-EMI_00000128                SATV-EMI_00000129                Copyright registration for PA0001062108
   646        SATV-EMI_00000135                SATV-EMI_00000136                Copyright registration for PA0001065080
   647        SATV-EMI_00000137                SATV-EMI_00000137                Copyright registration for PA0001071485
   648        SATV-EMI_00000138                SATV-EMI_00000140                Copyright registration for PA0001072626
   649        SATV-EMI_00000141                SATV-EMI_00000144                Copyright registration for PA0001073133
   650        SATV-EMI_00000145                SATV-EMI_00000145                Copyright registration for PA0001073273
   651        SATV-EMI_00000146                SATV-EMI_00000147                Copyright registration for PA0001073283
   652        SATV-EMI_00000150                SATV-EMI_00000151                Copyright registration for PA0001076926
   653        SATV-EMI_00000152                SATV-EMI_00000153                Copyright registration for PA0001081875
   654        SATV-EMI_00000154                SATV-EMI_00000155                Copyright registration for PA0001084669
   655        SATV-EMI_00000160                SATV-EMI_00000161                Copyright registration for PA0001092246
   656        SATV-EMI_00000162                SATV-EMI_00000163                Copyright registration for PA0001104538
   657        SATV-EMI_00000164                SATV-EMI_00000165                Copyright registration for PA0001104539
   658        SATV-EMI_00000166                SATV-EMI_00000167                Copyright registration for PA0001104540
   659        SATV-EMI_00000168                SATV-EMI_00000168                Copyright registration for PA0001104578
   660        SATV-EMI_00000169                SATV-EMI_00000170                Copyright registration for PA0001104579
   661        SATV-EMI_00000171                SATV-EMI_00000172                Copyright registration for PA0001104580
   662        SATV-EMI_00000173                SATV-EMI_00000174                Copyright registration for PA0001104581
   663        SATV-EMI_00000175                SATV-EMI_00000176                Copyright registration for PA0001104642
   664        SATV-EMI_00000177                SATV-EMI_00000177                Copyright registration for PA0001104645
   665        SATV-EMI_00000182                SATV-EMI_00000183                Copyright registration for PA0001104897
   666        SATV-EMI_00000186                SATV-EMI_00000189                Copyright registration for PA0001105255
   667        SATV-EMI_00000190                SATV-EMI_00000191                Copyright registration for PA0001105451
   668        SATV-EMI_00000192                SATV-EMI_00000193                Copyright registration for PA0001105460
   669        SATV-EMI_00000194                SATV-EMI_00000195                Copyright registration for PA0001109842
   670        SATV-EMI_00000196                SATV-EMI_00000197                Copyright registration for PA0001111571
   671        SATV-EMI_00000198                SATV-EMI_00000199                Copyright registration for PA0001111575
   672        SATV-EMI_00000200                SATV-EMI_00000201                Copyright registration for PA0001115050
   673        SATV-EMI_00000202                SATV-EMI_00000203                Copyright registration for PA0001115051
   674        SATV-EMI_00000204                SATV-EMI_00000205                Copyright registration for PA0001118861
   675        SATV-EMI_00000206                SATV-EMI_00000210                Copyright registration for PA0001131539
   676        SATV-EMI_00000211                SATV-EMI_00000213                Copyright registration for PA0001131589
   677        SATV-EMI_00000218                SATV-EMI_00000221                Copyright registration for PA0001131696
   678        SATV-EMI_00000222                SATV-EMI_00000222                Copyright registration for PA0001131835
   679        SATV-EMI_00000223                SATV-EMI_00000226                Copyright registration for PA0001131836
   680        SATV-EMI_00000227                SATV-EMI_00000227                Copyright registration for PA0001131837


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     21
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 24 of 268 PageID# 5726
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   681        SATV-EMI_00000228                SATV-EMI_00000231                Copyright registration for PA0001131838
   682        SATV-EMI_00000232                SATV-EMI_00000232                Copyright registration for PA0001131839
   683        SATV-EMI_00000237                SATV-EMI_00000238                Copyright registration for PA0001158214
   684        SATV-EMI_00000239                SATV-EMI_00000240                Copyright registration for PA0001158215
   685        SATV-EMI_00000241                SATV-EMI_00000242                Copyright registration for PA0001158216
   686        SATV-EMI_00000243                SATV-EMI_00000246                Copyright registration for PA0001158217
   687        SATV-EMI_00000247                SATV-EMI_00000247                Copyright registration for PA0001158218
   688        SATV-EMI_00000250                SATV-EMI_00000251                Copyright registration for PA0001158290
   689        SATV-EMI_00000252                SATV-EMI_00000253                Copyright registration for PA0001158291
   690        SATV-EMI_00000254                SATV-EMI_00000255                Copyright registration for PA0001158368
   691        SATV-EMI_00000256                SATV-EMI_00000257                Copyright registration for PA0001158369
   692        SATV-EMI_00000258                SATV-EMI_00000258                Copyright registration for PA0001158370
   693        SATV-EMI_00000259                SATV-EMI_00000260                Copyright registration for PA0001158371
   694        SATV-EMI_00000261                SATV-EMI_00000264                Copyright registration for PA0001158372
   695        SATV-EMI_00000265                SATV-EMI_00000268                Copyright registration for PA0001158373
   696        SATV-EMI_00000269                SATV-EMI_00000270                Copyright registration for PA0001158374
   697        SATV-EMI_00000271                SATV-EMI_00000274                Copyright registration for PA0001158375
   698        SATV-EMI_00000275                SATV-EMI_00000276                Copyright registration for PA0001158407
   699        SATV-EMI_00000281                SATV-EMI_00000284                Copyright registration for PA0001158938
   700        SATV-EMI_00000289                SATV-EMI_00000292                Copyright registration for PA0001159081
   701        SATV-EMI_00000297                SATV-EMI_00000300                Copyright registration for PA0001159084
   702        SATV-EMI_00000301                SATV-EMI_00000304                Copyright registration for PA0001159085
   703        SATV-EMI_00000305                SATV-EMI_00000308                Copyright registration for PA0001159089
   704        SATV-EMI_00000309                SATV-EMI_00000310                Copyright registration for PA0001159167
   705        SATV-EMI_00000311                SATV-EMI_00000314                Copyright registration for PA0001159257
   706        SATV-EMI_00000321                SATV-EMI_00000322                Copyright registration for PA0001159307
   707        SATV-EMI_00000323                SATV-EMI_00000324                Copyright registration for PA0001159308
   708        SATV-EMI_00000325                SATV-EMI_00000326                Copyright registration for PA0001159309
   709        SATV-EMI_00000329                SATV-EMI_00000330                Copyright registration for PA0001159345
   710        SATV-EMI_00000331                SATV-EMI_00000333                Copyright registration for PA0001159346
   711        SATV-EMI_00000334                SATV-EMI_00000335                Copyright registration for PA0001159468
   712        SATV-EMI_00000336                SATV-EMI_00000339                Copyright registration for PA0001159519
   713        SATV-EMI_00000340                SATV-EMI_00000343                Copyright registration for PA0001159524
   714        SATV-EMI_00000344                SATV-EMI_00000347                Copyright registration for PA0001159529
   715        SATV-EMI_00000348                SATV-EMI_00000351                Copyright registration for PA0001159548
   716        SATV-EMI_00000352                SATV-EMI_00000355                Copyright registration for PA0001159549
   717        SATV-EMI_00000356                SATV-EMI_00000361                Copyright registration for PA0001159550
   718        SATV-EMI_00000366                SATV-EMI_00000368                Copyright registration for PA0001159557


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     22
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 25 of 268 PageID# 5727
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   719        SATV-EMI_00000369                SATV-EMI_00000371                Copyright registration for PA0001159599
   720        SATV-EMI_00000372                SATV-EMI_00000373                Copyright registration for PA0001159600
   721        SATV-EMI_00000374                SATV-EMI_00000375                Copyright registration for PA0001159601
   722        SATV-EMI_00000376                SATV-EMI_00000377                Copyright registration for PA0001159602
   723        SATV-EMI_00000378                SATV-EMI_00000379                Copyright registration for PA0001159603
   724        SATV-EMI_00000380                SATV-EMI_00000381                Copyright registration for PA0001159604
   725        SATV-EMI_00000382                SATV-EMI_00000383                Copyright registration for PA0001159605
   726        SATV-EMI_00000384                SATV-EMI_00000386                Copyright registration for PA0001159606
   727        SATV-EMI_00000387                SATV-EMI_00000389                Copyright registration for PA0001159607
   728        SATV-EMI_00000390                SATV-EMI_00000392                Copyright registration for PA0001159608
   729        SATV-EMI_00000393                SATV-EMI_00000395                Copyright registration for PA0001159613
   730        SATV-EMI_00000396                SATV-EMI_00000399                Copyright registration for PA0001159657
   731        SATV-EMI_00000400                SATV-EMI_00000401                Copyright registration for PA0001159659
   732        SATV-EMI_00000402                SATV-EMI_00000405                Copyright registration for PA0001159778
   733        SATV-EMI_00000406                SATV-EMI_00000407                Copyright registration for PA0001159779
   734        SATV-EMI_00000408                SATV-EMI_00000411                Copyright registration for PA0001159869
   735        SATV-EMI_00000412                SATV-EMI_00000413                Copyright registration for PA0001160190
   736        SATV-EMI_00000414                SATV-EMI_00000415                Copyright registration for PA0001160202
   737        SATV-EMI_00000420                SATV-EMI_00000421                Copyright registration for PA0001160424
   738        SATV-EMI_00000422                SATV-EMI_00000423                Copyright registration for PA0001160425
   739        SATV-EMI_00000424                SATV-EMI_00000425                Copyright registration for PA0001160450
   740        SATV-EMI_00000426                SATV-EMI_00000429                Copyright registration for PA0001160636
   741        SATV-EMI_00000430                SATV-EMI_00000431                Copyright registration for PA0001160841
   742        SATV-EMI_00000432                SATV-EMI_00000435                Copyright registration for PA0001160842
   743        SATV-EMI_00000436                SATV-EMI_00000439                Copyright registration for PA0001160843
   744        SATV-EMI_00000440                SATV-EMI_00000440                Copyright registration for PA0001161185
   745        SATV-EMI_00000441                SATV-EMI_00000441                Copyright registration for PA0001161186
   746        SATV-EMI_00000442                SATV-EMI_00000442                Copyright registration for PA0001161187
   747        SATV-EMI_00000443                SATV-EMI_00000443                Copyright registration for PA0001161188
   748        SATV-EMI_00000444                SATV-EMI_00000444                Copyright registration for PA0001161189
   749        SATV-EMI_00000445                SATV-EMI_00000445                Copyright registration for PA0001161191
   750        SATV-EMI_00000446                SATV-EMI_00000446                Copyright registration for PA0001161192
   751        SATV-EMI_00000447                SATV-EMI_00000447                Copyright registration for PA0001161193
   752        SATV-EMI_00000448                SATV-EMI_00000448                Copyright registration for PA0001161195
   753        SATV-EMI_00000449                SATV-EMI_00000452                Copyright registration for PA0001162004
   754        SATV-EMI_00000453                SATV-EMI_00000456                Copyright registration for PA0001162005
   755        SATV-EMI_00000457                SATV-EMI_00000460                Copyright registration for PA0001162006
   756        SATV-EMI_00000461                SATV-EMI_00000464                Copyright registration for PA0001162007


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     23
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 26 of 268 PageID# 5728
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   757        SATV-EMI_00000465                SATV-EMI_00000468                Copyright registration for PA0001162008
   758        SATV-EMI_00000469                SATV-EMI_00000472                Copyright registration for PA0001162009
   759        SATV-EMI_00000473                SATV-EMI_00000476                Copyright registration for PA0001162010
   760        SATV-EMI_00000477                SATV-EMI_00000480                Copyright registration for PA0001162011
   761        SATV-EMI_00000481                SATV-EMI_00000484                Copyright registration for PA0001162012
   762        SATV-EMI_00000485                SATV-EMI_00000488                Copyright registration for PA0001162013
   763        SATV-EMI_00000489                SATV-EMI_00000492                Copyright registration for PA0001162014
   764        SATV-EMI_00000493                SATV-EMI_00000496                Copyright registration for PA0001162406
   765        SATV-EMI_00000501                SATV-EMI_00000504                Copyright registration for PA0001162695
   766        SATV-EMI_00000515                SATV-EMI_00000516                Copyright registration for PA0001163481
   767        SATV-EMI_00000519                SATV-EMI_00000522                Copyright registration for PA0001163725
   768        SATV-EMI_00000523                SATV-EMI_00000524                Copyright registration for PA0001163958
   769        SATV-EMI_00000525                SATV-EMI_00000526                Copyright registration for PA0001164354
   770        SATV-EMI_00000529                SATV-EMI_00000530                Copyright registration for PA0001164471
   771        SATV-EMI_00000531                SATV-EMI_00000534                Copyright registration for PA0001164517
   772        SATV-EMI_00000541                SATV-EMI_00000543                Copyright registration for PA0001165471
   773        SATV-EMI_00000544                SATV-EMI_00000547                Copyright registration for PA0001165509
   774        SATV-EMI_00000552                SATV-EMI_00000553                Copyright registration for PA0001166251
   775        SATV-EMI_00000558                SATV-EMI_00000559                Copyright registration for PA0001166379
   776        SATV-EMI_00000560                SATV-EMI_00000563                Copyright registration for PA0001166650
   777        SATV-EMI_00000564                SATV-EMI_00000567                Copyright registration for PA0001166656
   778        SATV-EMI_00000568                SATV-EMI_00000571                Copyright registration for PA0001166658
   779        SATV-EMI_00000584                SATV-EMI_00000585                Copyright registration for PA0001167178
   780        SATV-EMI_00000586                SATV-EMI_00000589                Copyright registration for PA0001167181
   781        SATV-EMI_00000594                SATV-EMI_00000595                Copyright registration for PA0001167415
   782        SATV-EMI_00000596                SATV-EMI_00000597                Copyright registration for PA0001167505
   783        SATV-EMI_00000598                SATV-EMI_00000599                Copyright registration for PA0001167506
   784        SATV-EMI_00000600                SATV-EMI_00000601                Copyright registration for PA0001167507
   785        SATV-EMI_00000602                SATV-EMI_00000603                Copyright registration for PA0001167508
   786        SATV-EMI_00000604                SATV-EMI_00000605                Copyright registration for PA0001167509
   787        SATV-EMI_00000606                SATV-EMI_00000607                Copyright registration for PA0001167517
   788        SATV-EMI_00000612                SATV-EMI_00000615                Copyright registration for PA0001167812
   789        SATV-EMI_00000616                SATV-EMI_00000619                Copyright registration for PA0001167813
   790        SATV-EMI_00000620                SATV-EMI_00000620                Copyright registration for PA0001167815
   791        SATV-EMI_00000621                SATV-EMI_00000624                Copyright registration for PA0001167818
   792        SATV-EMI_00000627                SATV-EMI_00000628                Copyright registration for PA0001231062
   793        SATV-EMI_00000629                SATV-EMI_00000632                Copyright registration for PA0001239138
   794        SATV-EMI_00000635                SATV-EMI_00000636                Copyright registration for PA0001354251


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     24
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 27 of 268 PageID# 5729
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   795        SATV-EMI_00000637                SATV-EMI_00000638                Copyright registration for PA0001354282
   796        SATV-EMI_00000642                SATV-EMI_00000644                Copyright registration for PA0001588610
   797        SATV-EMI_00000645                SATV-EMI_00000647                Copyright registration for PA0001588611
   798        SATV-EMI_00000648                SATV-EMI_00000650                Copyright registration for PA0001588613
   799        SATV-EMI_00000651                SATV-EMI_00000651                Copyright registration for PA0001588614
   800        SATV-EMI_00000652                SATV-EMI_00000654                Copyright registration for PA0001588615
   801        SATV-EMI_00000655                SATV-EMI_00000657                Copyright registration for PA0001589833
   802        SATV-EMI_00000658                SATV-EMI_00000660                Copyright registration for PA0001589919
   803        SATV-EMI_00000664                SATV-EMI_00000666                Copyright registration for PA0001589996
   804        SATV-EMI_00000668                SATV-EMI_00000670                Copyright registration for PA0001590017
   805        SATV-EMI_00000671                SATV-EMI_00000673                Copyright registration for PA0001590022
   806        SATV-EMI_00000674                SATV-EMI_00000676                Copyright registration for PA0001590102
   807        SATV-EMI_00000677                SATV-EMI_00000680                Copyright registration for PA0001590108
   808        SATV-EMI_00000681                SATV-EMI_00000682                Copyright registration for PA0001590109
   809        SATV-EMI_00000683                SATV-EMI_00000685                Copyright registration for PA0001590110
   810        SATV-EMI_00000686                SATV-EMI_00000687                Copyright registration for PA0001590111
   811        SATV-EMI_00000688                SATV-EMI_00000690                Copyright registration for PA0001590126
   812        SATV-EMI_00000691                SATV-EMI_00000693                Copyright registration for PA0001590128
   813        SATV-EMI_00000694                SATV-EMI_00000696                Copyright registration for PA0001590129
   814        SATV-EMI_00000697                SATV-EMI_00000699                Copyright registration for PA0001590132
   815        SATV-EMI_00000700                SATV-EMI_00000703                Copyright registration for PA0001159080
   816        SATV-EMI_00000711                SATV-EMI_00000713                Copyright registration for PA0001591513
   817        SATV-EMI_00000714                SATV-EMI_00000716                Copyright registration for PA0001591954
   818        SATV-EMI_00000717                SATV-EMI_00000719                Copyright registration for PA0001591955
   819        SATV-EMI_00000720                SATV-EMI_00000722                Copyright registration for PA0001591956
   820        SATV-EMI_00000723                SATV-EMI_00000725                Copyright registration for PA0001591957
   821        SATV-EMI_00000726                SATV-EMI_00000728                Copyright registration for PA0001591958
   822        SATV-EMI_00000729                SATV-EMI_00000731                Copyright registration for PA0001591959
   823        SATV-EMI_00000732                SATV-EMI_00000734                Copyright registration for PA0001591960
   824        SATV-EMI_00000735                SATV-EMI_00000737                Copyright registration for PA0001591961
   825        SATV-EMI_00000738                SATV-EMI_00000740                Copyright registration for PA0001591963
   826        SATV-EMI_00000744                SATV-EMI_00000744                Copyright registration for PA0001591987
   827        SATV-EMI_00000745                SATV-EMI_00000747                Copyright registration for PA0001600815
   828        SATV-EMI_00000748                SATV-EMI_00000750                Copyright registration for PA0001600832
   829        SATV-EMI_00000751                SATV-EMI_00000753                Copyright registration for PA0001601042
   830        SATV-EMI_00000754                SATV-EMI_00000754                Copyright registration for PA0001601045
   831        SATV-EMI_00000755                SATV-EMI_00000755                Copyright registration for PA0001601046
   832        SATV-EMI_00000756                SATV-EMI_00000756                Copyright registration for PA0001601047


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     25
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 28 of 268 PageID# 5730
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   833        SATV-EMI_00000757                SATV-EMI_00000759                Copyright registration for PA0001601050
   834        SATV-EMI_00000760                SATV-EMI_00000760                Copyright registration for PA0001601051
   835        SATV-EMI_00000761                SATV-EMI_00000761                Copyright registration for PA0001601052
   836        SATV-EMI_00000767                SATV-EMI_00000769                Copyright registration for PA0001601054
   837        SATV-EMI_00000774                SATV-EMI_00000776                Copyright registration for PA0001602832
   838        SATV-EMI_00000780                SATV-EMI_00000783                Copyright registration for PA0001607900
   839        SATV-EMI_00000784                SATV-EMI_00000787                Copyright registration for PA0001608769
   840        SATV-EMI_00000788                SATV-EMI_00000791                Copyright registration for PA0001608776
   841        SATV-EMI_00000792                SATV-EMI_00000795                Copyright registration for PA0001608779
   842        SATV-EMI_00000796                SATV-EMI_00000799                Copyright registration for PA0001608798
   843        SATV-EMI_00000800                SATV-EMI_00000802                Copyright registration for PA0001620075
   844        SATV-EMI_00000803                SATV-EMI_00000805                Copyright registration for PA0001621885
   845        SATV-EMI_00000806                SATV-EMI_00000809                Copyright registration for PA0001621886
   846        SATV-EMI_00000814                SATV-EMI_00000814                Copyright registration for PA0001621899
   847        SATV-EMI_00000815                SATV-EMI_00000815                Copyright registration for PA0001624579
   848        SATV-EMI_00000816                SATV-EMI_00000816                Copyright registration for PA0001624582
   849        SATV-EMI_00000817                SATV-EMI_00000817                Copyright registration for PA0001624586
   850        SATV-EMI_00000822                SATV-EMI_00000825                Copyright registration for PA0001624650
   851        SATV-EMI_00000826                SATV-EMI_00000829                Copyright registration for PA0001624745
   852        SATV-EMI_00000830                SATV-EMI_00000830                Copyright registration for PA0001625858
   853        SATV-EMI_00000831                SATV-EMI_00000834                Copyright registration for PA0001625977
   854        SATV-EMI_00000835                SATV-EMI_00000838                Copyright registration for PA0001625982
   855        SATV-EMI_00000839                SATV-EMI_00000842                Copyright registration for PA0001626025
   856        SATV-EMI_00000843                SATV-EMI_00000846                Copyright registration for PA0001627411
   857        SATV-EMI_00000847                SATV-EMI_00000850                Copyright registration for PA0001627413
   858        SATV-EMI_00000851                SATV-EMI_00000854                Copyright registration for PA0001627414
   859        SATV-EMI_00000870                SATV-EMI_00000873                Copyright registration for PA0001639795
   860        SATV-EMI_00000874                SATV-EMI_00000876                Copyright registration for PA0001640693
   861        SATV-EMI_00000877                SATV-EMI_00000879                Copyright registration for PA0001640694
   862        SATV-EMI_00000880                SATV-EMI_00000883                Copyright registration for PA0001640696
   863        SATV-EMI_00000884                SATV-EMI_00000886                Copyright registration for PA0001640699
   864        SATV-EMI_00000887                SATV-EMI_00000890                Copyright registration for PA0001640702
   865        SATV-EMI_00000894                SATV-EMI_00000896                Copyright registration for PA0001640710
   866        SATV-EMI_00000897                SATV-EMI_00000899                Copyright registration for PA0001640764
   867        SATV-EMI_00000900                SATV-EMI_00000902                Copyright registration for PA0001640765
   868        SATV-EMI_00000903                SATV-EMI_00000905                Copyright registration for PA0001640766
   869        SATV-EMI_00000906                SATV-EMI_00000908                Copyright registration for PA0001640767
   870        SATV-EMI_00000909                SATV-EMI_00000911                Copyright registration for PA0001640768


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     26
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 29 of 268 PageID# 5731
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   871        SATV-EMI_00000912                SATV-EMI_00000914                Copyright registration for PA0001640769
   872        SATV-EMI_00000915                SATV-EMI_00000917                Copyright registration for PA0001640771
   873        SATV-EMI_00000918                SATV-EMI_00000920                Copyright registration for PA0001640772
   874        SATV-EMI_00000921                SATV-EMI_00000923                Copyright registration for PA0001640774
   875        SATV-EMI_00000924                SATV-EMI_00000926                Copyright registration for PA0001640776
   876        SATV-EMI_00000927                SATV-EMI_00000930                Copyright registration for PA0001640779
   877        SATV-EMI_00000931                SATV-EMI_00000934                Copyright registration for PA0001640780
   878        SATV-EMI_00000935                SATV-EMI_00000938                Copyright registration for PA0001640781
   879        SATV-EMI_00000939                SATV-EMI_00000941                Copyright registration for PA0001640785
   880        SATV-EMI_00000942                SATV-EMI_00000945                Copyright registration for PA0001640788
   881        SATV-EMI_00000946                SATV-EMI_00000948                Copyright registration for PA0001640796
   882        SATV-EMI_00000949                SATV-EMI_00000951                Copyright registration for PA0001644870
   883        SATV-EMI_00000952                SATV-EMI_00000954                Copyright registration for PA0001644871
   884        SATV-EMI_00000955                SATV-EMI_00000958                Copyright registration for PA0001644872
   885        SATV-EMI_00000959                SATV-EMI_00000961                Copyright registration for PA0001644874
   886        SATV-EMI_00000962                SATV-EMI_00000964                Copyright registration for PA0001644879
   887        SATV-EMI_00000965                SATV-EMI_00000968                Copyright registration for PA0001646370
   888        SATV-EMI_00000972                SATV-EMI_00000975                Copyright registration for PA0001647942
   889        SATV-EMI_00000976                SATV-EMI_00000979                Copyright registration for PA0001649982
   890        SATV-EMI_00000984                SATV-EMI_00000984                Copyright registration for PA0001649988
   891        SATV-EMI_00000985                SATV-EMI_00000988                Copyright registration for PA0001653144
   892        SATV-EMI_00000989                SATV-EMI_00000992                Copyright registration for PA0001654952
   893        SATV-EMI_00000993                SATV-EMI_00000996                Copyright registration for PA0001656109
   894        SATV-EMI_00001034                SATV-EMI_00001037                Copyright registration for PA0001656112
   895        SATV-EMI_00001038                SATV-EMI_00001041                Copyright registration for PA0001658976
   896        SATV-EMI_00001042                SATV-EMI_00001044                Copyright registration for PA0001658983
   897        SATV-EMI_00001049                SATV-EMI_00001052                Copyright registration for PA0001659003
   898        SATV-EMI_00001057                SATV-EMI_00001058                Copyright registration for PA0001659007
   899        SATV-EMI_00001059                SATV-EMI_00001061                Copyright registration for PA0001661345
   900        SATV-EMI_00001062                SATV-EMI_00001064                Copyright registration for PA0001661359
   901        SATV-EMI_00001065                SATV-EMI_00001066                Copyright registration for PA0001661378
   902        SATV-EMI_00001067                SATV-EMI_00001069                Copyright registration for PA0001661382
   903        SATV-EMI_00001070                SATV-EMI_00001071                Copyright registration for PA0001662732
   904        SATV-EMI_00001072                SATV-EMI_00001075                Copyright registration for PA0001662734
   905        SATV-EMI_00001080                SATV-EMI_00001080                Copyright registration for PA0001662752
   906        SATV-EMI_00001085                SATV-EMI_00001088                Copyright registration for PA0001666749
   907        SATV-EMI_00001089                SATV-EMI_00001092                Copyright registration for PA0001666843
   908        SATV-EMI_00001095                SATV-EMI_00001097                Copyright registration for PA0001667218


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     27
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 30 of 268 PageID# 5732
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   909        SATV-EMI_00001098                SATV-EMI_00001100                Copyright registration for PA0001682734
   910        SATV-EMI_00001101                SATV-EMI_00001103                Copyright registration for PA0001682737
   911        SATV-EMI_00001104                SATV-EMI_00001106                Copyright registration for PA0001682738
   912        SATV-EMI_00001107                SATV-EMI_00001109                Copyright registration for PA0001682740
   913        SATV-EMI_00001110                SATV-EMI_00001112                Copyright registration for PA0001682741
   914        SATV-EMI_00001113                SATV-EMI_00001115                Copyright registration for PA0001682743
   915        SATV-EMI_00001116                SATV-EMI_00001118                Copyright registration for PA0001682744
   916        SATV-EMI_00001119                SATV-EMI_00001121                Copyright registration for PA0001682745
   917        SATV-EMI_00001122                SATV-EMI_00001125                Copyright registration for PA0001685310
   918        SATV-EMI_00001126                SATV-EMI_00001129                Copyright registration for PA0001685315
   919        SATV-EMI_00001130                SATV-EMI_00001133                Copyright registration for PA0001685320
   920        SATV-EMI_00001134                SATV-EMI_00001137                Copyright registration for PA0001685323
   921        SATV-EMI_00001138                SATV-EMI_00001141                Copyright registration for PA0001685326
   922        SATV-EMI_00001142                SATV-EMI_00001145                Copyright registration for PA0001685342
   923        SATV-EMI_00001146                SATV-EMI_00001149                Copyright registration for PA0001685351
   924        SATV-EMI_00001150                SATV-EMI_00001153                Copyright registration for PA0001685359
   925        SATV-EMI_00001154                SATV-EMI_00001157                Copyright registration for PA0001685365
   926        SATV-EMI_00001158                SATV-EMI_00001161                Copyright registration for PA0001685367
   927        SATV-EMI_00001162                SATV-EMI_00001163                Copyright registration for PA0001698432
   928        SATV-EMI_00001164                SATV-EMI_00001165                Copyright registration for PA0001698434
   929        SATV-EMI_00001166                SATV-EMI_00001168                Copyright registration for PA0001700473
   930        SATV-EMI_00001173                SATV-EMI_00001175                Copyright registration for PA0001700475
   931        SATV-EMI_00001176                SATV-EMI_00001179                Copyright registration for PA0001704466
   932        SATV-EMI_00001180                SATV-EMI_00001183                Copyright registration for PA0001704500
   933        SATV-EMI_00001184                SATV-EMI_00001186                Copyright registration for PA0001706421
   934        SATV-EMI_00001187                SATV-EMI_00001189                Copyright registration for PA0001706428
   935        SATV-EMI_00001190                SATV-EMI_00001192                Copyright registration for PA0001706429
   936        SATV-EMI_00001193                SATV-EMI_00001195                Copyright registration for PA0001706432
   937        SATV-EMI_00001196                SATV-EMI_00001198                Copyright registration for PA0001706448
   938        SATV-EMI_00001199                SATV-EMI_00001201                Copyright registration for PA0001706456
   939        SATV-EMI_00001202                SATV-EMI_00001203                Copyright registration for PA0001706473
   940        SATV-EMI_00001209                SATV-EMI_00001210                Copyright registration for PA0001706495
   941        SATV-EMI_00001211                SATV-EMI_00001212                Copyright registration for PA0001706677
   942        SATV-EMI_00001213                SATV-EMI_00001216                Copyright registration for PA0001706680
   943        SATV-EMI_00001217                SATV-EMI_00001219                Copyright registration for PA0001706689
   944        SATV-EMI_00001223                SATV-EMI_00001225                Copyright registration for PA0001706696
   945        SATV-EMI_00001226                SATV-EMI_00001228                Copyright registration for PA0001706726
   946        SATV-EMI_00001234                SATV-EMI_00001235                Copyright registration for PA0001706727


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     28
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 31 of 268 PageID# 5733
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   947        SATV-EMI_00001240                SATV-EMI_00001240                Copyright registration for PA0001706741
   948        SATV-EMI_00001241                SATV-EMI_00001241                Copyright registration for PA0001707143
   949        SATV-EMI_00001242                SATV-EMI_00001242                Copyright registration for PA0001707144
   950        SATV-EMI_00001243                SATV-EMI_00001243                Copyright registration for PA0001707147
   951        SATV-EMI_00001244                SATV-EMI_00001246                Copyright registration for PA0001707168
   952        SATV-EMI_00001247                SATV-EMI_00001249                Copyright registration for PA0001707169
   953        SATV-EMI_00001250                SATV-EMI_00001251                Copyright registration for PA0001707770
   954        SATV-EMI_00001254                SATV-EMI_00001256                Copyright registration for PA0001707774
   955        SATV-EMI_00001257                SATV-EMI_00001257                Copyright registration for PA0001708388
   956        SATV-EMI_00001258                SATV-EMI_00001258                Copyright registration for PA0001708950
   957        SATV-EMI_00001259                SATV-EMI_00001259                Copyright registration for PA0001708951
   958        SATV-EMI_00001260                SATV-EMI_00001261                Copyright registration for PA0001708952
   959        SATV-EMI_00001264                SATV-EMI_00001266                Copyright registration for PA0001708953
   960        SATV-EMI_00001267                SATV-EMI_00001268                Copyright registration for PA0001780983
   961        SATV-EMI_00001269                SATV-EMI_00001271                Copyright registration for PA0001714525
   962        SATV-EMI_00001272                SATV-EMI_00001274                Copyright registration for PA0001716542
   963        SATV-EMI_00001278                SATV-EMI_00001280                Copyright registration for PA0001717972
   964        SATV-EMI_00001281                SATV-EMI_00001283                Copyright registration for PA0001718936
   965        SATV-EMI_00001284                SATV-EMI_00001286                Copyright registration for PA0001718944
   966        SATV-EMI_00001287                SATV-EMI_00001289                Copyright registration for PA0001718970
   967        SATV-EMI_00001290                SATV-EMI_00001292                Copyright registration for PA0001718972
   968        SATV-EMI_00001293                SATV-EMI_00001295                Copyright registration for PA0001719661
   969        SATV-EMI_00001296                SATV-EMI_00001298                Copyright registration for PA0001719662
   970        SATV-EMI_00001299                SATV-EMI_00001301                Copyright registration for PA0001720333
   971        SATV-EMI_00001302                SATV-EMI_00001304                Copyright registration for PA0001722494
   972        SATV-EMI_00001305                SATV-EMI_00001307                Copyright registration for PA0001722498
   973        SATV-EMI_00001308                SATV-EMI_00001309                Copyright registration for PA0001728141
   974        SATV-EMI_00001310                SATV-EMI_00001312                Copyright registration for PA0001728328
   975        SATV-EMI_00001316                SATV-EMI_00001318                Copyright registration for PA0001728365
   976        SATV-EMI_00001322                SATV-EMI_00001324                Copyright registration for PA0001728389
   977        SATV-EMI_00001334                SATV-EMI_00001336                Copyright registration for PA0001728472
   978        SATV-EMI_00001340                SATV-EMI_00001342                Copyright registration for PA0001730053
   979        SATV-EMI_00001343                SATV-EMI_00001345                Copyright registration for PA0001731490
   980        SATV-EMI_00001346                SATV-EMI_00001348                Copyright registration for PA0001731492
   981        SATV-EMI_00001352                SATV-EMI_00001354                Copyright registration for PA0001731721
   982        SATV-EMI_00001355                SATV-EMI_00001357                Copyright registration for PA0001731809
   983        SATV-EMI_00001358                SATV-EMI_00001359                Copyright registration for PA0001731812
   984        SATV-EMI_00001360                SATV-EMI_00001361                Copyright registration for PA0001731813


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     29
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 32 of 268 PageID# 5734
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
    985       SATV-EMI_00001364                SATV-EMI_00001366                Copyright registration for PA0001732193
    986       SATV-EMI_00001367                SATV-EMI_00001369                Copyright registration for PA0001734530
    987       SATV-EMI_00001370                SATV-EMI_00001372                Copyright registration for PA0001735191
    988       SATV-EMI_00001373                SATV-EMI_00001375                Copyright registration for PA0001735194
    989       SATV-EMI_00001376                SATV-EMI_00001376                Copyright registration for PA0001735195
    990       SATV-EMI_00001377                SATV-EMI_00001379                Copyright registration for PA0001735199
    991       SATV-EMI_00001380                SATV-EMI_00001382                Copyright registration for PA0001735247
    992       SATV-EMI_00001383                SATV-EMI_00001385                Copyright registration for PA0001735285
    993       SATV-EMI_00001386                SATV-EMI_00001387                Copyright registration for PA0001735286
    994       SATV-EMI_00001391                SATV-EMI_00001393                Copyright registration for PA0001735966
    995       SATV-EMI_00001394                SATV-EMI_00001396                Copyright registration for PA0001736534
    996       SATV-EMI_00001397                SATV-EMI_00001399                Copyright registration for PA0001737021
    997       SATV-EMI_00001400                SATV-EMI_00001402                Copyright registration for PA0001737022
    998       SATV-EMI_00001403                SATV-EMI_00001405                Copyright registration for PA0001738379
    999       SATV-EMI_00001406                SATV-EMI_00001408                Copyright registration for PA0001738384
   1000       SATV-EMI_00001409                SATV-EMI_00001411                Copyright registration for PA0001738398
   1001       SATV-EMI_00001412                SATV-EMI_00001413                Copyright registration for PA0001738399
   1002       SATV-EMI_00001414                SATV-EMI_00001416                Copyright registration for PA0001738400
   1003       SATV-EMI_00001417                SATV-EMI_00001418                Copyright registration for PA0001738403
   1004       SATV-EMI_00001419                SATV-EMI_00001421                Copyright registration for PA0001738410
   1005       SATV-EMI_00001422                SATV-EMI_00001424                Copyright registration for PA0001738485
   1006       SATV-EMI_00001425                SATV-EMI_00001427                Copyright registration for PA0001738574
   1007       SATV-EMI_00001431                SATV-EMI_00001434                Copyright registration for PA0001743265
   1008       SATV-EMI_00001435                SATV-EMI_00001437                Copyright registration for PA0001743344
   1009       SATV-EMI_00001442                SATV-EMI_00001442                Copyright registration for PA0001743359
   1010       SATV-EMI_00001447                SATV-EMI_00001447                Copyright registration for PA0001743369
   1011       SATV-EMI_00001448                SATV-EMI_00001450                Copyright registration for PA0001745296
   1012       SATV-EMI_00001451                SATV-EMI_00001453                Copyright registration for PA0001748285
   1013       SATV-EMI_00001454                SATV-EMI_00001456                Copyright registration for PA0001748296
   1014       SATV-EMI_00001457                SATV-EMI_00001459                Copyright registration for PA0001750006
   1015       SATV-EMI_00001460                SATV-EMI_00001462                Copyright registration for PA0001750010
   1016       SATV-EMI_00001463                SATV-EMI_00001465                Copyright registration for PA0001750014
   1017       SATV-EMI_00001466                SATV-EMI_00001468                Copyright registration for PA0001751974
   1018       SATV-EMI_00001469                SATV-EMI_00001471                Copyright registration for PA0001751975
   1019       SATV-EMI_00001472                SATV-EMI_00001474                Copyright registration for PA0001751976
   1020       SATV-EMI_00001475                SATV-EMI_00001477                Copyright registration for PA0001751978
   1021       SATV-EMI_00001481                SATV-EMI_00001483                Copyright registration for PA0001751980
   1022       SATV-EMI_00001487                SATV-EMI_00001489                Copyright registration for PA0001751981


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     30
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 33 of 268 PageID# 5735
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1023       SATV-EMI_00001490                SATV-EMI_00001492                Copyright registration for PA0001751982
   1024       SATV-EMI_00001493                SATV-EMI_00001495                Copyright registration for PA0001751984
   1025       SATV-EMI_00001496                SATV-EMI_00001498                Copyright registration for PA0001751985
   1026       SATV-EMI_00001499                SATV-EMI_00001501                Copyright registration for PA0001751986
   1027       SATV-EMI_00001502                SATV-EMI_00001504                Copyright registration for PA0001751987
   1028       SATV-EMI_00001505                SATV-EMI_00001507                Copyright registration for PA0001751989
   1029       SATV-EMI_00001508                SATV-EMI_00001510                Copyright registration for PA0001752317
   1030       SATV-EMI_00001511                SATV-EMI_00001513                Copyright registration for PA0001752319
   1031       SATV-EMI_00001514                SATV-EMI_00001516                Copyright registration for PA0001752320
   1032       SATV-EMI_00001517                SATV-EMI_00001519                Copyright registration for PA0001752322
   1033       SATV-EMI_00001520                SATV-EMI_00001522                Copyright registration for PA0001752323
   1034       SATV-EMI_00001523                SATV-EMI_00001525                Copyright registration for PA0001752324
   1035       SATV-EMI_00001526                SATV-EMI_00001528                Copyright registration for PA0001753993
   1036       SATV-EMI_00001529                SATV-EMI_00001531                Copyright registration for PA0001753995
   1037       SATV-EMI_00001532                SATV-EMI_00001534                Copyright registration for PA0001753996
   1038       SATV-EMI_00001535                SATV-EMI_00001537                Copyright registration for PA0001755160
   1039       SATV-EMI_00001541                SATV-EMI_00001543                Copyright registration for PA0001755873
   1040       SATV-EMI_00001544                SATV-EMI_00001546                Copyright registration for PA0001760301
   1041       SATV-EMI_00001547                SATV-EMI_00001549                Copyright registration for PA0001760343
   1042       SATV-EMI_00001550                SATV-EMI_00001552                Copyright registration for PA0001760358
   1043       SATV-EMI_00001553                SATV-EMI_00001555                Copyright registration for PA0001760410
   1044       SATV-EMI_00001558                SATV-EMI_00001560                Copyright registration for PA0001760428
   1045       SATV-EMI_00001561                SATV-EMI_00001563                Copyright registration for PA0001760557
   1046       SATV-EMI_00001564                SATV-EMI_00001566                Copyright registration for PA0001760579
   1047       SATV-EMI_00001567                SATV-EMI_00001569                Copyright registration for PA0001761225
   1048       SATV-EMI_00001573                SATV-EMI_00001575                Copyright registration for PA0001761366
   1049       SATV-EMI_00001576                SATV-EMI_00001578                Copyright registration for PA0001765703
   1050       SATV-EMI_00001579                SATV-EMI_00001581                Copyright registration for PA0001772278
   1051       SATV-EMI_00001582                SATV-EMI_00001584                Copyright registration for PA0001772282
   1052       SATV-EMI_00001585                SATV-EMI_00001587                Copyright registration for PA0001772287
   1053       SATV-EMI_00001588                SATV-EMI_00001590                Copyright registration for PA0001772289
   1054       SATV-EMI_00001591                SATV-EMI_00001593                Copyright registration for PA0001772291
   1055       SATV-EMI_00001594                SATV-EMI_00001596                Copyright registration for PA0001772294
   1056       SATV-EMI_00001600                SATV-EMI_00001602                Copyright registration for PA0001777803
   1057       SATV-EMI_00001603                SATV-EMI_00001605                Copyright registration for PA0001777804
   1058       SATV-EMI_00001606                SATV-EMI_00001608                Copyright registration for PA0001777805
   1059       SATV-EMI_00001609                SATV-EMI_00001611                Copyright registration for PA0001777806
   1060       SATV-EMI_00001612                SATV-EMI_00001614                Copyright registration for PA0001777807


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     31
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 34 of 268 PageID# 5736
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1061       SATV-EMI_00001615                SATV-EMI_00001617                Copyright registration for PA0001777809
   1062       SATV-EMI_00001618                SATV-EMI_00001621                Copyright registration for PA0001778016
   1063       SATV-EMI_00001626                SATV-EMI_00001628                Copyright registration for PA0001779090
   1064       SATV-EMI_00001629                SATV-EMI_00001631                Copyright registration for PA0001780977
   1065       SATV-EMI_00001632                SATV-EMI_00001634                Copyright registration for PA0001780988
   1066       SATV-EMI_00001635                SATV-EMI_00001638                Copyright registration for PA0001780992
   1067       SATV-EMI_00001639                SATV-EMI_00001641                Copyright registration for PA0001780994
   1068       SATV-EMI_00001642                SATV-EMI_00001644                Copyright registration for PA0001780999
   1069       SATV-EMI_00001645                SATV-EMI_00001647                Copyright registration for PA0001781001
   1070       SATV-EMI_00001651                SATV-EMI_00001653                Copyright registration for PA0001786598
   1071       SATV-EMI_00001654                SATV-EMI_00001656                Copyright registration for PA0001786604
   1072       SATV-EMI_00001657                SATV-EMI_00001659                Copyright registration for PA0001786618
   1073       SATV-EMI_00001660                SATV-EMI_00001661                Copyright registration for PA0001787038
   1074       SATV-EMI_00001662                SATV-EMI_00001664                Copyright registration for PA0001787041
   1075       SATV-EMI_00001665                SATV-EMI_00001667                Copyright registration for PA0001787045
   1076       SATV-EMI_00001668                SATV-EMI_00001671                Copyright registration for PA0001787047
   1077       SATV-EMI_00001672                SATV-EMI_00001674                Copyright registration for PA0001788308
   1078       SATV-EMI_00001675                SATV-EMI_00001678                Copyright registration for PA0001788312
   1079       SATV-EMI_00001679                SATV-EMI_00001681                Copyright registration for PA0001788316
   1080       SATV-EMI_00001682                SATV-EMI_00001684                Copyright registration for PA0001788319
   1081       SATV-EMI_00001688                SATV-EMI_00001690                Copyright registration for PA0001788323
   1082       SATV-EMI_00001691                SATV-EMI_00001693                Copyright registration for PA0001788325
   1083       SATV-EMI_00001694                SATV-EMI_00001696                Copyright registration for PA0001788393
   1084       SATV-EMI_00001697                SATV-EMI_00001699                Copyright registration for PA0001788396
   1085       SATV-EMI_00001700                SATV-EMI_00001702                Copyright registration for PA0001788398
   1086       SATV-EMI_00001703                SATV-EMI_00001705                Copyright registration for PA0001788401
   1087       SATV-EMI_00001706                SATV-EMI_00001708                Copyright registration for PA0001788404
   1088       SATV-EMI_00001709                SATV-EMI_00001711                Copyright registration for PA0001788405
   1089       SATV-EMI_00001712                SATV-EMI_00001714                Copyright registration for PA0001788406
   1090       SATV-EMI_00001718                SATV-EMI_00001720                Copyright registration for PA0001788408
   1091       SATV-EMI_00001728                SATV-EMI_00001730                Copyright registration for PA0001790514
   1092       SATV-EMI_00001731                SATV-EMI_00001732                Copyright registration for PA0001794286
   1093       SATV-EMI_00001733                SATV-EMI_00001734                Copyright registration for PA0001794291
   1094       SATV-EMI_00001735                SATV-EMI_00001736                Copyright registration for PA0001794292
   1095       SATV-EMI_00001743                SATV-EMI_00001745                Copyright registration for PA0001800171
   1096       SATV-EMI_00001746                SATV-EMI_00001747                Copyright registration for PA0001803810
   1097       SATV-EMI_00001748                SATV-EMI_00001750                Copyright registration for PA0001804877
   1098       SATV-EMI_00001751                SATV-EMI_00001754                Copyright registration for PA0001807062


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     32
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 35 of 268 PageID# 5737
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1099       SATV-EMI_00001758                SATV-EMI_00001760                Copyright registration for PA0001807082
   1100       SATV-EMI_00001761                SATV-EMI_00001764                Copyright registration for PA0001807090
   1101       SATV-EMI_00001765                SATV-EMI_00001767                Copyright registration for PA0001807094
   1102       SATV-EMI_00001768                SATV-EMI_00001770                Copyright registration for PA0001807700
   1103       SATV-EMI_00001771                SATV-EMI_00001772                Copyright registration for PA0001807819
   1104       SATV-EMI_00001773                SATV-EMI_00001774                Copyright registration for PA0001807823
   1105       SATV-EMI_00001775                SATV-EMI_00001776                Copyright registration for PA0001807825
   1106       SATV-EMI_00001777                SATV-EMI_00001778                Copyright registration for PA0001807827
   1107       SATV-EMI_00001779                SATV-EMI_00001780                Copyright registration for PA0001807832
   1108       SATV-EMI_00001781                SATV-EMI_00001782                Copyright registration for PA0001807837
   1109       SATV-EMI_00001785                SATV-EMI_00001787                Copyright registration for PA0001807846
   1110       SATV-EMI_00001788                SATV-EMI_00001790                Copyright registration for PA0001808680
   1111       SATV-EMI_00001791                SATV-EMI_00001793                Copyright registration for PA0001810026
   1112       SATV-EMI_00001794                SATV-EMI_00001796                Copyright registration for PA0001810593
   1113       SATV-EMI_00001797                SATV-EMI_00001799                Copyright registration for PA0001810594
   1114       SATV-EMI_00001800                SATV-EMI_00001802                Copyright registration for PA0001810595
   1115       SATV-EMI_00001803                SATV-EMI_00001805                Copyright registration for PA0001810596
   1116       SATV-EMI_00001806                SATV-EMI_00001808                Copyright registration for PA0001810597
   1117       SATV-EMI_00001809                SATV-EMI_00001811                Copyright registration for PA0001810598
   1118       SATV-EMI_00001812                SATV-EMI_00001815                Copyright registration for PA0001810599
   1119       SATV-EMI_00001822                SATV-EMI_00001824                Copyright registration for PA0001811978
   1120       SATV-EMI_00001825                SATV-EMI_00001827                Copyright registration for PA0001811984
   1121       SATV-EMI_00001828                SATV-EMI_00001830                Copyright registration for PA0001812238
   1122       SATV-EMI_00001834                SATV-EMI_00001836                Copyright registration for PA0001813644
   1123       SATV-EMI_00001837                SATV-EMI_00001838                Copyright registration for PA0001814071
   1124       SATV-EMI_00001841                SATV-EMI_00001844                Copyright registration for PA0001814074
   1125       SATV-EMI_00001845                SATV-EMI_00001846                Copyright registration for PA0001814075
   1126       SATV-EMI_00001847                SATV-EMI_00001848                Copyright registration for PA0001814076
   1127       SATV-EMI_00001849                SATV-EMI_00001850                Copyright registration for PA0001814078
   1128       SATV-EMI_00001851                SATV-EMI_00001852                Copyright registration for PA0001814079
   1129       SATV-EMI_00001856                SATV-EMI_00001858                Copyright registration for PA0001831437
   1130       SATV-EMI_00001859                SATV-EMI_00001861                Copyright registration for PA0001821289
   1131       SATV-EMI_00001862                SATV-EMI_00001864                Copyright registration for PA0001821291
   1132       SATV-EMI_00001865                SATV-EMI_00001867                Copyright registration for PA0001821294
   1133       SATV-EMI_00001868                SATV-EMI_00001870                Copyright registration for PA0001821297
   1134       SATV-EMI_00001871                SATV-EMI_00001873                Copyright registration for PA0001821636
   1135       SATV-EMI_00001874                SATV-EMI_00001876                Copyright registration for PA0001821659
   1136       SATV-EMI_00001877                SATV-EMI_00001879                Copyright registration for PA0001821672


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     33
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 36 of 268 PageID# 5738
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1137       SATV-EMI_00001880                SATV-EMI_00001882                Copyright registration for PA0001821674
   1138       SATV-EMI_00001883                SATV-EMI_00001885                Copyright registration for PA0001821873
   1139       SATV-EMI_00001886                SATV-EMI_00001888                Copyright registration for PA0001821877
   1140       SATV-EMI_00001889                SATV-EMI_00001891                Copyright registration for PA0001821894
   1141       SATV-EMI_00001892                SATV-EMI_00001895                Copyright registration for PA0001821908
   1142       SATV-EMI_00001899                SATV-EMI_00001902                Copyright registration for PA0001821912
   1143       SATV-EMI_00001903                SATV-EMI_00001906                Copyright registration for PA0001822037
   1144       SATV-EMI_00001907                SATV-EMI_00001910                Copyright registration for PA0001822042
   1145       SATV-EMI_00001911                SATV-EMI_00001914                Copyright registration for PA0001822050
   1146       SATV-EMI_00001915                SATV-EMI_00001917                Copyright registration for PA0001822058
   1147       SATV-EMI_00001918                SATV-EMI_00001920                Copyright registration for PA0001822066
   1148       SATV-EMI_00001921                SATV-EMI_00001923                Copyright registration for PA0001822072
   1149       SATV-EMI_00001924                SATV-EMI_00001927                Copyright registration for PA0001822206
   1150       SATV-EMI_00001928                SATV-EMI_00001930                Copyright registration for PA0001823951
   1151       SATV-EMI_00001931                SATV-EMI_00001934                Copyright registration for PA0001825036
   1152       SATV-EMI_00001935                SATV-EMI_00001937                Copyright registration for PA0001825040
   1153       SATV-EMI_00001938                SATV-EMI_00001940                Copyright registration for PA0001831261
   1154       SATV-EMI_00001941                SATV-EMI_00001943                Copyright registration for PA0001831262
   1155       SATV-EMI_00001944                SATV-EMI_00001946                Copyright registration for PA0001831285
   1156       SATV-EMI_00001950                SATV-EMI_00001952                Copyright registration for PA0001831405
   1157       SATV-EMI_00001953                SATV-EMI_00001955                Copyright registration for PA0001831407
   1158       SATV-EMI_00001956                SATV-EMI_00001958                Copyright registration for PA0001832802
   1159       SATV-EMI_00001959                SATV-EMI_00001961                Copyright registration for PA0001833132
   1160       SATV-EMI_00001962                SATV-EMI_00001964                Copyright registration for PA0001833744
   1161       SATV-EMI_00001965                SATV-EMI_00001968                Copyright registration for PA0001833780
   1162       SATV-EMI_00001969                SATV-EMI_00001971                Copyright registration for PA0001833788
   1163       SATV-EMI_00001972                SATV-EMI_00001974                Copyright registration for PA0001833789
   1164       SATV-EMI_00001982                SATV-EMI_00001984                Copyright registration for PA0001834755
   1165       SATV-EMI_00001988                SATV-EMI_00001990                Copyright registration for PA0001834766
   1166       SATV-EMI_00001991                SATV-EMI_00001993                Copyright registration for PA0001834767
   1167       SATV-EMI_00001994                SATV-EMI_00001996                Copyright registration for PA0001835122
   1168       SATV-EMI_00001997                SATV-EMI_00001999                Copyright registration for PA0001835722
   1169       SATV-EMI_00002000                SATV-EMI_00002002                Copyright registration for PA0001840527
   1170       SATV-EMI_00002003                SATV-EMI_00002005                Copyright registration for PA0001840533
   1171       SATV-EMI_00002009                SATV-EMI_00002011                Copyright registration for PA0001844277
   1172       SATV-EMI_00002012                SATV-EMI_00002015                Copyright registration for PA0001844665
   1173       SATV-EMI_00002016                SATV-EMI_00002019                Copyright registration for PA0001848766
   1174       SATV-EMI_00002022                SATV-EMI_00002024                Copyright registration for PA0001850270


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     34
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 37 of 268 PageID# 5739
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1175       SATV-EMI_00002025                SATV-EMI_00002026                Copyright registration for PA0001850276
   1176       SATV-EMI_00002027                SATV-EMI_00002028                Copyright registration for PA0001850280
   1177       SATV-EMI_00002029                SATV-EMI_00002030                Copyright registration for PA0001850287
   1178       SATV-EMI_00002031                SATV-EMI_00002033                Copyright registration for PA0001850358
   1179       SATV-EMI_00002034                SATV-EMI_00002036                Copyright registration for PA0001850359
   1180       SATV-EMI_00002037                SATV-EMI_00002039                Copyright registration for PA0001850364
   1181       SATV-EMI_00002040                SATV-EMI_00002042                Copyright registration for PA0001850366
   1182       SATV-EMI_00002043                SATV-EMI_00002046                Copyright registration for PA0001874306
   1183       SATV-EMI_00002047                SATV-EMI_00002049                Copyright registration for PA0001874326
   1184       SATV-EMI_00002050                SATV-EMI_00002052                Copyright registration for PA0001874342
   1185       SATV-EMI_00002053                SATV-EMI_00002055                Copyright registration for PA0001874344
   1186       SATV-EMI_00002056                SATV-EMI_00002058                Copyright registration for PA0001874346
   1187       SATV-EMI_00002059                SATV-EMI_00002062                Copyright registration for PA0001874350
   1188       SATV-EMI_00002063                SATV-EMI_00002065                Copyright registration for PA0001874359
   1189       SATV-EMI_00002066                SATV-EMI_00002068                Copyright registration for PA0001874362
   1190       SATV-EMI_00002069                SATV-EMI_00002071                Copyright registration for PA0001874363
   1191       SATV-EMI_00002072                SATV-EMI_00002075                Copyright registration for PA0001875761
   1192       SATV-EMI_00002076                SATV-EMI_00002078                Copyright registration for PA0001875762
   1193       SATV-EMI_00002079                SATV-EMI_00002081                Copyright registration for PA0001883692
   1194       SATV-EMI_00002086                SATV-EMI_00002088                Copyright registration for PA0001885554
   1195       SATV-EMI_00002089                SATV-EMI_00002091                Copyright registration for PA0001890859
   1196       SATV-EMI_00002101                SATV-EMI_00002104                Copyright registration for PA0001893001
   1197       SATV-EMI_00002105                SATV-EMI_00002108                Copyright registration for PA0001896024
   1198       SATV-EMI_00002109                SATV-EMI_00002111                Copyright registration for PA0001896025
   1199       SATV-EMI_00002112                SATV-EMI_00002114                Copyright registration for PA0001896026
   1200       SATV-EMI_00002115                SATV-EMI_00002118                Copyright registration for PA0001896028
   1201       SATV-EMI_00002119                SATV-EMI_00002122                Copyright registration for PA0001896031
   1202       SATV-EMI_00002123                SATV-EMI_00002125                Copyright registration for PA0001896041
   1203       SATV-EMI_00002126                SATV-EMI_00002128                Copyright registration for PA0001896051
   1204       SATV-EMI_00002129                SATV-EMI_00002131                Copyright registration for PA0001896309
   1205       SATV-EMI_00002132                SATV-EMI_00002134                Copyright registration for PA0001897745
   1206       SATV-EMI_00002135                SATV-EMI_00002137                Copyright registration for PA0001899353
   1207       SATV-EMI_00002138                SATV-EMI_00002140                Copyright registration for PA0001899360
   1208       SATV-EMI_00002141                SATV-EMI_00002143                Copyright registration for PA0001899367
   1209       SATV-EMI_00002144                SATV-EMI_00002146                Copyright registration for PA0001899368
   1210       SATV-EMI_00002147                SATV-EMI_00002149                Copyright registration for PA0001899369
   1211       SATV-EMI_00002150                SATV-EMI_00002153                Copyright registration for PA0001900915
   1212       SATV-EMI_00002157                SATV-EMI_00002159                Copyright registration for PA0001905400


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     35
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 38 of 268 PageID# 5740
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1213       SATV-EMI_00002163                SATV-EMI_00002165                Copyright registration for PA0001910901
   1214       SATV-EMI_00002166                SATV-EMI_00002168                Copyright registration for PA0001910890
   1215       SATV-EMI_00002169                SATV-EMI_00002171                Copyright registration for PA0001910891
   1216       SATV-EMI_00002172                SATV-EMI_00002174                Copyright registration for PA0001910894
   1217       SATV-EMI_00002188                SATV-EMI_00002191                Copyright registration for PA0001947439
   1218       SATV-EMI_00002192                SATV-EMI_00002195                Copyright registration for PA0001947438
   1219       SATV-EMI_00002199                SATV-EMI_00002201                Copyright registration for PA0001947441
   1220       SATV-EMI_00002202                SATV-EMI_00002205                Copyright registration for PA0001947445
   1221       SATV-EMI_00002210                SATV-EMI_00002213                Copyright registration for PA0001952597
   1222       SATV-EMI_00002214                SATV-EMI_00002216                Copyright registration for PA0001967409
   1223       SATV-EMI_00002217                SATV-EMI_00002220                Copyright registration for PA0001967419
   1224       SATV-EMI_00002221                SATV-EMI_00002224                Copyright registration for PA0001967424
   1225       SATV-EMI_00002225                SATV-EMI_00002227                Copyright registration for PA0001967431
   1226       SATV-EMI_00002228                SATV-EMI_00002229                Copyright registration for PA0001967864
   1227       SATV-EMI_00002232                SATV-EMI_00002233                Copyright registration for PA0001068165
   1228       SATV-EMI_00002234                SATV-EMI_00002237                Copyright registration for PA0002003919
   1229       SATV-EMI_00002241                SATV-EMI_00002242                Copyright registration for PA0002007303
   1230       SATV-EMI_00002243                SATV-EMI_00002246                Copyright registration for PA0002049153
   1231       SATV-EMI_00002253                SATV-EMI_00002254                Copyright registration for PA0000311496
   1232       SATV-EMI_00002255                SATV-EMI_00002256                Copyright registration for PA0000330273
   1233       SATV-EMI_00002257                SATV-EMI_00002258                Copyright registration for PA0000041232
   1234       SATV-EMI_00002259                SATV-EMI_00002260                Copyright registration for PA0000041233
   1235       SATV-EMI_00002261                SATV-EMI_00002262                Copyright registration for PA0000049322
   1236       SATV-EMI_00002314                SATV-EMI_00002315                Copyright registration for PA0000893387
   1237       SATV-EMI_00002316                SATV-EMI_00002318                Copyright registration for PA0001752321
   1238       SATV-EMI_00002319                SATV-EMI_00002321                Copyright registration for PA0001777801
   1239       SATV-EMI_00002322                SATV-EMI_00002324                Copyright registration for PA0001899352
   1240       SME_00002772                     SME_00002773                     Copyright registration for SR0000670616
   1241       SME_00002780                     SME_00002781                     Copyright registration for RE0000919768
   1242       SME_00002782                     SME_00002783                     Copyright registration for RE0000923063
   1243       SME_00002784                     SME_00002785                     Copyright registration for RE0000923126
   1244       SME_00002786                     SME_00002787                     Copyright registration for RE0000923174
   1245       SME_00002788                     SME_00002789                     Copyright registration for RE0000925597
   1246       SME_00002790                     SME_00002791                     Copyright registration for RE0000926587
   1247       SME_00002792                     SME_00002793                     Copyright registration for RE0000927177
   1248       SME_00002794                     SME_00002795                     Copyright registration for RE0000927389
   1249       SME_00002796                     SME_00002797                     Copyright registration for RE0000927434
   1250       SME_00002798                     SME_00002799                     Copyright registration for RE0000927442


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     36
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 39 of 268 PageID# 5741
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1251       SME_00002800                     SME_00002801                     Copyright registration for SR0000004945
   1252       SME_00002802                     SME_00002803                     Copyright registration for SR0000004979
   1253       SME_00002804                     SME_00002805                     Copyright registration for SR0000005095
   1254       SME_00002806                     SME_00002807                     Copyright registration for SR0000005108
   1255       SME_00002808                     SME_00002809                     Copyright registration for SR0000006482
   1256       SME_00002810                     SME_00002811                     Copyright registration for SR0000008335
   1257       SME_00002812                     SME_00002813                     Copyright registration for SR0000008717
   1258       SME_00002814                     SME_00002815                     Copyright registration for SR0000008973
   1259       SME_00002816                     SME_00002817                     Copyright registration for SR0000009161
   1260       SME_00002818                     SME_00002819                     Copyright registration for SR0000009172
   1261       SME_00002820                     SME_00002821                     Copyright registration for SR0000009608
   1262       SME_00002822                     SME_00002823                     Copyright registration for SR0000010280
   1263       SME_00002824                     SME_00002825                     Copyright registration for SR0000010496
   1264       SME_00002826                     SME_00002827                     Copyright registration for SR0000011105
   1265       SME_00002828                     SME_00002829                     Copyright registration for SR0000011119
   1266       SME_00002830                     SME_00002831                     Copyright registration for SR0000011120
   1267       SME_00002832                     SME_00002833                     Copyright registration for SR0000012942
   1268       SME_00002834                     SME_00002835                     Copyright registration for SR0000012943
   1269       SME_00002836                     SME_00002837                     Copyright registration for SR0000013444
   1270       SME_00002838                     SME_00002839                     Copyright registration for SR0000013645
   1271       SME_00002840                     SME_00002841                     Copyright registration for SR0000015871
   1272       SME_00002842                     SME_00002843                     Copyright registration for SR0000016270
   1273       SME_00002844                     SME_00002845                     Copyright registration for SR0000017630
   1274       SME_00002846                     SME_00002847                     Copyright registration for SR0000018496
   1275       SME_00002848                     SME_00002849                     Copyright registration for SR0000019676
   1276       SME_00002850                     SME_00002851                     Copyright registration for SR0000019849
   1277       SME_00002852                     SME_00002853                     Copyright registration for SR0000021788
   1278       SME_00002854                     SME_00002855                     Copyright registration for SR0000022431
   1279       SME_00002856                     SME_00002857                     Copyright registration for SR0000023077
   1280       SME_00002858                     SME_00002859                     Copyright registration for SR0000024332
   1281       SME_00002860                     SME_00002861                     Copyright registration for SR0000024334
   1282       SME_00002862                     SME_00002863                     Copyright registration for SR0000028652
   1283       SME_00002864                     SME_00002865                     Copyright registration for SR0000028774
   1284       SME_00002866                     SME_00002867                     Copyright registration for SR0000028839
   1285       SME_00002868                     SME_00002869                     Copyright registration for SR0000030054
   1286       SME_00002870                     SME_00002871                     Copyright registration for SR0000030088
   1287       SME_00002872                     SME_00002873                     Copyright registration for SR0000030226
   1288       SME_00002874                     SME_00002875                     Copyright registration for SR0000030497


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     37
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 40 of 268 PageID# 5742
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1289       SME_00002876                     SME_00002877                     Copyright registration for SR0000030506
   1290       SME_00002878                     SME_00002879                     Copyright registration for SR0000030527
   1291       SME_00002880                     SME_00002881                     Copyright registration for SR0000030537
   1292       SME_00002882                     SME_00002883                     Copyright registration for SR0000030707
   1293       SME_00002886                     SME_00002887                     Copyright registration for SR0000031638
   1294       SME_00002888                     SME_00002889                     Copyright registration for SR0000032536
   1295       SME_00002890                     SME_00002891                     Copyright registration for SR0000033898
   1296       SME_00002892                     SME_00002893                     Copyright registration for SR0000033917
   1297       SME_00002894                     SME_00002895                     Copyright registration for SR0000034167
   1298       SME_00002896                     SME_00002897                     Copyright registration for SR0000034598
   1299       SME_00002898                     SME_00002899                     Copyright registration for SR0000034019
   1300       SME_00002900                     SME_00002901                     Copyright registration for SR0000034836
   1301       SME_00002902                     SME_00002903                     Copyright registration for SR0000034842
   1302       SME_00002904                     SME_00002905                     Copyright registration for SR0000034959
   1303       SME_00002906                     SME_00002907                     Copyright registration for SR0000035327
   1304       SME_00002908                     SME_00002909                     Copyright registration for SR0000038050
   1305       SME_00002910                     SME_00002911                     Copyright registration for SR0000038226
   1306       SME_00002912                     SME_00002913                     Copyright registration for SR0000038850
   1307       SME_00002914                     SME_00002915                     Copyright registration for SR0000039598
   1308       SME_00002916                     SME_00002917                     Copyright registration for SR0000039658
   1309       SME_00002918                     SME_00002919                     Copyright registration for SR0000039763
   1310       SME_00002920                     SME_00002921                     Copyright registration for SR0000039874
   1311       SME_00002922                     SME_00002923                     Copyright registration for SR0000040031
   1312       SME_00002924                     SME_00002925                     Copyright registration for SR0000041027
   1313       SME_00002926                     SME_00002927                     Copyright registration for SR0000041402
   1314       SME_00002928                     SME_00002929                     Copyright registration for SR0000041965
   1315       SME_00002930                     SME_00002931                     Copyright registration for SR0000045294
   1316       SME_00002932                     SME_00002933                     Copyright registration for SR0000043466
   1317       SME_00002934                     SME_00002935                     Copyright registration for SR0000045289
   1318       SME_00002936                     SME_00002937                     Copyright registration for SR0000045295
   1319       SME_00002938                     SME_00002939                     Copyright registration for SR0000046144
   1320       SME_00002940                     SME_00002941                     Copyright registration for SR0000046157
   1321       SME_00002942                     SME_00002943                     Copyright registration for SR0000046320
   1322       SME_00002944                     SME_00002945                     Copyright registration for SR0000046358
   1323       SME_00002946                     SME_00002947                     Copyright registration for SR0000046784
   1324       SME_00002948                     SME_00002949                     Copyright registration for SR0000047532
   1325       SME_00002950                     SME_00002951                     Copyright registration for SR0000047534
   1326       SME_00002952                     SME_00002953                     Copyright registration for SR0000049211


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     38
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 41 of 268 PageID# 5743
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1327       SME_00002954                     SME_00002955                     Copyright registration for SR0000050515
   1328       SME_00002956                     SME_00002957                     Copyright registration for SR0000050822
   1329       SME_00002958                     SME_00002959                     Copyright registration for SR0000051140
   1330       SME_00002960                     SME_00002961                     Copyright registration for SR0000053824
   1331       SME_00002962                     SME_00002963                     Copyright registration for SR0000054056
   1332       SME_00002964                     SME_00002965                     Copyright registration for SR0000054317
   1333       SME_00002966                     SME_00002967                     Copyright registration for SR0000054439
   1334       SME_00002968                     SME_00002969                     Copyright registration for SR0000054446
   1335       SME_00002970                     SME_00002971                     Copyright registration for SR0000055605
   1336       SME_00002972                     SME_00002973                     Copyright registration for SR0000055647
   1337       SME_00002974                     SME_00002975                     Copyright registration for SR0000055658
   1338       SME_00002976                     SME_00002977                     Copyright registration for SR0000055734
   1339       SME_00002978                     SME_00002979                     Copyright registration for SR0000058185
   1340       SME_00002980                     SME_00002981                     Copyright registration for SR0000058443
   1341       SME_00002982                     SME_00002983                     Copyright registration for SR0000060716
   1342       SME_00002984                     SME_00002985                     Copyright registration for SR0000061732
   1343       SME_00002986                     SME_00002987                     Copyright registration for SR0000062234
   1344       SME_00002988                     SME_00002989                     Copyright registration for SR0000064351
   1345       SME_00002990                     SME_00002991                     Copyright registration for SR0000064588
   1346       SME_00002992                     SME_00002993                     Copyright registration for SR0000065770
   1347       SME_00002994                     SME_00002995                     Copyright registration for SR0000065774
   1348       SME_00002996                     SME_00002997                     Copyright registration for SR0000067181
   1349       SME_00002998                     SME_00002999                     Copyright registration for SR0000067238
   1350       SME_00003000                     SME_00003001                     Copyright registration for SR0000068020
   1351       SME_00003002                     SME_00003003                     Copyright registration for SR0000068501
   1352       SME_00003004                     SME_00003005                     Copyright registration for SR0000068536
   1353       SME_00003008                     SME_00003009                     Copyright registration for SR0000070039
   1354       SME_00003010                     SME_00003011                     Copyright registration for SR0000070477
   1355       SME_00003012                     SME_00003013                     Copyright registration for SR0000071632
   1356       SME_00003014                     SME_00003015                     Copyright registration for SR0000071987
   1357       SME_00003016                     SME_00003017                     Copyright registration for SR0000076395
   1358       SME_00003018                     SME_00003019                     Copyright registration for SR0000076399
   1359       SME_00003020                     SME_00003021                     Copyright registration for SR0000076545
   1360       SME_00003022                     SME_00003023                     Copyright registration for SR0000076616
   1361       SME_00003024                     SME_00003025                     Copyright registration for SR0000077612
   1362       SME_00003026                     SME_00003027                     Copyright registration for SR0000078097
   1363       SME_00003028                     SME_00003029                     Copyright registration for SR0000078099
   1364       SME_00003030                     SME_00003031                     Copyright registration for SR0000079028


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     39
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 42 of 268 PageID# 5744
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1365       SME_00003032                     SME_00003033                     Copyright registration for SR0000079450
   1366       SME_00003034                     SME_00003035                     Copyright registration for SR0000083468
   1367       SME_00003036                     SME_00003037                     Copyright registration for SR0000086429
   1368       SME_00003038                     SME_00003039                     Copyright registration for SR0000087116
   1369       SME_00003040                     SME_00003041                     Copyright registration for SR0000089966
   1370       SME_00003042                     SME_00003043                     Copyright registration for SR0000090900
   1371       SME_00003046                     SME_00003047                     Copyright registration for SR0000097640
   1372       SME_00003048                     SME_00003049                     Copyright registration for SR0000098705
   1373       SME_00003050                     SME_00003051                     Copyright registration for SR0000101829
   1374       SME_00003052                     SME_00003053                     Copyright registration for SR0000103108
   1375       SME_00003054                     SME_00003055                     Copyright registration for SR0000107742
   1376       SME_00003056                     SME_00003057                     Copyright registration for SR0000108100
   1377       SME_00003058                     SME_00003059                     Copyright registration for SR0000109420
   1378       SME_00003060                     SME_00003061                     Copyright registration for SR0000109485
   1379       SME_00003062                     SME_00003063                     Copyright registration for SR0000111680
   1380       SME_00003064                     SME_00003065                     Copyright registration for SR0000115085
   1381       SME_00003066                     SME_00003067                     Copyright registration for SR0000118423
   1382       SME_00003068                     SME_00003069                     Copyright registration for SR0000120465
   1383       SME_00003170                     SME_00003171                     Copyright registration for SR0000124365
   1384       SME_00003172                     SME_00003173                     Copyright registration for SR0000129257
   1385       SME_00003176                     SME_00003177                     Copyright registration for SR0000134573
   1386       SME_00003178                     SME_00003179                     Copyright registration for SR0000134764
   1387       SME_00003180                     SME_00003181                     Copyright registration for SR0000135019
   1388       SME_00003182                     SME_00003183                     Copyright registration for SR0000135070
   1389       SME_00003184                     SME_00003185                     Copyright registration for SR0000135107
   1390       SME_00003186                     SME_00003187                     Copyright registration for SR0000137750
   1391       SME_00003188                     SME_00003189                     Copyright registration for SR0000137787
   1392       SME_00003190                     SME_00003191                     Copyright registration for SR0000138302
   1393       SME_00003192                     SME_00003193                     Copyright registration for SR0000138313
   1394       SME_00003194                     SME_00003195                     Copyright registration for SR0000138466
   1395       SME_00003196                     SME_00003197                     Copyright registration for SR0000140285
   1396       SME_00003198                     SME_00003199                     Copyright registration for SR0000140290
   1397       SME_00003200                     SME_00003201                     Copyright registration for SR0000141676
   1398       SME_00003202                     SME_00003203                     Copyright registration for SR0000144117
   1399       SME_00003204                     SME_00003205                     Copyright registration for SR0000145693
   1400       SME_00003206                     SME_00003207                     Copyright registration for SR0000146905
   1401       SME_00003208                     SME_00003209                     Copyright registration for SR0000146976
   1402       SME_00003210                     SME_00003211                     Copyright registration for SR0000147716


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     40
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 43 of 268 PageID# 5745
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1403       SME_00003212                     SME_00003213                     Copyright registration for SR0000152008
   1404       SME_00003214                     SME_00003215                     Copyright registration for SR0000152583
   1405       SME_00003216                     SME_00003217                     Copyright registration for SR0000153066
   1406       SME_00003218                     SME_00003219                     Copyright registration for SR0000171292
   1407       SME_00003220                     SME_00003221                     Copyright registration for SR0000171321
   1408       SME_00003222                     SME_00003223                     Copyright registration for SR0000183731
   1409       SME_00003224                     SME_00003225                     Copyright registration for SR0000185186
   1410       SME_00003226                     SME_00003227                     Copyright registration for SR0000185365
   1411       SME_00003228                     SME_00003229                     Copyright registration for SR0000186141
   1412       SME_00003230                     SME_00003231                     Copyright registration for SR0000191558
   1413       SME_00003232                     SME_00003233                     Copyright registration for SR0000198743
   1414       SME_00003234                     SME_00003235                     Copyright registration for SR0000200152
   1415       SME_00003236                     SME_00003237                     Copyright registration for SR0000201780
   1416       SME_00003238                     SME_00003239                     Copyright registration for SR0000202090
   1417       SME_00003240                     SME_00003241                     Copyright registration for SR0000204533
   1418       SME_00003242                     SME_00003243                     Copyright registration for SR0000206558
   1419       SME_00003244                     SME_00003245                     Copyright registration for SR0000206848
   1420       SME_00003246                     SME_00003247                     Copyright registration for SR0000207178
   1421       SME_00003248                     SME_00003249                     Copyright registration for SR0000207219
   1422       SME_00003250                     SME_00003251                     Copyright registration for SR0000208812
   1423       SME_00003252                     SME_00003253                     Copyright registration for SR0000208984
   1424       SME_00003254                     SME_00003255                     Copyright registration for SR0000211677
   1425       SME_00003256                     SME_00003257                     Copyright registration for SR0000212572
   1426       SME_00003258                     SME_00003259                     Copyright registration for SR0000215690
   1427       SME_00003260                     SME_00003261                     Copyright registration for SR0000216936
   1428       SME_00003262                     SME_00003263                     Copyright registration for SR0000219539
   1429       SME_00003264                     SME_00003265                     Copyright registration for SR0000222005
   1430       SME_00003266                     SME_00003267                     Copyright registration for SR0000223608
   1431       SME_00003268                     SME_00003269                     Copyright registration for SR0000224159
   1432       SME_00003270                     SME_00003271                     Copyright registration for SR0000224314
   1433       SME_00003272                     SME_00003273                     Copyright registration for SR0000224437
   1434       SME_00003274                     SME_00003275                     Copyright registration for SR0000225335
   1435       SME_00003276                     SME_00003277                     Copyright registration for SR0000227719
   1436       SME_00003278                     SME_00003279                     Copyright registration for SR0000230851
   1437       SME_00003280                     SME_00003281                     Copyright registration for SR0000233783
   1438       SME_00003282                     SME_00003283                     Copyright registration for SR0000238371
   1439       SME_00003284                     SME_00003285                     Copyright registration for SR0000239485
   1440       SME_00003286                     SME_00003287                     Copyright registration for SR0000244014


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     41
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 44 of 268 PageID# 5746
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1441       SME_00003288                     SME_00003289                     Copyright registration for SR0000246031
   1442       SME_00003290                     SME_00003291                     Copyright registration for SR0000246529
   1443       SME_00003292                     SME_00003293                     Copyright registration for SR0000247474
   1444       SME_00003294                     SME_00003295                     Copyright registration for SR0000247495
   1445       SME_00003296                     SME_00003297                     Copyright registration for SR0000247732
   1446       SME_00003298                     SME_00003299                     Copyright registration for SR0000248109
   1447       SME_00003300                     SME_00003301                     Copyright registration for SR0000248755
   1448       SME_00003302                     SME_00003303                     Copyright registration for SR0000249123
   1449       SME_00003304                     SME_00003305                     Copyright registration for SR0000249300
   1450       SME_00003306                     SME_00003307                     Copyright registration for SR0000249690
   1451       SME_00003308                     SME_00003309                     Copyright registration for SR0000250547
   1452       SME_00003310                     SME_00003311                     Copyright registration for SR0000250678
   1453       SME_00003312                     SME_00003313                     Copyright registration for SR0000252000
   1454       SME_00003314                     SME_00003315                     Copyright registration for SR0000252535
   1455       SME_00003316                     SME_00003317                     Copyright registration for SR0000253431
   1456       SME_00003318                     SME_00003319                     Copyright registration for SR0000254065
   1457       SME_00003320                     SME_00003321                     Copyright registration for SR0000255869
   1458       SME_00003322                     SME_00003323                     Copyright registration for SR0000257730
   1459       SME_00003324                     SME_00003325                     Copyright registration for SR0000257982
   1460       SME_00003326                     SME_00003327                     Copyright registration for SR0000260870
   1461       SME_00003328                     SME_00003329                     Copyright registration for SR0000263302
   1462       SME_00003330                     SME_00003331                     Copyright registration for SR0000263707
   1463       SME_00003332                     SME_00003333                     Copyright registration for SR0000263749
   1464       SME_00003334                     SME_00003335                     Copyright registration for SR0000263930
   1465       SME_00003336                     SME_00003337                     Copyright registration for SR0000263982
   1466       SME_00003338                     SME_00003339                     Copyright registration for PA0000939885
   1467       SME_00003340                     SME_00003341                     Copyright registration for PA0001060682
   1468       SME_00003342                     SME_00003343                     Copyright registration for PA0001065844
   1469       SME_00003344                     SME_00003345                     Copyright registration for PA0001065849
   1470       SME_00003346                     SME_00003347                     Copyright registration for PA0001074698
   1471       SME_00003348                     SME_00003349                     Copyright registration for PA0001079468
   1472       SME_00003350                     SME_00003351                     Copyright registration for PA0001138957
   1473       SME_00003352                     SME_00003353                     Copyright registration for PA0001207765
   1474       SME_00003354                     SME_00003355                     Copyright registration for PA0001233077
   1475       SME_00003356                     SME_00003357                     Copyright registration for PA0001234071
   1476       SME_00003358                     SME_00003359                     Copyright registration for PA0001242238
   1477       SME_00003360                     SME_00003361                     Copyright registration for PA0001245662
   1478       SME_00003362                     SME_00003363                     Copyright registration for PA0001259117


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     42
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 45 of 268 PageID# 5747
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1479       SME_00003364                     SME_00003365                     Copyright registration for PA0001280927
   1480       SME_00003366                     SME_00003367                     Copyright registration for PA0001288814
   1481       SME_00003368                     SME_00003369                     Copyright registration for PA0001305910
   1482       SME_00003370                     SME_00003371                     Copyright registration for PA0001328757
   1483       SME_00003372                     SME_00003373                     Copyright registration for PA0001328763
   1484       SME_00003374                     SME_00003375                     Copyright registration for PA0001619000
   1485       SME_00003376                     SME_00003377                     Copyright registration for PA0001634637
   1486       SME_00003378                     SME_00003379                     Copyright registration for PA0001634651
   1487       SME_00003380                     SME_00003381                     Copyright registration for PA0001640157
   1488       SME_00003382                     SME_00003383                     Copyright registration for PA0001640177
   1489       SME_00003384                     SME_00003385                     Copyright registration for PA0001678112
   1490       SME_00003386                     SME_00003387                     Copyright registration for PA0001683346
   1491       SME_00003388                     SME_00003389                     Copyright registration for PA0001700214
   1492       SME_00003390                     SME_00003391                     Copyright registration for PA0001744092
   1493       SME_00003392                     SME_00003393                     Copyright registration for PA0001749838
   1494       SME_00003394                     SME_00003395                     Copyright registration for PA0001762099
   1495       SME_00003396                     SME_00003397                     Copyright registration for PA0001805349
   1496       SME_00003402                     SME_00003403                     Copyright registration for PA0001922065
   1497       SME_00003404                     SME_00003405                     Copyright registration for RE0000871991
   1498       SME_00003408                     SME_00003409                     Copyright registration for RE0000872000
   1499       SME_00003410                     SME_00003411                     Copyright registration for RE0000872265
   1500       SME_00003412                     SME_00003413                     Copyright registration for RE0000889373
   1501       SME_00003414                     SME_00003415                     Copyright registration for RE0000894630
   1502       SME_00003416                     SME_00003417                     Copyright registration for RE0000905501
   1503       SME_00003418                     SME_00003419                     Copyright registration for RE0000918620
   1504       SME_00003420                     SME_00003421                     Copyright registration for RE0000918692
   1505       SME_00003422                     SME_00003423                     Copyright registration for RE0000919266
   1506       SME_00003424                     SME_00003425                     Copyright registration for RE0000919475
   1507       SME_00003426                     SME_00003427                     Copyright registration for SR0000264092
   1508       SME_00003428                     SME_00003429                     Copyright registration for SR0000264455
   1509       SME_00003430                     SME_00003431                     Copyright registration for SR0000266467
   1510       SME_00003432                     SME_00003433                     Copyright registration for SR0000267460
   1511       SME_00003434                     SME_00003435                     Copyright registration for SR0000267571
   1512       SME_00003436                     SME_00003437                     Copyright registration for SR0000269920
   1513       SME_00003438                     SME_00003439                     Copyright registration for SR0000269973
   1514       SME_00003440                     SME_00003441                     Copyright registration for SR0000269994
   1515       SME_00003442                     SME_00003443                     Copyright registration for SR0000274908
   1516       SME_00003444                     SME_00003445                     Copyright registration for SR0000275086


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     43
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 46 of 268 PageID# 5748
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1517       SME_00003446                     SME_00003447                     Copyright registration for SR0000275134
   1518       SME_00003448                     SME_00003449                     Copyright registration for SR0000276120
   1519       SME_00003450                     SME_00003451                     Copyright registration for SR0000277700
   1520       SME_00003452                     SME_00003453                     Copyright registration for SR0000278818
   1521       SME_00003454                     SME_00003455                     Copyright registration for SR0000279958
   1522       SME_00003456                     SME_00003457                     Copyright registration for SR0000285034
   1523       SME_00003458                     SME_00003459                     Copyright registration for SR0000285667
   1524       SME_00003460                     SME_00003461                     Copyright registration for SR0000285688
   1525       SME_00003462                     SME_00003463                     Copyright registration for SR0000287128
   1526       SME_00003464                     SME_00003465                     Copyright registration for SR0000289199
   1527       SME_00003466                     SME_00003467                     Copyright registration for SR0000289455
   1528       SME_00003468                     SME_00003469                     Copyright registration for SR0000289833
   1529       SME_00003470                     SME_00003471                     Copyright registration for SR0000289898
   1530       SME_00003472                     SME_00003473                     Copyright registration for SR0000291221
   1531       SME_00003474                     SME_00003475                     Copyright registration for SR0000291879
   1532       SME_00003476                     SME_00003477                     Copyright registration for SR0000293426
   1533       SME_00003478                     SME_00003479                     Copyright registration for SR0000293673
   1534       SME_00003482                     SME_00003483                     Copyright registration for SR0000295185
   1535       SME_00003484                     SME_00003485                     Copyright registration for SR0000298047
   1536       SME_00003486                     SME_00003487                     Copyright registration for SR0000298453
   1537       SME_00003488                     SME_00003489                     Copyright registration for SR0000299097
   1538       SME_00003490                     SME_00003491                     Copyright registration for SR0000299410
   1539       SME_00003492                     SME_00003493                     Copyright registration for SR0000299909
   1540       SME_00003494                     SME_00003495                     Copyright registration for SR0000299932
   1541       SME_00003496                     SME_00003497                     Copyright registration for SR0000300313
   1542       SME_00003498                     SME_00003499                     Copyright registration for SR0000300972
   1543       SME_00003500                     SME_00003501                     Copyright registration for SR0000301907
   1544       SME_00003502                     SME_00003503                     Copyright registration for SR0000302804
   1545       SME_00003504                     SME_00003505                     Copyright registration for SR0000303331
   1546       SME_00003506                     SME_00003507                     Copyright registration for SR0000303828
   1547       SME_00003508                     SME_00003509                     Copyright registration for SR0000303830
   1548       SME_00003510                     SME_00003511                     Copyright registration for SR0000305049
   1549       SME_00003512                     SME_00003513                     Copyright registration for SR0000306181
   1550       SME_00003514                     SME_00003515                     Copyright registration for SR0000306741
   1551       SME_00003516                     SME_00003517                     Copyright registration for SR0000307207
   1552       SME_00003518                     SME_00003519                     Copyright registration for SR0000309667
   1553       SME_00003520                     SME_00003521                     Copyright registration for SR0000309898
   1554       SME_00003522                     SME_00003523                     Copyright registration for SR0000311366


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     44
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 47 of 268 PageID# 5749
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1555       SME_00003524                     SME_00003525                     Copyright registration for SR0000311601
   1556       SME_00003526                     SME_00003527                     Copyright registration for SR0000312786
   1557       SME_00003528                     SME_00003529                     Copyright registration for SR0000314295
   1558       SME_00003530                     SME_00003531                     Copyright registration for SR0000314304
   1559       SME_00003532                     SME_00003533                     Copyright registration for SR0000314722
   1560       SME_00003534                     SME_00003535                     Copyright registration for SR0000316861
   1561       SME_00003536                     SME_00003537                     Copyright registration for SR0000317087
   1562       SME_00003538                     SME_00003539                     Copyright registration for SR0000317135
   1563       SME_00003540                     SME_00003541                     Copyright registration for SR0000319834
   1564       SME_00003542                     SME_00003543                     Copyright registration for SR0000321704
   1565       SME_00003544                     SME_00003545                     Copyright registration for SR0000321888
   1566       SME_00003546                     SME_00003547                     Copyright registration for SR0000321902
   1567       SME_00003548                     SME_00003549                     Copyright registration for SR0000322103
   1568       SME_00003550                     SME_00003551                     Copyright registration for SR0000322511
   1569       SME_00003552                     SME_00003553                     Copyright registration for SR0000324184
   1570       SME_00003554                     SME_00003555                     Copyright registration for SR0000324204
   1571       SME_00003556                     SME_00003557                     Copyright registration for SR0000326671
   1572       SME_00003558                     SME_00003559                     Copyright registration for SR0000326672
   1573       SME_00003560                     SME_00003561                     Copyright registration for SR0000330401
   1574       SME_00003562                     SME_00003563                     Copyright registration for SR0000331435
   1575       SME_00003564                     SME_00003565                     Copyright registration for SR0000332312
   1576       SME_00003566                     SME_00003567                     Copyright registration for SR0000336638
   1577       SME_00003568                     SME_00003569                     Copyright registration for SR0000338429
   1578       SME_00003572                     SME_00003573                     Copyright registration for SR0000342236
   1579       SME_00003574                     SME_00003575                     Copyright registration for SR0000342237
   1580       SME_00003576                     SME_00003577                     Copyright registration for SR0000344428
   1581       SME_00003578                     SME_00003579                     Copyright registration for SR0000345431
   1582       SME_00003580                     SME_00003581                     Copyright registration for SR0000345432
   1583       SME_00003582                     SME_00003583                     Copyright registration for SR0000346266
   1584       SME_00003584                     SME_00003585                     Copyright registration for SR0000346869
   1585       SME_00003586                     SME_00003587                     Copyright registration for SR0000347967
   1586       SME_00003588                     SME_00003589                     Copyright registration for SR0000352165
   1587       SME_00003590                     SME_00003591                     Copyright registration for SR0000352465
   1588       SME_00003592                     SME_00003593                     Copyright registration for SR0000353688
   1589       SME_00003594                     SME_00003595                     Copyright registration for SR0000354123
   1590       SME_00003596                     SME_00003597                     Copyright registration for SR0000354126
   1591       SME_00003598                     SME_00003599                     Copyright registration for SR0000354784
   1592       SME_00003600                     SME_00003601                     Copyright registration for SR0000355308


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     45
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 48 of 268 PageID# 5750
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1593       SME_00003602                     SME_00003603                     Copyright registration for SR0000355314
   1594       SME_00003604                     SME_00003605                     Copyright registration for SR0000355316
   1595       SME_00003606                     SME_00003607                     Copyright registration for SR0000355896
   1596       SME_00003608                     SME_00003609                     Copyright registration for SR0000356724
   1597       SME_00003610                     SME_00003611                     Copyright registration for SR0000361081
   1598       SME_00003612                     SME_00003613                     Copyright registration for SR0000361341
   1599       SME_00003614                     SME_00003615                     Copyright registration for SR0000361774
   1600       SME_00003616                     SME_00003617                     Copyright registration for SR0000363091
   1601       SME_00003618                     SME_00003619                     Copyright registration for SR0000363498
   1602       SME_00003620                     SME_00003621                     Copyright registration for SR0000363500
   1603       SME_00003622                     SME_00003623                     Copyright registration for SR0000366007
   1604       SME_00003624                     SME_00003625                     Copyright registration for SR0000367710
   1605       SME_00003626                     SME_00003627                     Copyright registration for SR0000372792
   1606       SME_00003628                     SME_00003629                     Copyright registration for SR0000373744
   1607       SME_00003630                     SME_00003631                     Copyright registration for SR0000374820
   1608       SME_00003632                     SME_00003633                     Copyright registration for SR0000374946
   1609       SME_00003634                     SME_00003635                     Copyright registration for SR0000377762
   1610       SME_00003636                     SME_00003637                     Copyright registration for SR0000378079
   1611       SME_00003638                     SME_00003639                     Copyright registration for SR0000382683
   1612       SME_00003640                     SME_00003641                     Copyright registration for SR0000383054
   1613       SME_00003642                     SME_00003643                     Copyright registration for SR0000383238
   1614       SME_00003644                     SME_00003645                     Copyright registration for SR0000384639
   1615       SME_00003646                     SME_00003647                     Copyright registration for SR0000385664
   1616       SME_00003648                     SME_00003649                     Copyright registration for SR0000385935
   1617       SME_00003650                     SME_00003651                     Copyright registration for SR0000386246
   1618       SME_00003652                     SME_00003653                     Copyright registration for SR0000386428
   1619       SME_00003654                     SME_00003655                     Copyright registration for SR0000386446
   1620       SME_00003656                     SME_00003657                     Copyright registration for SR0000388035
   1621       SME_00003658                     SME_00003659                     Copyright registration for SR0000388036
   1622       SME_00003660                     SME_00003661                     Copyright registration for SR0000388170
   1623       SME_00003662                     SME_00003663                     Copyright registration for SR0000391109
   1624       SME_00003664                     SME_00003665                     Copyright registration for SR0000393631
   1625       SME_00003666                     SME_00003667                     Copyright registration for SR0000393677
   1626       SME_00003668                     SME_00003669                     Copyright registration for SR0000393905
   1627       SME_00003670                     SME_00003671                     Copyright registration for SR0000395861
   1628       SME_00003672                     SME_00003673                     Copyright registration for SR0000395941
   1629       SME_00003674                     SME_00003675                     Copyright registration for SR0000395942
   1630       SME_00003676                     SME_00003677                     Copyright registration for SR0000395943


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     46
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 49 of 268 PageID# 5751
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1631       SME_00003678                     SME_00003679                     Copyright registration for SR0000395944
   1632       SME_00003680                     SME_00003681                     Copyright registration for SR0000396409
   1633       SME_00003682                     SME_00003683                     Copyright registration for SR0000397604
   1634       SME_00003684                     SME_00003685                     Copyright registration for SR0000398715
   1635       SME_00003686                     SME_00003687                     Copyright registration for SR0000399076
   1636       SME_00003688                     SME_00003689                     Copyright registration for SR0000399960
   1637       SME_00003690                     SME_00003691                     Copyright registration for SR0000400132
   1638       SME_00003692                     SME_00003693                     Copyright registration for SR0000403184
   1639       SME_00003694                     SME_00003695                     Copyright registration for SR0000403204
   1640       SME_00003696                     SME_00003697                     Copyright registration for SR0000404728
   1641       SME_00003698                     SME_00003699                     Copyright registration for SR0000405307
   1642       SME_00003700                     SME_00003701                     Copyright registration for SR0000407040
   1643       SME_00003702                     SME_00003703                     Copyright registration for SR0000407044
   1644       SME_00003704                     SME_00003705                     Copyright registration for SR0000609494
   1645       SME_00003706                     SME_00003707                     Copyright registration for SR0000609517
   1646       SME_00003708                     SME_00003709                     Copyright registration for SR0000609529
   1647       SME_00003710                     SME_00003711                     Copyright registration for SR0000609604
   1648       SME_00003712                     SME_00003713                     Copyright registration for SR0000609671
   1649       SME_00003714                     SME_00003715                     Copyright registration for SR0000609687
   1650       SME_00003716                     SME_00003717                     Copyright registration for SR0000610946
   1651       SME_00003718                     SME_00003719                     Copyright registration for SR0000613921
   1652       SME_00003720                     SME_00003721                     Copyright registration for SR0000613934
   1653       SME_00003722                     SME_00003723                     Copyright registration for SR0000616497
   1654       SME_00003724                     SME_00003725                     Copyright registration for SR0000616701
   1655       SME_00003726                     SME_00003727                     Copyright registration for SR0000617325
   1656       SME_00003728                     SME_00003729                     Copyright registration for SR0000618093
   1657       SME_00003732                     SME_00003733                     Copyright registration for SR0000619653
   1658       SME_00003734                     SME_00003735                     Copyright registration for SR0000619872
   1659       SME_00003736                     SME_00003737                     Copyright registration for SR0000619959
   1660       SME_00003738                     SME_00003739                     Copyright registration for SR0000619985
   1661       SME_00003740                     SME_00003741                     Copyright registration for SR0000620789
   1662       SME_00003742                     SME_00003743                     Copyright registration for SR0000620940
   1663       SME_00003744                     SME_00003745                     Copyright registration for SR0000621326
   1664       SME_00003746                     SME_00003747                     Copyright registration for SR0000621415
   1665       SME_00003748                     SME_00003749                     Copyright registration for SR0000622255
   1666       SME_00003750                     SME_00003751                     Copyright registration for SR0000622400
   1667       SME_00003752                     SME_00003753                     Copyright registration for SR0000623449
   1668       SME_00003754                     SME_00003755                     Copyright registration for SR0000627148


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     47
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 50 of 268 PageID# 5752
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1669       SME_00003756                     SME_00003757                     Copyright registration for SR0000627150
   1670       SME_00003758                     SME_00003759                     Copyright registration for SR0000627157
   1671       SME_00003760                     SME_00003761                     Copyright registration for SR0000628282
   1672       SME_00003762                     SME_00003763                     Copyright registration for SR0000628753
   1673       SME_00003764                     SME_00003765                     Copyright registration for SR0000630132
   1674       SME_00003766                     SME_00003767                     Copyright registration for SR0000631003
   1675       SME_00003768                     SME_00003769                     Copyright registration for SR0000631011
   1676       SME_00003770                     SME_00003771                     Copyright registration for SR0000636262
   1677       SME_00003772                     SME_00003773                     Copyright registration for SR0000639650
   1678       SME_00003774                     SME_00003775                     Copyright registration for SR0000639738
   1679       SME_00003776                     SME_00003777                     Copyright registration for SR0000639800
   1680       SME_00003778                     SME_00003779                     Copyright registration for SR0000640988
   1681       SME_00003780                     SME_00003781                     Copyright registration for SR0000641403
   1682       SME_00003782                     SME_00003783                     Copyright registration for SR0000641798
   1683       SME_00003784                     SME_00003785                     Copyright registration for SR0000641804
   1684       SME_00003786                     SME_00003787                     Copyright registration for SR0000643654
   1685       SME_00003788                     SME_00003789                     Copyright registration for SR0000644417
   1686       SME_00003790                     SME_00003791                     Copyright registration for SR0000644873
   1687       SME_00003792                     SME_00003793                     Copyright registration for SR0000650569
   1688       SME_00003794                     SME_00003795                     Copyright registration for SR0000652023
   1689       SME_00003796                     SME_00003797                     Copyright registration for SR0000652025
   1690       SME_00003798                     SME_00003799                     Copyright registration for SR0000654886
   1691       SME_00003800                     SME_00003801                     Copyright registration for SR0000654928
   1692       SME_00003802                     SME_00003803                     Copyright registration for SR0000655573
   1693       SME_00003804                     SME_00003805                     Copyright registration for SR0000667919
   1694       SME_00003806                     SME_00003807                     Copyright registration for SR0000668082
   1695       SME_00003808                     SME_00003809                     Copyright registration for SR0000669191
   1696       SME_00003810                     SME_00003811                     Copyright registration for SR0000670166
   1697       SME_00003812                     SME_00003813                     Copyright registration for SR0000671337
   1698       SME_00003814                     SME_00003815                     Copyright registration for SR0000671348
   1699       SME_00003816                     SME_00003817                     Copyright registration for SR0000671699
   1700       SME_00003818                     SME_00003819                     Copyright registration for SR0000673073
   1701       SME_00003820                     SME_00003821                     Copyright registration for SR0000673074
   1702       SME_00003822                     SME_00003823                     Copyright registration for SR0000674211
   1703       SME_00003824                     SME_00003825                     Copyright registration for SR0000674220
   1704       SME_00003826                     SME_00003827                     Copyright registration for SR0000674674
   1705       SME_00003828                     SME_00003829                     Copyright registration for SR0000677541
   1706       SME_00003830                     SME_00003831                     Copyright registration for SR0000677734


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     48
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 51 of 268 PageID# 5753
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1707       SME_00003832                     SME_00003833                     Copyright registration for SR0000679365
   1708       SME_00003834                     SME_00003835                     Copyright registration for SR0000679366
   1709       SME_00003836                     SME_00003837                     Copyright registration for SR0000680182
   1710       SME_00003838                     SME_00003839                     Copyright registration for SR0000680360
   1711       SME_00003840                     SME_00003841                     Copyright registration for SR0000680374
   1712       SME_00003842                     SME_00003843                     Copyright registration for SR0000680448
   1713       SME_00003844                     SME_00003845                     Copyright registration for SR0000681904
   1714       SME_00003846                     SME_00003847                     Copyright registration for SR0000683282
   1715       SME_00003848                     SME_00003849                     Copyright registration for SR0000683948
   1716       SME_00003850                     SME_00003851                     Copyright registration for SR0000685875
   1717       SME_00003852                     SME_00003853                     Copyright registration for SR0000693113
   1718       SME_00003854                     SME_00003855                     Copyright registration for SR0000697112
   1719       SME_00003856                     SME_00003857                     Copyright registration for SR0000697321
   1720       SME_00003858                     SME_00003859                     Copyright registration for SR0000697485
   1721       SME_00003860                     SME_00003861                     Copyright registration for SR0000697851
   1722       SME_00003862                     SME_00003863                     Copyright registration for SR0000697856
   1723       SME_00003864                     SME_00003865                     Copyright registration for SR0000697940
   1724       SME_00003866                     SME_00003867                     Copyright registration for SR0000700152
   1725       SME_00003868                     SME_00003869                     Copyright registration for SR0000700157
   1726       SME_00003870                     SME_00003871                     Copyright registration for SR0000700530
   1727       SME_00003872                     SME_00003873                     Copyright registration for SR0000701447
   1728       SME_00003874                     SME_00003875                     Copyright registration for SR0000701457
   1729       SME_00003876                     SME_00003877                     Copyright registration for SR0000703645
   1730       SME_00003878                     SME_00003879                     Copyright registration for SR0000703665
   1731       SME_00003880                     SME_00003881                     Copyright registration for SR0000705192
   1732       SME_00003882                     SME_00003883                     Copyright registration for SR0000706395
   1733       SME_00003884                     SME_00003885                     Copyright registration for SR0000708122
   1734       SME_00003886                     SME_00003887                     Copyright registration for SR0000709056
   1735       SME_00003888                     SME_00003889                     Copyright registration for SR0000709118
   1736       SME_00003890                     SME_00003891                     Copyright registration for SR0000709268
   1737       SME_00003892                     SME_00003893                     Copyright registration for SR0000709272
   1738       SME_00003894                     SME_00003895                     Copyright registration for SR0000709377
   1739       SME_00003896                     SME_00003897                     Copyright registration for SR0000710136
   1740       SME_00003898                     SME_00003899                     Copyright registration for SR0000711038
   1741       SME_00003900                     SME_00003901                     Copyright registration for SR0000711081
   1742       SME_00003902                     SME_00003903                     Copyright registration for SR0000711816
   1743       SME_00003904                     SME_00003905                     Copyright registration for SR0000712017
   1744       SME_00003906                     SME_00003907                     Copyright registration for SR0000714020


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     49
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 52 of 268 PageID# 5754
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1745       SME_00003908                     SME_00003909                     Copyright registration for SR0000714643
   1746       SME_00003910                     SME_00003911                     Copyright registration for SR0000714736
   1747       SME_00003912                     SME_00003913                     Copyright registration for SR0000714740
   1748       SME_00003914                     SME_00003915                     Copyright registration for SR0000714855
   1749       SME_00003916                     SME_00003917                     Copyright registration for SR0000715680
   1750       SME_00003918                     SME_00003919                     Copyright registration for SR0000717244
   1751       SME_00003922                     SME_00003923                     Copyright registration for SR0000717770
   1752       SME_00003924                     SME_00003925                     Copyright registration for SR0000718926
   1753       SME_00003926                     SME_00003927                     Copyright registration for SR0000718994
   1754       SME_00003928                     SME_00003929                     Copyright registration for SR0000718995
   1755       SME_00003930                     SME_00003931                     Copyright registration for SR0000719115
   1756       SME_00003932                     SME_00003933                     Copyright registration for SR0000719121
   1757       SME_00003934                     SME_00003935                     Copyright registration for SR0000719130
   1758       SME_00003936                     SME_00003937                     Copyright registration for SR0000719163
   1759       SME_00003938                     SME_00003939                     Copyright registration for SR0000719410
   1760       SME_00003940                     SME_00003941                     Copyright registration for SR0000719411
   1761       SME_00003942                     SME_00003943                     Copyright registration for SR0000719468
   1762       SME_00003944                     SME_00003945                     Copyright registration for SR0000719608
   1763       SME_00003946                     SME_00003947                     Copyright registration for SR0000719621
   1764       SME_00003948                     SME_00003949                     Copyright registration for SR0000721187
   1765       SME_00003950                     SME_00003951                     Copyright registration for SR0000721189
   1766       SME_00003952                     SME_00003953                     Copyright registration for SR0000721190
   1767       SME_00003954                     SME_00003955                     Copyright registration for SR0000721192
   1768       SME_00003956                     SME_00003957                     Copyright registration for SR0000722762
   1769       SME_00003958                     SME_00003959                     Copyright registration for SR0000723763
   1770       SME_00003960                     SME_00003961                     Copyright registration for SR0000723765
   1771       SME_00003962                     SME_00003963                     Copyright registration for SR0000724396
   1772       SME_00003964                     SME_00003965                     Copyright registration for SR0000724534
   1773       SME_00003966                     SME_00003967                     Copyright registration for SR0000724733
   1774       SME_00003968                     SME_00003969                     Copyright registration for SR0000726473
   1775       SME_00003970                     SME_00003971                     Copyright registration for SR0000726503
   1776       SME_00003972                     SME_00003973                     Copyright registration for SR0000726878
   1777       SME_00003974                     SME_00003975                     Copyright registration for SR0000726910
   1778       SME_00003976                     SME_00003977                     Copyright registration for SR0000726953
   1779       SME_00003978                     SME_00003979                     Copyright registration for SR0000726972
   1780       SME_00003980                     SME_00003981                     Copyright registration for SR0000726974
   1781       SME_00003982                     SME_00003983                     Copyright registration for SR0000726978
   1782       SME_00003984                     SME_00003985                     Copyright registration for SR0000726979


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     50
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 53 of 268 PageID# 5755
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1783       SME_00003986                     SME_00003987                     Copyright registration for SR0000727192
   1784       SME_00003988                     SME_00003989                     Copyright registration for SR0000727193
   1785       SME_00003990                     SME_00003991                     Copyright registration for SR0000727195
   1786       SME_00003992                     SME_00003993                     Copyright registration for SR0000727214
   1787       SME_00003994                     SME_00003995                     Copyright registration for SR0000728982
   1788       SME_00003996                     SME_00003997                     Copyright registration for SR0000729105
   1789       SME_00003998                     SME_00003999                     Copyright registration for SR0000729124
   1790       SME_00004000                     SME_00004001                     Copyright registration for SR0000729158
   1791       SME_00004002                     SME_00004003                     Copyright registration for SR0000730824
   1792       SME_00004004                     SME_00004005                     Copyright registration for SR0000731104
   1793       SME_00004006                     SME_00004007                     Copyright registration for SR0000731314
   1794       SME_00004008                     SME_00004009                     Copyright registration for SR0000732352
   1795       SME_00004010                     SME_00004011                     Copyright registration for SR0000732354
   1796       SME_00004012                     SME_00004013                     Copyright registration for SR0000732356
   1797       SME_00004014                     SME_00004015                     Copyright registration for SR0000732357
   1798       SME_00004016                     SME_00004017                     Copyright registration for SR0000732358
   1799       SME_00004018                     SME_00004019                     Copyright registration for SR0000734389
   1800       SME_00004020                     SME_00004021                     Copyright registration for SR0000734391
   1801       SME_00004022                     SME_00004023                     Copyright registration for SR0000734929
   1802       SME_00004024                     SME_00004025                     Copyright registration for SR0000735228
   1803       SME_00004026                     SME_00004027                     Copyright registration for SR0000735242
   1804       SME_00004028                     SME_00004029                     Copyright registration for SR0000736687
   1805       SME_00004030                     SME_00004031                     Copyright registration for SR0000737314
   1806       SME_00004032                     SME_00004033                     Copyright registration for SR0000737322
   1807       SME_00004034                     SME_00004035                     Copyright registration for SR0000737848
   1808       SME_00004036                     SME_00004037                     Copyright registration for SR0000737850
   1809       SME_00004038                     SME_00004039                     Copyright registration for SR0000738038
   1810       SME_00004040                     SME_00004041                     Copyright registration for SR0000738040
   1811       SME_00004042                     SME_00004043                     Copyright registration for SR0000738148
   1812       SME_00004044                     SME_00004045                     Copyright registration for SR0000740363
   1813       SME_00004046                     SME_00004047                     Copyright registration for SR0000740364
   1814       SME_00004048                     SME_00004049                     Copyright registration for SR0000742199
   1815       SME_00004050                     SME_00004051                     Copyright registration for SR0000742202
   1816       SME_00004052                     SME_00004053                     Copyright registration for SR0000742203
   1817       SME_00004054                     SME_00004055                     Copyright registration for SR0000742208
   1818       SME_00004056                     SME_00004057                     Copyright registration for SR0000742546
   1819       SME_00004058                     SME_00004059                     Copyright registration for SR0000742547
   1820       SME_00004060                     SME_00004061                     Copyright registration for SR0000742549


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     51
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 54 of 268 PageID# 5756
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1821       SME_00004062                     SME_00004063                     Copyright registration for SR0000742550
   1822       SME_00004064                     SME_00004065                     Copyright registration for SR0000742552
   1823       SME_00004066                     SME_00004067                     Copyright registration for SR0000742553
   1824       SME_00004068                     SME_00004069                     Copyright registration for SR0000742556
   1825       SME_00004070                     SME_00004071                     Copyright registration for SR0000743696
   1826       SME_00004072                     SME_00004073                     Copyright registration for SR0000743698
   1827       SME_00004074                     SME_00004075                     Copyright registration for SR0000744302
   1828       SME_00004076                     SME_00004077                     Copyright registration for SR0000746292
   1829       SME_00004078                     SME_00004079                     Copyright registration for SR0000746293
   1830       SME_00004080                     SME_00004081                     Copyright registration for SR0000746295
   1831       SME_00004082                     SME_00004083                     Copyright registration for SR0000746675
   1832       SME_00004084                     SME_00004085                     Copyright registration for SR0000747284
   1833       SME_00004086                     SME_00004087                     Copyright registration for SR0000747286
   1834       SME_00004088                     SME_00004089                     Copyright registration for SR0000747291
   1835       SME_00004090                     SME_00004091                     Copyright registration for SR0000747300
   1836       SME_00004092                     SME_00004093                     Copyright registration for SR0000747302
   1837       SME_00004094                     SME_00004095                     Copyright registration for SR0000748786
   1838       SME_00004096                     SME_00004097                     Copyright registration for SR0000748788
   1839       SME_00004098                     SME_00004099                     Copyright registration for SR0000751658
   1840       SME_00004100                     SME_00004101                     Copyright registration for SR0000752474
   1841       SME_00004102                     SME_00004103                     Copyright registration for SR0000752475
   1842       SME_00004104                     SME_00004105                     Copyright registration for SR0000752593
   1843       SME_00004106                     SME_00004107                     Copyright registration for SR0000752597
   1844       SME_00004110                     SME_00004111                     Copyright registration for SR0000756331
   1845       SME_00004112                     SME_00004113                     Copyright registration for SR0000756467
   1846       SME_00004114                     SME_00004115                     Copyright registration for SR0000757150
   1847       SME_00004116                     SME_00004117                     Copyright registration for SR0000760918
   1848       SME_00004118                     SME_00004119                     Copyright registration for SR0000761343
   1849       SME_00004120                     SME_00004121                     Copyright registration for SR0000762576
   1850       SME_00004122                     SME_00004123                     Copyright registration for SR0000763606
   1851       SME_00004124                     SME_00004125                     Copyright registration for SR0000766922
   1852       SME_00004126                     SME_00004127                     Copyright registration for SR0000767352
   1853       SME_00004128                     SME_00004129                     Copyright registration for SR0000767353
   1854       SME_00004130                     SME_00004131                     Copyright registration for SR0000767354
   1855       SME_00004132                     SME_00004133                     Copyright registration for SR0000798617
   1856       SME_00003084                     SME_00003085                     Copyright registration for SR0000088931
   1857       SME_00003122                     SME_00003123                     Copyright registration for SR0000122785
   1858       UMG_00000001                     UMG_00000001                     Copyright registration for SR0000734383


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     52
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 55 of 268 PageID# 5757
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1859       UMG_00000002                     UMG_00000002                     Copyright registration for SR0000637459
   1860       UMG_00000003                     UMG_00000003                     Copyright registration for SR0000737377
   1861       UMG_00000004                     UMG_00000004                     Copyright registration for SR0000658307
   1862       UMG_00000005                     UMG_00000005                     Copyright registration for SR0000677261
   1863       UMG_00000006                     UMG_00000006                     Copyright registration for SR0000681564
   1864       UMG_00000007                     UMG_00000007                     Copyright registration for SR0000612858
   1865       UMG_00000008                     UMG_00000008                     Copyright registration for SR0000619820
   1866       UMG_00000009                     UMG_00000009                     Copyright registration for SR0000621818
   1867       UMG_00000010                     UMG_00000010                     Copyright registration for SR0000629123
   1868       UMG_00000011                     UMG_00000011                     Copyright registration for SR0000668316
   1869       UMG_00000012                     UMG_00000012                     Copyright registration for SR0000615233
   1870       UMG_00000013                     UMG_00000013                     Copyright registration for SR0000704034
   1871       UMG_00000014                     UMG_00000014                     Copyright registration for SR0000637865
   1872       UMG_00000015                     UMG_00000015                     Copyright registration for SR0000641952
   1873       UMG_00000016                     UMG_00000016                     Copyright registration for SR0000641951
   1874       UMG_00000017                     UMG_00000017                     Copyright registration for SR0000695775
   1875       UMG_00000018                     UMG_00000018                     Copyright registration for SR0000628226
   1876       UMG_00000019                     UMG_00000019                     Copyright registration for SR0000721174
   1877       UMG_00000020                     UMG_00000020                     Copyright registration for SR0000724696
   1878       UMG_00000021                     UMG_00000021                     Copyright registration for SR0000750709
   1879       UMG_00000022                     UMG_00000022                     Copyright registration for SR0000723786
   1880       UMG_00000023                     UMG_00000023                     Copyright registration for SR0000741953
   1881       UMG_00000024                     UMG_00000024                     Copyright registration for SR0000732681
   1882       UMG_00000025                     UMG_00000025                     Copyright registration for SR0000613221
   1883       UMG_00000026                     UMG_00000026                     Copyright registration for SR0000617843
   1884       UMG_00000027                     UMG_00000027                     Copyright registration for SR0000617842
   1885       UMG_00000028                     UMG_00000028                     Copyright registration for SR0000617841
   1886       UMG_00000029                     UMG_00000029                     Copyright registration for SR0000642917
   1887       UMG_00000030                     UMG_00000030                     Copyright registration for SR0000678406
   1888       UMG_00000031                     UMG_00000031                     Copyright registration for SR0000737557
   1889       UMG_00000032                     UMG_00000032                     Copyright registration for SR0000729225
   1890       UMG_00000033                     UMG_00000033                     Copyright registration for SR0000642919
   1891       UMG_00000034                     UMG_00000034                     Copyright registration for SR0000621816
   1892       UMG_00000035                     UMG_00000035                     Copyright registration for SR0000678409
   1893       UMG_00000036                     UMG_00000036                     Copyright registration for SR0000611046



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     53
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 56 of 268 PageID# 5758
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1894       UMG_00000037                     UMG_00000037                     Copyright registration for SR0000733375
   1895       UMG_00000038                     UMG_00000039                     Copyright registration for SR0000412524
   1896       UMG_00000040                     UMG_00000040                     Copyright registration for SR0000712342
   1897       UMG_00000041                     UMG_00000041                     Copyright registration for SR0000692991
   1898       UMG_00000042                     UMG_00000042                     Copyright registration for SR0000711860
   1899       UMG_00000044                     UMG_00000044                     Copyright registration for SR0000729848
   1900       UMG_00000045                     UMG_00000045                     Copyright registration for SR0000712345
   1901       UMG_00000046                     UMG_00000046                     Copyright registration for SR0000693409
   1902       UMG_00000047                     UMG_00000047                     Copyright registration for SR0000281261
   1903       UMG_00000048                     UMG_00000048                     Copyright registration for SR0000321812
   1904       UMG_00000049                     UMG_00000049                     Copyright registration for SR0000289389
   1905       UMG_00000050                     UMG_00000050                     Copyright registration for SR0000615314
   1906       UMG_00000051                     UMG_00000051                     Copyright registration for SR0000615838
   1907       UMG_00000052                     UMG_00000052                     Copyright registration for SR0000621810
   1908       UMG_00000053                     UMG_00000053                     Copyright registration for SR0000678646
   1909       UMG_00000054                     UMG_00000054                     Copyright registration for SR0000641967
   1910       UMG_00000055                     UMG_00000055                     Copyright registration for SR0000671268
   1911       UMG_00000056                     UMG_00000056                     Copyright registration for SR0000724529
   1912       UMG_00000057                     UMG_00000057                     Copyright registration for SR0000732619
   1913       UMG_00000058                     UMG_00000058                     Copyright registration for SR0000726964
   1914       UMG_00000059                     UMG_00000059                     Copyright registration for SR0000736121
   1915       UMG_00000060                     UMG_00000060                     Copyright registration for SR0000733267
   1916       UMG_00000061                     UMG_00000061                     Copyright registration for SR0000620047
   1917       UMG_00000062                     UMG_00000062                     Copyright registration for SR0000620048
   1918       UMG_00000063                     UMG_00000063                     Copyright registration for SR0000617041
   1919       UMG_00000064                     UMG_00000064                     Copyright registration for SR0000728445
   1920       UMG_00000065                     UMG_00000065                     Copyright registration for SR0000722027
   1921       UMG_00000070                     UMG_00000073                     Copyright registration for SR0000770305
   1922       UMG_00000074                     UMG_00000074                     Copyright registration for SR0000736307
   1923       UMG_00000075                     UMG_00000075                     Copyright registration for SR0000698452
   1924       UMG_00000076                     UMG_00000076                     Copyright registration for SR0000736309
   1925       UMG_00000077                     UMG_00000077                     Copyright registration for SR0000750755
   1926       UMG_00000078                     UMG_00000078                     Copyright registration for SR0000612879
   1927       UMG_00000079                     UMG_00000079                     Copyright registration for SR0000633779
   1928       UMG_00000080                     UMG_00000080                     Copyright registration for SR0000705167
   1929       UMG_00000081                     UMG_00000081                     Copyright registration for SR0000664531


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     54
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 57 of 268 PageID# 5759
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1930       UMG_00000082                     UMG_00000082                     Copyright registration for SR0000627938
   1931       UMG_00000083                     UMG_00000083                     Copyright registration for SR0000664529
   1932       UMG_00000084                     UMG_00000084                     Copyright registration for SR0000702833
   1933       UMG_00000085                     UMG_00000085                     Copyright registration for SR0000659947
   1934       UMG_00000086                     UMG_00000086                     Copyright registration for SR0000705170
   1935       UMG_00000087                     UMG_00000087                     Copyright registration for SR0000705168
   1936       UMG_00000088                     UMG_00000088                     Copyright registration for SR0000674174
   1937       UMG_00000089                     UMG_00000089                     Copyright registration for SR0000664148
   1938       UMG_00000090                     UMG_00000090                     Copyright registration for SR0000348508
   1939       UMG_00000091                     UMG_00000091                     Copyright registration for SR0000024441
   1940       UMG_00000092                     UMG_00000092                     Copyright registration for SR0000316425
   1941       UMG_00000093                     UMG_00000093                     Copyright registration for SR0000614072
   1942       UMG_00000094                     UMG_00000094                     Copyright registration for SR0000614073
   1943       UMG_00000095                     UMG_00000095                     Copyright registration for SR0000662586
   1944       UMG_00000096                     UMG_00000099                     Copyright registration for SR0000729667
   1945       UMG_00000100                     UMG_00000100                     Copyright registration for SR0000612217
   1946       UMG_00000101                     UMG_00000101                     Copyright registration for SR0000641955
   1947       UMG_00000102                     UMG_00000105                     Copyright registration for SR0000756992
   1948       UMG_00000106                     UMG_00000106                     Copyright registration for SR0000705073
   1949       UMG_00000107                     UMG_00000107                     Copyright registration for SR0000320325
   1950       UMG_00000108                     UMG_00000108                     Copyright registration for SR0000708747
   1951       UMG_00000109                     UMG_00000109                     Copyright registration for SR0000694984
   1952       UMG_00000110                     UMG_00000110                     Copyright registration for SR0000698589
   1953       UMG_00000111                     UMG_00000111                     Copyright registration for SR0000614111
   1954       UMG_00000112                     UMG_00000112                     Copyright registration for SR0000632435
   1955       UMG_00000113                     UMG_00000113                     Copyright registration for SR0000680576
   1956       UMG_00000114                     UMG_00000114                     Copyright registration for SR0000279777
   1957       UMG_00000115                     UMG_00000115                     Copyright registration for SR0000609702
   1958       UMG_00000116                     UMG_00000116                     Copyright registration for SR0000632009
   1959       UMG_00000117                     UMG_00000117                     Copyright registration for SR0000620780
   1960       UMG_00000118                     UMG_00000118                     Copyright registration for SR0000627411
   1961       UMG_00000119                     UMG_00000119                     Copyright registration for SR0000661588
   1962       UMG_00000120                     UMG_00000120                     Copyright registration for SR0000318150
   1963       UMG_00000121                     UMG_00000121                     Copyright registration for SR0000712841
   1964       UMG_00000122                     UMG_00000122                     Copyright registration for SR0000712859
   1965       UMG_00000123                     UMG_00000123                     Copyright registration for SR0000301465


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     55
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 58 of 268 PageID# 5760
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   1966       UMG_00000124                     UMG_00000124                     Copyright registration for SR0000618742
   1967       UMG_00000125                     UMG_00000125                     Copyright registration for SR0000618749
   1968       UMG_00000126                     UMG_00000126                     Copyright registration for SR0000703870
   1969       UMG_00000127                     UMG_00000127                     Copyright registration for SR0000612860
   1970       UMG_00000128                     UMG_00000128                     Copyright registration for SR0000669281
   1971       UMG_00000130                     UMG_00000130                     Copyright registration for SR0000677844
   1972       UMG_00000131                     UMG_00000131                     Copyright registration for SR0000642144
   1973       UMG_00000132                     UMG_00000132                     Copyright registration for SR0000631749
   1974       UMG_00000133                     UMG_00000133                     Copyright registration for SR0000656701
   1975       UMG_00000134                     UMG_00000134                     Copyright registration for SR0000627325
   1976       UMG_00000135                     UMG_00000135                     Copyright registration for SR0000706411
   1977       UMG_00000136                     UMG_00000136                     Copyright registration for SR0000627979
   1978       UMG_00000137                     UMG_00000137                     Copyright registration for SR0000642192
   1979       UMG_00000138                     UMG_00000138                     Copyright registration for SR0000689369
   1980       UMG_00000139                     UMG_00000139                     Copyright registration for SR0000689431
   1981       UMG_00000140                     UMG_00000140                     Copyright registration for SR0000616718
   1982       UMG_00000141                     UMG_00000141                     Copyright registration for SR0000644571
   1983       UMG_00000142                     UMG_00000142                     Copyright registration for SR0000629434
   1984       UMG_00000143                     UMG_00000143                     Copyright registration for SR0000615178
   1985       UMG_00000144                     UMG_00000144                     Copyright registration for SR0000672173
   1986       UMG_00000145                     UMG_00000145                     Copyright registration for SR0000669319
   1987       UMG_00000146                     UMG_00000146                     Copyright registration for SR0000669316
   1988       UMG_00000147                     UMG_00000147                     Copyright registration for SR0000635072
   1989       UMG_00000148                     UMG_00000148                     Copyright registration for SR0000615487
   1990       UMG_00000149                     UMG_00000149                     Copyright registration for SR0000685290
   1991       UMG_00000150                     UMG_00000150                     Copyright registration for SR0000689433
   1992       UMG_00000151                     UMG_00000151                     Copyright registration for SR0000671826
   1993       UMG_00000152                     UMG_00000152                     Copyright registration for SR0000671827
   1994       UMG_00000153                     UMG_00000153                     Copyright registration for SR0000671825
   1995       UMG_00000154                     UMG_00000154                     Copyright registration for SR0000674467
   1996       UMG_00000157                     UMG_00000157                     Copyright registration for SR0000618754
   1997       UMG_00000158                     UMG_00000158                     Copyright registration for SR0000622566
   1998       UMG_00000159                     UMG_00000159                     Copyright registration for SR0000618707
   1999       UMG_00000160                     UMG_00000160                     Copyright registration for SR0000644567
   2000       UMG_00000161                     UMG_00000161                     Copyright registration for SR0000617386
   2001       UMG_00000162                     UMG_00000162                     Copyright registration for SR0000311881



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     56
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 59 of 268 PageID# 5761
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2002       UMG_00000163                     UMG_00000163                     Copyright registration for SR0000733738
   2003       UMG_00000166                     UMG_00000166                     Copyright registration for SR0000633869
   2004       UMG_00000167                     UMG_00000167                     Copyright registration for SR0000655287
   2005       UMG_00000168                     UMG_00000168                     Copyright registration for SR0000670254
   2006       UMG_00000169                     UMG_00000169                     Copyright registration for SR0000656945
   2007       UMG_00000170                     UMG_00000170                     Copyright registration for SR0000144549
   2008       UMG_00000171                     UMG_00000171                     Copyright registration for SR0000653353
   2009       UMG_00000172                     UMG_00000172                     Copyright registration for SR0000664551
   2010       UMG_00000173                     UMG_00000173                     Copyright registration for SR0000637103
   2011       UMG_00000174                     UMG_00000174                     Copyright registration for SR0000670148
   2012       UMG_00000175                     UMG_00000175                     Copyright registration for SR0000218047
   2013       UMG_00000176                     UMG_00000176                     Copyright registration for SR0000217619
   2014       UMG_00000177                     UMG_00000177                     Copyright registration for SR0000324975
   2015       UMG_00000178                     UMG_00000178                     Copyright registration for SR0000303013
   2016       UMG_00000179                     UMG_00000182                     Copyright registration for SR0000778091
   2017       UMG_00000183                     UMG_00000184                     Copyright registration for SR0000050568
   2018       UMG_00000185                     UMG_00000186                     Copyright registration for SR0000029150
   2019       UMG_00000187                     UMG_00000187                     Copyright registration for SR0000636223
   2020       UMG_00000188                     UMG_00000191                     Copyright registration for SR0000808555
   2021       UMG_00000192                     UMG_00000192                     Copyright registration for SR0000687038
   2022       UMG_00000193                     UMG_00000193                     Copyright registration for SR0000613330
   2023       UMG_00000194                     UMG_00000197                     Copyright registration for SR0000768442
   2024       UMG_00000198                     UMG_00000198                     Copyright registration for SR0000712025
   2025       UMG_00000199                     UMG_00000199                     Copyright registration for SR0000301479
   2026       UMG_00000200                     UMG_00000200                     Copyright registration for SR0000636812
   2027       UMG_00000201                     UMG_00000202                     Copyright registration for SR0000049244
   2028       UMG_00000203                     UMG_00000203                     Copyright registration for SR0000629800
   2029       UMG_00000204                     UMG_00000204                     Copyright registration for SR0000629797
   2030       UMG_00000205                     UMG_00000208                     Copyright registration for SR0000765079
   2031       UMG_00000209                     UMG_00000209                     Copyright registration for SR0000332650
   2032       UMG_00000210                     UMG_00000210                     Copyright registration for SR0000745799
   2033       UMG_00000211                     UMG_00000211                     Copyright registration for SR0000616586
   2034       UMG_00000212                     UMG_00000212                     Copyright registration for SR0000615616
   2035       UMG_00000213                     UMG_00000213                     Copyright registration for SR0000745858
   2036       UMG_00000214                     UMG_00000214                     Copyright registration for SR0000736147
   2037       UMG_00000215                     UMG_00000215                     Copyright registration for SR0000709927



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     57
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 60 of 268 PageID# 5762
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2038       UMG_00000216                     UMG_00000216                     Copyright registration for SR0000744174
   2039       UMG_00000218                     UMG_00000220                     Copyright registration for SR0000763373
   2040       UMG_00000221                     UMG_00000221                     Copyright registration for SR0000678487
   2041       UMG_00000222                     UMG_00000222                     Copyright registration for SR0000281198
   2042       UMG_00000223                     UMG_00000223                     Copyright registration for SR0000712405
   2043       UMG_00000302                     UMG_00000302                     Copyright registration for SR0000278184
   2044       UMG_00000303                     UMG_00000303                     Copyright registration for SR0000278800
   2045       UMG_00000304                     UMG_00000304                     Copyright registration for SR0000309691
   2046       UMG_00000305                     UMG_00000308                     Copyright registration for SR0000801476
   2047       UMG_00000309                     UMG_00000310                     Copyright registration for SR0000079124
   2048       UMG_00000311                     UMG_00000311                     Copyright registration for SR0000692982
   2049       UMG_00000312                     UMG_00000312                     Copyright registration for SR0000619828
   2050       UMG_00000313                     UMG_00000313                     Copyright registration for SR0000614599
   2051       UMG_00000314                     UMG_00000314                     Copyright registration for SR0000619215
   2052       UMG_00000315                     UMG_00000315                     Copyright registration for SR0000707482
   2053       UMG_00000316                     UMG_00000316                     Copyright registration for SR0000706680
   2054       UMG_00000317                     UMG_00000317                     Copyright registration for SR0000695196
   2055       UMG_00000318                     UMG_00000318                     Copyright registration for SR0000636840
   2056       UMG_00000319                     UMG_00000319                     Copyright registration for SR0000673339
   2057       UMG_00000320                     UMG_00000320                     Copyright registration for SR0000629431
   2058       UMG_00000321                     UMG_00000321                     Copyright registration for SR0000305948
   2059       UMG_00000322                     UMG_00000322                     Copyright registration for SR0000664544
   2060       UMG_00000323                     UMG_00000323                     Copyright registration for SR0000386947
   2061       UMG_00000324                     UMG_00000324                     Copyright registration for SR0000621056
   2062       UMG_00000325                     UMG_00000325                     Copyright registration for SR0000621055
   2063       UMG_00000326                     UMG_00000326                     Copyright registration for SR0000635058
   2064       UMG_00000331                     UMG_00000331                     Copyright registration for SR0000634194
   2065       UMG_00000332                     UMG_00000332                     Copyright registration for SR0000705165
   2066       UMG_00000333                     UMG_00000333                     Copyright registration for SR0000659942
   2067       UMG_00000334                     UMG_00000334                     Copyright registration for SR0000620203
   2068       UMG_00000335                     UMG_00000335                     Copyright registration for SR0000615020
   2069       UMG_00000336                     UMG_00000336                     Copyright registration for SR0000615019
   2070       UMG_00000337                     UMG_00000337                     Copyright registration for SR0000699415
   2071       UMG_00000338                     UMG_00000338                     Copyright registration for SR0000618708
   2072       UMG_00000339                     UMG_00000339                     Copyright registration for SR0000667365
   2073       UMG_00000347                     UMG_00000347                     Copyright registration for SR0000725325


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     58
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 61 of 268 PageID# 5763
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2074       UMG_00000348                     UMG_00000348                     Copyright registration for SR0000674469
   2075       UMG_00000349                     UMG_00000349                     Copyright registration for SR0000613340
   2076       UMG_00000350                     UMG_00000350                     Copyright registration for SR0000709974
   2077       UMG_00000351                     UMG_00000351                     Copyright registration for SR0000709972
   2078       UMG_00000352                     UMG_00000352                     Copyright registration for SR0000699451
   2079       UMG_00000353                     UMG_00000353                     Copyright registration for SR0000710243
   2080       UMG_00000354                     UMG_00000354                     Copyright registration for SR0000684024
   2081       UMG_00000355                     UMG_00000355                     Copyright registration for SR0000709961
   2082       UMG_00000356                     UMG_00000356                     Copyright registration for SR0000752677
   2083       UMG_00000357                     UMG_00000357                     Copyright registration for SR0000671828
   2084       UMG_00000358                     UMG_00000358                     Copyright registration for SR0000664533
   2085       UMG_00000359                     UMG_00000359                     Copyright registration for SR0000280584
   2086       UMG_00000360                     UMG_00000360                     Copyright registration for SR0000303795
   2087       UMG_00000361                     UMG_00000361                     Copyright registration for SR0000653572
   2088       UMG_00000362                     UMG_00000362                     Copyright registration for SR0000729822
   2089       UMG_00000363                     UMG_00000363                     Copyright registration for SR0000630739
   2090       UMG_00000364                     UMG_00000364                     Copyright registration for SR0000653571
   2091       UMG_00000365                     UMG_00000365                     Copyright registration for SR0000633157
   2092       UMG_00000366                     UMG_00000366                     Copyright registration for SR0000735449
   2093       UMG_00000367                     UMG_00000367                     Copyright registration for SR0000287944
   2094       UMG_00000368                     UMG_00000368                     Copyright registration for SR0000659181
   2095       UMG_00000369                     UMG_00000369                     Copyright registration for SR0000742060
   2096       UMG_00000370                     UMG_00000370                     Copyright registration for SR0000741485
   2097       UMG_00000372                     UMG_00000372                     Copyright registration for SR0000620003
   2098       UMG_00000373                     UMG_00000373                     Copyright registration for SR0000620002
   2099       UMG_00000374                     UMG_00000374                     Copyright registration for SR0000664587
   2100       UMG_00000375                     UMG_00000375                     Copyright registration for SR0000393675
   2101       UMG_00000376                     UMG_00000376                     Copyright registration for SR0000645045
   2102       UMG_00000377                     UMG_00000377                     Copyright registration for SR0000704928
   2103       UMG_00000378                     UMG_00000378                     Copyright registration for SR0000699626
   2104       UMG_00000379                     UMG_00000379                     Copyright registration for SR0000613393
   2105       UMG_00000380                     UMG_00000380                     Copyright registration for SR0000281220
   2106       UMG_00000381                     UMG_00000381                     Copyright registration for SR0000308368
   2107       UMG_00000404                     UMG_00000404                     Copyright registration for SR0000198774
   2108       UMG_00000405                     UMG_00000405                     Copyright registration for SR0000198774
   2109       UMG_00000412                     UMG_00000413                     Copyright registration for SR0000323536


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     59
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 62 of 268 PageID# 5764
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2110       UMG_00000414                     UMG_00000414                     Copyright registration for SR0000339561
   2111       UMG_00000418                     UMG_00000418                     Copyright registration for SR0000366051
   2112       UMG_00000422                     UMG_00000422                     Copyright registration for SR0000377106
   2113       UMG_00000423                     UMG_00000423                     Copyright registration for SR0000378385
   2114       UMG_00000424                     UMG_00000424                     Copyright registration for SR0000381901
   2115       UMG_00000425                     UMG_00000426                     Copyright registration for SR0000382030
   2116       UMG_00000427                     UMG_00000427                     Copyright registration for SR0000388117
   2117       UMG_00000428                     UMG_00000428                     Copyright registration for SR0000396388
   2118       UMG_00000429                     UMG_00000430                     Copyright registration for SR0000407451
   2119       UMG_00000431                     UMG_00000431                     Copyright registration for SR0000610156
   2120       UMG_00000432                     UMG_00000432                     Copyright registration for SR0000611234
   2121       UMG_00000434                     UMG_00000434                     Copyright registration for SR0000615154
   2122       UMG_00000435                     UMG_00000435                     Copyright registration for SR0000617027
   2123       UMG_00000436                     UMG_00000436                     Copyright registration for SR0000617590
   2124       UMG_00000437                     UMG_00000437                     Copyright registration for SR0000619237
   2125       UMG_00000438                     UMG_00000438                     Copyright registration for SR0000619987
   2126       UMG_00000439                     UMG_00000439                     Copyright registration for SR0000627960
   2127       UMG_00000440                     UMG_00000440                     Copyright registration for SR0000628433
   2128       UMG_00000441                     UMG_00000441                     Copyright registration for SR0000633584
   2129       UMG_00000442                     UMG_00000442                     Copyright registration for SR0000636832
   2130       UMG_00000443                     UMG_00000443                     Copyright registration for SR0000656100
   2131       UMG_00000444                     UMG_00000444                     Copyright registration for SR0000642060
   2132       UMG_00000445                     UMG_00000445                     Copyright registration for SR0000664523
   2133       UMG_00000446                     UMG_00000446                     Copyright registration for SR0000678414
   2134       UMG_00000447                     UMG_00000447                     Copyright registration for SR0000678630
   2135       UMG_00000448                     UMG_00000448                     Copyright registration for SR0000678636
   2136       UMG_00000449                     UMG_00000449                     Copyright registration for SR0000681567
   2137       UMG_00000451                     UMG_00000451                     Copyright registration for SR0000695755
   2138       UMG_00000452                     UMG_00000452                     Copyright registration for SR0000698465
   2139       UMG_00000453                     UMG_00000453                     Copyright registration for SR0000700831
   2140       UMG_00000454                     UMG_00000454                     Copyright registration for SR0000706415
   2141       UMG_00000455                     UMG_00000455                     Copyright registration for SR0000722427
   2142       UMG_00000456                     UMG_00000456                     Copyright registration for SR0000724645
   2143       UMG_00000457                     UMG_00000457                     Copyright registration for SR0000724693
   2144       UMG_00000458                     UMG_00000458                     Copyright registration for SR0000728185
   2145       UMG_00000459                     UMG_00000459                     Copyright registration for SR0000730543


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     60
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 63 of 268 PageID# 5765
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2146       UMG_00000460                     UMG_00000460                     Copyright registration for SR0000738473
   2147       UMG_00000461                     UMG_00000462                     Copyright registration for SR0000753441
   2148       UMG_00000464                     UMG_00000464                     Copyright registration for NF2048
   2149       UMG_00000465                     UMG_00000465                     Copyright registration for N8793
   2150       UMG_00000466                     UMG_00000467                     Copyright registration for NF137
   2151       UMG_00000468                     UMG_00000468                     U.S. Copyright Office public catalog registration information for RE0000860333
   2152       UMG_00000469                     UMG_00000469                     U.S. Copyright Office public catalog registration information for RE0000866829
   2153       UMG_00000470                     UMG_00000470                     U.S. Copyright Office public catalog registration information for RE0000931699
   2154       UMG_00000471                     UMG_00000471                     Copyright registration for SR0000001522
   2155       UMG_00000472                     UMG_00000473                     Copyright registration for SR0000007973
   2156       UMG_00000474                     UMG_00000475                     Copyright registration for SR0000034187
   2157       UMG_00000476                     UMG_00000476                     Copyright registration for SR0000045985
   2158       UMG_00000477                     UMG_00000478                     Copyright registration for SR0000046840
   2159       UMG_00000479                     UMG_00000480                     Copyright registration for SR0000048450
   2160       UMG_00000482                     UMG_00000482                     Copyright registration for SR0000075726
   2161       UMG_00000483                     UMG_00000484                     Copyright registration for SR0000088275
   2162       UMG_00000485                     UMG_00000486                     Copyright registration for SR0000096013
   2163       UMG_00000487                     UMG_00000488                     Copyright registration for SR0000102963
   2164       UMG_00000489                     UMG_00000490                     Copyright registration for SR0000102964
   2165       UMG_00000492                     UMG_00000493                     Copyright registration for SR0000112173
   2166       UMG_00000494                     UMG_00000495                     Copyright registration for SR0000114803
   2167       UMG_00000496                     UMG_00000497                     Copyright registration for SR0000178976
   2168       UMG_00000498                     UMG_00000499                     Copyright registration for SR0000205152
   2169       UMG_00000500                     UMG_00000501                     Copyright registration for SR0000205179
   2170       UMG_00000502                     UMG_00000503                     Copyright registration for SR0000252101
   2171       UMG_00000504                     UMG_00000505                     Copyright registration for SR0000261515
   2172       UMG_00000506                     UMG_00000507                     Copyright registration for SR0000262682
   2173       UMG_00000508                     UMG_00000509                     Copyright registration for SR0000262974
   2174       UMG_00000510                     UMG_00000511                     Copyright registration for SR0000276088
   2175       UMG_00000512                     UMG_00000513                     Copyright registration for SR0000336269
   2176       UMG_00000514                     UMG_00000515                     Copyright registration for SR0000341312
   2177       UMG_00000516                     UMG_00000516                     Copyright registration for SR0000376078
   2178       UMG_00000517                     UMG_00000520                     Copyright registration for SR0000377592
   2179       UMG_00000522                     UMG_00000523                     Copyright registration for SR0000384161
   2180       UMG_00000524                     UMG_00000525                     Copyright registration for SR0000407287
   2181       UMG_00000526                     UMG_00000526                     Copyright registration for SR0000612454


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            61
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 64 of 268 PageID# 5766
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2182       UMG_00000528                     UMG_00000528                     Copyright registration for SR0000614121
   2183       UMG_00000530                     UMG_00000531                     Copyright registration for SR0000638213
   2184       UMG_00000532                     UMG_00000534                     Copyright registration for SR0000638214
   2185       UMG_00000535                     UMG_00000537                     Copyright registration for SR0000639174
   2186       UMG_00000538                     UMG_00000539                     Copyright registration for SR0000640838
   2187       UMG_00000541                     UMG_00000541                     Copyright registration for SR0000642061
   2188       UMG_00000542                     UMG_00000544                     Copyright registration for SR0000648878
   2189       UMG_00000545                     UMG_00000546                     Copyright registration for SR0000649607
   2190       UMG_00000548                     UMG_00000549                     Copyright registration for SR0000662268
   2191       UMG_00000550                     UMG_00000551                     Copyright registration for SR0000669922
   2192       UMG_00000552                     UMG_00000552                     Copyright registration for SR0000676435
   2193       UMG_00000553                     UMG_00000553                     Copyright registration for SR0000678637
   2194       UMG_00000554                     UMG_00000555                     Copyright registration for SR0000679267
   2195       UMG_00000556                     UMG_00000557                     Copyright registration for SR0000681293
   2196       UMG_00000558                     UMG_00000559                     Copyright registration for SR0000686148
   2197       UMG_00000560                     UMG_00000561                     Copyright registration for SR0000695549
   2198       UMG_00000562                     UMG_00000563                     Copyright registration for SR0000695553
   2199       UMG_00000564                     UMG_00000565                     Copyright registration for SR0000695742
   2200       UMG_00000566                     UMG_00000566                     Copyright registration for SR0000699030
   2201       UMG_00000567                     UMG_00000567                     Copyright registration for SR0000700527
   2202       UMG_00000568                     UMG_00000568                     Copyright registration for SR0000704844
   2203       UMG_00000569                     UMG_00000570                     Copyright registration for SR0000709014
   2204       UMG_00000571                     UMG_00000571                     Copyright registration for SR0000710074
   2205       UMG_00000573                     UMG_00000573                     Copyright registration for SR0000730540
   2206       UMG_00000574                     UMG_00000574                     Copyright registration for SR0000748676
   2207       UMG_00000578                     UMG_00000578                     Copyright registration for N48538
   2208       UMG_00000579                     UMG_00000580                     Copyright registration for SR0000656739
   2209       UMG_00000581                     UMG_00000586                     Copyright registration for SR0000337846
   2210       UMG_00000591                     UMG_00000592                     Copyright registration for SR0000366107
   2211       UMG_00000593                     UMG_00000594                     Copyright registration for SR0000152641
   2212       UMG_00000595                     UMG_00000596                     Copyright registration for SR0000323532
   2213       UMG_00000597                     UMG_00000598                     Copyright registration for SR0000295873
   2214       UMG_00000599                     UMG_00000600                     Copyright registration for SR0000366950
   2215       UMG_00000601                     UMG_00000602                     Copyright registration for SR0000200298
   2216       UMG_00000603                     UMG_00000604                     Copyright registration for SR0000085369
   2217       UMG_00000609                     UMG_00000610                     Copyright registration for SRu000161912


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     62
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 65 of 268 PageID# 5767
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2218       UMG_00000611                     UMG_00000612                     Copyright registration for SR0000347870
   2219       UMG_00000617                     UMG_00000618                     Copyright registration for SR0000369647
   2220       UMG_00000619                     UMG_00000620                     Copyright registration for SR0000172267
   2221       UMG_00000621                     UMG_00000622                     Copyright registration for SR0000345378
   2222       UMG_00000623                     UMG_00000624                     Copyright registration for SR0000321977
   2223       UMG_00000625                     UMG_00000626                     Copyright registration for SR0000241677
   2224       UMG_00000627                     UMG_00000628                     Copyright registration for SR0000322706
   2225       UMG_00000629                     UMG_00000630                     Copyright registration for SR0000265774
   2226       UMG_00000631                     UMG_00000632                     Copyright registration for SR0000327127
   2227       UMG_00000635                     UMG_00000636                     Copyright registration for SR0000362082
   2228       UMG_00000637                     UMG_00000638                     Copyright registration for SR0000293541
   2229       UMG_00000639                     UMG_00000640                     Copyright registration for SR0000213745
   2230       UMG_00000641                     UMG_00000642                     Copyright registration for SR0000100975
   2231       UMG_00000643                     UMG_00000644                     Copyright registration for SR0000128640
   2232       UMG_00000645                     UMG_00000646                     Copyright registration for SR0000270094
   2233       UMG_00000647                     UMG_00000648                     Copyright registration for SR0000030829
   2234       UMG_00000649                     UMG_00000650                     Copyright registration for SR0000141229
   2235       UMG_00000651                     UMG_00000652                     Copyright registration for SR0000178495
   2236       UMG_00000653                     UMG_00000654                     Copyright registration for SR0000066434
   2237       UMG_00000655                     UMG_00000656                     Copyright registration for SR0000073980
   2238       UMG_00000657                     UMG_00000658                     Copyright registration for SR0000146421
   2239       UMG_00000659                     UMG_00000660                     Copyright registration for SR0000356267
   2240       UMG_00000663                     UMG_00000664                     Copyright registration for SR0000012844
   2241       UMG_00000668                     UMG_00000669                     Copyright registration for SR0000178690
   2242       UMG_00000670                     UMG_00000671                     Copyright registration for SR0000172276
   2243       UMG_00000672                     UMG_00000673                     Copyright registration for SR0000135335
   2244       UMG_00000674                     UMG_00000675                     Copyright registration for SR0000134601
   2245       UMG_00000678                     UMG_00000679                     Copyright registration for SR0000341637
   2246       UMG_00000682                     UMG_00000683                     Copyright registration for SR0000133436
   2247       UMG_00000684                     UMG_00000685                     Copyright registration for SR0000133292
   2248       UMG_00000686                     UMG_00000687                     Copyright registration for SR0000133411
   2249       UMG_00000688                     UMG_00000689                     Copyright registration for SR0000132457
   2250       UMG_00000690                     UMG_00000691                     Copyright registration for SR0000132447
   2251       UMG_00000692                     UMG_00000693                     Copyright registration for SR0000264395
   2252       UMG_00000694                     UMG_00000695                     Copyright registration for SR0000030222
   2253       UMG_00000696                     UMG_00000697                     Copyright registration for SR0000623039



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     63
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 66 of 268 PageID# 5768
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2254       UMG_00000701                     UMG_00000702                     Copyright registration for SR0000412743
   2255       UMG_00000703                     UMG_00000704                     Copyright registration for SR0000617389
   2256       UMG_00000705                     UMG_00000705                     Copyright registration for SR0000686145
   2257       UMG_00000706                     UMG_00000706                     Copyright registration for SR0000686144
   2258       UMG_00000712                     UMG_00000713                     Copyright registration for RE0000931699
   2259       UMG_00000714                     UMG_00000715                     Copyright registration for SR0000087670
   2260       UMG_00000716                     UMG_00000717                     Copyright registration for SR0000153061
   2261       UMG_00000718                     UMG_00000719                     Copyright registration for RE0000866829
   2262       UMG_00000724                     UMG_00000725                     Copyright registration for SR0000044862
   2263       UMG_00000726                     UMG_00000727                     Copyright registration for SR0000008107
   2264       UMG_00000728                     UMG_00000728                     Copyright registration for SR0000001112
   2265       UMG_00000729                     UMG_00000730                     Copyright registration for SR0000001122
   2266       UMG_00000733                     UMG_00000733                     Copyright registration for SR0000144549
   2267       UMG_00000734                     UMG_00000735                     Copyright registration for SR0000152585
   2268       UMG_00000736                     UMG_00000737                     Copyright registration for SR0000172261
   2269       UMG_00000738                     UMG_00000739                     Copyright registration for SR0000019502
   2270       UMG_00000740                     UMG_00000741                     Copyright registration for SR0000020594
   2271       UMG_00000742                     UMG_00000742                     Copyright registration for SR0000217619
   2272       UMG_00000743                     UMG_00000743                     Copyright registration for SR0000218047
   2273       UMG_00000744                     UMG_00000744                     Copyright registration for SR0000024441
   2274       UMG_00000745                     UMG_00000745                     Copyright registration for SR0000287944
   2275       UMG_00000747                     UMG_00000747                     Copyright registration for SR0000289389
   2276       UMG_00000748                     UMG_00000748                     Copyright registration for SR0000301465
   2277       UMG_00000749                     UMG_00000749                     Copyright registration for SR0000317924
   2278       UMG_00000750                     UMG_00000750                     Copyright registration for SR0000332650
   2279       UMG_00000752                     UMG_00000752                     Copyright registration for SR0000347749
   2280       UMG_00000753                     UMG_00000753                     Copyright registration for SR0000348508
   2281       UMG_00000754                     UMG_00000754                     Copyright registration for SR0000360567
   2282       UMG_00000755                     UMG_00000755                     Copyright registration for SR0000364759
   2283       UMG_00000756                     UMG_00000756                     Copyright registration for SR0000364769
   2284       UMG_00000757                     UMG_00000757                     Copyright registration for SR0000366051
   2285       UMG_00000758                     UMG_00000758                     Copyright registration for SR0000366508
   2286       UMG_00000759                     UMG_00000759                     Copyright registration for SR0000376078
   2287       UMG_00000760                     UMG_00000760                     Copyright registration for SR0000377106
   2288       UMG_00000761                     UMG_00000761                     Copyright registration for SR0000377878
   2289       UMG_00000763                     UMG_00000763                     Copyright registration for SR0000379192



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     64
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 67 of 268 PageID# 5769
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2290       UMG_00000764                     UMG_00000764                     Copyright registration for SR0000381628
   2291       UMG_00000769                     UMG_00000769                     Copyright registration for SR0000386947
   2292       UMG_00000791                     UMG_00000792                     Copyright registration for SR0000045126
   2293       UMG_00000794                     UMG_00000794                     Copyright registration for SR0000610156
   2294       UMG_00000844                     UMG_00000844                     Copyright registration for SR0000748652
   2295       UMG_00000858                     UMG_00000859                     Copyright registration for N16809
   2296       UMG_00013467                     UMG_00013467                     Copyright registration for SR0000344336
   2297       UMG_00013468                     UMG_00013468                     Copyright registration for SR0000370643
   2298       UMG_00013469                     UMG_00013469                     Copyright registration for SR0000339724
   2299       UMG_00013470                     UMG_00013470                     Copyright registration for SR0000355429
   2300       UMG_00013471                     UMG_00013471                     Copyright registration for SR0000355220
   2301       UMG_00013472                     UMG_00013472                     Copyright registration for SR0000362246
   2302       UMG_00013473                     UMG_00013474                     Copyright registration for SR0000412527
   2303       UMG_00013475                     UMG_00013476                     Copyright registration for SR0000005020
   2304       UMG_00013477                     UMG_00013478                     Copyright registration for SR0000400614
   2305       UMG_00013479                     UMG_00013480                     Copyright registration for SR0000617110
   2306       UMG_00013481                     UMG_00013482                     Copyright registration for SR0000720743
   2307       UMG_00013483                     UMG_00013484                     Copyright registration for SR0000717800
   2308       UMG_00013485                     UMG_00013486                     Copyright registration for SR0000653690
   2309       UMG_00013487                     UMG_00013488                     Copyright registration for SR0000751797
   2310       UMG_00013489                     UMG_00013490                     Copyright registration for SR0000689415
   2311       UMG_00013491                     UMG_00013492                     Copyright registration for SR0000674861
   2312       UMG_00013493                     UMG_00013494                     Copyright registration for SR0000366508
   2313       UMG_00013495                     UMG_00013496                     Copyright registration for SR0000615283
   2314       UMG_00013497                     UMG_00013498                     Copyright registration for SR0000645586
   2315       UMG_00013499                     UMG_00013500                     Copyright registration for SR0000615305
   2316       UMG_00013501                     UMG_00013502                     Copyright registration for SR0000724178
   2317       UMG_00013503                     UMG_00013504                     Copyright registration for SR0000641952
   2318       UMG_00013505                     UMG_00013506                     Copyright registration for SR0000696989
   2319       UMG_00013507                     UMG_00013508                     Copyright registration for SR0000671815
   2320       UMG_00013509                     UMG_00013510                     Copyright registration for SR0000737558
   2321       UMG_00013511                     UMG_00013512                     Copyright registration for SR0000678407
   2322       UMG_00013513                     UMG_00013514                     Copyright registration for SR0000737559
   2323       UMG_00013515                     UMG_00013516                     Copyright registration for SR0000712346
   2324       UMG_00013517                     UMG_00013518                     Copyright registration for SR0000409087
   2325       UMG_00013519                     UMG_00013520                     Copyright registration for SR0000391940



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     65
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 68 of 268 PageID# 5770
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2326       UMG_00013521                     UMG_00013522                     Copyright registration for SR0000395382
   2327       UMG_00013523                     UMG_00013524                     Copyright registration for SR0000736308
   2328       UMG_00013525                     UMG_00013526                     Copyright registration for SR0000400012
   2329       UMG_00013527                     UMG_00013528                     Copyright registration for SR0000387156
   2330       UMG_00013529                     UMG_00013530                     Copyright registration for SR0000631748
   2331       UMG_00013531                     UMG_00013532                     Copyright registration for SR0000631747
   2332       UMG_00013533                     UMG_00013534                     Copyright registration for SR0000394154
   2333       UMG_00013535                     UMG_00013536                     Copyright registration for SR0000387137
   2334       UMG_00013537                     UMG_00013538                     Copyright registration for SR0000684805
   2335       UMG_00013539                     UMG_00013540                     Copyright registration for SR0000385674
   2336       UMG_00013541                     UMG_00013542                     Copyright registration for SR0000398513
   2337       UMG_00013543                     UMG_00013544                     Copyright registration for SR0000636224
   2338       UMG_00013545                     UMG_00013546                     Copyright registration for SR0000636225
   2339       UMG_00013547                     UMG_00013548                     Copyright registration for SR0000616586
   2340       UMG_00013549                     UMG_00013550                     Copyright registration for SR0000636814
   2341       UMG_00013551                     UMG_00013552                     Copyright registration for SR0000364759
   2342       UMG_00013553                     UMG_00013554                     Copyright registration for SR0000379192
   2343       UMG_00013555                     UMG_00013556                     Copyright registration for SR0000622802
   2344       UMG_00013557                     UMG_00013558                     Copyright registration for SR0000641993
   2345       UMG_00013559                     UMG_00013560                     Copyright registration for SR0000347749
   2346       UMG_00013561                     UMG_00013562                     Copyright registration for SR0000674482
   2347       UMG_00013563                     UMG_00013564                     Copyright registration for SR0000674482
   2348       UMG_00013565                     UMG_00013565                     Copyright registration for SR0000344351
   2349       UMG_00013566                     UMG_00013566                     Copyright registration for SR0000190381
   2350       UMG_00013567                     UMG_00013567                     Copyright registration for SR0000366051
   2351       UMG_00013568                     UMG_00013568                     Copyright registration for SR0000378385
   2352       UMG_00013569                     UMG_00013569                     Copyright registration for SR0000678637
   2353       UMG_00013570                     UMG_00013570                     Copyright registration for SR0000678636
   2354       UMG_00013571                     UMG_00013571                     Copyright registration for SR0000618744
   2355       UMG_00013572                     UMG_00013573                     Copyright registration for SR0000728185
   2356       UMG_00013574                     UMG_00013575                     Copyright registration for SR0000748676
   2357       UMG_00013576                     UMG_00013576                     Copyright registration for SR0000717504
   2358       UMG_00013577                     UMG_00013578                     Copyright registration for SR0000388117
   2359       UMG_00013579                     UMG_00013579                     Copyright registration for SR0000045126
   2360       UMG_00013580                     UMG_00013580                     Copyright registration for SR0000019502
   2361       UMG_00013581                     UMG_00013581                     Copyright registration for SR0000738473



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     66
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 69 of 268 PageID# 5771
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2362       UMG_00013582                     UMG_00013582                     Copyright registration for SR0000381901
   2363       UMG_00013583                     UMG_00013583                     Copyright registration for SR0000615614
   2364       UMG_00013584                     UMG_00013585                     Copyright registration for SR0000620297
   2365       UMG_00013586                     UMG_00013587                     Copyright registration for SR0000620298
   2366       UMG_00013588                     UMG_00013589                     Copyright registration for SR0000377106
   2367       UMG_00013590                     UMG_00013590                     Copyright registration for SR0000611234
   2368       UMG_00013591                     UMG_00013591                     Copyright registration for SR0000366051
   2369       UMG_00013592                     UMG_00013592                     Copyright registration for SR0000382030
   2370       UMG_00013593                     UMG_00013594                     Copyright registration for SR0000709960
   2371       UMG_00013595                     UMG_00013596                     Copyright registration for SR0000724303
   2372       UMG_00013597                     UMG_00013603                     Copyright registration for SR0000351843
   2373       UMG_00013604                     UMG_00013605                     Copyright registration for SR0000686148
   2374       UMG_00013606                     UMG_00013607                     Copyright registration for SR0000401289
   2375       UMG_00013608                     UMG_00013609                     Copyright registration for SR0000382840
   2376       UMG_00013610                     UMG_00013610                     Copyright registration for SR0000364769
   2377       UMG_00013611                     UMG_00013612                     Copyright registration for SR0000405877
   2378       UMG_00013613                     UMG_00013614                     Copyright registration for SR0000633152
   2379       UMG_00013615                     UMG_00013616                     Copyright registration for SR0000642488
   2380       UMG_00013617                     UMG_00013617                     Copyright registration for SR0000317924
   2381       UMG_00013618                     UMG_00013619                     Copyright registration for SR0000400225
   2382       UMG_00013620                     UMG_00013621                     Copyright registration for SR0000735451
   2383       UMG_00013622                     UMG_00013623                     Copyright registration for SR0000735452
   2384       UMG_00013624                     UMG_00013625                     Copyright registration for SR0000735452
   2385       UMG_00013626                     UMG_00013626                     Copyright registration for SR0000374394
   2386       UMG_00013627                     UMG_00013628                     Copyright registration for SR0000406935
   2387       UMG_00013629                     UMG_00013630                     Copyright registration for SR0000388836
   2388       UMG_00013631                     UMG_00013632                     Copyright registration for SR0000406936
   2389       UMG_00013633                     UMG_00013634                     Copyright registration for SR0000620089
   2390       UMG_00013635                     UMG_00013636                     Copyright registration for SR0000399946
   2391       UMG_00013637                     UMG_00013638                     Copyright registration for SR0000613597
   2392       UMG_00013639                     UMG_00013640                     Copyright registration for SR0000613598
   2393       UMG_00013641                     UMG_00013642                     Copyright registration for SR0000702917
   2394       UMG_00013643                     UMG_00013643                     Copyright registration for SR0000333733
   2395       UMG_00013644                     UMG_00013644                     Copyright registration for SR0000358502
   2396       UMG_00013645                     UMG_00013645                     Copyright registration for SR0000372131
   2397       UMG_00013646                     UMG_00013646                     Copyright registration for SR0000376078


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     67
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 70 of 268 PageID# 5772
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2398       UMG_00013647                     UMG_00013648                     Copyright registration for SR0000398524
   2399       UMG_00013649                     UMG_00013650                     Copyright registration for SR0000613567
   2400       UMG_00013651                     UMG_00013652                     Copyright registration for SR0000722290
   2401       UMG_00013653                     UMG_00013654                     Copyright registration for SR0000633585
   2402       UMG_00013655                     UMG_00013655                     Copyright registration for SR0000341312
   2403       UMG_00013656                     UMG_00013657                     Copyright registration for SR0000341312
   2404       UMG_00013658                     UMG_00013659                     Copyright registration for SR0000246223
   2405       UMG_00013660                     UMG_00013660                     Copyright registration for SR0000612452
   2406       UMG_00013661                     UMG_00013662                     Copyright registration for SR0000612452
   2407       UMG_00013663                     UMG_00013664                     Copyright registration for SR0000262686
   2408       UMG_00013665                     UMG_00013666                     Copyright registration for SR0000753441
   2409       UMG_00013667                     UMG_00013668                     Copyright registration for SR0000620008
   2410       UMG_00013669                     UMG_00013670                     Copyright registration for SR0000720423
   2411       UMG_00013671                     UMG_00013672                     Copyright registration for SR0000658290
   2412       UMG_00013673                     UMG_00013674                     Copyright registration for SR0000678632
   2413       UMG_00013675                     UMG_00013675                     Copyright registration for SR0000678632
   2414       UMG_00013676                     UMG_00013677                     Copyright registration for SR0000263154
   2415       UMG_00013678                     UMG_00013678                     Copyright registration for SR0000610156
   2416       UMG_00000521                     UMG_00000521                     Copyright registration for SR0000378134
   2417       UMG_00000793                     UMG_00000793                     Copyright registration for SR0000045985
   2418       UMG_00000615                     UMG_00000615                     Copyright registration for RE0000906115
   2419       UMPG_00000005                    UMPG_00000006                    Copyright registration for PA0000875890
   2420       UMPG_00000008                    UMPG_00000008                    Copyright registration for PA0001070596
   2421       UMPG_00000009                    UMPG_00000009                    Copyright registration for PA0001070595
   2422       UMPG_00000011                    UMPG_00000011                    Copyright registration for PA0000956432
   2423       UMPG_00000012                    UMPG_00000013                    Copyright registration for PA0001298503
   2424       UMPG_00000014                    UMPG_00000015                    Copyright registration for PA0001298497
   2425       UMPG_00000016                    UMPG_00000018                    Copyright registration for PA0001298496
   2426       UMPG_00000019                    UMPG_00000024                    Copyright registration for PA0001372056
   2427       UMPG_00000025                    UMPG_00000026                    Copyright registration for PA0001298495
   2428       UMPG_00000027                    UMPG_00000029                    Copyright registration for PA0001298494
   2429       UMPG_00000030                    UMPG_00000030                    Copyright registration for PA0001897137
   2430       UMPG_00000031                    UMPG_00000033                    Copyright registration for PA0001748918
   2431       UMPG_00000034                    UMPG_00000034                    Copyright registration for PA0001147399
   2432       UMPG_00000035                    UMPG_00000035                    U.S. Copyright Office public catalog registration information for PA0001241284
   2433       UMPG_00000036                    UMPG_00000038                    Copyright registration for PA0001748917
   2434       UMPG_00000050                    UMPG_00000052                    Copyright registration for PA0001898830


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            68
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 71 of 268 PageID# 5773
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2435       UMPG_00000053                    UMPG_00000053                    Copyright registration for PA0000713004
   2436       UMPG_00000057                    UMPG_00000059                    Copyright registration for PA0001642914
   2437       UMPG_00000060                    UMPG_00000062                    Copyright registration for PA0001796481
   2438       UMPG_00000063                    UMPG_00000067                    Copyright registration for PA0001827815
   2439       UMPG_00000068                    UMPG_00000071                    Copyright registration for PA0001696017
   2440       UMPG_00000072                    UMPG_00000072                    Copyright registration for PAu003539449
   2441       UMPG_00000073                    UMPG_00000075                    Copyright registration for PA0001165054
   2442       UMPG_00000076                    UMPG_00000076                    Copyright registration for PA0000494345
   2443       UMPG_00000077                    UMPG_00000077                    Copyright registration for PA0001771872
   2444       UMPG_00000078                    UMPG_00000078                    Copyright registration for PA0001092509
   2445       UMPG_00000079                    UMPG_00000079                    U.S. Copyright Office public catalog registration information for PA0001167571
   2446       UMPG_00000086                    UMPG_00000089                    Copyright registration for PA0001237292
   2447       UMPG_00000091                    UMPG_00000092                    Copyright registration for PA0001934439
   2448       UMPG_00000093                    UMPG_00000096                    Copyright registration for PA0001739094
   2449       UMPG_00000097                    UMPG_00000097                    Copyright registration for PA0000044734
   2450       UMPG_00000098                    UMPG_00000098                    Copyright registration for PA0000044735
   2451       UMPG_00000099                    UMPG_00000099                    Copyright registration for PA0000044736
   2452       UMPG_00000100                    UMPG_00000100                    Copyright registration for PA0000044740
   2453       UMPG_00000101                    UMPG_00000101                    Copyright registration for PA0000044747
   2454       UMPG_00000102                    UMPG_00000102                    Copyright registration for PA0000044748
   2455       UMPG_00000103                    UMPG_00000103                    Copyright registration for PA0000044751
   2456       UMPG_00000104                    UMPG_00000104                    Copyright registration for PA0000044756
   2457       UMPG_00000105                    UMPG_00000107                    Copyright registration for PA0000046453
   2458       UMPG_00000108                    UMPG_00000108                    Copyright registration for PA0000046906
   2459       UMPG_00000109                    UMPG_00000109                    Copyright registration for PA0000066125
   2460       UMPG_00000110                    UMPG_00000110                    Copyright registration for PA0000066407
   2461       UMPG_00000111                    UMPG_00000111                    Copyright registration for PA0000066408
   2462       UMPG_00000112                    UMPG_00000112                    Copyright registration for PA0000066409
   2463       UMPG_00000113                    UMPG_00000113                    Copyright registration for PA0000112394
   2464       UMPG_00000114                    UMPG_00000114                    Copyright registration for PA0000112397
   2465       UMPG_00000115                    UMPG_00000115                    Copyright registration for PA0000112402
   2466       UMPG_00000116                    UMPG_00000116                    Copyright registration for PA0000112420
   2467       UMPG_00000117                    UMPG_00000117                    Copyright registration for PA0000119692
   2468       UMPG_00000118                    UMPG_00000118                    Copyright registration for PA0000119693
   2469       UMPG_00000119                    UMPG_00000119                    Copyright registration for PA0000126702
   2470       UMPG_00000121                    UMPG_00000121                    Copyright registration for PA0000190147
   2471       UMPG_00000123                    UMPG_00000123                    Copyright registration for PA0000194917
   2472       UMPG_00000124                    UMPG_00000124                    Copyright registration for PA0000194926


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            69
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 72 of 268 PageID# 5774
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2473       UMPG_00000125                    UMPG_00000125                    Copyright registration for PA0000194927
   2474       UMPG_00000126                    UMPG_00000126                    Copyright registration for PA0000205032
   2475       UMPG_00000127                    UMPG_00000127                    Copyright registration for PA0000205039
   2476       UMPG_00000128                    UMPG_00000137                    Copyright registration for PA0000258549
   2477       UMPG_00000138                    UMPG_00000138                    Copyright registration for PA0000279380
   2478       UMPG_00000139                    UMPG_00000142                    Copyright registration for PA0000284908
   2479       UMPG_00000143                    UMPG_00000144                    Copyright registration for PA0000312410
   2480       UMPG_00000147                    UMPG_00000147                    Copyright registration for PA0000342822
   2481       UMPG_00000164                    UMPG_00000164                    Copyright registration for PA0000398142
   2482       UMPG_00000165                    UMPG_00000166                    Copyright registration for PA0000398144
   2483       UMPG_00000167                    UMPG_00000167                    Copyright registration for PA0000398145
   2484       UMPG_00000168                    UMPG_00000169                    Copyright registration for PA0000398146
   2485       UMPG_00000170                    UMPG_00000171                    Copyright registration for PA0000398147
   2486       UMPG_00000172                    UMPG_00000173                    Copyright registration for PA0000398148
   2487       UMPG_00000174                    UMPG_00000175                    Copyright registration for PA0000398149
   2488       UMPG_00000177                    UMPG_00000178                    Copyright registration for PA0000398150
   2489       UMPG_00000179                    UMPG_00000179                    U.S. Copyright Office public catalog registration information for PA0001245485
   2490       UMPG_00000181                    UMPG_00000184                    Copyright registration for PA0000402311
   2491       UMPG_00000185                    UMPG_00000185                    U.S. Copyright Office public catalog registration information for PA0001245484
   2492       UMPG_00000186                    UMPG_00000186                    U.S. Copyright Office public catalog registration information for PA0001245480
   2493       UMPG_00000187                    UMPG_00000187                    U.S. Copyright Office public catalog registration information for PA0001245493
   2494       UMPG_00000188                    UMPG_00000188                    Copyright registration for PA0000419894
   2495       UMPG_00000189                    UMPG_00000189                    U.S. Copyright Office public catalog registration information for PA0001245486
   2496       UMPG_00000191                    UMPG_00000191                    Copyright registration for PA0000458309
   2497       UMPG_00000193                    UMPG_00000193                    Copyright registration for PA0000482947
   2498       UMPG_00000194                    UMPG_00000194                    Copyright registration for PA0000318166
   2499       UMPG_00000196                    UMPG_00000196                    Copyright registration for PA0000956080
   2500       UMPG_00000197                    UMPG_00000197                    Copyright registration for PA0000774129
   2501       UMPG_00000198                    UMPG_00000198                    Copyright registration for PA0001698064
   2502       UMPG_00000200                    UMPG_00000200                    U.S. Copyright Office public catalog registration information for PA0001166136
   2503       UMPG_00000201                    UMPG_00000201                    Copyright registration for PA0000669762
   2504       UMPG_00000202                    UMPG_00000202                    Copyright registration for PA0000642408
   2505       UMPG_00000203                    UMPG_00000203                    Copyright registration for PA0000663640
   2506       UMPG_00000204                    UMPG_00000204                    Copyright registration for PA0000663641
   2507       UMPG_00000205                    UMPG_00000205                    Copyright registration for PA0000663643
   2508       UMPG_00000206                    UMPG_00000206                    Copyright registration for PA0000663646
   2509       UMPG_00000207                    UMPG_00000207                    Copyright registration for PA0000663649
   2510       UMPG_00000208                    UMPG_00000208                    Copyright registration for PA0000663651


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            70
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 73 of 268 PageID# 5775
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2511       UMPG_00000209                    UMPG_00000209                    Copyright registration for PA0000664028
   2512       UMPG_00000211                    UMPG_00000211                    Copyright registration for PA0000664034
   2513       UMPG_00000212                    UMPG_00000212                    Copyright registration for PA0000693447
   2514       UMPG_00000213                    UMPG_00000213                    Copyright registration for PA0001839485
   2515       UMPG_00000214                    UMPG_00000215                    Copyright registration for PA0000713892
   2516       UMPG_00000216                    UMPG_00000217                    Copyright registration for PA0000713893
   2517       UMPG_00000218                    UMPG_00000219                    Copyright registration for PA0000714948
   2518       UMPG_00000220                    UMPG_00000234                    Copyright registration for PA0000731125
   2519       UMPG_00000235                    UMPG_00000236                    Copyright registration for PA0000734572
   2520       UMPG_00000237                    UMPG_00000238                    Copyright registration for PA0000734579
   2521       UMPG_00000239                    UMPG_00000240                    Copyright registration for PA0000734582
   2522       UMPG_00000241                    UMPG_00000242                    Copyright registration for PA0000753262
   2523       UMPG_00000243                    UMPG_00000243                    Copyright registration for PA0000757403
   2524       UMPG_00000244                    UMPG_00000244                    Copyright registration for PA0000757400
   2525       UMPG_00000245                    UMPG_00000245                    Copyright registration for PA0000762783
   2526       UMPG_00000246                    UMPG_00000248                    Copyright registration for PA0000773737
   2527       UMPG_00000249                    UMPG_00000250                    Copyright registration for PA0000773740
   2528       UMPG_00000251                    UMPG_00000251                    Copyright registration for PA0000776998
   2529       UMPG_00000252                    UMPG_00000252                    Copyright registration for PA0000781963
   2530       UMPG_00000257                    UMPG_00000258                    Copyright registration for PA0000791574
   2531       UMPG_00000259                    UMPG_00000262                    Copyright registration for PA0000791577
   2532       UMPG_00000263                    UMPG_00000263                    Copyright registration for PA0000794897
   2533       UMPG_00000264                    UMPG_00000266                    Copyright registration for PA0000795018
   2534       UMPG_00000268                    UMPG_00000268                    Copyright registration for PA0000809080
   2535       UMPG_00000269                    UMPG_00000272                    Copyright registration for PA0000809516
   2536       UMPG_00000273                    UMPG_00000274                    Copyright registration for PA0000810659
   2537       UMPG_00000275                    UMPG_00000275                    Copyright registration for PA0001934438
   2538       UMPG_00000276                    UMPG_00000279                    Copyright registration for PA0000859260
   2539       UMPG_00000280                    UMPG_00000281                    Copyright registration for PA0000859323
   2540       UMPG_00000282                    UMPG_00000283                    Copyright registration for PA0000859627
   2541       UMPG_00000284                    UMPG_00000284                    Copyright registration for PA0000859632
   2542       UMPG_00000285                    UMPG_00000286                    Copyright registration for PA0000859633
   2543       UMPG_00000287                    UMPG_00000287                    Copyright registration for PA0002031795
   2544       UMPG_00000288                    UMPG_00000288                    Copyright registration for PA0002031786
   2545       UMPG_00000289                    UMPG_00000290                    Copyright registration for PA0000863654
   2546       UMPG_00000291                    UMPG_00000292                    Copyright registration for PA0000863655
   2547       UMPG_00000293                    UMPG_00000294                    Copyright registration for PA0000863656
   2548       UMPG_00000295                    UMPG_00000296                    Copyright registration for PA0000863657


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     71
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 74 of 268 PageID# 5776
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2549       UMPG_00000299                    UMPG_00000300                    Copyright registration for PA0000893226
   2550       UMPG_00000301                    UMPG_00000302                    Copyright registration for PA0000896403
   2551       UMPG_00000303                    UMPG_00000304                    Copyright registration for PA0000896404
   2552       UMPG_00000305                    UMPG_00000305                    Copyright registration for PA0000917406
   2553       UMPG_00000306                    UMPG_00000310                    Copyright registration for PA0000936094
   2554       UMPG_00000311                    UMPG_00000312                    Copyright registration for PA0000940714
   2555       UMPG_00000313                    UMPG_00000316                    Copyright registration for PA0000943574
   2556       UMPG_00000317                    UMPG_00000317                    Copyright registration for PA0000954424
   2557       UMPG_00000318                    UMPG_00000319                    Copyright registration for PA0000968355
   2558       UMPG_00000320                    UMPG_00000321                    Copyright registration for PA0000968358
   2559       UMPG_00000322                    UMPG_00000322                    Copyright registration for PA0000968742
   2560       UMPG_00000323                    UMPG_00000323                    Copyright registration for PA0000980074
   2561       UMPG_00000324                    UMPG_00000324                    Copyright registration for PA0001003696
   2562       UMPG_00000335                    UMPG_00000338                    Copyright registration for PA0001131229
   2563       UMPG_00000341                    UMPG_00000342                    Copyright registration for PA0001025284
   2564       UMPG_00000343                    UMPG_00000345                    Copyright registration for PA0001025286
   2565       UMPG_00000346                    UMPG_00000348                    Copyright registration for PA0001025289
   2566       UMPG_00000349                    UMPG_00000351                    Copyright registration for PA0001025290
   2567       UMPG_00000355                    UMPG_00000355                    Copyright registration for PA0001025469
   2568       UMPG_00000358                    UMPG_00000358                    Copyright registration for PA0001053165
   2569       UMPG_00000359                    UMPG_00000359                    Copyright registration for PA0001063436
   2570       UMPG_00000360                    UMPG_00000360                    Copyright registration for PA0001063439
   2571       UMPG_00000361                    UMPG_00000361                    Copyright registration for PA0001064720
   2572       UMPG_00000363                    UMPG_00000363                    Copyright registration for PA0001073065
   2573       UMPG_00000364                    UMPG_00000364                    Copyright registration for PA0001073066
   2574       UMPG_00000365                    UMPG_00000365                    Copyright registration for PA0001073138
   2575       UMPG_00000367                    UMPG_00000367                    Copyright registration for PA0001245179
   2576       UMPG_00000368                    UMPG_00000368                    Copyright registration for PA0001073310
   2577       UMPG_00000370                    UMPG_00000370                    Copyright registration for PA0001087671
   2578       UMPG_00000371                    UMPG_00000371                    Copyright registration for PA0001092510
   2579       UMPG_00000372                    UMPG_00000372                    Copyright registration for PA0001101513
   2580       UMPG_00000373                    UMPG_00000373                    Copyright registration for PA0001105462
   2581       UMPG_00000374                    UMPG_00000374                    Copyright registration for PA0001113731
   2582       UMPG_00000375                    UMPG_00000375                    Copyright registration for PA0001114803
   2583       UMPG_00000376                    UMPG_00000376                    Copyright registration for PA0001115088
   2584       UMPG_00000377                    UMPG_00000377                    Copyright registration for PA0001115097
   2585       UMPG_00000378                    UMPG_00000378                    Copyright registration for PA0001134589
   2586       UMPG_00000379                    UMPG_00000379                    Copyright registration for PA0000795554


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     72
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 75 of 268 PageID# 5777
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2587       UMPG_00000382                    UMPG_00000382                    Copyright registration for PA0001159522
   2588       UMPG_00000383                    UMPG_00000383                    Copyright registration for PA0001159761
   2589       UMPG_00000384                    UMPG_00000384                    Copyright registration for PA0001159763
   2590       UMPG_00000385                    UMPG_00000385                    Copyright registration for PA0001159765
   2591       UMPG_00000387                    UMPG_00000387                    Copyright registration for PA0001159767
   2592       UMPG_00000388                    UMPG_00000388                    Copyright registration for PA0001159769
   2593       UMPG_00000389                    UMPG_00000389                    Copyright registration for PA0001159770
   2594       UMPG_00000390                    UMPG_00000390                    Copyright registration for PA0001159771
   2595       UMPG_00000391                    UMPG_00000391                    Copyright registration for PA0001159772
   2596       UMPG_00000392                    UMPG_00000392                    Copyright registration for PA0001159774
   2597       UMPG_00000393                    UMPG_00000393                    Copyright registration for PA0001159775
   2598       UMPG_00000394                    UMPG_00000394                    Copyright registration for PA0001159807
   2599       UMPG_00000395                    UMPG_00000395                    Copyright registration for PA0001159842
   2600       UMPG_00000396                    UMPG_00000396                    Copyright registration for PA0001160152
   2601       UMPG_00000397                    UMPG_00000397                    Copyright registration for PA0001160160
   2602       UMPG_00000398                    UMPG_00000398                    Copyright registration for PA0001160161
   2603       UMPG_00000399                    UMPG_00000399                    Copyright registration for PA0001160990
   2604       UMPG_00000400                    UMPG_00000400                    Copyright registration for PA0001160991
   2605       UMPG_00000401                    UMPG_00000401                    Copyright registration for PA0001160992
   2606       UMPG_00000402                    UMPG_00000402                    Copyright registration for PA0001160993
   2607       UMPG_00000403                    UMPG_00000403                    Copyright registration for PA0001160994
   2608       UMPG_00000404                    UMPG_00000404                    Copyright registration for PA0001160996
   2609       UMPG_00000405                    UMPG_00000405                    Copyright registration for PA0001160997
   2610       UMPG_00000406                    UMPG_00000406                    Copyright registration for PA0001160998
   2611       UMPG_00000407                    UMPG_00000407                    Copyright registration for PA0001160999
   2612       UMPG_00000408                    UMPG_00000408                    Copyright registration for PA0001161000
   2613       UMPG_00000409                    UMPG_00000409                    U.S. Copyright Office public catalog registration information for PA0001162729
   2614       UMPG_00000410                    UMPG_00000410                    Copyright registration for PA0001165925
   2615       UMPG_00000411                    UMPG_00000411                    U.S. Copyright Office public catalog registration information for PA0001166336
   2616       UMPG_00000412                    UMPG_00000412                    Copyright registration for PA0001166692
   2617       UMPG_00000413                    UMPG_00000413                    Copyright registration for PA0001166704
   2618       UMPG_00000414                    UMPG_00000414                    Copyright registration for PA0001167119
   2619       UMPG_00000415                    UMPG_00000415                    Copyright registration for PA0001167383
   2620       UMPG_00000416                    UMPG_00000416                    U.S. Copyright Office public catalog registration information for PA0001237300
   2621       UMPG_00000417                    UMPG_00000417                    U.S. Copyright Office public catalog registration information for PA0001237301
   2622       UMPG_00000418                    UMPG_00000418                    Copyright registration for PA0001245154
   2623       UMPG_00000419                    UMPG_00000419                    U.S. Copyright Office public catalog registration information for PA0001245155
   2624       UMPG_00000420                    UMPG_00000420                    Copyright registration for PA0001245156


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            73
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 76 of 268 PageID# 5778
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2625       UMPG_00000421                    UMPG_00000421                    Copyright registration for PA0001245157
   2626       UMPG_00000422                    UMPG_00000422                    Copyright registration for PA0001245158
   2627       UMPG_00000423                    UMPG_00000423                    Copyright registration for PA0001245159
   2628       UMPG_00000424                    UMPG_00000424                    Copyright registration for PA0001245160
   2629       UMPG_00000425                    UMPG_00000425                    Copyright registration for PA0001245161
   2630       UMPG_00000426                    UMPG_00000426                    Copyright registration for PA0001245162
   2631       UMPG_00000427                    UMPG_00000427                    Copyright registration for PA0001245163
   2632       UMPG_00000429                    UMPG_00000429                    U.S. Copyright Office public catalog registration information for PA0001248992
   2633       UMPG_00000430                    UMPG_00000430                    Copyright registration for PA0001251268
   2634       UMPG_00000431                    UMPG_00000431                    U.S. Copyright Office public catalog registration information for PA0001256410
   2635       UMPG_00000432                    UMPG_00000432                    U.S. Copyright Office public catalog registration information for PA0001256413
   2636       UMPG_00000437                    UMPG_00000437                    Copyright registration for PA0001278081
   2637       UMPG_00000439                    UMPG_00000439                    Copyright registration for PA0001287638
   2638       UMPG_00000441                    UMPG_00000441                    Copyright registration for PA0001643618
   2639       UMPG_00000443                    UMPG_00000443                    Copyright registration for PA0001689043
   2640       UMPG_00000444                    UMPG_00000444                    Copyright registration for PA0001732821
   2641       UMPG_00000445                    UMPG_00000445                    Copyright registration for PA0000951093
   2642       UMPG_00000449                    UMPG_00000449                    Copyright registration for PA0001834121
   2643       UMPG_00000450                    UMPG_00000450                    Copyright registration for PA0001833947
   2644       UMPG_00000453                    UMPG_00000454                    Copyright registration for PA0001063441
   2645       UMPG_00000455                    UMPG_00000456                    Copyright registration for PA0001063442
   2646       UMPG_00000457                    UMPG_00000458                    Copyright registration for PA0001063443
   2647       UMPG_00000459                    UMPG_00000460                    Copyright registration for PA0001070586
   2648       UMPG_00000461                    UMPG_00000461                    Copyright registration for PA0000398143
   2649       UMPG_00000463                    UMPG_00000465                    Copyright registration for PA0001073084
   2650       UMPG_00000467                    UMPG_00000469                    Copyright registration for PA0001073086
   2651       UMPG_00000470                    UMPG_00000473                    Copyright registration for PA0001073088
   2652       UMPG_00000474                    UMPG_00000477                    Copyright registration for PA0001073089
   2653       UMPG_00000478                    UMPG_00000481                    Copyright registration for PA0001073090
   2654       UMPG_00000482                    UMPG_00000485                    Copyright registration for PA0001073091
   2655       UMPG_00000486                    UMPG_00000489                    Copyright registration for PA0001073092
   2656       UMPG_00000490                    UMPG_00000493                    Copyright registration for PA0001073093
   2657       UMPG_00000495                    UMPG_00000498                    Copyright registration for PA0001073094
   2658       UMPG_00000499                    UMPG_00000502                    Copyright registration for PA0001073095
   2659       UMPG_00000506                    UMPG_00000508                    Copyright registration for PA0001833561
   2660       UMPG_00000509                    UMPG_00000512                    Copyright registration for PA0001298498
   2661       UMPG_00000513                    UMPG_00000515                    Copyright registration for PA0001298490
   2662       UMPG_00000516                    UMPG_00000518                    Copyright registration for PA0001734878


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            74
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 77 of 268 PageID# 5779
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2663       UMPG_00000519                    UMPG_00000521                    Copyright registration for PA0001734868
   2664       UMPG_00000522                    UMPG_00000524                    Copyright registration for PA0001734872
   2665       UMPG_00000525                    UMPG_00000527                    Copyright registration for PA0001734869
   2666       UMPG_00000528                    UMPG_00000530                    Copyright registration for PA0001734865
   2667       UMPG_00000531                    UMPG_00000556                    Copyright registration for PA0000106854
   2668       UMPG_00000557                    UMPG_00000558                    Copyright registration for PA0001396084
   2669       UMPG_00000559                    UMPG_00000794                    Copyright registration for PA0000144130
   2670       UMPG_00000795                    UMPG_00000797                    Copyright registration for PA0001806293
   2671       UMPG_00000798                    UMPG_00000800                    Copyright registration for PA0001806294
   2672       UMPG_00000801                    UMPG_00000803                    Copyright registration for PA0001806283
   2673       UMPG_00000804                    UMPG_00000806                    Copyright registration for PA0001806288
   2674       UMPG_00000807                    UMPG_00000809                    Copyright registration for PA0001806282
   2675       UMPG_00000810                    UMPG_00000812                    Copyright registration for PA0001806278
   2676       UMPG_00000813                    UMPG_00000815                    Copyright registration for PA0001806292
   2677       UMPG_00000816                    UMPG_00000819                    Copyright registration for PA0001792201
   2678       UMPG_00000820                    UMPG_00000822                    Copyright registration for PA0001768251
   2679       UMPG_00000831                    UMPG_00000835                    Copyright registration for PA0001371763
   2680       UMPG_00000836                    UMPG_00000840                    Copyright registration for PA0001371418
   2681       UMPG_00000841                    UMPG_00000845                    Copyright registration for PA0001371417
   2682       UMPG_00000846                    UMPG_00000850                    Copyright registration for PA0001371422
   2683       UMPG_00000851                    UMPG_00000855                    Copyright registration for PA0001371421
   2684       UMPG_00000856                    UMPG_00000859                    Copyright registration for PA0001742275
   2685       UMPG_00000860                    UMPG_00000863                    Copyright registration for PA0001728745
   2686       UMPG_00000864                    UMPG_00000867                    Copyright registration for PA0001742258
   2687       UMPG_00000868                    UMPG_00000872                    Copyright registration for PA0001101506
   2688       UMPG_00000873                    UMPG_00000876                    Copyright registration for PA0001742277
   2689       UMPG_00000877                    UMPG_00000879                    Copyright registration for PA0001251271
   2690       UMPG_00000880                    UMPG_00000883                    Copyright registration for PA0001742279
   2691       UMPG_00000884                    UMPG_00000886                    Copyright registration for PA0001251275
   2692       UMPG_00000887                    UMPG_00000888                    Copyright registration for PA0001334140
   2693       UMPG_00000889                    UMPG_00000891                    Copyright registration for PA0001724691
   2694       UMPG_00000892                    UMPG_00000894                    Copyright registration for PA0001251276
   2695       UMPG_00000895                    UMPG_00000897                    Copyright registration for PA0001785768
   2696       UMPG_00000898                    UMPG_00000902                    Copyright registration for PA0001101508
   2697       UMPG_00000903                    UMPG_00000905                    Copyright registration for PA0001101517
   2698       UMPG_00000906                    UMPG_00000908                    Copyright registration for PA0001101515
   2699       UMPG_00000909                    UMPG_00000914                    Copyright registration for PA0001334141



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     75
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 78 of 268 PageID# 5780
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2700       UMPG_00000915                    UMPG_00000917                    Copyright registration for PA0001251269
   2701       UMPG_00000918                    UMPG_00000920                    Copyright registration for PA0001785766
   2702       UMPG_00000924                    UMPG_00000926                    Copyright registration for PA0001101511
   2703       UMPG_00000930                    UMPG_00000932                    Copyright registration for PA0001251272
   2704       UMPG_00000936                    UMPG_00000939                    Copyright registration for PA0001731018
   2705       UMPG_00000944                    UMPG_00000946                    Copyright registration for PA0001784201
   2706       UMPG_00000953                    UMPG_00000954                    Copyright registration for PA0001915737
   2707       UMPG_00000955                    UMPG_00000958                    Copyright registration for PA0001981858
   2708       UMPG_00000959                    UMPG_00000960                    Copyright registration for PA0001915732
   2709       UMPG_00000961                    UMPG_00000962                    Copyright registration for PA0001915734
   2710       UMPG_00000967                    UMPG_00000970                    Copyright registration for PA0001981876
   2711       UMPG_00000971                    UMPG_00000974                    Copyright registration for PA0001981854
   2712       UMPG_00000975                    UMPG_00000978                    Copyright registration for PA0001981866
   2713       UMPG_00000979                    UMPG_00000980                    Copyright registration for PA0001915726
   2714       UMPG_00000985                    UMPG_00000988                    Copyright registration for PA0001748375
   2715       UMPG_00000995                    UMPG_00000997                    Copyright registration for PA0001916151
   2716       UMPG_00000998                    UMPG_00001000                    Copyright registration for PA0001780720
   2717       UMPG_00001001                    UMPG_00001003                    Copyright registration for PA0001780731
   2718       UMPG_00001004                    UMPG_00001006                    Copyright registration for PA0001780744
   2719       UMPG_00001007                    UMPG_00001009                    Copyright registration for PA0001780714
   2720       UMPG_00001010                    UMPG_00001012                    Copyright registration for PA0001780732
   2721       UMPG_00001013                    UMPG_00001015                    Copyright registration for PA0001780251
   2722       UMPG_00001016                    UMPG_00001018                    Copyright registration for PA0001752525
   2723       UMPG_00001019                    UMPG_00001024                    Copyright registration for PA0001697492
   2724       UMPG_00001025                    UMPG_00001030                    Copyright registration for PA0001659076
   2725       UMPG_00001031                    UMPG_00001036                    Copyright registration for PA0001659074
   2726       UMPG_00001037                    UMPG_00001042                    Copyright registration for PA0001659078
   2727       UMPG_00001043                    UMPG_00001046                    Copyright registration for PA0001824684
   2728       UMPG_00001054                    UMPG_00001055                    Copyright registration for PA0000767829
   2729       UMPG_00001090                    UMPG_00001093                    Copyright registration for PA0000767827
   2730       UMPG_00001131                    UMPG_00001132                    Copyright registration for PA0000767828
   2731       UMPG_00001169                    UMPG_00001172                    Copyright registration for PA0000767834
   2732       UMPG_00001216                    UMPG_00001218                    Copyright registration for PA0001159762
   2733       UMPG_00001225                    UMPG_00001226                    Copyright registration for PA0001147359
   2734       UMPG_00001233                    UMPG_00001235                    Copyright registration for PA0001915188
   2735       UMPG_00001236                    UMPG_00001238                    Copyright registration for PA0001915189
   2736       UMPG_00001239                    UMPG_00001241                    Copyright registration for PA0001888781
   2737       UMPG_00001249                    UMPG_00001251                    Copyright registration for PA0001864128


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     76
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 79 of 268 PageID# 5781
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2738       UMPG_00001252                    UMPG_00001254                    Copyright registration for PA0001842644
   2739       UMPG_00001258                    UMPG_00001260                    Copyright registration for PA0001842638
   2740       UMPG_00001264                    UMPG_00001266                    Copyright registration for PA0001810764
   2741       UMPG_00001270                    UMPG_00001272                    Copyright registration for PA0001810765
   2742       UMPG_00001273                    UMPG_00001276                    Copyright registration for PA0001991134
   2743       UMPG_00001282                    UMPG_00001285                    Copyright registration for PA0001395512
   2744       UMPG_00001286                    UMPG_00001288                    Copyright registration for PA0001779598
   2745       UMPG_00001289                    UMPG_00001291                    Copyright registration for PA0001773699
   2746       UMPG_00001292                    UMPG_00001293                    Copyright registration for PA0001773709
   2747       UMPG_00001294                    UMPG_00001296                    Copyright registration for PA0001773703
   2748       UMPG_00001297                    UMPG_00001299                    Copyright registration for PA0001773584
   2749       UMPG_00001303                    UMPG_00001305                    Copyright registration for PA0001773708
   2750       UMPG_00001306                    UMPG_00001308                    Copyright registration for PA0001773581
   2751       UMPG_00001327                    UMPG_00001330                    Copyright registration for PA0001750523
   2752       UMPG_00001331                    UMPG_00001334                    Copyright registration for PA0001750727
   2753       UMPG_00001335                    UMPG_00001344                    Copyright registration for PA0001395677
   2754       UMPG_00001345                    UMPG_00001347                    Copyright registration for PA0001821989
   2755       UMPG_00001351                    UMPG_00001354                    Copyright registration for PA0001750522
   2756       UMPG_00001355                    UMPG_00001357                    Copyright registration for PA0001878108
   2757       UMPG_00001358                    UMPG_00001361                    Copyright registration for PA0001729154
   2758       UMPG_00001362                    UMPG_00001364                    Copyright registration for PA0001885589
   2759       UMPG_00001365                    UMPG_00001368                    Copyright registration for PA0001732352
   2760       UMPG_00001369                    UMPG_00001372                    Copyright registration for PA0001936025
   2761       UMPG_00001373                    UMPG_00001447                    Copyright registration for PA0001073304
   2762       UMPG_00001448                    UMPG_00001453                    Copyright registration for PA0001700428
   2763       UMPG_00001454                    UMPG_00001457                    Copyright registration for PA0001635799
   2764       UMPG_00001458                    UMPG_00001460                    Copyright registration for PA0001885593
   2765       UMPG_00001469                    UMPG_00001472                    Copyright registration for PA0001302105
   2766       UMPG_00001473                    UMPG_00001476                    Copyright registration for PA0001302101
   2767       UMPG_00001477                    UMPG_00001480                    Copyright registration for PA0001302106
   2768       UMPG_00001706                    UMPG_00001708                    Copyright registration for PA0001855522
   2769       UMPG_00001709                    UMPG_00001713                    Copyright registration for PA0001694264
   2770       UMPG_00001714                    UMPG_00001715                    Copyright registration for PA0001166369
   2771       UMPG_00001716                    UMPG_00001717                    Copyright registration for PA0001166370
   2772       UMPG_00001765                    UMPG_00001768                    Copyright registration for PA0001902216
   2773       UMPG_00001769                    UMPG_00001772                    Copyright registration for PA0001916095
   2774       UMPG_00001775                    UMPG_00001777                    Copyright registration for PA0000874057
   2775       UMPG_00001782                    UMPG_00001782                    Copyright registration for PA0000859622


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     77
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 80 of 268 PageID# 5782
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2776       UMPG_00001802                    UMPG_00001802                    Copyright registration for PA0000859623
   2777       UMPG_00001803                    UMPG_00001803                    Copyright registration for PA0000859624
   2778       UMPG_00001804                    UMPG_00001804                    Copyright registration for PA0000859625
   2779       UMPG_00001805                    UMPG_00001810                    Copyright registration for PA0000787964
   2780       UMPG_00001811                    UMPG_00001812                    Copyright registration for PA0001160148
   2781       UMPG_00001813                    UMPG_00001814                    Copyright registration for PA0001160150
   2782       UMPG_00001815                    UMPG_00001816                    Copyright registration for PA0000874058
   2783       UMPG_00001817                    UMPG_00001830                    Copyright registration for PA0000787971
   2784       UMPG_00001831                    UMPG_00001834                    Copyright registration for PA0000846538
   2785       UMPG_00001835                    UMPG_00001836                    Copyright registration for PA0001160154
   2786       UMPG_00001837                    UMPG_00001840                    Copyright registration for PA0000874060
   2787       UMPG_00001841                    UMPG_00001842                    Copyright registration for PA0001160147
   2788       UMPG_00001843                    UMPG_00001844                    Copyright registration for PA0001160159
   2789       UMPG_00001845                    UMPG_00001848                    Copyright registration for PA0000880149
   2790       UMPG_00001849                    UMPG_00001852                    Copyright registration for PA0000874055
   2791       UMPG_00001853                    UMPG_00001856                    Copyright registration for PA0000874056
   2792       UMPG_00001857                    UMPG_00001860                    Copyright registration for PA0000874059
   2793       UMPG_00001861                    UMPG_00001862                    Copyright registration for PA0001160153
   2794       UMPG_00001863                    UMPG_00001864                    Copyright registration for PA0000859626
   2795       UMPG_00001865                    UMPG_00001866                    Copyright registration for PA0001160149
   2796       UMPG_00001867                    UMPG_00001870                    Copyright registration for PA0000874053
   2797       UMPG_00001871                    UMPG_00001872                    Copyright registration for PA0000859629
   2798       UMPG_00001873                    UMPG_00001874                    Copyright registration for PA0001160158
   2799       UMPG_00001875                    UMPG_00001878                    Copyright registration for PA0000977171
   2800       UMPG_00001879                    UMPG_00001880                    Copyright registration for PA0000859630
   2801       UMPG_00001881                    UMPG_00001881                    Copyright registration for PA0001160157
   2802       UMPG_00001882                    UMPG_00001896                    Copyright registration for PA0000787972
   2803       UMPG_00001897                    UMPG_00001898                    Copyright registration for PA0001160155
   2804       UMPG_00001899                    UMPG_00001916                    Copyright registration for PA0001015788
   2805       UMPG_00001917                    UMPG_00001920                    Copyright registration for PA0001730984
   2806       UMPG_00001921                    UMPG_00001924                    Copyright registration for PA0001730979
   2807       UMPG_00001925                    UMPG_00001928                    Copyright registration for PA0001730987
   2808       UMPG_00001933                    UMPG_00001934                    Copyright registration for PA0001943912
   2809       UMPG_00001935                    UMPG_00001938                    Copyright registration for PA0001731106
   2810       UMPG_00001939                    UMPG_00001942                    Copyright registration for PA0001730976
   2811       UMPG_00001943                    UMPG_00001944                    Copyright registration for PA0001943944
   2812       UMPG_00001945                    UMPG_00001948                    Copyright registration for PA0001730957
   2813       UMPG_00001949                    UMPG_00001952                    Copyright registration for PA0001965450


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     78
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 81 of 268 PageID# 5783
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2814       UMPG_00001953                    UMPG_00001956                    Copyright registration for PA0001396073
   2815       UMPG_00001957                    UMPG_00001960                    Copyright registration for PA0001731110
   2816       UMPG_00001967                    UMPG_00001970                    Copyright registration for PA0000976310
   2817       UMPG_00001995                    UMPG_00001999                    Copyright registration for PA0001120338
   2818       UMPG_00002024                    UMPG_00002028                    Copyright registration for PA0001692663
   2819       UMPG_00002029                    UMPG_00002033                    Copyright registration for PA0001692661
   2820       UMPG_00002034                    UMPG_00002037                    Copyright registration for PA0001692656
   2821       UMPG_00002038                    UMPG_00002041                    Copyright registration for PA0001692643
   2822       UMPG_00002042                    UMPG_00002045                    Copyright registration for PA0001692658
   2823       UMPG_00002046                    UMPG_00002050                    Copyright registration for PA0001692639
   2824       UMPG_00002051                    UMPG_00002054                    Copyright registration for PA0001692670
   2825       UMPG_00002055                    UMPG_00002058                    Copyright registration for PA0001692751
   2826       UMPG_00002059                    UMPG_00002069                    Copyright registration for PA0001370493
   2827       UMPG_00002070                    UMPG_00002072                    Copyright registration for PA0001730878
   2828       UMPG_00002073                    UMPG_00002075                    Copyright registration for PA0001730963
   2829       UMPG_00002076                    UMPG_00002078                    Copyright registration for PA0001625341
   2830       UMPG_00002079                    UMPG_00002081                    Copyright registration for PA0001625323
   2831       UMPG_00002085                    UMPG_00002087                    Copyright registration for PA0001625311
   2832       UMPG_00002088                    UMPG_00002090                    Copyright registration for PA0001730846
   2833       UMPG_00002091                    UMPG_00002093                    Copyright registration for PA0001625296
   2834       UMPG_00002094                    UMPG_00002096                    Copyright registration for PA0001730772
   2835       UMPG_00002097                    UMPG_00002099                    Copyright registration for PA0001730881
   2836       UMPG_00002100                    UMPG_00002102                    Copyright registration for PA0001731003
   2837       UMPG_00002103                    UMPG_00002105                    Copyright registration for PA0001625349
   2838       UMPG_00002106                    UMPG_00002108                    Copyright registration for PA0001730947
   2839       UMPG_00002109                    UMPG_00002111                    Copyright registration for PA0001625293
   2840       UMPG_00002112                    UMPG_00002114                    Copyright registration for PA0001625301
   2841       UMPG_00002115                    UMPG_00002117                    Copyright registration for PA0001730876
   2842       UMPG_00002118                    UMPG_00002120                    Copyright registration for PA0001730887
   2843       UMPG_00002121                    UMPG_00002123                    Copyright registration for PA0001730884
   2844       UMPG_00002124                    UMPG_00002126                    Copyright registration for PA0001731043
   2845       UMPG_00002130                    UMPG_00002132                    Copyright registration for PA0001625338
   2846       UMPG_00002133                    UMPG_00002135                    Copyright registration for PAu003542317
   2847       UMPG_00002136                    UMPG_00002141                    Copyright registration for PA0001693305
   2848       UMPG_00002142                    UMPG_00002147                    Copyright registration for PA0001693317
   2849       UMPG_00002148                    UMPG_00002153                    Copyright registration for PA0001693329
   2850       UMPG_00002154                    UMPG_00002159                    Copyright registration for PA0001693320
   2851       UMPG_00002160                    UMPG_00002162                    Copyright registration for PA0001856280


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     79
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 82 of 268 PageID# 5784
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2852       UMPG_00002163                    UMPG_00002165                    Copyright registration for PA0001856298
   2853       UMPG_00002166                    UMPG_00002168                    Copyright registration for PA0001859140
   2854       UMPG_00002169                    UMPG_00002171                    Copyright registration for PA0001856271
   2855       UMPG_00002172                    UMPG_00002174                    Copyright registration for PA0001856289
   2856       UMPG_00002175                    UMPG_00002177                    Copyright registration for PA0001856273
   2857       UMPG_00002196                    UMPG_00002197                    Copyright registration for PA0001063437
   2858       UMPG_00002202                    UMPG_00002203                    Copyright registration for PA0001063434
   2859       UMPG_00002204                    UMPG_00002206                    Copyright registration for PA0001777097
   2860       UMPG_00002207                    UMPG_00002209                    Copyright registration for PA0001777095
   2861       UMPG_00002210                    UMPG_00002212                    Copyright registration for PA0001777096
   2862       UMPG_00002213                    UMPG_00002215                    Copyright registration for PA0001777091
   2863       UMPG_00002216                    UMPG_00002218                    Copyright registration for PA0001777094
   2864       UMPG_00002219                    UMPG_00002221                    Copyright registration for PA0001777093
   2865       UMPG_00002222                    UMPG_00002224                    Copyright registration for PA0001777092
   2866       UMPG_00002231                    UMPG_00002233                    Copyright registration for PA0001777099
   2867       UMPG_00002234                    UMPG_00002235                    Copyright registration for PA0001929045
   2868       UMPG_00002236                    UMPG_00002238                    Copyright registration for PA0001856536
   2869       UMPG_00002239                    UMPG_00002241                    Copyright registration for PA0001816018
   2870       UMPG_00002245                    UMPG_00002247                    Copyright registration for PA0001840137
   2871       UMPG_00002248                    UMPG_00002250                    Copyright registration for PA0001816016
   2872       UMPG_00002251                    UMPG_00002253                    Copyright registration for PA0001796482
   2873       UMPG_00002254                    UMPG_00002256                    Copyright registration for PA0001796476
   2874       UMPG_00002257                    UMPG_00002259                    Copyright registration for PA0001816026
   2875       UMPG_00002260                    UMPG_00002262                    Copyright registration for PA0001796480
   2876       UMPG_00002263                    UMPG_00002265                    Copyright registration for PA0001822211
   2877       UMPG_00002266                    UMPG_00002268                    Copyright registration for PA0001816000
   2878       UMPG_00002269                    UMPG_00002271                    Copyright registration for PA0001816019
   2879       UMPG_00002272                    UMPG_00002274                    Copyright registration for PA0001840143
   2880       UMPG_00002275                    UMPG_00002276                    Copyright registration for PA0001932052
   2881       UMPG_00002277                    UMPG_00002285                    Copyright registration for PA0001975727
   2882       UMPG_00002286                    UMPG_00002289                    Copyright registration for PA0001975684
   2883       UMPG_00002290                    UMPG_00002293                    Copyright registration for PA0001975677
   2884       UMPG_00002299                    UMPG_00002303                    Copyright registration for PA0001827817
   2885       UMPG_00002304                    UMPG_00002308                    Copyright registration for PA0001827811
   2886       UMPG_00002309                    UMPG_00002313                    Copyright registration for PA0001827813
   2887       UMPG_00002318                    UMPG_00002321                    Copyright registration for PA0001824165
   2888       UMPG_00002322                    UMPG_00002325                    Copyright registration for PA0001824177
   2889       UMPG_00002326                    UMPG_00002329                    Copyright registration for PA0001899457


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     80
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 83 of 268 PageID# 5785
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2890       UMPG_00002330                    UMPG_00002333                    Copyright registration for PA0001899459
   2891       UMPG_00002334                    UMPG_00002336                    Copyright registration for PA0001897134
   2892       UMPG_00002337                    UMPG_00002339                    Copyright registration for PA0001897141
   2893       UMPG_00002340                    UMPG_00002341                    Copyright registration for PA0001950235
   2894       UMPG_00002342                    UMPG_00002350                    Copyright registration for PA0001166331
   2895       UMPG_00002351                    UMPG_00002357                    Copyright registration for PA0001700892
   2896       UMPG_00002358                    UMPG_00002359                    Copyright registration for PA0000785095
   2897       UMPG_00002363                    UMPG_00002364                    Copyright registration for PA0001642898
   2898       UMPG_00002365                    UMPG_00002367                    Copyright registration for PA0001780227
   2899       UMPG_00002368                    UMPG_00002370                    Copyright registration for PA0001782591
   2900       UMPG_00002371                    UMPG_00002373                    Copyright registration for PA0001850370
   2901       UMPG_00002374                    UMPG_00002381                    Copyright registration for PA0001703249
   2902       UMPG_00002385                    UMPG_00002386                    Copyright registration for PA0001160739
   2903       UMPG_00002387                    UMPG_00002390                    Copyright registration for PA0001725330
   2904       UMPG_00002391                    UMPG_00002393                    Copyright registration for PA0001898869
   2905       UMPG_00002397                    UMPG_00002398                    Copyright registration for PA0001395956
   2906       UMPG_00002399                    UMPG_00002401                    Copyright registration for PA0001805742
   2907       UMPG_00002402                    UMPG_00002404                    Copyright registration for PA0001805745
   2908       UMPG_00002405                    UMPG_00002407                    Copyright registration for PA0001805744
   2909       UMPG_00002408                    UMPG_00002410                    Copyright registration for PA0001805741
   2910       UMPG_00002415                    UMPG_00002417                    Copyright registration for PA0001805743
   2911       UMPG_00002418                    UMPG_00002420                    Copyright registration for PA0001805740
   2912       UMPG_00002421                    UMPG_00002423                    Copyright registration for PA0001805751
   2913       UMPG_00002424                    UMPG_00002426                    Copyright registration for PA0001805747
   2914       UMPG_00002427                    UMPG_00002429                    Copyright registration for PA0001805748
   2915       UMPG_00002430                    UMPG_00002432                    Copyright registration for PA0001805750
   2916       UMPG_00002437                    UMPG_00002439                    Copyright registration for PA0001805746
   2917       UMPG_00002440                    UMPG_00002443                    Copyright registration for PA0001739113
   2918       UMPG_00002444                    UMPG_00002447                    Copyright registration for PA0001740713
   2919       UMPG_00002448                    UMPG_00002451                    Copyright registration for PA0001739096
   2920       UMPG_00002452                    UMPG_00002455                    Copyright registration for PA0001739119
   2921       UMPG_00002456                    UMPG_00002457                    Copyright registration for PA0001936327
   2922       UMPG_00002458                    UMPG_00002461                    Copyright registration for PA0001739109
   2923       UMPG_00002462                    UMPG_00002465                    Copyright registration for PA0001739098
   2924       UMPG_00002466                    UMPG_00002468                    Copyright registration for PA0001914364
   2925       UMPG_00002469                    UMPG_00002471                    Copyright registration for PA0001915826
   2926       UMPG_00002472                    UMPG_00002476                    Copyright registration for PA0001733325
   2927       UMPG_00002477                    UMPG_00002481                    Copyright registration for PA0001733341


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     81
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 84 of 268 PageID# 5786
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2928       UMPG_00002482                    UMPG_00002487                    Copyright registration for PA0001733345
   2929       UMPG_00002488                    UMPG_00002492                    Copyright registration for PA0001733344
   2930       UMPG_00002493                    UMPG_00002502                    Copyright registration for PA0001593120
   2931       UMPG_00002503                    UMPG_00002507                    Copyright registration for PA0001733343
   2932       UMPG_00002508                    UMPG_00002512                    Copyright registration for PA0001733323
   2933       UMPG_00002513                    UMPG_00002517                    Copyright registration for PA0001733342
   2934       UMPG_00002518                    UMPG_00002522                    Copyright registration for PA0001733346
   2935       UMPG_00002523                    UMPG_00002528                    Copyright registration for PA0001733312
   2936       UMPG_00002529                    UMPG_00002530                    Copyright registration for PA0001167770
   2937       UMPG_00002531                    UMPG_00002584                    Copyright registration for PA0001131223
   2938       UMPG_00002534                    UMPG_00002534                    Copyright registration for PA0001131222
   2939       UMPG_00002585                    UMPG_00002637                    Copyright registration for PA0001131226
   2940       UMPG_00002587                    UMPG_00002588                    Copyright registration for PA0001131225
   2941       UMPG_00002638                    UMPG_00002641                    Copyright registration for PA0001131224
   2942       UMPG_00002691                    UMPG_00002694                    Copyright registration for PA0001167777
   2943       UMPG_00002695                    UMPG_00002698                    Copyright registration for PA0001888760
   2944       UMPG_00002699                    UMPG_00002701                    Copyright registration for PA0001810814
   2945       UMPG_00002702                    UMPG_00002705                    Copyright registration for PA0001726280
   2946       UMPG_00002706                    UMPG_00002709                    Copyright registration for PA0001726268
   2947       UMPG_00002710                    UMPG_00002713                    Copyright registration for PA0001726281
   2948       UMPG_00002714                    UMPG_00002716                    Copyright registration for PA0001810778
   2949       UMPG_00002717                    UMPG_00002719                    Copyright registration for PA0001810804
   2950       UMPG_00002720                    UMPG_00002723                    Copyright registration for PA0001726265
   2951       UMPG_00002724                    UMPG_00002727                    Copyright registration for PA0001726273
   2952       UMPG_00002728                    UMPG_00002731                    Copyright registration for PA0001726287
   2953       UMPG_00002732                    UMPG_00002734                    Copyright registration for PA0001810344
   2954       UMPG_00002735                    UMPG_00002738                    Copyright registration for PA0001726285
   2955       UMPG_00002739                    UMPG_00002742                    Copyright registration for PA0001726283
   2956       UMPG_00002743                    UMPG_00002745                    Copyright registration for PA0001810801
   2957       UMPG_00002746                    UMPG_00002783                    Copyright registration for PA0001073087
   2958       UMPG_00002784                    UMPG_00002786                    Copyright registration for PA0001810805
   2959       UMPG_00002790                    UMPG_00002792                    Copyright registration for PA0001600375
   2960       UMPG_00002793                    UMPG_00002795                    Copyright registration for PA0001899234
   2961       UMPG_00002796                    UMPG_00002798                    Copyright registration for PA0001751381
   2962       UMPG_00002799                    UMPG_00002801                    Copyright registration for PA0001751375
   2963       UMPG_00002802                    UMPG_00002804                    Copyright registration for PA0001751394
   2964       UMPG_00002805                    UMPG_00002807                    Copyright registration for PA0001751378
   2965       UMPG_00002808                    UMPG_00002811                    Copyright registration for PA0001818828


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     82
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 85 of 268 PageID# 5787
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   2966       UMPG_00002812                    UMPG_00002815                    Copyright registration for PA0001932494
   2967       UMPG_00002816                    UMPG_00002819                    Copyright registration for PA0001818826
   2968       UMPG_00002820                    UMPG_00002823                    Copyright registration for PA0001818825
   2969       UMPG_00002824                    UMPG_00002827                    Copyright registration for PA0001818816
   2970       UMPG_00002828                    UMPG_00002831                    Copyright registration for PA0001818832
   2971       UMPG_00002832                    UMPG_00002835                    Copyright registration for PA0001818831
   2972       UMPG_00002836                    UMPG_00002839                    Copyright registration for PA0001818824
   2973       UMPG_00002840                    UMPG_00002843                    Copyright registration for PA0001818830
   2974       UMPG_00002844                    UMPG_00002847                    Copyright registration for PA0001932483
   2975       UMPG_00002848                    UMPG_00002851                    Copyright registration for PA0001818820
   2976       UMPG_00002852                    UMPG_00002855                    Copyright registration for PA0001818822
   2977       UMPG_00002860                    UMPG_00002863                    Copyright registration for PA0001932474
   2978       UMPG_00002864                    UMPG_00002867                    Copyright registration for PA0001932476
   2979       UMPG_00002868                    UMPG_00002871                    Copyright registration for PA0001818817
   2980       UMPG_00002872                    UMPG_00002875                    Copyright registration for PA0001818829
   2981       UMPG_00002876                    UMPG_00002879                    Copyright registration for PA0001932481
   2982       UMPG_00002880                    UMPG_00002883                    Copyright registration for PA0001932478
   2983       UMPG_00002884                    UMPG_00002887                    Copyright registration for PA0001745300
   2984       UMPG_00002888                    UMPG_00002890                    Copyright registration for PA0001915014
   2985       UMPG_00002891                    UMPG_00002893                    Copyright registration for PA0001835092
   2986       UMPG_00002894                    UMPG_00002897                    Copyright registration for PA0001730648
   2987       UMPG_00002898                    UMPG_00002901                    Copyright registration for PA0001745312
   2988       UMPG_00002902                    UMPG_00002907                    Copyright registration for PA0001145821
   2989       UMPG_00002913                    UMPG_00002916                    Copyright registration for PA0001830362
   2990       UMPG_00002917                    UMPG_00002925                    Copyright registration for PA0001821138
   2991       UMPG_00002926                    UMPG_00002929                    Copyright registration for PA0001817456
   2992       UMPG_00002930                    UMPG_00002932                    Copyright registration for PA0001817461
   2993       UMPG_00002946                    UMPG_00002951                    Copyright registration for PA0000669752
   2994       UMPG_00002985                    UMPG_00002987                    Copyright registration for PA0001839492
   2995       UMPG_00002988                    UMPG_00002990                    Copyright registration for PA0001848179
   2996       UMPG_00002991                    UMPG_00002993                    Copyright registration for PA0001839481
   2997       UMPG_00002994                    UMPG_00002996                    Copyright registration for PA0001839497
   2998       UMPG_00002997                    UMPG_00002999                    Copyright registration for PA0001839494
   2999       UMPG_00003000                    UMPG_00003002                    Copyright registration for PA0001839493
   3000       UMPG_00003003                    UMPG_00003005                    Copyright registration for PA0001839490
   3001       UMPG_00003006                    UMPG_00003008                    Copyright registration for PA0001678487
   3002       UMPG_00003009                    UMPG_00003011                    Copyright registration for PA0001858598
   3003       UMPG_00003012                    UMPG_00003013                    Copyright registration for PA0001933962


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     83
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 86 of 268 PageID# 5788
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3004       UMPG_00003014                    UMPG_00003015                    Copyright registration for PA0001933959
   3005       UMPG_00003016                    UMPG_00003018                    Copyright registration for PA0001752520
   3006       UMPG_00003019                    UMPG_00003021                    Copyright registration for PA0001752511
   3007       UMPG_00003022                    UMPG_00003024                    Copyright registration for PA0001752522
   3008       UMPG_00003025                    UMPG_00003027                    Copyright registration for PA0001752515
   3009       UMPG_00003028                    UMPG_00003030                    Copyright registration for PA0001764528
   3010       UMPG_00003031                    UMPG_00003033                    Copyright registration for PA0001916365
   3011       UMPG_00003034                    UMPG_00003037                    Copyright registration for PA0001726638
   3012       UMPG_00003038                    UMPG_00003041                    Copyright registration for PA0001726635
   3013       UMPG_00003042                    UMPG_00003045                    Copyright registration for PA0001778700
   3014       UMPG_00003046                    UMPG_00003056                    Copyright registration for PA0001804439
   3015       UMPG_00003057                    UMPG_00003060                    Copyright registration for PA0001778698
   3016       UMPG_00003062                    UMPG_00003063                    Copyright registration for PA0001328103
   3017       UMPG_00003081                    UMPG_00003085                    Copyright registration for PA0001732814
   3018       UMPG_00003086                    UMPG_00003090                    Copyright registration for PA0001641351
   3019       UMPG_00003091                    UMPG_00003093                    Copyright registration for PA0001692696
   3020       UMPG_00003094                    UMPG_00003098                    Copyright registration for PA0001732813
   3021       UMPG_00003099                    UMPG_00003103                    Copyright registration for PA0001668381
   3022       UMPG_00003143                    UMPG_00003144                    Copyright registration for PA0001395613
   3023       UMPG_00003148                    UMPG_00003150                    Copyright registration for PA0001834121
   3024       UMPG_00003151                    UMPG_00003154                    Copyright registration for PA0001834128
   3025       UMPG_00003155                    UMPG_00003157                    Copyright registration for PA0001833949
   3026       UMPG_00003158                    UMPG_00003160                    Copyright registration for PA 1-833-947
   3027       UMPG_00003161                    UMPG_00003164                    Copyright registration for PA0001165229
   3028       UMPG_00003165                    UMPG_00003167                    Copyright registration for PA0001882786
   3029       UMPG_00003169                    UMPG_00003171                    Copyright registration for PA0001298492
   3030       UMPG_00003173                    UMPG_00003175                    Copyright registration for PA0001298501
   3031       UMPG_00003176                    UMPG_00003178                    Copyright registration for PA0001748916
   3032       UMPG_00003179                    UMPG_00003181                    Copyright registration for PA0001734876
   3033       UMPG_00003182                    UMPG_00003184                    Copyright registration for PA0001806274
   3034       UMPG_00003185                    UMPG_00003187                    Copyright registration for PA0001768252
   3035       UMPG_00003188                    UMPG_00003191                    Copyright registration for PA0001742271
   3036       UMPG_00003195                    UMPG_00003198                    Copyright registration for PA0001784544
   3037       UMPG_00003199                    UMPG_00003204                    Copyright registration for PA0001659066
   3038       UMPG_00003205                    UMPG_00003210                    Copyright registration for PA0001659068
   3039       UMPG_00003211                    UMPG_00003214                    Copyright registration for PA0001824676
   3040       UMPG_00003215                    UMPG_00003216                    Copyright registration for PA0001159768
   3041       UMPG_00003217                    UMPG_00003218                    Copyright registration for PA0001159776


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     84
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 87 of 268 PageID# 5789
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3042       UMPG_00003221                    UMPG_00003222                    Copyright registration for PA0001327781
   3043       UMPG_00003223                    UMPG_00003224                    Copyright registration for PA0001114802
   3044       UMPG_00003225                    UMPG_00003229                    Copyright registration for PA0001698335
   3045       UMPG_00003230                    UMPG_00003232                    Copyright registration for PA0001910314
   3046       UMPG_00003233                    UMPG_00003235                    Copyright registration for PA0001910312
   3047       UMPG_00003236                    UMPG_00003239                    Copyright registration for PA0001730966
   3048       UMPG_00003240                    UMPG_00003243                    Copyright registration for PA0001730970
   3049       UMPG_00003244                    UMPG_00003246                    Copyright registration for PA0001063438
   3050       UMPG_00003250                    UMPG_00003251                    Copyright registration for PA0001144121
   3051       UMPG_00003252                    UMPG_00003254                    Copyright registration for PA0001245493
   3052       UMPG_00003272                    UMPG_00003275                    Copyright registration for PA0001752536
   3053       UMPG_00003276                    UMPG_00003278                    Copyright registration for PA0001882788
   3054       UMPG_00003279                    UMPG_00003279                    Copyright registration for PA0000700333
   3055       UMPG_00003280                    UMPG_00003280                    Copyright registration for PA0001070591
   3056       UMPG_00003281                    UMPG_00003281                    Copyright registration for PA0001070585
   3057       UMPG_00003282                    UMPG_00003283                    Copyright registration for PA0002072695
   3058       UMPG_00003284                    UMPG_00003284                    Copyright registration for RE0000906116
   3059       UMPG_00003285                    UMPG_00003285                    Copyright registration for PA0001975716
   3060       UMPG_00003286                    UMPG_00003286                    Copyright registration for PA0001975706
   3061       UMPG_00003287                    UMPG_00003287                    Copyright registration for PA0001975714
   3062       UMPG_00003288                    UMPG_00003288                    Copyright registration for PA0001975718
   3063       UMPG_00003289                    UMPG_00003289                    Copyright registration for PA0001975694
   3064       UMPG_00003290                    UMPG_00003290                    Copyright registration for PA0001975719
   3065       UMPG_00003291                    UMPG_00003291                    Copyright registration for PA0001975723
   3066       UMPG_00003292                    UMPG_00003292                    Copyright registration for PA0001975709
   3067       UMPG_00003293                    UMPG_00003293                    Copyright registration for PA0001975721
   3068       UMPG_00003297                    UMPG_00003297                    Copyright registration for PA0001166751
   3069       UMPG_00003298                    UMPG_00003298                    Copyright registration for PA0001768249
   3070       UMPG_00003299                    UMPG_00003300                    Copyright registration for PA0001631133
   3071       UMPG_00003301                    UMPG_00003301                    Copyright registration for PA0001012583
   3072       UMPG_00003302                    UMPG_00003302                    Copyright registration for PA0001087664
   3073       UMPG_00003303                    UMPG_00003303                    Copyright registration for PA0001087669
   3074       UMPG_00003304                    UMPG_00003304                    Copyright registration for PA0001087675
   3075       UMPG_00003305                    UMPG_00003305                    Copyright registration for PA0001087667
   3076       UMPG_00003306                    UMPG_00003306                    Copyright registration for PA0001087670
   3077       UMPG_00003307                    UMPG_00003307                    Copyright registration for PA0001025468
   3078       UMPG_00003308                    UMPG_00003308                    Copyright registration for PA0001012575
   3079       UMPG_00003309                    UMPG_00003309                    Copyright registration for PA0001054035


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     85
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 88 of 268 PageID# 5790
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3080       UMPG_00003310                    UMPG_00003310                    Copyright registration for PA0001012582
   3081       UMPG_00003311                    UMPG_00003311                    Copyright registration for PA0001087672
   3082       UMPG_00003312                    UMPG_00003312                    Copyright registration for PA0001087668
   3083       UMPG_00003313                    UMPG_00003313                    Copyright registration for PA0001087666
   3084       UMPG_00003314                    UMPG_00003314                    Copyright registration for PA0001087673
   3085       UMPG_00003315                    UMPG_00003315                    Copyright registration for PA0001025467
   3086       UMPG_00003316                    UMPG_00003316                    Copyright registration for PA0001087674
   3087       UMPG_00003317                    UMPG_00003317                    Copyright registration for PA0001012580
   3088       UMPG_00003318                    UMPG_00003318                    Copyright registration for PA0001012579
   3089       UMPG_00003319                    UMPG_00003319                    Copyright registration for PA0001025466
   3090       UMPG_00003320                    UMPG_00003320                    Copyright registration for PA0001856075
   3091       UMPG_00003321                    UMPG_00003321                    Copyright registration for PA0000192007
   3092       UMPG_00003322                    UMPG_00003322                    Copyright registration for PA0001994826
   3093       UMPG_00003324                    UMPG_00003324                    Copyright registration for PA0001162730
   3094       UMPG_00003325                    UMPG_00003325                    Copyright registration for PA0000683569
   3095       UMPG_00003328                    UMPG_00003328                    Copyright registration for PA0002031790
   3096       UMPG_00003329                    UMPG_00003329                    Copyright registration for PAu002141241
   3097       UMPG_00003330                    UMPG_00003330                    Copyright registration for PAu002141248
   3098       UMPG_00003332                    UMPG_00003332                    Copyright registration for PA0001602408
   3099       UMPG_00003333                    UMPG_00003333                    Copyright registration for PA0001705474
   3100       UMPG_00003334                    UMPG_00003334                    Copyright registration for PA0001068355
   3101       UMPG_00003335                    UMPG_00003335                    Copyright registration for PA0000982321
   3102       UMPG_00003337                    UMPG_00003337                    Copyright registration for PA0000965750
   3103       UMPG_00003338                    UMPG_00003338                    Copyright registration for PA0001068357
   3104       UMPG_00003340                    UMPG_00003340                    Copyright registration for PA0001066429
   3105       UMPG_00003341                    UMPG_00003341                    Copyright registration for PA0001010168
   3106       UMPG_00003342                    UMPG_00003342                    Copyright registration for PA0001131232
   3107       UMPG_00003343                    UMPG_00003343                    Copyright registration for PA0000982322
   3108       UMPG_00003344                    UMPG_00003344                    Copyright registration for PA0001088199
   3109       UMPG_00003345                    UMPG_00003345                    Copyright registration for PA0000982327
   3110       UMPG_00003346                    UMPG_00003347                    Copyright registration for PA0001734468
   3111       UMPG_00003348                    UMPG_00003348                    Copyright registration for PA0000982319
   3112       UMPG_00003349                    UMPG_00003349                    Copyright registration for PA0001780235
   3113       UMPG_00003350                    UMPG_00003350                    Copyright registration for PA0001642900
   3114       UMPG_00003352                    UMPG_00003352                    Copyright registration for PA0001025288
   3115       UMPG_00003353                    UMPG_00003353                    Copyright registration for PA0001025287
   3116       UMPG_00003354                    UMPG_00003354                    Copyright registration for PA0001025281
   3117       UMPG_00003355                    UMPG_00003355                    Copyright registration for PA0002072171


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     86
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 89 of 268 PageID# 5791
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3118       UMPG_00003356                    UMPG_00003356                    Copyright registration for PA0001892800
   3119       UMPG_00003357                    UMPG_00003357                    Copyright registration for PA0001892802
   3120       UMPG_00003358                    UMPG_00003358                    Copyright registration for PA0001892801
   3121       UMPG_00003359                    UMPG_00003359                    Copyright registration for PA0001892795
   3122       UMPG_00003360                    UMPG_00003360                    Copyright registration for PA0001892789
   3123       UMPG_00003361                    UMPG_00003361                    Copyright registration for PA0001892799
   3124       UMPG_00003362                    UMPG_00003362                    Copyright registration for PA0001166700
   3125       UMPG_00003363                    UMPG_00003363                    Copyright registration for PA0000807140
   3126       UMPG_00003364                    UMPG_00003364                    Copyright registration for PA0001692757
   3127       UMPG_00003365                    UMPG_00003365                    Copyright registration for PA0001073465
   3128       UMPG_00003366                    UMPG_00003366                    Copyright registration for PA0000999862
   3129       UMPG_00003367                    UMPG_00003367                    Copyright registration for PA0001295883
   3130       UMPG_00003368                    UMPG_00003368                    Copyright registration for PA0001204555
   3131       UMPG_00003370                    UMPG_00003370                    Copyright registration for PA0001295406
   3132       UMPG_00003372                    UMPG_00003372                    Copyright registration for PA0001152688
   3133       UMPG_00003373                    UMPG_00003373                    Copyright registration for PA0000954429
   3134       UMPG_00003374                    UMPG_00003374                    Copyright registration for PA0001295388
   3135       UMPG_00003375                    UMPG_00003375                    Copyright registration for PA0001090374
   3136       UMPG_00003376                    UMPG_00003376                    Copyright registration for PA0001093104
   3137       UMPG_00003377                    UMPG_00003377                    Copyright registration for PA0001073064
   3138       UMPG_00003378                    UMPG_00003378                    Copyright registration for PA0001160156
   3139       UMPG_00003379                    UMPG_00003379                    Copyright registration for PA0000943571
   3140       UMPG_00003380                    UMPG_00003380                    Copyright registration for PA0000943572
   3141       UMPG_00003381                    UMPG_00003381                    Copyright registration for PA0000943582
   3142       UMPG_00003382                    UMPG_00003382                    Copyright registration for PA0000943583
   3143       UMPG_00003383                    UMPG_00003383                    Copyright registration for PA0001015793
   3144       UMPG_00003384                    UMPG_00003384                    Copyright registration for PA0001015792
   3145       UMPG_00003385                    UMPG_00003385                    Copyright registration for PA0000787963
   3146       UMPG_00003386                    UMPG_00003386                    Copyright registration for PA0000943580
   3147       UMPG_00003387                    UMPG_00003387                    Copyright registration for PA0000943573
   3148       UMPG_00003388                    UMPG_00003388                    Copyright registration for PA0000943579
   3149       UMPG_00003389                    UMPG_00003389                    Copyright registration for PA0000943578
   3150       UMPG_00003390                    UMPG_00003390                    Copyright registration for PA0000943576
   3151       UMPG_00003391                    UMPG_00003392                    Copyright registration for PA0002000105
   3152       UMPG_00003393                    UMPG_00003393                    Copyright registration for PA0002000110
   3153       UMPG_00003394                    UMPG_00003394                    Copyright registration for PA0002000109
   3154       UMPG_00003395                    UMPG_00003395                    Copyright registration for PA0001649584
   3155       UMPG_00003396                    UMPG_00003396                    Copyright registration for PA0001649582


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     87
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 90 of 268 PageID# 5792
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3156       UMPG_00003397                    UMPG_00003397                    Copyright registration for PA0001685123
   3157       UMPG_00003402                    UMPG_00003402                    Copyright registration for PA0001649580
   3158       UMPG_00003403                    UMPG_00003403                    Copyright registration for PA0001685126
   3159       UMPG_00003404                    UMPG_00003404                    Copyright registration for PA0000978418
   3160       UMPG_00003406                    UMPG_00003407                    Copyright registration for PA0001885587
   3161       UMPG_00003410                    UMPG_00003411                    Copyright registration for PA0000773742
   3162       UMPG_00003425                    UMPG_00003426                    Copyright registration for PA0000593703
   3163       UMPG_00003427                    UMPG_00003428                    Copyright registration for PA0000669753
   3164       UMPG_00003429                    UMPG_00003430                    Copyright registration for PA0000669673
   3165       UMPG_00003431                    UMPG_00003432                    Copyright registration for PA0000669674
   3166       UMPG_00003433                    UMPG_00003435                    Copyright registration for PA0001073085
   3167       UMPG_00003440                    UMPG_00003442                    Copyright registration for PA0001700896
   3168       UMPG_00003444                    UMPG_00003445                    Copyright registration for PA0000787739
   3169       UMPG_00003449                    UMPG_00003450                    Copyright registration for PA0000893228
   3170       UMPG_00003451                    UMPG_00003451                    Copyright registration for PA0000893221
   3171       UMPG_00003452                    UMPG_00003453                    Copyright registration for PA0000893222
   3172       UMPG_00003454                    UMPG_00003455                    Copyright registration for PA0000893230
   3173       UMPG_00003456                    UMPG_00003457                    Copyright registration for PA0000893220
   3174       UMPG_00003458                    UMPG_00003459                    Copyright registration for PA0000893229
   3175       UMPG_00003460                    UMPG_00003461                    Copyright registration for PA0000893223
   3176       UMPG_00003464                    UMPG_00003465                    Copyright registration for PA0001025282
   3177       UMPG_00003466                    UMPG_00003467                    Copyright registration for PA0000893227
   3178       UMPG_00003468                    UMPG_00003468                    Copyright registration for PA0001025285
   3179       UMPG_00003469                    UMPG_00003471                    Copyright registration for PA0001693331
   3180       UMPG_00003472                    UMPG_00003474                    Copyright registration for PA0001693324
   3181       UMPG_00003475                    UMPG_00003477                    Copyright registration for PA0001693310
   3182       UMPG_00003478                    UMPG_00003480                    Copyright registration for PA0001693314
   3183       UMPG_00003481                    UMPG_00003483                    Copyright registration for PA0001730972
   3184       UMPG_00003484                    UMPG_00003486                    Copyright registration for PA0001693301
   3185       UMPG_00003487                    UMPG_00003489                    Copyright registration for PA0001693316
   3186       UMPG_00003490                    UMPG_00003492                    Copyright registration for PA0001693327
   3187       UMPG_00003493                    UMPG_00003494                    Copyright registration for PA0001639100
   3188       UMPG_00003495                    UMPG_00003497                    Copyright registration for PA0001639096
   3189       UMPG_00003502                    UMPG_00003503                    Copyright registration for PA0000764860
   3190       UMPG_00003504                    UMPG_00003505                    Copyright registration for PA0001120335
   3191       UMPG_00003506                    UMPG_00003507                    Copyright registration for PA0000713702
   3192       UMPG_00003508                    UMPG_00003509                    Copyright registration for PA0001302581
   3193       UMPG_00003510                    UMPG_00003511                    Copyright registration for PA0001120340


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     88
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 91 of 268 PageID# 5793
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3194       UMPG_00003512                    UMPG_00003513                    Copyright registration for PA0001143650
   3195       UMPG_00003514                    UMPG_00003515                    Copyright registration for PA0001965032
   3196       UMPG_00003516                    UMPG_00003517                    Copyright registration for PA0000943575
   3197       UMPG_00003518                    UMPG_00003519                    Copyright registration for PA0000943577
   3198       UMPG_00003520                    UMPG_00003521                    Copyright registration for PA0001015786
   3199       UMPG_00003522                    UMPG_00003523                    Copyright registration for PA0001160151
   3200       UMPG_00003524                    UMPG_00003525                    Copyright registration for PA0000787970
   3201       UMPG_00003526                    UMPG_00003527                    Copyright registration for PA0000787965
   3202       UMPG_00003528                    UMPG_00003529                    Copyright registration for PA0001015779
   3203       UMPG_00003530                    UMPG_00003531                    Copyright registration for PA0001015780
   3204       UMPG_00003532                    UMPG_00003533                    Copyright registration for PA0000787966
   3205       UMPG_00003534                    UMPG_00003535                    Copyright registration for PA0000787968
   3206       UMPG_00003536                    UMPG_00003537                    Copyright registration for PA0000859628
   3207       UMPG_00003538                    UMPG_00003539                    Copyright registration for PA0001015781
   3208       UMPG_00003540                    UMPG_00003541                    Copyright registration for PA0001015785
   3209       UMPG_00003542                    UMPG_00003542                    Copyright registration for PA0000787962
   3210       UMPG_00003543                    UMPG_00003544                    Copyright registration for PA0001015790
   3211       UMPG_00003545                    UMPG_00003546                    Copyright registration for PA0001015782
   3212       UMPG_00003547                    UMPG_00003548                    Copyright registration for PA0001015783
   3213       UMPG_00003549                    UMPG_00003549                    Copyright registration for PA0001015787
   3214       UMPG_00003550                    UMPG_00003551                    Copyright registration for PA0000787967
   3215       UMPG_00003552                    UMPG_00003553                    Copyright registration for PA0001015789
   3216       UMPG_00003554                    UMPG_00003555                    Copyright registration for PA0001015796
   3217       UMPG_00003556                    UMPG_00003557                    Copyright registration for PA0001715364
   3218       UMPG_00003558                    UMPG_00003559                    Copyright registration for PA0000787742
   3219       UMPG_00003560                    UMPG_00003568                    Copyright registration for PA0000131825
   3220       UMPG_00003569                    UMPG_00003570                    Copyright registration for PA0000791818
   3221       UMPG_00003571                    UMPG_00003572                    Copyright registration for PA0000538434
   3222       UMPG_00003573                    UMPG_00003574                    Copyright registration for PA0001009100
   3223       UMPG_00003577                    UMPG_00003578                    Copyright registration for PA0000968357
   3224       UMPG_00003579                    UMPG_00003580                    Copyright registration for PA0001302098
   3225       UMPG_00003581                    UMPG_00003582                    Copyright registration for PA0001302103
   3226       UMPG_00003583                    UMPG_00003583                    Copyright registration for PA0000981360
   3227       UMPG_00003584                    UMPG_00003585                    Copyright registration for PA0001700400
   3228       UMPG_00003586                    UMPG_00003587                    Copyright registration for PA0001700424
   3229       UMPG_00003588                    UMPG_00003589                    Copyright registration for PA0001700354
   3230       UMPG_00003590                    UMPG_00003591                    Copyright registration for PA0001073303
   3231       UMPG_00003592                    UMPG_00003593                    Copyright registration for PA0001700389


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     89
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 92 of 268 PageID# 5794
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3232       UMPG_00003594                    UMPG_00003596                    Copyright registration for PA0001700387
   3233       UMPG_00003597                    UMPG_00003598                    Copyright registration for PA0001700384
   3234       UMPG_00003599                    UMPG_00003600                    Copyright registration for PA0001073301
   3235       UMPG_00003601                    UMPG_00003602                    Copyright registration for PA0001700422
   3236       UMPG_00003603                    UMPG_00003604                    Copyright registration for PA0001700392
   3237       UMPG_00003613                    UMPG_00003614                    Copyright registration for PA0001395675
   3238       UMPG_00003615                    UMPG_00003616                    Copyright registration for PA0001395680
   3239       UMPG_00003621                    UMPG_00003622                    Copyright registration for PA0001317543
   3240       UMPG_00003623                    UMPG_00003624                    Copyright registration for PA0001317544
   3241       UMPG_00003625                    UMPG_00003626                    Copyright registration for PA0001317547
   3242       UMPG_00003627                    UMPG_00003628                    Copyright registration for PA0001317551
   3243       UMPG_00003629                    UMPG_00003630                    Copyright registration for PA0001628178
   3244       UMPG_00003631                    UMPG_00003632                    Copyright registration for PA0001317546
   3245       UMPG_00003633                    UMPG_00003634                    Copyright registration for PA0001317549
   3246       UMPG_00003635                    UMPG_00003637                    Copyright registration for PA0001158586
   3247       UMPG_00003642                    UMPG_00003645                    Copyright registration for PA0001010089
   3248       UMPG_00003646                    UMPG_00003646                    Copyright registration for PA0001159773
   3249       UMPG_00003647                    UMPG_00003648                    Copyright registration for PA0000767835
   3250       UMPG_00003649                    UMPG_00003651                    Copyright registration for PA0000767831
   3251       UMPG_00003652                    UMPG_00003653                    Copyright registration for PA0001101507
   3252       UMPG_00003654                    UMPG_00003655                    Copyright registration for PA0001233579
   3253       UMPG_00003656                    UMPG_00003657                    Copyright registration for PA0001334139
   3254       UMPG_00003658                    UMPG_00003659                    Copyright registration for PA0001251273
   3255       UMPG_00003660                    UMPG_00003661                    Copyright registration for PA0001371413
   3256       UMPG_00003662                    UMPG_00003663                    Copyright registration for PA0001371420
   3257       UMPG_00003664                    UMPG_00003665                    Copyright registration for PA0001323360
   3258       UMPG_00003666                    UMPG_00003667                    Copyright registration for PA0001371419
   3259       UMPG_00003673                    UMPG_00003674                    Copyright registration for PA0000106853
   3260       UMPG_00003675                    UMPG_00003676                    Copyright registration for PA0000349998
   3261       UMPG_00003677                    UMPG_00003678                    Copyright registration for PA0001048574
   3262       UMPG_00003679                    UMPG_00003680                    Copyright registration for PA0000847442
   3263       UMPG_00003681                    UMPG_00003682                    Copyright registration for PA0000773738
   3264       UMPG_00003683                    UMPG_00003685                    Copyright registration for PA0001640073
   3265       UMPG_00003686                    UMPG_00003687                    Copyright registration for PA0000776781
   3266       UMPG_00003688                    UMPG_00003690                    Copyright registration for PA0001298500
   3267       UMPG_00003697                    UMPG_00003698                    Copyright registration for PA0001158623
   3268       UMPG_00003699                    UMPG_00003701                    Copyright registration for PA0001915193
   3269       UMPG_00003702                    UMPG_00003703                    Copyright registration for PA0000664235


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     90
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 93 of 268 PageID# 5795
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3270       UMPG_00003704                    UMPG_00003705                    Copyright registration for PA0001166373
   3271       UMPG_00003706                    UMPG_00003709                    Copyright registration for PA0001166377
   3272       UMPG_00003710                    UMPG_00003711                    Copyright registration for PA0001166372
   3273       UMPG_00003712                    UMPG_00003714                    Copyright registration for PA0001780229
   3274       UMPG_00003715                    UMPG_00003718                    Copyright registration for PA0001858363
   3275       UMPG_00003719                    UMPG_00003720                    Copyright registration for PA0000884229
   3276       UMPG_00003729                    UMPG_00003731                    Copyright registration for PA0001748919
   3277       UMPG_00003732                    UMPG_00003737                    Copyright registration for PA0001603747
   3278       UMPG_00003742                    UMPG_00003743                    Copyright registration for PA0001158625
   3279       UMPG_00003744                    UMPG_00003745                    Copyright registration for PA0001158622
   3280       UMPG_00003750                    UMPG_00003751                    Copyright registration for PA0001158627
   3281       UMPG_00003756                    UMPG_00003757                    Copyright registration for PA0001158620
   3282       UMPG_00003762                    UMPG_00003763                    Copyright registration for PA0001158621
   3283       UMPG_00003768                    UMPG_00003769                    Copyright registration for PA0001158618
   3284       UMPG_00003772                    UMPG_00003773                    Copyright registration for PA0001158624
   3285       UMPG_00003777                    UMPG_00003778                    Copyright registration for PA0000940713
   3286       UMPG_00003944                    UMPG_00003946                    Copyright registration for PA0001780224
   3287       UMPG_00003947                    UMPG_00003950                    Copyright registration for PA0001167569
   3288       UMPG_00003962                    UMPG_00003965                    Copyright registration for PA0001101512
   3289       WBR_00000766                     WBR_00000767                     Copyright registration for SR0000370673
   3290       WBR_00000768                     WBR_00000769                     Copyright registration for SR0000671062
   3291       WBR_00000770                     WBR_00000771                     Copyright registration for SR0000704469
   3292       WBR_00000772                     WBR_00000773                     Copyright registration for SR0000763207
   3293       WBR_00000774                     WBR_00000775                     Copyright registration for SR0000398345
   3294       WBR_00000776                     WBR_00000777                     Copyright registration for SR0000227755
   3295       WBR_00000778                     WBR_00000779                     Copyright registration for SR0000743306
   3296       WBR_00000780                     WBR_00000781                     Copyright registration for SR0000715080
   3297       WBR_00000782                     WBR_00000783                     Copyright registration for SR0000715951
   3298       WBR_00000784                     WBR_00000785                     Copyright registration for SR0000671697
   3299       WBR_00000786                     WBR_00000786                     Copyright registration for SR0000672357
   3300       WBR_00000787                     WBR_00000788                     Copyright registration for SR0000393525
   3301       WBR_00000789                     WBR_00000790                     Copyright registration for SR0000734288
   3302       WBR_00000791                     WBR_00000792                     Copyright registration for SR0000639320
   3303       WBR_00000793                     WBR_00000794                     Copyright registration for SR0000202696
   3304       WBR_00000795                     WBR_00000796                     Copyright registration for SR0000256110
   3305       WBR_00000797                     WBR_00000798                     Copyright registration for SR0000715738
   3306       WBR_00000799                     WBR_00000800                     Copyright registration for SR0000658178
   3307       WBR_00000801                     WBR_00000802                     Copyright registration for SR0000663781


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     91
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 94 of 268 PageID# 5796
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3308       WBR_00000803                     WBR_00000804                     Copyright registration for SR0000150241
   3309       WBR_00000805                     WBR_00000806                     Copyright registration for SR0000150379
   3310       WBR_00000807                     WBR_00000808                     Copyright registration for SR0000086761
   3311       WBR_00000809                     WBR_00000810                     Copyright registration for SR0000226496
   3312       WBR_00000811                     WBR_00000812                     Copyright registration for SR0000085227
   3313       WBR_00000813                     WBR_00000814                     Copyright registration for SR0000082403
   3314       WBR_00000815                     WBR_00000816                     Copyright registration for SR0000629161
   3315       WBR_00000817                     WBR_00000818                     Copyright registration for SR0000220411
   3316       WBR_00000819                     WBR_00000820                     Copyright registration for SR0000672870
   3317       WBR_00000821                     WBR_00000822                     Copyright registration for SR0000362316
   3318       WBR_00000823                     WBR_00000824                     Copyright registration for SR0000362315
   3319       WBR_00000825                     WBR_00000825                     Copyright registration for SR0000668677
   3320       WBR_00000826                     WBR_00000827                     Copyright registration for SR0000693085
   3321       WBR_00000828                     WBR_00000829                     Copyright registration for N20213
   3322       WBR_00000830                     WBR_00000831                     Copyright registration for SR0000748751
   3323       WBR_00000832                     WBR_00000833                     Copyright registration for SR0000631909
   3324       WBR_00000834                     WBR_00000835                     Copyright registration for SR0000085232
   3325       WBR_00000836                     WBR_00000837                     Copyright registration for SR0000004127
   3326       WBR_00000838                     WBR_00000839                     Copyright registration for SR0000652637
   3327       WBR_00000840                     WBR_00000841                     Copyright registration for SR0000726685
   3328       WBR_00000842                     WBR_00000843                     Copyright registration for N5660
   3329       WBR_00000844                     WBR_00000845                     Copyright registration for SR0000012043
   3330       WBR_00000846                     WBR_00000847                     Copyright registration for SR0000721082
   3331       WBR_00000848                     WBR_00000849                     Copyright registration for SR0000754532
   3332       WBR_00000850                     WBR_00000851                     Copyright registration for SR0000622796
   3333       WBR_00000852                     WBR_00000853                     Copyright registration for SR0000673160
   3334       WBR_00000854                     WBR_00000855                     Copyright registration for SR0000256701
   3335       WBR_00000856                     WBR_00000857                     Copyright registration for SR0000193836
   3336       WBR_00000858                     WBR_00000861                     Copyright registration for SR0000797222
   3337       WBR_00000862                     WBR_00000863                     Copyright registration for SR0000374368
   3338       WBR_00000864                     WBR_00000865                     Copyright registration for SR0000042886
   3339       WBR_00000866                     WBR_00000867                     Copyright registration for SR0000299678
   3340       WBR_00000868                     WBR_00000869                     Copyright registration for SR0000359309
   3341       WBR_00000870                     WBR_00000871                     Copyright registration for SR0000685229
   3342       WBR_00000872                     WBR_00000873                     Copyright registration for SR0000406834
   3343       WBR_00000874                     WBR_00000875                     Copyright registration for SR0000359307
   3344       WBR_00000876                     WBR_00000876                     Copyright registration for SR0000659650
   3345       WBR_00000877                     WBR_00000878                     Copyright registration for SR0000331177


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     92
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 95 of 268 PageID# 5797
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3346       WBR_00000879                     WBR_00000880                     Copyright registration for SR0000384148
   3347       WBR_00000881                     WBR_00000882                     Copyright registration for SR0000719493
   3348       WBR_00000883                     WBR_00000884                     Copyright registration for SR0000316958
   3349       WBR_00000885                     WBR_00000886                     Copyright registration for SR0000374276
   3350       WBR_00000887                     WBR_00000888                     Copyright registration for SR0000380288
   3351       WBR_00000889                     WBR_00000890                     Copyright registration for SR0000380289
   3352       WBR_00000891                     WBR_00000892                     Copyright registration for SR0000695381
   3353       WBR_00000893                     WBR_00000894                     Copyright registration for SR0000280324
   3354       WBR_00000895                     WBR_00000896                     Copyright registration for SR0000288344
   3355       WBR_00000897                     WBR_00000898                     Copyright registration for SR0000685183
   3356       WBR_00000899                     WBR_00000900                     Copyright registration for SR0000285808
   3357       WBR_00000901                     WBR_00000902                     Copyright registration for SR0000276566
   3358       WBR_00000903                     WBR_00000904                     Copyright registration for SR0000321377
   3359       WBR_00000905                     WBR_00000906                     Copyright registration for SR0000374377
   3360       WBR_00000907                     WBR_00000908                     Copyright registration for SR0000169102
   3361       WBR_00000909                     WBR_00000910                     Copyright registration for SR0000308602
   3362       WBR_00000911                     WBR_00000912                     Copyright registration for SR0000182853
   3363       WBR_00000913                     WBR_00000914                     Copyright registration for SR0000374378
   3364       WBR_00000915                     WBR_00000915                     Copyright registration for SR0000719998
   3365       WBR_00000916                     WBR_00000917                     Copyright registration for SR0000185457
   3366       WBR_00000918                     WBR_00000919                     Copyright registration for SR0000188562
   3367       WBR_00000920                     WBR_00000921                     Copyright registration for SR0000244558
   3368       WBR_00000922                     WBR_00000923                     Copyright registration for SR0000288352
   3369       WBR_00000924                     WBR_00000925                     Copyright registration for SR0000306999
   3370       WBR_00000926                     WBR_00000927                     Copyright registration for SR0000315909
   3371       WBR_00000928                     WBR_00000929                     Copyright registration for SR0000362126
   3372       WBR_00000930                     WBR_00000930                     Copyright registration for SR0000630900
   3373       WBR_00000931                     WBR_00000932                     Copyright registration for SR0000762131
   3374       WBR_00000933                     WBR_00000934                     Copyright registration for SR0000169250
   3375       WBR_00000935                     WBR_00000936                     Copyright registration for N18843
   3376       WBR_00000937                     WBR_00000938                     Copyright registration for N24380
   3377       WBR_00000939                     WBR_00000940                     Copyright registration for N35786
   3378       WBR_00000941                     WBR_00000942                     Copyright registration for N3810
   3379       WBR_00000943                     WBR_00000944                     Copyright registration for N38974
   3380       WBR_00000945                     WBR_00000946                     Copyright registration for SR0000685175
   3381       WBR_00000947                     WBR_00000948                     Copyright registration for SR0000006230
   3382       WBR_00000949                     WBR_00000950                     Copyright registration for SR0000288402
   3383       WBR_00000951                     WBR_00000952                     Copyright registration for SR0000346247


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     93
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 96 of 268 PageID# 5798
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3384       WBR_00000953                     WBR_00000954                     Copyright registration for SR0000350998
   3385       WBR_00000955                     WBR_00000956                     Copyright registration for SR0000406841
   3386       WBR_00000957                     WBR_00000958                     Copyright registration for SR0000708311
   3387       WBR_00000959                     WBR_00000960                     Copyright registration for SR0000662296
   3388       WBR_00000961                     WBR_00000962                     Copyright registration for SR0000107982
   3389       WBR_00000963                     WBR_00000964                     Copyright registration for SR0000171913
   3390       WBR_00000965                     WBR_00000966                     Copyright registration for SR0000370205
   3391       WBR_00000967                     WBR_00000968                     Copyright registration for SR0000406982
   3392       WBR_00000969                     WBR_00000970                     Copyright registration for SR0000360197
   3393       WBR_00000971                     WBR_00000972                     Copyright registration for SR0000360198
   3394       WBR_00000973                     WBR_00000974                     Copyright registration for SR0000399985
   3395       WBR_00000975                     WBR_00000976                     Copyright registration for SR0000400291
   3396       WBR_00000977                     WBR_00000977                     Copyright registration for SR0000651990
   3397       WBR_00000978                     WBR_00000979                     Copyright registration for SR0000681139
   3398       WBR_00000980                     WBR_00000981                     Copyright registration for SR0000041035
   3399       WBR_00000982                     WBR_00000983                     Copyright registration for SR0000054679
   3400       WBR_00000984                     WBR_00000985                     Copyright registration for SR0000080879
   3401       WBR_00000986                     WBR_00000987                     Copyright registration for SR0000174922
   3402       WBR_00000988                     WBR_00000989                     Copyright registration for SR0000316878
   3403       WBR_00000990                     WBR_00000991                     Copyright registration for SR0000390774
   3404       WBR_00000992                     WBR_00000993                     Copyright registration for SR0000390775
   3405       WBR_00000994                     WBR_00000995                     Copyright registration for SR0000340938
   3406       WBR_00000996                     WBR_00000997                     Copyright registration for SR0000045130
   3407       WBR_00000998                     WBR_00000999                     Copyright registration for SR0000054339
   3408       WBR_00001000                     WBR_00001001                     Copyright registration for SR0000053832
   3409       WBR_00001002                     WBR_00001003                     Copyright registration for SR0000054482
   3410       WBR_00001004                     WBR_00001005                     Copyright registration for SR0000637774
   3411       WBR_00001006                     WBR_00001007                     Copyright registration for SR0000704080
   3412       WBR_00001008                     WBR_00001009                     Copyright registration for SR0000705202
   3413       WBR_00001010                     WBR_00001011                     Copyright registration for SR0000657140
   3414       WBR_00001012                     WBR_00001013                     Copyright registration for SR0000711457
   3415       WBR_00001014                     WBR_00001015                     Copyright registration for SR0000724442
   3416       WBR_00001016                     WBR_00001017                     Copyright registration for SR0000704930
   3417       WBR_00001018                     WBR_00001019                     Copyright registration for SR0000239424
   3418       WBR_00001020                     WBR_00001021                     Copyright registration for SR0000704081
   3419       WBR_00001022                     WBR_00001023                     Copyright registration for SR0000707748
   3420       WBR_00001024                     WBR_00001025                     Copyright registration for SR0000023451
   3421       WBR_00001026                     WBR_00001027                     Copyright registration for SR0000704012


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     94
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 97 of 268 PageID# 5799
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3422       WBR_00001028                     WBR_00001029                     Copyright registration for SR0000193960
   3423       WBR_00001030                     WBR_00001031                     Copyright registration for SR0000223661
   3424       WBR_00001032                     WBR_00001033                     Copyright registration for SR0000230125
   3425       WBR_00001034                     WBR_00001035                     Copyright registration for SR0000246482
   3426       WBR_00001036                     WBR_00001037                     Copyright registration for SR0000311807
   3427       WBR_00001038                     WBR_00001039                     Copyright registration for SR0000334892
   3428       WBR_00001040                     WBR_00001041                     Copyright registration for SR0000623312
   3429       WBR_00001042                     WBR_00001043                     Copyright registration for SR0000704463
   3430       WBR_00001044                     WBR_00001045                     Copyright registration for SR0000013105
   3431       WBR_00001046                     WBR_00001047                     Copyright registration for SR0000305708
   3432       WBR_00001048                     WBR_00001049                     Copyright registration for SR0000353594
   3433       WBR_00001050                     WBR_00001051                     Copyright registration for SR0000633456
   3434       WBR_00001052                     WBR_00001053                     Copyright registration for SR0000714896
   3435       WBR_00001054                     WBR_00001055                     Copyright registration for SR0000706644
   3436       WBR_00001056                     WBR_00001057                     Copyright registration for SR0000225933
   3437       WBR_00001058                     WBR_00001059                     Copyright registration for SR0000400868
   3438       WBR_00001060                     WBR_00001061                     Copyright registration for SR0000303757
   3439       WBR_00001062                     WBR_00001063                     Copyright registration for SR0000084356
   3440       WBR_00001064                     WBR_00001065                     Copyright registration for SR0000066559
   3441       WBR_00001066                     WBR_00001067                     Copyright registration for SR0000121377
   3442       WBR_00001068                     WBR_00001069                     Copyright registration for SR0000152091
   3443       WBR_00001070                     WBR_00001071                     Copyright registration for SR0000175450
   3444       WBR_00001072                     WBR_00001073                     Copyright registration for SR0000042945
   3445       WBR_00001074                     WBR_00001075                     Copyright registration for SR0000054062
   3446       WBR_00001076                     WBR_00001077                     Copyright registration for SR0000054753
   3447       WBR_00001078                     WBR_00001079                     Copyright registration for SR0000054970
   3448       WBR_00001080                     WBR_00001081                     Copyright registration for SR0000054971
   3449       WBR_00001082                     WBR_00001083                     Copyright registration for SR0000065969
   3450       WBR_00001084                     WBR_00001085                     Copyright registration for SR0000657157
   3451       WBR_00001086                     WBR_00001087                     Copyright registration for SR0000724441
   3452       WBR_00001088                     WBR_00001089                     Copyright registration for SR0000612286
   3453       WBR_00001090                     WBR_00001091                     Copyright registration for SR0000373876
   3454       WBR_00001092                     WBR_00001093                     Copyright registration for SR0000715070
   3455       WBR_00001094                     WBR_00001095                     Copyright registration for SR0000342566
   3456       WBR_00001096                     WBR_00001097                     Copyright registration for SR0000673788
   3457       WBR_00001098                     WBR_00001099                     Copyright registration for SR0000351060
   3458       WBR_00001100                     WBR_00001101                     Copyright registration for SR0000375167
   3459       WBR_00001102                     WBR_00001103                     Copyright registration for SR0000639323


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     95
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 98 of 268 PageID# 5800
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3460       WBR_00001104                     WBR_00001105                     Copyright registration for SR0000686779
   3461       WBR_00001106                     WBR_00001109                     Copyright registration for SR0000301094
   3462       WBR_00001110                     WBR_00001111                     Copyright registration for SR0000330440
   3463       WBR_00001112                     WBR_00001113                     Copyright registration for SR0000358238
   3464       WBR_00001114                     WBR_00001117                     Copyright registration for SR0000390797
   3465       WBR_00001118                     WBR_00001121                     Copyright registration for SR0000656810
   3466       WBR_00001122                     WBR_00001123                     Copyright registration for SR0000330447
   3467       WBR_00001124                     WBR_00001125                     Copyright registration for SR0000357276
   3468       WBR_00001126                     WBR_00001129                     Copyright registration for SR0000689549
   3469       WBR_00001130                     WBR_00001131                     Copyright registration for SR0000004128
   3470       WBR_00001132                     WBR_00001133                     Copyright registration for SR0000010621
   3471       WBR_00001134                     WBR_00001135                     Copyright registration for SR0000010639
   3472       WBR_00001136                     WBR_00001137                     Copyright registration for SR0000020897
   3473       WBR_00001138                     WBR_00001139                     Copyright registration for SR0000032055
   3474       WBR_00001140                     WBR_00001141                     Copyright registration for SR0000052759
   3475       WBR_00001142                     WBR_00001143                     Copyright registration for SR0000053584
   3476       WBR_00001144                     WBR_00001145                     Copyright registration for SR0000066519
   3477       WBR_00001146                     WBR_00001147                     Copyright registration for SR0000083709
   3478       WBR_00001148                     WBR_00001149                     Copyright registration for SR0000104305
   3479       WBR_00001150                     WBR_00001151                     Copyright registration for SR0000192615
   3480       WBR_00001152                     WBR_00001153                     Copyright registration for SR0000065872
   3481       WBR_00001154                     WBR_00001155                     Copyright registration for SR0000072309
   3482       WBR_00001156                     WBR_00001157                     Copyright registration for SR0000072370
   3483       WBR_00001158                     WBR_00001159                     Copyright registration for SR0000075783
   3484       WBR_00001160                     WBR_00001161                     Copyright registration for SR0000188673
   3485       WBR_00001162                     WBR_00001163                     Copyright registration for SR0000278241
   3486       WBR_00001164                     WBR_00001165                     Copyright registration for SR0000706137
   3487       WBR_00001166                     WBR_00001167                     Copyright registration for SR0000657108
   3488       WBR_00001168                     WBR_00001169                     Copyright registration for SR0000746139
   3489       WBR_00001170                     WBR_00001171                     Copyright registration for SR0000622799
   3490       WBR_00001172                     WBR_00001173                     Copyright registration for SR0000704831
   3491       WBR_00001174                     WBR_00001175                     Copyright registration for SR0000718581
   3492       WBR_00001176                     WBR_00001177                     Copyright registration for SRu001109021
   3493       WBR_00001178                     WBR_00001179                     Copyright registration for SR0000300565
   3494       WCP_00000001                     WCP_00000012                     Copyright registration for PA0000776635
   3495       WCP_00000013                     WCP_00000014                     Copyright registration for PA0001849262
   3496       WCP_00000015                     WCP_00000018                     Copyright registration for PA0001029982
   3497       WCP_00000019                     WCP_00000024                     Copyright registration for PA0001029983


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     96
                            Case 1:18-cv-00950-LO-JFA Document  231 Filed 08/13/19 Page 99 of 268 PageID# 5801
                                                           PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3498       WCP_00000025                     WCP_00000028                     Copyright registration for PA0001157470
   3499       WCP_00000029                     WCP_00000032                     Copyright registration for PA0001336033
   3500       WCP_00000033                     WCP_00000035                     Copyright registration for PA0001373477
   3501       WCP_00000036                     WCP_00000037                     Copyright registration for PA0001849262
   3502       WCP_00000038                     WCP_00000041                     Copyright registration for PA0000870906
   3503       WCP_00000042                     WCP_00000043                     Copyright registration for PA0001296198
   3504       WCP_00000044                     WCP_00000045                     Copyright registration for PA0001296200
   3505       WCP_00000046                     WCP_00000049                     Copyright registration for PA0001000622
   3506       WCP_00000052                     WCP_00000054                     Copyright registration for PA0001697227
   3507       WCP_00000055                     WCP_00000057                     Copyright registration for PA0001677916
   3508       WCP_00000058                     WCP_00000060                     Copyright registration for PA0001687498
   3509       WCP_00000061                     WCP_00000063                     Copyright registration for PA0001697242
   3510       WCP_00000064                     WCP_00000066                     Copyright registration for PA0001059185
   3511       WCP_00000067                     WCP_00000070                     Copyright registration for PA0001111236
   3512       WCP_00000071                     WCP_00000074                     Copyright registration for PA0001224644
   3513       WCP_00000075                     WCP_00000076                     Copyright registration for PA0001310671
   3514       WCP_00000077                     WCP_00000079                     Copyright registration for PA0001599219
   3515       WCP_00000080                     WCP_00000081                     Copyright registration for PA0001790006
   3516       WCP_00000082                     WCP_00000083                     Copyright registration for PA0001296199
   3517       WCP_00000084                     WCP_00000085                     Copyright registration for PA0001846687
   3518       WCP_00000086                     WCP_00000087                     Copyright registration for PA0001846685
   3519       WCP_00000088                     WCP_00000089                     Copyright registration for PA0001846686
   3520       WCP_00000090                     WCP_00000091                     Copyright registration for PA0001846684
   3521       WCP_00000092                     WCP_00000093                     Copyright registration for PA0001846688
   3522       WCP_00000094                     WCP_00000095                     Copyright registration for PA0001977398
   3523       WCP_00000096                     WCP_00000098                     Copyright registration for PA0001696337
   3524       WCP_00000115                     WCP_00000116                     Copyright registration for PA0001281577
   3525       WCP_00000121                     WCP_00000122                     Copyright registration for PA0001868739
   3526       WCP_00000123                     WCP_00000126                     Copyright registration for PA0001281578
   3527       WCP_00000127                     WCP_00000128                     Copyright registration for PA0001808406
   3528       WCP_00000129                     WCP_00000130                     Copyright registration for PA0001868404
   3529       WCP_00000133                     WCP_00000134                     Copyright registration for PA0001868403
   3530       WCP_00000135                     WCP_00000138                     Copyright registration for PA0001778193
   3531       WCP_00000153                     WCP_00000156                     Copyright registration for PA0000525633
   3532       WCP_00000161                     WCP_00000162                     Copyright registration for PA0000458323
   3533       WCP_00000165                     WCP_00000168                     Copyright registration for PA0001013750
   3534       WCP_00000173                     WCP_00000178                     Copyright registration for PA0000458321
   3535       WCP_00000179                     WCP_00000180                     Copyright registration for PA0000533558


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     97
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 100 of 268 PageID# 5802
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3536       WCP_00000181                     WCP_00000182                     Copyright registration for PA0000587430
   3537       WCP_00000183                     WCP_00000184                     Copyright registration for PA0000727505
   3538       WCP_00000187                     WCP_00000190                     Copyright registration for PA0001373489
   3539       WCP_00000191                     WCP_00000194                     Copyright registration for PA0001842407
   3540       WCP_00000195                     WCP_00000198                     Copyright registration for PA0001808400
   3541       WCP_00000199                     WCP_00000202                     Copyright registration for PA0001808404
   3542       WCP_00000203                     WCP_00000206                     Copyright registration for PA0001842411
   3543       WCP_00000207                     WCP_00000210                     Copyright registration for PA0001841719
   3544       WCP_00000211                     WCP_00000214                     Copyright registration for PA0001808399
   3545       WCP_00000215                     WCP_00000216                     Copyright registration for PA0001808393
   3546       WCP_00000217                     WCP_00000218                     Copyright registration for PA0001861929
   3547       WCP_00000219                     WCP_00000220                     Copyright registration for PA0001861905
   3548       WCP_00000221                     WCP_00000224                     Copyright registration for PA0001861897
   3549       WCP_00000225                     WCP_00000226                     Copyright registration for PA0001630369
   3550       WCP_00000227                     WCP_00000228                     Copyright registration for PA0001630370
   3551       WCP_00000229                     WCP_00000230                     Copyright registration for PA0001624967
   3552       WCP_00000231                     WCP_00000232                     Copyright registration for PA0001861938
   3553       WCP_00000235                     WCP_00000236                     Copyright registration for PA0001861922
   3554       WCP_00000241                     WCP_00000242                     Copyright registration for PA0001918115
   3555       WCP_00000243                     WCP_00000244                     Copyright registration for PA0001918143
   3556       WCP_00000245                     WCP_00000246                     Copyright registration for PA0001918127
   3557       WCP_00000247                     WCP_00000248                     Copyright registration for PA0001859563
   3558       WCP_00000251                     WCP_00000254                     Copyright registration for PA0001111236
   3559       WCP_00000255                     WCP_00000258                     Copyright registration for PA0001111236
   3560       WCP_00000259                     WCP_00000260                     Copyright registration for PA0001762863
   3561       WCP_00000271                     WCP_00000273                     Copyright registration for PA0001335215
   3562       WCP_00000274                     WCP_00000276                     Copyright registration for PA0001335215
   3563       WCP_00000277                     WCP_00000279                     Copyright registration for PA0001335215
   3564       WCP_00000280                     WCP_00000282                     Copyright registration for PA0001335214
   3565       WCP_00000283                     WCP_00000284                     Copyright registration for PA0001697247
   3566       WCP_00000285                     WCP_00000286                     Copyright registration for PA0001859563
   3567       WCP_00000297                     WCP_00000299                     Copyright registration for PA0001694080
   3568       WCP_00000300                     WCP_00000301                     Copyright registration for PA0001856129
   3569       WCP_00000304                     WCP_00000305                     Copyright registration for PA0001859504
   3570       WCP_00000306                     WCP_00000307                     Copyright registration for PA0001750920
   3571       WCP_00000312                     WCP_00000314                     Copyright registration for PA0001694071
   3572       WCP_00000319                     WCP_00000324                     Copyright registration for PA0001628194
   3573       WCP_00000325                     WCP_00000326                     Copyright registration for PA0001659055


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     98
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 101 of 268 PageID# 5803
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3574       WCP_00000339                     WCP_00000340                     Copyright registration for PA0001762865
   3575       WCP_00000341                     WCP_00000343                     Copyright registration for PA0001335216
   3576       WCP_00000344                     WCP_00000345                     Copyright registration for PA0001263490
   3577       WCP_00000354                     WCP_00000356                     Copyright registration for PA0001694078
   3578       WCP_00000357                     WCP_00000358                     Copyright registration for PA0001790669
   3579       WCP_00000366                     WCP_00000368                     Copyright registration for PA0001694081
   3580       WCP_00000371                     WCP_00000373                     Copyright registration for PA0001693846
   3581       WCP_00000374                     WCP_00000375                     Copyright registration for PA0001263491
   3582       WCP_00000378                     WCP_00000379                     Copyright registration for PA0001288292
   3583       WCP_00000380                     WCP_00000381                     Copyright registration for PA0001935080
   3584       WCP_00000382                     WCP_00000383                     Copyright registration for PA0001918135
   3585       WCP_00000384                     WCP_00000385                     Copyright registration for PA0001846689
   3586       WCP_00000388                     WCP_00000389                     Copyright registration for PA0001918144
   3587       WCP_00000392                     WCP_00000393                     Copyright registration for PA0001852363
   3588       WCP_00000394                     WCP_00000397                     Copyright registration for PA0001852368
   3589       WCP_00000398                     WCP_00000401                     Copyright registration for PA0001375850
   3590       WCP_00000402                     WCP_00000403                     Copyright registration for PA0001808178
   3591       WCP_00000404                     WCP_00000405                     Copyright registration for PA0001918140
   3592       WCP_00000406                     WCP_00000407                     Copyright registration for PA0001918139
   3593       WCP_00000408                     WCP_00000409                     Copyright registration for PA0001918124
   3594       WCP_00000412                     WCP_00000413                     Copyright registration for PA0001918125
   3595       WCP_00000414                     WCP_00000415                     Copyright registration for PA0001918119
   3596       WCP_00000416                     WCP_00000419                     Copyright registration for PA0001918132
   3597       WCP_00000420                     WCP_00000421                     Copyright registration for PA0001723093
   3598       WCP_00000422                     WCP_00000423                     Copyright registration for PA0001853123
   3599       WCP_00000424                     WCP_00000425                     Copyright registration for PA0001741514
   3600       WCP_00000426                     WCP_00000427                     Copyright registration for PA0001741512
   3601       WCP_00000430                     WCP_00000431                     Copyright registration for PA0001741511
   3602       WCP_00000432                     WCP_00000433                     Copyright registration for PA0001741505
   3603       WCP_00000442                     WCP_00000443                     Copyright registration for PA0001741510
   3604       WCP_00000444                     WCP_00000445                     Copyright registration for PA0001869830
   3605       WCP_00000448                     WCP_00000449                     Copyright registration for PA0001869989
   3606       WCP_00000456                     WCP_00000458                     Copyright registration for PA0001632385
   3607       WCP_00000459                     WCP_00000462                     Copyright registration for PA0001236712
   3608       WCP_00000463                     WCP_00000464                     Copyright registration for PA0001236710
   3609       WCP_00000465                     WCP_00000468                     Copyright registration for PA0001236713
   3610       WCP_00000469                     WCP_00000470                     Copyright registration for PA0001236716
   3611       WCP_00000471                     WCP_00000474                     Copyright registration for PA0001236714


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     99
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 102 of 268 PageID# 5804
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3612       WCP_00000479                     WCP_00000480                     Copyright registration for PA0001236715
   3613       WCP_00000481                     WCP_00000484                     Copyright registration for PA0001236711
   3614       WCP_00000485                     WCP_00000486                     Copyright registration for PA0001882749
   3615       WCP_00000489                     WCP_00000490                     Copyright registration for PA0001882758
   3616       WCP_00000495                     WCP_00000496                     Copyright registration for PA0001281568
   3617       WCP_00000499                     WCP_00000500                     Copyright registration for PA0001882750
   3618       WCP_00000508                     WCP_00000509                     Copyright registration for PA0001884101
   3619       WCP_00000510                     WCP_00000512                     Copyright registration for PA0001693861
   3620       WCP_00000521                     WCP_00000522                     Copyright registration for PA0001102058
   3621       WCP_00000523                     WCP_00000526                     Copyright registration for PA0001102062
   3622       WCP_00000527                     WCP_00000528                     Copyright registration for PA0001744864
   3623       WCP_00000529                     WCP_00000530                     Copyright registration for PA0001848754
   3624       WCP_00000531                     WCP_00000533                     Copyright registration for PA0001644685
   3625       WCP_00000534                     WCP_00000535                     Copyright registration for PA0001302091
   3626       WCP_00000536                     WCP_00000537                     Copyright registration for PA0001302090
   3627       WCP_00000538                     WCP_00000539                     Copyright registration for PA0001884104
   3628       WCP_00000542                     WCP_00000543                     Copyright registration for PA0001859610
   3629       WCP_00000544                     WCP_00000545                     Copyright registration for PA0001387419
   3630       WCP_00000546                     WCP_00000547                     Copyright registration for PA0001387418
   3631       WCP_00000548                     WCP_00000549                     Copyright registration for PA0001387417
   3632       WCP_00000559                     WCP_00000560                     Copyright registration for PA0001732722
   3633       WCP_00000571                     WCP_00000574                     Copyright registration for PA0001842281
   3634       WCP_00000577                     WCP_00000580                     Copyright registration for PA0001842282
   3635       WCP_00000581                     WCP_00000582                     Copyright registration for PA0001842284
   3636       WCP_00000587                     WCP_00000588                     Copyright registration for PA0001842278
   3637       WCP_00000589                     WCP_00000590                     Copyright registration for PA0001921210
   3638       WCP_00000595                     WCP_00000596                     Copyright registration for PA0001842283
   3639       WCP_00000597                     WCP_00000598                     Copyright registration for PA0001744956
   3640       WCP_00000599                     WCP_00000600                     Copyright registration for PA0001641540
   3641       WCP_00000601                     WCP_00000602                     Copyright registration for PA0001887674
   3642       WCP_00000603                     WCP_00000604                     Copyright registration for PA0001750215
   3643       WCP_00000609                     WCP_00000610                     Copyright registration for PA0001263488
   3644       WCP_00000611                     WCP_00000613                     Copyright registration for PA0001659049
   3645       WCP_00000626                     WCP_00000627                     Copyright registration for PA0001659051
   3646       WCP_00000632                     WCP_00000635                     Copyright registration for PA0001678956
   3647       WCP_00000636                     WCP_00000637                     Copyright registration for PA0001056014
   3648       WCP_00000638                     WCP_00000639                     Copyright registration for PA0001299024
   3649       WCP_00000640                     WCP_00000641                     Copyright registration for PA0001299025


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     100
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 103 of 268 PageID# 5805
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3650       WCP_00000642                     WCP_00000643                     Copyright registration for PA0000848472
   3651       WCP_00000644                     WCP_00000645                     Copyright registration for PA0001869823
   3652       WCP_00000646                     WCP_00000649                     Copyright registration for PA0001349172
   3653       WCP_00000650                     WCP_00000651                     Copyright registration for EP0000291953
   3654       WCP_00000652                     WCP_00000658                     Copyright registration for EP0000286226
   3655       WCP_00000659                     WCP_00000662                     Copyright registration for PA0001745034
   3656       WCP_00000667                     WCP_00000668                     Copyright registration for PA0001852361
   3657       WCP_00000669                     WCP_00000672                     Copyright registration for PA0001852372
   3658       WCP_00000677                     WCP_00000678                     Copyright registration for PA0001975061
   3659       WCP_00000685                     WCP_00000688                     Copyright registration for PA0001087581
   3660       WCP_00000689                     WCP_00000690                     Copyright registration for PA0001087578
   3661       WCP_00000691                     WCP_00000692                     Copyright registration for PA0001087582
   3662       WCP_00000693                     WCP_00000696                     Copyright registration for PA0001087579
   3663       WCP_00000697                     WCP_00000698                     Copyright registration for PA0001087585
   3664       WCP_00000699                     WCP_00000700                     Copyright registration for PA0001087576
   3665       WCP_00000721                     WCP_00000722                     Copyright registration for PA0001869946
   3666       WCP_00000701                     WCP_00000702                     Copyright registration for PA0001087587
   3667       WCP_00000703                     WCP_00000706                     Copyright registration for PA0001087577
   3668       WCP_00000707                     WCP_00000708                     Copyright registration for PA0001087584
   3669       WCP_00000709                     WCP_00000710                     Copyright registration for PA0001087575
   3670       WCP_00000711                     WCP_00000714                     Copyright registration for PA0001087583
   3671       WCP_00000715                     WCP_00000718                     Copyright registration for PA0001967813
   3672       WCP_00000719                     WCP_00000720                     Copyright registration for PA0001891428
   3673       WCP_00000723                     WCP_00000724                     Copyright registration for PA0001728552
   3674       WCP_00000725                     WCP_00000728                     Copyright registration for PA0001967814
   3675       WCP_00000729                     WCP_00000732                     Copyright registration for PA0001891427
   3676       WCP_00000733                     WCP_00000736                     Copyright registration for PA0001967812
   3677       WCP_00000737                     WCP_00000740                     Copyright registration for PA0001841723
   3678       WCP_00000741                     WCP_00000742                     Copyright registration for PA0001869935
   3679       WCP_00000743                     WCP_00000744                     Copyright registration for PA0001869936
   3680       WCP_00000745                     WCP_00000746                     Copyright registration for PA0001869994
   3681       WCP_00000747                     WCP_00000748                     Copyright registration for PA0001869942
   3682       WCP_00000749                     WCP_00000750                     Copyright registration for PA0001997263
   3683       WCP_00000751                     WCP_00000754                     Copyright registration for PA0001852254
   3684       WCP_00000761                     WCP_00000762                     Copyright registration for EP0000027412
   3685       WCP_00000763                     WCP_00000764                     Copyright registration for PA0001789847
   3686       WCP_00000765                     WCP_00000768                     Copyright registration for PA0001118664
   3687       WCP_00000769                     WCP_00000772                     Copyright registration for PA0001284525


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     101
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 104 of 268 PageID# 5806
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3688       WCP_00000781                     WCP_00000784                     Copyright registration for PA0001284524
   3689       WCP_00000785                     WCP_00000788                     Copyright registration for PA0001284523
   3690       WCP_00000793                     WCP_00000796                     Copyright registration for PA0001284526
   3691       WCP_00000801                     WCP_00000803                     Copyright registration for PA0001735858
   3692       WCP_00000809                     WCP_00000811                     Copyright registration for PA0001735849
   3693       WCP_00000812                     WCP_00000813                     Copyright registration for PA0001848889
   3694       WCP_00000816                     WCP_00000817                     Copyright registration for PA0001848890
   3695       WCP_00000840                     WCP_00000841                     Copyright registration for PA0001848054
   3696       WCP_00000842                     WCP_00000845                     Copyright registration for PA0001848051
   3697       WCP_00000858                     WCP_00000861                     Copyright registration for PA0001118665
   3698       WCP_00000862                     WCP_00000865                     Copyright registration for PA0001118663
   3699       WCP_00000866                     WCP_00000869                     Copyright registration for PA0001863184
   3700       WCP_00000872                     WCP_00000894                     Copyright registration for EP0000241081
   3701       WCP_00000895                     WCP_00000896                     Copyright registration for PA0001745026
   3702       WCP_00000897                     WCP_00000899                     Copyright registration for PA0001697043
   3703       WCP_00000900                     WCP_00000903                     Copyright registration for PA0001697038
   3704       WCP_00000904                     WCP_00000904                     Copyright registration for EP0000001893
   3705       WCP_00000905                     WCP_00000908                     Copyright registration for PA0000934266
   3706       WCP_00000909                     WCP_00000911                     Copyright registration for PA0001060407
   3707       WCP_00000912                     WCP_00000913                     Copyright registration for PA0000977102
   3708       WCP_00000914                     WCP_00000917                     Copyright registration for PA0000669875
   3709       WCP_00000918                     WCP_00000919                     Copyright registration for PA0001147137
   3710       WCP_00000920                     WCP_00000923                     Copyright registration for PA0000901850
   3711       WCP_00000924                     WCP_00000935                     Copyright registration for PA0000901849
   3712       WCP_00000936                     WCP_00000937                     Copyright registration for PA0001290857
   3713       WCP_00000938                     WCP_00000939                     Copyright registration for PAu001966659
   3714       WCP_00000940                     WCP_00000941                     Copyright registration for PAu001966658
   3715       WCP_00000942                     WCP_00000943                     Copyright registration for PA0000705224
   3716       WCP_00000944                     WCP_00000945                     Copyright registration for PA0001290858
   3717       WCP_00000948                     WCP_00000949                     Copyright registration for PA0001382155
   3718       WCP_00000954                     WCP_00000955                     Copyright registration for PA0001647059
   3719       WCP_00000962                     WCP_00000965                     Copyright registration for PA0001627318
   3720       WCP_00000968                     WCP_00000971                     Copyright registration for PA0001639208
   3721       WCP_00000984                     WCP_00000987                     Copyright registration for PA0001863569
   3722       WCP_00000988                     WCP_00000989                     Copyright registration for PA0001861940
   3723       WCP_00000994                     WCP_00000995                     Copyright registration for PA0001791458
   3724       WCP_00001010                     WCP_00001011                     Copyright registration for PA0001808141
   3725       WCP_00001012                     WCP_00001013                     Copyright registration for PA0001852655


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     102
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 105 of 268 PageID# 5807
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3726       WCP_00001014                     WCP_00001015                     Copyright registration for PA0001852654
   3727       WCP_00001016                     WCP_00001017                     Copyright registration for PA0001808144
   3728       WCP_00001018                     WCP_00001019                     Copyright registration for PA0001888725
   3729       WCP_00001022                     WCP_00001023                     Copyright registration for PA0001763962
   3730       WCP_00001024                     WCP_00001025                     Copyright registration for PA0001763960
   3731       WCP_00001028                     WCP_00001029                     Copyright registration for PA0001763961
   3732       WCP_00001049                     WCP_00001050                     Copyright registration for PA0000895879
   3733       WCP_00001051                     WCP_00001052                     Copyright registration for PA0000828422
   3734       WCP_00001055                     WCP_00001056                     Copyright registration for PA0000849801
   3735       WCP_00001057                     WCP_00001059                     Copyright registration for PA0000225775
   3736       WCP_00001060                     WCP_00001061                     Copyright registration for PA0000472652
   3737       WCP_00001062                     WCP_00001063                     Copyright registration for PA0000643056
   3738       WCP_00001064                     WCP_00001072                     Copyright registration for PAu000502409
   3739       WCP_00001073                     WCP_00001098                     Copyright registration for Eu0000459595
   3740       WCP_00001099                     WCP_00001100                     Copyright registration for PA0001338255
   3741       WCP_00001101                     WCP_00001102                     Copyright registration for PA0001338240
   3742       WCP_00001103                     WCP_00001104                     Copyright registration for PA0001338251
   3743       WCP_00001105                     WCP_00001106                     Copyright registration for PA0001328099
   3744       WCP_00001107                     WCP_00001108                     Copyright registration for PA0001338256
   3745       WCP_00001113                     WCP_00001114                     Copyright registration for PA0001669756
   3746       WCP_00001115                     WCP_00001117                     Copyright registration for PA0001785517
   3747       WCP_00001124                     WCP_00001127                     Copyright registration for PA0001274356
   3748       WCP_00001128                     WCP_00001133                     Copyright registration for PA0001274357
   3749       WCP_00001155                     WCP_00001158                     Copyright registration for Eu0000222687
   3750       WCP_00001161                     WCP_00001162                     Copyright registration for PA0001856125
   3751       WCP_00001167                     WCP_00001170                     Copyright registration for EP0000329319
   3752       WCP_00001184                     WCP_00001185                     Copyright registration for PA0001939572
   3753       WCP_00001186                     WCP_00001187                     Copyright registration for PA0001884065
   3754       WCP_00001192                     WCP_00001193                     Copyright registration for PA0001917492
   3755       WCP_00001194                     WCP_00001195                     Copyright registration for PA0001251385
   3756       WCP_00001196                     WCP_00001197                     Copyright registration for PA0001251317
   3757       WCP_00001198                     WCP_00001199                     Copyright registration for PA0001251310
   3758       WCP_00001279                     WCP_00001280                     Copyright registration for PA0001251316
   3759       WCP_00001299                     WCP_00001300                     Copyright registration for PA0001227155
   3760       WCP_00001303                     WCP_00001306                     Copyright registration for PA0001227154
   3761       WCP_00001311                     WCP_00001312                     Copyright registration for PA0000154386
   3762       WCP_00001313                     WCP_00001316                     Copyright registration for PA0001305505
   3763       WCP_00001317                     WCP_00001318                     Copyright registration for PA0001904211


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     103
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 106 of 268 PageID# 5808
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3764       WCP_00001319                     WCP_00001320                     Copyright registration for PA0001323666
   3765       WCP_00001321                     WCP_00001322                     Copyright registration for PA0001935087
   3766       WCP_00001323                     WCP_00001324                     Copyright registration for PA0001790666
   3767       WCP_00001327                     WCP_00001328                     Copyright registration for PA0001292991
   3768       WCP_00001329                     WCP_00001330                     Copyright registration for PA0001935083
   3769       WCP_00001331                     WCP_00001332                     Copyright registration for PA0001935081
   3770       WCP_00001333                     WCP_00001333                     Copyright registration for PA0001742580
   3771       WCP_00001339                     WCP_00001342                     Copyright registration for PA0001924145
   3772       WCP_00001343                     WCP_00001344                     Copyright registration for PA0001924144
   3773       WCP_00001345                     WCP_00001346                     Copyright registration for PA0001872991
   3774       WCP_00001347                     WCP_00001348                     Copyright registration for PA0001924140
   3775       WCP_00001349                     WCP_00001350                     Copyright registration for PA0001858826
   3776       WCP_00001351                     WCP_00001352                     Copyright registration for PA0001858808
   3777       WCP_00001353                     WCP_00001354                     Copyright registration for PA0001858816
   3778       WCP_00001355                     WCP_00001356                     Copyright registration for PA0001858842
   3779       WCP_00001357                     WCP_00001358                     Copyright registration for PA0001858846
   3780       WCP_00001359                     WCP_00001362                     Copyright registration for PA0001858794
   3781       WCP_00001365                     WCP_00001366                     Copyright registration for PA0001858821
   3782       WCP_00001367                     WCP_00001368                     Copyright registration for PA0001858843
   3783       WCP_00001369                     WCP_00001370                     Copyright registration for PA0001858831
   3784       WCP_00001373                     WCP_00001374                     Copyright registration for PA0001858836
   3785       WCP_00001377                     WCP_00001378                     Copyright registration for PA0001858818
   3786       WCP_00001379                     WCP_00001380                     Copyright registration for PA0001858805
   3787       WCP_00001381                     WCP_00001382                     Copyright registration for PA0001762033
   3788       WCP_00001383                     WCP_00001386                     Copyright registration for PA0001762032
   3789       WCP_00001387                     WCP_00001390                     Copyright registration for PA0001762031
   3790       WCP_00001391                     WCP_00001394                     Copyright registration for PA0001762034
   3791       WCP_00001399                     WCP_00001402                     Copyright registration for PA0001937227
   3792       WCP_00001403                     WCP_00001406                     Copyright registration for PA0001937228
   3793       WCP_00001414                     WCP_00001415                     Copyright registration for PA0001741424
   3794       WCP_00001418                     WCP_00001419                     Copyright registration for PA0001299028
   3795       WCP_00001422                     WCP_00001427                     Copyright registration for PA0000844744
   3796       WCP_00001428                     WCP_00001429                     Copyright registration for PA0000062943
   3797       WCP_00001472                     WCP_00001496                     Copyright registration for EP0000097185
   3798       WCP_00001506                     WCP_00001509                     Copyright registration for PA0001884089
   3799       WCP_00001510                     WCP_00001513                     Copyright registration for PA0001793961
   3800       WCP_00001514                     WCP_00001515                     Copyright registration for PA0001834755
   3801       WCP_00001518                     WCP_00001519                     Copyright registration for PA0001985062


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     104
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 107 of 268 PageID# 5809
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3802       WCP_00001522                     WCP_00001523                     Copyright registration for PA0001896712
   3803       WCP_00001540                     WCP_00001541                     Copyright registration for PA0001149533
   3804       WCP_00001542                     WCP_00001543                     Copyright registration for PA0001266147
   3805       WCP_00001545                     WCP_00001545                     Copyright registration for PA0001915506
   3806       WCP_00001546                     WCP_00001546                     Copyright registration for PA0001915505
   3807       WCP_00001547                     WCP_00001548                     Copyright registration for PA0001767256
   3808       WCP_00001551                     WCP_00001551                     Copyright registration for PA0001624274
   3809       WCP_00001554                     WCP_00001555                     Copyright registration for PA0001603589
   3810       WCP_00001556                     WCP_00001557                     Copyright registration for PA0001637010
   3811       WCP_00001562                     WCP_00001564                     Copyright registration for PA0001679583
   3812       WCP_00001565                     WCP_00001566                     Copyright registration for PA0001847910
   3813       WCP_00001567                     WCP_00001568                     Copyright registration for PA0001896735
   3814       WCP_00001569                     WCP_00001570                     Copyright registration for PA0001896737
   3815       WCP_00001571                     WCP_00001574                     Copyright registration for PA0001896740
   3816       WCP_00001597                     WCP_00001599                     Copyright registration for PA0001638755
   3817       WCP_00001604                     WCP_00001605                     Copyright registration for PAu002635078 and PA0001114104å
   3818       WCP_00001616                     WCP_00001619                     Copyright registration for PA0001638753
   3819       WCP_00001635                     WCP_00001637                     Copyright registration for PA0001058922
   3820       WCP_00001638                     WCP_00001640                     Copyright registration for PA0001706945
   3821       WCP_00001641                     WCP_00001642                     Copyright registration for PA0001817035
   3822       WCP_00001643                     WCP_00001644                     Copyright registration for PA0001817027
   3823       WCP_00001647                     WCP_00001648                     Copyright registration for PA0001817040
   3824       WCP_00001649                     WCP_00001650                     Copyright registration for PA0001817030
   3825       WCP_00001651                     WCP_00001652                     Copyright registration for PA0001817038
   3826       WCP_00001655                     WCP_00001656                     Copyright registration for PA0001817205
   3827       WCP_00001657                     WCP_00001658                     Copyright registration for PA0001817032
   3828       WCP_00001659                     WCP_00001662                     Copyright registration for PA0001893358
   3829       WCP_00001663                     WCP_00001664                     Copyright registration for PA0001893362
   3830       WCP_00001667                     WCP_00001670                     Copyright registration for PA0001893363
   3831       WCP_00001693                     WCP_00001696                     Copyright registration for PA0001685366
   3832       WCP_00001697                     WCP_00001699                     Copyright registration for PA0001668360
   3833       WCP_00001700                     WCP_00001702                     Copyright registration for PA0001751980
   3834       WCP_00001706                     WCP_00001717                     Copyright registration for EP0000316459
   3835       WCP_00001726                     WCP_00001727                     Copyright registration for EP0000267883
   3836       WCP_00001730                     WCP_00001731                     Copyright registration for EP0000267881
   3837       WCP_00001739                     WCP_00001762                     Copyright registration for EP0000256803
   3838       WCP_00001763                     WCP_00001764                     Copyright registration for EP0000256801
   3839       WCP_00001765                     WCP_00001766                     Copyright registration for EP0000256809


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                       105
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 108 of 268 PageID# 5810
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3840       WCP_00001767                     WCP_00001768                     Copyright registration for EP0000256802
   3841       WCP_00001769                     WCP_00001770                     Copyright registration for Eu0000212957
   3842       WCP_00001809                     WCP_00001810                     Copyright registration for PA0001778259
   3843       WCP_00001817                     WCP_00001818                     Copyright registration for PA0001032265
   3844       WCP_00001819                     WCP_00001820                     Copyright registration for PA0001728546
   3845       WCP_00001821                     WCP_00001824                     Copyright registration for PA0001848480
   3846       WCP_00001825                     WCP_00001826                     Copyright registration for PA0001728544
   3847       WCP_00001829                     WCP_00001832                     Copyright registration for PA0001807262
   3848       WCP_00001833                     WCP_00001834                     Copyright registration for PA0001741949
   3849       WCP_00001835                     WCP_00001836                     Copyright registration for PA0001741896
   3850       WCP_00001837                     WCP_00001838                     Copyright registration for PA0001741903
   3851       WCP_00001843                     WCP_00001846                     Copyright registration for PA0001807238
   3852       WCP_00001851                     WCP_00001852                     Copyright registration for PA0001848752
   3853       WCP_00001853                     WCP_00001854                     Copyright registration for PA0001728548
   3854       WCP_00001857                     WCP_00001858                     Copyright registration for PA0001848470
   3855       WCP_00001859                     WCP_00001860                     Copyright registration for PA0001728549
   3856       WCP_00001861                     WCP_00001862                     Copyright registration for PA0001728547
   3857       WCP_00001863                     WCP_00001864                     Copyright registration for PA0001728550
   3858       WCP_00001865                     WCP_00001866                     Copyright registration for PA0001807232
   3859       WCP_00001867                     WCP_00001868                     Copyright registration for PA0001741926
   3860       WCP_00001869                     WCP_00001870                     Copyright registration for PA0001621374
   3861       WCP_00001871                     WCP_00001872                     Copyright registration for PA0001621245
   3862       WCP_00001873                     WCP_00001873                     Copyright registration for PA0001915522
   3863       WCP_00001878                     WCP_00001879                     Copyright registration for PA0001807231
   3864       WCP_00001880                     WCP_00001881                     Copyright registration for PA0001807227
   3865       WCP_00001882                     WCP_00001885                     Copyright registration for PA0001807226
   3866       WCP_00001890                     WCP_00001891                     Copyright registration for PA0001807233
   3867       WCP_00001892                     WCP_00001893                     Copyright registration for PA0001842434
   3868       WCP_00001894                     WCP_00001894                     Copyright registration for PA0001915461
   3869       WCP_00001899                     WCP_00001900                     Copyright registration for PA0001807235
   3870       WCP_00001901                     WCP_00001902                     Copyright registration for PA0001807229
   3871       WCP_00001903                     WCP_00001904                     Copyright registration for PA0001842435
   3872       WCP_00001905                     WCP_00001906                     Copyright registration for PA0001997140
   3873       WCP_00001909                     WCP_00001912                     Copyright registration for PA0001937215
   3874       WCP_00001913                     WCP_00001916                     Copyright registration for PA0001840841
   3875       WCP_00001917                     WCP_00001919                     Copyright registration for PA0001599521
   3876       WCP_00001920                     WCP_00001922                     Copyright registration for PA0001387428
   3877       WCP_00001926                     WCP_00001929                     Copyright registration for PA0001387423


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     106
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 109 of 268 PageID# 5811
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3878       WCP_00001930                     WCP_00001931                     Copyright registration for PA0001387429
   3879       WCP_00001932                     WCP_00001933                     Copyright registration for PA0001387433
   3880       WCP_00001934                     WCP_00001935                     Copyright registration for PA0001387431
   3881       WCP_00001936                     WCP_00001939                     Copyright registration for PA0001387432
   3882       WCP_00001940                     WCP_00001942                     Copyright registration for PA0001679015
   3883       WCP_00001943                     WCP_00001944                     Copyright registration for PA0001869933
   3884       WCP_00001945                     WCP_00001948                     Copyright registration for PA0001660091
   3885       WCP_00001949                     WCP_00001951                     Copyright registration for PA0001660102
   3886       WCP_00001952                     WCP_00001953                     Copyright registration for PA0001870874
   3887       WCP_00001954                     WCP_00001955                     Copyright registration for PA0001870878
   3888       WCP_00001958                     WCP_00001959                     Copyright registration for PA0001870872
   3889       WCP_00001960                     WCP_00001961                     Copyright registration for PA0001870871
   3890       WCP_00001972                     WCP_00001973                     Copyright registration for PA0001862990
   3891       WCP_00001974                     WCP_00001975                     Copyright registration for PA0001919079
   3892       WCP_00001976                     WCP_00001977                     Copyright registration for PA0001919074
   3893       WCP_00001978                     WCP_00001979                     Copyright registration for PA0001919076
   3894       WCP_00001980                     WCP_00001981                     Copyright registration for PA0001919078
   3895       WCP_00001982                     WCP_00001985                     Copyright registration for PA0001396265
   3896       WCP_00001986                     WCP_00001989                     Copyright registration for PA0001396264
   3897       WCP_00001990                     WCP_00001993                     Copyright registration for PA0001157410
   3898       WCP_00001994                     WCP_00001995                     Copyright registration for PA0001764628
   3899       WCP_00001996                     WCP_00001999                     Copyright registration for PA0000549203
   3900       WCP_00002000                     WCP_00002003                     Copyright registration for PA0000440234
   3901       WCP_00002004                     WCP_00002006                     Copyright registration for PA0001677862
   3902       WCP_00002007                     WCP_00002008                     Copyright registration for PA0001769539
   3903       WCP_00002009                     WCP_00002010                     Copyright registration for PA0001849227
   3904       WCP_00002011                     WCP_00002014                     Copyright registration for PA0001819821
   3905       WCP_00002015                     WCP_00002016                     Copyright registration for PA0001849242
   3906       WCP_00002017                     WCP_00002020                     Copyright registration for PA0001842413
   3907       WCP_00002023                     WCP_00002024                     Copyright registration for PA0001842305
   3908       WCP_00002025                     WCP_00002036                     Copyright registration for EP0000162847 and RE0000451824
   3909       WCP_00002039                     WCP_00002040                     Copyright registration for PA0001870025
   3910       WCP_00002041                     WCP_00002042                     Copyright registration for PA0001870024
   3911       WCP_00002047                     WCP_00002048                     Copyright registration for PA0001741421
   3912       WCP_00002049                     WCP_00002050                     Copyright registration for PA0001870000
   3913       WCP_00002051                     WCP_00002052                     Copyright registration for PA0001870020
   3914       WCP_00002059                     WCP_00002060                     Copyright registration for PA0001790002
   3915       WCP_00002063                     WCP_00002064                     Copyright registration for PA0001790000


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                      107
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 110 of 268 PageID# 5812
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3916       WCP_00002065                     WCP_00002066                     Copyright registration for PA0001789997
   3917       WCP_00002067                     WCP_00002068                     Copyright registration for PA0001095336
   3918       WCP_00002088                     WCP_00002089                     Copyright registration for PA0000440229
   3919       WCP_00002104                     WCP_00002107                     Copyright registration for PA0000193923
   3920       WCP_00002116                     WCP_00002117                     Copyright registration for PA0000152365
   3921       WCP_00002118                     WCP_00002121                     Copyright registration for PA0000342182
   3922       WCP_00002122                     WCP_00002130                     Copyright registration for PA0000269462
   3923       WCP_00002131                     WCP_00002133                     Copyright registration for PA0000332232
   3924       WCP_00002138                     WCP_00002139                     Copyright registration for PA0001103820
   3925       WCP_00002140                     WCP_00002141                     Copyright registration for PA0001103821
   3926       WCP_00002144                     WCP_00002145                     Copyright registration for PA0001103822
   3927       WCP_00002146                     WCP_00002147                     Copyright registration for PA0001103819
   3928       WCP_00002154                     WCP_00002154                     Copyright registration for PA0001622259
   3929       WCP_00002157                     WCP_00002158                     Copyright registration for PA0001739210
   3930       WCP_00002159                     WCP_00002160                     Copyright registration for PA0001739207
   3931       WCP_00002163                     WCP_00002164                     Copyright registration for PA0001868333
   3932       WCP_00002165                     WCP_00002168                     Copyright registration for PA0001842417
   3933       WCP_00002169                     WCP_00002170                     Copyright registration for PA0001852528
   3934       WCP_00002175                     WCP_00002178                     Copyright registration for Eu0000031444
   3935       WCP_00002179                     WCP_00002180                     Copyright registration for Eu0000081092
   3936       WCP_00002183                     WCP_00002186                     Copyright registration for PA0001245810
   3937       WCP_00002197                     WCP_00002198                     Copyright registration for PA0001847635
   3938       WCP_00002203                     WCP_00002206                     Copyright registration for PA0001784623
   3939       WCP_00002207                     WCP_00002211                     Copyright registration for PA0000914816
   3940       WCP_00002220                     WCP_00002235                     Copyright registration for PA0000914814
   3941       WCP_00002238                     WCP_00002242                     Copyright registration for PA0000914815
   3942       WCP_00002243                     WCP_00002247                     Copyright registration for PA0000914813
   3943       WCP_00002248                     WCP_00002251                     Copyright registration for PA0001022575
   3944       WCP_00002250                     WCP_00002251                     Copyright registration for PA0001022575
   3945       WCP_00002252                     WCP_00002255                     Copyright registration for PA0001022579
   3946       WCP_00002256                     WCP_00002259                     Copyright registration for PA0001022576
   3947       WCP_00002260                     WCP_00002263                     Copyright registration for PA0001022577
   3948       WCP_00002264                     WCP_00002267                     Copyright registration for PA0001022574
   3949       WCP_00002298                     WCP_00002300                     Copyright registration for PA0001603423
   3950       WCP_00002301                     WCP_00002302                     Copyright registration for PA0001671748
   3951       WCP_00002303                     WCP_00002304                     Copyright registration for PA0001305589
   3952       WCP_00002305                     WCP_00002306                     Copyright registration for PA0001305590
   3953       WCP_00002309                     WCP_00002311                     Copyright registration for PA0001676908


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     108
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 111 of 268 PageID# 5813
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3954       WCP_00002312                     WCP_00002314                     Copyright registration for PA0001676905
   3955       WCP_00002315                     WCP_00002317                     Copyright registration for PA0001676906
   3956       WCP_00002321                     WCP_00002322                     Copyright registration for PA0001854435
   3957       WCP_00002323                     WCP_00002324                     Copyright registration for PA0001305588
   3958       WCP_00002325                     WCP_00002327                     Copyright registration for PA0001595045
   3959       WCP_00002330                     WCP_00002331                     Copyright registration for PA0001854436
   3960       WCP_00002332                     WCP_00002333                     Copyright registration for PA0001854437
   3961       WCP_00002347                     WCP_00002347                     Copyright registration for PA0001595053
   3962       WCP_00002351                     WCP_00002353                     Copyright registration for PA0001595049
   3963       WCP_00002357                     WCP_00002359                     Copyright registration for PA0001595073
   3964       WCP_00002363                     WCP_00002365                     Copyright registration for PA0001595076
   3965       WCP_00002371                     WCP_00002374                     Copyright registration for PA0001349254
   3966       WCP_00002375                     WCP_00002379                     Copyright registration for PA0001677761
   3967       WCP_00002384                     WCP_00002385                     Copyright registration for PA0001884048
   3968       WCP_00002386                     WCP_00002389                     Copyright registration for PA0001868393
   3969       WCP_00002394                     WCP_00002395                     Copyright registration for PA0001771867
   3970       WCP_00002398                     WCP_00002399                     Copyright registration for PA0001765676
   3971       WCP_00002404                     WCP_00002405                     Copyright registration for PA0001765610
   3972       WCP_00002406                     WCP_00002407                     Copyright registration for PA0001075310
   3973       WCP_00002410                     WCP_00002411                     Copyright registration for PA0001146376
   3974       WCP_00002420                     WCP_00002420                     Copyright registration for PA0001669444
   3975       WCP_00002421                     WCP_00002422                     Copyright registration for PA0001657879
   3976       WCP_00002423                     WCP_00002424                     Copyright registration for PA0001657887
   3977       WCP_00002426                     WCP_00002427                     Copyright registration for PA0001657838
   3978       WCP_00002428                     WCP_00002429                     Copyright registration for PA0001657895
   3979       WCP_00002434                     WCP_00002435                     Copyright registration for PA0001204552
   3980       WCP_00002436                     WCP_00002437                     Copyright registration for PA0001262375
   3981       WCP_00002438                     WCP_00002439                     Copyright registration for PA0001225980
   3982       WCP_00002440                     WCP_00002441                     Copyright registration for PA0001249431
   3983       WCP_00002444                     WCP_00002445                     Copyright registration for PA0001225979
   3984       WCP_00002446                     WCP_00002448                     Copyright registration for PA0001839620
   3985       WCP_00002449                     WCP_00002452                     Copyright registration for PAu003411255
   3986       WCP_00002457                     WCP_00002458                     Copyright registration for PA0001853120
   3987       WCP_00002459                     WCP_00002460                     Copyright registration for PA0001853117
   3988       WCP_00002463                     WCP_00002464                     Copyright registration for PA0001853122
   3989       WCP_00002465                     WCP_00002466                     Copyright registration for PA0001268341
   3990       WCP_00002467                     WCP_00002468                     Copyright registration for PA0000978701
   3991       WCP_00002469                     WCP_00002470                     Copyright registration for PA0001136262


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     109
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 112 of 268 PageID# 5814
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   3992       WCP_00002471                     WCP_00002472                     Copyright registration for PA0001976129
   3993       WCP_00002473                     WCP_00002474                     Copyright registration for PA0001976123
   3994       WCP_00002475                     WCP_00002476                     Copyright registration for PA0001995834
   3995       WCP_00002477                     WCP_00002478                     Copyright registration for PA0001976125
   3996       WCP_00002479                     WCP_00002480                     Copyright registration for PA0001868417
   3997       WCP_00002481                     WCP_00002482                     Copyright registration for PA0001739156
   3998       WCP_00002483                     WCP_00002486                     Copyright registration for PA0001317458
   3999       WCP_00002487                     WCP_00002490                     Copyright registration for PA0001311248
   4000       WCP_00002491                     WCP_00002493                     Copyright registration for PA0001602373
   4001       WCP_00002494                     WCP_00002495                     Copyright registration for PA0001771890
   4002       WCP_00002496                     WCP_00002497                     Copyright registration for PA0001711708
   4003       WCP_00002498                     WCP_00002499                     Copyright registration for PA0001841920
   4004       WCP_00002500                     WCP_00002501                     Copyright registration for PA0001841921
   4005       WCP_00002504                     WCP_00002505                     Copyright registration for PA0001801575
   4006       WCP_00002510                     WCP_00002513                     Copyright registration for PA0001084655
   4007       WCP_00002514                     WCP_00002517                     Copyright registration for PA0001084657
   4008       WCP_00002518                     WCP_00002519                     Copyright registration for EU557533
   4009       WCP_00002532                     WCP_00002533                     Copyright registration for PA0001251377
   4010       WCP_00002536                     WCP_00002539                     Copyright registration for PA0001084656
   4011       WCP_00002548                     WCP_00002551                     Copyright registration for PA0001238984
   4012       WCP_00002554                     WCP_00002556                     Copyright registration for PA0001644610
   4013       WCP_00002557                     WCP_00002558                     Copyright registration for PA0001251378
   4014       WCP_00002563                     WCP_00002565                     Copyright registration for PA0001644614
   4015       WCP_00002566                     WCP_00002566                     Copyright registration for PA0001644607
   4016       WCP_00002583                     WCP_00002584                     Copyright registration for PA0001644605
   4017       WCP_00002642                     WCP_00002643                     Copyright registration for PA0000532894
   4018       WCP_00002680                     WCP_00002683                     Copyright registration for PA0001780010
   4019       WCP_00002694                     WCP_00002695                     Copyright registration for PA0001761877
   4020       WCP_00002698                     WCP_00002699                     Copyright registration for PA0001759715
   4021       WCP_00002704                     WCP_00002707                     Copyright registration for PA0001780093
   4022       WCP_00002708                     WCP_00002711                     Copyright registration for PA0001780085
   4023       WCP_00002718                     WCP_00002721                     Copyright registration for PA0001728554
   4024       WCP_00002722                     WCP_00002723                     Copyright registration for PA0001755880
   4025       WCP_00002724                     WCP_00002725                     Copyright registration for PA0001779997
   4026       WCP_00002726                     WCP_00002729                     Copyright registration for PA0001780088
   4027       WCP_00002730                     WCP_00002731                     Copyright registration for PA0001619781
   4028       WCP_00002738                     WCP_00002741                     Copyright registration for PA0001865859
   4029       WCP_00002744                     WCP_00002745                     Copyright registration for PA0001865883


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     110
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 113 of 268 PageID# 5815
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4030       WCP_00002746                     WCP_00002747                     Copyright registration for PA0001868040
   4031       WCP_00002748                     WCP_00002749                     Copyright registration for PA0001931589
   4032       WCP_00002750                     WCP_00002753                     Copyright registration for PA0001866132
   4033       WCP_00002754                     WCP_00002755                     Copyright registration for PA0001865861
   4034       WCP_00002756                     WCP_00002757                     Copyright registration for PA0001866129
   4035       WCP_00002758                     WCP_00002759                     Copyright registration for PA0001865878
   4036       WCP_00002760                     WCP_00002761                     Copyright registration for PA0001865872
   4037       WCP_00002764                     WCP_00002765                     Copyright registration for PA0001846093
   4038       WCP_00002766                     WCP_00002767                     Copyright registration for PA0001865870
   4039       WCP_00002768                     WCP_00002769                     Copyright registration for PA0001931588
   4040       WCP_00002770                     WCP_00002771                     Copyright registration for PA0001856243
   4041       WCP_00002774                     WCP_00002776                     Copyright registration for PA0001819832
   4042       WCP_00002777                     WCP_00002778                     Copyright registration for PA0001865865
   4043       WCP_00002785                     WCP_00002786                     Copyright registration for PA0001856251
   4044       WCP_00002787                     WCP_00002788                     Copyright registration for PA0001856238
   4045       WCP_00002791                     WCP_00002792                     Copyright registration for PA0001771885
   4046       WCP_00002803                     WCP_00002805                     Copyright registration for PA0001703149
   4047       WCP_00002806                     WCP_00002807                     Copyright registration for PA0001868036
   4048       WCP_00002808                     WCP_00002809                     Copyright registration for PA0001865867
   4049       WCP_00002823                     WCP_00002824                     Copyright registration for PA0001227181
   4050       WCP_00002855                     WCP_00002857                     Copyright registration for PA0001690183
   4051       WCP_00002858                     WCP_00002859                     Copyright registration for PA0001739083
   4052       WCP_00002860                     WCP_00002861                     Copyright registration for PA0001739089
   4053       WCP_00002862                     WCP_00002863                     Copyright registration for PA0001847144
   4054       WCP_00002864                     WCP_00002865                     Copyright registration for PA0001739117
   4055       WCP_00002866                     WCP_00002867                     Copyright registration for PA0001739133
   4056       WCP_00002868                     WCP_00002869                     Copyright registration for PA0001746038
   4057       WCP_00002870                     WCP_00002871                     Copyright registration for PA0001739116
   4058       WCP_00002872                     WCP_00002873                     Copyright registration for PA0001847137
   4059       WCP_00002874                     WCP_00002875                     Copyright registration for PA0001847147
   4060       WCP_00002876                     WCP_00002877                     Copyright registration for PA0001739078
   4061       WCP_00002884                     WCP_00002885                     Copyright registration for PA0001952869
   4062       WCP_00002886                     WCP_00002887                     Copyright registration for PA0001951621
   4063       WCP_00002896                     WCP_00002898                     Copyright registration for PA0001648771
   4064       WCP_00002899                     WCP_00002901                     Copyright registration for PA0001648743
   4065       WCP_00002902                     WCP_00002903                     Copyright registration for PA0001858773
   4066       WCP_00002904                     WCP_00002907                     Copyright registration for PA0001648817
   4067       WCP_00002911                     WCP_00002913                     Copyright registration for PA0001648814


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                     111
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 114 of 268 PageID# 5816
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4068       WCP_00002914                     WCP_00002917                     Copyright registration for PA0001347985
   4069       WCP_00002918                     WCP_00002919                     Copyright registration for PA0001347986
   4070       WCP_00002920                     WCP_00002921                     Copyright registration for PA0001347990
   4071       WCP_00002924                     WCP_00002927                     Copyright registration for PA0001347987
   4072       WCP_00002930                     WCP_00002931                     Copyright registration for PA0001347991
   4073       WCP_00002932                     WCP_00002933                     Copyright registration for PA0001347982
   4074       WCP_00002934                     WCP_00002935                     Copyright registration for PA0001347992
   4075       WCP_00002936                     WCP_00002937                     Copyright registration for PA0001648755
   4076       WCP_00002941                     WCP_00002942                     Copyright registration for PA0001858764
   4077       WCP_00002943                     WCP_00002944                     Copyright registration for PA0001648763
   4078       WCP_00002945                     WCP_00002948                     Copyright registration for PA0001648869
   4079       WCP_00002952                     WCP_00002955                     Copyright registration for PA0001347984
   4080       WCP_00002956                     WCP_00002957                     Copyright registration for PA0001951615
   4081       WCP_00002958                     WCP_00002959                     Copyright registration for PA0001739132
   4082       WCP_00002960                     WCP_00002961                     Copyright registration for PA0001847136
   4083       WCP_00002982                     WCP_00003114                     Copyright registration for E00000651512
   4084       WCP_00003123                     WCP_00003123                     Copyright registration for EP0000061055
   4085       WCP_00003132                     WCP_00003136                     Copyright registration for PA0001628202
   4086       WCP_00003137                     WCP_00003138                     Copyright registration for PA0001935086
   4087       WCP_00003139                     WCP_00003142                     Copyright registration for PA0001976122
   4088       WCP_00003143                     WCP_00003144                     Copyright registration for PA0001711867
   4089       WCP_00003275                     WCP_00003276                     U.S. Copyright Office public catalog registration information for PA0001249901
   4090       WCP_00003305                     WCP_00003306                     Copyright registration for PA0001163316
   4091       WCP_00003311                     WCP_00003312                     U.S. Copyright Office public catalog registration information for PA0001167815
   4092       WCP_00003351                     WCP_00003352                     Copyright registration for PA0001253726
   4093       WCP_00003353                     WCP_00003354                     Copyright registration for PA0001253725
   4094       WCP_00008585                     WCP_00008585                     U.S. Copyright Office public catalog registration information for EU00000557533
   4095       WCP_00008600                     WCP_00008600                     Copyright registration for RE0000819916
   4096       WCP_00008606                     WCP_00008606                     Copyright registration for EP0000267876
   4097       Plaintiffs_00000002              Plaintiffs_00000002              U.S. Copyright Office public catalog registration information for EP0000305686
   4098       Plaintiffs_00000003              Plaintiffs_00000003              U.S. Copyright Office public catalog registration information for EP0000314551
   4099       Plaintiffs_00000004              Plaintiffs_00000004              U.S. Copyright Office public catalog registration information for EP0000315837
   4100       Plaintiffs_00000007              Plaintiffs_00000008              U.S. Copyright Office public catalog registration information for EP0000316464
   4101       Plaintiffs_00000009              Plaintiffs_00000009              U.S. Copyright Office public catalog registration information for EP0000319292
   4102       Plaintiffs_00000010              Plaintiffs_00000011              U.S. Copyright Office public catalog registration information for EP0000319303
   4103       Plaintiffs_00000012              Plaintiffs_00000012              U.S. Copyright Office public catalog registration information for EP0000323322
   4104       Plaintiffs_00000014              Plaintiffs_00000014              U.S. Copyright Office public catalog registration information for EP0000330074
   4105       Plaintiffs_00000015              Plaintiffs_00000015              U.S. Copyright Office public catalog registration information for EU0000437231


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                             112
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 115 of 268 PageID# 5817
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4106       Plaintiffs_00000016              Plaintiffs_00000016              U.S. Copyright Office public catalog registration information for Eu0000187089
   4107       Plaintiffs_00000020              Plaintiffs_00000020              U.S. Copyright Office public catalog registration information for Eu0000402445
   4108       Plaintiffs_00000022              Plaintiffs_00000022              U.S. Copyright Office public catalog registration information for Eu0000541378
   4109       Plaintiffs_00000023              Plaintiffs_00000023              U.S. Copyright Office public catalog registration information for Eu0000545553
   4110       Plaintiffs_00000024              Plaintiffs_00000024              U.S. Copyright Office public catalog registration information for Eu0000548552
   4111       Plaintiffs_00000025              Plaintiffs_00000025              U.S. Copyright Office public catalog registration information for Eu0000548553
   4112       Plaintiffs_00000026              Plaintiffs_00000026              U.S. Copyright Office public catalog registration information for Eu0000571481
   4113       Plaintiffs_00000027              Plaintiffs_00000027              U.S. Copyright Office public catalog registration information for Eu0000571483
   4114       Plaintiffs_00000028              Plaintiffs_00000028              U.S. Copyright Office public catalog registration information for Eu0000655751
   4115       Plaintiffs_00000029              Plaintiffs_00000029              U.S. Copyright Office public catalog registration information for Eu0000655755
   4116       Plaintiffs_00000030              Plaintiffs_00000030              U.S. Copyright Office public catalog registration information for Eu0000684114
   4117       Plaintiffs_00000031              Plaintiffs_00000031              U.S. Copyright Office public catalog registration information for Eu0000684610
   4118       Plaintiffs_00000032              Plaintiffs_00000032              U.S. Copyright Office public catalog registration information for EU0000721849
   4119       Plaintiffs_00000033              Plaintiffs_00000033              U.S. Copyright Office public catalog registration information for Eu0000750856
   4120       Plaintiffs_00000034              Plaintiffs_00000034              U.S. Copyright Office public catalog registration information for Eu0000753362
   4121       Plaintiffs_00000035              Plaintiffs_00000035              U.S. Copyright Office public catalog registration information for Eu0000760358
   4122       Plaintiffs_00000036              Plaintiffs_00000036              U.S. Copyright Office public catalog registration information for Eu0000789133
   4123       Plaintiffs_00000037              Plaintiffs_00000037              U.S. Copyright Office public catalog registration information for Eu0000805018
   4124       Plaintiffs_00000038              Plaintiffs_00000038              U.S. Copyright Office public catalog registration information for Eu0000824378
   4125       Plaintiffs_00000039              Plaintiffs_00000039              U.S. Copyright Office public catalog registration information for Eu0000845843
   4126       Plaintiffs_00000040              Plaintiffs_00000040              U.S. Copyright Office public catalog registration information for Eu0000859313
   4127       Plaintiffs_00000041              Plaintiffs_00000041              U.S. Copyright Office public catalog registration information for Eu0000893033
   4128       Plaintiffs_00000042              Plaintiffs_00000042              U.S. Copyright Office public catalog registration information for Eu0000893037
   4129       Plaintiffs_00000043              Plaintiffs_00000043              U.S. Copyright Office public catalog registration information for Eu0000937504
   4130       Plaintiffs_00000044              Plaintiffs_00000044              U.S. Copyright Office public catalog registration information for EU0000964275
   4131       Plaintiffs_00000045              Plaintiffs_00000046              U.S. Copyright Office public catalog registration information for PA0000041232
   4132       Plaintiffs_00000047              Plaintiffs_00000048              U.S. Copyright Office public catalog registration information for PA0000041233
   4133       Plaintiffs_00000049              Plaintiffs_00000050              U.S. Copyright Office public catalog registration information for PA0000044734
   4134       Plaintiffs_00000051              Plaintiffs_00000052              U.S. Copyright Office public catalog registration information for PA0000044735
   4135       Plaintiffs_00000053              Plaintiffs_00000054              U.S. Copyright Office public catalog registration information for PA0000044736
   4136       Plaintiffs_00000055              Plaintiffs_00000056              U.S. Copyright Office public catalog registration information for PA0000044740
   4137       Plaintiffs_00000057              Plaintiffs_00000058              U.S. Copyright Office public catalog registration information for PA0000044744
   4138       Plaintiffs_00000059              Plaintiffs_00000060              U.S. Copyright Office public catalog registration information for PA0000044746
   4139       Plaintiffs_00000061              Plaintiffs_00000062              U.S. Copyright Office public catalog registration information for PA0000044747
   4140       Plaintiffs_00000063              Plaintiffs_00000064              U.S. Copyright Office public catalog registration information for PA0000044748
   4141       Plaintiffs_00000065              Plaintiffs_00000066              U.S. Copyright Office public catalog registration information for PA0000044751
   4142       Plaintiffs_00000067              Plaintiffs_00000068              U.S. Copyright Office public catalog registration information for PA0000044756
   4143       Plaintiffs_00000069              Plaintiffs_00000070              U.S. Copyright Office public catalog registration information for PA0000046453


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            113
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 116 of 268 PageID# 5818
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4144       Plaintiffs_00000071              Plaintiffs_00000072              U.S. Copyright Office public catalog registration information for PA0000046906
   4145       Plaintiffs_00000073              Plaintiffs_00000073              U.S. Copyright Office public catalog registration information for PA0000049322
   4146       Plaintiffs_00000075              Plaintiffs_00000076              U.S. Copyright Office public catalog registration information for PA0000065832
   4147       Plaintiffs_00000077              Plaintiffs_00000078              U.S. Copyright Office public catalog registration information for PA0000066125
   4148       Plaintiffs_00000079              Plaintiffs_00000080              U.S. Copyright Office public catalog registration information for PA0000066407
   4149       Plaintiffs_00000081              Plaintiffs_00000082              U.S. Copyright Office public catalog registration information for PA0000066408
   4150       Plaintiffs_00000083              Plaintiffs_00000084              U.S. Copyright Office public catalog registration information for PA0000066409
   4151       Plaintiffs_00000087              Plaintiffs_00000088              U.S. Copyright Office public catalog registration information for PA0000078099
   4152       Plaintiffs_00000089              Plaintiffs_00000090              U.S. Copyright Office public catalog registration information for PA0000078104
   4153       Plaintiffs_00000093              Plaintiffs_00000093              U.S. Copyright Office public catalog registration information for PA0000101381
   4154       Plaintiffs_00000094              Plaintiffs_00000094              U.S. Copyright Office public catalog registration information for PA0000102104
   4155       Plaintiffs_00000095              Plaintiffs_00000096              U.S. Copyright Office public catalog registration information for PA0000106853
   4156       Plaintiffs_00000097              Plaintiffs_00000098              U.S. Copyright Office public catalog registration information for PA0000106854
   4157       Plaintiffs_00000099              Plaintiffs_00000100              U.S. Copyright Office public catalog registration information for PA0000112394
   4158       Plaintiffs_00000101              Plaintiffs_00000102              U.S. Copyright Office public catalog registration information for PA0000112397
   4159       Plaintiffs_00000103              Plaintiffs_00000104              U.S. Copyright Office public catalog registration information for PA0000112402
   4160       Plaintiffs_00000105              Plaintiffs_00000106              U.S. Copyright Office public catalog registration information for PA0000112420
   4161       Plaintiffs_00000108              Plaintiffs_00000108              U.S. Copyright Office public catalog registration information for PA0000119692
   4162       Plaintiffs_00000109              Plaintiffs_00000109              U.S. Copyright Office public catalog registration information for PA0000119693
   4163       Plaintiffs_00000110              Plaintiffs_00000110              U.S. Copyright Office public catalog registration information for PA0000126702
   4164       Plaintiffs_00000113              Plaintiffs_00000114              U.S. Copyright Office public catalog registration information for PA0000131825
   4165       Plaintiffs_00000115              Plaintiffs_00000116              U.S. Copyright Office public catalog registration information for PA0000144130
   4166       Plaintiffs_00000120              Plaintiffs_00000121              U.S. Copyright Office public catalog registration information for PA0000158773
   4167       Plaintiffs_00000122              Plaintiffs_00000123              U.S. Copyright Office public catalog registration information for PA0000159305
   4168       Plaintiffs_00000124              Plaintiffs_00000124              U.S. Copyright Office public catalog registration information for PA0000162210
   4169       Plaintiffs_00000125              Plaintiffs_00000125              U.S. Copyright Office public catalog registration information for PA0000177803
   4170       Plaintiffs_00000128              Plaintiffs_00000129              U.S. Copyright Office public catalog registration information for PA0000190147
   4171       Plaintiffs_00000130              Plaintiffs_00000131              U.S. Copyright Office public catalog registration information for PA0000192007
   4172       Plaintiffs_00000134              Plaintiffs_00000135              U.S. Copyright Office public catalog registration information for PA0000193924
   4173       Plaintiffs_00000136              Plaintiffs_00000137              U.S. Copyright Office public catalog registration information for PA0000194917
   4174       Plaintiffs_00000138              Plaintiffs_00000139              U.S. Copyright Office public catalog registration information for PA0000194922
   4175       Plaintiffs_00000140              Plaintiffs_00000141              U.S. Copyright Office public catalog registration information for PA0000194926
   4176       Plaintiffs_00000142              Plaintiffs_00000143              U.S. Copyright Office public catalog registration information for PA0000194927
   4177       Plaintiffs_00000144              Plaintiffs_00000145              U.S. Copyright Office public catalog registration information for PA0000205032
   4178       Plaintiffs_00000146              Plaintiffs_00000147              U.S. Copyright Office public catalog registration information for PA0000205039
   4179       Plaintiffs_00000148              Plaintiffs_00000148              U.S. Copyright Office public catalog registration information for PA0000205633
   4180       Plaintiffs_00000149              Plaintiffs_00000150              U.S. Copyright Office public catalog registration information for PA0000215389
   4181       Plaintiffs_00000151              Plaintiffs_00000152              U.S. Copyright Office public catalog registration information for PA0000215905


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            114
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 117 of 268 PageID# 5819
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4182       Plaintiffs_00000153              Plaintiffs_00000154              U.S. Copyright Office public catalog registration information for PA0000225775
   4183       Plaintiffs_00000155              Plaintiffs_00000155              U.S. Copyright Office public catalog registration information for PA0000243349
   4184       Plaintiffs_00000156              Plaintiffs_00000157              U.S. Copyright Office public catalog registration information for PA0000248233
   4185       Plaintiffs_00000158              Plaintiffs_00000159              U.S. Copyright Office public catalog registration information for PA0000254926
   4186       Plaintiffs_00000160              Plaintiffs_00000161              U.S. Copyright Office public catalog registration information for PA0000254936
   4187       Plaintiffs_00000162              Plaintiffs_00000163              U.S. Copyright Office public catalog registration information for PA0000258549
   4188       Plaintiffs_00000164              Plaintiffs_00000165              U.S. Copyright Office public catalog registration information for PA0000258925
   4189       Plaintiffs_00000166              Plaintiffs_00000167              U.S. Copyright Office public catalog registration information for PA0000259621
   4190       Plaintiffs_00000168              Plaintiffs_00000169              U.S. Copyright Office public catalog registration information for PA0000262395
   4191       Plaintiffs_00000170              Plaintiffs_00000171              U.S. Copyright Office public catalog registration information for PA0000265040
   4192       Plaintiffs_00000172              Plaintiffs_00000172              U.S. Copyright Office public catalog registration information for PA0000266437
   4193       Plaintiffs_00000175              Plaintiffs_00000176              U.S. Copyright Office public catalog registration information for PA0000279380
   4194       Plaintiffs_00000177              Plaintiffs_00000178              U.S. Copyright Office public catalog registration information for PA0000279388
   4195       Plaintiffs_00000179              Plaintiffs_00000180              U.S. Copyright Office public catalog registration information for PA0000284474
   4196       Plaintiffs_00000181              Plaintiffs_00000182              U.S. Copyright Office public catalog registration information for PA0000284908
   4197       Plaintiffs_00000183              Plaintiffs_00000184              U.S. Copyright Office public catalog registration information for PA0000308826
   4198       Plaintiffs_00000186              Plaintiffs_00000187              U.S. Copyright Office public catalog registration information for PA0000311496
   4199       Plaintiffs_00000188              Plaintiffs_00000189              U.S. Copyright Office public catalog registration information for PA0000312410
   4200       Plaintiffs_00000190              Plaintiffs_00000191              U.S. Copyright Office public catalog registration information for PA0000318166
   4201       Plaintiffs_00000194              Plaintiffs_00000195              U.S. Copyright Office public catalog registration information for PA0000330273
   4202       Plaintiffs_00000196              Plaintiffs_00000197              U.S. Copyright Office public catalog registration information for PA0000332225
   4203       Plaintiffs_00000202              Plaintiffs_00000202              U.S. Copyright Office public catalog registration information for PA0000339613
   4204       Plaintiffs_00000205              Plaintiffs_00000206              U.S. Copyright Office public catalog registration information for PA0000342822
   4205       Plaintiffs_00000207              Plaintiffs_00000208              U.S. Copyright Office public catalog registration information for PA0000344066
   4206       Plaintiffs_00000209              Plaintiffs_00000210              U.S. Copyright Office public catalog registration information for PA0000348786
   4207       Plaintiffs_00000211              Plaintiffs_00000212              U.S. Copyright Office public catalog registration information for PA0000349998
   4208       Plaintiffs_00000219              Plaintiffs_00000220              U.S. Copyright Office public catalog registration information for PA0000354505
   4209       Plaintiffs_00000221              Plaintiffs_00000222              U.S. Copyright Office public catalog registration information for PA0000387512
   4210       Plaintiffs_00000223              Plaintiffs_00000224              U.S. Copyright Office public catalog registration information for PA0000398142
   4211       Plaintiffs_00000225              Plaintiffs_00000226              U.S. Copyright Office public catalog registration information for PA0000398143
   4212       Plaintiffs_00000227              Plaintiffs_00000228              U.S. Copyright Office public catalog registration information for PA0000398144
   4213       Plaintiffs_00000229              Plaintiffs_00000230              U.S. Copyright Office public catalog registration information for PA0000398145
   4214       Plaintiffs_00000231              Plaintiffs_00000232              U.S. Copyright Office public catalog registration information for PA0000398146
   4215       Plaintiffs_00000233              Plaintiffs_00000234              U.S. Copyright Office public catalog registration information for PA0000398147
   4216       Plaintiffs_00000235              Plaintiffs_00000236              U.S. Copyright Office public catalog registration information for PA0000398148
   4217       Plaintiffs_00000237              Plaintiffs_00000238              U.S. Copyright Office public catalog registration information for PA0000398149
   4218       Plaintiffs_00000239              Plaintiffs_00000240              U.S. Copyright Office public catalog registration information for PA0000398150
   4219       Plaintiffs_00000241              Plaintiffs_00000242              U.S. Copyright Office public catalog registration information for PA0000402311


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            115
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 118 of 268 PageID# 5820
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4220       Plaintiffs_00000243              Plaintiffs_00000244              U.S. Copyright Office public catalog registration information for PA0000419894
   4221       Plaintiffs_00000245              Plaintiffs_00000245              U.S. Copyright Office public catalog registration information for PA0000428657
   4222       Plaintiffs_00000246              Plaintiffs_00000247              U.S. Copyright Office public catalog registration information for PA0000434017
   4223       Plaintiffs_00000250              Plaintiffs_00000251              U.S. Copyright Office public catalog registration information for PA0000440233
   4224       Plaintiffs_00000254              Plaintiffs_00000254              U.S. Copyright Office public catalog registration information for PA0000458309
   4225       Plaintiffs_00000255              Plaintiffs_00000255              U.S. Copyright Office public catalog registration information for PA0000458310
   4226       Plaintiffs_00000262              Plaintiffs_00000262              U.S. Copyright Office public catalog registration information for PA0000482311
   4227       Plaintiffs_00000263              Plaintiffs_00000264              U.S. Copyright Office public catalog registration information for PA0000482947
   4228       Plaintiffs_00000265              Plaintiffs_00000266              U.S. Copyright Office public catalog registration information for PA0000494345
   4229       Plaintiffs_00000269              Plaintiffs_00000270              U.S. Copyright Office public catalog registration information for PA0000526816
   4230       Plaintiffs_00000275              Plaintiffs_00000276              U.S. Copyright Office public catalog registration information for PA0000535946
   4231       Plaintiffs_00000277              Plaintiffs_00000278              U.S. Copyright Office public catalog registration information for PA0000538434
   4232       Plaintiffs_00000279              Plaintiffs_00000280              U.S. Copyright Office public catalog registration information for PA0000541382
   4233       Plaintiffs_00000281              Plaintiffs_00000282              U.S. Copyright Office public catalog registration information for PA0000543529
   4234       Plaintiffs_00000283              Plaintiffs_00000283              U.S. Copyright Office public catalog registration information for PA0000544549
   4235       Plaintiffs_00000286              Plaintiffs_00000287              U.S. Copyright Office public catalog registration information for PA0000549273
   4236       Plaintiffs_00000288              Plaintiffs_00000289              U.S. Copyright Office public catalog registration information for PA0000577490
   4237       Plaintiffs_00000290              Plaintiffs_00000291              U.S. Copyright Office public catalog registration information for PA0000577818
   4238       Plaintiffs_00000292              Plaintiffs_00000293              U.S. Copyright Office public catalog registration information for PA0000577819
   4239       Plaintiffs_00000294              Plaintiffs_00000295              U.S. Copyright Office public catalog registration information for PA0000577821
   4240       Plaintiffs_00000296              Plaintiffs_00000297              U.S. Copyright Office public catalog registration information for PA0000586645
   4241       Plaintiffs_00000300              Plaintiffs_00000301              U.S. Copyright Office public catalog registration information for PA0000593349
   4242       Plaintiffs_00000302              Plaintiffs_00000303              U.S. Copyright Office public catalog registration information for PA0000593703
   4243       Plaintiffs_00000304              Plaintiffs_00000304              U.S. Copyright Office public catalog registration information for PA0000597869
   4244       Plaintiffs_00000305              Plaintiffs_00000305              U.S. Copyright Office public catalog registration information for PA0000597871
   4245       Plaintiffs_00000306              Plaintiffs_00000307              U.S. Copyright Office public catalog registration information for PA0000608834
   4246       Plaintiffs_00000308              Plaintiffs_00000309              U.S. Copyright Office public catalog registration information for PA0000627930
   4247       Plaintiffs_00000310              Plaintiffs_00000311              U.S. Copyright Office public catalog registration information for PA0000627931
   4248       Plaintiffs_00000312              Plaintiffs_00000313              U.S. Copyright Office public catalog registration information for PA0000627933
   4249       Plaintiffs_00000314              Plaintiffs_00000315              U.S. Copyright Office public catalog registration information for PA0000642408
   4250       Plaintiffs_00000318              Plaintiffs_00000319              U.S. Copyright Office public catalog registration information for PA0000663640
   4251       Plaintiffs_00000320              Plaintiffs_00000321              U.S. Copyright Office public catalog registration information for PA0000663641
   4252       Plaintiffs_00000322              Plaintiffs_00000323              U.S. Copyright Office public catalog registration information for PA0000663643
   4253       Plaintiffs_00000324              Plaintiffs_00000325              U.S. Copyright Office public catalog registration information for PA0000663646
   4254       Plaintiffs_00000326              Plaintiffs_00000327              U.S. Copyright Office public catalog registration information for PA0000663649
   4255       Plaintiffs_00000328              Plaintiffs_00000329              U.S. Copyright Office public catalog registration information for PA0000663651
   4256       Plaintiffs_00000330              Plaintiffs_00000331              U.S. Copyright Office public catalog registration information for PA0000664028
   4257       Plaintiffs_00000332              Plaintiffs_00000332              U.S. Copyright Office public catalog registration information for PA0000664031


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            116
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 119 of 268 PageID# 5821
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4258       Plaintiffs_00000333              Plaintiffs_00000334              U.S. Copyright Office public catalog registration information for PA0000664034
   4259       Plaintiffs_00000335              Plaintiffs_00000336              U.S. Copyright Office public catalog registration information for PA0000664035
   4260       Plaintiffs_00000337              Plaintiffs_00000338              U.S. Copyright Office public catalog registration information for PA0000664235
   4261       Plaintiffs_00000339              Plaintiffs_00000340              U.S. Copyright Office public catalog registration information for PA0000669673
   4262       Plaintiffs_00000341              Plaintiffs_00000342              U.S. Copyright Office public catalog registration information for PA0000669674
   4263       Plaintiffs_00000343              Plaintiffs_00000344              U.S. Copyright Office public catalog registration information for PA0000669751
   4264       Plaintiffs_00000345              Plaintiffs_00000346              U.S. Copyright Office public catalog registration information for PA0000669752
   4265       Plaintiffs_00000347              Plaintiffs_00000348              U.S. Copyright Office public catalog registration information for PA0000669753
   4266       Plaintiffs_00000349              Plaintiffs_00000350              U.S. Copyright Office public catalog registration information for PA0000669755
   4267       Plaintiffs_00000351              Plaintiffs_00000352              U.S. Copyright Office public catalog registration information for PA0000669762
   4268       Plaintiffs_00000353              Plaintiffs_00000354              U.S. Copyright Office public catalog registration information for PA0000669876
   4269       Plaintiffs_00000357              Plaintiffs_00000358              U.S. Copyright Office public catalog registration information for PA0000681510
   4270       Plaintiffs_00000359              Plaintiffs_00000360              U.S. Copyright Office public catalog registration information for PA0000683569
   4271       Plaintiffs_00000361              Plaintiffs_00000362              U.S. Copyright Office public catalog registration information for PA0000693447
   4272       Plaintiffs_00000363              Plaintiffs_00000364              U.S. Copyright Office public catalog registration information for PA0000693490
   4273       Plaintiffs_00000365              Plaintiffs_00000366              U.S. Copyright Office public catalog registration information for PA0000700333
   4274       Plaintiffs_00000369              Plaintiffs_00000369              U.S. Copyright Office public catalog registration information for PA0000708854
   4275       Plaintiffs_00000370              Plaintiffs_00000370              U.S. Copyright Office public catalog registration information for PA0000708858
   4276       Plaintiffs_00000371              Plaintiffs_00000371              U.S. Copyright Office public catalog registration information for PA0000708863
   4277       Plaintiffs_00000372              Plaintiffs_00000373              U.S. Copyright Office public catalog registration information for PA0000713004
   4278       Plaintiffs_00000374              Plaintiffs_00000375              U.S. Copyright Office public catalog registration information for PA0000713702
   4279       Plaintiffs_00000376              Plaintiffs_00000377              U.S. Copyright Office public catalog registration information for PA0000713892
   4280       Plaintiffs_00000378              Plaintiffs_00000379              U.S. Copyright Office public catalog registration information for PA0000713893
   4281       Plaintiffs_00000380              Plaintiffs_00000381              U.S. Copyright Office public catalog registration information for PA0000713967
   4282       Plaintiffs_00000382              Plaintiffs_00000383              U.S. Copyright Office public catalog registration information for PA0000713968
   4283       Plaintiffs_00000384              Plaintiffs_00000385              U.S. Copyright Office public catalog registration information for PA0000714948
   4284       Plaintiffs_00000387              Plaintiffs_00000388              U.S. Copyright Office public catalog registration information for PA0000731122
   4285       Plaintiffs_00000389              Plaintiffs_00000390              U.S. Copyright Office public catalog registration information for PA0000731125
   4286       Plaintiffs_00000391              Plaintiffs_00000392              U.S. Copyright Office public catalog registration information for PA0000734279
   4287       Plaintiffs_00000393              Plaintiffs_00000394              U.S. Copyright Office public catalog registration information for PA0000734451
   4288       Plaintiffs_00000395              Plaintiffs_00000396              U.S. Copyright Office public catalog registration information for PA0000734572
   4289       Plaintiffs_00000397              Plaintiffs_00000398              U.S. Copyright Office public catalog registration information for PA0000734574
   4290       Plaintiffs_00000399              Plaintiffs_00000400              U.S. Copyright Office public catalog registration information for PA0000734579
   4291       Plaintiffs_00000401              Plaintiffs_00000402              U.S. Copyright Office public catalog registration information for PA0000734582
   4292       Plaintiffs_00000403              Plaintiffs_00000404              U.S. Copyright Office public catalog registration information for PA0000736399
   4293       Plaintiffs_00000405              Plaintiffs_00000406              U.S. Copyright Office public catalog registration information for PA0000738881
   4294       Plaintiffs_00000407              Plaintiffs_00000408              U.S. Copyright Office public catalog registration information for PA0000740717
   4295       Plaintiffs_00000409              Plaintiffs_00000410              U.S. Copyright Office public catalog registration information for PA0000753262


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            117
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 120 of 268 PageID# 5822
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4296       Plaintiffs_00000413              Plaintiffs_00000413              U.S. Copyright Office public catalog registration information for PA0000754054
   4297       Plaintiffs_00000414              Plaintiffs_00000415              U.S. Copyright Office public catalog registration information for PA0000756318
   4298       Plaintiffs_00000416              Plaintiffs_00000417              U.S. Copyright Office public catalog registration information for PA0000757400
   4299       Plaintiffs_00000418              Plaintiffs_00000419              U.S. Copyright Office public catalog registration information for PA0000757403
   4300       Plaintiffs_00000420              Plaintiffs_00000421              U.S. Copyright Office public catalog registration information for PA0000757404
   4301       Plaintiffs_00000422              Plaintiffs_00000423              U.S. Copyright Office public catalog registration information for PA0000762783
   4302       Plaintiffs_00000424              Plaintiffs_00000425              U.S. Copyright Office public catalog registration information for PA0000764860
   4303       Plaintiffs_00000426              Plaintiffs_00000427              U.S. Copyright Office public catalog registration information for PA0000767827
   4304       Plaintiffs_00000428              Plaintiffs_00000429              U.S. Copyright Office public catalog registration information for PA0000767828
   4305       Plaintiffs_00000430              Plaintiffs_00000431              U.S. Copyright Office public catalog registration information for PA0000767829
   4306       Plaintiffs_00000432              Plaintiffs_00000433              U.S. Copyright Office public catalog registration information for PA0000767831
   4307       Plaintiffs_00000434              Plaintiffs_00000435              U.S. Copyright Office public catalog registration information for PA0000767834
   4308       Plaintiffs_00000436              Plaintiffs_00000436              U.S. Copyright Office public catalog registration information for PA0000767835
   4309       Plaintiffs_00000437              Plaintiffs_00000438              U.S. Copyright Office public catalog registration information for PA0000773737
   4310       Plaintiffs_00000439              Plaintiffs_00000440              U.S. Copyright Office public catalog registration information for PA0000773738
   4311       Plaintiffs_00000441              Plaintiffs_00000442              U.S. Copyright Office public catalog registration information for PA0000773740
   4312       Plaintiffs_00000443              Plaintiffs_00000444              U.S. Copyright Office public catalog registration information for PA0000773741
   4313       Plaintiffs_00000445              Plaintiffs_00000446              U.S. Copyright Office public catalog registration information for PA0000773742
   4314       Plaintiffs_00000447              Plaintiffs_00000448              U.S. Copyright Office public catalog registration information for PA0000773776
   4315       Plaintiffs_00000449              Plaintiffs_00000450              U.S. Copyright Office public catalog registration information for PA0000774129
   4316       Plaintiffs_00000451              Plaintiffs_00000452              U.S. Copyright Office public catalog registration information for PA0000774217
   4317       Plaintiffs_00000455              Plaintiffs_00000456              U.S. Copyright Office public catalog registration information for PA0000776781
   4318       Plaintiffs_00000457              Plaintiffs_00000458              U.S. Copyright Office public catalog registration information for PA0000776998
   4319       Plaintiffs_00000459              Plaintiffs_00000460              U.S. Copyright Office public catalog registration information for PA0000779746
   4320       Plaintiffs_00000461              Plaintiffs_00000462              U.S. Copyright Office public catalog registration information for PA0000779749
   4321       Plaintiffs_00000463              Plaintiffs_00000464              U.S. Copyright Office public catalog registration information for PA0000781963
   4322       Plaintiffs_00000465              Plaintiffs_00000466              U.S. Copyright Office public catalog registration information for PA0000782831
   4323       Plaintiffs_00000467              Plaintiffs_00000468              U.S. Copyright Office public catalog registration information for PA0000782833
   4324       Plaintiffs_00000469              Plaintiffs_00000470              U.S. Copyright Office public catalog registration information for PA0000785095
   4325       Plaintiffs_00000471              Plaintiffs_00000472              U.S. Copyright Office public catalog registration information for PA0000785636
   4326       Plaintiffs_00000473              Plaintiffs_00000474              U.S. Copyright Office public catalog registration information for PA0000786592
   4327       Plaintiffs_00000475              Plaintiffs_00000476              U.S. Copyright Office public catalog registration information for PA0000787272
   4328       Plaintiffs_00000477              Plaintiffs_00000478              U.S. Copyright Office public catalog registration information for PA0000787739
   4329       Plaintiffs_00000479              Plaintiffs_00000480              U.S. Copyright Office public catalog registration information for PA0000787740
   4330       Plaintiffs_00000481              Plaintiffs_00000482              U.S. Copyright Office public catalog registration information for PA0000787742
   4331       Plaintiffs_00000483              Plaintiffs_00000483              U.S. Copyright Office public catalog registration information for PA0000787962
   4332       Plaintiffs_00000484              Plaintiffs_00000484              U.S. Copyright Office public catalog registration information for PA0000787963
   4333       Plaintiffs_00000485              Plaintiffs_00000485              U.S. Copyright Office public catalog registration information for PA0000787964


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            118
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 121 of 268 PageID# 5823
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4334       Plaintiffs_00000486              Plaintiffs_00000486              U.S. Copyright Office public catalog registration information for PA0000787965
   4335       Plaintiffs_00000487              Plaintiffs_00000487              U.S. Copyright Office public catalog registration information for PA0000787966
   4336       Plaintiffs_00000488              Plaintiffs_00000488              U.S. Copyright Office public catalog registration information for PA0000787967
   4337       Plaintiffs_00000489              Plaintiffs_00000489              U.S. Copyright Office public catalog registration information for PA0000787968
   4338       Plaintiffs_00000490              Plaintiffs_00000490              U.S. Copyright Office public catalog registration information for PA0000787969
   4339       Plaintiffs_00000491              Plaintiffs_00000492              U.S. Copyright Office public catalog registration information for PA0000787970
   4340       Plaintiffs_00000493              Plaintiffs_00000493              U.S. Copyright Office public catalog registration information for PA0000787971
   4341       Plaintiffs_00000494              Plaintiffs_00000494              U.S. Copyright Office public catalog registration information for PA0000787972
   4342       Plaintiffs_00000495              Plaintiffs_00000496              U.S. Copyright Office public catalog registration information for PA0000791574
   4343       Plaintiffs_00000497              Plaintiffs_00000498              U.S. Copyright Office public catalog registration information for PA0000791575
   4344       Plaintiffs_00000499              Plaintiffs_00000500              U.S. Copyright Office public catalog registration information for PA0000791577
   4345       Plaintiffs_00000501              Plaintiffs_00000502              U.S. Copyright Office public catalog registration information for PA0000791818
   4346       Plaintiffs_00000503              Plaintiffs_00000504              U.S. Copyright Office public catalog registration information for PA0000794856
   4347       Plaintiffs_00000505              Plaintiffs_00000506              U.S. Copyright Office public catalog registration information for PA0000794897
   4348       Plaintiffs_00000507              Plaintiffs_00000508              U.S. Copyright Office public catalog registration information for PA0000795018
   4349       Plaintiffs_00000509              Plaintiffs_00000509              U.S. Copyright Office public catalog registration information for PA0000795267
   4350       Plaintiffs_00000510              Plaintiffs_00000511              U.S. Copyright Office public catalog registration information for PA0000795554
   4351       Plaintiffs_00000512              Plaintiffs_00000513              U.S. Copyright Office public catalog registration information for PA0000796241
   4352       Plaintiffs_00000514              Plaintiffs_00000515              U.S. Copyright Office public catalog registration information for PA0000797830
   4353       Plaintiffs_00000516              Plaintiffs_00000517              U.S. Copyright Office public catalog registration information for PA0000797831
   4354       Plaintiffs_00000518              Plaintiffs_00000519              U.S. Copyright Office public catalog registration information for PA0000797832
   4355       Plaintiffs_00000520              Plaintiffs_00000521              U.S. Copyright Office public catalog registration information for PA0000807140
   4356       Plaintiffs_00000522              Plaintiffs_00000522              U.S. Copyright Office public catalog registration information for PA0000809080
   4357       Plaintiffs_00000523              Plaintiffs_00000524              U.S. Copyright Office public catalog registration information for PA0000809516
   4358       Plaintiffs_00000525              Plaintiffs_00000526              U.S. Copyright Office public catalog registration information for PA0000810659
   4359       Plaintiffs_00000527              Plaintiffs_00000528              U.S. Copyright Office public catalog registration information for PA0000812918
   4360       Plaintiffs_00000529              Plaintiffs_00000530              U.S. Copyright Office public catalog registration information for PA0000815805
   4361       Plaintiffs_00000531              Plaintiffs_00000532              U.S. Copyright Office public catalog registration information for PA0000815968
   4362       Plaintiffs_00000533              Plaintiffs_00000534              U.S. Copyright Office public catalog registration information for PA0000826398
   4363       Plaintiffs_00000537              Plaintiffs_00000538              U.S. Copyright Office public catalog registration information for PA0000832940
   4364       Plaintiffs_00000539              Plaintiffs_00000540              U.S. Copyright Office public catalog registration information for PA0000839504
   4365       Plaintiffs_00000541              Plaintiffs_00000542              U.S. Copyright Office public catalog registration information for PA0000840168
   4366       Plaintiffs_00000543              Plaintiffs_00000544              U.S. Copyright Office public catalog registration information for PA0000844644
   4367       Plaintiffs_00000545              Plaintiffs_00000546              U.S. Copyright Office public catalog registration information for PA0000844645
   4368       Plaintiffs_00000547              Plaintiffs_00000548              U.S. Copyright Office public catalog registration information for PA0000844646
   4369       Plaintiffs_00000549              Plaintiffs_00000550              U.S. Copyright Office public catalog registration information for PA0000844647
   4370       Plaintiffs_00000553              Plaintiffs_00000554              U.S. Copyright Office public catalog registration information for PA0000846538
   4371       Plaintiffs_00000555              Plaintiffs_00000556              U.S. Copyright Office public catalog registration information for PA0000846613


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            119
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 122 of 268 PageID# 5824
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4372       Plaintiffs_00000557              Plaintiffs_00000558              U.S. Copyright Office public catalog registration information for PA0000846614
   4373       Plaintiffs_00000559              Plaintiffs_00000560              U.S. Copyright Office public catalog registration information for PA0000846615
   4374       Plaintiffs_00000561              Plaintiffs_00000562              U.S. Copyright Office public catalog registration information for PA0000846618
   4375       Plaintiffs_00000563              Plaintiffs_00000564              U.S. Copyright Office public catalog registration information for PA0000846620
   4376       Plaintiffs_00000565              Plaintiffs_00000566              U.S. Copyright Office public catalog registration information for PA0000847442
   4377       Plaintiffs_00000572              Plaintiffs_00000572              U.S. Copyright Office public catalog registration information for PA0000859260
   4378       Plaintiffs_00000573              Plaintiffs_00000574              U.S. Copyright Office public catalog registration information for PA0000859323
   4379       Plaintiffs_00000575              Plaintiffs_00000575              U.S. Copyright Office public catalog registration information for PA0000859324
   4380       Plaintiffs_00000576              Plaintiffs_00000577              U.S. Copyright Office public catalog registration information for PA0000859622
   4381       Plaintiffs_00000578              Plaintiffs_00000579              U.S. Copyright Office public catalog registration information for PA0000859623
   4382       Plaintiffs_00000580              Plaintiffs_00000581              U.S. Copyright Office public catalog registration information for PA0000859624
   4383       Plaintiffs_00000582              Plaintiffs_00000583              U.S. Copyright Office public catalog registration information for PA0000859625
   4384       Plaintiffs_00000584              Plaintiffs_00000585              U.S. Copyright Office public catalog registration information for PA0000859626
   4385       Plaintiffs_00000586              Plaintiffs_00000587              U.S. Copyright Office public catalog registration information for PA0000859627
   4386       Plaintiffs_00000588              Plaintiffs_00000589              U.S. Copyright Office public catalog registration information for PA0000859628
   4387       Plaintiffs_00000590              Plaintiffs_00000591              U.S. Copyright Office public catalog registration information for PA0000859629
   4388       Plaintiffs_00000592              Plaintiffs_00000593              U.S. Copyright Office public catalog registration information for PA0000859630
   4389       Plaintiffs_00000594              Plaintiffs_00000595              U.S. Copyright Office public catalog registration information for PA0000859632
   4390       Plaintiffs_00000596              Plaintiffs_00000597              U.S. Copyright Office public catalog registration information for PA0000859633
   4391       Plaintiffs_00000598              Plaintiffs_00000599              U.S. Copyright Office public catalog registration information for PA0000863654
   4392       Plaintiffs_00000600              Plaintiffs_00000601              U.S. Copyright Office public catalog registration information for PA0000863655
   4393       Plaintiffs_00000602              Plaintiffs_00000603              U.S. Copyright Office public catalog registration information for PA0000863656
   4394       Plaintiffs_00000604              Plaintiffs_00000605              U.S. Copyright Office public catalog registration information for PA0000863657
   4395       Plaintiffs_00000606              Plaintiffs_00000607              U.S. Copyright Office public catalog registration information for PA0000864778
   4396       Plaintiffs_00000608              Plaintiffs_00000609              U.S. Copyright Office public catalog registration information for PA0000866242
   4397       Plaintiffs_00000610              Plaintiffs_00000611              U.S. Copyright Office public catalog registration information for PA0000867535
   4398       Plaintiffs_00000614              Plaintiffs_00000615              U.S. Copyright Office public catalog registration information for PA0000870907
   4399       Plaintiffs_00000616              Plaintiffs_00000617              U.S. Copyright Office public catalog registration information for PA0000874053
   4400       Plaintiffs_00000618              Plaintiffs_00000619              U.S. Copyright Office public catalog registration information for PA0000874054
   4401       Plaintiffs_00000620              Plaintiffs_00000621              U.S. Copyright Office public catalog registration information for PA0000874055
   4402       Plaintiffs_00000622              Plaintiffs_00000623              U.S. Copyright Office public catalog registration information for PA0000874056
   4403       Plaintiffs_00000624              Plaintiffs_00000625              U.S. Copyright Office public catalog registration information for PA0000874057
   4404       Plaintiffs_00000626              Plaintiffs_00000627              U.S. Copyright Office public catalog registration information for PA0000874058
   4405       Plaintiffs_00000628              Plaintiffs_00000629              U.S. Copyright Office public catalog registration information for PA0000874059
   4406       Plaintiffs_00000630              Plaintiffs_00000631              U.S. Copyright Office public catalog registration information for PA0000874060
   4407       Plaintiffs_00000632              Plaintiffs_00000633              U.S. Copyright Office public catalog registration information for PA0000874061
   4408       Plaintiffs_00000634              Plaintiffs_00000635              U.S. Copyright Office public catalog registration information for PA0000875889
   4409       Plaintiffs_00000636              Plaintiffs_00000637              U.S. Copyright Office public catalog registration information for PA0000875890


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            120
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 123 of 268 PageID# 5825
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4410       Plaintiffs_00000638              Plaintiffs_00000639              U.S. Copyright Office public catalog registration information for PA0000877830
   4411       Plaintiffs_00000640              Plaintiffs_00000641              U.S. Copyright Office public catalog registration information for PA0000880149
   4412       Plaintiffs_00000642              Plaintiffs_00000643              U.S. Copyright Office public catalog registration information for PA0000880171
   4413       Plaintiffs_00000644              Plaintiffs_00000645              U.S. Copyright Office public catalog registration information for PA0000884229
   4414       Plaintiffs_00000646              Plaintiffs_00000647              U.S. Copyright Office public catalog registration information for PA0000884230
   4415       Plaintiffs_00000648              Plaintiffs_00000649              U.S. Copyright Office public catalog registration information for PA0000886673
   4416       Plaintiffs_00000650              Plaintiffs_00000651              U.S. Copyright Office public catalog registration information for PA0000893220
   4417       Plaintiffs_00000652              Plaintiffs_00000653              U.S. Copyright Office public catalog registration information for PA0000893221
   4418       Plaintiffs_00000654              Plaintiffs_00000655              U.S. Copyright Office public catalog registration information for PA0000893222
   4419       Plaintiffs_00000656              Plaintiffs_00000657              U.S. Copyright Office public catalog registration information for PA0000893223
   4420       Plaintiffs_00000658              Plaintiffs_00000659              U.S. Copyright Office public catalog registration information for PA0000893225
   4421       Plaintiffs_00000660              Plaintiffs_00000661              U.S. Copyright Office public catalog registration information for PA0000893226
   4422       Plaintiffs_00000662              Plaintiffs_00000663              U.S. Copyright Office public catalog registration information for PA0000893227
   4423       Plaintiffs_00000664              Plaintiffs_00000665              U.S. Copyright Office public catalog registration information for PA0000893228
   4424       Plaintiffs_00000666              Plaintiffs_00000667              U.S. Copyright Office public catalog registration information for PA0000893229
   4425       Plaintiffs_00000668              Plaintiffs_00000669              U.S. Copyright Office public catalog registration information for PA0000893230
   4426       Plaintiffs_00000670              Plaintiffs_00000671              U.S. Copyright Office public catalog registration information for PA0000893384
   4427       Plaintiffs_00000672              Plaintiffs_00000673              U.S. Copyright Office public catalog registration information for PA0000893385
   4428       Plaintiffs_00000674              Plaintiffs_00000675              U.S. Copyright Office public catalog registration information for PA0000893386
   4429       Plaintiffs_00000676              Plaintiffs_00000677              U.S. Copyright Office public catalog registration information for PA0000893387
   4430       Plaintiffs_00000678              Plaintiffs_00000679              U.S. Copyright Office public catalog registration information for PA0000893388
   4431       Plaintiffs_00000680              Plaintiffs_00000681              U.S. Copyright Office public catalog registration information for PA0000893389
   4432       Plaintiffs_00000682              Plaintiffs_00000683              U.S. Copyright Office public catalog registration information for PA0000894510
   4433       Plaintiffs_00000686              Plaintiffs_00000687              U.S. Copyright Office public catalog registration information for PA0000895946
   4434       Plaintiffs_00000688              Plaintiffs_00000689              U.S. Copyright Office public catalog registration information for PA0000896279
   4435       Plaintiffs_00000690              Plaintiffs_00000691              U.S. Copyright Office public catalog registration information for PA0000896403
   4436       Plaintiffs_00000692              Plaintiffs_00000693              U.S. Copyright Office public catalog registration information for PA0000896404
   4437       Plaintiffs_00000700              Plaintiffs_00000700              U.S. Copyright Office public catalog registration information for PA0000913967
   4438       Plaintiffs_00000701              Plaintiffs_00000702              U.S. Copyright Office public catalog registration information for PA0000914501
   4439       Plaintiffs_00000703              Plaintiffs_00000704              U.S. Copyright Office public catalog registration information for PA0000914750
   4440       Plaintiffs_00000707              Plaintiffs_00000707              U.S. Copyright Office public catalog registration information for PA0000914814
   4441       Plaintiffs_00000712              Plaintiffs_00000713              U.S. Copyright Office public catalog registration information for PA0000917406
   4442       Plaintiffs_00000714              Plaintiffs_00000715              U.S. Copyright Office public catalog registration information for PA0000922532
   4443       Plaintiffs_00000716              Plaintiffs_00000717              U.S. Copyright Office public catalog registration information for PA0000927023
   4444       Plaintiffs_00000718              Plaintiffs_00000719              U.S. Copyright Office public catalog registration information for PA0000931051
   4445       Plaintiffs_00000720              Plaintiffs_00000721              U.S. Copyright Office public catalog registration information for PA0000932239
   4446       Plaintiffs_00000722              Plaintiffs_00000722              U.S. Copyright Office public catalog registration information for PA0000934266
   4447       Plaintiffs_00000723              Plaintiffs_00000724              U.S. Copyright Office public catalog registration information for PA0000936094


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            121
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 124 of 268 PageID# 5826
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4448       Plaintiffs_00000725              Plaintiffs_00000726              U.S. Copyright Office public catalog registration information for PA0000939602
   4449       Plaintiffs_00000727              Plaintiffs_00000728              U.S. Copyright Office public catalog registration information for PA0000939885
   4450       Plaintiffs_00000729              Plaintiffs_00000730              U.S. Copyright Office public catalog registration information for PA0000940713
   4451       Plaintiffs_00000731              Plaintiffs_00000732              U.S. Copyright Office public catalog registration information for PA0000940714
   4452       Plaintiffs_00000733              Plaintiffs_00000734              U.S. Copyright Office public catalog registration information for PA0000940719
   4453       Plaintiffs_00000735              Plaintiffs_00000736              U.S. Copyright Office public catalog registration information for PA0000943571
   4454       Plaintiffs_00000737              Plaintiffs_00000738              U.S. Copyright Office public catalog registration information for PA0000943572
   4455       Plaintiffs_00000739              Plaintiffs_00000740              U.S. Copyright Office public catalog registration information for PA0000943573
   4456       Plaintiffs_00000741              Plaintiffs_00000742              U.S. Copyright Office public catalog registration information for PA0000943574
   4457       Plaintiffs_00000743              Plaintiffs_00000744              U.S. Copyright Office public catalog registration information for PA0000943575
   4458       Plaintiffs_00000745              Plaintiffs_00000746              U.S. Copyright Office public catalog registration information for PA0000943576
   4459       Plaintiffs_00000747              Plaintiffs_00000748              U.S. Copyright Office public catalog registration information for PA0000943577
   4460       Plaintiffs_00000749              Plaintiffs_00000750              U.S. Copyright Office public catalog registration information for PA0000943578
   4461       Plaintiffs_00000751              Plaintiffs_00000752              U.S. Copyright Office public catalog registration information for PA0000943579
   4462       Plaintiffs_00000753              Plaintiffs_00000754              U.S. Copyright Office public catalog registration information for PA0000943580
   4463       Plaintiffs_00000755              Plaintiffs_00000756              U.S. Copyright Office public catalog registration information for PA0000943582
   4464       Plaintiffs_00000757              Plaintiffs_00000758              U.S. Copyright Office public catalog registration information for PA0000943583
   4465       Plaintiffs_00000759              Plaintiffs_00000760              U.S. Copyright Office public catalog registration information for PA0000947848
   4466       Plaintiffs_00000761              Plaintiffs_00000762              U.S. Copyright Office public catalog registration information for PA0000949112
   4467       Plaintiffs_00000763              Plaintiffs_00000764              U.S. Copyright Office public catalog registration information for PA0000950753
   4468       Plaintiffs_00000765              Plaintiffs_00000766              U.S. Copyright Office public catalog registration information for PA0000951093
   4469       Plaintiffs_00000767              Plaintiffs_00000768              U.S. Copyright Office public catalog registration information for PA0000954078
   4470       Plaintiffs_00000769              Plaintiffs_00000770              U.S. Copyright Office public catalog registration information for PA0000954422
   4471       Plaintiffs_00000771              Plaintiffs_00000772              U.S. Copyright Office public catalog registration information for PA0000954424
   4472       Plaintiffs_00000773              Plaintiffs_00000774              U.S. Copyright Office public catalog registration information for PA0000954429
   4473       Plaintiffs_00000775              Plaintiffs_00000776              U.S. Copyright Office public catalog registration information for PA0000954971
   4474       Plaintiffs_00000777              Plaintiffs_00000778              U.S. Copyright Office public catalog registration information for PA0000955178
   4475       Plaintiffs_00000779              Plaintiffs_00000780              U.S. Copyright Office public catalog registration information for PA0000955483
   4476       Plaintiffs_00000781              Plaintiffs_00000782              U.S. Copyright Office public catalog registration information for PA0000956080
   4477       Plaintiffs_00000783              Plaintiffs_00000784              U.S. Copyright Office public catalog registration information for PA0000956432
   4478       Plaintiffs_00000785              Plaintiffs_00000786              U.S. Copyright Office public catalog registration information for PA0000965750
   4479       Plaintiffs_00000787              Plaintiffs_00000788              U.S. Copyright Office public catalog registration information for PA0000965774
   4480       Plaintiffs_00000789              Plaintiffs_00000789              U.S. Copyright Office public catalog registration information for PA0000965864
   4481       Plaintiffs_00000790              Plaintiffs_00000791              U.S. Copyright Office public catalog registration information for PA0000968355
   4482       Plaintiffs_00000792              Plaintiffs_00000793              U.S. Copyright Office public catalog registration information for PA0000968357
   4483       Plaintiffs_00000794              Plaintiffs_00000795              U.S. Copyright Office public catalog registration information for PA0000968358
   4484       Plaintiffs_00000796              Plaintiffs_00000797              U.S. Copyright Office public catalog registration information for PA0000968742
   4485       Plaintiffs_00000798              Plaintiffs_00000799              U.S. Copyright Office public catalog registration information for PA0000969189


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            122
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 125 of 268 PageID# 5827
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4486       Plaintiffs_00000800              Plaintiffs_00000801              U.S. Copyright Office public catalog registration information for PA0000976309
   4487       Plaintiffs_00000802              Plaintiffs_00000803              U.S. Copyright Office public catalog registration information for PA0000976310
   4488       Plaintiffs_00000804              Plaintiffs_00000805              U.S. Copyright Office public catalog registration information for PA0000976311
   4489       Plaintiffs_00000806              Plaintiffs_00000807              U.S. Copyright Office public catalog registration information for PA0000976706
   4490       Plaintiffs_00000808              Plaintiffs_00000809              U.S. Copyright Office public catalog registration information for PA0000976952
   4491       Plaintiffs_00000812              Plaintiffs_00000813              U.S. Copyright Office public catalog registration information for PA0000977171
   4492       Plaintiffs_00000814              Plaintiffs_00000814              U.S. Copyright Office public catalog registration information for PA0000978102
   4493       Plaintiffs_00000815              Plaintiffs_00000816              U.S. Copyright Office public catalog registration information for PA0000978418
   4494       Plaintiffs_00000817              Plaintiffs_00000818              U.S. Copyright Office public catalog registration information for PA0000978638
   4495       Plaintiffs_00000821              Plaintiffs_00000822              U.S. Copyright Office public catalog registration information for PA0000980074
   4496       Plaintiffs_00000823              Plaintiffs_00000824              U.S. Copyright Office public catalog registration information for PA0000980713
   4497       Plaintiffs_00000825              Plaintiffs_00000826              U.S. Copyright Office public catalog registration information for PA0000981323
   4498       Plaintiffs_00000827              Plaintiffs_00000828              U.S. Copyright Office public catalog registration information for PA0000981356
   4499       Plaintiffs_00000829              Plaintiffs_00000830              U.S. Copyright Office public catalog registration information for PA0000981360
   4500       Plaintiffs_00000831              Plaintiffs_00000832              U.S. Copyright Office public catalog registration information for PA0000982319
   4501       Plaintiffs_00000833              Plaintiffs_00000834              U.S. Copyright Office public catalog registration information for PA0000982321
   4502       Plaintiffs_00000835              Plaintiffs_00000836              U.S. Copyright Office public catalog registration information for PA0000982322
   4503       Plaintiffs_00000837              Plaintiffs_00000838              U.S. Copyright Office public catalog registration information for PA0000982327
   4504       Plaintiffs_00000839              Plaintiffs_00000840              U.S. Copyright Office public catalog registration information for PA0000986835
   4505       Plaintiffs_00000841              Plaintiffs_00000842              U.S. Copyright Office public catalog registration information for PA0000986836
   4506       Plaintiffs_00000843              Plaintiffs_00000844              U.S. Copyright Office public catalog registration information for PA0000986838
   4507       Plaintiffs_00000845              Plaintiffs_00000846              U.S. Copyright Office public catalog registration information for PA0000986880
   4508       Plaintiffs_00000847              Plaintiffs_00000848              U.S. Copyright Office public catalog registration information for PA0000988177
   4509       Plaintiffs_00000849              Plaintiffs_00000850              U.S. Copyright Office public catalog registration information for PA0000999862
   4510       Plaintiffs_00000853              Plaintiffs_00000854              U.S. Copyright Office public catalog registration information for PA0001003696
   4511       Plaintiffs_00000855              Plaintiffs_00000856              U.S. Copyright Office public catalog registration information for PA0001005836
   4512       Plaintiffs_00000857              Plaintiffs_00000858              U.S. Copyright Office public catalog registration information for PA0001006826
   4513       Plaintiffs_00000859              Plaintiffs_00000859              U.S. Copyright Office public catalog registration information for PA0001006950
   4514       Plaintiffs_00000860              Plaintiffs_00000861              U.S. Copyright Office public catalog registration information for PA0001006951
   4515       Plaintiffs_00000862              Plaintiffs_00000863              U.S. Copyright Office public catalog registration information for PA0001006952
   4516       Plaintiffs_00000864              Plaintiffs_00000865              U.S. Copyright Office public catalog registration information for PA0001009100
   4517       Plaintiffs_00000866              Plaintiffs_00000867              U.S. Copyright Office public catalog registration information for PA0001010089
   4518       Plaintiffs_00000868              Plaintiffs_00000869              U.S. Copyright Office public catalog registration information for PA0001010168
   4519       Plaintiffs_00000870              Plaintiffs_00000871              U.S. Copyright Office public catalog registration information for PA0001011470
   4520       Plaintiffs_00000872              Plaintiffs_00000873              U.S. Copyright Office public catalog registration information for PA0001012575
   4521       Plaintiffs_00000874              Plaintiffs_00000875              U.S. Copyright Office public catalog registration information for PA0001012579
   4522       Plaintiffs_00000876              Plaintiffs_00000877              U.S. Copyright Office public catalog registration information for PA0001012580
   4523       Plaintiffs_00000878              Plaintiffs_00000879              U.S. Copyright Office public catalog registration information for PA0001012581


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            123
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 126 of 268 PageID# 5828
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4524       Plaintiffs_00000880              Plaintiffs_00000881              U.S. Copyright Office public catalog registration information for PA0001012582
   4525       Plaintiffs_00000882              Plaintiffs_00000883              U.S. Copyright Office public catalog registration information for PA0001012583
   4526       Plaintiffs_00000886              Plaintiffs_00000887              U.S. Copyright Office public catalog registration information for PA0001015243
   4527       Plaintiffs_00000888              Plaintiffs_00000889              U.S. Copyright Office public catalog registration information for PA0001015657
   4528       Plaintiffs_00000890              Plaintiffs_00000891              U.S. Copyright Office public catalog registration information for PA0001015665
   4529       Plaintiffs_00000892              Plaintiffs_00000893              U.S. Copyright Office public catalog registration information for PA0001015779
   4530       Plaintiffs_00000894              Plaintiffs_00000895              U.S. Copyright Office public catalog registration information for PA0001015780
   4531       Plaintiffs_00000896              Plaintiffs_00000897              U.S. Copyright Office public catalog registration information for PA0001015781
   4532       Plaintiffs_00000898              Plaintiffs_00000899              U.S. Copyright Office public catalog registration information for PA0001015782
   4533       Plaintiffs_00000900              Plaintiffs_00000901              U.S. Copyright Office public catalog registration information for PA0001015783
   4534       Plaintiffs_00000902              Plaintiffs_00000903              U.S. Copyright Office public catalog registration information for PA0001015785
   4535       Plaintiffs_00000904              Plaintiffs_00000905              U.S. Copyright Office public catalog registration information for PA0001015786
   4536       Plaintiffs_00000906              Plaintiffs_00000907              U.S. Copyright Office public catalog registration information for PA0001015787
   4537       Plaintiffs_00000908              Plaintiffs_00000909              U.S. Copyright Office public catalog registration information for PA0001015788
   4538       Plaintiffs_00000910              Plaintiffs_00000911              U.S. Copyright Office public catalog registration information for PA0001015789
   4539       Plaintiffs_00000912              Plaintiffs_00000913              U.S. Copyright Office public catalog registration information for PA0001015790
   4540       Plaintiffs_00000914              Plaintiffs_00000915              U.S. Copyright Office public catalog registration information for PA0001015791
   4541       Plaintiffs_00000916              Plaintiffs_00000917              U.S. Copyright Office public catalog registration information for PA0001015792
   4542       Plaintiffs_00000918              Plaintiffs_00000919              U.S. Copyright Office public catalog registration information for PA0001015793
   4543       Plaintiffs_00000920              Plaintiffs_00000921              U.S. Copyright Office public catalog registration information for PA0001015796
   4544       Plaintiffs_00000922              Plaintiffs_00000923              U.S. Copyright Office public catalog registration information for PA0001016045
   4545       Plaintiffs_00000932              Plaintiffs_00000933              U.S. Copyright Office public catalog registration information for PA0001022578
   4546       Plaintiffs_00000936              Plaintiffs_00000936              U.S. Copyright Office public catalog registration information for PA0001022882
   4547       Plaintiffs_00000937              Plaintiffs_00000938              U.S. Copyright Office public catalog registration information for PA0001022884
   4548       Plaintiffs_00000939              Plaintiffs_00000940              U.S. Copyright Office public catalog registration information for PA0001023895
   4549       Plaintiffs_00000941              Plaintiffs_00000942              U.S. Copyright Office public catalog registration information for PA0001024534
   4550       Plaintiffs_00000943              Plaintiffs_00000944              U.S. Copyright Office public catalog registration information for PA0001025281
   4551       Plaintiffs_00000945              Plaintiffs_00000945              U.S. Copyright Office public catalog registration information for PA0001025282
   4552       Plaintiffs_00000946              Plaintiffs_00000947              U.S. Copyright Office public catalog registration information for PA0001025283
   4553       Plaintiffs_00000948              Plaintiffs_00000949              U.S. Copyright Office public catalog registration information for PA0001025284
   4554       Plaintiffs_00000950              Plaintiffs_00000951              U.S. Copyright Office public catalog registration information for PA0001025285
   4555       Plaintiffs_00000952              Plaintiffs_00000953              U.S. Copyright Office public catalog registration information for PA0001025286
   4556       Plaintiffs_00000954              Plaintiffs_00000955              U.S. Copyright Office public catalog registration information for PA0001025287
   4557       Plaintiffs_00000956              Plaintiffs_00000957              U.S. Copyright Office public catalog registration information for PA0001025288
   4558       Plaintiffs_00000958              Plaintiffs_00000959              U.S. Copyright Office public catalog registration information for PA0001025289
   4559       Plaintiffs_00000960              Plaintiffs_00000961              U.S. Copyright Office public catalog registration information for PA0001025290
   4560       Plaintiffs_00000962              Plaintiffs_00000963              U.S. Copyright Office public catalog registration information for PA0001025291
   4561       Plaintiffs_00000964              Plaintiffs_00000965              U.S. Copyright Office public catalog registration information for PA0001025292


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            124
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 127 of 268 PageID# 5829
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4562       Plaintiffs_00000966              Plaintiffs_00000967              U.S. Copyright Office public catalog registration information for PA0001025466
   4563       Plaintiffs_00000968              Plaintiffs_00000969              U.S. Copyright Office public catalog registration information for PA0001025467
   4564       Plaintiffs_00000970              Plaintiffs_00000971              U.S. Copyright Office public catalog registration information for PA0001025468
   4565       Plaintiffs_00000972              Plaintiffs_00000973              U.S. Copyright Office public catalog registration information for PA0001025469
   4566       Plaintiffs_00000974              Plaintiffs_00000975              U.S. Copyright Office public catalog registration information for PA0001028241
   4567       Plaintiffs_00000982              Plaintiffs_00000983              U.S. Copyright Office public catalog registration information for PA0001032839
   4568       Plaintiffs_00000984              Plaintiffs_00000985              U.S. Copyright Office public catalog registration information for PA0001033012
   4569       Plaintiffs_00000986              Plaintiffs_00000987              U.S. Copyright Office public catalog registration information for PA0001033071
   4570       Plaintiffs_00000988              Plaintiffs_00000989              U.S. Copyright Office public catalog registration information for PA0001033072
   4571       Plaintiffs_00000990              Plaintiffs_00000991              U.S. Copyright Office public catalog registration information for PA0001034208
   4572       Plaintiffs_00000992              Plaintiffs_00000993              U.S. Copyright Office public catalog registration information for PA0001038342
   4573       Plaintiffs_00000994              Plaintiffs_00000995              U.S. Copyright Office public catalog registration information for PA0001038351
   4574       Plaintiffs_00000996              Plaintiffs_00000996              U.S. Copyright Office public catalog registration information for PA0001038500
   4575       Plaintiffs_00000997              Plaintiffs_00000998              U.S. Copyright Office public catalog registration information for PA0001039319
   4576       Plaintiffs_00000999              Plaintiffs_00001000              U.S. Copyright Office public catalog registration information for PA0001039322
   4577       Plaintiffs_00001001              Plaintiffs_00001002              U.S. Copyright Office public catalog registration information for PA0001039323
   4578       Plaintiffs_00001003              Plaintiffs_00001004              U.S. Copyright Office public catalog registration information for PA0001039324
   4579       Plaintiffs_00001005              Plaintiffs_00001006              U.S. Copyright Office public catalog registration information for PA0001039325
   4580       Plaintiffs_00001007              Plaintiffs_00001008              U.S. Copyright Office public catalog registration information for PA0001039327
   4581       Plaintiffs_00001009              Plaintiffs_00001010              U.S. Copyright Office public catalog registration information for PA0001039328
   4582       Plaintiffs_00001011              Plaintiffs_00001012              U.S. Copyright Office public catalog registration information for PA0001039329
   4583       Plaintiffs_00001013              Plaintiffs_00001014              U.S. Copyright Office public catalog registration information for PA0001039330
   4584       Plaintiffs_00001015              Plaintiffs_00001016              U.S. Copyright Office public catalog registration information for PA0001039513
   4585       Plaintiffs_00001017              Plaintiffs_00001017              U.S. Copyright Office public catalog registration information for PA0001040104
   4586       Plaintiffs_00001018              Plaintiffs_00001019              U.S. Copyright Office public catalog registration information for PA0001040874
   4587       Plaintiffs_00001020              Plaintiffs_00001021              U.S. Copyright Office public catalog registration information for PA0001043932
   4588       Plaintiffs_00001022              Plaintiffs_00001023              U.S. Copyright Office public catalog registration information for PA0001044172
   4589       Plaintiffs_00001024              Plaintiffs_00001025              U.S. Copyright Office public catalog registration information for PA0001045439
   4590       Plaintiffs_00001026              Plaintiffs_00001027              U.S. Copyright Office public catalog registration information for PA0001046455
   4591       Plaintiffs_00001028              Plaintiffs_00001029              U.S. Copyright Office public catalog registration information for PA0001046461
   4592       Plaintiffs_00001030              Plaintiffs_00001031              U.S. Copyright Office public catalog registration information for PA0001048574
   4593       Plaintiffs_00001034              Plaintiffs_00001035              U.S. Copyright Office public catalog registration information for PA0001051656
   4594       Plaintiffs_00001036              Plaintiffs_00001036              U.S. Copyright Office public catalog registration information for PA0001051657
   4595       Plaintiffs_00001037              Plaintiffs_00001038              U.S. Copyright Office public catalog registration information for PA0001051889
   4596       Plaintiffs_00001039              Plaintiffs_00001040              U.S. Copyright Office public catalog registration information for PA0001053165
   4597       Plaintiffs_00001041              Plaintiffs_00001042              U.S. Copyright Office public catalog registration information for PA0001053379
   4598       Plaintiffs_00001043              Plaintiffs_00001044              U.S. Copyright Office public catalog registration information for PA0001054035
   4599       Plaintiffs_00001047              Plaintiffs_00001048              U.S. Copyright Office public catalog registration information for PA0001058124


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            125
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 128 of 268 PageID# 5830
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4600       Plaintiffs_00001049              Plaintiffs_00001050              U.S. Copyright Office public catalog registration information for PA0001058125
   4601       Plaintiffs_00001055              Plaintiffs_00001056              U.S. Copyright Office public catalog registration information for PA0001059862
   4602       Plaintiffs_00001057              Plaintiffs_00001058              U.S. Copyright Office public catalog registration information for PA0001059863
   4603       Plaintiffs_00001059              Plaintiffs_00001060              U.S. Copyright Office public catalog registration information for PA0001059865
   4604       Plaintiffs_00001061              Plaintiffs_00001062              U.S. Copyright Office public catalog registration information for PA0001059866
   4605       Plaintiffs_00001067              Plaintiffs_00001068              U.S. Copyright Office public catalog registration information for PA0001060682
   4606       Plaintiffs_00001069              Plaintiffs_00001070              U.S. Copyright Office public catalog registration information for PA0001062006
   4607       Plaintiffs_00001071              Plaintiffs_00001072              U.S. Copyright Office public catalog registration information for PA0001062007
   4608       Plaintiffs_00001073              Plaintiffs_00001073              U.S. Copyright Office public catalog registration information for PA0001062108
   4609       Plaintiffs_00001074              Plaintiffs_00001075              U.S. Copyright Office public catalog registration information for PA0001063434
   4610       Plaintiffs_00001076              Plaintiffs_00001077              U.S. Copyright Office public catalog registration information for PA0001063435
   4611       Plaintiffs_00001078              Plaintiffs_00001079              U.S. Copyright Office public catalog registration information for PA0001063436
   4612       Plaintiffs_00001080              Plaintiffs_00001081              U.S. Copyright Office public catalog registration information for PA0001063437
   4613       Plaintiffs_00001082              Plaintiffs_00001083              U.S. Copyright Office public catalog registration information for PA0001063438
   4614       Plaintiffs_00001084              Plaintiffs_00001085              U.S. Copyright Office public catalog registration information for PA0001063439
   4615       Plaintiffs_00001086              Plaintiffs_00001087              U.S. Copyright Office public catalog registration information for PA0001063441
   4616       Plaintiffs_00001088              Plaintiffs_00001089              U.S. Copyright Office public catalog registration information for PA0001063442
   4617       Plaintiffs_00001090              Plaintiffs_00001091              U.S. Copyright Office public catalog registration information for PA0001063443
   4618       Plaintiffs_00001092              Plaintiffs_00001093              U.S. Copyright Office public catalog registration information for PA0001064720
   4619       Plaintiffs_00001094              Plaintiffs_00001095              U.S. Copyright Office public catalog registration information for PA0001065080
   4620       Plaintiffs_00001096              Plaintiffs_00001097              U.S. Copyright Office public catalog registration information for PA0001065844
   4621       Plaintiffs_00001098              Plaintiffs_00001098              U.S. Copyright Office public catalog registration information for PA0001065849
   4622       Plaintiffs_00001099              Plaintiffs_00001100              U.S. Copyright Office public catalog registration information for PA0001066429
   4623       Plaintiffs_00001101              Plaintiffs_00001102              U.S. Copyright Office public catalog registration information for PA0001066507
   4624       Plaintiffs_00001103              Plaintiffs_00001104              U.S. Copyright Office public catalog registration information for PA0001068165
   4625       Plaintiffs_00001105              Plaintiffs_00001106              U.S. Copyright Office public catalog registration information for PA0001068355
   4626       Plaintiffs_00001107              Plaintiffs_00001108              U.S. Copyright Office public catalog registration information for PA0001068357
   4627       Plaintiffs_00001109              Plaintiffs_00001109              U.S. Copyright Office public catalog registration information for PA0001069964
   4628       Plaintiffs_00001110              Plaintiffs_00001111              U.S. Copyright Office public catalog registration information for PA0001070002
   4629       Plaintiffs_00001112              Plaintiffs_00001113              U.S. Copyright Office public catalog registration information for PA0001070585
   4630       Plaintiffs_00001114              Plaintiffs_00001115              U.S. Copyright Office public catalog registration information for PA0001070586
   4631       Plaintiffs_00001116              Plaintiffs_00001117              U.S. Copyright Office public catalog registration information for PA0001070591
   4632       Plaintiffs_00001118              Plaintiffs_00001119              U.S. Copyright Office public catalog registration information for PA0001070595
   4633       Plaintiffs_00001120              Plaintiffs_00001121              U.S. Copyright Office public catalog registration information for PA0001070596
   4634       Plaintiffs_00001122              Plaintiffs_00001123              U.S. Copyright Office public catalog registration information for PA0001070600
   4635       Plaintiffs_00001124              Plaintiffs_00001125              U.S. Copyright Office public catalog registration information for PA0001071485
   4636       Plaintiffs_00001126              Plaintiffs_00001127              U.S. Copyright Office public catalog registration information for PA0001072616
   4637       Plaintiffs_00001128              Plaintiffs_00001129              U.S. Copyright Office public catalog registration information for PA0001072623


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            126
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 129 of 268 PageID# 5831
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4638       Plaintiffs_00001130              Plaintiffs_00001131              U.S. Copyright Office public catalog registration information for PA0001072625
   4639       Plaintiffs_00001132              Plaintiffs_00001133              U.S. Copyright Office public catalog registration information for PA0001072626
   4640       Plaintiffs_00001134              Plaintiffs_00001134              U.S. Copyright Office public catalog registration information for PA0001073064
   4641       Plaintiffs_00001135              Plaintiffs_00001135              U.S. Copyright Office public catalog registration information for PA0001073065
   4642       Plaintiffs_00001136              Plaintiffs_00001136              U.S. Copyright Office public catalog registration information for PA0001073066
   4643       Plaintiffs_00001137              Plaintiffs_00001137              U.S. Copyright Office public catalog registration information for PA0001073068
   4644       Plaintiffs_00001138              Plaintiffs_00001139              U.S. Copyright Office public catalog registration information for PA0001073084
   4645       Plaintiffs_00001140              Plaintiffs_00001141              U.S. Copyright Office public catalog registration information for PA0001073085
   4646       Plaintiffs_00001142              Plaintiffs_00001143              U.S. Copyright Office public catalog registration information for PA0001073086
   4647       Plaintiffs_00001144              Plaintiffs_00001145              U.S. Copyright Office public catalog registration information for PA0001073087
   4648       Plaintiffs_00001146              Plaintiffs_00001147              U.S. Copyright Office public catalog registration information for PA0001073088
   4649       Plaintiffs_00001148              Plaintiffs_00001149              U.S. Copyright Office public catalog registration information for PA0001073089
   4650       Plaintiffs_00001150              Plaintiffs_00001151              U.S. Copyright Office public catalog registration information for PA0001073090
   4651       Plaintiffs_00001152              Plaintiffs_00001153              U.S. Copyright Office public catalog registration information for PA0001073091
   4652       Plaintiffs_00001154              Plaintiffs_00001155              U.S. Copyright Office public catalog registration information for PA0001073092
   4653       Plaintiffs_00001156              Plaintiffs_00001157              U.S. Copyright Office public catalog registration information for PA0001073093
   4654       Plaintiffs_00001158              Plaintiffs_00001159              U.S. Copyright Office public catalog registration information for PA0001073094
   4655       Plaintiffs_00001160              Plaintiffs_00001161              U.S. Copyright Office public catalog registration information for PA0001073095
   4656       Plaintiffs_00001162              Plaintiffs_00001163              U.S. Copyright Office public catalog registration information for PA0001073138
   4657       Plaintiffs_00001164              Plaintiffs_00001165              U.S. Copyright Office public catalog registration information for PA0001073273
   4658       Plaintiffs_00001166              Plaintiffs_00001167              U.S. Copyright Office public catalog registration information for PA0001073301
   4659       Plaintiffs_00001168              Plaintiffs_00001169              U.S. Copyright Office public catalog registration information for PA0001073303
   4660       Plaintiffs_00001170              Plaintiffs_00001171              U.S. Copyright Office public catalog registration information for PA0001073304
   4661       Plaintiffs_00001172              Plaintiffs_00001173              U.S. Copyright Office public catalog registration information for PA0001073310
   4662       Plaintiffs_00001174              Plaintiffs_00001175              U.S. Copyright Office public catalog registration information for PA0001073354
   4663       Plaintiffs_00001176              Plaintiffs_00001176              U.S. Copyright Office public catalog registration information for PA0001073403
   4664       Plaintiffs_00001177              Plaintiffs_00001178              U.S. Copyright Office public catalog registration information for PA0001073465
   4665       Plaintiffs_00001179              Plaintiffs_00001180              U.S. Copyright Office public catalog registration information for PA0001073475
   4666       Plaintiffs_00001181              Plaintiffs_00001181              U.S. Copyright Office public catalog registration information for PA0001074698
   4667       Plaintiffs_00001183              Plaintiffs_00001184              U.S. Copyright Office public catalog registration information for PA0001075312
   4668       Plaintiffs_00001185              Plaintiffs_00001186              U.S. Copyright Office public catalog registration information for PA0001076926
   4669       Plaintiffs_00001187              Plaintiffs_00001187              U.S. Copyright Office public catalog registration information for PA0001079468
   4670       Plaintiffs_00001188              Plaintiffs_00001189              U.S. Copyright Office public catalog registration information for PA0001080612
   4671       Plaintiffs_00001206              Plaintiffs_00001207              U.S. Copyright Office public catalog registration information for PA0001087580
   4672       Plaintiffs_00001220              Plaintiffs_00001221              U.S. Copyright Office public catalog registration information for PA0001087663
   4673       Plaintiffs_00001222              Plaintiffs_00001223              U.S. Copyright Office public catalog registration information for PA0001087664
   4674       Plaintiffs_00001224              Plaintiffs_00001225              U.S. Copyright Office public catalog registration information for PA0001087665
   4675       Plaintiffs_00001226              Plaintiffs_00001227              U.S. Copyright Office public catalog registration information for PA0001087666


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            127
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 130 of 268 PageID# 5832
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4676       Plaintiffs_00001228              Plaintiffs_00001229              U.S. Copyright Office public catalog registration information for PA0001087667
   4677       Plaintiffs_00001230              Plaintiffs_00001231              U.S. Copyright Office public catalog registration information for PA0001087668
   4678       Plaintiffs_00001232              Plaintiffs_00001233              U.S. Copyright Office public catalog registration information for PA0001087669
   4679       Plaintiffs_00001234              Plaintiffs_00001235              U.S. Copyright Office public catalog registration information for PA0001087670
   4680       Plaintiffs_00001236              Plaintiffs_00001237              U.S. Copyright Office public catalog registration information for PA0001087671
   4681       Plaintiffs_00001238              Plaintiffs_00001239              U.S. Copyright Office public catalog registration information for PA0001087672
   4682       Plaintiffs_00001240              Plaintiffs_00001241              U.S. Copyright Office public catalog registration information for PA0001087673
   4683       Plaintiffs_00001242              Plaintiffs_00001243              U.S. Copyright Office public catalog registration information for PA0001087674
   4684       Plaintiffs_00001244              Plaintiffs_00001245              U.S. Copyright Office public catalog registration information for PA0001087675
   4685       Plaintiffs_00001246              Plaintiffs_00001247              U.S. Copyright Office public catalog registration information for PA0001088199
   4686       Plaintiffs_00001248              Plaintiffs_00001249              U.S. Copyright Office public catalog registration information for PA0001090374
   4687       Plaintiffs_00001250              Plaintiffs_00001251              U.S. Copyright Office public catalog registration information for PA0001092131
   4688       Plaintiffs_00001252              Plaintiffs_00001253              U.S. Copyright Office public catalog registration information for PA0001092246
   4689       Plaintiffs_00001254              Plaintiffs_00001255              U.S. Copyright Office public catalog registration information for PA0001092506
   4690       Plaintiffs_00001256              Plaintiffs_00001257              U.S. Copyright Office public catalog registration information for PA0001092508
   4691       Plaintiffs_00001258              Plaintiffs_00001259              U.S. Copyright Office public catalog registration information for PA0001092509
   4692       Plaintiffs_00001260              Plaintiffs_00001261              U.S. Copyright Office public catalog registration information for PA0001092510
   4693       Plaintiffs_00001262              Plaintiffs_00001263              U.S. Copyright Office public catalog registration information for PA0001092511
   4694       Plaintiffs_00001264              Plaintiffs_00001265              U.S. Copyright Office public catalog registration information for PA0001093104
   4695       Plaintiffs_00001268              Plaintiffs_00001269              U.S. Copyright Office public catalog registration information for PA0001101505
   4696       Plaintiffs_00001270              Plaintiffs_00001271              U.S. Copyright Office public catalog registration information for PA0001101506
   4697       Plaintiffs_00001272              Plaintiffs_00001273              U.S. Copyright Office public catalog registration information for PA0001101507
   4698       Plaintiffs_00001274              Plaintiffs_00001275              U.S. Copyright Office public catalog registration information for PA0001101508
   4699       Plaintiffs_00001276              Plaintiffs_00001277              U.S. Copyright Office public catalog registration information for PA0001101509
   4700       Plaintiffs_00001278              Plaintiffs_00001279              U.S. Copyright Office public catalog registration information for PA0001101511
   4701       Plaintiffs_00001280              Plaintiffs_00001281              U.S. Copyright Office public catalog registration information for PA0001101512
   4702       Plaintiffs_00001282              Plaintiffs_00001283              U.S. Copyright Office public catalog registration information for PA0001101513
   4703       Plaintiffs_00001284              Plaintiffs_00001285              U.S. Copyright Office public catalog registration information for PA0001101515
   4704       Plaintiffs_00001286              Plaintiffs_00001287              U.S. Copyright Office public catalog registration information for PA0001101517
   4705       Plaintiffs_00001292              Plaintiffs_00001292              U.S. Copyright Office public catalog registration information for PA0001102120
   4706       Plaintiffs_00001301              Plaintiffs_00001302              U.S. Copyright Office public catalog registration information for PA0001104206
   4707       Plaintiffs_00001303              Plaintiffs_00001304              U.S. Copyright Office public catalog registration information for PA0001104538
   4708       Plaintiffs_00001305              Plaintiffs_00001306              U.S. Copyright Office public catalog registration information for PA0001104539
   4709       Plaintiffs_00001307              Plaintiffs_00001308              U.S. Copyright Office public catalog registration information for PA0001104540
   4710       Plaintiffs_00001309              Plaintiffs_00001310              U.S. Copyright Office public catalog registration information for PA0001104578
   4711       Plaintiffs_00001311              Plaintiffs_00001312              U.S. Copyright Office public catalog registration information for PA0001104579
   4712       Plaintiffs_00001313              Plaintiffs_00001314              U.S. Copyright Office public catalog registration information for PA0001104580
   4713       Plaintiffs_00001315              Plaintiffs_00001316              U.S. Copyright Office public catalog registration information for PA0001104581


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            128
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 131 of 268 PageID# 5833
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4714       Plaintiffs_00001317              Plaintiffs_00001318              U.S. Copyright Office public catalog registration information for PA0001104642
   4715       Plaintiffs_00001319              Plaintiffs_00001320              U.S. Copyright Office public catalog registration information for PA0001104643
   4716       Plaintiffs_00001321              Plaintiffs_00001322              U.S. Copyright Office public catalog registration information for PA0001104645
   4717       Plaintiffs_00001323              Plaintiffs_00001324              U.S. Copyright Office public catalog registration information for PA0001104897
   4718       Plaintiffs_00001325              Plaintiffs_00001326              U.S. Copyright Office public catalog registration information for PA0001105084
   4719       Plaintiffs_00001327              Plaintiffs_00001328              U.S. Copyright Office public catalog registration information for PA0001105255
   4720       Plaintiffs_00001329              Plaintiffs_00001330              U.S. Copyright Office public catalog registration information for PA0001105451
   4721       Plaintiffs_00001331              Plaintiffs_00001332              U.S. Copyright Office public catalog registration information for PA0001105460
   4722       Plaintiffs_00001333              Plaintiffs_00001334              U.S. Copyright Office public catalog registration information for PA0001105462
   4723       Plaintiffs_00001335              Plaintiffs_00001336              U.S. Copyright Office public catalog registration information for PA0001105463
   4724       Plaintiffs_00001337              Plaintiffs_00001338              U.S. Copyright Office public catalog registration information for PA0001109842
   4725       Plaintiffs_00001341              Plaintiffs_00001342              U.S. Copyright Office public catalog registration information for PA0001111571
   4726       Plaintiffs_00001343              Plaintiffs_00001344              U.S. Copyright Office public catalog registration information for PA0001111575
   4727       Plaintiffs_00001345              Plaintiffs_00001346              U.S. Copyright Office public catalog registration information for PA0001113731
   4728       Plaintiffs_00001347              Plaintiffs_00001348              U.S. Copyright Office public catalog registration information for PA0001114102
   4729       Plaintiffs_00001349              Plaintiffs_00001350              U.S. Copyright Office public catalog registration information for PA0001114103
   4730       Plaintiffs_00001351              Plaintiffs_00001352              U.S. Copyright Office public catalog registration information for PA0001114104
   4731       Plaintiffs_00001353              Plaintiffs_00001354              U.S. Copyright Office public catalog registration information for PA0001114105
   4732       Plaintiffs_00001355              Plaintiffs_00001356              U.S. Copyright Office public catalog registration information for PA0001114106
   4733       Plaintiffs_00001357              Plaintiffs_00001358              U.S. Copyright Office public catalog registration information for PA0001114109
   4734       Plaintiffs_00001359              Plaintiffs_00001360              U.S. Copyright Office public catalog registration information for PA0001114110
   4735       Plaintiffs_00001361              Plaintiffs_00001362              U.S. Copyright Office public catalog registration information for PA0001114111
   4736       Plaintiffs_00001363              Plaintiffs_00001364              U.S. Copyright Office public catalog registration information for PA0001114112
   4737       Plaintiffs_00001365              Plaintiffs_00001366              U.S. Copyright Office public catalog registration information for PA0001114113
   4738       Plaintiffs_00001367              Plaintiffs_00001368              U.S. Copyright Office public catalog registration information for PA0001114114
   4739       Plaintiffs_00001369              Plaintiffs_00001370              U.S. Copyright Office public catalog registration information for PA0001114802
   4740       Plaintiffs_00001371              Plaintiffs_00001372              U.S. Copyright Office public catalog registration information for PA0001114803
   4741       Plaintiffs_00001373              Plaintiffs_00001373              U.S. Copyright Office public catalog registration information for PA0001115050
   4742       Plaintiffs_00001374              Plaintiffs_00001375              U.S. Copyright Office public catalog registration information for PA0001115051
   4743       Plaintiffs_00001376              Plaintiffs_00001377              U.S. Copyright Office public catalog registration information for PA0001115087
   4744       Plaintiffs_00001378              Plaintiffs_00001379              U.S. Copyright Office public catalog registration information for PA0001115088
   4745       Plaintiffs_00001380              Plaintiffs_00001381              U.S. Copyright Office public catalog registration information for PA0001115097
   4746       Plaintiffs_00001382              Plaintiffs_00001382              U.S. Copyright Office public catalog registration information for PA0001118350
   4747       Plaintiffs_00001383              Plaintiffs_00001383              U.S. Copyright Office public catalog registration information for PA0001118374
   4748       Plaintiffs_00001390              Plaintiffs_00001391              U.S. Copyright Office public catalog registration information for PA0001118861
   4749       Plaintiffs_00001392              Plaintiffs_00001393              U.S. Copyright Office public catalog registration information for PA0001120335
   4750       Plaintiffs_00001394              Plaintiffs_00001395              U.S. Copyright Office public catalog registration information for PA0001120337
   4751       Plaintiffs_00001396              Plaintiffs_00001397              U.S. Copyright Office public catalog registration information for PA0001120338


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            129
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 132 of 268 PageID# 5834
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4752       Plaintiffs_00001398              Plaintiffs_00001399              U.S. Copyright Office public catalog registration information for PA0001120340
   4753       Plaintiffs_00001400              Plaintiffs_00001401              U.S. Copyright Office public catalog registration information for PA0001120877
   4754       Plaintiffs_00001402              Plaintiffs_00001403              U.S. Copyright Office public catalog registration information for PA0001131132
   4755       Plaintiffs_00001404              Plaintiffs_00001405              U.S. Copyright Office public catalog registration information for PA0001131222
   4756       Plaintiffs_00001406              Plaintiffs_00001407              U.S. Copyright Office public catalog registration information for PA0001131223
   4757       Plaintiffs_00001408              Plaintiffs_00001409              U.S. Copyright Office public catalog registration information for PA0001131224
   4758       Plaintiffs_00001410              Plaintiffs_00001411              U.S. Copyright Office public catalog registration information for PA0001131225
   4759       Plaintiffs_00001412              Plaintiffs_00001413              U.S. Copyright Office public catalog registration information for PA0001131226
   4760       Plaintiffs_00001414              Plaintiffs_00001415              U.S. Copyright Office public catalog registration information for PA0001131229
   4761       Plaintiffs_00001416              Plaintiffs_00001417              U.S. Copyright Office public catalog registration information for PA0001131232
   4762       Plaintiffs_00001418              Plaintiffs_00001419              U.S. Copyright Office public catalog registration information for PA0001131247
   4763       Plaintiffs_00001420              Plaintiffs_00001421              U.S. Copyright Office public catalog registration information for PA0001131257
   4764       Plaintiffs_00001422              Plaintiffs_00001423              U.S. Copyright Office public catalog registration information for PA0001131262
   4765       Plaintiffs_00001424              Plaintiffs_00001425              U.S. Copyright Office public catalog registration information for PA0001131589
   4766       Plaintiffs_00001426              Plaintiffs_00001427              U.S. Copyright Office public catalog registration information for PA0001131694
   4767       Plaintiffs_00001428              Plaintiffs_00001429              U.S. Copyright Office public catalog registration information for PA0001131696
   4768       Plaintiffs_00001430              Plaintiffs_00001431              U.S. Copyright Office public catalog registration information for PA0001131835
   4769       Plaintiffs_00001432              Plaintiffs_00001433              U.S. Copyright Office public catalog registration information for PA0001131836
   4770       Plaintiffs_00001434              Plaintiffs_00001435              U.S. Copyright Office public catalog registration information for PA0001131837
   4771       Plaintiffs_00001436              Plaintiffs_00001437              U.S. Copyright Office public catalog registration information for PA0001131838
   4772       Plaintiffs_00001438              Plaintiffs_00001439              U.S. Copyright Office public catalog registration information for PA0001131839
   4773       Plaintiffs_00001442              Plaintiffs_00001443              U.S. Copyright Office public catalog registration information for PA0001133263
   4774       Plaintiffs_00001444              Plaintiffs_00001445              U.S. Copyright Office public catalog registration information for PA0001133267
   4775       Plaintiffs_00001446              Plaintiffs_00001447              U.S. Copyright Office public catalog registration information for PA0001133272
   4776       Plaintiffs_00001448              Plaintiffs_00001449              U.S. Copyright Office public catalog registration information for PA0001134589
   4777       Plaintiffs_00001452              Plaintiffs_00001452              U.S. Copyright Office public catalog registration information for PA0001138957
   4778       Plaintiffs_00001453              Plaintiffs_00001454              U.S. Copyright Office public catalog registration information for PA0001142644
   4779       Plaintiffs_00001455              Plaintiffs_00001456              U.S. Copyright Office public catalog registration information for PA0001143443
   4780       Plaintiffs_00001457              Plaintiffs_00001458              U.S. Copyright Office public catalog registration information for PA0001143650
   4781       Plaintiffs_00001459              Plaintiffs_00001460              U.S. Copyright Office public catalog registration information for PA0001144121
   4782       Plaintiffs_00001461              Plaintiffs_00001462              U.S. Copyright Office public catalog registration information for PA0001145821
   4783       Plaintiffs_00001463              Plaintiffs_00001463              U.S. Copyright Office public catalog registration information for PA0001145924
   4784       Plaintiffs_00001468              Plaintiffs_00001469              U.S. Copyright Office public catalog registration information for PA0001147359
   4785       Plaintiffs_00001470              Plaintiffs_00001471              U.S. Copyright Office public catalog registration information for PA0001147399
   4786       Plaintiffs_00001474              Plaintiffs_00001475              U.S. Copyright Office public catalog registration information for PA0001152688
   4787       Plaintiffs_00001476              Plaintiffs_00001477              U.S. Copyright Office public catalog registration information for PA0001153078
   4788       Plaintiffs_00001478              Plaintiffs_00001478              U.S. Copyright Office public catalog registration information for PA0001153778
   4789       Plaintiffs_00001485              Plaintiffs_00001485              U.S. Copyright Office public catalog registration information for PA0001157819


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            130
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 133 of 268 PageID# 5835
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4790       Plaintiffs_00001486              Plaintiffs_00001486              U.S. Copyright Office public catalog registration information for PA0001157849
   4791       Plaintiffs_00001487              Plaintiffs_00001488              U.S. Copyright Office public catalog registration information for PA0001158214
   4792       Plaintiffs_00001489              Plaintiffs_00001490              U.S. Copyright Office public catalog registration information for PA0001158215
   4793       Plaintiffs_00001491              Plaintiffs_00001492              U.S. Copyright Office public catalog registration information for PA0001158216
   4794       Plaintiffs_00001493              Plaintiffs_00001494              U.S. Copyright Office public catalog registration information for PA0001158217
   4795       Plaintiffs_00001495              Plaintiffs_00001496              U.S. Copyright Office public catalog registration information for PA0001158218
   4796       Plaintiffs_00001497              Plaintiffs_00001498              U.S. Copyright Office public catalog registration information for PA0001158289
   4797       Plaintiffs_00001499              Plaintiffs_00001500              U.S. Copyright Office public catalog registration information for PA0001158290
   4798       Plaintiffs_00001501              Plaintiffs_00001502              U.S. Copyright Office public catalog registration information for PA0001158291
   4799       Plaintiffs_00001503              Plaintiffs_00001504              U.S. Copyright Office public catalog registration information for PA0001158369
   4800       Plaintiffs_00001505              Plaintiffs_00001506              U.S. Copyright Office public catalog registration information for PA0001158370
   4801       Plaintiffs_00001507              Plaintiffs_00001508              U.S. Copyright Office public catalog registration information for PA0001158371
   4802       Plaintiffs_00001509              Plaintiffs_00001510              U.S. Copyright Office public catalog registration information for PA0001158372
   4803       Plaintiffs_00001511              Plaintiffs_00001512              U.S. Copyright Office public catalog registration information for PA0001158373
   4804       Plaintiffs_00001513              Plaintiffs_00001514              U.S. Copyright Office public catalog registration information for PA0001158374
   4805       Plaintiffs_00001515              Plaintiffs_00001516              U.S. Copyright Office public catalog registration information for PA0001158375
   4806       Plaintiffs_00001517              Plaintiffs_00001518              U.S. Copyright Office public catalog registration information for PA0001158407
   4807       Plaintiffs_00001519              Plaintiffs_00001520              U.S. Copyright Office public catalog registration information for PA0001158408
   4808       Plaintiffs_00001521              Plaintiffs_00001522              U.S. Copyright Office public catalog registration information for PA0001158580
   4809       Plaintiffs_00001523              Plaintiffs_00001524              U.S. Copyright Office public catalog registration information for PA0001158586
   4810       Plaintiffs_00001525              Plaintiffs_00001526              U.S. Copyright Office public catalog registration information for PA0001158617
   4811       Plaintiffs_00001527              Plaintiffs_00001528              U.S. Copyright Office public catalog registration information for PA0001158618
   4812       Plaintiffs_00001529              Plaintiffs_00001530              U.S. Copyright Office public catalog registration information for PA0001158619
   4813       Plaintiffs_00001531              Plaintiffs_00001532              U.S. Copyright Office public catalog registration information for PA0001158620
   4814       Plaintiffs_00001533              Plaintiffs_00001534              U.S. Copyright Office public catalog registration information for PA0001158621
   4815       Plaintiffs_00001535              Plaintiffs_00001536              U.S. Copyright Office public catalog registration information for PA0001158622
   4816       Plaintiffs_00001537              Plaintiffs_00001538              U.S. Copyright Office public catalog registration information for PA0001158623
   4817       Plaintiffs_00001539              Plaintiffs_00001540              U.S. Copyright Office public catalog registration information for PA0001158624
   4818       Plaintiffs_00001541              Plaintiffs_00001542              U.S. Copyright Office public catalog registration information for PA0001158625
   4819       Plaintiffs_00001543              Plaintiffs_00001544              U.S. Copyright Office public catalog registration information for PA0001158627
   4820       Plaintiffs_00001545              Plaintiffs_00001546              U.S. Copyright Office public catalog registration information for PA0001158628
   4821       Plaintiffs_00001547              Plaintiffs_00001548              U.S. Copyright Office public catalog registration information for PA0001158938
   4822       Plaintiffs_00001549              Plaintiffs_00001550              U.S. Copyright Office public catalog registration information for PA0001159068
   4823       Plaintiffs_00001551              Plaintiffs_00001552              U.S. Copyright Office public catalog registration information for PA0001159079
   4824       Plaintiffs_00001553              Plaintiffs_00001554              U.S. Copyright Office public catalog registration information for PA0001159080
   4825       Plaintiffs_00001555              Plaintiffs_00001556              U.S. Copyright Office public catalog registration information for PA0001159081
   4826       Plaintiffs_00001557              Plaintiffs_00001558              U.S. Copyright Office public catalog registration information for PA0001159082
   4827       Plaintiffs_00001559              Plaintiffs_00001560              U.S. Copyright Office public catalog registration information for PA0001159084


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            131
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 134 of 268 PageID# 5836
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4828       Plaintiffs_00001561              Plaintiffs_00001562              U.S. Copyright Office public catalog registration information for PA0001159085
   4829       Plaintiffs_00001563              Plaintiffs_00001564              U.S. Copyright Office public catalog registration information for PA0001159089
   4830       Plaintiffs_00001565              Plaintiffs_00001566              U.S. Copyright Office public catalog registration information for PA0001159167
   4831       Plaintiffs_00001567              Plaintiffs_00001568              U.S. Copyright Office public catalog registration information for PA0001159257
   4832       Plaintiffs_00001571              Plaintiffs_00001572              U.S. Copyright Office public catalog registration information for PA0001159307
   4833       Plaintiffs_00001573              Plaintiffs_00001574              U.S. Copyright Office public catalog registration information for PA0001159308
   4834       Plaintiffs_00001575              Plaintiffs_00001576              U.S. Copyright Office public catalog registration information for PA0001159309
   4835       Plaintiffs_00001577              Plaintiffs_00001578              U.S. Copyright Office public catalog registration information for PA0001159332
   4836       Plaintiffs_00001579              Plaintiffs_00001580              U.S. Copyright Office public catalog registration information for PA0001159345
   4837       Plaintiffs_00001581              Plaintiffs_00001582              U.S. Copyright Office public catalog registration information for PA0001159346
   4838       Plaintiffs_00001583              Plaintiffs_00001584              U.S. Copyright Office public catalog registration information for PA0001159468
   4839       Plaintiffs_00001585              Plaintiffs_00001586              U.S. Copyright Office public catalog registration information for PA0001159519
   4840       Plaintiffs_00001587              Plaintiffs_00001588              U.S. Copyright Office public catalog registration information for PA0001159522
   4841       Plaintiffs_00001589              Plaintiffs_00001590              U.S. Copyright Office public catalog registration information for PA0001159524
   4842       Plaintiffs_00001591              Plaintiffs_00001592              U.S. Copyright Office public catalog registration information for PA0001159548
   4843       Plaintiffs_00001593              Plaintiffs_00001594              U.S. Copyright Office public catalog registration information for PA0001159549
   4844       Plaintiffs_00001595              Plaintiffs_00001596              U.S. Copyright Office public catalog registration information for PA0001159550
   4845       Plaintiffs_00001597              Plaintiffs_00001598              U.S. Copyright Office public catalog registration information for PA0001159551
   4846       Plaintiffs_00001599              Plaintiffs_00001600              U.S. Copyright Office public catalog registration information for PA0001159557
   4847       Plaintiffs_00001601              Plaintiffs_00001602              U.S. Copyright Office public catalog registration information for PA0001159573
   4848       Plaintiffs_00001603              Plaintiffs_00001604              U.S. Copyright Office public catalog registration information for PA0001159599
   4849       Plaintiffs_00001605              Plaintiffs_00001606              U.S. Copyright Office public catalog registration information for PA0001159600
   4850       Plaintiffs_00001607              Plaintiffs_00001608              U.S. Copyright Office public catalog registration information for PA0001159601
   4851       Plaintiffs_00001609              Plaintiffs_00001610              U.S. Copyright Office public catalog registration information for PA0001159602
   4852       Plaintiffs_00001611              Plaintiffs_00001612              U.S. Copyright Office public catalog registration information for PA0001159603
   4853       Plaintiffs_00001613              Plaintiffs_00001614              U.S. Copyright Office public catalog registration information for PA0001159604
   4854       Plaintiffs_00001615              Plaintiffs_00001616              U.S. Copyright Office public catalog registration information for PA0001159605
   4855       Plaintiffs_00001617              Plaintiffs_00001618              U.S. Copyright Office public catalog registration information for PA0001159606
   4856       Plaintiffs_00001619              Plaintiffs_00001620              U.S. Copyright Office public catalog registration information for PA0001159607
   4857       Plaintiffs_00001621              Plaintiffs_00001622              U.S. Copyright Office public catalog registration information for PA0001159608
   4858       Plaintiffs_00001623              Plaintiffs_00001624              U.S. Copyright Office public catalog registration information for PA0001159613
   4859       Plaintiffs_00001625              Plaintiffs_00001626              U.S. Copyright Office public catalog registration information for PA0001159657
   4860       Plaintiffs_00001627              Plaintiffs_00001628              U.S. Copyright Office public catalog registration information for PA0001159659
   4861       Plaintiffs_00001629              Plaintiffs_00001630              U.S. Copyright Office public catalog registration information for PA0001159760
   4862       Plaintiffs_00001631              Plaintiffs_00001632              U.S. Copyright Office public catalog registration information for PA0001159761
   4863       Plaintiffs_00001633              Plaintiffs_00001634              U.S. Copyright Office public catalog registration information for PA0001159762
   4864       Plaintiffs_00001635              Plaintiffs_00001636              U.S. Copyright Office public catalog registration information for PA0001159763
   4865       Plaintiffs_00001637              Plaintiffs_00001637              U.S. Copyright Office public catalog registration information for PA0001159765


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            132
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 135 of 268 PageID# 5837
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4866       Plaintiffs_00001638              Plaintiffs_00001639              U.S. Copyright Office public catalog registration information for PA0001159766
   4867       Plaintiffs_00001640              Plaintiffs_00001641              U.S. Copyright Office public catalog registration information for PA0001159767
   4868       Plaintiffs_00001642              Plaintiffs_00001643              U.S. Copyright Office public catalog registration information for PA0001159768
   4869       Plaintiffs_00001644              Plaintiffs_00001645              U.S. Copyright Office public catalog registration information for PA0001159769
   4870       Plaintiffs_00001646              Plaintiffs_00001646              U.S. Copyright Office public catalog registration information for PA0001159770
   4871       Plaintiffs_00001647              Plaintiffs_00001648              U.S. Copyright Office public catalog registration information for PA0001159771
   4872       Plaintiffs_00001649              Plaintiffs_00001649              U.S. Copyright Office public catalog registration information for PA0001159772
   4873       Plaintiffs_00001650              Plaintiffs_00001651              U.S. Copyright Office public catalog registration information for PA0001159773
   4874       Plaintiffs_00001652              Plaintiffs_00001653              U.S. Copyright Office public catalog registration information for PA0001159774
   4875       Plaintiffs_00001654              Plaintiffs_00001655              U.S. Copyright Office public catalog registration information for PA0001159775
   4876       Plaintiffs_00001656              Plaintiffs_00001656              U.S. Copyright Office public catalog registration information for PA0001159776
   4877       Plaintiffs_00001657              Plaintiffs_00001658              U.S. Copyright Office public catalog registration information for PA0001159778
   4878       Plaintiffs_00001659              Plaintiffs_00001660              U.S. Copyright Office public catalog registration information for PA0001159779
   4879       Plaintiffs_00001661              Plaintiffs_00001662              U.S. Copyright Office public catalog registration information for PA0001159807
   4880       Plaintiffs_00001663              Plaintiffs_00001664              U.S. Copyright Office public catalog registration information for PA0001159842
   4881       Plaintiffs_00001665              Plaintiffs_00001666              U.S. Copyright Office public catalog registration information for PA0001159869
   4882       Plaintiffs_00001667              Plaintiffs_00001668              U.S. Copyright Office public catalog registration information for PA0001160147
   4883       Plaintiffs_00001669              Plaintiffs_00001670              U.S. Copyright Office public catalog registration information for PA0001160148
   4884       Plaintiffs_00001671              Plaintiffs_00001672              U.S. Copyright Office public catalog registration information for PA0001160149
   4885       Plaintiffs_00001673              Plaintiffs_00001674              U.S. Copyright Office public catalog registration information for PA0001160150
   4886       Plaintiffs_00001675              Plaintiffs_00001676              U.S. Copyright Office public catalog registration information for PA0001160151
   4887       Plaintiffs_00001677              Plaintiffs_00001678              U.S. Copyright Office public catalog registration information for PA0001160152
   4888       Plaintiffs_00001679              Plaintiffs_00001680              U.S. Copyright Office public catalog registration information for PA0001160153
   4889       Plaintiffs_00001681              Plaintiffs_00001682              U.S. Copyright Office public catalog registration information for PA0001160154
   4890       Plaintiffs_00001683              Plaintiffs_00001684              U.S. Copyright Office public catalog registration information for PA0001160155
   4891       Plaintiffs_00001685              Plaintiffs_00001686              U.S. Copyright Office public catalog registration information for PA0001160156
   4892       Plaintiffs_00001687              Plaintiffs_00001688              U.S. Copyright Office public catalog registration information for PA0001160157
   4893       Plaintiffs_00001689              Plaintiffs_00001690              U.S. Copyright Office public catalog registration information for PA0001160158
   4894       Plaintiffs_00001691              Plaintiffs_00001692              U.S. Copyright Office public catalog registration information for PA0001160159
   4895       Plaintiffs_00001693              Plaintiffs_00001694              U.S. Copyright Office public catalog registration information for PA0001160160
   4896       Plaintiffs_00001695              Plaintiffs_00001696              U.S. Copyright Office public catalog registration information for PA0001160161
   4897       Plaintiffs_00001697              Plaintiffs_00001698              U.S. Copyright Office public catalog registration information for PA0001160190
   4898       Plaintiffs_00001699              Plaintiffs_00001700              U.S. Copyright Office public catalog registration information for PA0001160198
   4899       Plaintiffs_00001701              Plaintiffs_00001702              U.S. Copyright Office public catalog registration information for PA0001160202
   4900       Plaintiffs_00001703              Plaintiffs_00001704              U.S. Copyright Office public catalog registration information for PA0001160227
   4901       Plaintiffs_00001707              Plaintiffs_00001708              U.S. Copyright Office public catalog registration information for PA0001160424
   4902       Plaintiffs_00001709              Plaintiffs_00001710              U.S. Copyright Office public catalog registration information for PA0001160425
   4903       Plaintiffs_00001711              Plaintiffs_00001712              U.S. Copyright Office public catalog registration information for PA0001160450


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            133
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 136 of 268 PageID# 5838
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4904       Plaintiffs_00001713              Plaintiffs_00001714              U.S. Copyright Office public catalog registration information for PA0001160616
   4905       Plaintiffs_00001715              Plaintiffs_00001716              U.S. Copyright Office public catalog registration information for PA0001160636
   4906       Plaintiffs_00001717              Plaintiffs_00001718              U.S. Copyright Office public catalog registration information for PA0001160739
   4907       Plaintiffs_00001719              Plaintiffs_00001720              U.S. Copyright Office public catalog registration information for PA0001160841
   4908       Plaintiffs_00001721              Plaintiffs_00001722              U.S. Copyright Office public catalog registration information for PA0001160842
   4909       Plaintiffs_00001723              Plaintiffs_00001724              U.S. Copyright Office public catalog registration information for PA0001160843
   4910       Plaintiffs_00001725              Plaintiffs_00001726              U.S. Copyright Office public catalog registration information for PA0001160990
   4911       Plaintiffs_00001727              Plaintiffs_00001728              U.S. Copyright Office public catalog registration information for PA0001160991
   4912       Plaintiffs_00001729              Plaintiffs_00001730              U.S. Copyright Office public catalog registration information for PA0001160992
   4913       Plaintiffs_00001731              Plaintiffs_00001732              U.S. Copyright Office public catalog registration information for PA0001160993
   4914       Plaintiffs_00001733              Plaintiffs_00001734              U.S. Copyright Office public catalog registration information for PA0001160994
   4915       Plaintiffs_00001735              Plaintiffs_00001736              U.S. Copyright Office public catalog registration information for PA0001160995
   4916       Plaintiffs_00001737              Plaintiffs_00001738              U.S. Copyright Office public catalog registration information for PA0001160996
   4917       Plaintiffs_00001739              Plaintiffs_00001740              U.S. Copyright Office public catalog registration information for PA0001160997
   4918       Plaintiffs_00001741              Plaintiffs_00001742              U.S. Copyright Office public catalog registration information for PA0001160998
   4919       Plaintiffs_00001743              Plaintiffs_00001744              U.S. Copyright Office public catalog registration information for PA0001160999
   4920       Plaintiffs_00001745              Plaintiffs_00001746              U.S. Copyright Office public catalog registration information for PA0001161000
   4921       Plaintiffs_00001747              Plaintiffs_00001748              U.S. Copyright Office public catalog registration information for PA0001161185
   4922       Plaintiffs_00001749              Plaintiffs_00001750              U.S. Copyright Office public catalog registration information for PA0001161186
   4923       Plaintiffs_00001751              Plaintiffs_00001752              U.S. Copyright Office public catalog registration information for PA0001161187
   4924       Plaintiffs_00001753              Plaintiffs_00001754              U.S. Copyright Office public catalog registration information for PA0001161188
   4925       Plaintiffs_00001755              Plaintiffs_00001756              U.S. Copyright Office public catalog registration information for PA0001161189
   4926       Plaintiffs_00001757              Plaintiffs_00001758              U.S. Copyright Office public catalog registration information for PA0001161191
   4927       Plaintiffs_00001759              Plaintiffs_00001760              U.S. Copyright Office public catalog registration information for PA0001161192
   4928       Plaintiffs_00001761              Plaintiffs_00001762              U.S. Copyright Office public catalog registration information for PA0001161193
   4929       Plaintiffs_00001763              Plaintiffs_00001764              U.S. Copyright Office public catalog registration information for PA0001161195
   4930       Plaintiffs_00001765              Plaintiffs_00001766              U.S. Copyright Office public catalog registration information for PA0001162004
   4931       Plaintiffs_00001767              Plaintiffs_00001768              U.S. Copyright Office public catalog registration information for PA0001162005
   4932       Plaintiffs_00001769              Plaintiffs_00001770              U.S. Copyright Office public catalog registration information for PA0001162006
   4933       Plaintiffs_00001771              Plaintiffs_00001772              U.S. Copyright Office public catalog registration information for PA0001162007
   4934       Plaintiffs_00001773              Plaintiffs_00001774              U.S. Copyright Office public catalog registration information for PA0001162008
   4935       Plaintiffs_00001775              Plaintiffs_00001776              U.S. Copyright Office public catalog registration information for PA0001162009
   4936       Plaintiffs_00001777              Plaintiffs_00001778              U.S. Copyright Office public catalog registration information for PA0001162010
   4937       Plaintiffs_00001779              Plaintiffs_00001780              U.S. Copyright Office public catalog registration information for PA0001162011
   4938       Plaintiffs_00001781              Plaintiffs_00001782              U.S. Copyright Office public catalog registration information for PA0001162012
   4939       Plaintiffs_00001783              Plaintiffs_00001784              U.S. Copyright Office public catalog registration information for PA0001162013
   4940       Plaintiffs_00001785              Plaintiffs_00001786              U.S. Copyright Office public catalog registration information for PA0001162014
   4941       Plaintiffs_00001787              Plaintiffs_00001788              U.S. Copyright Office public catalog registration information for PA0001162294


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            134
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 137 of 268 PageID# 5839
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4942       Plaintiffs_00001789              Plaintiffs_00001790              U.S. Copyright Office public catalog registration information for PA0001259117
   4943       Plaintiffs_00001793              Plaintiffs_00001794              U.S. Copyright Office public catalog registration information for PA0001263481
   4944       Plaintiffs_00001795              Plaintiffs_00001796              U.S. Copyright Office public catalog registration information for PA0001263487
   4945       Plaintiffs_00001797              Plaintiffs_00001798              U.S. Copyright Office public catalog registration information for PA0001263488
   4946       Plaintiffs_00001799              Plaintiffs_00001800              U.S. Copyright Office public catalog registration information for PA0001263489
   4947       Plaintiffs_00001805              Plaintiffs_00001805              U.S. Copyright Office public catalog registration information for PA0001263996
   4948       Plaintiffs_00001814              Plaintiffs_00001815              U.S. Copyright Office public catalog registration information for PA0001277412
   4949       Plaintiffs_00001816              Plaintiffs_00001817              U.S. Copyright Office public catalog registration information for PA0001277414
   4950       Plaintiffs_00001818              Plaintiffs_00001819              U.S. Copyright Office public catalog registration information for PA0001277483
   4951       Plaintiffs_00001820              Plaintiffs_00001821              U.S. Copyright Office public catalog registration information for PA0001278081
   4952       Plaintiffs_00001822              Plaintiffs_00001823              U.S. Copyright Office public catalog registration information for PA0001278083
   4953       Plaintiffs_00001824              Plaintiffs_00001825              U.S. Copyright Office public catalog registration information for PA0001280927
   4954       Plaintiffs_00001836              Plaintiffs_00001837              U.S. Copyright Office public catalog registration information for PA0001284525
   4955       Plaintiffs_00001840              Plaintiffs_00001841              U.S. Copyright Office public catalog registration information for PA0001287638
   4956       Plaintiffs_00001844              Plaintiffs_00001845              U.S. Copyright Office public catalog registration information for PA0001288814
   4957       Plaintiffs_00001848              Plaintiffs_00001849              U.S. Copyright Office public catalog registration information for PA0001292803
   4958       Plaintiffs_00001852              Plaintiffs_00001853              U.S. Copyright Office public catalog registration information for PA0001295388
   4959       Plaintiffs_00001854              Plaintiffs_00001855              U.S. Copyright Office public catalog registration information for PA0001295395
   4960       Plaintiffs_00001856              Plaintiffs_00001857              U.S. Copyright Office public catalog registration information for PA0001295406
   4961       Plaintiffs_00001858              Plaintiffs_00001859              U.S. Copyright Office public catalog registration information for PA0001295883
   4962       Plaintiffs_00001866              Plaintiffs_00001867              U.S. Copyright Office public catalog registration information for PA0001298486
   4963       Plaintiffs_00001868              Plaintiffs_00001869              U.S. Copyright Office public catalog registration information for PA0001298490
   4964       Plaintiffs_00001870              Plaintiffs_00001871              U.S. Copyright Office public catalog registration information for PA0001298491
   4965       Plaintiffs_00001872              Plaintiffs_00001873              U.S. Copyright Office public catalog registration information for PA0001298492
   4966       Plaintiffs_00001874              Plaintiffs_00001875              U.S. Copyright Office public catalog registration information for PA0001298494
   4967       Plaintiffs_00001876              Plaintiffs_00001877              U.S. Copyright Office public catalog registration information for PA0001298495
   4968       Plaintiffs_00001878              Plaintiffs_00001879              U.S. Copyright Office public catalog registration information for PA0001298496
   4969       Plaintiffs_00001880              Plaintiffs_00001881              U.S. Copyright Office public catalog registration information for PA0001298497
   4970       Plaintiffs_00001882              Plaintiffs_00001883              U.S. Copyright Office public catalog registration information for PA0001298498
   4971       Plaintiffs_00001884              Plaintiffs_00001885              U.S. Copyright Office public catalog registration information for PA0001298500
   4972       Plaintiffs_00001886              Plaintiffs_00001887              U.S. Copyright Office public catalog registration information for PA0001298501
   4973       Plaintiffs_00001888              Plaintiffs_00001889              U.S. Copyright Office public catalog registration information for PA0001298503
   4974       Plaintiffs_00001892              Plaintiffs_00001893              U.S. Copyright Office public catalog registration information for PA0001299025
   4975       Plaintiffs_00001894              Plaintiffs_00001895              U.S. Copyright Office public catalog registration information for PA0001299027
   4976       Plaintiffs_00001898              Plaintiffs_00001899              U.S. Copyright Office public catalog registration information for PA0001299042
   4977       Plaintiffs_00001900              Plaintiffs_00001901              U.S. Copyright Office public catalog registration information for PA0001299043
   4978       Plaintiffs_00001902              Plaintiffs_00001903              U.S. Copyright Office public catalog registration information for PA0001299754
   4979       Plaintiffs_00001910              Plaintiffs_00001911              U.S. Copyright Office public catalog registration information for PA0001302097


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            135
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 138 of 268 PageID# 5840
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   4980       Plaintiffs_00001912              Plaintiffs_00001913              U.S. Copyright Office public catalog registration information for PA0001302098
   4981       Plaintiffs_00001914              Plaintiffs_00001915              U.S. Copyright Office public catalog registration information for PA0001302099
   4982       Plaintiffs_00001916              Plaintiffs_00001917              U.S. Copyright Office public catalog registration information for PA0001302101
   4983       Plaintiffs_00001918              Plaintiffs_00001919              U.S. Copyright Office public catalog registration information for PA0001302102
   4984       Plaintiffs_00001920              Plaintiffs_00001921              U.S. Copyright Office public catalog registration information for PA0001302103
   4985       Plaintiffs_00001922              Plaintiffs_00001923              U.S. Copyright Office public catalog registration information for PA0001302105
   4986       Plaintiffs_00001924              Plaintiffs_00001925              U.S. Copyright Office public catalog registration information for PA0001302106
   4987       Plaintiffs_00001926              Plaintiffs_00001927              U.S. Copyright Office public catalog registration information for PA0001302107
   4988       Plaintiffs_00001928              Plaintiffs_00001929              U.S. Copyright Office public catalog registration information for PA0001302108
   4989       Plaintiffs_00001930              Plaintiffs_00001931              U.S. Copyright Office public catalog registration information for PA0001302581
   4990       Plaintiffs_00001932              Plaintiffs_00001933              U.S. Copyright Office public catalog registration information for PA0001302582
   4991       Plaintiffs_00001942              Plaintiffs_00001942              U.S. Copyright Office public catalog registration information for PA0001305910
   4992       Plaintiffs_00001943              Plaintiffs_00001944              U.S. Copyright Office public catalog registration information for PA0001310079
   4993       Plaintiffs_00001950              Plaintiffs_00001951              U.S. Copyright Office public catalog registration information for PA0001314213
   4994       Plaintiffs_00001952              Plaintiffs_00001953              U.S. Copyright Office public catalog registration information for PA0001316943
   4995       Plaintiffs_00001956              Plaintiffs_00001957              U.S. Copyright Office public catalog registration information for PA0001317543
   4996       Plaintiffs_00001958              Plaintiffs_00001959              U.S. Copyright Office public catalog registration information for PA0001317544
   4997       Plaintiffs_00001960              Plaintiffs_00001961              U.S. Copyright Office public catalog registration information for PA0001317545
   4998       Plaintiffs_00001962              Plaintiffs_00001963              U.S. Copyright Office public catalog registration information for PA0001317546
   4999       Plaintiffs_00001964              Plaintiffs_00001965              U.S. Copyright Office public catalog registration information for PA0001317547
   5000       Plaintiffs_00001966              Plaintiffs_00001967              U.S. Copyright Office public catalog registration information for PA0001317548
   5001       Plaintiffs_00001968              Plaintiffs_00001969              U.S. Copyright Office public catalog registration information for PA0001317549
   5002       Plaintiffs_00001970              Plaintiffs_00001971              U.S. Copyright Office public catalog registration information for PA0001317550
   5003       Plaintiffs_00001972              Plaintiffs_00001973              U.S. Copyright Office public catalog registration information for PA0001317551
   5004       Plaintiffs_00001974              Plaintiffs_00001975              U.S. Copyright Office public catalog registration information for PA0001318139
   5005       Plaintiffs_00001976              Plaintiffs_00001977              U.S. Copyright Office public catalog registration information for PA0001318280
   5006       Plaintiffs_00001978              Plaintiffs_00001979              U.S. Copyright Office public catalog registration information for PA0001319771
   5007       Plaintiffs_00001980              Plaintiffs_00001981              U.S. Copyright Office public catalog registration information for PA0001321505
   5008       Plaintiffs_00001982              Plaintiffs_00001983              U.S. Copyright Office public catalog registration information for PA0001323360
   5009       Plaintiffs_00001984              Plaintiffs_00001985              U.S. Copyright Office public catalog registration information for PA0001323618
   5010       Plaintiffs_00001988              Plaintiffs_00001989              U.S. Copyright Office public catalog registration information for PA0001327781
   5011       Plaintiffs_00001990              Plaintiffs_00001991              U.S. Copyright Office public catalog registration information for PA0001328092
   5012       Plaintiffs_00001992              Plaintiffs_00001993              U.S. Copyright Office public catalog registration information for PA0001328099
   5013       Plaintiffs_00001994              Plaintiffs_00001995              U.S. Copyright Office public catalog registration information for PA0001328100
   5014       Plaintiffs_00001996              Plaintiffs_00001997              U.S. Copyright Office public catalog registration information for PA0001328103
   5015       Plaintiffs_00001998              Plaintiffs_00001999              U.S. Copyright Office public catalog registration information for PA0001328757
   5016       Plaintiffs_00002000              Plaintiffs_00002001              U.S. Copyright Office public catalog registration information for PA0001328763
   5017       Plaintiffs_00002002              Plaintiffs_00002003              U.S. Copyright Office public catalog registration information for PA0001330052


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            136
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 139 of 268 PageID# 5841
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5018       Plaintiffs_00002004              Plaintiffs_00002005              U.S. Copyright Office public catalog registration information for PA0001334139
   5019       Plaintiffs_00002006              Plaintiffs_00002007              U.S. Copyright Office public catalog registration information for PA0001334140
   5020       Plaintiffs_00002008              Plaintiffs_00002009              U.S. Copyright Office public catalog registration information for PA0001334141
   5021       Plaintiffs_00002010              Plaintiffs_00002011              U.S. Copyright Office public catalog registration information for PA0001334589
   5022       Plaintiffs_00002022              Plaintiffs_00002023              U.S. Copyright Office public catalog registration information for PA0001338253
   5023       Plaintiffs_00002026              Plaintiffs_00002027              U.S. Copyright Office public catalog registration information for PA0001338581
   5024       Plaintiffs_00002028              Plaintiffs_00002029              U.S. Copyright Office public catalog registration information for PA0001339680
   5025       Plaintiffs_00002030              Plaintiffs_00002031              U.S. Copyright Office public catalog registration information for PA0001343363
   5026       Plaintiffs_00002032              Plaintiffs_00002033              U.S. Copyright Office public catalog registration information for PA0001345399
   5027       Plaintiffs_00002045              Plaintiffs_00002046              U.S. Copyright Office public catalog registration information for PA0001347988
   5028       Plaintiffs_00002047              Plaintiffs_00002048              U.S. Copyright Office public catalog registration information for PA0001347989
   5029       Plaintiffs_00002057              Plaintiffs_00002058              U.S. Copyright Office public catalog registration information for PA0001349210
   5030       Plaintiffs_00002061              Plaintiffs_00002062              U.S. Copyright Office public catalog registration information for PA0001349255
   5031       Plaintiffs_00002064              Plaintiffs_00002065              U.S. Copyright Office public catalog registration information for PA0001354251
   5032       Plaintiffs_00002066              Plaintiffs_00002067              U.S. Copyright Office public catalog registration information for PA0001354282
   5033       Plaintiffs_00002068              Plaintiffs_00002069              U.S. Copyright Office public catalog registration information for PA0001367649
   5034       Plaintiffs_00002070              Plaintiffs_00002071              U.S. Copyright Office public catalog registration information for PA0001367972
   5035       Plaintiffs_00002072              Plaintiffs_00002073              U.S. Copyright Office public catalog registration information for PA0001368818
   5036       Plaintiffs_00002074              Plaintiffs_00002075              U.S. Copyright Office public catalog registration information for PA0001368884
   5037       Plaintiffs_00002076              Plaintiffs_00002077              U.S. Copyright Office public catalog registration information for PA0001368885
   5038       Plaintiffs_00002078              Plaintiffs_00002079              U.S. Copyright Office public catalog registration information for PA0001368886
   5039       Plaintiffs_00002080              Plaintiffs_00002081              U.S. Copyright Office public catalog registration information for PA0001370493
   5040       Plaintiffs_00002082              Plaintiffs_00002083              U.S. Copyright Office public catalog registration information for PA0001371413
   5041       Plaintiffs_00002084              Plaintiffs_00002085              U.S. Copyright Office public catalog registration information for PA0001371417
   5042       Plaintiffs_00002086              Plaintiffs_00002087              U.S. Copyright Office public catalog registration information for PA0001371418
   5043       Plaintiffs_00002088              Plaintiffs_00002089              U.S. Copyright Office public catalog registration information for PA0001371419
   5044       Plaintiffs_00002090              Plaintiffs_00002091              U.S. Copyright Office public catalog registration information for PA0001371420
   5045       Plaintiffs_00002092              Plaintiffs_00002093              U.S. Copyright Office public catalog registration information for PA0001371421
   5046       Plaintiffs_00002094              Plaintiffs_00002095              U.S. Copyright Office public catalog registration information for PA0001371422
   5047       Plaintiffs_00002096              Plaintiffs_00002097              U.S. Copyright Office public catalog registration information for PA0001371763
   5048       Plaintiffs_00002098              Plaintiffs_00002099              U.S. Copyright Office public catalog registration information for PA0001372056
   5049       Plaintiffs_00002100              Plaintiffs_00002101              U.S. Copyright Office public catalog registration information for PA0001373477
   5050       Plaintiffs_00002102              Plaintiffs_00002103              U.S. Copyright Office public catalog registration information for PA0001373489
   5051       Plaintiffs_00002104              Plaintiffs_00002105              U.S. Copyright Office public catalog registration information for PA0001375845
   5052       Plaintiffs_00002106              Plaintiffs_00002107              U.S. Copyright Office public catalog registration information for PA0001375846
   5053       Plaintiffs_00002108              Plaintiffs_00002109              U.S. Copyright Office public catalog registration information for PA0001375850
   5054       Plaintiffs_00002120              Plaintiffs_00002121              U.S. Copyright Office public catalog registration information for PA0001387423
   5055       Plaintiffs_00002122              Plaintiffs_00002123              U.S. Copyright Office public catalog registration information for PA0001387424


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            137
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 140 of 268 PageID# 5842
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5056       Plaintiffs_00002124              Plaintiffs_00002125              U.S. Copyright Office public catalog registration information for PA0001387427
   5057       Plaintiffs_00002136              Plaintiffs_00002137              U.S. Copyright Office public catalog registration information for PA0001391445
   5058       Plaintiffs_00002140              Plaintiffs_00002141              U.S. Copyright Office public catalog registration information for PA0001395512
   5059       Plaintiffs_00002142              Plaintiffs_00002143              U.S. Copyright Office public catalog registration information for PA0001395613
   5060       Plaintiffs_00002144              Plaintiffs_00002145              U.S. Copyright Office public catalog registration information for PA0001395664
   5061       Plaintiffs_00002146              Plaintiffs_00002147              U.S. Copyright Office public catalog registration information for PA0001395666
   5062       Plaintiffs_00002148              Plaintiffs_00002149              U.S. Copyright Office public catalog registration information for PA0001395668
   5063       Plaintiffs_00002150              Plaintiffs_00002151              U.S. Copyright Office public catalog registration information for PA0001395672
   5064       Plaintiffs_00002152              Plaintiffs_00002153              U.S. Copyright Office public catalog registration information for PA0001395675
   5065       Plaintiffs_00002154              Plaintiffs_00002155              U.S. Copyright Office public catalog registration information for PA0001395676
   5066       Plaintiffs_00002156              Plaintiffs_00002157              U.S. Copyright Office public catalog registration information for PA0001395677
   5067       Plaintiffs_00002158              Plaintiffs_00002159              U.S. Copyright Office public catalog registration information for PA0001395679
   5068       Plaintiffs_00002160              Plaintiffs_00002161              U.S. Copyright Office public catalog registration information for PA0001395680
   5069       Plaintiffs_00002162              Plaintiffs_00002163              U.S. Copyright Office public catalog registration information for PA0001395845
   5070       Plaintiffs_00002164              Plaintiffs_00002165              U.S. Copyright Office public catalog registration information for PA0001395956
   5071       Plaintiffs_00002166              Plaintiffs_00002167              U.S. Copyright Office public catalog registration information for PA0001395994
   5072       Plaintiffs_00002168              Plaintiffs_00002169              U.S. Copyright Office public catalog registration information for PA0001396073
   5073       Plaintiffs_00002170              Plaintiffs_00002171              U.S. Copyright Office public catalog registration information for PA0001396082
   5074       Plaintiffs_00002172              Plaintiffs_00002173              U.S. Copyright Office public catalog registration information for PA0001396083
   5075       Plaintiffs_00002174              Plaintiffs_00002175              U.S. Copyright Office public catalog registration information for PA0001396084
   5076       Plaintiffs_00002176              Plaintiffs_00002177              U.S. Copyright Office public catalog registration information for PA0001396096
   5077       Plaintiffs_00002178              Plaintiffs_00002179              U.S. Copyright Office public catalog registration information for PA0001396103
   5078       Plaintiffs_00002182              Plaintiffs_00002183              U.S. Copyright Office public catalog registration information for PA0001396401
   5079       Plaintiffs_00002184              Plaintiffs_00002184              U.S. Copyright Office public catalog registration information for PA0001396542
   5080       Plaintiffs_00002186              Plaintiffs_00002187              U.S. Copyright Office public catalog registration information for PA0001398432
   5081       Plaintiffs_00002188              Plaintiffs_00002189              U.S. Copyright Office public catalog registration information for PA0001588610
   5082       Plaintiffs_00002190              Plaintiffs_00002191              U.S. Copyright Office public catalog registration information for PA0001588611
   5083       Plaintiffs_00002192              Plaintiffs_00002193              U.S. Copyright Office public catalog registration information for PA0001588613
   5084       Plaintiffs_00002194              Plaintiffs_00002195              U.S. Copyright Office public catalog registration information for PA0001588614
   5085       Plaintiffs_00002196              Plaintiffs_00002197              U.S. Copyright Office public catalog registration information for PA0001588615
   5086       Plaintiffs_00002198              Plaintiffs_00002199              U.S. Copyright Office public catalog registration information for PA0001589833
   5087       Plaintiffs_00002200              Plaintiffs_00002201              U.S. Copyright Office public catalog registration information for PA0001589919
   5088       Plaintiffs_00002204              Plaintiffs_00002205              U.S. Copyright Office public catalog registration information for PA0001590007
   5089       Plaintiffs_00002206              Plaintiffs_00002207              U.S. Copyright Office public catalog registration information for PA0001590017
   5090       Plaintiffs_00002208              Plaintiffs_00002209              U.S. Copyright Office public catalog registration information for PA0001590108
   5091       Plaintiffs_00002210              Plaintiffs_00002211              U.S. Copyright Office public catalog registration information for PA0001590109
   5092       Plaintiffs_00002212              Plaintiffs_00002213              U.S. Copyright Office public catalog registration information for PA0001590110
   5093       Plaintiffs_00002214              Plaintiffs_00002215              U.S. Copyright Office public catalog registration information for PA0001590111


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            138
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 141 of 268 PageID# 5843
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5094       Plaintiffs_00002216              Plaintiffs_00002217              U.S. Copyright Office public catalog registration information for PA0001590126
   5095       Plaintiffs_00002218              Plaintiffs_00002219              U.S. Copyright Office public catalog registration information for PA0001590128
   5096       Plaintiffs_00002220              Plaintiffs_00002221              U.S. Copyright Office public catalog registration information for PA0001590129
   5097       Plaintiffs_00002222              Plaintiffs_00002223              U.S. Copyright Office public catalog registration information for PA0001590132
   5098       Plaintiffs_00002224              Plaintiffs_00002225              U.S. Copyright Office public catalog registration information for PA0001590140
   5099       Plaintiffs_00002226              Plaintiffs_00002227              U.S. Copyright Office public catalog registration information for PA0001590878
   5100       Plaintiffs_00002230              Plaintiffs_00002231              U.S. Copyright Office public catalog registration information for PA0001591954
   5101       Plaintiffs_00002232              Plaintiffs_00002233              U.S. Copyright Office public catalog registration information for PA0001591955
   5102       Plaintiffs_00002234              Plaintiffs_00002235              U.S. Copyright Office public catalog registration information for PA0001591956
   5103       Plaintiffs_00002236              Plaintiffs_00002237              U.S. Copyright Office public catalog registration information for PA0001591957
   5104       Plaintiffs_00002238              Plaintiffs_00002239              U.S. Copyright Office public catalog registration information for PA0001591958
   5105       Plaintiffs_00002240              Plaintiffs_00002241              U.S. Copyright Office public catalog registration information for PA0001591959
   5106       Plaintiffs_00002242              Plaintiffs_00002243              U.S. Copyright Office public catalog registration information for PA0001591960
   5107       Plaintiffs_00002244              Plaintiffs_00002245              U.S. Copyright Office public catalog registration information for PA0001591961
   5108       Plaintiffs_00002246              Plaintiffs_00002247              U.S. Copyright Office public catalog registration information for PA0001591963
   5109       Plaintiffs_00002248              Plaintiffs_00002249              U.S. Copyright Office public catalog registration information for PA0001591987
   5110       Plaintiffs_00002250              Plaintiffs_00002251              U.S. Copyright Office public catalog registration information for PA0001592989
   5111       Plaintiffs_00002252              Plaintiffs_00002253              U.S. Copyright Office public catalog registration information for PA0001592997
   5112       Plaintiffs_00002254              Plaintiffs_00002255              U.S. Copyright Office public catalog registration information for PA0001592998
   5113       Plaintiffs_00002256              Plaintiffs_00002257              U.S. Copyright Office public catalog registration information for PA0001593120
   5114       Plaintiffs_00002268              Plaintiffs_00002269              U.S. Copyright Office public catalog registration information for PA0001595081
   5115       Plaintiffs_00002270              Plaintiffs_00002271              U.S. Copyright Office public catalog registration information for PA0001597235
   5116       Plaintiffs_00002272              Plaintiffs_00002273              U.S. Copyright Office public catalog registration information for PA0001597242
   5117       Plaintiffs_00002274              Plaintiffs_00002275              U.S. Copyright Office public catalog registration information for PA0001598751
   5118       Plaintiffs_00002280              Plaintiffs_00002281              U.S. Copyright Office public catalog registration information for PA0001600375
   5119       Plaintiffs_00002282              Plaintiffs_00002283              U.S. Copyright Office public catalog registration information for PA0001600815
   5120       Plaintiffs_00002284              Plaintiffs_00002285              U.S. Copyright Office public catalog registration information for PA0001600832
   5121       Plaintiffs_00002286              Plaintiffs_00002287              U.S. Copyright Office public catalog registration information for PA0001601042
   5122       Plaintiffs_00002288              Plaintiffs_00002289              U.S. Copyright Office public catalog registration information for PA0001601045
   5123       Plaintiffs_00002290              Plaintiffs_00002291              U.S. Copyright Office public catalog registration information for PA0001601046
   5124       Plaintiffs_00002292              Plaintiffs_00002293              U.S. Copyright Office public catalog registration information for PA0001601047
   5125       Plaintiffs_00002294              Plaintiffs_00002295              U.S. Copyright Office public catalog registration information for PA0001601050
   5126       Plaintiffs_00002296              Plaintiffs_00002297              U.S. Copyright Office public catalog registration information for PA0001601051
   5127       Plaintiffs_00002298              Plaintiffs_00002299              U.S. Copyright Office public catalog registration information for PA0001601052
   5128       Plaintiffs_00002300              Plaintiffs_00002301              U.S. Copyright Office public catalog registration information for PA0001601054
   5129       Plaintiffs_00002304              Plaintiffs_00002305              U.S. Copyright Office public catalog registration information for PA0001602408
   5130       Plaintiffs_00002306              Plaintiffs_00002307              U.S. Copyright Office public catalog registration information for PA0001602821
   5131       Plaintiffs_00002308              Plaintiffs_00002309              U.S. Copyright Office public catalog registration information for PA0001602832


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            139
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 142 of 268 PageID# 5844
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5132       Plaintiffs_00002310              Plaintiffs_00002311              U.S. Copyright Office public catalog registration information for PA0001602834
   5133       Plaintiffs_00002312              Plaintiffs_00002313              U.S. Copyright Office public catalog registration information for PA0001603421
   5134       Plaintiffs_00002318              Plaintiffs_00002319              U.S. Copyright Office public catalog registration information for PA0001603613
   5135       Plaintiffs_00002320              Plaintiffs_00002321              U.S. Copyright Office public catalog registration information for PA0001603747
   5136       Plaintiffs_00002322              Plaintiffs_00002323              U.S. Copyright Office public catalog registration information for PA0001607088
   5137       Plaintiffs_00002324              Plaintiffs_00002324              U.S. Copyright Office public catalog registration information for PA0001607594
   5138       Plaintiffs_00002325              Plaintiffs_00002326              U.S. Copyright Office public catalog registration information for PA0001607900
   5139       Plaintiffs_00002327              Plaintiffs_00002328              U.S. Copyright Office public catalog registration information for PA0001608769
   5140       Plaintiffs_00002329              Plaintiffs_00002330              U.S. Copyright Office public catalog registration information for PA0001608776
   5141       Plaintiffs_00002331              Plaintiffs_00002332              U.S. Copyright Office public catalog registration information for PA0001608779
   5142       Plaintiffs_00002333              Plaintiffs_00002334              U.S. Copyright Office public catalog registration information for PA0001608798
   5143       Plaintiffs_00002335              Plaintiffs_00002336              U.S. Copyright Office public catalog registration information for PA0001610591
   5144       Plaintiffs_00002337              Plaintiffs_00002338              U.S. Copyright Office public catalog registration information for PA0001612668
   5145       Plaintiffs_00002339              Plaintiffs_00002340              U.S. Copyright Office public catalog registration information for PA0001615101
   5146       Plaintiffs_00002341              Plaintiffs_00002342              U.S. Copyright Office public catalog registration information for PA0001618391
   5147       Plaintiffs_00002343              Plaintiffs_00002343              U.S. Copyright Office public catalog registration information for PA0001619000
   5148       Plaintiffs_00002346              Plaintiffs_00002347              U.S. Copyright Office public catalog registration information for PA0001620075
   5149       Plaintiffs_00002352              Plaintiffs_00002353              U.S. Copyright Office public catalog registration information for PA0001621885
   5150       Plaintiffs_00002354              Plaintiffs_00002355              U.S. Copyright Office public catalog registration information for PA0001621886
   5151       Plaintiffs_00002356              Plaintiffs_00002357              U.S. Copyright Office public catalog registration information for PA0001621899
   5152       Plaintiffs_00002360              Plaintiffs_00002361              U.S. Copyright Office public catalog registration information for PA0001622996
   5153       Plaintiffs_00002362              Plaintiffs_00002363              U.S. Copyright Office public catalog registration information for PA0001622999
   5154       Plaintiffs_00002364              Plaintiffs_00002365              U.S. Copyright Office public catalog registration information for PA0001623649
   5155       Plaintiffs_00002368              Plaintiffs_00002369              U.S. Copyright Office public catalog registration information for PA0001624579
   5156       Plaintiffs_00002370              Plaintiffs_00002371              U.S. Copyright Office public catalog registration information for PA0001624582
   5157       Plaintiffs_00002372              Plaintiffs_00002373              U.S. Copyright Office public catalog registration information for PA0001624586
   5158       Plaintiffs_00002374              Plaintiffs_00002375              U.S. Copyright Office public catalog registration information for PA0001624650
   5159       Plaintiffs_00002376              Plaintiffs_00002377              U.S. Copyright Office public catalog registration information for PA0001624745
   5160       Plaintiffs_00002380              Plaintiffs_00002381              U.S. Copyright Office public catalog registration information for PA0001625293
   5161       Plaintiffs_00002382              Plaintiffs_00002383              U.S. Copyright Office public catalog registration information for PA0001625296
   5162       Plaintiffs_00002384              Plaintiffs_00002385              U.S. Copyright Office public catalog registration information for PA0001625301
   5163       Plaintiffs_00002386              Plaintiffs_00002387              U.S. Copyright Office public catalog registration information for PA0001625311
   5164       Plaintiffs_00002388              Plaintiffs_00002389              U.S. Copyright Office public catalog registration information for PA0001625323
   5165       Plaintiffs_00002390              Plaintiffs_00002391              U.S. Copyright Office public catalog registration information for PA0001625330
   5166       Plaintiffs_00002392              Plaintiffs_00002393              U.S. Copyright Office public catalog registration information for PA0001625338
   5167       Plaintiffs_00002394              Plaintiffs_00002395              U.S. Copyright Office public catalog registration information for PA0001625341
   5168       Plaintiffs_00002396              Plaintiffs_00002397              U.S. Copyright Office public catalog registration information for PA0001625349
   5169       Plaintiffs_00002398              Plaintiffs_00002399              U.S. Copyright Office public catalog registration information for PA0001625352


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            140
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 143 of 268 PageID# 5845
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5170       Plaintiffs_00002402              Plaintiffs_00002403              U.S. Copyright Office public catalog registration information for PA0001625858
   5171       Plaintiffs_00002404              Plaintiffs_00002405              U.S. Copyright Office public catalog registration information for PA0001625977
   5172       Plaintiffs_00002406              Plaintiffs_00002407              U.S. Copyright Office public catalog registration information for PA0001625982
   5173       Plaintiffs_00002408              Plaintiffs_00002409              U.S. Copyright Office public catalog registration information for PA0001626025
   5174       Plaintiffs_00002410              Plaintiffs_00002411              U.S. Copyright Office public catalog registration information for PA0001626146
   5175       Plaintiffs_00002412              Plaintiffs_00002413              U.S. Copyright Office public catalog registration information for PA0001626940
   5176       Plaintiffs_00002416              Plaintiffs_00002417              U.S. Copyright Office public catalog registration information for PA0001627411
   5177       Plaintiffs_00002418              Plaintiffs_00002419              U.S. Copyright Office public catalog registration information for PA0001627413
   5178       Plaintiffs_00002420              Plaintiffs_00002421              U.S. Copyright Office public catalog registration information for PA0001627414
   5179       Plaintiffs_00002422              Plaintiffs_00002423              U.S. Copyright Office public catalog registration information for PA0001627415
   5180       Plaintiffs_00002424              Plaintiffs_00002425              U.S. Copyright Office public catalog registration information for PA0001627481
   5181       Plaintiffs_00002426              Plaintiffs_00002427              U.S. Copyright Office public catalog registration information for PA0001628178
   5182       Plaintiffs_00002436              Plaintiffs_00002437              U.S. Copyright Office public catalog registration information for PA0001631133
   5183       Plaintiffs_00002440              Plaintiffs_00002441              U.S. Copyright Office public catalog registration information for PA0001633768
   5184       Plaintiffs_00002442              Plaintiffs_00002442              U.S. Copyright Office public catalog registration information for PA0001634637
   5185       Plaintiffs_00002443              Plaintiffs_00002443              U.S. Copyright Office public catalog registration information for PA0001634651
   5186       Plaintiffs_00002444              Plaintiffs_00002445              U.S. Copyright Office public catalog registration information for PA0001635799
   5187       Plaintiffs_00002452              Plaintiffs_00002453              U.S. Copyright Office public catalog registration information for PA0001638917
   5188       Plaintiffs_00002454              Plaintiffs_00002455              U.S. Copyright Office public catalog registration information for PA0001639096
   5189       Plaintiffs_00002456              Plaintiffs_00002457              U.S. Copyright Office public catalog registration information for PA0001639100
   5190       Plaintiffs_00002458              Plaintiffs_00002459              U.S. Copyright Office public catalog registration information for PA0001639208
   5191       Plaintiffs_00002460              Plaintiffs_00002461              U.S. Copyright Office public catalog registration information for PA0001639897
   5192       Plaintiffs_00002462              Plaintiffs_00002463              U.S. Copyright Office public catalog registration information for PA0001639922
   5193       Plaintiffs_00002464              Plaintiffs_00002465              U.S. Copyright Office public catalog registration information for PA0001640073
   5194       Plaintiffs_00002466              Plaintiffs_00002466              U.S. Copyright Office public catalog registration information for PA0001640157
   5195       Plaintiffs_00002467              Plaintiffs_00002467              U.S. Copyright Office public catalog registration information for PA0001640177
   5196       Plaintiffs_00002468              Plaintiffs_00002469              U.S. Copyright Office public catalog registration information for PA0001640693
   5197       Plaintiffs_00002470              Plaintiffs_00002471              U.S. Copyright Office public catalog registration information for PA0001640694
   5198       Plaintiffs_00002472              Plaintiffs_00002473              U.S. Copyright Office public catalog registration information for PA0001640696
   5199       Plaintiffs_00002474              Plaintiffs_00002475              U.S. Copyright Office public catalog registration information for PA0001640699
   5200       Plaintiffs_00002476              Plaintiffs_00002477              U.S. Copyright Office public catalog registration information for PA0001640702
   5201       Plaintiffs_00002478              Plaintiffs_00002479              U.S. Copyright Office public catalog registration information for PA0001640710
   5202       Plaintiffs_00002480              Plaintiffs_00002481              U.S. Copyright Office public catalog registration information for PA0001640764
   5203       Plaintiffs_00002482              Plaintiffs_00002483              U.S. Copyright Office public catalog registration information for PA0001640765
   5204       Plaintiffs_00002484              Plaintiffs_00002485              U.S. Copyright Office public catalog registration information for PA0001640766
   5205       Plaintiffs_00002486              Plaintiffs_00002487              U.S. Copyright Office public catalog registration information for PA0001640767
   5206       Plaintiffs_00002488              Plaintiffs_00002489              U.S. Copyright Office public catalog registration information for PA0001640768
   5207       Plaintiffs_00002490              Plaintiffs_00002491              U.S. Copyright Office public catalog registration information for PA0001640769


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            141
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 144 of 268 PageID# 5846
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5208       Plaintiffs_00002492              Plaintiffs_00002493              U.S. Copyright Office public catalog registration information for PA0001640771
   5209       Plaintiffs_00002494              Plaintiffs_00002495              U.S. Copyright Office public catalog registration information for PA0001640772
   5210       Plaintiffs_00002496              Plaintiffs_00002497              U.S. Copyright Office public catalog registration information for PA0001640774
   5211       Plaintiffs_00002498              Plaintiffs_00002499              U.S. Copyright Office public catalog registration information for PA0001640776
   5212       Plaintiffs_00002500              Plaintiffs_00002501              U.S. Copyright Office public catalog registration information for PA0001640779
   5213       Plaintiffs_00002502              Plaintiffs_00002503              U.S. Copyright Office public catalog registration information for PA0001640780
   5214       Plaintiffs_00002504              Plaintiffs_00002505              U.S. Copyright Office public catalog registration information for PA0001640781
   5215       Plaintiffs_00002506              Plaintiffs_00002507              U.S. Copyright Office public catalog registration information for PA0001640785
   5216       Plaintiffs_00002508              Plaintiffs_00002509              U.S. Copyright Office public catalog registration information for PA0001640788
   5217       Plaintiffs_00002510              Plaintiffs_00002511              U.S. Copyright Office public catalog registration information for PA0001640796
   5218       Plaintiffs_00002512              Plaintiffs_00002513              U.S. Copyright Office public catalog registration information for PA0001641290
   5219       Plaintiffs_00002514              Plaintiffs_00002515              U.S. Copyright Office public catalog registration information for PA0001641351
   5220       Plaintiffs_00002518              Plaintiffs_00002519              U.S. Copyright Office public catalog registration information for PA0001642429
   5221       Plaintiffs_00002520              Plaintiffs_00002521              U.S. Copyright Office public catalog registration information for PA0001642854
   5222       Plaintiffs_00002522              Plaintiffs_00002523              U.S. Copyright Office public catalog registration information for PA0001642858
   5223       Plaintiffs_00002524              Plaintiffs_00002525              U.S. Copyright Office public catalog registration information for PA0001642898
   5224       Plaintiffs_00002526              Plaintiffs_00002527              U.S. Copyright Office public catalog registration information for PA0001642900
   5225       Plaintiffs_00002528              Plaintiffs_00002529              U.S. Copyright Office public catalog registration information for PA0001642909
   5226       Plaintiffs_00002530              Plaintiffs_00002531              U.S. Copyright Office public catalog registration information for PA0001642914
   5227       Plaintiffs_00002532              Plaintiffs_00002533              U.S. Copyright Office public catalog registration information for PA0001642916
   5228       Plaintiffs_00002534              Plaintiffs_00002535              U.S. Copyright Office public catalog registration information for PA0001642920
   5229       Plaintiffs_00002536              Plaintiffs_00002537              U.S. Copyright Office public catalog registration information for PA0001643088
   5230       Plaintiffs_00002538              Plaintiffs_00002539              U.S. Copyright Office public catalog registration information for PA0001643618
   5231       Plaintiffs_00002540              Plaintiffs_00002541              U.S. Copyright Office public catalog registration information for PA0001643681
   5232       Plaintiffs_00002542              Plaintiffs_00002543              U.S. Copyright Office public catalog registration information for PA0001644207
   5233       Plaintiffs_00002544              Plaintiffs_00002545              U.S. Copyright Office public catalog registration information for PA0001644603
   5234       Plaintiffs_00002554              Plaintiffs_00002555              U.S. Copyright Office public catalog registration information for PA0001644615
   5235       Plaintiffs_00002558              Plaintiffs_00002559              U.S. Copyright Office public catalog registration information for PA0001644855
   5236       Plaintiffs_00002560              Plaintiffs_00002561              U.S. Copyright Office public catalog registration information for PA0001644870
   5237       Plaintiffs_00002562              Plaintiffs_00002563              U.S. Copyright Office public catalog registration information for PA0001644871
   5238       Plaintiffs_00002564              Plaintiffs_00002565              U.S. Copyright Office public catalog registration information for PA0001644872
   5239       Plaintiffs_00002566              Plaintiffs_00002567              U.S. Copyright Office public catalog registration information for PA0001644874
   5240       Plaintiffs_00002568              Plaintiffs_00002569              U.S. Copyright Office public catalog registration information for PA0001644879
   5241       Plaintiffs_00002570              Plaintiffs_00002571              U.S. Copyright Office public catalog registration information for PA0001644888
   5242       Plaintiffs_00002572              Plaintiffs_00002573              U.S. Copyright Office public catalog registration information for PA0001644889
   5243       Plaintiffs_00002574              Plaintiffs_00002575              U.S. Copyright Office public catalog registration information for PA0001644932
   5244       Plaintiffs_00002576              Plaintiffs_00002577              U.S. Copyright Office public catalog registration information for PA0001644943
   5245       Plaintiffs_00002578              Plaintiffs_00002579              U.S. Copyright Office public catalog registration information for PA0001644944


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            142
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 145 of 268 PageID# 5847
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5246       Plaintiffs_00002580              Plaintiffs_00002581              U.S. Copyright Office public catalog registration information for PA0001644948
   5247       Plaintiffs_00002582              Plaintiffs_00002583              U.S. Copyright Office public catalog registration information for PA0001645608
   5248       Plaintiffs_00002584              Plaintiffs_00002585              U.S. Copyright Office public catalog registration information for PA0001646370
   5249       Plaintiffs_00002586              Plaintiffs_00002587              U.S. Copyright Office public catalog registration information for PA0001646374
   5250       Plaintiffs_00002590              Plaintiffs_00002591              U.S. Copyright Office public catalog registration information for PA0001647060
   5251       Plaintiffs_00002592              Plaintiffs_00002593              U.S. Copyright Office public catalog registration information for PA0001647062
   5252       Plaintiffs_00002594              Plaintiffs_00002595              U.S. Copyright Office public catalog registration information for PA0001647447
   5253       Plaintiffs_00002596              Plaintiffs_00002597              U.S. Copyright Office public catalog registration information for PA0001647942
   5254       Plaintiffs_00002598              Plaintiffs_00002599              U.S. Copyright Office public catalog registration information for PA0001648485
   5255       Plaintiffs_00002606              Plaintiffs_00002607              U.S. Copyright Office public catalog registration information for PA0001648764
   5256       Plaintiffs_00002610              Plaintiffs_00002611              U.S. Copyright Office public catalog registration information for PA0001648776
   5257       Plaintiffs_00002612              Plaintiffs_00002613              U.S. Copyright Office public catalog registration information for PA0001648787
   5258       Plaintiffs_00002614              Plaintiffs_00002615              U.S. Copyright Office public catalog registration information for PA0001648809
   5259       Plaintiffs_00002618              Plaintiffs_00002619              U.S. Copyright Office public catalog registration information for PA0001648815
   5260       Plaintiffs_00002622              Plaintiffs_00002623              U.S. Copyright Office public catalog registration information for PA0001648869
   5261       Plaintiffs_00002624              Plaintiffs_00002625              U.S. Copyright Office public catalog registration information for PA0001649580
   5262       Plaintiffs_00002626              Plaintiffs_00002627              U.S. Copyright Office public catalog registration information for PA0001649582
   5263       Plaintiffs_00002628              Plaintiffs_00002629              U.S. Copyright Office public catalog registration information for PA0001649584
   5264       Plaintiffs_00002630              Plaintiffs_00002631              U.S. Copyright Office public catalog registration information for PA0001649982
   5265       Plaintiffs_00002632              Plaintiffs_00002633              U.S. Copyright Office public catalog registration information for PA0001649988
   5266       Plaintiffs_00002634              Plaintiffs_00002635              U.S. Copyright Office public catalog registration information for PA0001649993
   5267       Plaintiffs_00002636              Plaintiffs_00002637              U.S. Copyright Office public catalog registration information for PA0001651821
   5268       Plaintiffs_00002638              Plaintiffs_00002639              U.S. Copyright Office public catalog registration information for PA0001653144
   5269       Plaintiffs_00002640              Plaintiffs_00002641              U.S. Copyright Office public catalog registration information for PA0001653856
   5270       Plaintiffs_00002642              Plaintiffs_00002643              U.S. Copyright Office public catalog registration information for PA0001654952
   5271       Plaintiffs_00002644              Plaintiffs_00002645              U.S. Copyright Office public catalog registration information for PA0001655141
   5272       Plaintiffs_00002646              Plaintiffs_00002647              U.S. Copyright Office public catalog registration information for PA0001655601
   5273       Plaintiffs_00002648              Plaintiffs_00002649              U.S. Copyright Office public catalog registration information for PA0001656109
   5274       Plaintiffs_00002650              Plaintiffs_00002651              U.S. Copyright Office public catalog registration information for PA0001656112
   5275       Plaintiffs_00002652              Plaintiffs_00002653              U.S. Copyright Office public catalog registration information for PA0001656152
   5276       Plaintiffs_00002656              Plaintiffs_00002657              U.S. Copyright Office public catalog registration information for PA0001656977
   5277       Plaintiffs_00002660              Plaintiffs_00002661              U.S. Copyright Office public catalog registration information for PA0001657844
   5278       Plaintiffs_00002664              Plaintiffs_00002665              U.S. Copyright Office public catalog registration information for PA0001657887
   5279       Plaintiffs_00002668              Plaintiffs_00002669              U.S. Copyright Office public catalog registration information for PA0001658976
   5280       Plaintiffs_00002670              Plaintiffs_00002671              U.S. Copyright Office public catalog registration information for PA0001658983
   5281       Plaintiffs_00002672              Plaintiffs_00002674              U.S. Copyright Office public catalog registration information for PA0001659003
   5282       Plaintiffs_00002675              Plaintiffs_00002676              U.S. Copyright Office public catalog registration information for PA0001659007
   5283       Plaintiffs_00002681              Plaintiffs_00002682              U.S. Copyright Office public catalog registration information for PA0001659046


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            143
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 146 of 268 PageID# 5848
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5284       Plaintiffs_00002686              Plaintiffs_00002687              U.S. Copyright Office public catalog registration information for PA0001659051
   5285       Plaintiffs_00002692              Plaintiffs_00002694              U.S. Copyright Office public catalog registration information for PA0001659066
   5286       Plaintiffs_00002695              Plaintiffs_00002696              U.S. Copyright Office public catalog registration information for PA0001659068
   5287       Plaintiffs_00002697              Plaintiffs_00002698              U.S. Copyright Office public catalog registration information for PA0001659074
   5288       Plaintiffs_00002699              Plaintiffs_00002700              U.S. Copyright Office public catalog registration information for PA0001659076
   5289       Plaintiffs_00002701              Plaintiffs_00002702              U.S. Copyright Office public catalog registration information for PA0001659078
   5290       Plaintiffs_00002703              Plaintiffs_00002704              U.S. Copyright Office public catalog registration information for PA0001660091
   5291       Plaintiffs_00002707              Plaintiffs_00002708              U.S. Copyright Office public catalog registration information for PA0001660621
   5292       Plaintiffs_00002709              Plaintiffs_00002710              U.S. Copyright Office public catalog registration information for PA0001661331
   5293       Plaintiffs_00002711              Plaintiffs_00002712              U.S. Copyright Office public catalog registration information for PA0001661345
   5294       Plaintiffs_00002713              Plaintiffs_00002714              U.S. Copyright Office public catalog registration information for PA0001661359
   5295       Plaintiffs_00002715              Plaintiffs_00002716              U.S. Copyright Office public catalog registration information for PA0001661378
   5296       Plaintiffs_00002717              Plaintiffs_00002718              U.S. Copyright Office public catalog registration information for PA0001661382
   5297       Plaintiffs_00002719              Plaintiffs_00002720              U.S. Copyright Office public catalog registration information for PA0001662732
   5298       Plaintiffs_00002721              Plaintiffs_00002722              U.S. Copyright Office public catalog registration information for PA0001662742
   5299       Plaintiffs_00002723              Plaintiffs_00002725              U.S. Copyright Office public catalog registration information for PA0001662752
   5300       Plaintiffs_00002726              Plaintiffs_00002727              U.S. Copyright Office public catalog registration information for PA0001662776
   5301       Plaintiffs_00002728              Plaintiffs_00002729              U.S. Copyright Office public catalog registration information for PA0001662901
   5302       Plaintiffs_00002730              Plaintiffs_00002731              U.S. Copyright Office public catalog registration information for PA0001662916
   5303       Plaintiffs_00002732              Plaintiffs_00002733              U.S. Copyright Office public catalog registration information for PA0001663701
   5304       Plaintiffs_00002734              Plaintiffs_00002735              U.S. Copyright Office public catalog registration information for PA0001666749
   5305       Plaintiffs_00002736              Plaintiffs_00002737              U.S. Copyright Office public catalog registration information for PA0001666771
   5306       Plaintiffs_00002738              Plaintiffs_00002739              U.S. Copyright Office public catalog registration information for PA0001666843
   5307       Plaintiffs_00002740              Plaintiffs_00002741              U.S. Copyright Office public catalog registration information for PA0001667218
   5308       Plaintiffs_00002742              Plaintiffs_00002744              U.S. Copyright Office public catalog registration information for PA0001667243
   5309       Plaintiffs_00002745              Plaintiffs_00002746              U.S. Copyright Office public catalog registration information for PA0001668360
   5310       Plaintiffs_00002747              Plaintiffs_00002748              U.S. Copyright Office public catalog registration information for PA0001668381
   5311       Plaintiffs_00002755              Plaintiffs_00002756              U.S. Copyright Office public catalog registration information for PA0001673111
   5312       Plaintiffs_00002757              Plaintiffs_00002758              U.S. Copyright Office public catalog registration information for PA0001673114
   5313       Plaintiffs_00002759              Plaintiffs_00002760              U.S. Copyright Office public catalog registration information for PA0001674346
   5314       Plaintiffs_00002769              Plaintiffs_00002770              U.S. Copyright Office public catalog registration information for PA0001677401
   5315       Plaintiffs_00002771              Plaintiffs_00002772              U.S. Copyright Office public catalog registration information for PA0001677407
   5316       Plaintiffs_00002773              Plaintiffs_00002775              U.S. Copyright Office public catalog registration information for PA0001677761
   5317       Plaintiffs_00002776              Plaintiffs_00002777              U.S. Copyright Office public catalog registration information for PA0001677803
   5318       Plaintiffs_00002782              Plaintiffs_00002782              U.S. Copyright Office public catalog registration information for PA0001678112
   5319       Plaintiffs_00002783              Plaintiffs_00002785              U.S. Copyright Office public catalog registration information for PA0001678122
   5320       Plaintiffs_00002786              Plaintiffs_00002787              U.S. Copyright Office public catalog registration information for PA0001678487
   5321       Plaintiffs_00002788              Plaintiffs_00002789              U.S. Copyright Office public catalog registration information for PA0001678612


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            144
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 147 of 268 PageID# 5849
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5322       Plaintiffs_00002790              Plaintiffs_00002791              U.S. Copyright Office public catalog registration information for PA0001678887
   5323       Plaintiffs_00002792              Plaintiffs_00002793              U.S. Copyright Office public catalog registration information for PA0001678922
   5324       Plaintiffs_00002794              Plaintiffs_00002795              U.S. Copyright Office public catalog registration information for PA0001678956
   5325       Plaintiffs_00002800              Plaintiffs_00002802              U.S. Copyright Office public catalog registration information for PA0001679596
   5326       Plaintiffs_00002803              Plaintiffs_00002804              U.S. Copyright Office public catalog registration information for PA0001680553
   5327       Plaintiffs_00002807              Plaintiffs_00002808              U.S. Copyright Office public catalog registration information for PA0001681746
   5328       Plaintiffs_00002809              Plaintiffs_00002810              U.S. Copyright Office public catalog registration information for PA0001682734
   5329       Plaintiffs_00002811              Plaintiffs_00002812              U.S. Copyright Office public catalog registration information for PA0001682737
   5330       Plaintiffs_00002813              Plaintiffs_00002814              U.S. Copyright Office public catalog registration information for PA0001682738
   5331       Plaintiffs_00002815              Plaintiffs_00002816              U.S. Copyright Office public catalog registration information for PA0001682740
   5332       Plaintiffs_00002817              Plaintiffs_00002818              U.S. Copyright Office public catalog registration information for PA0001682741
   5333       Plaintiffs_00002819              Plaintiffs_00002820              U.S. Copyright Office public catalog registration information for PA0001682742
   5334       Plaintiffs_00002821              Plaintiffs_00002822              U.S. Copyright Office public catalog registration information for PA0001682743
   5335       Plaintiffs_00002823              Plaintiffs_00002824              U.S. Copyright Office public catalog registration information for PA0001682744
   5336       Plaintiffs_00002825              Plaintiffs_00002826              U.S. Copyright Office public catalog registration information for PA0001682745
   5337       Plaintiffs_00002827              Plaintiffs_00002828              U.S. Copyright Office public catalog registration information for PA0001682910
   5338       Plaintiffs_00002829              Plaintiffs_00002829              U.S. Copyright Office public catalog registration information for PA0001683346
   5339       Plaintiffs_00002830              Plaintiffs_00002831              U.S. Copyright Office public catalog registration information for PA0001685123
   5340       Plaintiffs_00002832              Plaintiffs_00002833              U.S. Copyright Office public catalog registration information for PA0001685126
   5341       Plaintiffs_00002834              Plaintiffs_00002835              U.S. Copyright Office public catalog registration information for PA0001685310
   5342       Plaintiffs_00002836              Plaintiffs_00002837              U.S. Copyright Office public catalog registration information for PA0001685315
   5343       Plaintiffs_00002838              Plaintiffs_00002839              U.S. Copyright Office public catalog registration information for PA0001685320
   5344       Plaintiffs_00002840              Plaintiffs_00002841              U.S. Copyright Office public catalog registration information for PA0001685323
   5345       Plaintiffs_00002842              Plaintiffs_00002843              U.S. Copyright Office public catalog registration information for PA0001685326
   5346       Plaintiffs_00002844              Plaintiffs_00002845              U.S. Copyright Office public catalog registration information for PA0001685342
   5347       Plaintiffs_00002846              Plaintiffs_00002847              U.S. Copyright Office public catalog registration information for PA0001685351
   5348       Plaintiffs_00002848              Plaintiffs_00002849              U.S. Copyright Office public catalog registration information for PA0001685359
   5349       Plaintiffs_00002850              Plaintiffs_00002851              U.S. Copyright Office public catalog registration information for PA0001685365
   5350       Plaintiffs_00002852              Plaintiffs_00002853              U.S. Copyright Office public catalog registration information for PA0001685366
   5351       Plaintiffs_00002854              Plaintiffs_00002855              U.S. Copyright Office public catalog registration information for PA0001685367
   5352       Plaintiffs_00002862              Plaintiffs_00002863              U.S. Copyright Office public catalog registration information for PA0001687431
   5353       Plaintiffs_00002864              Plaintiffs_00002865              U.S. Copyright Office public catalog registration information for PA0001687491
   5354       Plaintiffs_00002868              Plaintiffs_00002869              U.S. Copyright Office public catalog registration information for PA0001689043
   5355       Plaintiffs_00002870              Plaintiffs_00002871              U.S. Copyright Office public catalog registration information for PA0001689774
   5356       Plaintiffs_00002872              Plaintiffs_00002873              U.S. Copyright Office public catalog registration information for PA0001690182
   5357       Plaintiffs_00002874              Plaintiffs_00002875              U.S. Copyright Office public catalog registration information for PA0001690183
   5358       Plaintiffs_00002876              Plaintiffs_00002877              U.S. Copyright Office public catalog registration information for PA0001691877
   5359       Plaintiffs_00002878              Plaintiffs_00002879              U.S. Copyright Office public catalog registration information for PA0001692639


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            145
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 148 of 268 PageID# 5850
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5360       Plaintiffs_00002880              Plaintiffs_00002881              U.S. Copyright Office public catalog registration information for PA0001692643
   5361       Plaintiffs_00002882              Plaintiffs_00002883              U.S. Copyright Office public catalog registration information for PA0001692650
   5362       Plaintiffs_00002884              Plaintiffs_00002885              U.S. Copyright Office public catalog registration information for PA0001692656
   5363       Plaintiffs_00002886              Plaintiffs_00002887              U.S. Copyright Office public catalog registration information for PA0001692658
   5364       Plaintiffs_00002888              Plaintiffs_00002889              U.S. Copyright Office public catalog registration information for PA0001692661
   5365       Plaintiffs_00002890              Plaintiffs_00002891              U.S. Copyright Office public catalog registration information for PA0001692663
   5366       Plaintiffs_00002892              Plaintiffs_00002893              U.S. Copyright Office public catalog registration information for PA0001692670
   5367       Plaintiffs_00002894              Plaintiffs_00002895              U.S. Copyright Office public catalog registration information for PA0001692696
   5368       Plaintiffs_00002896              Plaintiffs_00002897              U.S. Copyright Office public catalog registration information for PA0001692751
   5369       Plaintiffs_00002898              Plaintiffs_00002899              U.S. Copyright Office public catalog registration information for PA0001692757
   5370       Plaintiffs_00002900              Plaintiffs_00002901              U.S. Copyright Office public catalog registration information for PA0001693110
   5371       Plaintiffs_00002902              Plaintiffs_00002903              U.S. Copyright Office public catalog registration information for PA0001693301
   5372       Plaintiffs_00002904              Plaintiffs_00002905              U.S. Copyright Office public catalog registration information for PA0001693305
   5373       Plaintiffs_00002906              Plaintiffs_00002907              U.S. Copyright Office public catalog registration information for PA0001693310
   5374       Plaintiffs_00002908              Plaintiffs_00002909              U.S. Copyright Office public catalog registration information for PA0001693314
   5375       Plaintiffs_00002910              Plaintiffs_00002911              U.S. Copyright Office public catalog registration information for PA0001693316
   5376       Plaintiffs_00002912              Plaintiffs_00002913              U.S. Copyright Office public catalog registration information for PA0001693317
   5377       Plaintiffs_00002914              Plaintiffs_00002915              U.S. Copyright Office public catalog registration information for PA0001693320
   5378       Plaintiffs_00002916              Plaintiffs_00002917              U.S. Copyright Office public catalog registration information for PA0001693324
   5379       Plaintiffs_00002918              Plaintiffs_00002919              U.S. Copyright Office public catalog registration information for PA0001693327
   5380       Plaintiffs_00002920              Plaintiffs_00002921              U.S. Copyright Office public catalog registration information for PA0001693329
   5381       Plaintiffs_00002922              Plaintiffs_00002923              U.S. Copyright Office public catalog registration information for PA0001693331
   5382       Plaintiffs_00002926              Plaintiffs_00002927              U.S. Copyright Office public catalog registration information for PA0001693858
   5383       Plaintiffs_00002928              Plaintiffs_00002929              U.S. Copyright Office public catalog registration information for PA0001693859
   5384       Plaintiffs_00002934              Plaintiffs_00002935              U.S. Copyright Office public catalog registration information for PA0001694074
   5385       Plaintiffs_00002938              Plaintiffs_00002939              U.S. Copyright Office public catalog registration information for PA0001694080
   5386       Plaintiffs_00002942              Plaintiffs_00002943              U.S. Copyright Office public catalog registration information for PA0001694264
   5387       Plaintiffs_00002944              Plaintiffs_00002945              U.S. Copyright Office public catalog registration information for PA0001696017
   5388       Plaintiffs_00002950              Plaintiffs_00002951              U.S. Copyright Office public catalog registration information for PA0001697043
   5389       Plaintiffs_00002958              Plaintiffs_00002959              U.S. Copyright Office public catalog registration information for PA0001697454
   5390       Plaintiffs_00002960              Plaintiffs_00002961              U.S. Copyright Office public catalog registration information for PA0001697492
   5391       Plaintiffs_00002962              Plaintiffs_00002963              U.S. Copyright Office public catalog registration information for PA0001697567
   5392       Plaintiffs_00002964              Plaintiffs_00002965              U.S. Copyright Office public catalog registration information for PA0001698064
   5393       Plaintiffs_00002966              Plaintiffs_00002967              U.S. Copyright Office public catalog registration information for PA0001698335
   5394       Plaintiffs_00002968              Plaintiffs_00002969              U.S. Copyright Office public catalog registration information for PA0001698432
   5395       Plaintiffs_00002970              Plaintiffs_00002971              U.S. Copyright Office public catalog registration information for PA0001698434
   5396       Plaintiffs_00002972              Plaintiffs_00002973              U.S. Copyright Office public catalog registration information for PA0001698437
   5397       Plaintiffs_00002974              Plaintiffs_00002975              U.S. Copyright Office public catalog registration information for PA0001699247


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            146
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 149 of 268 PageID# 5851
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5398       Plaintiffs_00002976              Plaintiffs_00002976              U.S. Copyright Office public catalog registration information for PA0001700214
   5399       Plaintiffs_00002977              Plaintiffs_00002978              U.S. Copyright Office public catalog registration information for PA0001700354
   5400       Plaintiffs_00002979              Plaintiffs_00002980              U.S. Copyright Office public catalog registration information for PA0001700384
   5401       Plaintiffs_00002981              Plaintiffs_00002982              U.S. Copyright Office public catalog registration information for PA0001700387
   5402       Plaintiffs_00002983              Plaintiffs_00002984              U.S. Copyright Office public catalog registration information for PA0001700389
   5403       Plaintiffs_00002985              Plaintiffs_00002986              U.S. Copyright Office public catalog registration information for PA0001700392
   5404       Plaintiffs_00002987              Plaintiffs_00002988              U.S. Copyright Office public catalog registration information for PA0001700400
   5405       Plaintiffs_00002989              Plaintiffs_00002990              U.S. Copyright Office public catalog registration information for PA0001700422
   5406       Plaintiffs_00002991              Plaintiffs_00002992              U.S. Copyright Office public catalog registration information for PA0001700424
   5407       Plaintiffs_00002993              Plaintiffs_00002994              U.S. Copyright Office public catalog registration information for PA0001700428
   5408       Plaintiffs_00002995              Plaintiffs_00002996              U.S. Copyright Office public catalog registration information for PA0001700473
   5409       Plaintiffs_00002997              Plaintiffs_00002998              U.S. Copyright Office public catalog registration information for PA0001700475
   5410       Plaintiffs_00002999              Plaintiffs_00003000              U.S. Copyright Office public catalog registration information for PA0001700892
   5411       Plaintiffs_00003001              Plaintiffs_00003002              U.S. Copyright Office public catalog registration information for PA0001700896
   5412       Plaintiffs_00003005              Plaintiffs_00003006              U.S. Copyright Office public catalog registration information for PA0001703244
   5413       Plaintiffs_00003007              Plaintiffs_00003008              U.S. Copyright Office public catalog registration information for PA0001703249
   5414       Plaintiffs_00003009              Plaintiffs_00003010              U.S. Copyright Office public catalog registration information for PA0001703715
   5415       Plaintiffs_00003011              Plaintiffs_00003012              U.S. Copyright Office public catalog registration information for PA0001704466
   5416       Plaintiffs_00003013              Plaintiffs_00003014              U.S. Copyright Office public catalog registration information for PA0001704476
   5417       Plaintiffs_00003015              Plaintiffs_00003016              U.S. Copyright Office public catalog registration information for PA0001704500
   5418       Plaintiffs_00003017              Plaintiffs_00003018              U.S. Copyright Office public catalog registration information for PA0001705474
   5419       Plaintiffs_00003019              Plaintiffs_00003020              U.S. Copyright Office public catalog registration information for PA0001705842
   5420       Plaintiffs_00003021              Plaintiffs_00003022              U.S. Copyright Office public catalog registration information for PA0001706421
   5421       Plaintiffs_00003023              Plaintiffs_00003024              U.S. Copyright Office public catalog registration information for PA0001706428
   5422       Plaintiffs_00003025              Plaintiffs_00003026              U.S. Copyright Office public catalog registration information for PA0001706429
   5423       Plaintiffs_00003027              Plaintiffs_00003028              U.S. Copyright Office public catalog registration information for PA0001706431
   5424       Plaintiffs_00003029              Plaintiffs_00003030              U.S. Copyright Office public catalog registration information for PA0001706432
   5425       Plaintiffs_00003031              Plaintiffs_00003032              U.S. Copyright Office public catalog registration information for PA0001706448
   5426       Plaintiffs_00003033              Plaintiffs_00003034              U.S. Copyright Office public catalog registration information for PA0001706456
   5427       Plaintiffs_00003035              Plaintiffs_00003036              U.S. Copyright Office public catalog registration information for PA0001706473
   5428       Plaintiffs_00003037              Plaintiffs_00003038              U.S. Copyright Office public catalog registration information for PA0001706495
   5429       Plaintiffs_00003039              Plaintiffs_00003040              U.S. Copyright Office public catalog registration information for PA0001706662
   5430       Plaintiffs_00003041              Plaintiffs_00003042              U.S. Copyright Office public catalog registration information for PA0001706677
   5431       Plaintiffs_00003043              Plaintiffs_00003044              U.S. Copyright Office public catalog registration information for PA0001706680
   5432       Plaintiffs_00003045              Plaintiffs_00003046              U.S. Copyright Office public catalog registration information for PA0001706689
   5433       Plaintiffs_00003047              Plaintiffs_00003048              U.S. Copyright Office public catalog registration information for PA0001706696
   5434       Plaintiffs_00003049              Plaintiffs_00003050              U.S. Copyright Office public catalog registration information for PA0001706726
   5435       Plaintiffs_00003051              Plaintiffs_00003052              U.S. Copyright Office public catalog registration information for PA0001706727


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            147
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 150 of 268 PageID# 5852
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5436       Plaintiffs_00003053              Plaintiffs_00003054              U.S. Copyright Office public catalog registration information for PA0001706741
   5437       Plaintiffs_00003057              Plaintiffs_00003058              U.S. Copyright Office public catalog registration information for PA0001707143
   5438       Plaintiffs_00003059              Plaintiffs_00003060              U.S. Copyright Office public catalog registration information for PA0001707144
   5439       Plaintiffs_00003061              Plaintiffs_00003062              U.S. Copyright Office public catalog registration information for PA0001707147
   5440       Plaintiffs_00003063              Plaintiffs_00003064              U.S. Copyright Office public catalog registration information for PA0001707160
   5441       Plaintiffs_00003065              Plaintiffs_00003066              U.S. Copyright Office public catalog registration information for PA0001707168
   5442       Plaintiffs_00003067              Plaintiffs_00003068              U.S. Copyright Office public catalog registration information for PA0001707169
   5443       Plaintiffs_00003069              Plaintiffs_00003070              U.S. Copyright Office public catalog registration information for PA0001707770
   5444       Plaintiffs_00003071              Plaintiffs_00003072              U.S. Copyright Office public catalog registration information for PA0001707774
   5445       Plaintiffs_00003073              Plaintiffs_00003074              U.S. Copyright Office public catalog registration information for PA0001708382
   5446       Plaintiffs_00003075              Plaintiffs_00003076              U.S. Copyright Office public catalog registration information for PA0001708388
   5447       Plaintiffs_00003077              Plaintiffs_00003078              U.S. Copyright Office public catalog registration information for PA0001708950
   5448       Plaintiffs_00003079              Plaintiffs_00003080              U.S. Copyright Office public catalog registration information for PA0001708951
   5449       Plaintiffs_00003081              Plaintiffs_00003082              U.S. Copyright Office public catalog registration information for PA0001708952
   5450       Plaintiffs_00003083              Plaintiffs_00003084              U.S. Copyright Office public catalog registration information for PA0001708953
   5451       Plaintiffs_00003085              Plaintiffs_00003086              U.S. Copyright Office public catalog registration information for PA0001711046
   5452       Plaintiffs_00003091              Plaintiffs_00003092              U.S. Copyright Office public catalog registration information for PA0001712987
   5453       Plaintiffs_00003093              Plaintiffs_00003094              U.S. Copyright Office public catalog registration information for PA0001714525
   5454       Plaintiffs_00003095              Plaintiffs_00003096              U.S. Copyright Office public catalog registration information for PA0001715364
   5455       Plaintiffs_00003097              Plaintiffs_00003098              U.S. Copyright Office public catalog registration information for PA0001716538
   5456       Plaintiffs_00003099              Plaintiffs_00003100              U.S. Copyright Office public catalog registration information for PA0001716542
   5457       Plaintiffs_00003101              Plaintiffs_00003102              U.S. Copyright Office public catalog registration information for PA0001717909
   5458       Plaintiffs_00003103              Plaintiffs_00003104              U.S. Copyright Office public catalog registration information for PA0001718936
   5459       Plaintiffs_00003105              Plaintiffs_00003106              U.S. Copyright Office public catalog registration information for PA0001718944
   5460       Plaintiffs_00003107              Plaintiffs_00003108              U.S. Copyright Office public catalog registration information for PA0001718970
   5461       Plaintiffs_00003109              Plaintiffs_00003110              U.S. Copyright Office public catalog registration information for PA0001718972
   5462       Plaintiffs_00003111              Plaintiffs_00003112              U.S. Copyright Office public catalog registration information for PA0001719661
   5463       Plaintiffs_00003113              Plaintiffs_00003114              U.S. Copyright Office public catalog registration information for PA0001719662
   5464       Plaintiffs_00003115              Plaintiffs_00003117              U.S. Copyright Office public catalog registration information for PA0001719705
   5465       Plaintiffs_00003118              Plaintiffs_00003119              U.S. Copyright Office public catalog registration information for PA0001719812
   5466       Plaintiffs_00003120              Plaintiffs_00003121              U.S. Copyright Office public catalog registration information for PA0001720333
   5467       Plaintiffs_00003122              Plaintiffs_00003123              U.S. Copyright Office public catalog registration information for PA0001720639
   5468       Plaintiffs_00003124              Plaintiffs_00003125              U.S. Copyright Office public catalog registration information for PA0001722494
   5469       Plaintiffs_00003126              Plaintiffs_00003127              U.S. Copyright Office public catalog registration information for PA0001722498
   5470       Plaintiffs_00003128              Plaintiffs_00003129              U.S. Copyright Office public catalog registration information for PA0001723093
   5471       Plaintiffs_00003130              Plaintiffs_00003131              U.S. Copyright Office public catalog registration information for PA0001723647
   5472       Plaintiffs_00003132              Plaintiffs_00003133              U.S. Copyright Office public catalog registration information for PA0001724691
   5473       Plaintiffs_00003134              Plaintiffs_00003135              U.S. Copyright Office public catalog registration information for PA0001725330


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            148
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 151 of 268 PageID# 5853
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5474       Plaintiffs_00003136              Plaintiffs_00003137              U.S. Copyright Office public catalog registration information for PA0001726265
   5475       Plaintiffs_00003138              Plaintiffs_00003139              U.S. Copyright Office public catalog registration information for PA0001726268
   5476       Plaintiffs_00003140              Plaintiffs_00003141              U.S. Copyright Office public catalog registration information for PA0001726273
   5477       Plaintiffs_00003142              Plaintiffs_00003143              U.S. Copyright Office public catalog registration information for PA0001726280
   5478       Plaintiffs_00003144              Plaintiffs_00003145              U.S. Copyright Office public catalog registration information for PA0001726281
   5479       Plaintiffs_00003146              Plaintiffs_00003147              U.S. Copyright Office public catalog registration information for PA0001726283
   5480       Plaintiffs_00003148              Plaintiffs_00003149              U.S. Copyright Office public catalog registration information for PA0001726285
   5481       Plaintiffs_00003150              Plaintiffs_00003151              U.S. Copyright Office public catalog registration information for PA0001726287
   5482       Plaintiffs_00003152              Plaintiffs_00003153              U.S. Copyright Office public catalog registration information for PA0001726635
   5483       Plaintiffs_00003154              Plaintiffs_00003155              U.S. Copyright Office public catalog registration information for PA0001726638
   5484       Plaintiffs_00003156              Plaintiffs_00003157              U.S. Copyright Office public catalog registration information for PA0001726662
   5485       Plaintiffs_00003158              Plaintiffs_00003159              U.S. Copyright Office public catalog registration information for PA0001727379
   5486       Plaintiffs_00003160              Plaintiffs_00003161              U.S. Copyright Office public catalog registration information for PA0001727653
   5487       Plaintiffs_00003162              Plaintiffs_00003163              U.S. Copyright Office public catalog registration information for PA0001727659
   5488       Plaintiffs_00003164              Plaintiffs_00003165              U.S. Copyright Office public catalog registration information for PA0001727845
   5489       Plaintiffs_00003166              Plaintiffs_00003167              U.S. Copyright Office public catalog registration information for PA0001728141
   5490       Plaintiffs_00003168              Plaintiffs_00003169              U.S. Copyright Office public catalog registration information for PA0001728328
   5491       Plaintiffs_00003170              Plaintiffs_00003171              U.S. Copyright Office public catalog registration information for PA0001728329
   5492       Plaintiffs_00003172              Plaintiffs_00003173              U.S. Copyright Office public catalog registration information for PA0001728367
   5493       Plaintiffs_00003174              Plaintiffs_00003175              U.S. Copyright Office public catalog registration information for PA0001728370
   5494       Plaintiffs_00003176              Plaintiffs_00003177              U.S. Copyright Office public catalog registration information for PA0001728410
   5495       Plaintiffs_00003178              Plaintiffs_00003179              U.S. Copyright Office public catalog registration information for PA0001728543
   5496       Plaintiffs_00003182              Plaintiffs_00003183              U.S. Copyright Office public catalog registration information for PA0001728545
   5497       Plaintiffs_00003198              Plaintiffs_00003199              U.S. Copyright Office public catalog registration information for PA0001728745
   5498       Plaintiffs_00003200              Plaintiffs_00003201              U.S. Copyright Office public catalog registration information for PA0001728914
   5499       Plaintiffs_00003202              Plaintiffs_00003203              U.S. Copyright Office public catalog registration information for PA0001729154
   5500       Plaintiffs_00003204              Plaintiffs_00003205              U.S. Copyright Office public catalog registration information for PA0001729163
   5501       Plaintiffs_00003206              Plaintiffs_00003207              U.S. Copyright Office public catalog registration information for PA0001729610
   5502       Plaintiffs_00003208              Plaintiffs_00003209              U.S. Copyright Office public catalog registration information for PA0001730648
   5503       Plaintiffs_00003210              Plaintiffs_00003211              U.S. Copyright Office public catalog registration information for PA0001730760
   5504       Plaintiffs_00003212              Plaintiffs_00003213              U.S. Copyright Office public catalog registration information for PA0001730772
   5505       Plaintiffs_00003214              Plaintiffs_00003215              U.S. Copyright Office public catalog registration information for PA0001730791
   5506       Plaintiffs_00003216              Plaintiffs_00003217              U.S. Copyright Office public catalog registration information for PA0001730802
   5507       Plaintiffs_00003218              Plaintiffs_00003219              U.S. Copyright Office public catalog registration information for PA0001730830
   5508       Plaintiffs_00003220              Plaintiffs_00003221              U.S. Copyright Office public catalog registration information for PA0001730846
   5509       Plaintiffs_00003222              Plaintiffs_00003223              U.S. Copyright Office public catalog registration information for PA0001730871
   5510       Plaintiffs_00003224              Plaintiffs_00003225              U.S. Copyright Office public catalog registration information for PA0001730872
   5511       Plaintiffs_00003226              Plaintiffs_00003227              U.S. Copyright Office public catalog registration information for PA0001730876


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            149
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 152 of 268 PageID# 5854
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5512       Plaintiffs_00003228              Plaintiffs_00003229              U.S. Copyright Office public catalog registration information for PA0001730878
   5513       Plaintiffs_00003230              Plaintiffs_00003231              U.S. Copyright Office public catalog registration information for PA0001730881
   5514       Plaintiffs_00003232              Plaintiffs_00003233              U.S. Copyright Office public catalog registration information for PA0001730884
   5515       Plaintiffs_00003234              Plaintiffs_00003235              U.S. Copyright Office public catalog registration information for PA0001730887
   5516       Plaintiffs_00003236              Plaintiffs_00003237              U.S. Copyright Office public catalog registration information for PA0001730947
   5517       Plaintiffs_00003238              Plaintiffs_00003239              U.S. Copyright Office public catalog registration information for PA0001730955
   5518       Plaintiffs_00003240              Plaintiffs_00003241              U.S. Copyright Office public catalog registration information for PA0001730957
   5519       Plaintiffs_00003242              Plaintiffs_00003243              U.S. Copyright Office public catalog registration information for PA0001730963
   5520       Plaintiffs_00003244              Plaintiffs_00003245              U.S. Copyright Office public catalog registration information for PA0001730966
   5521       Plaintiffs_00003246              Plaintiffs_00003247              U.S. Copyright Office public catalog registration information for PA0001730970
   5522       Plaintiffs_00003248              Plaintiffs_00003249              U.S. Copyright Office public catalog registration information for PA0001730972
   5523       Plaintiffs_00003250              Plaintiffs_00003251              U.S. Copyright Office public catalog registration information for PA0001730976
   5524       Plaintiffs_00003252              Plaintiffs_00003253              U.S. Copyright Office public catalog registration information for PA0001730979
   5525       Plaintiffs_00003254              Plaintiffs_00003255              U.S. Copyright Office public catalog registration information for PA0001730981
   5526       Plaintiffs_00003256              Plaintiffs_00003257              U.S. Copyright Office public catalog registration information for PA0001730984
   5527       Plaintiffs_00003258              Plaintiffs_00003259              U.S. Copyright Office public catalog registration information for PA0001730987
   5528       Plaintiffs_00003260              Plaintiffs_00003261              U.S. Copyright Office public catalog registration information for PA0001731003
   5529       Plaintiffs_00003262              Plaintiffs_00003263              U.S. Copyright Office public catalog registration information for PA0001731018
   5530       Plaintiffs_00003264              Plaintiffs_00003265              U.S. Copyright Office public catalog registration information for PA0001731040
   5531       Plaintiffs_00003266              Plaintiffs_00003267              U.S. Copyright Office public catalog registration information for PA0001731042
   5532       Plaintiffs_00003268              Plaintiffs_00003269              U.S. Copyright Office public catalog registration information for PA0001731043
   5533       Plaintiffs_00003270              Plaintiffs_00003271              U.S. Copyright Office public catalog registration information for PA0001731091
   5534       Plaintiffs_00003272              Plaintiffs_00003273              U.S. Copyright Office public catalog registration information for PA0001731106
   5535       Plaintiffs_00003274              Plaintiffs_00003275              U.S. Copyright Office public catalog registration information for PA0001731108
   5536       Plaintiffs_00003276              Plaintiffs_00003277              U.S. Copyright Office public catalog registration information for PA0001731110
   5537       Plaintiffs_00003278              Plaintiffs_00003279              U.S. Copyright Office public catalog registration information for PA0001731209
   5538       Plaintiffs_00003280              Plaintiffs_00003281              U.S. Copyright Office public catalog registration information for PA0001731490
   5539       Plaintiffs_00003282              Plaintiffs_00003283              U.S. Copyright Office public catalog registration information for PA0001731492
   5540       Plaintiffs_00003284              Plaintiffs_00003285              U.S. Copyright Office public catalog registration information for PA0001731495
   5541       Plaintiffs_00003286              Plaintiffs_00003287              U.S. Copyright Office public catalog registration information for PA0001731496
   5542       Plaintiffs_00003288              Plaintiffs_00003289              U.S. Copyright Office public catalog registration information for PA0001731500
   5543       Plaintiffs_00003290              Plaintiffs_00003291              U.S. Copyright Office public catalog registration information for PA0001731503
   5544       Plaintiffs_00003292              Plaintiffs_00003293              U.S. Copyright Office public catalog registration information for PA0001731809
   5545       Plaintiffs_00003294              Plaintiffs_00003295              U.S. Copyright Office public catalog registration information for PA0001731812
   5546       Plaintiffs_00003296              Plaintiffs_00003297              U.S. Copyright Office public catalog registration information for PA0001731813
   5547       Plaintiffs_00003298              Plaintiffs_00003299              U.S. Copyright Office public catalog registration information for PA0001731823
   5548       Plaintiffs_00003300              Plaintiffs_00003301              U.S. Copyright Office public catalog registration information for PA0001732180
   5549       Plaintiffs_00003302              Plaintiffs_00003303              U.S. Copyright Office public catalog registration information for PA0001732190


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            150
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 153 of 268 PageID# 5855
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5550       Plaintiffs_00003304              Plaintiffs_00003305              U.S. Copyright Office public catalog registration information for PA0001732191
   5551       Plaintiffs_00003306              Plaintiffs_00003307              U.S. Copyright Office public catalog registration information for PA0001732352
   5552       Plaintiffs_00003308              Plaintiffs_00003309              U.S. Copyright Office public catalog registration information for PA0001732490
   5553       Plaintiffs_00003310              Plaintiffs_00003311              U.S. Copyright Office public catalog registration information for PA0001732673
   5554       Plaintiffs_00003314              Plaintiffs_00003315              U.S. Copyright Office public catalog registration information for PA0001732813
   5555       Plaintiffs_00003316              Plaintiffs_00003317              U.S. Copyright Office public catalog registration information for PA0001732814
   5556       Plaintiffs_00003318              Plaintiffs_00003319              U.S. Copyright Office public catalog registration information for PA0001732821
   5557       Plaintiffs_00003320              Plaintiffs_00003321              U.S. Copyright Office public catalog registration information for PA0001733312
   5558       Plaintiffs_00003322              Plaintiffs_00003323              U.S. Copyright Office public catalog registration information for PA0001733313
   5559       Plaintiffs_00003324              Plaintiffs_00003325              U.S. Copyright Office public catalog registration information for PA0001733323
   5560       Plaintiffs_00003326              Plaintiffs_00003327              U.S. Copyright Office public catalog registration information for PA0001733325
   5561       Plaintiffs_00003328              Plaintiffs_00003329              U.S. Copyright Office public catalog registration information for PA0001733341
   5562       Plaintiffs_00003330              Plaintiffs_00003331              U.S. Copyright Office public catalog registration information for PA0001733342
   5563       Plaintiffs_00003332              Plaintiffs_00003333              U.S. Copyright Office public catalog registration information for PA0001733343
   5564       Plaintiffs_00003334              Plaintiffs_00003335              U.S. Copyright Office public catalog registration information for PA0001733344
   5565       Plaintiffs_00003336              Plaintiffs_00003337              U.S. Copyright Office public catalog registration information for PA0001733345
   5566       Plaintiffs_00003338              Plaintiffs_00003339              U.S. Copyright Office public catalog registration information for PA0001733346
   5567       Plaintiffs_00003340              Plaintiffs_00003341              U.S. Copyright Office public catalog registration information for PA0001733388
   5568       Plaintiffs_00003342              Plaintiffs_00003343              U.S. Copyright Office public catalog registration information for PA0001733390
   5569       Plaintiffs_00003344              Plaintiffs_00003345              U.S. Copyright Office public catalog registration information for PA0001733400
   5570       Plaintiffs_00003346              Plaintiffs_00003347              U.S. Copyright Office public catalog registration information for PA0001733404
   5571       Plaintiffs_00003348              Plaintiffs_00003349              U.S. Copyright Office public catalog registration information for PA0001733405
   5572       Plaintiffs_00003350              Plaintiffs_00003351              U.S. Copyright Office public catalog registration information for PA0001733406
   5573       Plaintiffs_00003352              Plaintiffs_00003353              U.S. Copyright Office public catalog registration information for PA0001733983
   5574       Plaintiffs_00003354              Plaintiffs_00003355              U.S. Copyright Office public catalog registration information for PA0001733986
   5575       Plaintiffs_00003356              Plaintiffs_00003357              U.S. Copyright Office public catalog registration information for PA0001733987
   5576       Plaintiffs_00003358              Plaintiffs_00003359              U.S. Copyright Office public catalog registration information for PA0001734468
   5577       Plaintiffs_00003360              Plaintiffs_00003361              U.S. Copyright Office public catalog registration information for PA0001734530
   5578       Plaintiffs_00003362              Plaintiffs_00003363              U.S. Copyright Office public catalog registration information for PA0001734865
   5579       Plaintiffs_00003364              Plaintiffs_00003365              U.S. Copyright Office public catalog registration information for PA0001734868
   5580       Plaintiffs_00003366              Plaintiffs_00003367              U.S. Copyright Office public catalog registration information for PA0001734869
   5581       Plaintiffs_00003368              Plaintiffs_00003369              U.S. Copyright Office public catalog registration information for PA0001734872
   5582       Plaintiffs_00003370              Plaintiffs_00003371              U.S. Copyright Office public catalog registration information for PA0001734876
   5583       Plaintiffs_00003372              Plaintiffs_00003373              U.S. Copyright Office public catalog registration information for PA0001734878
   5584       Plaintiffs_00003374              Plaintiffs_00003375              U.S. Copyright Office public catalog registration information for PA0001735191
   5585       Plaintiffs_00003376              Plaintiffs_00003377              U.S. Copyright Office public catalog registration information for PA0001735194
   5586       Plaintiffs_00003378              Plaintiffs_00003379              U.S. Copyright Office public catalog registration information for PA0001735195
   5587       Plaintiffs_00003380              Plaintiffs_00003381              U.S. Copyright Office public catalog registration information for PA0001735199


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            151
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 154 of 268 PageID# 5856
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5588       Plaintiffs_00003382              Plaintiffs_00003383              U.S. Copyright Office public catalog registration information for PA0001735247
   5589       Plaintiffs_00003384              Plaintiffs_00003385              U.S. Copyright Office public catalog registration information for PA0001735285
   5590       Plaintiffs_00003386              Plaintiffs_00003387              U.S. Copyright Office public catalog registration information for PA0001735286
   5591       Plaintiffs_00003388              Plaintiffs_00003389              U.S. Copyright Office public catalog registration information for PA0001735709
   5592       Plaintiffs_00003390              Plaintiffs_00003392              U.S. Copyright Office public catalog registration information for PA0001735747
   5593       Plaintiffs_00003393              Plaintiffs_00003394              U.S. Copyright Office public catalog registration information for PA0001735849
   5594       Plaintiffs_00003395              Plaintiffs_00003396              U.S. Copyright Office public catalog registration information for PA0001735856
   5595       Plaintiffs_00003399              Plaintiffs_00003401              U.S. Copyright Office public catalog registration information for PA0001736350
   5596       Plaintiffs_00003402              Plaintiffs_00003403              U.S. Copyright Office public catalog registration information for PA0001736534
   5597       Plaintiffs_00003404              Plaintiffs_00003405              U.S. Copyright Office public catalog registration information for PA0001737021
   5598       Plaintiffs_00003406              Plaintiffs_00003407              U.S. Copyright Office public catalog registration information for PA0001737022
   5599       Plaintiffs_00003408              Plaintiffs_00003409              U.S. Copyright Office public catalog registration information for PA0001738379
   5600       Plaintiffs_00003410              Plaintiffs_00003411              U.S. Copyright Office public catalog registration information for PA0001738384
   5601       Plaintiffs_00003412              Plaintiffs_00003413              U.S. Copyright Office public catalog registration information for PA0001738398
   5602       Plaintiffs_00003414              Plaintiffs_00003415              U.S. Copyright Office public catalog registration information for PA0001738399
   5603       Plaintiffs_00003416              Plaintiffs_00003417              U.S. Copyright Office public catalog registration information for PA0001738400
   5604       Plaintiffs_00003418              Plaintiffs_00003419              U.S. Copyright Office public catalog registration information for PA0001738403
   5605       Plaintiffs_00003420              Plaintiffs_00003421              U.S. Copyright Office public catalog registration information for PA0001738410
   5606       Plaintiffs_00003422              Plaintiffs_00003423              U.S. Copyright Office public catalog registration information for PA0001738485
   5607       Plaintiffs_00003424              Plaintiffs_00003425              U.S. Copyright Office public catalog registration information for PA0001738574
   5608       Plaintiffs_00003426              Plaintiffs_00003427              U.S. Copyright Office public catalog registration information for PA0001739055
   5609       Plaintiffs_00003428              Plaintiffs_00003429              U.S. Copyright Office public catalog registration information for PA0001739067
   5610       Plaintiffs_00003436              Plaintiffs_00003437              U.S. Copyright Office public catalog registration information for PA0001739094
   5611       Plaintiffs_00003438              Plaintiffs_00003439              U.S. Copyright Office public catalog registration information for PA0001739096
   5612       Plaintiffs_00003440              Plaintiffs_00003441              U.S. Copyright Office public catalog registration information for PA0001739098
   5613       Plaintiffs_00003442              Plaintiffs_00003443              U.S. Copyright Office public catalog registration information for PA0001739109
   5614       Plaintiffs_00003444              Plaintiffs_00003445              U.S. Copyright Office public catalog registration information for PA0001739113
   5615       Plaintiffs_00003446              Plaintiffs_00003447              U.S. Copyright Office public catalog registration information for PA0001739115
   5616       Plaintiffs_00003452              Plaintiffs_00003453              U.S. Copyright Office public catalog registration information for PA0001739119
   5617       Plaintiffs_00003458              Plaintiffs_00003459              U.S. Copyright Office public catalog registration information for PA0001739156
   5618       Plaintiffs_00003464              Plaintiffs_00003465              U.S. Copyright Office public catalog registration information for PA0001739931
   5619       Plaintiffs_00003466              Plaintiffs_00003467              U.S. Copyright Office public catalog registration information for PA0001740713
   5620       Plaintiffs_00003468              Plaintiffs_00003469              U.S. Copyright Office public catalog registration information for PA0001740847
   5621       Plaintiffs_00003470              Plaintiffs_00003472              U.S. Copyright Office public catalog registration information for PA0001740943
   5622       Plaintiffs_00003473              Plaintiffs_00003475              U.S. Copyright Office public catalog registration information for PA0001740945
   5623       Plaintiffs_00003476              Plaintiffs_00003477              U.S. Copyright Office public catalog registration information for PA0001741420
   5624       Plaintiffs_00003480              Plaintiffs_00003481              U.S. Copyright Office public catalog registration information for PA0001741424
   5625       Plaintiffs_00003492              Plaintiffs_00003493              U.S. Copyright Office public catalog registration information for PA0001741596


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            152
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 155 of 268 PageID# 5857
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5626       Plaintiffs_00003494              Plaintiffs_00003495              U.S. Copyright Office public catalog registration information for PA0001741641
   5627       Plaintiffs_00003496              Plaintiffs_00003497              U.S. Copyright Office public catalog registration information for PA0001741677
   5628       Plaintiffs_00003504              Plaintiffs_00003505              U.S. Copyright Office public catalog registration information for PA0001741927
   5629       Plaintiffs_00003506              Plaintiffs_00003507              U.S. Copyright Office public catalog registration information for PA0001741928
   5630       Plaintiffs_00003510              Plaintiffs_00003511              U.S. Copyright Office public catalog registration information for PA0001741951
   5631       Plaintiffs_00003512              Plaintiffs_00003513              U.S. Copyright Office public catalog registration information for PA0001742258
   5632       Plaintiffs_00003514              Plaintiffs_00003515              U.S. Copyright Office public catalog registration information for PA0001742271
   5633       Plaintiffs_00003516              Plaintiffs_00003517              U.S. Copyright Office public catalog registration information for PA0001742275
   5634       Plaintiffs_00003518              Plaintiffs_00003519              U.S. Copyright Office public catalog registration information for PA0001742277
   5635       Plaintiffs_00003520              Plaintiffs_00003521              U.S. Copyright Office public catalog registration information for PA0001742279
   5636       Plaintiffs_00003522              Plaintiffs_00003523              U.S. Copyright Office public catalog registration information for PA0001742330
   5637       Plaintiffs_00003524              Plaintiffs_00003525              U.S. Copyright Office public catalog registration information for PA0001742365
   5638       Plaintiffs_00003526              Plaintiffs_00003527              U.S. Copyright Office public catalog registration information for PA0001742577
   5639       Plaintiffs_00003528              Plaintiffs_00003529              U.S. Copyright Office public catalog registration information for PA0001742580
   5640       Plaintiffs_00003530              Plaintiffs_00003531              U.S. Copyright Office public catalog registration information for PA0001743344
   5641       Plaintiffs_00003532              Plaintiffs_00003533              U.S. Copyright Office public catalog registration information for PA0001743353
   5642       Plaintiffs_00003534              Plaintiffs_00003535              U.S. Copyright Office public catalog registration information for PA0001743361
   5643       Plaintiffs_00003536              Plaintiffs_00003536              U.S. Copyright Office public catalog registration information for PA0001744092
   5644       Plaintiffs_00003539              Plaintiffs_00003540              U.S. Copyright Office public catalog registration information for PA0001744900
   5645       Plaintiffs_00003543              Plaintiffs_00003545              U.S. Copyright Office public catalog registration information for PA0001745024
   5646       Plaintiffs_00003550              Plaintiffs_00003551              U.S. Copyright Office public catalog registration information for PA0001745296
   5647       Plaintiffs_00003552              Plaintiffs_00003553              U.S. Copyright Office public catalog registration information for PA0001745300
   5648       Plaintiffs_00003554              Plaintiffs_00003555              U.S. Copyright Office public catalog registration information for PA0001745312
   5649       Plaintiffs_00003556              Plaintiffs_00003557              U.S. Copyright Office public catalog registration information for PA0001745498
   5650       Plaintiffs_00003558              Plaintiffs_00003559              U.S. Copyright Office public catalog registration information for PA0001745641
   5651       Plaintiffs_00003560              Plaintiffs_00003561              U.S. Copyright Office public catalog registration information for PA0001745930
   5652       Plaintiffs_00003564              Plaintiffs_00003565              U.S. Copyright Office public catalog registration information for PA0001747296
   5653       Plaintiffs_00003566              Plaintiffs_00003567              U.S. Copyright Office public catalog registration information for PA0001748285
   5654       Plaintiffs_00003568              Plaintiffs_00003569              U.S. Copyright Office public catalog registration information for PA0001748296
   5655       Plaintiffs_00003570              Plaintiffs_00003571              U.S. Copyright Office public catalog registration information for PA0001748375
   5656       Plaintiffs_00003572              Plaintiffs_00003573              U.S. Copyright Office public catalog registration information for PA0001748916
   5657       Plaintiffs_00003574              Plaintiffs_00003575              U.S. Copyright Office public catalog registration information for PA0001748917
   5658       Plaintiffs_00003576              Plaintiffs_00003577              U.S. Copyright Office public catalog registration information for PA0001748918
   5659       Plaintiffs_00003578              Plaintiffs_00003579              U.S. Copyright Office public catalog registration information for PA0001748919
   5660       Plaintiffs_00003580              Plaintiffs_00003581              U.S. Copyright Office public catalog registration information for PA0001749838
   5661       Plaintiffs_00003582              Plaintiffs_00003583              U.S. Copyright Office public catalog registration information for PA0001750006
   5662       Plaintiffs_00003584              Plaintiffs_00003585              U.S. Copyright Office public catalog registration information for PA0001750010
   5663       Plaintiffs_00003586              Plaintiffs_00003587              U.S. Copyright Office public catalog registration information for PA0001750014


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            153
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 156 of 268 PageID# 5858
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5664       Plaintiffs_00003590              Plaintiffs_00003591              U.S. Copyright Office public catalog registration information for PA0001750267
   5665       Plaintiffs_00003592              Plaintiffs_00003593              U.S. Copyright Office public catalog registration information for PA0001750275
   5666       Plaintiffs_00003594              Plaintiffs_00003595              U.S. Copyright Office public catalog registration information for PA0001750279
   5667       Plaintiffs_00003596              Plaintiffs_00003597              U.S. Copyright Office public catalog registration information for PA0001750517
   5668       Plaintiffs_00003598              Plaintiffs_00003599              U.S. Copyright Office public catalog registration information for PA0001750518
   5669       Plaintiffs_00003600              Plaintiffs_00003601              U.S. Copyright Office public catalog registration information for PA0001750522
   5670       Plaintiffs_00003602              Plaintiffs_00003603              U.S. Copyright Office public catalog registration information for PA0001750523
   5671       Plaintiffs_00003604              Plaintiffs_00003605              U.S. Copyright Office public catalog registration information for PA0001750727
   5672       Plaintiffs_00003608              Plaintiffs_00003609              U.S. Copyright Office public catalog registration information for PA0001751375
   5673       Plaintiffs_00003610              Plaintiffs_00003611              U.S. Copyright Office public catalog registration information for PA0001751378
   5674       Plaintiffs_00003612              Plaintiffs_00003613              U.S. Copyright Office public catalog registration information for PA0001751381
   5675       Plaintiffs_00003614              Plaintiffs_00003615              U.S. Copyright Office public catalog registration information for PA0001751394
   5676       Plaintiffs_00003616              Plaintiffs_00003617              U.S. Copyright Office public catalog registration information for PA0001751974
   5677       Plaintiffs_00003618              Plaintiffs_00003619              U.S. Copyright Office public catalog registration information for PA0001751975
   5678       Plaintiffs_00003620              Plaintiffs_00003621              U.S. Copyright Office public catalog registration information for PA0001751976
   5679       Plaintiffs_00003622              Plaintiffs_00003623              U.S. Copyright Office public catalog registration information for PA0001751978
   5680       Plaintiffs_00003624              Plaintiffs_00003625              U.S. Copyright Office public catalog registration information for PA0001751979
   5681       Plaintiffs_00003626              Plaintiffs_00003627              U.S. Copyright Office public catalog registration information for PA0001751980
   5682       Plaintiffs_00003628              Plaintiffs_00003629              U.S. Copyright Office public catalog registration information for PA0001751981
   5683       Plaintiffs_00003630              Plaintiffs_00003631              U.S. Copyright Office public catalog registration information for PA0001751982
   5684       Plaintiffs_00003632              Plaintiffs_00003633              U.S. Copyright Office public catalog registration information for PA0001751984
   5685       Plaintiffs_00003634              Plaintiffs_00003635              U.S. Copyright Office public catalog registration information for PA0001751985
   5686       Plaintiffs_00003636              Plaintiffs_00003637              U.S. Copyright Office public catalog registration information for PA0001751986
   5687       Plaintiffs_00003638              Plaintiffs_00003639              U.S. Copyright Office public catalog registration information for PA0001751987
   5688       Plaintiffs_00003640              Plaintiffs_00003641              U.S. Copyright Office public catalog registration information for PA0001751989
   5689       Plaintiffs_00003642              Plaintiffs_00003643              U.S. Copyright Office public catalog registration information for PA0001752316
   5690       Plaintiffs_00003644              Plaintiffs_00003645              U.S. Copyright Office public catalog registration information for PA0001752317
   5691       Plaintiffs_00003646              Plaintiffs_00003647              U.S. Copyright Office public catalog registration information for PA0001752319
   5692       Plaintiffs_00003648              Plaintiffs_00003649              U.S. Copyright Office public catalog registration information for PA0001752320
   5693       Plaintiffs_00003650              Plaintiffs_00003651              U.S. Copyright Office public catalog registration information for PA0001752321
   5694       Plaintiffs_00003652              Plaintiffs_00003653              U.S. Copyright Office public catalog registration information for PA0001752322
   5695       Plaintiffs_00003654              Plaintiffs_00003655              U.S. Copyright Office public catalog registration information for PA0001752323
   5696       Plaintiffs_00003656              Plaintiffs_00003657              U.S. Copyright Office public catalog registration information for PA0001752324
   5697       Plaintiffs_00003658              Plaintiffs_00003659              U.S. Copyright Office public catalog registration information for PA0001752511
   5698       Plaintiffs_00003660              Plaintiffs_00003661              U.S. Copyright Office public catalog registration information for PA0001752515
   5699       Plaintiffs_00003662              Plaintiffs_00003663              U.S. Copyright Office public catalog registration information for PA0001752520
   5700       Plaintiffs_00003664              Plaintiffs_00003665              U.S. Copyright Office public catalog registration information for PA0001752522
   5701       Plaintiffs_00003666              Plaintiffs_00003666              U.S. Copyright Office public catalog registration information for PA0001752525


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            154
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 157 of 268 PageID# 5859
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5702       Plaintiffs_00003667              Plaintiffs_00003668              U.S. Copyright Office public catalog registration information for PA0001752536
   5703       Plaintiffs_00003669              Plaintiffs_00003670              U.S. Copyright Office public catalog registration information for PA0001752857
   5704       Plaintiffs_00003671              Plaintiffs_00003672              U.S. Copyright Office public catalog registration information for PA0001752889
   5705       Plaintiffs_00003673              Plaintiffs_00003674              U.S. Copyright Office public catalog registration information for PA0001753637
   5706       Plaintiffs_00003675              Plaintiffs_00003676              U.S. Copyright Office public catalog registration information for PA0001753638
   5707       Plaintiffs_00003677              Plaintiffs_00003678              U.S. Copyright Office public catalog registration information for PA0001753639
   5708       Plaintiffs_00003679              Plaintiffs_00003680              U.S. Copyright Office public catalog registration information for PA0001753640
   5709       Plaintiffs_00003681              Plaintiffs_00003682              U.S. Copyright Office public catalog registration information for PA0001753641
   5710       Plaintiffs_00003683              Plaintiffs_00003684              U.S. Copyright Office public catalog registration information for PA0001753642
   5711       Plaintiffs_00003685              Plaintiffs_00003686              U.S. Copyright Office public catalog registration information for PA0001753643
   5712       Plaintiffs_00003687              Plaintiffs_00003688              U.S. Copyright Office public catalog registration information for PA0001753644
   5713       Plaintiffs_00003689              Plaintiffs_00003690              U.S. Copyright Office public catalog registration information for PA0001753645
   5714       Plaintiffs_00003691              Plaintiffs_00003692              U.S. Copyright Office public catalog registration information for PA0001753646
   5715       Plaintiffs_00003693              Plaintiffs_00003694              U.S. Copyright Office public catalog registration information for PA0001753740
   5716       Plaintiffs_00003695              Plaintiffs_00003696              U.S. Copyright Office public catalog registration information for PA0001753920
   5717       Plaintiffs_00003697              Plaintiffs_00003698              U.S. Copyright Office public catalog registration information for PA0001753921
   5718       Plaintiffs_00003699              Plaintiffs_00003700              U.S. Copyright Office public catalog registration information for PA0001753993
   5719       Plaintiffs_00003701              Plaintiffs_00003702              U.S. Copyright Office public catalog registration information for PA0001753995
   5720       Plaintiffs_00003703              Plaintiffs_00003704              U.S. Copyright Office public catalog registration information for PA0001753996
   5721       Plaintiffs_00003705              Plaintiffs_00003706              U.S. Copyright Office public catalog registration information for PA0001755160
   5722       Plaintiffs_00003707              Plaintiffs_00003708              U.S. Copyright Office public catalog registration information for PA0001755873
   5723       Plaintiffs_00003709              Plaintiffs_00003710              U.S. Copyright Office public catalog registration information for PA0001755876
   5724       Plaintiffs_00003711              Plaintiffs_00003712              U.S. Copyright Office public catalog registration information for PA0001755880
   5725       Plaintiffs_00003713              Plaintiffs_00003714              U.S. Copyright Office public catalog registration information for PA0001755881
   5726       Plaintiffs_00003715              Plaintiffs_00003716              U.S. Copyright Office public catalog registration information for PA0001756544
   5727       Plaintiffs_00003717              Plaintiffs_00003718              U.S. Copyright Office public catalog registration information for PA0001757407
   5728       Plaintiffs_00003719              Plaintiffs_00003720              U.S. Copyright Office public catalog registration information for PA0001757746
   5729       Plaintiffs_00003721              Plaintiffs_00003722              U.S. Copyright Office public catalog registration information for PA0001757748
   5730       Plaintiffs_00003723              Plaintiffs_00003724              U.S. Copyright Office public catalog registration information for PA0001757756
   5731       Plaintiffs_00003731              Plaintiffs_00003732              U.S. Copyright Office public catalog registration information for PA0001760169
   5732       Plaintiffs_00003735              Plaintiffs_00003736              U.S. Copyright Office public catalog registration information for PA0001760301
   5733       Plaintiffs_00003737              Plaintiffs_00003738              U.S. Copyright Office public catalog registration information for PA0001760343
   5734       Plaintiffs_00003739              Plaintiffs_00003740              U.S. Copyright Office public catalog registration information for PA0001760358
   5735       Plaintiffs_00003741              Plaintiffs_00003742              U.S. Copyright Office public catalog registration information for PA0001760410
   5736       Plaintiffs_00003743              Plaintiffs_00003744              U.S. Copyright Office public catalog registration information for PA0001760422
   5737       Plaintiffs_00003745              Plaintiffs_00003745              U.S. Copyright Office public catalog registration information for PA0001760428
   5738       Plaintiffs_00003746              Plaintiffs_00003747              U.S. Copyright Office public catalog registration information for PA0001760557
   5739       Plaintiffs_00003748              Plaintiffs_00003749              U.S. Copyright Office public catalog registration information for PA0001760579


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            155
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 158 of 268 PageID# 5860
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5740       Plaintiffs_00003750              Plaintiffs_00003751              U.S. Copyright Office public catalog registration information for PA0001760929
   5741       Plaintiffs_00003752              Plaintiffs_00003753              U.S. Copyright Office public catalog registration information for PA0001760999
   5742       Plaintiffs_00003754              Plaintiffs_00003755              U.S. Copyright Office public catalog registration information for PA0001761225
   5743       Plaintiffs_00003756              Plaintiffs_00003757              U.S. Copyright Office public catalog registration information for PA0001761234
   5744       Plaintiffs_00003758              Plaintiffs_00003759              U.S. Copyright Office public catalog registration information for PA0001761402
   5745       Plaintiffs_00003760              Plaintiffs_00003761              U.S. Copyright Office public catalog registration information for PA0001761672
   5746       Plaintiffs_00003768              Plaintiffs_00003769              U.S. Copyright Office public catalog registration information for PA0001761902
   5747       Plaintiffs_00003772              Plaintiffs_00003774              U.S. Copyright Office public catalog registration information for PA0001762031
   5748       Plaintiffs_00003775              Plaintiffs_00003777              U.S. Copyright Office public catalog registration information for PA0001762032
   5749       Plaintiffs_00003778              Plaintiffs_00003779              U.S. Copyright Office public catalog registration information for PA0001762033
   5750       Plaintiffs_00003780              Plaintiffs_00003781              U.S. Copyright Office public catalog registration information for PA0001762034
   5751       Plaintiffs_00003784              Plaintiffs_00003785              U.S. Copyright Office public catalog registration information for PA0001762099
   5752       Plaintiffs_00003787              Plaintiffs_00003788              U.S. Copyright Office public catalog registration information for PA0001763331
   5753       Plaintiffs_00003789              Plaintiffs_00003790              U.S. Copyright Office public catalog registration information for PA0001763340
   5754       Plaintiffs_00003799              Plaintiffs_00003800              U.S. Copyright Office public catalog registration information for PA0001764528
   5755       Plaintiffs_00003803              Plaintiffs_00003804              U.S. Copyright Office public catalog registration information for PA0001765610
   5756       Plaintiffs_00003807              Plaintiffs_00003808              U.S. Copyright Office public catalog registration information for PA0001765703
   5757       Plaintiffs_00003809              Plaintiffs_00003810              U.S. Copyright Office public catalog registration information for PA0001765708
   5758       Plaintiffs_00003811              Plaintiffs_00003812              U.S. Copyright Office public catalog registration information for PA0001765856
   5759       Plaintiffs_00003813              Plaintiffs_00003814              U.S. Copyright Office public catalog registration information for PA0001767248
   5760       Plaintiffs_00003817              Plaintiffs_00003818              U.S. Copyright Office public catalog registration information for PA0001767261
   5761       Plaintiffs_00003819              Plaintiffs_00003820              U.S. Copyright Office public catalog registration information for PA0001767655
   5762       Plaintiffs_00003821              Plaintiffs_00003822              U.S. Copyright Office public catalog registration information for PA0001768249
   5763       Plaintiffs_00003823              Plaintiffs_00003824              U.S. Copyright Office public catalog registration information for PA0001768251
   5764       Plaintiffs_00003825              Plaintiffs_00003826              U.S. Copyright Office public catalog registration information for PA0001768252
   5765       Plaintiffs_00003827              Plaintiffs_00003828              U.S. Copyright Office public catalog registration information for PA0001768255
   5766       Plaintiffs_00003829              Plaintiffs_00003830              U.S. Copyright Office public catalog registration information for PA0001768256
   5767       Plaintiffs_00003831              Plaintiffs_00003832              U.S. Copyright Office public catalog registration information for PA0001768280
   5768       Plaintiffs_00003835              Plaintiffs_00003836              U.S. Copyright Office public catalog registration information for PA0001769596
   5769       Plaintiffs_00003837              Plaintiffs_00003838              U.S. Copyright Office public catalog registration information for PA0001769705
   5770       Plaintiffs_00003839              Plaintiffs_00003840              U.S. Copyright Office public catalog registration information for PA0001770236
   5771       Plaintiffs_00003841              Plaintiffs_00003842              U.S. Copyright Office public catalog registration information for PA0001771867
   5772       Plaintiffs_00003843              Plaintiffs_00003844              U.S. Copyright Office public catalog registration information for PA0001771871
   5773       Plaintiffs_00003845              Plaintiffs_00003846              U.S. Copyright Office public catalog registration information for PA0001771872
   5774       Plaintiffs_00003847              Plaintiffs_00003848              U.S. Copyright Office public catalog registration information for PA0001771874
   5775       Plaintiffs_00003851              Plaintiffs_00003852              U.S. Copyright Office public catalog registration information for PA0001771886
   5776       Plaintiffs_00003853              Plaintiffs_00003854              U.S. Copyright Office public catalog registration information for PA0001771887
   5777       Plaintiffs_00003855              Plaintiffs_00003857              U.S. Copyright Office public catalog registration information for PA0001771888


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            156
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 159 of 268 PageID# 5861
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5778       Plaintiffs_00003858              Plaintiffs_00003859              U.S. Copyright Office public catalog registration information for PA0001771889
   5779       Plaintiffs_00003862              Plaintiffs_00003863              U.S. Copyright Office public catalog registration information for PA0001772278
   5780       Plaintiffs_00003864              Plaintiffs_00003865              U.S. Copyright Office public catalog registration information for PA0001772282
   5781       Plaintiffs_00003866              Plaintiffs_00003867              U.S. Copyright Office public catalog registration information for PA0001772287
   5782       Plaintiffs_00003868              Plaintiffs_00003869              U.S. Copyright Office public catalog registration information for PA0001772289
   5783       Plaintiffs_00003870              Plaintiffs_00003871              U.S. Copyright Office public catalog registration information for PA0001772291
   5784       Plaintiffs_00003872              Plaintiffs_00003873              U.S. Copyright Office public catalog registration information for PA0001772294
   5785       Plaintiffs_00003874              Plaintiffs_00003875              U.S. Copyright Office public catalog registration information for PA0001773393
   5786       Plaintiffs_00003876              Plaintiffs_00003877              U.S. Copyright Office public catalog registration information for PA0001773578
   5787       Plaintiffs_00003878              Plaintiffs_00003879              U.S. Copyright Office public catalog registration information for PA0001773580
   5788       Plaintiffs_00003880              Plaintiffs_00003881              U.S. Copyright Office public catalog registration information for PA0001773581
   5789       Plaintiffs_00003882              Plaintiffs_00003883              U.S. Copyright Office public catalog registration information for PA0001773582
   5790       Plaintiffs_00003884              Plaintiffs_00003885              U.S. Copyright Office public catalog registration information for PA0001773584
   5791       Plaintiffs_00003886              Plaintiffs_00003887              U.S. Copyright Office public catalog registration information for PA0001773586
   5792       Plaintiffs_00003888              Plaintiffs_00003889              U.S. Copyright Office public catalog registration information for PA0001773699
   5793       Plaintiffs_00003890              Plaintiffs_00003891              U.S. Copyright Office public catalog registration information for PA0001773703
   5794       Plaintiffs_00003892              Plaintiffs_00003893              U.S. Copyright Office public catalog registration information for PA0001773706
   5795       Plaintiffs_00003894              Plaintiffs_00003895              U.S. Copyright Office public catalog registration information for PA0001773708
   5796       Plaintiffs_00003896              Plaintiffs_00003897              U.S. Copyright Office public catalog registration information for PA0001773709
   5797       Plaintiffs_00003898              Plaintiffs_00003899              U.S. Copyright Office public catalog registration information for PA0001773710
   5798       Plaintiffs_00003900              Plaintiffs_00003901              U.S. Copyright Office public catalog registration information for PA0001773713
   5799       Plaintiffs_00003902              Plaintiffs_00003903              U.S. Copyright Office public catalog registration information for PA0001774893
   5800       Plaintiffs_00003904              Plaintiffs_00003905              U.S. Copyright Office public catalog registration information for PA0001774895
   5801       Plaintiffs_00003906              Plaintiffs_00003907              U.S. Copyright Office public catalog registration information for PA0001774897
   5802       Plaintiffs_00003908              Plaintiffs_00003909              U.S. Copyright Office public catalog registration information for PA0001774899
   5803       Plaintiffs_00003910              Plaintiffs_00003911              U.S. Copyright Office public catalog registration information for PA0001775496
   5804       Plaintiffs_00003912              Plaintiffs_00003914              U.S. Copyright Office public catalog registration information for PA0001775944
   5805       Plaintiffs_00003915              Plaintiffs_00003916              U.S. Copyright Office public catalog registration information for PA0001776561
   5806       Plaintiffs_00003917              Plaintiffs_00003918              U.S. Copyright Office public catalog registration information for PA0001777090
   5807       Plaintiffs_00003919              Plaintiffs_00003920              U.S. Copyright Office public catalog registration information for PA0001777091
   5808       Plaintiffs_00003921              Plaintiffs_00003922              U.S. Copyright Office public catalog registration information for PA0001777092
   5809       Plaintiffs_00003923              Plaintiffs_00003924              U.S. Copyright Office public catalog registration information for PA0001777093
   5810       Plaintiffs_00003925              Plaintiffs_00003926              U.S. Copyright Office public catalog registration information for PA0001777094
   5811       Plaintiffs_00003927              Plaintiffs_00003928              U.S. Copyright Office public catalog registration information for PA0001777095
   5812       Plaintiffs_00003929              Plaintiffs_00003930              U.S. Copyright Office public catalog registration information for PA0001777096
   5813       Plaintiffs_00003931              Plaintiffs_00003932              U.S. Copyright Office public catalog registration information for PA0001777097
   5814       Plaintiffs_00003933              Plaintiffs_00003934              U.S. Copyright Office public catalog registration information for PA0001777098
   5815       Plaintiffs_00003935              Plaintiffs_00003936              U.S. Copyright Office public catalog registration information for PA0001777099


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            157
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 160 of 268 PageID# 5862
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5816       Plaintiffs_00003937              Plaintiffs_00003938              U.S. Copyright Office public catalog registration information for PA0001777801
   5817       Plaintiffs_00003939              Plaintiffs_00003940              U.S. Copyright Office public catalog registration information for PA0001777802
   5818       Plaintiffs_00003941              Plaintiffs_00003942              U.S. Copyright Office public catalog registration information for PA0001777804
   5819       Plaintiffs_00003943              Plaintiffs_00003944              U.S. Copyright Office public catalog registration information for PA0001777805
   5820       Plaintiffs_00003945              Plaintiffs_00003946              U.S. Copyright Office public catalog registration information for PA0001777806
   5821       Plaintiffs_00003947              Plaintiffs_00003948              U.S. Copyright Office public catalog registration information for PA0001777807
   5822       Plaintiffs_00003949              Plaintiffs_00003950              U.S. Copyright Office public catalog registration information for PA0001777809
   5823       Plaintiffs_00003951              Plaintiffs_00003952              U.S. Copyright Office public catalog registration information for PA0001778016
   5824       Plaintiffs_00003953              Plaintiffs_00003954              U.S. Copyright Office public catalog registration information for PA0001778021
   5825       Plaintiffs_00003955              Plaintiffs_00003956              U.S. Copyright Office public catalog registration information for PA0001778164
   5826       Plaintiffs_00003959              Plaintiffs_00003960              U.S. Copyright Office public catalog registration information for PA0001778259
   5827       Plaintiffs_00003961              Plaintiffs_00003962              U.S. Copyright Office public catalog registration information for PA0001778260
   5828       Plaintiffs_00003963              Plaintiffs_00003964              U.S. Copyright Office public catalog registration information for PA0001778698
   5829       Plaintiffs_00003965              Plaintiffs_00003966              U.S. Copyright Office public catalog registration information for PA0001778700
   5830       Plaintiffs_00003967              Plaintiffs_00003968              U.S. Copyright Office public catalog registration information for PA0001779598
   5831       Plaintiffs_00003969              Plaintiffs_00003970              U.S. Copyright Office public catalog registration information for PA0001779668
   5832       Plaintiffs_00003971              Plaintiffs_00003972              U.S. Copyright Office public catalog registration information for PA0001779997
   5833       Plaintiffs_00003973              Plaintiffs_00003975              U.S. Copyright Office public catalog registration information for PA0001780007
   5834       Plaintiffs_00003976              Plaintiffs_00003978              U.S. Copyright Office public catalog registration information for PA0001780008
   5835       Plaintiffs_00003981              Plaintiffs_00003982              U.S. Copyright Office public catalog registration information for PA0001780014
   5836       Plaintiffs_00003989              Plaintiffs_00003990              U.S. Copyright Office public catalog registration information for PA0001780222
   5837       Plaintiffs_00003991              Plaintiffs_00003992              U.S. Copyright Office public catalog registration information for PA0001780224
   5838       Plaintiffs_00003993              Plaintiffs_00003994              U.S. Copyright Office public catalog registration information for PA0001780227
   5839       Plaintiffs_00003995              Plaintiffs_00003996              U.S. Copyright Office public catalog registration information for PA0001780229
   5840       Plaintiffs_00003997              Plaintiffs_00003998              U.S. Copyright Office public catalog registration information for PA0001780235
   5841       Plaintiffs_00003999              Plaintiffs_00004000              U.S. Copyright Office public catalog registration information for PA0001780251
   5842       Plaintiffs_00004001              Plaintiffs_00004002              U.S. Copyright Office public catalog registration information for PA0001780714
   5843       Plaintiffs_00004003              Plaintiffs_00004004              U.S. Copyright Office public catalog registration information for PA0001780720
   5844       Plaintiffs_00004005              Plaintiffs_00004006              U.S. Copyright Office public catalog registration information for PA0001780731
   5845       Plaintiffs_00004007              Plaintiffs_00004008              U.S. Copyright Office public catalog registration information for PA0001780732
   5846       Plaintiffs_00004009              Plaintiffs_00004010              U.S. Copyright Office public catalog registration information for PA0001780742
   5847       Plaintiffs_00004011              Plaintiffs_00004012              U.S. Copyright Office public catalog registration information for PA0001780744
   5848       Plaintiffs_00004013              Plaintiffs_00004014              U.S. Copyright Office public catalog registration information for PA0001780977
   5849       Plaintiffs_00004017              Plaintiffs_00004018              U.S. Copyright Office public catalog registration information for PA0001780988
   5850       Plaintiffs_00004019              Plaintiffs_00004020              U.S. Copyright Office public catalog registration information for PA0001780992
   5851       Plaintiffs_00004021              Plaintiffs_00004022              U.S. Copyright Office public catalog registration information for PA0001780994
   5852       Plaintiffs_00004023              Plaintiffs_00004024              U.S. Copyright Office public catalog registration information for PA0001780999
   5853       Plaintiffs_00004025              Plaintiffs_00004026              U.S. Copyright Office public catalog registration information for PA0001781001


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            158
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 161 of 268 PageID# 5863
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5854       Plaintiffs_00004027              Plaintiffs_00004028              U.S. Copyright Office public catalog registration information for PA0001782591
   5855       Plaintiffs_00004029              Plaintiffs_00004030              U.S. Copyright Office public catalog registration information for PA0001783047
   5856       Plaintiffs_00004031              Plaintiffs_00004032              U.S. Copyright Office public catalog registration information for PA0001783085
   5857       Plaintiffs_00004033              Plaintiffs_00004034              U.S. Copyright Office public catalog registration information for PA0001783660
   5858       Plaintiffs_00004035              Plaintiffs_00004036              U.S. Copyright Office public catalog registration information for PA0001784045
   5859       Plaintiffs_00004037              Plaintiffs_00004038              U.S. Copyright Office public catalog registration information for PA0001784046
   5860       Plaintiffs_00004039              Plaintiffs_00004040              U.S. Copyright Office public catalog registration information for PA0001784067
   5861       Plaintiffs_00004041              Plaintiffs_00004042              U.S. Copyright Office public catalog registration information for PA0001784192
   5862       Plaintiffs_00004043              Plaintiffs_00004044              U.S. Copyright Office public catalog registration information for PA0001784195
   5863       Plaintiffs_00004045              Plaintiffs_00004046              U.S. Copyright Office public catalog registration information for PA0001784201
   5864       Plaintiffs_00004047              Plaintiffs_00004048              U.S. Copyright Office public catalog registration information for PA0001784544
   5865       Plaintiffs_00004049              Plaintiffs_00004050              U.S. Copyright Office public catalog registration information for PA0001784547
   5866       Plaintiffs_00004051              Plaintiffs_00004052              U.S. Copyright Office public catalog registration information for PA0001784623
   5867       Plaintiffs_00004053              Plaintiffs_00004054              U.S. Copyright Office public catalog registration information for PA0001785517
   5868       Plaintiffs_00004055              Plaintiffs_00004056              U.S. Copyright Office public catalog registration information for PA0001785765
   5869       Plaintiffs_00004057              Plaintiffs_00004058              U.S. Copyright Office public catalog registration information for PA0001785766
   5870       Plaintiffs_00004059              Plaintiffs_00004060              U.S. Copyright Office public catalog registration information for PA0001785767
   5871       Plaintiffs_00004061              Plaintiffs_00004062              U.S. Copyright Office public catalog registration information for PA0001785768
   5872       Plaintiffs_00004063              Plaintiffs_00004065              U.S. Copyright Office public catalog registration information for PA0001786329
   5873       Plaintiffs_00004066              Plaintiffs_00004068              U.S. Copyright Office public catalog registration information for PA0001786336
   5874       Plaintiffs_00004069              Plaintiffs_00004071              U.S. Copyright Office public catalog registration information for PA0001786345
   5875       Plaintiffs_00004072              Plaintiffs_00004073              U.S. Copyright Office public catalog registration information for PA0001786576
   5876       Plaintiffs_00004074              Plaintiffs_00004075              U.S. Copyright Office public catalog registration information for PA0001786604
   5877       Plaintiffs_00004076              Plaintiffs_00004077              U.S. Copyright Office public catalog registration information for PA0001786618
   5878       Plaintiffs_00004078              Plaintiffs_00004079              U.S. Copyright Office public catalog registration information for PA0001787038
   5879       Plaintiffs_00004080              Plaintiffs_00004081              U.S. Copyright Office public catalog registration information for PA0001787041
   5880       Plaintiffs_00004082              Plaintiffs_00004083              U.S. Copyright Office public catalog registration information for PA0001787045
   5881       Plaintiffs_00004084              Plaintiffs_00004085              U.S. Copyright Office public catalog registration information for PA0001787047
   5882       Plaintiffs_00004086              Plaintiffs_00004087              U.S. Copyright Office public catalog registration information for PA0001787201
   5883       Plaintiffs_00004088              Plaintiffs_00004089              U.S. Copyright Office public catalog registration information for PA0001788308
   5884       Plaintiffs_00004090              Plaintiffs_00004091              U.S. Copyright Office public catalog registration information for PA0001788312
   5885       Plaintiffs_00004092              Plaintiffs_00004093              U.S. Copyright Office public catalog registration information for PA0001788316
   5886       Plaintiffs_00004094              Plaintiffs_00004095              U.S. Copyright Office public catalog registration information for PA0001788319
   5887       Plaintiffs_00004096              Plaintiffs_00004097              U.S. Copyright Office public catalog registration information for PA0001788320
   5888       Plaintiffs_00004098              Plaintiffs_00004099              U.S. Copyright Office public catalog registration information for PA0001788325
   5889       Plaintiffs_00004100              Plaintiffs_00004101              U.S. Copyright Office public catalog registration information for PA0001788393
   5890       Plaintiffs_00004102              Plaintiffs_00004103              U.S. Copyright Office public catalog registration information for PA0001788396
   5891       Plaintiffs_00004104              Plaintiffs_00004105              U.S. Copyright Office public catalog registration information for PA0001788398


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            159
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 162 of 268 PageID# 5864
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5892       Plaintiffs_00004106              Plaintiffs_00004107              U.S. Copyright Office public catalog registration information for PA0001788401
   5893       Plaintiffs_00004108              Plaintiffs_00004109              U.S. Copyright Office public catalog registration information for PA0001788402
   5894       Plaintiffs_00004110              Plaintiffs_00004111              U.S. Copyright Office public catalog registration information for PA0001788404
   5895       Plaintiffs_00004112              Plaintiffs_00004113              U.S. Copyright Office public catalog registration information for PA0001788405
   5896       Plaintiffs_00004114              Plaintiffs_00004115              U.S. Copyright Office public catalog registration information for PA0001788406
   5897       Plaintiffs_00004116              Plaintiffs_00004117              U.S. Copyright Office public catalog registration information for PA0001788407
   5898       Plaintiffs_00004118              Plaintiffs_00004119              U.S. Copyright Office public catalog registration information for PA0001789134
   5899       Plaintiffs_00004122              Plaintiffs_00004123              U.S. Copyright Office public catalog registration information for PA0001789856
   5900       Plaintiffs_00004124              Plaintiffs_00004125              U.S. Copyright Office public catalog registration information for PA0001789865
   5901       Plaintiffs_00004126              Plaintiffs_00004127              U.S. Copyright Office public catalog registration information for PA0001789870
   5902       Plaintiffs_00004128              Plaintiffs_00004129              U.S. Copyright Office public catalog registration information for PA0001789995
   5903       Plaintiffs_00004132              Plaintiffs_00004133              U.S. Copyright Office public catalog registration information for PA0001789998
   5904       Plaintiffs_00004140              Plaintiffs_00004141              U.S. Copyright Office public catalog registration information for PA0001790417
   5905       Plaintiffs_00004144              Plaintiffs_00004145              U.S. Copyright Office public catalog registration information for PA0001790667
   5906       Plaintiffs_00004148              Plaintiffs_00004149              U.S. Copyright Office public catalog registration information for PA0001791088
   5907       Plaintiffs_00004150              Plaintiffs_00004151              U.S. Copyright Office public catalog registration information for PA0001791337
   5908       Plaintiffs_00004152              Plaintiffs_00004153              U.S. Copyright Office public catalog registration information for PA0001791456
   5909       Plaintiffs_00004154              Plaintiffs_00004155              U.S. Copyright Office public catalog registration information for PA0001791457
   5910       Plaintiffs_00004156              Plaintiffs_00004157              U.S. Copyright Office public catalog registration information for PA0001791458
   5911       Plaintiffs_00004158              Plaintiffs_00004159              U.S. Copyright Office public catalog registration information for PA0001792201
   5912       Plaintiffs_00004160              Plaintiffs_00004162              U.S. Copyright Office public catalog registration information for PA0001793961
   5913       Plaintiffs_00004163              Plaintiffs_00004164              U.S. Copyright Office public catalog registration information for PA0001794286
   5914       Plaintiffs_00004165              Plaintiffs_00004166              U.S. Copyright Office public catalog registration information for PA0001794291
   5915       Plaintiffs_00004167              Plaintiffs_00004168              U.S. Copyright Office public catalog registration information for PA0001794292
   5916       Plaintiffs_00004169              Plaintiffs_00004170              U.S. Copyright Office public catalog registration information for PA0001794383
   5917       Plaintiffs_00004171              Plaintiffs_00004172              U.S. Copyright Office public catalog registration information for PA0001796440
   5918       Plaintiffs_00004173              Plaintiffs_00004174              U.S. Copyright Office public catalog registration information for PA0001796476
   5919       Plaintiffs_00004175              Plaintiffs_00004176              U.S. Copyright Office public catalog registration information for PA0001796480
   5920       Plaintiffs_00004177              Plaintiffs_00004178              U.S. Copyright Office public catalog registration information for PA0001796481
   5921       Plaintiffs_00004179              Plaintiffs_00004180              U.S. Copyright Office public catalog registration information for PA0001796482
   5922       Plaintiffs_00004181              Plaintiffs_00004182              U.S. Copyright Office public catalog registration information for PA0001799432
   5923       Plaintiffs_00004183              Plaintiffs_00004184              U.S. Copyright Office public catalog registration information for PA0001799437
   5924       Plaintiffs_00004185              Plaintiffs_00004186              U.S. Copyright Office public catalog registration information for PA0001800249
   5925       Plaintiffs_00004187              Plaintiffs_00004188              U.S. Copyright Office public catalog registration information for PA0001800763
   5926       Plaintiffs_00004189              Plaintiffs_00004190              U.S. Copyright Office public catalog registration information for PA0001800963
   5927       Plaintiffs_00004191              Plaintiffs_00004192              U.S. Copyright Office public catalog registration information for PA0001802342
   5928       Plaintiffs_00004195              Plaintiffs_00004197              U.S. Copyright Office public catalog registration information for PA0001803614
   5929       Plaintiffs_00004198              Plaintiffs_00004199              U.S. Copyright Office public catalog registration information for PA0001803641


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            160
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 163 of 268 PageID# 5865
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5930       Plaintiffs_00004200              Plaintiffs_00004201              U.S. Copyright Office public catalog registration information for PA0001803810
   5931       Plaintiffs_00004202              Plaintiffs_00004203              U.S. Copyright Office public catalog registration information for PA0001804402
   5932       Plaintiffs_00004204              Plaintiffs_00004205              U.S. Copyright Office public catalog registration information for PA0001804439
   5933       Plaintiffs_00004206              Plaintiffs_00004207              U.S. Copyright Office public catalog registration information for PA0001804834
   5934       Plaintiffs_00004208              Plaintiffs_00004209              U.S. Copyright Office public catalog registration information for PA0001804877
   5935       Plaintiffs_00004210              Plaintiffs_00004210              U.S. Copyright Office public catalog registration information for PA0001805349
   5936       Plaintiffs_00004211              Plaintiffs_00004212              U.S. Copyright Office public catalog registration information for PA0001805740
   5937       Plaintiffs_00004213              Plaintiffs_00004214              U.S. Copyright Office public catalog registration information for PA0001805741
   5938       Plaintiffs_00004215              Plaintiffs_00004216              U.S. Copyright Office public catalog registration information for PA0001805742
   5939       Plaintiffs_00004217              Plaintiffs_00004218              U.S. Copyright Office public catalog registration information for PA0001805743
   5940       Plaintiffs_00004219              Plaintiffs_00004220              U.S. Copyright Office public catalog registration information for PA0001805744
   5941       Plaintiffs_00004221              Plaintiffs_00004222              U.S. Copyright Office public catalog registration information for PA0001805745
   5942       Plaintiffs_00004223              Plaintiffs_00004224              U.S. Copyright Office public catalog registration information for PA0001805746
   5943       Plaintiffs_00004225              Plaintiffs_00004226              U.S. Copyright Office public catalog registration information for PA0001805747
   5944       Plaintiffs_00004227              Plaintiffs_00004228              U.S. Copyright Office public catalog registration information for PA0001805748
   5945       Plaintiffs_00004229              Plaintiffs_00004230              U.S. Copyright Office public catalog registration information for PA0001805750
   5946       Plaintiffs_00004231              Plaintiffs_00004232              U.S. Copyright Office public catalog registration information for PA0001805751
   5947       Plaintiffs_00004233              Plaintiffs_00004234              U.S. Copyright Office public catalog registration information for PA0001806274
   5948       Plaintiffs_00004235              Plaintiffs_00004236              U.S. Copyright Office public catalog registration information for PA0001806278
   5949       Plaintiffs_00004237              Plaintiffs_00004238              U.S. Copyright Office public catalog registration information for PA0001806282
   5950       Plaintiffs_00004239              Plaintiffs_00004240              U.S. Copyright Office public catalog registration information for PA0001806283
   5951       Plaintiffs_00004241              Plaintiffs_00004242              U.S. Copyright Office public catalog registration information for PA0001806286
   5952       Plaintiffs_00004243              Plaintiffs_00004244              U.S. Copyright Office public catalog registration information for PA0001806288
   5953       Plaintiffs_00004245              Plaintiffs_00004246              U.S. Copyright Office public catalog registration information for PA0001806292
   5954       Plaintiffs_00004247              Plaintiffs_00004248              U.S. Copyright Office public catalog registration information for PA0001806293
   5955       Plaintiffs_00004249              Plaintiffs_00004250              U.S. Copyright Office public catalog registration information for PA0001806294
   5956       Plaintiffs_00004251              Plaintiffs_00004252              U.S. Copyright Office public catalog registration information for PA0001806416
   5957       Plaintiffs_00004253              Plaintiffs_00004254              U.S. Copyright Office public catalog registration information for PA0001807051
   5958       Plaintiffs_00004255              Plaintiffs_00004256              U.S. Copyright Office public catalog registration information for PA0001807062
   5959       Plaintiffs_00004257              Plaintiffs_00004258              U.S. Copyright Office public catalog registration information for PA0001807063
   5960       Plaintiffs_00004259              Plaintiffs_00004260              U.S. Copyright Office public catalog registration information for PA0001807064
   5961       Plaintiffs_00004261              Plaintiffs_00004262              U.S. Copyright Office public catalog registration information for PA0001807090
   5962       Plaintiffs_00004263              Plaintiffs_00004264              U.S. Copyright Office public catalog registration information for PA0001807094
   5963       Plaintiffs_00004265              Plaintiffs_00004266              U.S. Copyright Office public catalog registration information for PA0001807117
   5964       Plaintiffs_00004267              Plaintiffs_00004268              U.S. Copyright Office public catalog registration information for PA0001807174
   5965       Plaintiffs_00004269              Plaintiffs_00004270              U.S. Copyright Office public catalog registration information for PA0001807177
   5966       Plaintiffs_00004271              Plaintiffs_00004272              U.S. Copyright Office public catalog registration information for PA0001807221
   5967       Plaintiffs_00004273              Plaintiffs_00004274              U.S. Copyright Office public catalog registration information for PA0001807223


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            161
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 164 of 268 PageID# 5866
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   5968       Plaintiffs_00004275              Plaintiffs_00004276              U.S. Copyright Office public catalog registration information for PA0001807225
   5969       Plaintiffs_00004284              Plaintiffs_00004285              U.S. Copyright Office public catalog registration information for PA0001807230
   5970       Plaintiffs_00004294              Plaintiffs_00004295              U.S. Copyright Office public catalog registration information for PA0001807238
   5971       Plaintiffs_00004296              Plaintiffs_00004297              U.S. Copyright Office public catalog registration information for PA0001807261
   5972       Plaintiffs_00004300              Plaintiffs_00004301              U.S. Copyright Office public catalog registration information for PA0001807273
   5973       Plaintiffs_00004302              Plaintiffs_00004303              U.S. Copyright Office public catalog registration information for PA0001807696
   5974       Plaintiffs_00004304              Plaintiffs_00004305              U.S. Copyright Office public catalog registration information for PA0001807700
   5975       Plaintiffs_00004308              Plaintiffs_00004309              U.S. Copyright Office public catalog registration information for PA0001807727
   5976       Plaintiffs_00004310              Plaintiffs_00004311              U.S. Copyright Office public catalog registration information for PA0001807819
   5977       Plaintiffs_00004312              Plaintiffs_00004313              U.S. Copyright Office public catalog registration information for PA0001807823
   5978       Plaintiffs_00004314              Plaintiffs_00004315              U.S. Copyright Office public catalog registration information for PA0001807825
   5979       Plaintiffs_00004316              Plaintiffs_00004317              U.S. Copyright Office public catalog registration information for PA0001807827
   5980       Plaintiffs_00004318              Plaintiffs_00004319              U.S. Copyright Office public catalog registration information for PA0001807828
   5981       Plaintiffs_00004320              Plaintiffs_00004321              U.S. Copyright Office public catalog registration information for PA0001807832
   5982       Plaintiffs_00004322              Plaintiffs_00004323              U.S. Copyright Office public catalog registration information for PA0001807835
   5983       Plaintiffs_00004324              Plaintiffs_00004325              U.S. Copyright Office public catalog registration information for PA0001807837
   5984       Plaintiffs_00004326              Plaintiffs_00004327              U.S. Copyright Office public catalog registration information for PA0001807841
   5985       Plaintiffs_00004328              Plaintiffs_00004329              U.S. Copyright Office public catalog registration information for PA0001807843
   5986       Plaintiffs_00004334              Plaintiffs_00004335              U.S. Copyright Office public catalog registration information for PA0001808178
   5987       Plaintiffs_00004336              Plaintiffs_00004338              U.S. Copyright Office public catalog registration information for PA0001808381
   5988       Plaintiffs_00004339              Plaintiffs_00004340              U.S. Copyright Office public catalog registration information for PA0001808393
   5989       Plaintiffs_00004341              Plaintiffs_00004343              U.S. Copyright Office public catalog registration information for PA0001808399
   5990       Plaintiffs_00004344              Plaintiffs_00004345              U.S. Copyright Office public catalog registration information for PA0001808400
   5991       Plaintiffs_00004346              Plaintiffs_00004347              U.S. Copyright Office public catalog registration information for PA0001808402
   5992       Plaintiffs_00004348              Plaintiffs_00004349              U.S. Copyright Office public catalog registration information for PA0001808404
   5993       Plaintiffs_00004352              Plaintiffs_00004354              U.S. Copyright Office public catalog registration information for PA0001808408
   5994       Plaintiffs_00004355              Plaintiffs_00004356              U.S. Copyright Office public catalog registration information for PA0001808680
   5995       Plaintiffs_00004357              Plaintiffs_00004358              U.S. Copyright Office public catalog registration information for PA0001810026
   5996       Plaintiffs_00004359              Plaintiffs_00004360              U.S. Copyright Office public catalog registration information for PA0001810344
   5997       Plaintiffs_00004361              Plaintiffs_00004362              U.S. Copyright Office public catalog registration information for PA0001810572
   5998       Plaintiffs_00004363              Plaintiffs_00004364              U.S. Copyright Office public catalog registration information for PA0001810594
   5999       Plaintiffs_00004365              Plaintiffs_00004366              U.S. Copyright Office public catalog registration information for PA0001810595
   6000       Plaintiffs_00004367              Plaintiffs_00004368              U.S. Copyright Office public catalog registration information for PA0001810596
   6001       Plaintiffs_00004369              Plaintiffs_00004370              U.S. Copyright Office public catalog registration information for PA0001810597
   6002       Plaintiffs_00004371              Plaintiffs_00004372              U.S. Copyright Office public catalog registration information for PA0001810598
   6003       Plaintiffs_00004373              Plaintiffs_00004374              U.S. Copyright Office public catalog registration information for PA0001810599
   6004       Plaintiffs_00004375              Plaintiffs_00004376              U.S. Copyright Office public catalog registration information for PA0001810764
   6005       Plaintiffs_00004377              Plaintiffs_00004378              U.S. Copyright Office public catalog registration information for PA0001810765


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            162
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 165 of 268 PageID# 5867
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6006       Plaintiffs_00004379              Plaintiffs_00004380              U.S. Copyright Office public catalog registration information for PA0001810767
   6007       Plaintiffs_00004381              Plaintiffs_00004382              U.S. Copyright Office public catalog registration information for PA0001810778
   6008       Plaintiffs_00004383              Plaintiffs_00004384              U.S. Copyright Office public catalog registration information for PA0001810795
   6009       Plaintiffs_00004385              Plaintiffs_00004386              U.S. Copyright Office public catalog registration information for PA0001810801
   6010       Plaintiffs_00004387              Plaintiffs_00004388              U.S. Copyright Office public catalog registration information for PA0001810804
   6011       Plaintiffs_00004389              Plaintiffs_00004390              U.S. Copyright Office public catalog registration information for PA0001810805
   6012       Plaintiffs_00004391              Plaintiffs_00004392              U.S. Copyright Office public catalog registration information for PA0001810814
   6013       Plaintiffs_00004393              Plaintiffs_00004394              U.S. Copyright Office public catalog registration information for PA0001811795
   6014       Plaintiffs_00004395              Plaintiffs_00004396              U.S. Copyright Office public catalog registration information for PA0001811848
   6015       Plaintiffs_00004397              Plaintiffs_00004398              U.S. Copyright Office public catalog registration information for PA0001811893
   6016       Plaintiffs_00004401              Plaintiffs_00004402              U.S. Copyright Office public catalog registration information for PA0001811984
   6017       Plaintiffs_00004403              Plaintiffs_00004404              U.S. Copyright Office public catalog registration information for PA0001812238
   6018       Plaintiffs_00004405              Plaintiffs_00004406              U.S. Copyright Office public catalog registration information for PA0001813025
   6019       Plaintiffs_00004407              Plaintiffs_00004408              U.S. Copyright Office public catalog registration information for PA0001813030
   6020       Plaintiffs_00004409              Plaintiffs_00004410              U.S. Copyright Office public catalog registration information for PA0001813211
   6021       Plaintiffs_00004411              Plaintiffs_00004412              U.S. Copyright Office public catalog registration information for PA0001813212
   6022       Plaintiffs_00004413              Plaintiffs_00004414              U.S. Copyright Office public catalog registration information for PA0001813213
   6023       Plaintiffs_00004415              Plaintiffs_00004416              U.S. Copyright Office public catalog registration information for PA0001813214
   6024       Plaintiffs_00004417              Plaintiffs_00004418              U.S. Copyright Office public catalog registration information for PA0001813215
   6025       Plaintiffs_00004419              Plaintiffs_00004420              U.S. Copyright Office public catalog registration information for PA0001813216
   6026       Plaintiffs_00004421              Plaintiffs_00004422              U.S. Copyright Office public catalog registration information for PA0001813218
   6027       Plaintiffs_00004423              Plaintiffs_00004424              U.S. Copyright Office public catalog registration information for PA0001813221
   6028       Plaintiffs_00004425              Plaintiffs_00004426              U.S. Copyright Office public catalog registration information for PA0001814071
   6029       Plaintiffs_00004427              Plaintiffs_00004428              U.S. Copyright Office public catalog registration information for PA0001814072
   6030       Plaintiffs_00004429              Plaintiffs_00004430              U.S. Copyright Office public catalog registration information for PA0001814075
   6031       Plaintiffs_00004431              Plaintiffs_00004432              U.S. Copyright Office public catalog registration information for PA0001814076
   6032       Plaintiffs_00004433              Plaintiffs_00004434              U.S. Copyright Office public catalog registration information for PA0001814078
   6033       Plaintiffs_00004435              Plaintiffs_00004436              U.S. Copyright Office public catalog registration information for PA0001814079
   6034       Plaintiffs_00004437              Plaintiffs_00004438              U.S. Copyright Office public catalog registration information for PA0001814085
   6035       Plaintiffs_00004443              Plaintiffs_00004444              U.S. Copyright Office public catalog registration information for PA0001814502
   6036       Plaintiffs_00004445              Plaintiffs_00004446              U.S. Copyright Office public catalog registration information for PA0001814504
   6037       Plaintiffs_00004447              Plaintiffs_00004448              U.S. Copyright Office public catalog registration information for PA0001814505
   6038       Plaintiffs_00004449              Plaintiffs_00004450              U.S. Copyright Office public catalog registration information for PA0001814506
   6039       Plaintiffs_00004451              Plaintiffs_00004452              U.S. Copyright Office public catalog registration information for PA0001816000
   6040       Plaintiffs_00004453              Plaintiffs_00004454              U.S. Copyright Office public catalog registration information for PA0001816016
   6041       Plaintiffs_00004455              Plaintiffs_00004456              U.S. Copyright Office public catalog registration information for PA0001816017
   6042       Plaintiffs_00004457              Plaintiffs_00004458              U.S. Copyright Office public catalog registration information for PA0001816018
   6043       Plaintiffs_00004459              Plaintiffs_00004460              U.S. Copyright Office public catalog registration information for PA0001816019


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            163
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 166 of 268 PageID# 5868
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6044       Plaintiffs_00004461              Plaintiffs_00004462              U.S. Copyright Office public catalog registration information for PA0001816026
   6045       Plaintiffs_00004463              Plaintiffs_00004464              U.S. Copyright Office public catalog registration information for PA0001816412
   6046       Plaintiffs_00004465              Plaintiffs_00004466              U.S. Copyright Office public catalog registration information for PA0001816414
   6047       Plaintiffs_00004467              Plaintiffs_00004468              U.S. Copyright Office public catalog registration information for PA0001816534
   6048       Plaintiffs_00004469              Plaintiffs_00004470              U.S. Copyright Office public catalog registration information for PA0001816541
   6049       Plaintiffs_00004471              Plaintiffs_00004472              U.S. Copyright Office public catalog registration information for PA0001817027
   6050       Plaintiffs_00004485              Plaintiffs_00004486              U.S. Copyright Office public catalog registration information for PA0001817433
   6051       Plaintiffs_00004487              Plaintiffs_00004488              U.S. Copyright Office public catalog registration information for PA0001817456
   6052       Plaintiffs_00004489              Plaintiffs_00004490              U.S. Copyright Office public catalog registration information for PA0001817461
   6053       Plaintiffs_00004491              Plaintiffs_00004492              U.S. Copyright Office public catalog registration information for PA0001818449
   6054       Plaintiffs_00004493              Plaintiffs_00004494              U.S. Copyright Office public catalog registration information for PA0001818816
   6055       Plaintiffs_00004495              Plaintiffs_00004496              U.S. Copyright Office public catalog registration information for PA0001818817
   6056       Plaintiffs_00004497              Plaintiffs_00004498              U.S. Copyright Office public catalog registration information for PA0001818820
   6057       Plaintiffs_00004499              Plaintiffs_00004500              U.S. Copyright Office public catalog registration information for PA0001818822
   6058       Plaintiffs_00004501              Plaintiffs_00004502              U.S. Copyright Office public catalog registration information for PA0001818823
   6059       Plaintiffs_00004503              Plaintiffs_00004504              U.S. Copyright Office public catalog registration information for PA0001818824
   6060       Plaintiffs_00004505              Plaintiffs_00004506              U.S. Copyright Office public catalog registration information for PA0001818825
   6061       Plaintiffs_00004507              Plaintiffs_00004508              U.S. Copyright Office public catalog registration information for PA0001818826
   6062       Plaintiffs_00004509              Plaintiffs_00004510              U.S. Copyright Office public catalog registration information for PA0001818827
   6063       Plaintiffs_00004511              Plaintiffs_00004512              U.S. Copyright Office public catalog registration information for PA0001818828
   6064       Plaintiffs_00004513              Plaintiffs_00004514              U.S. Copyright Office public catalog registration information for PA0001818829
   6065       Plaintiffs_00004515              Plaintiffs_00004516              U.S. Copyright Office public catalog registration information for PA0001818830
   6066       Plaintiffs_00004517              Plaintiffs_00004518              U.S. Copyright Office public catalog registration information for PA0001818831
   6067       Plaintiffs_00004519              Plaintiffs_00004520              U.S. Copyright Office public catalog registration information for PA0001818832
   6068       Plaintiffs_00004521              Plaintiffs_00004522              U.S. Copyright Office public catalog registration information for PA0001819821
   6069       Plaintiffs_00004525              Plaintiffs_00004526              U.S. Copyright Office public catalog registration information for PA0001820421
   6070       Plaintiffs_00004527              Plaintiffs_00004528              U.S. Copyright Office public catalog registration information for PA0001820569
   6071       Plaintiffs_00004529              Plaintiffs_00004531              U.S. Copyright Office public catalog registration information for PA0001820629
   6072       Plaintiffs_00004532              Plaintiffs_00004533              U.S. Copyright Office public catalog registration information for PA0001821138
   6073       Plaintiffs_00004534              Plaintiffs_00004535              U.S. Copyright Office public catalog registration information for PA0001821287
   6074       Plaintiffs_00004536              Plaintiffs_00004537              U.S. Copyright Office public catalog registration information for PA0001821289
   6075       Plaintiffs_00004538              Plaintiffs_00004539              U.S. Copyright Office public catalog registration information for PA0001821291
   6076       Plaintiffs_00004540              Plaintiffs_00004541              U.S. Copyright Office public catalog registration information for PA0001821294
   6077       Plaintiffs_00004542              Plaintiffs_00004543              U.S. Copyright Office public catalog registration information for PA0001821297
   6078       Plaintiffs_00004544              Plaintiffs_00004545              U.S. Copyright Office public catalog registration information for PA0001821636
   6079       Plaintiffs_00004546              Plaintiffs_00004547              U.S. Copyright Office public catalog registration information for PA0001821659
   6080       Plaintiffs_00004548              Plaintiffs_00004549              U.S. Copyright Office public catalog registration information for PA0001821672
   6081       Plaintiffs_00004550              Plaintiffs_00004551              U.S. Copyright Office public catalog registration information for PA0001821674


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            164
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 167 of 268 PageID# 5869
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6082       Plaintiffs_00004552              Plaintiffs_00004553              U.S. Copyright Office public catalog registration information for PA0001821812
   6083       Plaintiffs_00004554              Plaintiffs_00004555              U.S. Copyright Office public catalog registration information for PA0001821873
   6084       Plaintiffs_00004556              Plaintiffs_00004557              U.S. Copyright Office public catalog registration information for PA0001821877
   6085       Plaintiffs_00004558              Plaintiffs_00004559              U.S. Copyright Office public catalog registration information for PA0001821894
   6086       Plaintiffs_00004560              Plaintiffs_00004561              U.S. Copyright Office public catalog registration information for PA0001821908
   6087       Plaintiffs_00004562              Plaintiffs_00004563              U.S. Copyright Office public catalog registration information for PA0001821909
   6088       Plaintiffs_00004564              Plaintiffs_00004565              U.S. Copyright Office public catalog registration information for PA0001821914
   6089       Plaintiffs_00004566              Plaintiffs_00004567              U.S. Copyright Office public catalog registration information for PA0001821988
   6090       Plaintiffs_00004568              Plaintiffs_00004569              U.S. Copyright Office public catalog registration information for PA0001821989
   6091       Plaintiffs_00004570              Plaintiffs_00004571              U.S. Copyright Office public catalog registration information for PA0001822037
   6092       Plaintiffs_00004572              Plaintiffs_00004573              U.S. Copyright Office public catalog registration information for PA0001822042
   6093       Plaintiffs_00004574              Plaintiffs_00004575              U.S. Copyright Office public catalog registration information for PA0001822050
   6094       Plaintiffs_00004576              Plaintiffs_00004577              U.S. Copyright Office public catalog registration information for PA0001822058
   6095       Plaintiffs_00004578              Plaintiffs_00004579              U.S. Copyright Office public catalog registration information for PA0001822066
   6096       Plaintiffs_00004580              Plaintiffs_00004581              U.S. Copyright Office public catalog registration information for PA0001822072
   6097       Plaintiffs_00004582              Plaintiffs_00004583              U.S. Copyright Office public catalog registration information for PA0001822166
   6098       Plaintiffs_00004584              Plaintiffs_00004585              U.S. Copyright Office public catalog registration information for PA0001822206
   6099       Plaintiffs_00004586              Plaintiffs_00004587              U.S. Copyright Office public catalog registration information for PA0001822211
   6100       Plaintiffs_00004588              Plaintiffs_00004589              U.S. Copyright Office public catalog registration information for PA0001822212
   6101       Plaintiffs_00004590              Plaintiffs_00004591              U.S. Copyright Office public catalog registration information for PA0001823951
   6102       Plaintiffs_00004592              Plaintiffs_00004593              U.S. Copyright Office public catalog registration information for PA0001824165
   6103       Plaintiffs_00004594              Plaintiffs_00004595              U.S. Copyright Office public catalog registration information for PA0001824175
   6104       Plaintiffs_00004596              Plaintiffs_00004597              U.S. Copyright Office public catalog registration information for PA0001824177
   6105       Plaintiffs_00004598              Plaintiffs_00004599              U.S. Copyright Office public catalog registration information for PA0001824202
   6106       Plaintiffs_00004600              Plaintiffs_00004601              U.S. Copyright Office public catalog registration information for PA0001824576
   6107       Plaintiffs_00004602              Plaintiffs_00004603              U.S. Copyright Office public catalog registration information for PA0001824676
   6108       Plaintiffs_00004604              Plaintiffs_00004605              U.S. Copyright Office public catalog registration information for PA0001824684
   6109       Plaintiffs_00004606              Plaintiffs_00004607              U.S. Copyright Office public catalog registration information for PA0001825022
   6110       Plaintiffs_00004608              Plaintiffs_00004610              U.S. Copyright Office public catalog registration information for PA0001825036
   6111       Plaintiffs_00004611              Plaintiffs_00004612              U.S. Copyright Office public catalog registration information for PA0001825037
   6112       Plaintiffs_00004613              Plaintiffs_00004614              U.S. Copyright Office public catalog registration information for PA0001825038
   6113       Plaintiffs_00004615              Plaintiffs_00004616              U.S. Copyright Office public catalog registration information for PA0001825039
   6114       Plaintiffs_00004617              Plaintiffs_00004618              U.S. Copyright Office public catalog registration information for PA0001825040
   6115       Plaintiffs_00004619              Plaintiffs_00004620              U.S. Copyright Office public catalog registration information for PA0001825135
   6116       Plaintiffs_00004622              Plaintiffs_00004623              U.S. Copyright Office public catalog registration information for PA0001827811
   6117       Plaintiffs_00004624              Plaintiffs_00004625              U.S. Copyright Office public catalog registration information for PA0001827813
   6118       Plaintiffs_00004626              Plaintiffs_00004627              U.S. Copyright Office public catalog registration information for PA0001827815
   6119       Plaintiffs_00004628              Plaintiffs_00004629              U.S. Copyright Office public catalog registration information for PA0001827817


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            165
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 168 of 268 PageID# 5870
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6120       Plaintiffs_00004630              Plaintiffs_00004631              U.S. Copyright Office public catalog registration information for PA0001827951
   6121       Plaintiffs_00004632              Plaintiffs_00004633              U.S. Copyright Office public catalog registration information for PA0001827956
   6122       Plaintiffs_00004634              Plaintiffs_00004636              U.S. Copyright Office public catalog registration information for PA0001828069
   6123       Plaintiffs_00004637              Plaintiffs_00004638              U.S. Copyright Office public catalog registration information for PA0001828070
   6124       Plaintiffs_00004639              Plaintiffs_00004640              U.S. Copyright Office public catalog registration information for PA0001830362
   6125       Plaintiffs_00004641              Plaintiffs_00004642              U.S. Copyright Office public catalog registration information for PA0001831259
   6126       Plaintiffs_00004643              Plaintiffs_00004644              U.S. Copyright Office public catalog registration information for PA0001831261
   6127       Plaintiffs_00004645              Plaintiffs_00004646              U.S. Copyright Office public catalog registration information for PA0001831262
   6128       Plaintiffs_00004647              Plaintiffs_00004648              U.S. Copyright Office public catalog registration information for PA0001831285
   6129       Plaintiffs_00004649              Plaintiffs_00004650              U.S. Copyright Office public catalog registration information for PA0001831360
   6130       Plaintiffs_00004651              Plaintiffs_00004652              U.S. Copyright Office public catalog registration information for PA0001831407
   6131       Plaintiffs_00004653              Plaintiffs_00004654              U.S. Copyright Office public catalog registration information for PA0001831437
   6132       Plaintiffs_00004655              Plaintiffs_00004656              U.S. Copyright Office public catalog registration information for PA0001832077
   6133       Plaintiffs_00004657              Plaintiffs_00004658              U.S. Copyright Office public catalog registration information for PA0001832089
   6134       Plaintiffs_00004659              Plaintiffs_00004660              U.S. Copyright Office public catalog registration information for PA0001832167
   6135       Plaintiffs_00004661              Plaintiffs_00004662              U.S. Copyright Office public catalog registration information for PA0001832802
   6136       Plaintiffs_00004663              Plaintiffs_00004664              U.S. Copyright Office public catalog registration information for PA0001833132
   6137       Plaintiffs_00004665              Plaintiffs_00004666              U.S. Copyright Office public catalog registration information for PA0001833561
   6138       Plaintiffs_00004667              Plaintiffs_00004668              U.S. Copyright Office public catalog registration information for PA0001833744
   6139       Plaintiffs_00004669              Plaintiffs_00004670              U.S. Copyright Office public catalog registration information for PA0001833780
   6140       Plaintiffs_00004671              Plaintiffs_00004672              U.S. Copyright Office public catalog registration information for PA0001833788
   6141       Plaintiffs_00004673              Plaintiffs_00004674              U.S. Copyright Office public catalog registration information for PA0001833789
   6142       Plaintiffs_00004675              Plaintiffs_00004676              U.S. Copyright Office public catalog registration information for PA0001833947
   6143       Plaintiffs_00004677              Plaintiffs_00004678              U.S. Copyright Office public catalog registration information for PA0001833949
   6144       Plaintiffs_00004679              Plaintiffs_00004680              U.S. Copyright Office public catalog registration information for PA0001833984
   6145       Plaintiffs_00004681              Plaintiffs_00004682              U.S. Copyright Office public catalog registration information for PA0001834121
   6146       Plaintiffs_00004683              Plaintiffs_00004684              U.S. Copyright Office public catalog registration information for PA0001834128
   6147       Plaintiffs_00004685              Plaintiffs_00004686              U.S. Copyright Office public catalog registration information for PA0001834384
   6148       Plaintiffs_00004687              Plaintiffs_00004688              U.S. Copyright Office public catalog registration information for PA0001834755
   6149       Plaintiffs_00004689              Plaintiffs_00004690              U.S. Copyright Office public catalog registration information for PA0001834758
   6150       Plaintiffs_00004691              Plaintiffs_00004692              U.S. Copyright Office public catalog registration information for PA0001834767
   6151       Plaintiffs_00004693              Plaintiffs_00004694              U.S. Copyright Office public catalog registration information for PA0001835092
   6152       Plaintiffs_00004695              Plaintiffs_00004696              U.S. Copyright Office public catalog registration information for PA0001835122
   6153       Plaintiffs_00004697              Plaintiffs_00004698              U.S. Copyright Office public catalog registration information for PA0001835409
   6154       Plaintiffs_00004699              Plaintiffs_00004700              U.S. Copyright Office public catalog registration information for PA0001835570
   6155       Plaintiffs_00004701              Plaintiffs_00004702              U.S. Copyright Office public catalog registration information for PA0001835722
   6156       Plaintiffs_00004703              Plaintiffs_00004704              U.S. Copyright Office public catalog registration information for PA0001837383
   6157       Plaintiffs_00004705              Plaintiffs_00004706              U.S. Copyright Office public catalog registration information for PA0001837905


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            166
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 169 of 268 PageID# 5871
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6158       Plaintiffs_00004707              Plaintiffs_00004708              U.S. Copyright Office public catalog registration information for PA0001839481
   6159       Plaintiffs_00004709              Plaintiffs_00004710              U.S. Copyright Office public catalog registration information for PA0001839485
   6160       Plaintiffs_00004711              Plaintiffs_00004712              U.S. Copyright Office public catalog registration information for PA0001839489
   6161       Plaintiffs_00004713              Plaintiffs_00004714              U.S. Copyright Office public catalog registration information for PA0001839490
   6162       Plaintiffs_00004715              Plaintiffs_00004716              U.S. Copyright Office public catalog registration information for PA0001839492
   6163       Plaintiffs_00004717              Plaintiffs_00004718              U.S. Copyright Office public catalog registration information for PA0001839493
   6164       Plaintiffs_00004719              Plaintiffs_00004720              U.S. Copyright Office public catalog registration information for PA0001839494
   6165       Plaintiffs_00004721              Plaintiffs_00004722              U.S. Copyright Office public catalog registration information for PA0001839497
   6166       Plaintiffs_00004723              Plaintiffs_00004724              U.S. Copyright Office public catalog registration information for PA0001839620
   6167       Plaintiffs_00004725              Plaintiffs_00004726              U.S. Copyright Office public catalog registration information for PA0001840137
   6168       Plaintiffs_00004727              Plaintiffs_00004728              U.S. Copyright Office public catalog registration information for PA0001840143
   6169       Plaintiffs_00004729              Plaintiffs_00004731              U.S. Copyright Office public catalog registration information for PA0001840262
   6170       Plaintiffs_00004732              Plaintiffs_00004733              U.S. Copyright Office public catalog registration information for PA0001840527
   6171       Plaintiffs_00004734              Plaintiffs_00004735              U.S. Copyright Office public catalog registration information for PA0001840533
   6172       Plaintiffs_00004736              Plaintiffs_00004737              U.S. Copyright Office public catalog registration information for PA0001840559
   6173       Plaintiffs_00004738              Plaintiffs_00004739              U.S. Copyright Office public catalog registration information for PA0001840707
   6174       Plaintiffs_00004740              Plaintiffs_00004741              U.S. Copyright Office public catalog registration information for PA0001840841
   6175       Plaintiffs_00004742              Plaintiffs_00004743              U.S. Copyright Office public catalog registration information for PA0001841719
   6176       Plaintiffs_00004746              Plaintiffs_00004747              U.S. Copyright Office public catalog registration information for PA0001841819
   6177       Plaintiffs_00004754              Plaintiffs_00004755              U.S. Copyright Office public catalog registration information for PA0001842279
   6178       Plaintiffs_00004756              Plaintiffs_00004757              U.S. Copyright Office public catalog registration information for PA0001842280
   6179       Plaintiffs_00004758              Plaintiffs_00004759              U.S. Copyright Office public catalog registration information for PA0001842281
   6180       Plaintiffs_00004767              Plaintiffs_00004768              U.S. Copyright Office public catalog registration information for PA0001842289
   6181       Plaintiffs_00004771              Plaintiffs_00004772              U.S. Copyright Office public catalog registration information for PA0001842405
   6182       Plaintiffs_00004773              Plaintiffs_00004774              U.S. Copyright Office public catalog registration information for PA0001842406
   6183       Plaintiffs_00004775              Plaintiffs_00004776              U.S. Copyright Office public catalog registration information for PA0001842407
   6184       Plaintiffs_00004777              Plaintiffs_00004778              U.S. Copyright Office public catalog registration information for PA0001842409
   6185       Plaintiffs_00004779              Plaintiffs_00004781              U.S. Copyright Office public catalog registration information for PA0001842411
   6186       Plaintiffs_00004782              Plaintiffs_00004783              U.S. Copyright Office public catalog registration information for PA0001842413
   6187       Plaintiffs_00004786              Plaintiffs_00004788              U.S. Copyright Office public catalog registration information for PA0001842432
   6188       Plaintiffs_00004789              Plaintiffs_00004790              U.S. Copyright Office public catalog registration information for PA0001842433
   6189       Plaintiffs_00004795              Plaintiffs_00004796              U.S. Copyright Office public catalog registration information for PA0001842638
   6190       Plaintiffs_00004797              Plaintiffs_00004798              U.S. Copyright Office public catalog registration information for PA0001842641
   6191       Plaintiffs_00004799              Plaintiffs_00004800              U.S. Copyright Office public catalog registration information for PA0001842644
   6192       Plaintiffs_00004801              Plaintiffs_00004802              U.S. Copyright Office public catalog registration information for PA0001842646
   6193       Plaintiffs_00004803              Plaintiffs_00004804              U.S. Copyright Office public catalog registration information for PA0001843834
   6194       Plaintiffs_00004805              Plaintiffs_00004806              U.S. Copyright Office public catalog registration information for PA0001844126
   6195       Plaintiffs_00004807              Plaintiffs_00004808              U.S. Copyright Office public catalog registration information for PA0001844437


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            167
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 170 of 268 PageID# 5872
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6196       Plaintiffs_00004809              Plaintiffs_00004810              U.S. Copyright Office public catalog registration information for PA0001844665
   6197       Plaintiffs_00004811              Plaintiffs_00004812              U.S. Copyright Office public catalog registration information for PA0001845827
   6198       Plaintiffs_00004815              Plaintiffs_00004816              U.S. Copyright Office public catalog registration information for PA0001846094
   6199       Plaintiffs_00004817              Plaintiffs_00004818              U.S. Copyright Office public catalog registration information for PA0001846377
   6200       Plaintiffs_00004835              Plaintiffs_00004836              U.S. Copyright Office public catalog registration information for PA0001847140
   6201       Plaintiffs_00004845              Plaintiffs_00004846              U.S. Copyright Office public catalog registration information for PA0001848040
   6202       Plaintiffs_00004847              Plaintiffs_00004848              U.S. Copyright Office public catalog registration information for PA0001848044
   6203       Plaintiffs_00004849              Plaintiffs_00004851              U.S. Copyright Office public catalog registration information for PA0001848045
   6204       Plaintiffs_00004852              Plaintiffs_00004854              U.S. Copyright Office public catalog registration information for PA0001848047
   6205       Plaintiffs_00004855              Plaintiffs_00004856              U.S. Copyright Office public catalog registration information for PA0001848048
   6206       Plaintiffs_00004862              Plaintiffs_00004863              U.S. Copyright Office public catalog registration information for PA0001848179
   6207       Plaintiffs_00004868              Plaintiffs_00004869              U.S. Copyright Office public catalog registration information for PA0001848481
   6208       Plaintiffs_00004870              Plaintiffs_00004871              U.S. Copyright Office public catalog registration information for PA0001848513
   6209       Plaintiffs_00004876              Plaintiffs_00004877              U.S. Copyright Office public catalog registration information for PA0001848766
   6210       Plaintiffs_00004882              Plaintiffs_00004883              U.S. Copyright Office public catalog registration information for PA0001848908
   6211       Plaintiffs_00004890              Plaintiffs_00004891              U.S. Copyright Office public catalog registration information for PA0001849604
   6212       Plaintiffs_00004892              Plaintiffs_00004893              U.S. Copyright Office public catalog registration information for PA0001850160
   6213       Plaintiffs_00004894              Plaintiffs_00004895              U.S. Copyright Office public catalog registration information for PA0001850232
   6214       Plaintiffs_00004896              Plaintiffs_00004897              U.S. Copyright Office public catalog registration information for PA0001850238
   6215       Plaintiffs_00004898              Plaintiffs_00004899              U.S. Copyright Office public catalog registration information for PA0001850260
   6216       Plaintiffs_00004900              Plaintiffs_00004901              U.S. Copyright Office public catalog registration information for PA0001850276
   6217       Plaintiffs_00004902              Plaintiffs_00004903              U.S. Copyright Office public catalog registration information for PA0001850280
   6218       Plaintiffs_00004904              Plaintiffs_00004905              U.S. Copyright Office public catalog registration information for PA0001850285
   6219       Plaintiffs_00004906              Plaintiffs_00004907              U.S. Copyright Office public catalog registration information for PA0001850287
   6220       Plaintiffs_00004908              Plaintiffs_00004909              U.S. Copyright Office public catalog registration information for PA0001850358
   6221       Plaintiffs_00004910              Plaintiffs_00004911              U.S. Copyright Office public catalog registration information for PA0001850359
   6222       Plaintiffs_00004912              Plaintiffs_00004913              U.S. Copyright Office public catalog registration information for PA0001850364
   6223       Plaintiffs_00004914              Plaintiffs_00004915              U.S. Copyright Office public catalog registration information for PA0001850366
   6224       Plaintiffs_00004916              Plaintiffs_00004917              U.S. Copyright Office public catalog registration information for PA0001850370
   6225       Plaintiffs_00004918              Plaintiffs_00004919              U.S. Copyright Office public catalog registration information for PA0001850371
   6226       Plaintiffs_00004920              Plaintiffs_00004921              U.S. Copyright Office public catalog registration information for PA0001850375
   6227       Plaintiffs_00004922              Plaintiffs_00004923              U.S. Copyright Office public catalog registration information for PA0001850389
   6228       Plaintiffs_00004924              Plaintiffs_00004925              U.S. Copyright Office public catalog registration information for PA0001850546
   6229       Plaintiffs_00004926              Plaintiffs_00004927              U.S. Copyright Office public catalog registration information for PA0001850662
   6230       Plaintiffs_00004928              Plaintiffs_00004929              U.S. Copyright Office public catalog registration information for PA0001851190
   6231       Plaintiffs_00004930              Plaintiffs_00004931              U.S. Copyright Office public catalog registration information for PA0001851192
   6232       Plaintiffs_00004934              Plaintiffs_00004935              U.S. Copyright Office public catalog registration information for PA0001852357
   6233       Plaintiffs_00004940              Plaintiffs_00004941              U.S. Copyright Office public catalog registration information for PA0001852368


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            168
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 171 of 268 PageID# 5873
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6234       Plaintiffs_00004942              Plaintiffs_00004943              U.S. Copyright Office public catalog registration information for PA0001852371
   6235       Plaintiffs_00004946              Plaintiffs_00004947              U.S. Copyright Office public catalog registration information for PA0001852373
   6236       Plaintiffs_00004948              Plaintiffs_00004949              U.S. Copyright Office public catalog registration information for PA0001852397
   6237       Plaintiffs_00004950              Plaintiffs_00004951              U.S. Copyright Office public catalog registration information for PA0001852528
   6238       Plaintiffs_00004958              Plaintiffs_00004959              U.S. Copyright Office public catalog registration information for PA0001853118
   6239       Plaintiffs_00004960              Plaintiffs_00004961              U.S. Copyright Office public catalog registration information for PA0001853119
   6240       Plaintiffs_00004964              Plaintiffs_00004965              U.S. Copyright Office public catalog registration information for PA0001853121
   6241       Plaintiffs_00004968              Plaintiffs_00004969              U.S. Copyright Office public catalog registration information for PA0001853123
   6242       Plaintiffs_00004970              Plaintiffs_00004971              U.S. Copyright Office public catalog registration information for PA0001854208
   6243       Plaintiffs_00004978              Plaintiffs_00004979              U.S. Copyright Office public catalog registration information for PA0001855522
   6244       Plaintiffs_00004980              Plaintiffs_00004981              U.S. Copyright Office public catalog registration information for PA0001855548
   6245       Plaintiffs_00004982              Plaintiffs_00004983              U.S. Copyright Office public catalog registration information for PA0001856075
   6246       Plaintiffs_00004986              Plaintiffs_00004987              U.S. Copyright Office public catalog registration information for PA0001856126
   6247       Plaintiffs_00004990              Plaintiffs_00004991              U.S. Copyright Office public catalog registration information for PA0001856139
   6248       Plaintiffs_00004994              Plaintiffs_00004995              U.S. Copyright Office public catalog registration information for PA0001856240
   6249       Plaintiffs_00004996              Plaintiffs_00004997              U.S. Copyright Office public catalog registration information for PA0001856241
   6250       Plaintiffs_00004998              Plaintiffs_00004999              U.S. Copyright Office public catalog registration information for PA0001856242
   6251       Plaintiffs_00005002              Plaintiffs_00005003              U.S. Copyright Office public catalog registration information for PA0001856245
   6252       Plaintiffs_00005004              Plaintiffs_00005005              U.S. Copyright Office public catalog registration information for PA0001856248
   6253       Plaintiffs_00005008              Plaintiffs_00005009              U.S. Copyright Office public catalog registration information for PA0001856271
   6254       Plaintiffs_00005010              Plaintiffs_00005011              U.S. Copyright Office public catalog registration information for PA0001856273
   6255       Plaintiffs_00005012              Plaintiffs_00005013              U.S. Copyright Office public catalog registration information for PA0001856280
   6256       Plaintiffs_00005014              Plaintiffs_00005015              U.S. Copyright Office public catalog registration information for PA0001856289
   6257       Plaintiffs_00005016              Plaintiffs_00005017              U.S. Copyright Office public catalog registration information for PA0001856290
   6258       Plaintiffs_00005018              Plaintiffs_00005019              U.S. Copyright Office public catalog registration information for PA0001856298
   6259       Plaintiffs_00005020              Plaintiffs_00005021              U.S. Copyright Office public catalog registration information for PA0001856536
   6260       Plaintiffs_00005022              Plaintiffs_00005023              U.S. Copyright Office public catalog registration information for PA0001858363
   6261       Plaintiffs_00005024              Plaintiffs_00005025              U.S. Copyright Office public catalog registration information for PA0001858589
   6262       Plaintiffs_00005026              Plaintiffs_00005027              U.S. Copyright Office public catalog registration information for PA0001858590
   6263       Plaintiffs_00005028              Plaintiffs_00005029              U.S. Copyright Office public catalog registration information for PA0001858593
   6264       Plaintiffs_00005030              Plaintiffs_00005031              U.S. Copyright Office public catalog registration information for PA0001858598
   6265       Plaintiffs_00005034              Plaintiffs_00005035              U.S. Copyright Office public catalog registration information for PA0001858773
   6266       Plaintiffs_00005038              Plaintiffs_00005038              U.S. Copyright Office public catalog registration information for PA0001858799
   6267       Plaintiffs_00005041              Plaintiffs_00005042              U.S. Copyright Office public catalog registration information for PA0001858812
   6268       Plaintiffs_00005053              Plaintiffs_00005054              U.S. Copyright Office public catalog registration information for PA0001858834
   6269       Plaintiffs_00005063              Plaintiffs_00005064              U.S. Copyright Office public catalog registration information for PA0001859140
   6270       Plaintiffs_00005065              Plaintiffs_00005066              U.S. Copyright Office public catalog registration information for PA0001859225
   6271       Plaintiffs_00005067              Plaintiffs_00005068              U.S. Copyright Office public catalog registration information for PA0001859226


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            169
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 172 of 268 PageID# 5874
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6272       Plaintiffs_00005069              Plaintiffs_00005070              U.S. Copyright Office public catalog registration information for PA0001859360
   6273       Plaintiffs_00005077              Plaintiffs_00005078              U.S. Copyright Office public catalog registration information for PA0001861206
   6274       Plaintiffs_00005079              Plaintiffs_00005080              U.S. Copyright Office public catalog registration information for PA0001861693
   6275       Plaintiffs_00005083              Plaintiffs_00005084              U.S. Copyright Office public catalog registration information for PA0001861898
   6276       Plaintiffs_00005098              Plaintiffs_00005099              U.S. Copyright Office public catalog registration information for PA0001863569
   6277       Plaintiffs_00005100              Plaintiffs_00005101              U.S. Copyright Office public catalog registration information for PA0001864022
   6278       Plaintiffs_00005102              Plaintiffs_00005103              U.S. Copyright Office public catalog registration information for PA0001864023
   6279       Plaintiffs_00005104              Plaintiffs_00005105              U.S. Copyright Office public catalog registration information for PA0001864024
   6280       Plaintiffs_00005106              Plaintiffs_00005107              U.S. Copyright Office public catalog registration information for PA0001864128
   6281       Plaintiffs_00005108              Plaintiffs_00005109              U.S. Copyright Office public catalog registration information for PA0001864144
   6282       Plaintiffs_00005110              Plaintiffs_00005111              U.S. Copyright Office public catalog registration information for PA0001864275
   6283       Plaintiffs_00005112              Plaintiffs_00005113              U.S. Copyright Office public catalog registration information for PA0001864281
   6284       Plaintiffs_00005120              Plaintiffs_00005121              U.S. Copyright Office public catalog registration information for PA0001864791
   6285       Plaintiffs_00005122              Plaintiffs_00005123              U.S. Copyright Office public catalog registration information for PA0001864792
   6286       Plaintiffs_00005124              Plaintiffs_00005125              U.S. Copyright Office public catalog registration information for PA0001864797
   6287       Plaintiffs_00005126              Plaintiffs_00005127              U.S. Copyright Office public catalog registration information for PA0001864805
   6288       Plaintiffs_00005128              Plaintiffs_00005129              U.S. Copyright Office public catalog registration information for PA0001864826
   6289       Plaintiffs_00005132              Plaintiffs_00005133              U.S. Copyright Office public catalog registration information for PA0001864854
   6290       Plaintiffs_00005134              Plaintiffs_00005135              U.S. Copyright Office public catalog registration information for PA0001865581
   6291       Plaintiffs_00005140              Plaintiffs_00005141              U.S. Copyright Office public catalog registration information for PA0001865863
   6292       Plaintiffs_00005146              Plaintiffs_00005147              U.S. Copyright Office public catalog registration information for PA0001865868
   6293       Plaintiffs_00005150              Plaintiffs_00005151              U.S. Copyright Office public catalog registration information for PA0001865872
   6294       Plaintiffs_00005156              Plaintiffs_00005157              U.S. Copyright Office public catalog registration information for PA0001866095
   6295       Plaintiffs_00005158              Plaintiffs_00005159              U.S. Copyright Office public catalog registration information for PA0001866123
   6296       Plaintiffs_00005164              Plaintiffs_00005165              U.S. Copyright Office public catalog registration information for PA0001866549
   6297       Plaintiffs_00005166              Plaintiffs_00005167              U.S. Copyright Office public catalog registration information for PA0001866592
   6298       Plaintiffs_00005170              Plaintiffs_00005171              U.S. Copyright Office public catalog registration information for PA0001867242
   6299       Plaintiffs_00005176              Plaintiffs_00005177              U.S. Copyright Office public catalog registration information for PA0001868333
   6300       Plaintiffs_00005180              Plaintiffs_00005181              U.S. Copyright Office public catalog registration information for PA0001868401
   6301       Plaintiffs_00005186              Plaintiffs_00005187              U.S. Copyright Office public catalog registration information for PA0001868417
   6302       Plaintiffs_00005188              Plaintiffs_00005189              U.S. Copyright Office public catalog registration information for PA0001868630
   6303       Plaintiffs_00005192              Plaintiffs_00005193              U.S. Copyright Office public catalog registration information for PA0001868740
   6304       Plaintiffs_00005198              Plaintiffs_00005199              U.S. Copyright Office public catalog registration information for PA0001869933
   6305       Plaintiffs_00005216              Plaintiffs_00005217              U.S. Copyright Office public catalog registration information for PA0001870022
   6306       Plaintiffs_00005218              Plaintiffs_00005219              U.S. Copyright Office public catalog registration information for PA0001870023
   6307       Plaintiffs_00005220              Plaintiffs_00005221              U.S. Copyright Office public catalog registration information for PA0001870024
   6308       Plaintiffs_00005224              Plaintiffs_00005225              U.S. Copyright Office public catalog registration information for PA0001870026
   6309       Plaintiffs_00005226              Plaintiffs_00005227              U.S. Copyright Office public catalog registration information for PA0001870870


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            170
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 173 of 268 PageID# 5875
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6310       Plaintiffs_00005234              Plaintiffs_00005235              U.S. Copyright Office public catalog registration information for PA0001870876
   6311       Plaintiffs_00005238              Plaintiffs_00005239              U.S. Copyright Office public catalog registration information for PA0001870880
   6312       Plaintiffs_00005240              Plaintiffs_00005242              U.S. Copyright Office public catalog registration information for PA0001872896
   6313       Plaintiffs_00005245              Plaintiffs_00005246              U.S. Copyright Office public catalog registration information for PA0001874306
   6314       Plaintiffs_00005247              Plaintiffs_00005248              U.S. Copyright Office public catalog registration information for PA0001874308
   6315       Plaintiffs_00005249              Plaintiffs_00005250              U.S. Copyright Office public catalog registration information for PA0001874326
   6316       Plaintiffs_00005251              Plaintiffs_00005252              U.S. Copyright Office public catalog registration information for PA0001874342
   6317       Plaintiffs_00005253              Plaintiffs_00005254              U.S. Copyright Office public catalog registration information for PA0001874344
   6318       Plaintiffs_00005255              Plaintiffs_00005256              U.S. Copyright Office public catalog registration information for PA0001874346
   6319       Plaintiffs_00005257              Plaintiffs_00005258              U.S. Copyright Office public catalog registration information for PA0001874348
   6320       Plaintiffs_00005259              Plaintiffs_00005260              U.S. Copyright Office public catalog registration information for PA0001874350
   6321       Plaintiffs_00005261              Plaintiffs_00005262              U.S. Copyright Office public catalog registration information for PA0001874359
   6322       Plaintiffs_00005263              Plaintiffs_00005264              U.S. Copyright Office public catalog registration information for PA0001874362
   6323       Plaintiffs_00005265              Plaintiffs_00005266              U.S. Copyright Office public catalog registration information for PA0001874363
   6324       Plaintiffs_00005267              Plaintiffs_00005268              U.S. Copyright Office public catalog registration information for PA0001875761
   6325       Plaintiffs_00005269              Plaintiffs_00005270              U.S. Copyright Office public catalog registration information for PA0001875762
   6326       Plaintiffs_00005271              Plaintiffs_00005272              U.S. Copyright Office public catalog registration information for PA0001877914
   6327       Plaintiffs_00005273              Plaintiffs_00005274              U.S. Copyright Office public catalog registration information for PA0001878108
   6328       Plaintiffs_00005275              Plaintiffs_00005277              U.S. Copyright Office public catalog registration information for PA0001878202
   6329       Plaintiffs_00005278              Plaintiffs_00005279              U.S. Copyright Office public catalog registration information for PA0001878240
   6330       Plaintiffs_00005280              Plaintiffs_00005281              U.S. Copyright Office public catalog registration information for PA0001878243
   6331       Plaintiffs_00005282              Plaintiffs_00005283              U.S. Copyright Office public catalog registration information for PA0001878244
   6332       Plaintiffs_00005284              Plaintiffs_00005285              U.S. Copyright Office public catalog registration information for PA0001878368
   6333       Plaintiffs_00005286              Plaintiffs_00005287              U.S. Copyright Office public catalog registration information for PA0001878369
   6334       Plaintiffs_00005288              Plaintiffs_00005289              U.S. Copyright Office public catalog registration information for PA0001879169
   6335       Plaintiffs_00005290              Plaintiffs_00005291              U.S. Copyright Office public catalog registration information for PA0001879175
   6336       Plaintiffs_00005292              Plaintiffs_00005293              U.S. Copyright Office public catalog registration information for PA0001879179
   6337       Plaintiffs_00005294              Plaintiffs_00005295              U.S. Copyright Office public catalog registration information for PA0001879182
   6338       Plaintiffs_00005296              Plaintiffs_00005297              U.S. Copyright Office public catalog registration information for PA0001879186
   6339       Plaintiffs_00005298              Plaintiffs_00005299              U.S. Copyright Office public catalog registration information for PA0001879197
   6340       Plaintiffs_00005300              Plaintiffs_00005301              U.S. Copyright Office public catalog registration information for PA0001879469
   6341       Plaintiffs_00005302              Plaintiffs_00005303              U.S. Copyright Office public catalog registration information for PA0001881520
   6342       Plaintiffs_00005304              Plaintiffs_00005305              U.S. Copyright Office public catalog registration information for PA0001881522
   6343       Plaintiffs_00005306              Plaintiffs_00005307              U.S. Copyright Office public catalog registration information for PA0001881662
   6344       Plaintiffs_00005308              Plaintiffs_00005309              U.S. Copyright Office public catalog registration information for PA0001881665
   6345       Plaintiffs_00005316              Plaintiffs_00005317              U.S. Copyright Office public catalog registration information for PA0001882751
   6346       Plaintiffs_00005318              Plaintiffs_00005319              U.S. Copyright Office public catalog registration information for PA0001882752
   6347       Plaintiffs_00005320              Plaintiffs_00005321              U.S. Copyright Office public catalog registration information for PA0001882758


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            171
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 174 of 268 PageID# 5876
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6348       Plaintiffs_00005322              Plaintiffs_00005323              U.S. Copyright Office public catalog registration information for PA0001882786
   6349       Plaintiffs_00005324              Plaintiffs_00005325              U.S. Copyright Office public catalog registration information for PA0001882788
   6350       Plaintiffs_00005326              Plaintiffs_00005328              U.S. Copyright Office public catalog registration information for PA0001883692
   6351       Plaintiffs_00005329              Plaintiffs_00005331              U.S. Copyright Office public catalog registration information for PA0001883694
   6352       Plaintiffs_00005332              Plaintiffs_00005334              U.S. Copyright Office public catalog registration information for PA0001883945
   6353       Plaintiffs_00005335              Plaintiffs_00005337              U.S. Copyright Office public catalog registration information for PA0001883988
   6354       Plaintiffs_00005338              Plaintiffs_00005339              U.S. Copyright Office public catalog registration information for PA0001884048
   6355       Plaintiffs_00005340              Plaintiffs_00005341              U.S. Copyright Office public catalog registration information for PA0001884065
   6356       Plaintiffs_00005342              Plaintiffs_00005343              U.S. Copyright Office public catalog registration information for PA0001884084
   6357       Plaintiffs_00005350              Plaintiffs_00005351              U.S. Copyright Office public catalog registration information for PA0001884828
   6358       Plaintiffs_00005354              Plaintiffs_00005355              U.S. Copyright Office public catalog registration information for PA0001885587
   6359       Plaintiffs_00005356              Plaintiffs_00005357              U.S. Copyright Office public catalog registration information for PA0001885589
   6360       Plaintiffs_00005358              Plaintiffs_00005359              U.S. Copyright Office public catalog registration information for PA0001885593
   6361       Plaintiffs_00005360              Plaintiffs_00005361              U.S. Copyright Office public catalog registration information for PA0001885790
   6362       Plaintiffs_00005362              Plaintiffs_00005363              U.S. Copyright Office public catalog registration information for PA0001886182
   6363       Plaintiffs_00005366              Plaintiffs_00005367              U.S. Copyright Office public catalog registration information for PA0001887676
   6364       Plaintiffs_00005368              Plaintiffs_00005369              U.S. Copyright Office public catalog registration information for PA0001887801
   6365       Plaintiffs_00005370              Plaintiffs_00005371              U.S. Copyright Office public catalog registration information for PA0001887807
   6366       Plaintiffs_00005374              Plaintiffs_00005375              U.S. Copyright Office public catalog registration information for PA0001887864
   6367       Plaintiffs_00005378              Plaintiffs_00005379              U.S. Copyright Office public catalog registration information for PA0001888760
   6368       Plaintiffs_00005380              Plaintiffs_00005381              U.S. Copyright Office public catalog registration information for PA0001888781
   6369       Plaintiffs_00005382              Plaintiffs_00005383              U.S. Copyright Office public catalog registration information for PA0001888782
   6370       Plaintiffs_00005388              Plaintiffs_00005389              U.S. Copyright Office public catalog registration information for PA0001890235
   6371       Plaintiffs_00005390              Plaintiffs_00005391              U.S. Copyright Office public catalog registration information for PA0001890236
   6372       Plaintiffs_00005392              Plaintiffs_00005393              U.S. Copyright Office public catalog registration information for PA0001890237
   6373       Plaintiffs_00005394              Plaintiffs_00005395              U.S. Copyright Office public catalog registration information for PA0001890238
   6374       Plaintiffs_00005396              Plaintiffs_00005397              U.S. Copyright Office public catalog registration information for PA0001890241
   6375       Plaintiffs_00005398              Plaintiffs_00005399              U.S. Copyright Office public catalog registration information for PA0001890242
   6376       Plaintiffs_00005400              Plaintiffs_00005401              U.S. Copyright Office public catalog registration information for PA0001890859
   6377       Plaintiffs_00005406              Plaintiffs_00005407              U.S. Copyright Office public catalog registration information for PA0001892789
   6378       Plaintiffs_00005408              Plaintiffs_00005409              U.S. Copyright Office public catalog registration information for PA0001892793
   6379       Plaintiffs_00005410              Plaintiffs_00005411              U.S. Copyright Office public catalog registration information for PA0001892795
   6380       Plaintiffs_00005412              Plaintiffs_00005413              U.S. Copyright Office public catalog registration information for PA0001892799
   6381       Plaintiffs_00005414              Plaintiffs_00005415              U.S. Copyright Office public catalog registration information for PA0001892800
   6382       Plaintiffs_00005416              Plaintiffs_00005417              U.S. Copyright Office public catalog registration information for PA0001892801
   6383       Plaintiffs_00005418              Plaintiffs_00005419              U.S. Copyright Office public catalog registration information for PA0001892802
   6384       Plaintiffs_00005422              Plaintiffs_00005423              U.S. Copyright Office public catalog registration information for PA0001892989
   6385       Plaintiffs_00005426              Plaintiffs_00005427              U.S. Copyright Office public catalog registration information for PA0001893004


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            172
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 175 of 268 PageID# 5877
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6386       Plaintiffs_00005428              Plaintiffs_00005429              U.S. Copyright Office public catalog registration information for PA0001893358
   6387       Plaintiffs_00005430              Plaintiffs_00005431              U.S. Copyright Office public catalog registration information for PA0001893359
   6388       Plaintiffs_00005432              Plaintiffs_00005433              U.S. Copyright Office public catalog registration information for PA0001893360
   6389       Plaintiffs_00005434              Plaintiffs_00005435              U.S. Copyright Office public catalog registration information for PA0001893362
   6390       Plaintiffs_00005436              Plaintiffs_00005437              U.S. Copyright Office public catalog registration information for PA0001893363
   6391       Plaintiffs_00005438              Plaintiffs_00005439              U.S. Copyright Office public catalog registration information for PA0001895398
   6392       Plaintiffs_00005440              Plaintiffs_00005441              U.S. Copyright Office public catalog registration information for PA0001896024
   6393       Plaintiffs_00005442              Plaintiffs_00005443              U.S. Copyright Office public catalog registration information for PA0001896025
   6394       Plaintiffs_00005444              Plaintiffs_00005445              U.S. Copyright Office public catalog registration information for PA0001896026
   6395       Plaintiffs_00005446              Plaintiffs_00005447              U.S. Copyright Office public catalog registration information for PA0001896028
   6396       Plaintiffs_00005448              Plaintiffs_00005449              U.S. Copyright Office public catalog registration information for PA0001896031
   6397       Plaintiffs_00005450              Plaintiffs_00005451              U.S. Copyright Office public catalog registration information for PA0001896041
   6398       Plaintiffs_00005452              Plaintiffs_00005453              U.S. Copyright Office public catalog registration information for PA0001896046
   6399       Plaintiffs_00005454              Plaintiffs_00005455              U.S. Copyright Office public catalog registration information for PA0001896051
   6400       Plaintiffs_00005456              Plaintiffs_00005457              U.S. Copyright Office public catalog registration information for PA0001896309
   6401       Plaintiffs_00005458              Plaintiffs_00005459              U.S. Copyright Office public catalog registration information for PA0001896429
   6402       Plaintiffs_00005460              Plaintiffs_00005461              U.S. Copyright Office public catalog registration information for PA0001896430
   6403       Plaintiffs_00005462              Plaintiffs_00005463              U.S. Copyright Office public catalog registration information for PA0001896434
   6404       Plaintiffs_00005464              Plaintiffs_00005465              U.S. Copyright Office public catalog registration information for PA0001896435
   6405       Plaintiffs_00005466              Plaintiffs_00005467              U.S. Copyright Office public catalog registration information for PA0001896439
   6406       Plaintiffs_00005468              Plaintiffs_00005469              U.S. Copyright Office public catalog registration information for PA0001896504
   6407       Plaintiffs_00005470              Plaintiffs_00005471              U.S. Copyright Office public catalog registration information for PA0001896712
   6408       Plaintiffs_00005472              Plaintiffs_00005473              U.S. Copyright Office public catalog registration information for PA0001896719
   6409       Plaintiffs_00005480              Plaintiffs_00005481              U.S. Copyright Office public catalog registration information for PA0001897134
   6410       Plaintiffs_00005482              Plaintiffs_00005483              U.S. Copyright Office public catalog registration information for PA0001897137
   6411       Plaintiffs_00005484              Plaintiffs_00005485              U.S. Copyright Office public catalog registration information for PA0001897141
   6412       Plaintiffs_00005486              Plaintiffs_00005487              U.S. Copyright Office public catalog registration information for PA0001897745
   6413       Plaintiffs_00005490              Plaintiffs_00005491              U.S. Copyright Office public catalog registration information for PA0001898514
   6414       Plaintiffs_00005492              Plaintiffs_00005493              U.S. Copyright Office public catalog registration information for PA0001898830
   6415       Plaintiffs_00005494              Plaintiffs_00005495              U.S. Copyright Office public catalog registration information for PA0001898869
   6416       Plaintiffs_00005496              Plaintiffs_00005497              U.S. Copyright Office public catalog registration information for PA0001899234
   6417       Plaintiffs_00005498              Plaintiffs_00005499              U.S. Copyright Office public catalog registration information for PA0001899352
   6418       Plaintiffs_00005500              Plaintiffs_00005501              U.S. Copyright Office public catalog registration information for PA0001899353
   6419       Plaintiffs_00005502              Plaintiffs_00005503              U.S. Copyright Office public catalog registration information for PA0001899360
   6420       Plaintiffs_00005504              Plaintiffs_00005505              U.S. Copyright Office public catalog registration information for PA0001899367
   6421       Plaintiffs_00005506              Plaintiffs_00005507              U.S. Copyright Office public catalog registration information for PA0001899368
   6422       Plaintiffs_00005508              Plaintiffs_00005509              U.S. Copyright Office public catalog registration information for PA0001899369
   6423       Plaintiffs_00005510              Plaintiffs_00005511              U.S. Copyright Office public catalog registration information for PA0001899457


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            173
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 176 of 268 PageID# 5878
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6424       Plaintiffs_00005512              Plaintiffs_00005513              U.S. Copyright Office public catalog registration information for PA0001899459
   6425       Plaintiffs_00005516              Plaintiffs_00005517              U.S. Copyright Office public catalog registration information for PA0001899929
   6426       Plaintiffs_00005518              Plaintiffs_00005519              U.S. Copyright Office public catalog registration information for PA0001900112
   6427       Plaintiffs_00005520              Plaintiffs_00005521              U.S. Copyright Office public catalog registration information for PA0001900113
   6428       Plaintiffs_00005522              Plaintiffs_00005524              U.S. Copyright Office public catalog registration information for PA0001900915
   6429       Plaintiffs_00005525              Plaintiffs_00005526              U.S. Copyright Office public catalog registration information for PA0001902216
   6430       Plaintiffs_00005529              Plaintiffs_00005530              U.S. Copyright Office public catalog registration information for PA0001902781
   6431       Plaintiffs_00005531              Plaintiffs_00005532              U.S. Copyright Office public catalog registration information for PA0001903036
   6432       Plaintiffs_00005535              Plaintiffs_00005536              U.S. Copyright Office public catalog registration information for PA0001904440
   6433       Plaintiffs_00005537              Plaintiffs_00005538              U.S. Copyright Office public catalog registration information for PA0001904652
   6434       Plaintiffs_00005539              Plaintiffs_00005540              U.S. Copyright Office public catalog registration information for PA0001907989
   6435       Plaintiffs_00005542              Plaintiffs_00005543              U.S. Copyright Office public catalog registration information for PA0001910312
   6436       Plaintiffs_00005544              Plaintiffs_00005545              U.S. Copyright Office public catalog registration information for PA0001910314
   6437       Plaintiffs_00005548              Plaintiffs_00005550              U.S. Copyright Office public catalog registration information for PA0001910781
   6438       Plaintiffs_00005551              Plaintiffs_00005552              U.S. Copyright Office public catalog registration information for PA0001910890
   6439       Plaintiffs_00005553              Plaintiffs_00005554              U.S. Copyright Office public catalog registration information for PA0001910891
   6440       Plaintiffs_00005555              Plaintiffs_00005556              U.S. Copyright Office public catalog registration information for PA0001910898
   6441       Plaintiffs_00005557              Plaintiffs_00005558              U.S. Copyright Office public catalog registration information for PA0001910901
   6442       Plaintiffs_00005559              Plaintiffs_00005560              U.S. Copyright Office public catalog registration information for PA0001910988
   6443       Plaintiffs_00005561              Plaintiffs_00005562              U.S. Copyright Office public catalog registration information for PA0001911867
   6444       Plaintiffs_00005563              Plaintiffs_00005564              U.S. Copyright Office public catalog registration information for PA0001912898
   6445       Plaintiffs_00005565              Plaintiffs_00005566              U.S. Copyright Office public catalog registration information for PA0001913727
   6446       Plaintiffs_00005567              Plaintiffs_00005569              U.S. Copyright Office public catalog registration information for PA0001913931
   6447       Plaintiffs_00005570              Plaintiffs_00005572              U.S. Copyright Office public catalog registration information for PA0001913932
   6448       Plaintiffs_00005573              Plaintiffs_00005574              U.S. Copyright Office public catalog registration information for PA0001914364
   6449       Plaintiffs_00005575              Plaintiffs_00005576              U.S. Copyright Office public catalog registration information for PA0001914393
   6450       Plaintiffs_00005577              Plaintiffs_00005578              U.S. Copyright Office public catalog registration information for PA0001915014
   6451       Plaintiffs_00005581              Plaintiffs_00005582              U.S. Copyright Office public catalog registration information for PA0001915188
   6452       Plaintiffs_00005583              Plaintiffs_00005584              U.S. Copyright Office public catalog registration information for PA0001915189
   6453       Plaintiffs_00005585              Plaintiffs_00005586              U.S. Copyright Office public catalog registration information for PA0001915193
   6454       Plaintiffs_00005587              Plaintiffs_00005588              U.S. Copyright Office public catalog registration information for PA0001915209
   6455       Plaintiffs_00005591              Plaintiffs_00005592              U.S. Copyright Office public catalog registration information for PA0001915504
   6456       Plaintiffs_00005599              Plaintiffs_00005600              U.S. Copyright Office public catalog registration information for PA0001915726
   6457       Plaintiffs_00005601              Plaintiffs_00005602              U.S. Copyright Office public catalog registration information for PA0001915732
   6458       Plaintiffs_00005603              Plaintiffs_00005604              U.S. Copyright Office public catalog registration information for PA0001915734
   6459       Plaintiffs_00005605              Plaintiffs_00005606              U.S. Copyright Office public catalog registration information for PA0001915737
   6460       Plaintiffs_00005607              Plaintiffs_00005608              U.S. Copyright Office public catalog registration information for PA0001915826
   6461       Plaintiffs_00005609              Plaintiffs_00005610              U.S. Copyright Office public catalog registration information for PA0001916095


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            174
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 177 of 268 PageID# 5879
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6462       Plaintiffs_00005611              Plaintiffs_00005612              U.S. Copyright Office public catalog registration information for PA0001916151
   6463       Plaintiffs_00005613              Plaintiffs_00005614              U.S. Copyright Office public catalog registration information for PA0001916365
   6464       Plaintiffs_00005615              Plaintiffs_00005616              U.S. Copyright Office public catalog registration information for PA0001917492
   6465       Plaintiffs_00005617              Plaintiffs_00005618              U.S. Copyright Office public catalog registration information for PA0001917890
   6466       Plaintiffs_00005619              Plaintiffs_00005620              U.S. Copyright Office public catalog registration information for PA0001917951
   6467       Plaintiffs_00005621              Plaintiffs_00005622              U.S. Copyright Office public catalog registration information for PA0001917965
   6468       Plaintiffs_00005623              Plaintiffs_00005624              U.S. Copyright Office public catalog registration information for PA0001917966
   6469       Plaintiffs_00005629              Plaintiffs_00005630              U.S. Copyright Office public catalog registration information for PA0001918122
   6470       Plaintiffs_00005649              Plaintiffs_00005650              U.S. Copyright Office public catalog registration information for PA0001919070
   6471       Plaintiffs_00005659              Plaintiffs_00005660              U.S. Copyright Office public catalog registration information for PA0001920169
   6472       Plaintiffs_00005661              Plaintiffs_00005662              U.S. Copyright Office public catalog registration information for PA0001920253
   6473       Plaintiffs_00005663              Plaintiffs_00005664              U.S. Copyright Office public catalog registration information for PA0001920258
   6474       Plaintiffs_00005665              Plaintiffs_00005666              U.S. Copyright Office public catalog registration information for PA0001920260
   6475       Plaintiffs_00005667              Plaintiffs_00005668              U.S. Copyright Office public catalog registration information for PA0001920676
   6476       Plaintiffs_00005669              Plaintiffs_00005671              U.S. Copyright Office public catalog registration information for PA0001921191
   6477       Plaintiffs_00005674              Plaintiffs_00005674              U.S. Copyright Office public catalog registration information for PA0001922065
   6478       Plaintiffs_00005675              Plaintiffs_00005676              U.S. Copyright Office public catalog registration information for PA0001924140
   6479       Plaintiffs_00005677              Plaintiffs_00005678              U.S. Copyright Office public catalog registration information for PA0001924144
   6480       Plaintiffs_00005679              Plaintiffs_00005680              U.S. Copyright Office public catalog registration information for PA0001924145
   6481       Plaintiffs_00005681              Plaintiffs_00005682              U.S. Copyright Office public catalog registration information for PA0001929045
   6482       Plaintiffs_00005687              Plaintiffs_00005688              U.S. Copyright Office public catalog registration information for PA0001932052
   6483       Plaintiffs_00005689              Plaintiffs_00005690              U.S. Copyright Office public catalog registration information for PA0001932474
   6484       Plaintiffs_00005691              Plaintiffs_00005692              U.S. Copyright Office public catalog registration information for PA0001932476
   6485       Plaintiffs_00005693              Plaintiffs_00005694              U.S. Copyright Office public catalog registration information for PA0001932478
   6486       Plaintiffs_00005695              Plaintiffs_00005696              U.S. Copyright Office public catalog registration information for PA0001932481
   6487       Plaintiffs_00005697              Plaintiffs_00005698              U.S. Copyright Office public catalog registration information for PA0001932483
   6488       Plaintiffs_00005699              Plaintiffs_00005700              U.S. Copyright Office public catalog registration information for PA0001932494
   6489       Plaintiffs_00005703              Plaintiffs_00005705              U.S. Copyright Office public catalog registration information for PA0001933694
   6490       Plaintiffs_00005706              Plaintiffs_00005707              U.S. Copyright Office public catalog registration information for PA0001933959
   6491       Plaintiffs_00005708              Plaintiffs_00005709              U.S. Copyright Office public catalog registration information for PA0001933961
   6492       Plaintiffs_00005710              Plaintiffs_00005711              U.S. Copyright Office public catalog registration information for PA0001933962
   6493       Plaintiffs_00005712              Plaintiffs_00005713              U.S. Copyright Office public catalog registration information for PA0001934438
   6494       Plaintiffs_00005714              Plaintiffs_00005715              U.S. Copyright Office public catalog registration information for PA0001934439
   6495       Plaintiffs_00005726              Plaintiffs_00005728              U.S. Copyright Office public catalog registration information for PA0001936025
   6496       Plaintiffs_00005729              Plaintiffs_00005730              U.S. Copyright Office public catalog registration information for PA0001936327
   6497       Plaintiffs_00005738              Plaintiffs_00005739              U.S. Copyright Office public catalog registration information for PA0001939474
   6498       Plaintiffs_00005740              Plaintiffs_00005741              U.S. Copyright Office public catalog registration information for PA0001939563
   6499       Plaintiffs_00005742              Plaintiffs_00005743              U.S. Copyright Office public catalog registration information for PA0001939572


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            175
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 178 of 268 PageID# 5880
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6500       Plaintiffs_00005744              Plaintiffs_00005745              U.S. Copyright Office public catalog registration information for PA0001941105
   6501       Plaintiffs_00005746              Plaintiffs_00005747              U.S. Copyright Office public catalog registration information for PA0001941862
   6502       Plaintiffs_00005748              Plaintiffs_00005749              U.S. Copyright Office public catalog registration information for PA0001943912
   6503       Plaintiffs_00005750              Plaintiffs_00005751              U.S. Copyright Office public catalog registration information for PA0001943940
   6504       Plaintiffs_00005752              Plaintiffs_00005753              U.S. Copyright Office public catalog registration information for PA0001943944
   6505       Plaintiffs_00005754              Plaintiffs_00005755              U.S. Copyright Office public catalog registration information for PA0001945087
   6506       Plaintiffs_00005756              Plaintiffs_00005757              U.S. Copyright Office public catalog registration information for PA0001946133
   6507       Plaintiffs_00005758              Plaintiffs_00005759              U.S. Copyright Office public catalog registration information for PA0001947438
   6508       Plaintiffs_00005760              Plaintiffs_00005761              U.S. Copyright Office public catalog registration information for PA0001947439
   6509       Plaintiffs_00005762              Plaintiffs_00005763              U.S. Copyright Office public catalog registration information for PA0001947440
   6510       Plaintiffs_00005764              Plaintiffs_00005765              U.S. Copyright Office public catalog registration information for PA0001947445
   6511       Plaintiffs_00005766              Plaintiffs_00005767              U.S. Copyright Office public catalog registration information for PA0001947446
   6512       Plaintiffs_00005768              Plaintiffs_00005769              U.S. Copyright Office public catalog registration information for PA0001950235
   6513       Plaintiffs_00005772              Plaintiffs_00005773              U.S. Copyright Office public catalog registration information for PA0001951617
   6514       Plaintiffs_00005774              Plaintiffs_00005775              U.S. Copyright Office public catalog registration information for PA0001951618
   6515       Plaintiffs_00005776              Plaintiffs_00005777              U.S. Copyright Office public catalog registration information for PA0001951620
   6516       Plaintiffs_00005780              Plaintiffs_00005781              U.S. Copyright Office public catalog registration information for PA0001951623
   6517       Plaintiffs_00005782              Plaintiffs_00005783              U.S. Copyright Office public catalog registration information for PA0001951624
   6518       Plaintiffs_00005784              Plaintiffs_00005785              U.S. Copyright Office public catalog registration information for PA0001952597
   6519       Plaintiffs_00005786              Plaintiffs_00005787              U.S. Copyright Office public catalog registration information for PA0001952598
   6520       Plaintiffs_00005790              Plaintiffs_00005791              U.S. Copyright Office public catalog registration information for PA0001953394
   6521       Plaintiffs_00005792              Plaintiffs_00005793              U.S. Copyright Office public catalog registration information for PA0001955249
   6522       Plaintiffs_00005794              Plaintiffs_00005795              U.S. Copyright Office public catalog registration information for PA0001955406
   6523       Plaintiffs_00005796              Plaintiffs_00005797              U.S. Copyright Office public catalog registration information for PA0001957226
   6524       Plaintiffs_00005798              Plaintiffs_00005799              U.S. Copyright Office public catalog registration information for PA0001958626
   6525       Plaintiffs_00005800              Plaintiffs_00005801              U.S. Copyright Office public catalog registration information for PA0001965032
   6526       Plaintiffs_00005802              Plaintiffs_00005803              U.S. Copyright Office public catalog registration information for PA0001965450
   6527       Plaintiffs_00005804              Plaintiffs_00005805              U.S. Copyright Office public catalog registration information for PA0001967409
   6528       Plaintiffs_00005806              Plaintiffs_00005807              U.S. Copyright Office public catalog registration information for PA0001967419
   6529       Plaintiffs_00005808              Plaintiffs_00005809              U.S. Copyright Office public catalog registration information for PA0001967424
   6530       Plaintiffs_00005810              Plaintiffs_00005811              U.S. Copyright Office public catalog registration information for PA0001967431
   6531       Plaintiffs_00005819              Plaintiffs_00005820              U.S. Copyright Office public catalog registration information for PA0001967864
   6532       Plaintiffs_00005821              Plaintiffs_00005822              U.S. Copyright Office public catalog registration information for PA0001967866
   6533       Plaintiffs_00005823              Plaintiffs_00005824              U.S. Copyright Office public catalog registration information for PA0001969112
   6534       Plaintiffs_00005825              Plaintiffs_00005826              U.S. Copyright Office public catalog registration information for PA0001971305
   6535       Plaintiffs_00005827              Plaintiffs_00005828              U.S. Copyright Office public catalog registration information for PA0001971310
   6536       Plaintiffs_00005829              Plaintiffs_00005830              U.S. Copyright Office public catalog registration information for PA0001971314
   6537       Plaintiffs_00005831              Plaintiffs_00005832              U.S. Copyright Office public catalog registration information for PA0001971316


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            176
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 179 of 268 PageID# 5881
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6538       Plaintiffs_00005833              Plaintiffs_00005834              U.S. Copyright Office public catalog registration information for PA0001972855
   6539       Plaintiffs_00005835              Plaintiffs_00005836              U.S. Copyright Office public catalog registration information for PA0001975061
   6540       Plaintiffs_00005837              Plaintiffs_00005838              U.S. Copyright Office public catalog registration information for PA0001975662
   6541       Plaintiffs_00005839              Plaintiffs_00005840              U.S. Copyright Office public catalog registration information for PA0001975666
   6542       Plaintiffs_00005841              Plaintiffs_00005842              U.S. Copyright Office public catalog registration information for PA0001975677
   6543       Plaintiffs_00005843              Plaintiffs_00005844              U.S. Copyright Office public catalog registration information for PA0001975684
   6544       Plaintiffs_00005845              Plaintiffs_00005846              U.S. Copyright Office public catalog registration information for PA0001975694
   6545       Plaintiffs_00005847              Plaintiffs_00005848              U.S. Copyright Office public catalog registration information for PA0001975701
   6546       Plaintiffs_00005849              Plaintiffs_00005850              U.S. Copyright Office public catalog registration information for PA0001975706
   6547       Plaintiffs_00005851              Plaintiffs_00005852              U.S. Copyright Office public catalog registration information for PA0001975709
   6548       Plaintiffs_00005853              Plaintiffs_00005854              U.S. Copyright Office public catalog registration information for PA0001975712
   6549       Plaintiffs_00005855              Plaintiffs_00005856              U.S. Copyright Office public catalog registration information for PA0001975714
   6550       Plaintiffs_00005857              Plaintiffs_00005858              U.S. Copyright Office public catalog registration information for PA0001975716
   6551       Plaintiffs_00005859              Plaintiffs_00005860              U.S. Copyright Office public catalog registration information for PA0001975718
   6552       Plaintiffs_00005861              Plaintiffs_00005862              U.S. Copyright Office public catalog registration information for PA0001975719
   6553       Plaintiffs_00005863              Plaintiffs_00005864              U.S. Copyright Office public catalog registration information for PA0001975721
   6554       Plaintiffs_00005865              Plaintiffs_00005866              U.S. Copyright Office public catalog registration information for PA0001975723
   6555       Plaintiffs_00005867              Plaintiffs_00005868              U.S. Copyright Office public catalog registration information for PA0001975727
   6556       Plaintiffs_00005869              Plaintiffs_00005870              U.S. Copyright Office public catalog registration information for PA0001976122
   6557       Plaintiffs_00005871              Plaintiffs_00005872              U.S. Copyright Office public catalog registration information for PA0001976123
   6558       Plaintiffs_00005875              Plaintiffs_00005876              U.S. Copyright Office public catalog registration information for PA0001976129
   6559       Plaintiffs_00005879              Plaintiffs_00005880              U.S. Copyright Office public catalog registration information for PA0001980181
   6560       Plaintiffs_00005881              Plaintiffs_00005882              U.S. Copyright Office public catalog registration information for PA0001981843
   6561       Plaintiffs_00005883              Plaintiffs_00005884              U.S. Copyright Office public catalog registration information for PA0001981854
   6562       Plaintiffs_00005885              Plaintiffs_00005886              U.S. Copyright Office public catalog registration information for PA0001981858
   6563       Plaintiffs_00005887              Plaintiffs_00005888              U.S. Copyright Office public catalog registration information for PA0001981866
   6564       Plaintiffs_00005889              Plaintiffs_00005890              U.S. Copyright Office public catalog registration information for PA0001981868
   6565       Plaintiffs_00005891              Plaintiffs_00005892              U.S. Copyright Office public catalog registration information for PA0001981876
   6566       Plaintiffs_00005893              Plaintiffs_00005894              U.S. Copyright Office public catalog registration information for PA0001985062
   6567       Plaintiffs_00005895              Plaintiffs_00005896              U.S. Copyright Office public catalog registration information for PA0001990266
   6568       Plaintiffs_00005897              Plaintiffs_00005898              U.S. Copyright Office public catalog registration information for PA0001991134
   6569       Plaintiffs_00005899              Plaintiffs_00005900              U.S. Copyright Office public catalog registration information for PA0001993843
   6570       Plaintiffs_00005901              Plaintiffs_00005902              U.S. Copyright Office public catalog registration information for PA0001994826
   6571       Plaintiffs_00005903              Plaintiffs_00005904              U.S. Copyright Office public catalog registration information for PA0001995515
   6572       Plaintiffs_00005905              Plaintiffs_00005906              U.S. Copyright Office public catalog registration information for PA0001995833
   6573       Plaintiffs_00005909              Plaintiffs_00005910              U.S. Copyright Office public catalog registration information for PA0001996420
   6574       Plaintiffs_00005911              Plaintiffs_00005912              U.S. Copyright Office public catalog registration information for PA0001996421
   6575       Plaintiffs_00005913              Plaintiffs_00005914              U.S. Copyright Office public catalog registration information for PA0001996711


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            177
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 180 of 268 PageID# 5882
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6576       Plaintiffs_00005919              Plaintiffs_00005920              U.S. Copyright Office public catalog registration information for PA0002000105
   6577       Plaintiffs_00005921              Plaintiffs_00005922              U.S. Copyright Office public catalog registration information for PA0002000109
   6578       Plaintiffs_00005923              Plaintiffs_00005924              U.S. Copyright Office public catalog registration information for PA0002000110
   6579       Plaintiffs_00005925              Plaintiffs_00005926              U.S. Copyright Office public catalog registration information for PA0002001267
   6580       Plaintiffs_00005927              Plaintiffs_00005928              U.S. Copyright Office public catalog registration information for PA0002003919
   6581       Plaintiffs_00005929              Plaintiffs_00005930              U.S. Copyright Office public catalog registration information for PA0002004468
   6582       Plaintiffs_00005931              Plaintiffs_00005932              U.S. Copyright Office public catalog registration information for PA0002004472
   6583       Plaintiffs_00005933              Plaintiffs_00005934              U.S. Copyright Office public catalog registration information for PA0002004490
   6584       Plaintiffs_00005935              Plaintiffs_00005936              U.S. Copyright Office public catalog registration information for PA0002007289
   6585       Plaintiffs_00005937              Plaintiffs_00005938              U.S. Copyright Office public catalog registration information for PA0002031786
   6586       Plaintiffs_00005939              Plaintiffs_00005940              U.S. Copyright Office public catalog registration information for PA0002031790
   6587       Plaintiffs_00005941              Plaintiffs_00005942              U.S. Copyright Office public catalog registration information for PA0002031795
   6588       Plaintiffs_00005943              Plaintiffs_00005944              U.S. Copyright Office public catalog registration information for PA0002049153
   6589       Plaintiffs_00005945              Plaintiffs_00005946              U.S. Copyright Office public catalog registration information for PA0002069314
   6590       Plaintiffs_00005947              Plaintiffs_00005948              U.S. Copyright Office public catalog registration information for PA0002071585
   6591       Plaintiffs_00005949              Plaintiffs_00005950              U.S. Copyright Office public catalog registration information for PA0002072171
   6592       Plaintiffs_00005951              Plaintiffs_00005952              U.S. Copyright Office public catalog registration information for PA0002072695
   6593       Plaintiffs_00005953              Plaintiffs_00005954              U.S. Copyright Office public catalog registration information for PA0002094523
   6594       Plaintiffs_00005955              Plaintiffs_00005956              U.S. Copyright Office public catalog registration information for PA0002094531
   6595       Plaintiffs_00005957              Plaintiffs_00005958              U.S. Copyright Office public catalog registration information for PA0002094537
   6596       Plaintiffs_00005959              Plaintiffs_00005960              U.S. Copyright Office public catalog registration information for PA0002096976
   6597       Plaintiffs_00005961              Plaintiffs_00005962              U.S. Copyright Office public catalog registration information for PA0002096977
   6598       Plaintiffs_00005966              Plaintiffs_00005966              U.S. Copyright Office public catalog registration information for PAu000755785
   6599       Plaintiffs_00005967              Plaintiffs_00005967              U.S. Copyright Office public catalog registration information for PAu000817628
   6600       Plaintiffs_00005968              Plaintiffs_00005968              U.S. Copyright Office public catalog registration information for PAu001522810
   6601       Plaintiffs_00005969              Plaintiffs_00005969              U.S. Copyright Office public catalog registration information for PAu001547996
   6602       Plaintiffs_00005970              Plaintiffs_00005970              U.S. Copyright Office public catalog registration information for PAu001613582
   6603       Plaintiffs_00005971              Plaintiffs_00005972              U.S. Copyright Office public catalog registration information for PAu001802362
   6604       Plaintiffs_00005976              Plaintiffs_00005977              U.S. Copyright Office public catalog registration information for PAu002141241
   6605       Plaintiffs_00005978              Plaintiffs_00005978              U.S. Copyright Office public catalog registration information for PAu002141248
   6606       Plaintiffs_00005979              Plaintiffs_00005980              U.S. Copyright Office public catalog registration information for PAu002141251
   6607       Plaintiffs_00005981              Plaintiffs_00005981              U.S. Copyright Office public catalog registration information for PAu002290743
   6608       Plaintiffs_00005982              Plaintiffs_00005983              U.S. Copyright Office public catalog registration information for PAu002367443
   6609       Plaintiffs_00005984              Plaintiffs_00005985              U.S. Copyright Office public catalog registration information for PAu002504855
   6610       Plaintiffs_00005986              Plaintiffs_00005986              U.S. Copyright Office public catalog registration information for PAu002607508
   6611       Plaintiffs_00005987              Plaintiffs_00005987              U.S. Copyright Office public catalog registration information for PAu002607511
   6612       Plaintiffs_00005988              Plaintiffs_00005988              U.S. Copyright Office public catalog registration information for PAu002607513
   6613       Plaintiffs_00005989              Plaintiffs_00005989              U.S. Copyright Office public catalog registration information for PAu002607516


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            178
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 181 of 268 PageID# 5883
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6614       Plaintiffs_00005990              Plaintiffs_00005990              U.S. Copyright Office public catalog registration information for PAu002625389
   6615       Plaintiffs_00005991              Plaintiffs_00005991              U.S. Copyright Office public catalog registration information for PAu002625391
   6616       Plaintiffs_00005992              Plaintiffs_00005992              U.S. Copyright Office public catalog registration information for PAu002635077
   6617       Plaintiffs_00005994              Plaintiffs_00005994              U.S. Copyright Office public catalog registration information for PAu003038078
   6618       Plaintiffs_00005997              Plaintiffs_00005998              U.S. Copyright Office public catalog registration information for PAu003539449
   6619       Plaintiffs_00005999              Plaintiffs_00006000              U.S. Copyright Office public catalog registration information for PAu003542317
   6620       Plaintiffs_00006002              Plaintiffs_00006002              U.S. Copyright Office public catalog registration information for Pau002607518
   6621       Plaintiffs_00006003              Plaintiffs_00006003              U.S. Copyright Office public catalog registration information for RE0000328946
   6622       Plaintiffs_00006004              Plaintiffs_00006004              U.S. Copyright Office public catalog registration information for RE0000428313
   6623       Plaintiffs_00006005              Plaintiffs_00006005              U.S. Copyright Office public catalog registration information for RE0000609798
   6624       Plaintiffs_00006006              Plaintiffs_00006006              U.S. Copyright Office public catalog registration information for RE0000616096
   6625       Plaintiffs_00006007              Plaintiffs_00006007              U.S. Copyright Office public catalog registration information for RE0000621005
   6626       Plaintiffs_00006009              Plaintiffs_00006009              U.S. Copyright Office public catalog registration information for RE0000660458
   6627       Plaintiffs_00006010              Plaintiffs_00006010              U.S. Copyright Office public catalog registration information for RE0000678602
   6628       Plaintiffs_00006011              Plaintiffs_00006011              U.S. Copyright Office public catalog registration information for RE0000871991
   6629       Plaintiffs_00006013              Plaintiffs_00006013              U.S. Copyright Office public catalog registration information for RE0000872000
   6630       Plaintiffs_00006014              Plaintiffs_00006014              U.S. Copyright Office public catalog registration information for RE0000872265
   6631       Plaintiffs_00006016              Plaintiffs_00006016              U.S. Copyright Office public catalog registration information for RE0000889373
   6632       Plaintiffs_00006017              Plaintiffs_00006017              U.S. Copyright Office public catalog registration information for RE0000894630
   6633       Plaintiffs_00006018              Plaintiffs_00006018              U.S. Copyright Office public catalog registration information for RE0000905501
   6634       Plaintiffs_00006019              Plaintiffs_00006019              U.S. Copyright Office public catalog registration information for RE0000906116
   6635       Plaintiffs_00006020              Plaintiffs_00006020              U.S. Copyright Office public catalog registration information for RE0000912166
   6636       Plaintiffs_00006021              Plaintiffs_00006021              U.S. Copyright Office public catalog registration information for RE0000918620
   6637       Plaintiffs_00006022              Plaintiffs_00006022              U.S. Copyright Office public catalog registration information for RE0000918692
   6638       Plaintiffs_00006023              Plaintiffs_00006023              U.S. Copyright Office public catalog registration information for RE0000919266
   6639       Plaintiffs_00006024              Plaintiffs_00006024              U.S. Copyright Office public catalog registration information for RE0000919475
   6640       Plaintiffs_00006025              Plaintiffs_00006025              U.S. Copyright Office public catalog registration information for RE0000919768
   6641       Plaintiffs_00006026              Plaintiffs_00006026              U.S. Copyright Office public catalog registration information for RE0000923063
   6642       Plaintiffs_00006027              Plaintiffs_00006027              U.S. Copyright Office public catalog registration information for RE0000923126
   6643       Plaintiffs_00006028              Plaintiffs_00006028              U.S. Copyright Office public catalog registration information for RE0000923174
   6644       Plaintiffs_00006029              Plaintiffs_00006029              U.S. Copyright Office public catalog registration information for RE0000925597
   6645       Plaintiffs_00006030              Plaintiffs_00006030              U.S. Copyright Office public catalog registration information for RE0000926587
   6646       Plaintiffs_00006031              Plaintiffs_00006031              U.S. Copyright Office public catalog registration information for RE0000926868
   6647       Plaintiffs_00006032              Plaintiffs_00006032              U.S. Copyright Office public catalog registration information for RE0000927177
   6648       Plaintiffs_00006033              Plaintiffs_00006033              U.S. Copyright Office public catalog registration information for RE0000927389
   6649       Plaintiffs_00006034              Plaintiffs_00006034              U.S. Copyright Office public catalog registration information for RE0000927434
   6650       Plaintiffs_00006035              Plaintiffs_00006035              U.S. Copyright Office public catalog registration information for RE0000927442
   6651       Plaintiffs_00006036              Plaintiffs_00006036              U.S. Copyright Office public catalog registration information for RE0000928145


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            179
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 182 of 268 PageID# 5884
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6652       Plaintiffs_00006037              Plaintiffs_00006038              U.S. Copyright Office public catalog registration information for SR0000000157
   6653       Plaintiffs_00006040              Plaintiffs_00006041              U.S. Copyright Office public catalog registration information for SR0000001112
   6654       Plaintiffs_00006043              Plaintiffs_00006044              U.S. Copyright Office public catalog registration information for SR0000001522
   6655       Plaintiffs_00006045              Plaintiffs_00006046              U.S. Copyright Office public catalog registration information for SR0000001597
   6656       Plaintiffs_00006047              Plaintiffs_00006048              U.S. Copyright Office public catalog registration information for SR0000002510
   6657       Plaintiffs_00006049              Plaintiffs_00006050              U.S. Copyright Office public catalog registration information for SR0000002555
   6658       Plaintiffs_00006051              Plaintiffs_00006052              U.S. Copyright Office public catalog registration information for SR0000003614
   6659       Plaintiffs_00006053              Plaintiffs_00006054              U.S. Copyright Office public catalog registration information for SR0000004075
   6660       Plaintiffs_00006055              Plaintiffs_00006056              U.S. Copyright Office public catalog registration information for SR0000004079
   6661       Plaintiffs_00006057              Plaintiffs_00006058              U.S. Copyright Office public catalog registration information for SR0000004127
   6662       Plaintiffs_00006059              Plaintiffs_00006060              U.S. Copyright Office public catalog registration information for SR0000004128
   6663       Plaintiffs_00006061              Plaintiffs_00006062              U.S. Copyright Office public catalog registration information for SR0000004681
   6664       Plaintiffs_00006063              Plaintiffs_00006064              U.S. Copyright Office public catalog registration information for SR0000004765
   6665       Plaintiffs_00006065              Plaintiffs_00006066              U.S. Copyright Office public catalog registration information for SR0000004781
   6666       Plaintiffs_00006067              Plaintiffs_00006068              U.S. Copyright Office public catalog registration information for SR0000004945
   6667       Plaintiffs_00006069              Plaintiffs_00006070              U.S. Copyright Office public catalog registration information for SR0000004979
   6668       Plaintiffs_00006071              Plaintiffs_00006072              U.S. Copyright Office public catalog registration information for SR0000005095
   6669       Plaintiffs_00006073              Plaintiffs_00006074              U.S. Copyright Office public catalog registration information for SR0000005108
   6670       Plaintiffs_00006075              Plaintiffs_00006076              U.S. Copyright Office public catalog registration information for SR0000006230
   6671       Plaintiffs_00006077              Plaintiffs_00006078              U.S. Copyright Office public catalog registration information for SR0000006482
   6672       Plaintiffs_00006079              Plaintiffs_00006080              U.S. Copyright Office public catalog registration information for SR0000007973
   6673       Plaintiffs_00006081              Plaintiffs_00006082              U.S. Copyright Office public catalog registration information for SR0000008107
   6674       Plaintiffs_00006083              Plaintiffs_00006084              U.S. Copyright Office public catalog registration information for SR0000008335
   6675       Plaintiffs_00006085              Plaintiffs_00006086              U.S. Copyright Office public catalog registration information for SR0000008717
   6676       Plaintiffs_00006087              Plaintiffs_00006088              U.S. Copyright Office public catalog registration information for SR0000008973
   6677       Plaintiffs_00006089              Plaintiffs_00006090              U.S. Copyright Office public catalog registration information for SR0000009161
   6678       Plaintiffs_00006091              Plaintiffs_00006092              U.S. Copyright Office public catalog registration information for SR0000009172
   6679       Plaintiffs_00006093              Plaintiffs_00006094              U.S. Copyright Office public catalog registration information for SR0000009608
   6680       Plaintiffs_00006095              Plaintiffs_00006096              U.S. Copyright Office public catalog registration information for SR0000010280
   6681       Plaintiffs_00006097              Plaintiffs_00006098              U.S. Copyright Office public catalog registration information for SR0000010496
   6682       Plaintiffs_00006099              Plaintiffs_00006100              U.S. Copyright Office public catalog registration information for SR0000010621
   6683       Plaintiffs_00006101              Plaintiffs_00006102              U.S. Copyright Office public catalog registration information for SR0000010639
   6684       Plaintiffs_00006103              Plaintiffs_00006104              U.S. Copyright Office public catalog registration information for SR0000011105
   6685       Plaintiffs_00006105              Plaintiffs_00006106              U.S. Copyright Office public catalog registration information for SR0000011119
   6686       Plaintiffs_00006107              Plaintiffs_00006108              U.S. Copyright Office public catalog registration information for SR0000011120
   6687       Plaintiffs_00006110              Plaintiffs_00006111              U.S. Copyright Office public catalog registration information for SR0000012043
   6688       Plaintiffs_00006112              Plaintiffs_00006113              U.S. Copyright Office public catalog registration information for SR0000012844
   6689       Plaintiffs_00006114              Plaintiffs_00006115              U.S. Copyright Office public catalog registration information for SR0000012942


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            180
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 183 of 268 PageID# 5885
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6690       Plaintiffs_00006116              Plaintiffs_00006117              U.S. Copyright Office public catalog registration information for SR0000012943
   6691       Plaintiffs_00006118              Plaintiffs_00006119              U.S. Copyright Office public catalog registration information for SR0000013105
   6692       Plaintiffs_00006120              Plaintiffs_00006121              U.S. Copyright Office public catalog registration information for SR0000013444
   6693       Plaintiffs_00006122              Plaintiffs_00006123              U.S. Copyright Office public catalog registration information for SR0000013645
   6694       Plaintiffs_00006124              Plaintiffs_00006125              U.S. Copyright Office public catalog registration information for SR0000014473
   6695       Plaintiffs_00006126              Plaintiffs_00006127              U.S. Copyright Office public catalog registration information for SR0000015871
   6696       Plaintiffs_00006128              Plaintiffs_00006129              U.S. Copyright Office public catalog registration information for SR0000016270
   6697       Plaintiffs_00006130              Plaintiffs_00006131              U.S. Copyright Office public catalog registration information for SR0000017630
   6698       Plaintiffs_00006132              Plaintiffs_00006133              U.S. Copyright Office public catalog registration information for SR0000018496
   6699       Plaintiffs_00006134              Plaintiffs_00006135              U.S. Copyright Office public catalog registration information for SR0000018550
   6700       Plaintiffs_00006136              Plaintiffs_00006137              U.S. Copyright Office public catalog registration information for SR0000018973
   6701       Plaintiffs_00006138              Plaintiffs_00006139              U.S. Copyright Office public catalog registration information for SR0000019502
   6702       Plaintiffs_00006140              Plaintiffs_00006141              U.S. Copyright Office public catalog registration information for SR0000019676
   6703       Plaintiffs_00006142              Plaintiffs_00006143              U.S. Copyright Office public catalog registration information for SR0000019849
   6704       Plaintiffs_00006144              Plaintiffs_00006145              U.S. Copyright Office public catalog registration information for SR0000019891
   6705       Plaintiffs_00006146              Plaintiffs_00006147              U.S. Copyright Office public catalog registration information for SR0000020594
   6706       Plaintiffs_00006148              Plaintiffs_00006149              U.S. Copyright Office public catalog registration information for SR0000020897
   6707       Plaintiffs_00006150              Plaintiffs_00006151              U.S. Copyright Office public catalog registration information for SR0000021788
   6708       Plaintiffs_00006152              Plaintiffs_00006153              U.S. Copyright Office public catalog registration information for SR0000022431
   6709       Plaintiffs_00006154              Plaintiffs_00006155              U.S. Copyright Office public catalog registration information for SR0000023077
   6710       Plaintiffs_00006156              Plaintiffs_00006157              U.S. Copyright Office public catalog registration information for SR0000023451
   6711       Plaintiffs_00006158              Plaintiffs_00006159              U.S. Copyright Office public catalog registration information for SR0000024332
   6712       Plaintiffs_00006160              Plaintiffs_00006161              U.S. Copyright Office public catalog registration information for SR0000024334
   6713       Plaintiffs_00006162              Plaintiffs_00006163              U.S. Copyright Office public catalog registration information for SR0000024441
   6714       Plaintiffs_00006164              Plaintiffs_00006165              U.S. Copyright Office public catalog registration information for SR0000025203
   6715       Plaintiffs_00006166              Plaintiffs_00006167              U.S. Copyright Office public catalog registration information for SR0000025214
   6716       Plaintiffs_00006168              Plaintiffs_00006169              U.S. Copyright Office public catalog registration information for SR0000025235
   6717       Plaintiffs_00006170              Plaintiffs_00006171              U.S. Copyright Office public catalog registration information for SR0000026497
   6718       Plaintiffs_00006172              Plaintiffs_00006173              U.S. Copyright Office public catalog registration information for SR0000027856
   6719       Plaintiffs_00006174              Plaintiffs_00006175              U.S. Copyright Office public catalog registration information for SR0000027866
   6720       Plaintiffs_00006176              Plaintiffs_00006177              U.S. Copyright Office public catalog registration information for SR0000028383
   6721       Plaintiffs_00006178              Plaintiffs_00006179              U.S. Copyright Office public catalog registration information for SR0000028652
   6722       Plaintiffs_00006180              Plaintiffs_00006181              U.S. Copyright Office public catalog registration information for SR0000028774
   6723       Plaintiffs_00006182              Plaintiffs_00006183              U.S. Copyright Office public catalog registration information for SR0000028839
   6724       Plaintiffs_00006184              Plaintiffs_00006185              U.S. Copyright Office public catalog registration information for SR0000029150
   6725       Plaintiffs_00006186              Plaintiffs_00006187              U.S. Copyright Office public catalog registration information for SR0000030054
   6726       Plaintiffs_00006188              Plaintiffs_00006189              U.S. Copyright Office public catalog registration information for SR0000030088
   6727       Plaintiffs_00006190              Plaintiffs_00006191              U.S. Copyright Office public catalog registration information for SR0000030222


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            181
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 184 of 268 PageID# 5886
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6728       Plaintiffs_00006192              Plaintiffs_00006193              U.S. Copyright Office public catalog registration information for SR0000030226
   6729       Plaintiffs_00006194              Plaintiffs_00006195              U.S. Copyright Office public catalog registration information for SR0000030497
   6730       Plaintiffs_00006196              Plaintiffs_00006197              U.S. Copyright Office public catalog registration information for SR0000030506
   6731       Plaintiffs_00006198              Plaintiffs_00006199              U.S. Copyright Office public catalog registration information for SR0000030527
   6732       Plaintiffs_00006200              Plaintiffs_00006201              U.S. Copyright Office public catalog registration information for SR0000030537
   6733       Plaintiffs_00006202              Plaintiffs_00006203              U.S. Copyright Office public catalog registration information for SR0000030707
   6734       Plaintiffs_00006204              Plaintiffs_00006205              U.S. Copyright Office public catalog registration information for SR0000030829
   6735       Plaintiffs_00006208              Plaintiffs_00006209              U.S. Copyright Office public catalog registration information for SR0000031638
   6736       Plaintiffs_00006210              Plaintiffs_00006211              U.S. Copyright Office public catalog registration information for SR0000032055
   6737       Plaintiffs_00006212              Plaintiffs_00006213              U.S. Copyright Office public catalog registration information for SR0000032536
   6738       Plaintiffs_00006214              Plaintiffs_00006215              U.S. Copyright Office public catalog registration information for SR0000033898
   6739       Plaintiffs_00006216              Plaintiffs_00006217              U.S. Copyright Office public catalog registration information for SR0000033917
   6740       Plaintiffs_00006218              Plaintiffs_00006219              U.S. Copyright Office public catalog registration information for SR0000034019
   6741       Plaintiffs_00006220              Plaintiffs_00006221              U.S. Copyright Office public catalog registration information for SR0000034167
   6742       Plaintiffs_00006222              Plaintiffs_00006223              U.S. Copyright Office public catalog registration information for SR0000034187
   6743       Plaintiffs_00006224              Plaintiffs_00006225              U.S. Copyright Office public catalog registration information for SR0000034598
   6744       Plaintiffs_00006226              Plaintiffs_00006227              U.S. Copyright Office public catalog registration information for SR0000034836
   6745       Plaintiffs_00006228              Plaintiffs_00006229              U.S. Copyright Office public catalog registration information for SR0000034842
   6746       Plaintiffs_00006230              Plaintiffs_00006231              U.S. Copyright Office public catalog registration information for SR0000034959
   6747       Plaintiffs_00006232              Plaintiffs_00006233              U.S. Copyright Office public catalog registration information for SR0000035327
   6748       Plaintiffs_00006234              Plaintiffs_00006235              U.S. Copyright Office public catalog registration information for SR0000036019
   6749       Plaintiffs_00006236              Plaintiffs_00006237              U.S. Copyright Office public catalog registration information for SR0000037591
   6750       Plaintiffs_00006238              Plaintiffs_00006239              U.S. Copyright Office public catalog registration information for SR0000038050
   6751       Plaintiffs_00006240              Plaintiffs_00006241              U.S. Copyright Office public catalog registration information for SR0000038070
   6752       Plaintiffs_00006242              Plaintiffs_00006243              U.S. Copyright Office public catalog registration information for SR0000038226
   6753       Plaintiffs_00006244              Plaintiffs_00006245              U.S. Copyright Office public catalog registration information for SR0000038850
   6754       Plaintiffs_00006246              Plaintiffs_00006247              U.S. Copyright Office public catalog registration information for SR0000039598
   6755       Plaintiffs_00006248              Plaintiffs_00006249              U.S. Copyright Office public catalog registration information for SR0000039658
   6756       Plaintiffs_00006250              Plaintiffs_00006251              U.S. Copyright Office public catalog registration information for SR0000039763
   6757       Plaintiffs_00006252              Plaintiffs_00006253              U.S. Copyright Office public catalog registration information for SR0000039874
   6758       Plaintiffs_00006254              Plaintiffs_00006255              U.S. Copyright Office public catalog registration information for SR0000040031
   6759       Plaintiffs_00006256              Plaintiffs_00006257              U.S. Copyright Office public catalog registration information for SR0000041027
   6760       Plaintiffs_00006258              Plaintiffs_00006259              U.S. Copyright Office public catalog registration information for SR0000041035
   6761       Plaintiffs_00006260              Plaintiffs_00006261              U.S. Copyright Office public catalog registration information for SR0000041402
   6762       Plaintiffs_00006262              Plaintiffs_00006263              U.S. Copyright Office public catalog registration information for SR0000041965
   6763       Plaintiffs_00006264              Plaintiffs_00006265              U.S. Copyright Office public catalog registration information for SR0000042886
   6764       Plaintiffs_00006266              Plaintiffs_00006267              U.S. Copyright Office public catalog registration information for SR0000042945
   6765       Plaintiffs_00006268              Plaintiffs_00006269              U.S. Copyright Office public catalog registration information for SR0000043466


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            182
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 185 of 268 PageID# 5887
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6766       Plaintiffs_00006270              Plaintiffs_00006271              U.S. Copyright Office public catalog registration information for SR0000044862
   6767       Plaintiffs_00006272              Plaintiffs_00006273              U.S. Copyright Office public catalog registration information for SR0000044959
   6768       Plaintiffs_00006274              Plaintiffs_00006275              U.S. Copyright Office public catalog registration information for SR0000045126
   6769       Plaintiffs_00006276              Plaintiffs_00006277              U.S. Copyright Office public catalog registration information for SR0000045130
   6770       Plaintiffs_00006278              Plaintiffs_00006279              U.S. Copyright Office public catalog registration information for SR0000045289
   6771       Plaintiffs_00006280              Plaintiffs_00006281              U.S. Copyright Office public catalog registration information for SR0000045294
   6772       Plaintiffs_00006282              Plaintiffs_00006283              U.S. Copyright Office public catalog registration information for SR0000045295
   6773       Plaintiffs_00006284              Plaintiffs_00006285              U.S. Copyright Office public catalog registration information for SR0000045985
   6774       Plaintiffs_00006286              Plaintiffs_00006287              U.S. Copyright Office public catalog registration information for SR0000046144
   6775       Plaintiffs_00006288              Plaintiffs_00006289              U.S. Copyright Office public catalog registration information for SR0000046157
   6776       Plaintiffs_00006290              Plaintiffs_00006291              U.S. Copyright Office public catalog registration information for SR0000046320
   6777       Plaintiffs_00006292              Plaintiffs_00006293              U.S. Copyright Office public catalog registration information for SR0000046358
   6778       Plaintiffs_00006294              Plaintiffs_00006295              U.S. Copyright Office public catalog registration information for SR0000046784
   6779       Plaintiffs_00006296              Plaintiffs_00006297              U.S. Copyright Office public catalog registration information for SR0000046840
   6780       Plaintiffs_00006298              Plaintiffs_00006299              U.S. Copyright Office public catalog registration information for SR0000047532
   6781       Plaintiffs_00006300              Plaintiffs_00006301              U.S. Copyright Office public catalog registration information for SR0000047534
   6782       Plaintiffs_00006302              Plaintiffs_00006303              U.S. Copyright Office public catalog registration information for SR0000048450
   6783       Plaintiffs_00006306              Plaintiffs_00006307              U.S. Copyright Office public catalog registration information for SR0000049211
   6784       Plaintiffs_00006308              Plaintiffs_00006309              U.S. Copyright Office public catalog registration information for SR0000049244
   6785       Plaintiffs_00006310              Plaintiffs_00006311              U.S. Copyright Office public catalog registration information for SR0000050515
   6786       Plaintiffs_00006312              Plaintiffs_00006313              U.S. Copyright Office public catalog registration information for SR0000050568
   6787       Plaintiffs_00006314              Plaintiffs_00006315              U.S. Copyright Office public catalog registration information for SR0000050822
   6788       Plaintiffs_00006316              Plaintiffs_00006317              U.S. Copyright Office public catalog registration information for SR0000051140
   6789       Plaintiffs_00006318              Plaintiffs_00006319              U.S. Copyright Office public catalog registration information for SR0000052759
   6790       Plaintiffs_00006320              Plaintiffs_00006321              U.S. Copyright Office public catalog registration information for SR0000053584
   6791       Plaintiffs_00006322              Plaintiffs_00006323              U.S. Copyright Office public catalog registration information for SR0000053796
   6792       Plaintiffs_00006324              Plaintiffs_00006325              U.S. Copyright Office public catalog registration information for SR0000053824
   6793       Plaintiffs_00006327              Plaintiffs_00006328              U.S. Copyright Office public catalog registration information for SR0000054056
   6794       Plaintiffs_00006329              Plaintiffs_00006330              U.S. Copyright Office public catalog registration information for SR0000054062
   6795       Plaintiffs_00006331              Plaintiffs_00006332              U.S. Copyright Office public catalog registration information for SR0000054317
   6796       Plaintiffs_00006333              Plaintiffs_00006334              U.S. Copyright Office public catalog registration information for SR0000054339
   6797       Plaintiffs_00006335              Plaintiffs_00006336              U.S. Copyright Office public catalog registration information for SR0000054439
   6798       Plaintiffs_00006337              Plaintiffs_00006338              U.S. Copyright Office public catalog registration information for SR0000054446
   6799       Plaintiffs_00006340              Plaintiffs_00006341              U.S. Copyright Office public catalog registration information for SR0000054679
   6800       Plaintiffs_00006342              Plaintiffs_00006343              U.S. Copyright Office public catalog registration information for SR0000054684
   6801       Plaintiffs_00006344              Plaintiffs_00006345              U.S. Copyright Office public catalog registration information for SR0000054736
   6802       Plaintiffs_00006346              Plaintiffs_00006347              U.S. Copyright Office public catalog registration information for SR0000054753
   6803       Plaintiffs_00006348              Plaintiffs_00006349              U.S. Copyright Office public catalog registration information for SR0000054970


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            183
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 186 of 268 PageID# 5888
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6804       Plaintiffs_00006350              Plaintiffs_00006351              U.S. Copyright Office public catalog registration information for SR0000054971
   6805       Plaintiffs_00006352              Plaintiffs_00006353              U.S. Copyright Office public catalog registration information for SR0000055605
   6806       Plaintiffs_00006354              Plaintiffs_00006355              U.S. Copyright Office public catalog registration information for SR0000055647
   6807       Plaintiffs_00006356              Plaintiffs_00006357              U.S. Copyright Office public catalog registration information for SR0000055658
   6808       Plaintiffs_00006358              Plaintiffs_00006359              U.S. Copyright Office public catalog registration information for SR0000055734
   6809       Plaintiffs_00006360              Plaintiffs_00006361              U.S. Copyright Office public catalog registration information for SR0000056814
   6810       Plaintiffs_00006362              Plaintiffs_00006363              U.S. Copyright Office public catalog registration information for SR0000058185
   6811       Plaintiffs_00006364              Plaintiffs_00006365              U.S. Copyright Office public catalog registration information for SR0000058443
   6812       Plaintiffs_00006366              Plaintiffs_00006367              U.S. Copyright Office public catalog registration information for SR0000060716
   6813       Plaintiffs_00006368              Plaintiffs_00006369              U.S. Copyright Office public catalog registration information for SR0000060859
   6814       Plaintiffs_00006370              Plaintiffs_00006371              U.S. Copyright Office public catalog registration information for SR0000061732
   6815       Plaintiffs_00006372              Plaintiffs_00006373              U.S. Copyright Office public catalog registration information for SR0000062234
   6816       Plaintiffs_00006374              Plaintiffs_00006375              U.S. Copyright Office public catalog registration information for SR0000063110
   6817       Plaintiffs_00006376              Plaintiffs_00006377              U.S. Copyright Office public catalog registration information for SR0000064351
   6818       Plaintiffs_00006378              Plaintiffs_00006379              U.S. Copyright Office public catalog registration information for SR0000064588
   6819       Plaintiffs_00006380              Plaintiffs_00006381              U.S. Copyright Office public catalog registration information for SR0000065770
   6820       Plaintiffs_00006382              Plaintiffs_00006383              U.S. Copyright Office public catalog registration information for SR0000065774
   6821       Plaintiffs_00006384              Plaintiffs_00006385              U.S. Copyright Office public catalog registration information for SR0000065872
   6822       Plaintiffs_00006386              Plaintiffs_00006387              U.S. Copyright Office public catalog registration information for SR0000065969
   6823       Plaintiffs_00006388              Plaintiffs_00006389              U.S. Copyright Office public catalog registration information for SR0000066434
   6824       Plaintiffs_00006390              Plaintiffs_00006391              U.S. Copyright Office public catalog registration information for SR0000066519
   6825       Plaintiffs_00006392              Plaintiffs_00006393              U.S. Copyright Office public catalog registration information for SR0000066559
   6826       Plaintiffs_00006394              Plaintiffs_00006395              U.S. Copyright Office public catalog registration information for SR0000067181
   6827       Plaintiffs_00006396              Plaintiffs_00006397              U.S. Copyright Office public catalog registration information for SR0000067238
   6828       Plaintiffs_00006398              Plaintiffs_00006399              U.S. Copyright Office public catalog registration information for SR0000068020
   6829       Plaintiffs_00006401              Plaintiffs_00006402              U.S. Copyright Office public catalog registration information for SR0000068536
   6830       Plaintiffs_00006405              Plaintiffs_00006406              U.S. Copyright Office public catalog registration information for SR0000069888
   6831       Plaintiffs_00006407              Plaintiffs_00006408              U.S. Copyright Office public catalog registration information for SR0000070039
   6832       Plaintiffs_00006409              Plaintiffs_00006410              U.S. Copyright Office public catalog registration information for SR0000070477
   6833       Plaintiffs_00006411              Plaintiffs_00006412              U.S. Copyright Office public catalog registration information for SR0000071259
   6834       Plaintiffs_00006415              Plaintiffs_00006416              U.S. Copyright Office public catalog registration information for SR0000071632
   6835       Plaintiffs_00006417              Plaintiffs_00006418              U.S. Copyright Office public catalog registration information for SR0000071987
   6836       Plaintiffs_00006419              Plaintiffs_00006420              U.S. Copyright Office public catalog registration information for SR0000072309
   6837       Plaintiffs_00006421              Plaintiffs_00006422              U.S. Copyright Office public catalog registration information for SR0000072370
   6838       Plaintiffs_00006423              Plaintiffs_00006424              U.S. Copyright Office public catalog registration information for SR0000073980
   6839       Plaintiffs_00006425              Plaintiffs_00006426              U.S. Copyright Office public catalog registration information for SR0000075726
   6840       Plaintiffs_00006427              Plaintiffs_00006428              U.S. Copyright Office public catalog registration information for SR0000075783
   6841       Plaintiffs_00006429              Plaintiffs_00006430              U.S. Copyright Office public catalog registration information for SR0000076395


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            184
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 187 of 268 PageID# 5889
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6842       Plaintiffs_00006431              Plaintiffs_00006432              U.S. Copyright Office public catalog registration information for SR0000076399
   6843       Plaintiffs_00006433              Plaintiffs_00006434              U.S. Copyright Office public catalog registration information for SR0000076545
   6844       Plaintiffs_00006435              Plaintiffs_00006436              U.S. Copyright Office public catalog registration information for SR0000076616
   6845       Plaintiffs_00006437              Plaintiffs_00006438              U.S. Copyright Office public catalog registration information for SR0000077612
   6846       Plaintiffs_00006439              Plaintiffs_00006440              U.S. Copyright Office public catalog registration information for SR0000077926
   6847       Plaintiffs_00006442              Plaintiffs_00006443              U.S. Copyright Office public catalog registration information for SR0000078099
   6848       Plaintiffs_00006444              Plaintiffs_00006445              U.S. Copyright Office public catalog registration information for SR0000079028
   6849       Plaintiffs_00006446              Plaintiffs_00006447              U.S. Copyright Office public catalog registration information for SR0000079124
   6850       Plaintiffs_00006448              Plaintiffs_00006449              U.S. Copyright Office public catalog registration information for SR0000079450
   6851       Plaintiffs_00006450              Plaintiffs_00006451              U.S. Copyright Office public catalog registration information for SR0000080879
   6852       Plaintiffs_00006452              Plaintiffs_00006453              U.S. Copyright Office public catalog registration information for SR0000082403
   6853       Plaintiffs_00006454              Plaintiffs_00006455              U.S. Copyright Office public catalog registration information for SR0000083468
   6854       Plaintiffs_00006456              Plaintiffs_00006457              U.S. Copyright Office public catalog registration information for SR0000083709
   6855       Plaintiffs_00006458              Plaintiffs_00006459              U.S. Copyright Office public catalog registration information for SR0000084356
   6856       Plaintiffs_00006460              Plaintiffs_00006461              U.S. Copyright Office public catalog registration information for SR0000085227
   6857       Plaintiffs_00006462              Plaintiffs_00006463              U.S. Copyright Office public catalog registration information for SR0000085232
   6858       Plaintiffs_00006464              Plaintiffs_00006465              U.S. Copyright Office public catalog registration information for SR0000085369
   6859       Plaintiffs_00006466              Plaintiffs_00006467              U.S. Copyright Office public catalog registration information for SR0000086429
   6860       Plaintiffs_00006468              Plaintiffs_00006469              U.S. Copyright Office public catalog registration information for SR0000086761
   6861       Plaintiffs_00006470              Plaintiffs_00006471              U.S. Copyright Office public catalog registration information for SR0000087116
   6862       Plaintiffs_00006472              Plaintiffs_00006473              U.S. Copyright Office public catalog registration information for SR0000087670
   6863       Plaintiffs_00006474              Plaintiffs_00006475              U.S. Copyright Office public catalog registration information for SR0000088275
   6864       Plaintiffs_00006477              Plaintiffs_00006478              U.S. Copyright Office public catalog registration information for SR0000089966
   6865       Plaintiffs_00006479              Plaintiffs_00006480              U.S. Copyright Office public catalog registration information for SR0000090900
   6866       Plaintiffs_00006483              Plaintiffs_00006484              U.S. Copyright Office public catalog registration information for SR0000096013
   6867       Plaintiffs_00006485              Plaintiffs_00006486              U.S. Copyright Office public catalog registration information for SR0000097640
   6868       Plaintiffs_00006487              Plaintiffs_00006488              U.S. Copyright Office public catalog registration information for SR0000098705
   6869       Plaintiffs_00006489              Plaintiffs_00006490              U.S. Copyright Office public catalog registration information for SR0000100975
   6870       Plaintiffs_00006491              Plaintiffs_00006492              U.S. Copyright Office public catalog registration information for SR0000101829
   6871       Plaintiffs_00006493              Plaintiffs_00006494              U.S. Copyright Office public catalog registration information for SR0000102963
   6872       Plaintiffs_00006495              Plaintiffs_00006496              U.S. Copyright Office public catalog registration information for SR0000102964
   6873       Plaintiffs_00006497              Plaintiffs_00006498              U.S. Copyright Office public catalog registration information for SR0000103108
   6874       Plaintiffs_00006499              Plaintiffs_00006500              U.S. Copyright Office public catalog registration information for SR0000104305
   6875       Plaintiffs_00006501              Plaintiffs_00006502              U.S. Copyright Office public catalog registration information for SR0000107742
   6876       Plaintiffs_00006503              Plaintiffs_00006504              U.S. Copyright Office public catalog registration information for SR0000107982
   6877       Plaintiffs_00006505              Plaintiffs_00006506              U.S. Copyright Office public catalog registration information for SR0000108100
   6878       Plaintiffs_00006508              Plaintiffs_00006509              U.S. Copyright Office public catalog registration information for SR0000109420
   6879       Plaintiffs_00006510              Plaintiffs_00006511              U.S. Copyright Office public catalog registration information for SR0000109485


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            185
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 188 of 268 PageID# 5890
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6880       Plaintiffs_00006512              Plaintiffs_00006512              U.S. Copyright Office public catalog registration information for SR0000111680
   6881       Plaintiffs_00006513              Plaintiffs_00006514              U.S. Copyright Office public catalog registration information for SR0000112173
   6882       Plaintiffs_00006517              Plaintiffs_00006518              U.S. Copyright Office public catalog registration information for SR0000114803
   6883       Plaintiffs_00006519              Plaintiffs_00006520              U.S. Copyright Office public catalog registration information for SR0000115085
   6884       Plaintiffs_00006523              Plaintiffs_00006524              U.S. Copyright Office public catalog registration information for SR0000118423
   6885       Plaintiffs_00006525              Plaintiffs_00006526              U.S. Copyright Office public catalog registration information for SR0000120465
   6886       Plaintiffs_00006527              Plaintiffs_00006528              U.S. Copyright Office public catalog registration information for SR0000121377
   6887       Plaintiffs_00006529              Plaintiffs_00006530              U.S. Copyright Office public catalog registration information for SR0000122785
   6888       Plaintiffs_00006531              Plaintiffs_00006532              U.S. Copyright Office public catalog registration information for SR0000124365
   6889       Plaintiffs_00006533              Plaintiffs_00006534              U.S. Copyright Office public catalog registration information for SR0000124846
   6890       Plaintiffs_00006535              Plaintiffs_00006536              U.S. Copyright Office public catalog registration information for SR0000124851
   6891       Plaintiffs_00006537              Plaintiffs_00006538              U.S. Copyright Office public catalog registration information for SR0000124852
   6892       Plaintiffs_00006539              Plaintiffs_00006540              U.S. Copyright Office public catalog registration information for SR0000128640
   6893       Plaintiffs_00006541              Plaintiffs_00006542              U.S. Copyright Office public catalog registration information for SR0000129257
   6894       Plaintiffs_00006543              Plaintiffs_00006544              U.S. Copyright Office public catalog registration information for SR0000132447
   6895       Plaintiffs_00006545              Plaintiffs_00006546              U.S. Copyright Office public catalog registration information for SR0000132457
   6896       Plaintiffs_00006547              Plaintiffs_00006548              U.S. Copyright Office public catalog registration information for SR0000133292
   6897       Plaintiffs_00006549              Plaintiffs_00006550              U.S. Copyright Office public catalog registration information for SR0000133411
   6898       Plaintiffs_00006551              Plaintiffs_00006552              U.S. Copyright Office public catalog registration information for SR0000133436
   6899       Plaintiffs_00006555              Plaintiffs_00006556              U.S. Copyright Office public catalog registration information for SR0000134573
   6900       Plaintiffs_00006557              Plaintiffs_00006558              U.S. Copyright Office public catalog registration information for SR0000134601
   6901       Plaintiffs_00006559              Plaintiffs_00006560              U.S. Copyright Office public catalog registration information for SR0000134764
   6902       Plaintiffs_00006561              Plaintiffs_00006562              U.S. Copyright Office public catalog registration information for SR0000135019
   6903       Plaintiffs_00006563              Plaintiffs_00006564              U.S. Copyright Office public catalog registration information for SR0000135070
   6904       Plaintiffs_00006565              Plaintiffs_00006566              U.S. Copyright Office public catalog registration information for SR0000135107
   6905       Plaintiffs_00006567              Plaintiffs_00006568              U.S. Copyright Office public catalog registration information for SR0000135276
   6906       Plaintiffs_00006569              Plaintiffs_00006570              U.S. Copyright Office public catalog registration information for SR0000135335
   6907       Plaintiffs_00006571              Plaintiffs_00006572              U.S. Copyright Office public catalog registration information for SR0000137750
   6908       Plaintiffs_00006573              Plaintiffs_00006574              U.S. Copyright Office public catalog registration information for SR0000137787
   6909       Plaintiffs_00006575              Plaintiffs_00006576              U.S. Copyright Office public catalog registration information for SR0000138302
   6910       Plaintiffs_00006577              Plaintiffs_00006578              U.S. Copyright Office public catalog registration information for SR0000138313
   6911       Plaintiffs_00006579              Plaintiffs_00006580              U.S. Copyright Office public catalog registration information for SR0000138466
   6912       Plaintiffs_00006581              Plaintiffs_00006582              U.S. Copyright Office public catalog registration information for SR0000139907
   6913       Plaintiffs_00006583              Plaintiffs_00006584              U.S. Copyright Office public catalog registration information for SR0000140285
   6914       Plaintiffs_00006585              Plaintiffs_00006586              U.S. Copyright Office public catalog registration information for SR0000140290
   6915       Plaintiffs_00006587              Plaintiffs_00006588              U.S. Copyright Office public catalog registration information for SR0000141229
   6916       Plaintiffs_00006589              Plaintiffs_00006590              U.S. Copyright Office public catalog registration information for SR0000141676
   6917       Plaintiffs_00006596              Plaintiffs_00006597              U.S. Copyright Office public catalog registration information for SR0000144549


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            186
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 189 of 268 PageID# 5891
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6918       Plaintiffs_00006598              Plaintiffs_00006598              U.S. Copyright Office public catalog registration information for SR0000145683
   6919       Plaintiffs_00006599              Plaintiffs_00006600              U.S. Copyright Office public catalog registration information for SR0000145693
   6920       Plaintiffs_00006601              Plaintiffs_00006602              U.S. Copyright Office public catalog registration information for SR0000146421
   6921       Plaintiffs_00006603              Plaintiffs_00006604              U.S. Copyright Office public catalog registration information for SR0000146905
   6922       Plaintiffs_00006605              Plaintiffs_00006606              U.S. Copyright Office public catalog registration information for SR0000146976
   6923       Plaintiffs_00006607              Plaintiffs_00006608              U.S. Copyright Office public catalog registration information for SR0000147716
   6924       Plaintiffs_00006609              Plaintiffs_00006610              U.S. Copyright Office public catalog registration information for SR0000150241
   6925       Plaintiffs_00006611              Plaintiffs_00006612              U.S. Copyright Office public catalog registration information for SR0000150379
   6926       Plaintiffs_00006613              Plaintiffs_00006614              U.S. Copyright Office public catalog registration information for SR0000152008
   6927       Plaintiffs_00006615              Plaintiffs_00006615              U.S. Copyright Office public catalog registration information for SR0000152091
   6928       Plaintiffs_00006616              Plaintiffs_00006617              U.S. Copyright Office public catalog registration information for SR0000152583
   6929       Plaintiffs_00006618              Plaintiffs_00006619              U.S. Copyright Office public catalog registration information for SR0000152585
   6930       Plaintiffs_00006620              Plaintiffs_00006621              U.S. Copyright Office public catalog registration information for SR0000152641
   6931       Plaintiffs_00006622              Plaintiffs_00006623              U.S. Copyright Office public catalog registration information for SR0000153061
   6932       Plaintiffs_00006624              Plaintiffs_00006625              U.S. Copyright Office public catalog registration information for SR0000153066
   6933       Plaintiffs_00006626              Plaintiffs_00006627              U.S. Copyright Office public catalog registration information for SR0000169102
   6934       Plaintiffs_00006628              Plaintiffs_00006629              U.S. Copyright Office public catalog registration information for SR0000169250
   6935       Plaintiffs_00006630              Plaintiffs_00006631              U.S. Copyright Office public catalog registration information for SR0000171111
   6936       Plaintiffs_00006632              Plaintiffs_00006633              U.S. Copyright Office public catalog registration information for SR0000171292
   6937       Plaintiffs_00006634              Plaintiffs_00006635              U.S. Copyright Office public catalog registration information for SR0000171321
   6938       Plaintiffs_00006636              Plaintiffs_00006637              U.S. Copyright Office public catalog registration information for SR0000171913
   6939       Plaintiffs_00006638              Plaintiffs_00006639              U.S. Copyright Office public catalog registration information for SR0000172261
   6940       Plaintiffs_00006640              Plaintiffs_00006641              U.S. Copyright Office public catalog registration information for SR0000172267
   6941       Plaintiffs_00006642              Plaintiffs_00006643              U.S. Copyright Office public catalog registration information for SR0000172276
   6942       Plaintiffs_00006644              Plaintiffs_00006644              U.S. Copyright Office public catalog registration information for SR0000174922
   6943       Plaintiffs_00006645              Plaintiffs_00006646              U.S. Copyright Office public catalog registration information for SR0000175450
   6944       Plaintiffs_00006647              Plaintiffs_00006648              U.S. Copyright Office public catalog registration information for SR0000178495
   6945       Plaintiffs_00006649              Plaintiffs_00006650              U.S. Copyright Office public catalog registration information for SR0000178690
   6946       Plaintiffs_00006651              Plaintiffs_00006651              U.S. Copyright Office public catalog registration information for SR0000178893
   6947       Plaintiffs_00006653              Plaintiffs_00006654              U.S. Copyright Office public catalog registration information for SR0000182853
   6948       Plaintiffs_00006655              Plaintiffs_00006656              U.S. Copyright Office public catalog registration information for SR0000183731
   6949       Plaintiffs_00006657              Plaintiffs_00006658              U.S. Copyright Office public catalog registration information for SR0000184456
   6950       Plaintiffs_00006659              Plaintiffs_00006660              U.S. Copyright Office public catalog registration information for SR0000185184
   6951       Plaintiffs_00006661              Plaintiffs_00006662              U.S. Copyright Office public catalog registration information for SR0000185186
   6952       Plaintiffs_00006663              Plaintiffs_00006663              U.S. Copyright Office public catalog registration information for SR0000185365
   6953       Plaintiffs_00006664              Plaintiffs_00006665              U.S. Copyright Office public catalog registration information for SR0000185457
   6954       Plaintiffs_00006666              Plaintiffs_00006667              U.S. Copyright Office public catalog registration information for SR0000186141
   6955       Plaintiffs_00006668              Plaintiffs_00006669              U.S. Copyright Office public catalog registration information for SR0000187947


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            187
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 190 of 268 PageID# 5892
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6956       Plaintiffs_00006670              Plaintiffs_00006671              U.S. Copyright Office public catalog registration information for SR0000188562
   6957       Plaintiffs_00006672              Plaintiffs_00006673              U.S. Copyright Office public catalog registration information for SR0000188673
   6958       Plaintiffs_00006674              Plaintiffs_00006675              U.S. Copyright Office public catalog registration information for SR0000190381
   6959       Plaintiffs_00006676              Plaintiffs_00006677              U.S. Copyright Office public catalog registration information for SR0000191558
   6960       Plaintiffs_00006678              Plaintiffs_00006679              U.S. Copyright Office public catalog registration information for SR0000192615
   6961       Plaintiffs_00006680              Plaintiffs_00006681              U.S. Copyright Office public catalog registration information for SR0000193836
   6962       Plaintiffs_00006682              Plaintiffs_00006683              U.S. Copyright Office public catalog registration information for SR0000193960
   6963       Plaintiffs_00006684              Plaintiffs_00006685              U.S. Copyright Office public catalog registration information for SR0000198743
   6964       Plaintiffs_00006686              Plaintiffs_00006687              U.S. Copyright Office public catalog registration information for SR0000198774
   6965       Plaintiffs_00006688              Plaintiffs_00006689              U.S. Copyright Office public catalog registration information for SR0000198941
   6966       Plaintiffs_00006690              Plaintiffs_00006691              U.S. Copyright Office public catalog registration information for SR0000198948
   6967       Plaintiffs_00006692              Plaintiffs_00006692              U.S. Copyright Office public catalog registration information for SR0000200152
   6968       Plaintiffs_00006693              Plaintiffs_00006694              U.S. Copyright Office public catalog registration information for SR0000200298
   6969       Plaintiffs_00006695              Plaintiffs_00006696              U.S. Copyright Office public catalog registration information for SR0000201780
   6970       Plaintiffs_00006699              Plaintiffs_00006700              U.S. Copyright Office public catalog registration information for SR0000202090
   6971       Plaintiffs_00006701              Plaintiffs_00006702              U.S. Copyright Office public catalog registration information for SR0000202696
   6972       Plaintiffs_00006703              Plaintiffs_00006704              U.S. Copyright Office public catalog registration information for SR0000204533
   6973       Plaintiffs_00006705              Plaintiffs_00006706              U.S. Copyright Office public catalog registration information for SR0000205152
   6974       Plaintiffs_00006707              Plaintiffs_00006708              U.S. Copyright Office public catalog registration information for SR0000205179
   6975       Plaintiffs_00006709              Plaintiffs_00006710              U.S. Copyright Office public catalog registration information for SR0000206558
   6976       Plaintiffs_00006711              Plaintiffs_00006712              U.S. Copyright Office public catalog registration information for SR0000206848
   6977       Plaintiffs_00006713              Plaintiffs_00006714              U.S. Copyright Office public catalog registration information for SR0000207178
   6978       Plaintiffs_00006715              Plaintiffs_00006716              U.S. Copyright Office public catalog registration information for SR0000207219
   6979       Plaintiffs_00006719              Plaintiffs_00006720              U.S. Copyright Office public catalog registration information for SR0000208812
   6980       Plaintiffs_00006721              Plaintiffs_00006722              U.S. Copyright Office public catalog registration information for SR0000208984
   6981       Plaintiffs_00006723              Plaintiffs_00006723              U.S. Copyright Office public catalog registration information for SR0000211677
   6982       Plaintiffs_00006724              Plaintiffs_00006725              U.S. Copyright Office public catalog registration information for SR0000212555
   6983       Plaintiffs_00006726              Plaintiffs_00006727              U.S. Copyright Office public catalog registration information for SR0000212572
   6984       Plaintiffs_00006728              Plaintiffs_00006729              U.S. Copyright Office public catalog registration information for SR0000213745
   6985       Plaintiffs_00006730              Plaintiffs_00006731              U.S. Copyright Office public catalog registration information for SR0000215690
   6986       Plaintiffs_00006732              Plaintiffs_00006732              U.S. Copyright Office public catalog registration information for SR0000216936
   6987       Plaintiffs_00006733              Plaintiffs_00006734              U.S. Copyright Office public catalog registration information for SR0000217619
   6988       Plaintiffs_00006735              Plaintiffs_00006736              U.S. Copyright Office public catalog registration information for SR0000218047
   6989       Plaintiffs_00006737              Plaintiffs_00006738              U.S. Copyright Office public catalog registration information for SR0000219471
   6990       Plaintiffs_00006739              Plaintiffs_00006740              U.S. Copyright Office public catalog registration information for SR0000219539
   6991       Plaintiffs_00006741              Plaintiffs_00006742              U.S. Copyright Office public catalog registration information for SR0000220411
   6992       Plaintiffs_00006743              Plaintiffs_00006744              U.S. Copyright Office public catalog registration information for SR0000222005
   6993       Plaintiffs_00006745              Plaintiffs_00006746              U.S. Copyright Office public catalog registration information for SR0000223608


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            188
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 191 of 268 PageID# 5893
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   6994       Plaintiffs_00006749              Plaintiffs_00006750              U.S. Copyright Office public catalog registration information for SR0000223661
   6995       Plaintiffs_00006751              Plaintiffs_00006752              U.S. Copyright Office public catalog registration information for SR0000224159
   6996       Plaintiffs_00006753              Plaintiffs_00006754              U.S. Copyright Office public catalog registration information for SR0000224314
   6997       Plaintiffs_00006755              Plaintiffs_00006756              U.S. Copyright Office public catalog registration information for SR0000224437
   6998       Plaintiffs_00006757              Plaintiffs_00006758              U.S. Copyright Office public catalog registration information for SR0000225008
   6999       Plaintiffs_00006759              Plaintiffs_00006760              U.S. Copyright Office public catalog registration information for SR0000225335
   7000       Plaintiffs_00006761              Plaintiffs_00006762              U.S. Copyright Office public catalog registration information for SR0000225933
   7001       Plaintiffs_00006763              Plaintiffs_00006764              U.S. Copyright Office public catalog registration information for SR0000226496
   7002       Plaintiffs_00006765              Plaintiffs_00006766              U.S. Copyright Office public catalog registration information for SR0000227719
   7003       Plaintiffs_00006767              Plaintiffs_00006768              U.S. Copyright Office public catalog registration information for SR0000227755
   7004       Plaintiffs_00006769              Plaintiffs_00006770              U.S. Copyright Office public catalog registration information for SR0000228075
   7005       Plaintiffs_00006771              Plaintiffs_00006771              U.S. Copyright Office public catalog registration information for SR0000230125
   7006       Plaintiffs_00006772              Plaintiffs_00006773              U.S. Copyright Office public catalog registration information for SR0000230851
   7007       Plaintiffs_00006774              Plaintiffs_00006775              U.S. Copyright Office public catalog registration information for SR0000233296
   7008       Plaintiffs_00006776              Plaintiffs_00006777              U.S. Copyright Office public catalog registration information for SR0000233783
   7009       Plaintiffs_00006778              Plaintiffs_00006779              U.S. Copyright Office public catalog registration information for SR0000238371
   7010       Plaintiffs_00006780              Plaintiffs_00006781              U.S. Copyright Office public catalog registration information for SR0000239424
   7011       Plaintiffs_00006782              Plaintiffs_00006783              U.S. Copyright Office public catalog registration information for SR0000239485
   7012       Plaintiffs_00006784              Plaintiffs_00006785              U.S. Copyright Office public catalog registration information for SR0000241677
   7013       Plaintiffs_00006786              Plaintiffs_00006787              U.S. Copyright Office public catalog registration information for SR0000243027
   7014       Plaintiffs_00006788              Plaintiffs_00006789              U.S. Copyright Office public catalog registration information for SR0000244014
   7015       Plaintiffs_00006790              Plaintiffs_00006791              U.S. Copyright Office public catalog registration information for SR0000244493
   7016       Plaintiffs_00006792              Plaintiffs_00006793              U.S. Copyright Office public catalog registration information for SR0000244558
   7017       Plaintiffs_00006794              Plaintiffs_00006795              U.S. Copyright Office public catalog registration information for SR0000246031
   7018       Plaintiffs_00006796              Plaintiffs_00006797              U.S. Copyright Office public catalog registration information for SR0000246223
   7019       Plaintiffs_00006798              Plaintiffs_00006799              U.S. Copyright Office public catalog registration information for SR0000246482
   7020       Plaintiffs_00006800              Plaintiffs_00006801              U.S. Copyright Office public catalog registration information for SR0000246529
   7021       Plaintiffs_00006802              Plaintiffs_00006803              U.S. Copyright Office public catalog registration information for SR0000247474
   7022       Plaintiffs_00006804              Plaintiffs_00006805              U.S. Copyright Office public catalog registration information for SR0000247495
   7023       Plaintiffs_00006807              Plaintiffs_00006808              U.S. Copyright Office public catalog registration information for SR0000248109
   7024       Plaintiffs_00006809              Plaintiffs_00006810              U.S. Copyright Office public catalog registration information for SR0000248755
   7025       Plaintiffs_00006811              Plaintiffs_00006812              U.S. Copyright Office public catalog registration information for SR0000249123
   7026       Plaintiffs_00006813              Plaintiffs_00006814              U.S. Copyright Office public catalog registration information for SR0000249300
   7027       Plaintiffs_00006815              Plaintiffs_00006816              U.S. Copyright Office public catalog registration information for SR0000249690
   7028       Plaintiffs_00006817              Plaintiffs_00006818              U.S. Copyright Office public catalog registration information for SR0000250547
   7029       Plaintiffs_00006819              Plaintiffs_00006820              U.S. Copyright Office public catalog registration information for SR0000250678
   7030       Plaintiffs_00006821              Plaintiffs_00006822              U.S. Copyright Office public catalog registration information for SR0000251666
   7031       Plaintiffs_00006823              Plaintiffs_00006824              U.S. Copyright Office public catalog registration information for SR0000251798


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            189
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 192 of 268 PageID# 5894
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7032       Plaintiffs_00006825              Plaintiffs_00006826              U.S. Copyright Office public catalog registration information for SR0000252000
   7033       Plaintiffs_00006827              Plaintiffs_00006828              U.S. Copyright Office public catalog registration information for SR0000252101
   7034       Plaintiffs_00006829              Plaintiffs_00006830              U.S. Copyright Office public catalog registration information for SR0000252535
   7035       Plaintiffs_00006831              Plaintiffs_00006832              U.S. Copyright Office public catalog registration information for SR0000253431
   7036       Plaintiffs_00006833              Plaintiffs_00006834              U.S. Copyright Office public catalog registration information for SR0000253752
   7037       Plaintiffs_00006835              Plaintiffs_00006836              U.S. Copyright Office public catalog registration information for SR0000254065
   7038       Plaintiffs_00006837              Plaintiffs_00006838              U.S. Copyright Office public catalog registration information for SR0000255869
   7039       Plaintiffs_00006839              Plaintiffs_00006840              U.S. Copyright Office public catalog registration information for SR0000256110
   7040       Plaintiffs_00006841              Plaintiffs_00006842              U.S. Copyright Office public catalog registration information for SR0000256701
   7041       Plaintiffs_00006843              Plaintiffs_00006843              U.S. Copyright Office public catalog registration information for SR0000257730
   7042       Plaintiffs_00006844              Plaintiffs_00006845              U.S. Copyright Office public catalog registration information for SR0000257982
   7043       Plaintiffs_00006846              Plaintiffs_00006847              U.S. Copyright Office public catalog registration information for SR0000260406
   7044       Plaintiffs_00006848              Plaintiffs_00006849              U.S. Copyright Office public catalog registration information for SR0000260870
   7045       Plaintiffs_00006850              Plaintiffs_00006851              U.S. Copyright Office public catalog registration information for SR0000261515
   7046       Plaintiffs_00006852              Plaintiffs_00006853              U.S. Copyright Office public catalog registration information for SR0000262682
   7047       Plaintiffs_00006854              Plaintiffs_00006855              U.S. Copyright Office public catalog registration information for SR0000262686
   7048       Plaintiffs_00006856              Plaintiffs_00006857              U.S. Copyright Office public catalog registration information for SR0000262974
   7049       Plaintiffs_00006858              Plaintiffs_00006859              U.S. Copyright Office public catalog registration information for SR0000263154
   7050       Plaintiffs_00006860              Plaintiffs_00006861              U.S. Copyright Office public catalog registration information for SR0000263302
   7051       Plaintiffs_00006862              Plaintiffs_00006863              U.S. Copyright Office public catalog registration information for SR0000263707
   7052       Plaintiffs_00006864              Plaintiffs_00006865              U.S. Copyright Office public catalog registration information for SR0000263749
   7053       Plaintiffs_00006866              Plaintiffs_00006867              U.S. Copyright Office public catalog registration information for SR0000263930
   7054       Plaintiffs_00006868              Plaintiffs_00006869              U.S. Copyright Office public catalog registration information for SR0000263982
   7055       Plaintiffs_00006870              Plaintiffs_00006871              U.S. Copyright Office public catalog registration information for SR0000264092
   7056       Plaintiffs_00006872              Plaintiffs_00006873              U.S. Copyright Office public catalog registration information for SR0000264395
   7057       Plaintiffs_00006874              Plaintiffs_00006875              U.S. Copyright Office public catalog registration information for SR0000264455
   7058       Plaintiffs_00006876              Plaintiffs_00006877              U.S. Copyright Office public catalog registration information for SR0000265774
   7059       Plaintiffs_00006878              Plaintiffs_00006879              U.S. Copyright Office public catalog registration information for SR0000266467
   7060       Plaintiffs_00006880              Plaintiffs_00006881              U.S. Copyright Office public catalog registration information for SR0000267460
   7061       Plaintiffs_00006882              Plaintiffs_00006883              U.S. Copyright Office public catalog registration information for SR0000267571
   7062       Plaintiffs_00006884              Plaintiffs_00006885              U.S. Copyright Office public catalog registration information for SR0000269920
   7063       Plaintiffs_00006886              Plaintiffs_00006887              U.S. Copyright Office public catalog registration information for SR0000269973
   7064       Plaintiffs_00006888              Plaintiffs_00006889              U.S. Copyright Office public catalog registration information for SR0000269994
   7065       Plaintiffs_00006890              Plaintiffs_00006891              U.S. Copyright Office public catalog registration information for SR0000270094
   7066       Plaintiffs_00006892              Plaintiffs_00006893              U.S. Copyright Office public catalog registration information for SR0000270247
   7067       Plaintiffs_00006894              Plaintiffs_00006894              U.S. Copyright Office public catalog registration information for SR0000273528
   7068       Plaintiffs_00006895              Plaintiffs_00006896              U.S. Copyright Office public catalog registration information for SR0000274908
   7069       Plaintiffs_00006897              Plaintiffs_00006898              U.S. Copyright Office public catalog registration information for SR0000275086


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            190
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 193 of 268 PageID# 5895
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7070       Plaintiffs_00006899              Plaintiffs_00006900              U.S. Copyright Office public catalog registration information for SR0000275134
   7071       Plaintiffs_00006901              Plaintiffs_00006902              U.S. Copyright Office public catalog registration information for SR0000275219
   7072       Plaintiffs_00006903              Plaintiffs_00006904              U.S. Copyright Office public catalog registration information for SR0000276088
   7073       Plaintiffs_00006905              Plaintiffs_00006906              U.S. Copyright Office public catalog registration information for SR0000276120
   7074       Plaintiffs_00006907              Plaintiffs_00006908              U.S. Copyright Office public catalog registration information for SR0000276566
   7075       Plaintiffs_00006909              Plaintiffs_00006910              U.S. Copyright Office public catalog registration information for SR0000276629
   7076       Plaintiffs_00006911              Plaintiffs_00006912              U.S. Copyright Office public catalog registration information for SR0000277700
   7077       Plaintiffs_00006913              Plaintiffs_00006914              U.S. Copyright Office public catalog registration information for SR0000278184
   7078       Plaintiffs_00006915              Plaintiffs_00006916              U.S. Copyright Office public catalog registration information for SR0000278241
   7079       Plaintiffs_00006917              Plaintiffs_00006918              U.S. Copyright Office public catalog registration information for SR0000278800
   7080       Plaintiffs_00006919              Plaintiffs_00006920              U.S. Copyright Office public catalog registration information for SR0000278818
   7081       Plaintiffs_00006921              Plaintiffs_00006922              U.S. Copyright Office public catalog registration information for SR0000279777
   7082       Plaintiffs_00006923              Plaintiffs_00006924              U.S. Copyright Office public catalog registration information for SR0000284862
   7083       Plaintiffs_00006925              Plaintiffs_00006926              U.S. Copyright Office public catalog registration information for SR0000285034
   7084       Plaintiffs_00006927              Plaintiffs_00006928              U.S. Copyright Office public catalog registration information for SR0000285667
   7085       Plaintiffs_00006929              Plaintiffs_00006930              U.S. Copyright Office public catalog registration information for SR0000285688
   7086       Plaintiffs_00006931              Plaintiffs_00006932              U.S. Copyright Office public catalog registration information for SR0000285808
   7087       Plaintiffs_00006933              Plaintiffs_00006934              U.S. Copyright Office public catalog registration information for SR0000287128
   7088       Plaintiffs_00006935              Plaintiffs_00006936              U.S. Copyright Office public catalog registration information for SR0000287944
   7089       Plaintiffs_00006937              Plaintiffs_00006938              U.S. Copyright Office public catalog registration information for SR0000288286
   7090       Plaintiffs_00006939              Plaintiffs_00006940              U.S. Copyright Office public catalog registration information for SR0000288344
   7091       Plaintiffs_00006941              Plaintiffs_00006942              U.S. Copyright Office public catalog registration information for SR0000288352
   7092       Plaintiffs_00006943              Plaintiffs_00006944              U.S. Copyright Office public catalog registration information for SR0000288402
   7093       Plaintiffs_00006945              Plaintiffs_00006946              U.S. Copyright Office public catalog registration information for SR0000289199
   7094       Plaintiffs_00006947              Plaintiffs_00006948              U.S. Copyright Office public catalog registration information for SR0000289367
   7095       Plaintiffs_00006949              Plaintiffs_00006950              U.S. Copyright Office public catalog registration information for SR0000289389
   7096       Plaintiffs_00006951              Plaintiffs_00006952              U.S. Copyright Office public catalog registration information for SR0000289455
   7097       Plaintiffs_00006953              Plaintiffs_00006954              U.S. Copyright Office public catalog registration information for SR0000289833
   7098       Plaintiffs_00006955              Plaintiffs_00006956              U.S. Copyright Office public catalog registration information for SR0000289898
   7099       Plaintiffs_00006957              Plaintiffs_00006958              U.S. Copyright Office public catalog registration information for SR0000291221
   7100       Plaintiffs_00006959              Plaintiffs_00006960              U.S. Copyright Office public catalog registration information for SR0000291785
   7101       Plaintiffs_00006961              Plaintiffs_00006961              U.S. Copyright Office public catalog registration information for SR0000291879
   7102       Plaintiffs_00006962              Plaintiffs_00006963              U.S. Copyright Office public catalog registration information for SR0000293426
   7103       Plaintiffs_00006964              Plaintiffs_00006964              U.S. Copyright Office public catalog registration information for SR0000293541
   7104       Plaintiffs_00006965              Plaintiffs_00006966              U.S. Copyright Office public catalog registration information for SR0000293673
   7105       Plaintiffs_00006969              Plaintiffs_00006970              U.S. Copyright Office public catalog registration information for SR0000295185
   7106       Plaintiffs_00006971              Plaintiffs_00006972              U.S. Copyright Office public catalog registration information for SR0000295873
   7107       Plaintiffs_00006973              Plaintiffs_00006974              U.S. Copyright Office public catalog registration information for SR0000297253


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            191
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 194 of 268 PageID# 5896
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7108       Plaintiffs_00006975              Plaintiffs_00006976              U.S. Copyright Office public catalog registration information for SR0000298047
   7109       Plaintiffs_00006977              Plaintiffs_00006978              U.S. Copyright Office public catalog registration information for SR0000298453
   7110       Plaintiffs_00006979              Plaintiffs_00006980              U.S. Copyright Office public catalog registration information for SR0000299097
   7111       Plaintiffs_00006981              Plaintiffs_00006982              U.S. Copyright Office public catalog registration information for SR0000299410
   7112       Plaintiffs_00006983              Plaintiffs_00006983              U.S. Copyright Office public catalog registration information for SR0000299678
   7113       Plaintiffs_00006984              Plaintiffs_00006985              U.S. Copyright Office public catalog registration information for SR0000299909
   7114       Plaintiffs_00006986              Plaintiffs_00006987              U.S. Copyright Office public catalog registration information for SR0000299932
   7115       Plaintiffs_00006988              Plaintiffs_00006989              U.S. Copyright Office public catalog registration information for SR0000300313
   7116       Plaintiffs_00006990              Plaintiffs_00006991              U.S. Copyright Office public catalog registration information for SR0000300565
   7117       Plaintiffs_00006992              Plaintiffs_00006993              U.S. Copyright Office public catalog registration information for SR0000300972
   7118       Plaintiffs_00006994              Plaintiffs_00006995              U.S. Copyright Office public catalog registration information for SR0000301094
   7119       Plaintiffs_00006996              Plaintiffs_00006997              U.S. Copyright Office public catalog registration information for SR0000301465
   7120       Plaintiffs_00006998              Plaintiffs_00006999              U.S. Copyright Office public catalog registration information for SR0000301479
   7121       Plaintiffs_00007000              Plaintiffs_00007001              U.S. Copyright Office public catalog registration information for SR0000301907
   7122       Plaintiffs_00007002              Plaintiffs_00007003              U.S. Copyright Office public catalog registration information for SR0000302804
   7123       Plaintiffs_00007004              Plaintiffs_00007005              U.S. Copyright Office public catalog registration information for SR0000303013
   7124       Plaintiffs_00007006              Plaintiffs_00007007              U.S. Copyright Office public catalog registration information for SR0000303331
   7125       Plaintiffs_00007008              Plaintiffs_00007009              U.S. Copyright Office public catalog registration information for SR0000303757
   7126       Plaintiffs_00007010              Plaintiffs_00007011              U.S. Copyright Office public catalog registration information for SR0000303795
   7127       Plaintiffs_00007012              Plaintiffs_00007013              U.S. Copyright Office public catalog registration information for SR0000303828
   7128       Plaintiffs_00007014              Plaintiffs_00007015              U.S. Copyright Office public catalog registration information for SR0000303830
   7129       Plaintiffs_00007016              Plaintiffs_00007017              U.S. Copyright Office public catalog registration information for SR0000305049
   7130       Plaintiffs_00007018              Plaintiffs_00007019              U.S. Copyright Office public catalog registration information for SR0000305708
   7131       Plaintiffs_00007020              Plaintiffs_00007021              U.S. Copyright Office public catalog registration information for SR0000305948
   7132       Plaintiffs_00007022              Plaintiffs_00007023              U.S. Copyright Office public catalog registration information for SR0000306181
   7133       Plaintiffs_00007024              Plaintiffs_00007025              U.S. Copyright Office public catalog registration information for SR0000306486
   7134       Plaintiffs_00007026              Plaintiffs_00007027              U.S. Copyright Office public catalog registration information for SR0000306741
   7135       Plaintiffs_00007028              Plaintiffs_00007029              U.S. Copyright Office public catalog registration information for SR0000306999
   7136       Plaintiffs_00007030              Plaintiffs_00007031              U.S. Copyright Office public catalog registration information for SR0000307207
   7137       Plaintiffs_00007032              Plaintiffs_00007033              U.S. Copyright Office public catalog registration information for SR0000308368
   7138       Plaintiffs_00007034              Plaintiffs_00007035              U.S. Copyright Office public catalog registration information for SR0000308602
   7139       Plaintiffs_00007036              Plaintiffs_00007037              U.S. Copyright Office public catalog registration information for SR0000309667
   7140       Plaintiffs_00007038              Plaintiffs_00007039              U.S. Copyright Office public catalog registration information for SR0000309691
   7141       Plaintiffs_00007040              Plaintiffs_00007040              U.S. Copyright Office public catalog registration information for SR0000309898
   7142       Plaintiffs_00007041              Plaintiffs_00007042              U.S. Copyright Office public catalog registration information for SR0000311366
   7143       Plaintiffs_00007043              Plaintiffs_00007044              U.S. Copyright Office public catalog registration information for SR0000311601
   7144       Plaintiffs_00007045              Plaintiffs_00007046              U.S. Copyright Office public catalog registration information for SR0000311615
   7145       Plaintiffs_00007047              Plaintiffs_00007048              U.S. Copyright Office public catalog registration information for SR0000311807


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            192
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 195 of 268 PageID# 5897
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7146       Plaintiffs_00007049              Plaintiffs_00007050              U.S. Copyright Office public catalog registration information for SR0000311881
   7147       Plaintiffs_00007051              Plaintiffs_00007052              U.S. Copyright Office public catalog registration information for SR0000312786
   7148       Plaintiffs_00007053              Plaintiffs_00007054              U.S. Copyright Office public catalog registration information for SR0000314295
   7149       Plaintiffs_00007055              Plaintiffs_00007056              U.S. Copyright Office public catalog registration information for SR0000314304
   7150       Plaintiffs_00007057              Plaintiffs_00007058              U.S. Copyright Office public catalog registration information for SR0000314722
   7151       Plaintiffs_00007059              Plaintiffs_00007059              U.S. Copyright Office public catalog registration information for SR0000315909
   7152       Plaintiffs_00007060              Plaintiffs_00007061              U.S. Copyright Office public catalog registration information for SR0000316425
   7153       Plaintiffs_00007062              Plaintiffs_00007062              U.S. Copyright Office public catalog registration information for SR0000316861
   7154       Plaintiffs_00007063              Plaintiffs_00007064              U.S. Copyright Office public catalog registration information for SR0000316878
   7155       Plaintiffs_00007065              Plaintiffs_00007066              U.S. Copyright Office public catalog registration information for SR0000316952
   7156       Plaintiffs_00007067              Plaintiffs_00007068              U.S. Copyright Office public catalog registration information for SR0000316958
   7157       Plaintiffs_00007069              Plaintiffs_00007070              U.S. Copyright Office public catalog registration information for SR0000317087
   7158       Plaintiffs_00007071              Plaintiffs_00007072              U.S. Copyright Office public catalog registration information for SR0000317135
   7159       Plaintiffs_00007073              Plaintiffs_00007074              U.S. Copyright Office public catalog registration information for SR0000317669
   7160       Plaintiffs_00007075              Plaintiffs_00007076              U.S. Copyright Office public catalog registration information for SR0000317924
   7161       Plaintiffs_00007077              Plaintiffs_00007078              U.S. Copyright Office public catalog registration information for SR0000318150
   7162       Plaintiffs_00007079              Plaintiffs_00007080              U.S. Copyright Office public catalog registration information for SR0000319527
   7163       Plaintiffs_00007081              Plaintiffs_00007082              U.S. Copyright Office public catalog registration information for SR0000319834
   7164       Plaintiffs_00007083              Plaintiffs_00007084              U.S. Copyright Office public catalog registration information for SR0000320325
   7165       Plaintiffs_00007085              Plaintiffs_00007086              U.S. Copyright Office public catalog registration information for SR0000321377
   7166       Plaintiffs_00007087              Plaintiffs_00007088              U.S. Copyright Office public catalog registration information for SR0000321704
   7167       Plaintiffs_00007089              Plaintiffs_00007090              U.S. Copyright Office public catalog registration information for SR0000321812
   7168       Plaintiffs_00007091              Plaintiffs_00007091              U.S. Copyright Office public catalog registration information for SR0000321888
   7169       Plaintiffs_00007092              Plaintiffs_00007093              U.S. Copyright Office public catalog registration information for SR0000321902
   7170       Plaintiffs_00007094              Plaintiffs_00007095              U.S. Copyright Office public catalog registration information for SR0000321977
   7171       Plaintiffs_00007096              Plaintiffs_00007097              U.S. Copyright Office public catalog registration information for SR0000322103
   7172       Plaintiffs_00007098              Plaintiffs_00007099              U.S. Copyright Office public catalog registration information for SR0000322448
   7173       Plaintiffs_00007100              Plaintiffs_00007101              U.S. Copyright Office public catalog registration information for SR0000322511
   7174       Plaintiffs_00007102              Plaintiffs_00007103              U.S. Copyright Office public catalog registration information for SR0000322706
   7175       Plaintiffs_00007104              Plaintiffs_00007105              U.S. Copyright Office public catalog registration information for SR0000323532
   7176       Plaintiffs_00007106              Plaintiffs_00007107              U.S. Copyright Office public catalog registration information for SR0000323536
   7177       Plaintiffs_00007108              Plaintiffs_00007109              U.S. Copyright Office public catalog registration information for SR0000324184
   7178       Plaintiffs_00007110              Plaintiffs_00007111              U.S. Copyright Office public catalog registration information for SR0000324204
   7179       Plaintiffs_00007112              Plaintiffs_00007113              U.S. Copyright Office public catalog registration information for SR0000324975
   7180       Plaintiffs_00007114              Plaintiffs_00007115              U.S. Copyright Office public catalog registration information for SR0000325862
   7181       Plaintiffs_00007116              Plaintiffs_00007117              U.S. Copyright Office public catalog registration information for SR0000326671
   7182       Plaintiffs_00007118              Plaintiffs_00007118              U.S. Copyright Office public catalog registration information for SR0000326672
   7183       Plaintiffs_00007119              Plaintiffs_00007120              U.S. Copyright Office public catalog registration information for SR0000327127


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            193
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 196 of 268 PageID# 5898
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7184       Plaintiffs_00007121              Plaintiffs_00007122              U.S. Copyright Office public catalog registration information for SR0000330401
   7185       Plaintiffs_00007123              Plaintiffs_00007124              U.S. Copyright Office public catalog registration information for SR0000330440
   7186       Plaintiffs_00007125              Plaintiffs_00007126              U.S. Copyright Office public catalog registration information for SR0000280324
   7187       Plaintiffs_00007127              Plaintiffs_00007128              U.S. Copyright Office public catalog registration information for SR0000280584
   7188       Plaintiffs_00007129              Plaintiffs_00007130              U.S. Copyright Office public catalog registration information for SR0000281198
   7189       Plaintiffs_00007131              Plaintiffs_00007132              U.S. Copyright Office public catalog registration information for SR0000281220
   7190       Plaintiffs_00007133              Plaintiffs_00007134              U.S. Copyright Office public catalog registration information for SR0000281261
   7191       Plaintiffs_00007137              Plaintiffs_00007138              U.S. Copyright Office public catalog registration information for SR0000331347
   7192       Plaintiffs_00007139              Plaintiffs_00007140              U.S. Copyright Office public catalog registration information for SR0000331435
   7193       Plaintiffs_00007141              Plaintiffs_00007141              U.S. Copyright Office public catalog registration information for SR0000332312
   7194       Plaintiffs_00007142              Plaintiffs_00007143              U.S. Copyright Office public catalog registration information for SR0000332650
   7195       Plaintiffs_00007144              Plaintiffs_00007145              U.S. Copyright Office public catalog registration information for SR0000333554
   7196       Plaintiffs_00007146              Plaintiffs_00007147              U.S. Copyright Office public catalog registration information for SR0000334394
   7197       Plaintiffs_00007148              Plaintiffs_00007149              U.S. Copyright Office public catalog registration information for SR0000334892
   7198       Plaintiffs_00007150              Plaintiffs_00007151              U.S. Copyright Office public catalog registration information for SR0000335169
   7199       Plaintiffs_00007152              Plaintiffs_00007153              U.S. Copyright Office public catalog registration information for SR0000336269
   7200       Plaintiffs_00007154              Plaintiffs_00007155              U.S. Copyright Office public catalog registration information for SR0000336638
   7201       Plaintiffs_00007156              Plaintiffs_00007157              U.S. Copyright Office public catalog registration information for SR0000337846
   7202       Plaintiffs_00007158              Plaintiffs_00007159              U.S. Copyright Office public catalog registration information for SR0000338429
   7203       Plaintiffs_00007162              Plaintiffs_00007163              U.S. Copyright Office public catalog registration information for SR0000339561
   7204       Plaintiffs_00007164              Plaintiffs_00007164              U.S. Copyright Office public catalog registration information for SR0000339597
   7205       Plaintiffs_00007165              Plaintiffs_00007166              U.S. Copyright Office public catalog registration information for SR0000339724
   7206       Plaintiffs_00007169              Plaintiffs_00007170              U.S. Copyright Office public catalog registration information for SR0000340026
   7207       Plaintiffs_00007171              Plaintiffs_00007172              U.S. Copyright Office public catalog registration information for SR0000340520
   7208       Plaintiffs_00007173              Plaintiffs_00007174              U.S. Copyright Office public catalog registration information for SR0000340938
   7209       Plaintiffs_00007175              Plaintiffs_00007176              U.S. Copyright Office public catalog registration information for SR0000341102
   7210       Plaintiffs_00007177              Plaintiffs_00007178              U.S. Copyright Office public catalog registration information for SR0000341312
   7211       Plaintiffs_00007179              Plaintiffs_00007180              U.S. Copyright Office public catalog registration information for SR0000341637
   7212       Plaintiffs_00007181              Plaintiffs_00007182              U.S. Copyright Office public catalog registration information for SR0000342236
   7213       Plaintiffs_00007183              Plaintiffs_00007184              U.S. Copyright Office public catalog registration information for SR0000342237
   7214       Plaintiffs_00007185              Plaintiffs_00007186              U.S. Copyright Office public catalog registration information for SR0000342318
   7215       Plaintiffs_00007187              Plaintiffs_00007188              U.S. Copyright Office public catalog registration information for SR0000342566
   7216       Plaintiffs_00007189              Plaintiffs_00007190              U.S. Copyright Office public catalog registration information for SR0000344336
   7217       Plaintiffs_00007191              Plaintiffs_00007192              U.S. Copyright Office public catalog registration information for SR0000344351
   7218       Plaintiffs_00007193              Plaintiffs_00007193              U.S. Copyright Office public catalog registration information for SR0000344428
   7219       Plaintiffs_00007194              Plaintiffs_00007195              U.S. Copyright Office public catalog registration information for SR0000344757
   7220       Plaintiffs_00007196              Plaintiffs_00007197              U.S. Copyright Office public catalog registration information for SR0000345378
   7221       Plaintiffs_00007198              Plaintiffs_00007199              U.S. Copyright Office public catalog registration information for SR0000345431


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            194
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 197 of 268 PageID# 5899
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7222       Plaintiffs_00007200              Plaintiffs_00007201              U.S. Copyright Office public catalog registration information for SR0000345432
   7223       Plaintiffs_00007202              Plaintiffs_00007203              U.S. Copyright Office public catalog registration information for SR0000345857
   7224       Plaintiffs_00007204              Plaintiffs_00007205              U.S. Copyright Office public catalog registration information for SR0000345858
   7225       Plaintiffs_00007206              Plaintiffs_00007207              U.S. Copyright Office public catalog registration information for SR0000346247
   7226       Plaintiffs_00007208              Plaintiffs_00007209              U.S. Copyright Office public catalog registration information for SR0000346266
   7227       Plaintiffs_00007210              Plaintiffs_00007211              U.S. Copyright Office public catalog registration information for SR0000346869
   7228       Plaintiffs_00007212              Plaintiffs_00007213              U.S. Copyright Office public catalog registration information for SR0000347391
   7229       Plaintiffs_00007214              Plaintiffs_00007215              U.S. Copyright Office public catalog registration information for SR0000347741
   7230       Plaintiffs_00007216              Plaintiffs_00007217              U.S. Copyright Office public catalog registration information for SR0000347749
   7231       Plaintiffs_00007218              Plaintiffs_00007219              U.S. Copyright Office public catalog registration information for SR0000347870
   7232       Plaintiffs_00007220              Plaintiffs_00007221              U.S. Copyright Office public catalog registration information for SR0000347967
   7233       Plaintiffs_00007222              Plaintiffs_00007222              U.S. Copyright Office public catalog registration information for SR0000348508
   7234       Plaintiffs_00007223              Plaintiffs_00007224              U.S. Copyright Office public catalog registration information for SR0000350998
   7235       Plaintiffs_00007225              Plaintiffs_00007226              U.S. Copyright Office public catalog registration information for SR0000351060
   7236       Plaintiffs_00007227              Plaintiffs_00007228              U.S. Copyright Office public catalog registration information for SR0000351843
   7237       Plaintiffs_00007229              Plaintiffs_00007230              U.S. Copyright Office public catalog registration information for SR0000352165
   7238       Plaintiffs_00007231              Plaintiffs_00007232              U.S. Copyright Office public catalog registration information for SR0000352465
   7239       Plaintiffs_00007233              Plaintiffs_00007234              U.S. Copyright Office public catalog registration information for SR0000353594
   7240       Plaintiffs_00007235              Plaintiffs_00007236              U.S. Copyright Office public catalog registration information for SR0000353688
   7241       Plaintiffs_00007237              Plaintiffs_00007238              U.S. Copyright Office public catalog registration information for SR0000354123
   7242       Plaintiffs_00007239              Plaintiffs_00007240              U.S. Copyright Office public catalog registration information for SR0000354126
   7243       Plaintiffs_00007241              Plaintiffs_00007242              U.S. Copyright Office public catalog registration information for SR0000354784
   7244       Plaintiffs_00007243              Plaintiffs_00007244              U.S. Copyright Office public catalog registration information for SR0000355220
   7245       Plaintiffs_00007245              Plaintiffs_00007246              U.S. Copyright Office public catalog registration information for SR0000355308
   7246       Plaintiffs_00007247              Plaintiffs_00007247              U.S. Copyright Office public catalog registration information for SR0000355314
   7247       Plaintiffs_00007248              Plaintiffs_00007248              U.S. Copyright Office public catalog registration information for SR0000355316
   7248       Plaintiffs_00007249              Plaintiffs_00007250              U.S. Copyright Office public catalog registration information for SR0000355429
   7249       Plaintiffs_00007251              Plaintiffs_00007251              U.S. Copyright Office public catalog registration information for SR0000355896
   7250       Plaintiffs_00007252              Plaintiffs_00007253              U.S. Copyright Office public catalog registration information for SR0000356267
   7251       Plaintiffs_00007254              Plaintiffs_00007254              U.S. Copyright Office public catalog registration information for SR0000356724
   7252       Plaintiffs_00007255              Plaintiffs_00007256              U.S. Copyright Office public catalog registration information for SR0000357276
   7253       Plaintiffs_00007257              Plaintiffs_00007258              U.S. Copyright Office public catalog registration information for SR0000358238
   7254       Plaintiffs_00007259              Plaintiffs_00007260              U.S. Copyright Office public catalog registration information for SR0000358502
   7255       Plaintiffs_00007261              Plaintiffs_00007261              U.S. Copyright Office public catalog registration information for SR0000359307
   7256       Plaintiffs_00007262              Plaintiffs_00007263              U.S. Copyright Office public catalog registration information for SR0000359309
   7257       Plaintiffs_00007264              Plaintiffs_00007265              U.S. Copyright Office public catalog registration information for SR0000360197
   7258       Plaintiffs_00007266              Plaintiffs_00007267              U.S. Copyright Office public catalog registration information for SR0000360198
   7259       Plaintiffs_00007268              Plaintiffs_00007268              U.S. Copyright Office public catalog registration information for SR0000360567


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            195
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 198 of 268 PageID# 5900
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7260       Plaintiffs_00007269              Plaintiffs_00007270              U.S. Copyright Office public catalog registration information for SR0000361081
   7261       Plaintiffs_00007271              Plaintiffs_00007272              U.S. Copyright Office public catalog registration information for SR0000361341
   7262       Plaintiffs_00007273              Plaintiffs_00007273              U.S. Copyright Office public catalog registration information for SR0000361774
   7263       Plaintiffs_00007274              Plaintiffs_00007274              U.S. Copyright Office public catalog registration information for SR0000362082
   7264       Plaintiffs_00007275              Plaintiffs_00007276              U.S. Copyright Office public catalog registration information for SR0000362126
   7265       Plaintiffs_00007277              Plaintiffs_00007278              U.S. Copyright Office public catalog registration information for SR0000362246
   7266       Plaintiffs_00007279              Plaintiffs_00007280              U.S. Copyright Office public catalog registration information for SR0000362315
   7267       Plaintiffs_00007281              Plaintiffs_00007281              U.S. Copyright Office public catalog registration information for SR0000362316
   7268       Plaintiffs_00007282              Plaintiffs_00007282              U.S. Copyright Office public catalog registration information for SR0000363091
   7269       Plaintiffs_00007283              Plaintiffs_00007284              U.S. Copyright Office public catalog registration information for SR0000363112
   7270       Plaintiffs_00007285              Plaintiffs_00007285              U.S. Copyright Office public catalog registration information for SR0000363498
   7271       Plaintiffs_00007286              Plaintiffs_00007286              U.S. Copyright Office public catalog registration information for SR0000363500
   7272       Plaintiffs_00007287              Plaintiffs_00007287              U.S. Copyright Office public catalog registration information for SR0000364759
   7273       Plaintiffs_00007288              Plaintiffs_00007288              U.S. Copyright Office public catalog registration information for SR0000364769
   7274       Plaintiffs_00007289              Plaintiffs_00007289              U.S. Copyright Office public catalog registration information for SR0000366007
   7275       Plaintiffs_00007290              Plaintiffs_00007291              U.S. Copyright Office public catalog registration information for SR0000366051
   7276       Plaintiffs_00007292              Plaintiffs_00007293              U.S. Copyright Office public catalog registration information for SR0000366107
   7277       Plaintiffs_00007294              Plaintiffs_00007295              U.S. Copyright Office public catalog registration information for SR0000366508
   7278       Plaintiffs_00007296              Plaintiffs_00007297              U.S. Copyright Office public catalog registration information for SR0000366950
   7279       Plaintiffs_00007298              Plaintiffs_00007298              U.S. Copyright Office public catalog registration information for SR0000367710
   7280       Plaintiffs_00007301              Plaintiffs_00007301              U.S. Copyright Office public catalog registration information for SR0000369647
   7281       Plaintiffs_00007302              Plaintiffs_00007302              U.S. Copyright Office public catalog registration information for SR0000370205
   7282       Plaintiffs_00007303              Plaintiffs_00007303              U.S. Copyright Office public catalog registration information for SR0000370643
   7283       Plaintiffs_00007304              Plaintiffs_00007305              U.S. Copyright Office public catalog registration information for SR0000370673
   7284       Plaintiffs_00007306              Plaintiffs_00007307              U.S. Copyright Office public catalog registration information for SR0000372131
   7285       Plaintiffs_00007308              Plaintiffs_00007309              U.S. Copyright Office public catalog registration information for SR0000372611
   7286       Plaintiffs_00007310              Plaintiffs_00007310              U.S. Copyright Office public catalog registration information for SR0000372792
   7287       Plaintiffs_00007311              Plaintiffs_00007311              U.S. Copyright Office public catalog registration information for SR0000372867
   7288       Plaintiffs_00007312              Plaintiffs_00007312              U.S. Copyright Office public catalog registration information for SR0000373291
   7289       Plaintiffs_00007313              Plaintiffs_00007313              U.S. Copyright Office public catalog registration information for SR0000373729
   7290       Plaintiffs_00007314              Plaintiffs_00007315              U.S. Copyright Office public catalog registration information for SR0000373744
   7291       Plaintiffs_00007316              Plaintiffs_00007316              U.S. Copyright Office public catalog registration information for SR0000373876
   7292       Plaintiffs_00007317              Plaintiffs_00007317              U.S. Copyright Office public catalog registration information for SR0000374276
   7293       Plaintiffs_00007318              Plaintiffs_00007318              U.S. Copyright Office public catalog registration information for SR0000374368
   7294       Plaintiffs_00007319              Plaintiffs_00007320              U.S. Copyright Office public catalog registration information for SR0000374377
   7295       Plaintiffs_00007321              Plaintiffs_00007321              U.S. Copyright Office public catalog registration information for SR0000374378
   7296       Plaintiffs_00007322              Plaintiffs_00007322              U.S. Copyright Office public catalog registration information for SR0000374394
   7297       Plaintiffs_00007323              Plaintiffs_00007323              U.S. Copyright Office public catalog registration information for SR0000374820


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            196
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 199 of 268 PageID# 5901
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7298       Plaintiffs_00007324              Plaintiffs_00007325              U.S. Copyright Office public catalog registration information for SR0000374946
   7299       Plaintiffs_00007326              Plaintiffs_00007326              U.S. Copyright Office public catalog registration information for SR0000375167
   7300       Plaintiffs_00007327              Plaintiffs_00007327              U.S. Copyright Office public catalog registration information for SR0000375845
   7301       Plaintiffs_00007328              Plaintiffs_00007328              U.S. Copyright Office public catalog registration information for SR0000376078
   7302       Plaintiffs_00007329              Plaintiffs_00007330              U.S. Copyright Office public catalog registration information for SR0000377106
   7303       Plaintiffs_00007331              Plaintiffs_00007331              U.S. Copyright Office public catalog registration information for SR0000377592
   7304       Plaintiffs_00007332              Plaintiffs_00007332              U.S. Copyright Office public catalog registration information for SR0000377762
   7305       Plaintiffs_00007333              Plaintiffs_00007333              U.S. Copyright Office public catalog registration information for SR0000377878
   7306       Plaintiffs_00007334              Plaintiffs_00007335              U.S. Copyright Office public catalog registration information for SR0000378079
   7307       Plaintiffs_00007336              Plaintiffs_00007336              U.S. Copyright Office public catalog registration information for SR0000378134
   7308       Plaintiffs_00007337              Plaintiffs_00007337              U.S. Copyright Office public catalog registration information for SR0000378270
   7309       Plaintiffs_00007338              Plaintiffs_00007339              U.S. Copyright Office public catalog registration information for SR0000378385
   7310       Plaintiffs_00007340              Plaintiffs_00007341              U.S. Copyright Office public catalog registration information for SR0000379192
   7311       Plaintiffs_00007342              Plaintiffs_00007342              U.S. Copyright Office public catalog registration information for SR0000379937
   7312       Plaintiffs_00007343              Plaintiffs_00007343              U.S. Copyright Office public catalog registration information for SR0000380288
   7313       Plaintiffs_00007344              Plaintiffs_00007344              U.S. Copyright Office public catalog registration information for SR0000380289
   7314       Plaintiffs_00007345              Plaintiffs_00007345              U.S. Copyright Office public catalog registration information for SR0000380344
   7315       Plaintiffs_00007346              Plaintiffs_00007347              U.S. Copyright Office public catalog registration information for SR0000381628
   7316       Plaintiffs_00007348              Plaintiffs_00007349              U.S. Copyright Office public catalog registration information for SR0000381901
   7317       Plaintiffs_00007350              Plaintiffs_00007351              U.S. Copyright Office public catalog registration information for SR0000382030
   7318       Plaintiffs_00007352              Plaintiffs_00007352              U.S. Copyright Office public catalog registration information for SR0000382683
   7319       Plaintiffs_00007353              Plaintiffs_00007354              U.S. Copyright Office public catalog registration information for SR0000382840
   7320       Plaintiffs_00007355              Plaintiffs_00007355              U.S. Copyright Office public catalog registration information for SR0000383054
   7321       Plaintiffs_00007356              Plaintiffs_00007356              U.S. Copyright Office public catalog registration information for SR0000383238
   7322       Plaintiffs_00007357              Plaintiffs_00007357              U.S. Copyright Office public catalog registration information for SR0000384148
   7323       Plaintiffs_00007358              Plaintiffs_00007358              U.S. Copyright Office public catalog registration information for SR0000384161
   7324       Plaintiffs_00007359              Plaintiffs_00007360              U.S. Copyright Office public catalog registration information for SR0000384639
   7325       Plaintiffs_00007361              Plaintiffs_00007362              U.S. Copyright Office public catalog registration information for SR0000385664
   7326       Plaintiffs_00007363              Plaintiffs_00007363              U.S. Copyright Office public catalog registration information for SR0000385674
   7327       Plaintiffs_00007364              Plaintiffs_00007364              U.S. Copyright Office public catalog registration information for SR0000385935
   7328       Plaintiffs_00007365              Plaintiffs_00007365              U.S. Copyright Office public catalog registration information for SR0000386246
   7329       Plaintiffs_00007366              Plaintiffs_00007367              U.S. Copyright Office public catalog registration information for SR0000386428
   7330       Plaintiffs_00007368              Plaintiffs_00007369              U.S. Copyright Office public catalog registration information for SR0000386446
   7331       Plaintiffs_00007370              Plaintiffs_00007370              U.S. Copyright Office public catalog registration information for SR0000386947
   7332       Plaintiffs_00007371              Plaintiffs_00007372              U.S. Copyright Office public catalog registration information for SR0000387137
   7333       Plaintiffs_00007373              Plaintiffs_00007374              U.S. Copyright Office public catalog registration information for SR0000387156
   7334       Plaintiffs_00007376              Plaintiffs_00007376              U.S. Copyright Office public catalog registration information for SR0000388035
   7335       Plaintiffs_00007377              Plaintiffs_00007377              U.S. Copyright Office public catalog registration information for SR0000388036


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            197
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 200 of 268 PageID# 5902
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7336       Plaintiffs_00007378              Plaintiffs_00007378              U.S. Copyright Office public catalog registration information for SR0000388117
   7337       Plaintiffs_00007379              Plaintiffs_00007380              U.S. Copyright Office public catalog registration information for SR0000388170
   7338       Plaintiffs_00007381              Plaintiffs_00007381              U.S. Copyright Office public catalog registration information for SR0000388836
   7339       Plaintiffs_00007382              Plaintiffs_00007382              U.S. Copyright Office public catalog registration information for SR0000390774
   7340       Plaintiffs_00007383              Plaintiffs_00007384              U.S. Copyright Office public catalog registration information for SR0000390775
   7341       Plaintiffs_00007385              Plaintiffs_00007385              U.S. Copyright Office public catalog registration information for SR0000390797
   7342       Plaintiffs_00007386              Plaintiffs_00007386              U.S. Copyright Office public catalog registration information for SR0000390931
   7343       Plaintiffs_00007387              Plaintiffs_00007388              U.S. Copyright Office public catalog registration information for SR0000391109
   7344       Plaintiffs_00007389              Plaintiffs_00007389              U.S. Copyright Office public catalog registration information for SR0000391940
   7345       Plaintiffs_00007390              Plaintiffs_00007391              U.S. Copyright Office public catalog registration information for SR0000393024
   7346       Plaintiffs_00007392              Plaintiffs_00007393              U.S. Copyright Office public catalog registration information for SR0000393525
   7347       Plaintiffs_00007394              Plaintiffs_00007395              U.S. Copyright Office public catalog registration information for SR0000393631
   7348       Plaintiffs_00007397              Plaintiffs_00007397              U.S. Copyright Office public catalog registration information for SR0000393677
   7349       Plaintiffs_00007398              Plaintiffs_00007399              U.S. Copyright Office public catalog registration information for SR0000393905
   7350       Plaintiffs_00007400              Plaintiffs_00007401              U.S. Copyright Office public catalog registration information for SR0000394154
   7351       Plaintiffs_00007402              Plaintiffs_00007403              U.S. Copyright Office public catalog registration information for SR0000395212
   7352       Plaintiffs_00007404              Plaintiffs_00007405              U.S. Copyright Office public catalog registration information for SR0000395382
   7353       Plaintiffs_00007408              Plaintiffs_00007408              U.S. Copyright Office public catalog registration information for SR0000395861
   7354       Plaintiffs_00007409              Plaintiffs_00007409              U.S. Copyright Office public catalog registration information for SR0000395941
   7355       Plaintiffs_00007410              Plaintiffs_00007410              U.S. Copyright Office public catalog registration information for SR0000395942
   7356       Plaintiffs_00007411              Plaintiffs_00007411              U.S. Copyright Office public catalog registration information for SR0000395943
   7357       Plaintiffs_00007412              Plaintiffs_00007412              U.S. Copyright Office public catalog registration information for SR0000395944
   7358       Plaintiffs_00007413              Plaintiffs_00007414              U.S. Copyright Office public catalog registration information for SR0000396388
   7359       Plaintiffs_00007415              Plaintiffs_00007415              U.S. Copyright Office public catalog registration information for SR0000396409
   7360       Plaintiffs_00007416              Plaintiffs_00007417              U.S. Copyright Office public catalog registration information for SR0000397604
   7361       Plaintiffs_00007418              Plaintiffs_00007418              U.S. Copyright Office public catalog registration information for SR0000398345
   7362       Plaintiffs_00007419              Plaintiffs_00007420              U.S. Copyright Office public catalog registration information for SR0000398513
   7363       Plaintiffs_00007421              Plaintiffs_00007422              U.S. Copyright Office public catalog registration information for SR0000398524
   7364       Plaintiffs_00007423              Plaintiffs_00007424              U.S. Copyright Office public catalog registration information for SR0000398715
   7365       Plaintiffs_00007425              Plaintiffs_00007425              U.S. Copyright Office public catalog registration information for SR0000399076
   7366       Plaintiffs_00007426              Plaintiffs_00007427              U.S. Copyright Office public catalog registration information for SR0000399946
   7367       Plaintiffs_00007428              Plaintiffs_00007428              U.S. Copyright Office public catalog registration information for SR0000399960
   7368       Plaintiffs_00007429              Plaintiffs_00007429              U.S. Copyright Office public catalog registration information for SR0000399985
   7369       Plaintiffs_00007430              Plaintiffs_00007431              U.S. Copyright Office public catalog registration information for SR0000400012
   7370       Plaintiffs_00007432              Plaintiffs_00007433              U.S. Copyright Office public catalog registration information for SR0000400132
   7371       Plaintiffs_00007434              Plaintiffs_00007434              U.S. Copyright Office public catalog registration information for SR0000400225
   7372       Plaintiffs_00007435              Plaintiffs_00007435              U.S. Copyright Office public catalog registration information for SR0000400291
   7373       Plaintiffs_00007436              Plaintiffs_00007437              U.S. Copyright Office public catalog registration information for SR0000400613


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            198
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 201 of 268 PageID# 5903
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7374       Plaintiffs_00007438              Plaintiffs_00007439              U.S. Copyright Office public catalog registration information for SR0000400614
   7375       Plaintiffs_00007440              Plaintiffs_00007440              U.S. Copyright Office public catalog registration information for SR0000400868
   7376       Plaintiffs_00007441              Plaintiffs_00007442              U.S. Copyright Office public catalog registration information for SR0000401289
   7377       Plaintiffs_00007443              Plaintiffs_00007443              U.S. Copyright Office public catalog registration information for SR0000403184
   7378       Plaintiffs_00007444              Plaintiffs_00007444              U.S. Copyright Office public catalog registration information for SR0000403204
   7379       Plaintiffs_00007445              Plaintiffs_00007446              U.S. Copyright Office public catalog registration information for SR0000404728
   7380       Plaintiffs_00007447              Plaintiffs_00007447              U.S. Copyright Office public catalog registration information for SR0000405307
   7381       Plaintiffs_00007448              Plaintiffs_00007449              U.S. Copyright Office public catalog registration information for SR0000405877
   7382       Plaintiffs_00007450              Plaintiffs_00007450              U.S. Copyright Office public catalog registration information for SR0000406834
   7383       Plaintiffs_00007451              Plaintiffs_00007451              U.S. Copyright Office public catalog registration information for SR0000406841
   7384       Plaintiffs_00007452              Plaintiffs_00007452              U.S. Copyright Office public catalog registration information for SR0000406935
   7385       Plaintiffs_00007453              Plaintiffs_00007454              U.S. Copyright Office public catalog registration information for SR0000406936
   7386       Plaintiffs_00007455              Plaintiffs_00007456              U.S. Copyright Office public catalog registration information for SR0000406982
   7387       Plaintiffs_00007457              Plaintiffs_00007457              U.S. Copyright Office public catalog registration information for SR0000407040
   7388       Plaintiffs_00007458              Plaintiffs_00007458              U.S. Copyright Office public catalog registration information for SR0000407044
   7389       Plaintiffs_00007459              Plaintiffs_00007460              U.S. Copyright Office public catalog registration information for SR0000407287
   7390       Plaintiffs_00007466              Plaintiffs_00007467              U.S. Copyright Office public catalog registration information for SR0000609494
   7391       Plaintiffs_00007468              Plaintiffs_00007469              U.S. Copyright Office public catalog registration information for SR0000609517
   7392       Plaintiffs_00007470              Plaintiffs_00007471              U.S. Copyright Office public catalog registration information for SR0000609529
   7393       Plaintiffs_00007472              Plaintiffs_00007473              U.S. Copyright Office public catalog registration information for SR0000609604
   7394       Plaintiffs_00007474              Plaintiffs_00007475              U.S. Copyright Office public catalog registration information for SR0000609671
   7395       Plaintiffs_00007476              Plaintiffs_00007477              U.S. Copyright Office public catalog registration information for SR0000609687
   7396       Plaintiffs_00007478              Plaintiffs_00007479              U.S. Copyright Office public catalog registration information for SR0000609702
   7397       Plaintiffs_00007480              Plaintiffs_00007481              U.S. Copyright Office public catalog registration information for SR0000610156
   7398       Plaintiffs_00007482              Plaintiffs_00007482              U.S. Copyright Office public catalog registration information for SR0000610946
   7399       Plaintiffs_00007483              Plaintiffs_00007484              U.S. Copyright Office public catalog registration information for SR0000611046
   7400       Plaintiffs_00007485              Plaintiffs_00007486              U.S. Copyright Office public catalog registration information for SR0000611234
   7401       Plaintiffs_00007487              Plaintiffs_00007488              U.S. Copyright Office public catalog registration information for SR0000612217
   7402       Plaintiffs_00007489              Plaintiffs_00007490              U.S. Copyright Office public catalog registration information for SR0000612286
   7403       Plaintiffs_00007491              Plaintiffs_00007492              U.S. Copyright Office public catalog registration information for SR0000612454
   7404       Plaintiffs_00007493              Plaintiffs_00007493              U.S. Copyright Office public catalog registration information for SR0000612858
   7405       Plaintiffs_00007494              Plaintiffs_00007494              U.S. Copyright Office public catalog registration information for SR0000612860
   7406       Plaintiffs_00007496              Plaintiffs_00007497              U.S. Copyright Office public catalog registration information for SR0000613221
   7407       Plaintiffs_00007498              Plaintiffs_00007499              U.S. Copyright Office public catalog registration information for SR0000613330
   7408       Plaintiffs_00007500              Plaintiffs_00007501              U.S. Copyright Office public catalog registration information for SR0000613340
   7409       Plaintiffs_00007502              Plaintiffs_00007503              U.S. Copyright Office public catalog registration information for SR0000613393
   7410       Plaintiffs_00007506              Plaintiffs_00007507              U.S. Copyright Office public catalog registration information for SR0000613597
   7411       Plaintiffs_00007508              Plaintiffs_00007509              U.S. Copyright Office public catalog registration information for SR0000613598


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            199
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 202 of 268 PageID# 5904
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7412       Plaintiffs_00007510              Plaintiffs_00007511              U.S. Copyright Office public catalog registration information for SR0000613921
   7413       Plaintiffs_00007512              Plaintiffs_00007512              U.S. Copyright Office public catalog registration information for SR0000613934
   7414       Plaintiffs_00007513              Plaintiffs_00007514              U.S. Copyright Office public catalog registration information for SR0000614072
   7415       Plaintiffs_00007515              Plaintiffs_00007516              U.S. Copyright Office public catalog registration information for SR0000614073
   7416       Plaintiffs_00007517              Plaintiffs_00007518              U.S. Copyright Office public catalog registration information for SR0000614111
   7417       Plaintiffs_00007519              Plaintiffs_00007520              U.S. Copyright Office public catalog registration information for SR0000614121
   7418       Plaintiffs_00007523              Plaintiffs_00007523              U.S. Copyright Office public catalog registration information for SR0000614599
   7419       Plaintiffs_00007524              Plaintiffs_00007525              U.S. Copyright Office public catalog registration information for SR0000615019
   7420       Plaintiffs_00007526              Plaintiffs_00007527              U.S. Copyright Office public catalog registration information for SR0000615020
   7421       Plaintiffs_00007528              Plaintiffs_00007529              U.S. Copyright Office public catalog registration information for SR0000615154
   7422       Plaintiffs_00007530              Plaintiffs_00007531              U.S. Copyright Office public catalog registration information for SR0000615178
   7423       Plaintiffs_00007532              Plaintiffs_00007533              U.S. Copyright Office public catalog registration information for SR0000615233
   7424       Plaintiffs_00007534              Plaintiffs_00007535              U.S. Copyright Office public catalog registration information for SR0000615314
   7425       Plaintiffs_00007536              Plaintiffs_00007537              U.S. Copyright Office public catalog registration information for SR0000615487
   7426       Plaintiffs_00007538              Plaintiffs_00007538              U.S. Copyright Office public catalog registration information for SR0000615616
   7427       Plaintiffs_00007539              Plaintiffs_00007540              U.S. Copyright Office public catalog registration information for SR0000615838
   7428       Plaintiffs_00007541              Plaintiffs_00007541              U.S. Copyright Office public catalog registration information for SR0000615871
   7429       Plaintiffs_00007542              Plaintiffs_00007543              U.S. Copyright Office public catalog registration information for SR0000616497
   7430       Plaintiffs_00007544              Plaintiffs_00007545              U.S. Copyright Office public catalog registration information for SR0000616586
   7431       Plaintiffs_00007546              Plaintiffs_00007546              U.S. Copyright Office public catalog registration information for SR0000616701
   7432       Plaintiffs_00007547              Plaintiffs_00007548              U.S. Copyright Office public catalog registration information for SR0000616718
   7433       Plaintiffs_00007549              Plaintiffs_00007550              U.S. Copyright Office public catalog registration information for SR0000617027
   7434       Plaintiffs_00007551              Plaintiffs_00007551              U.S. Copyright Office public catalog registration information for SR0000617041
   7435       Plaintiffs_00007552              Plaintiffs_00007553              U.S. Copyright Office public catalog registration information for SR0000617110
   7436       Plaintiffs_00007554              Plaintiffs_00007555              U.S. Copyright Office public catalog registration information for SR0000617325
   7437       Plaintiffs_00007558              Plaintiffs_00007559              U.S. Copyright Office public catalog registration information for SR0000617590
   7438       Plaintiffs_00007560              Plaintiffs_00007561              U.S. Copyright Office public catalog registration information for SR0000617761
   7439       Plaintiffs_00007562              Plaintiffs_00007563              U.S. Copyright Office public catalog registration information for SR0000617841
   7440       Plaintiffs_00007564              Plaintiffs_00007565              U.S. Copyright Office public catalog registration information for SR0000617842
   7441       Plaintiffs_00007566              Plaintiffs_00007567              U.S. Copyright Office public catalog registration information for SR0000617843
   7442       Plaintiffs_00007568              Plaintiffs_00007569              U.S. Copyright Office public catalog registration information for SR0000618093
   7443       Plaintiffs_00007574              Plaintiffs_00007575              U.S. Copyright Office public catalog registration information for SR0000618294
   7444       Plaintiffs_00007577              Plaintiffs_00007578              U.S. Copyright Office public catalog registration information for SR0000618708
   7445       Plaintiffs_00007579              Plaintiffs_00007580              U.S. Copyright Office public catalog registration information for SR0000618742
   7446       Plaintiffs_00007581              Plaintiffs_00007582              U.S. Copyright Office public catalog registration information for SR0000618749
   7447       Plaintiffs_00007584              Plaintiffs_00007584              U.S. Copyright Office public catalog registration information for SR0000619215
   7448       Plaintiffs_00007585              Plaintiffs_00007586              U.S. Copyright Office public catalog registration information for SR0000619237
   7449       Plaintiffs_00007587              Plaintiffs_00007588              U.S. Copyright Office public catalog registration information for SR0000619653


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            200
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 203 of 268 PageID# 5905
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7450       Plaintiffs_00007589              Plaintiffs_00007590              U.S. Copyright Office public catalog registration information for SR0000619820
   7451       Plaintiffs_00007591              Plaintiffs_00007592              U.S. Copyright Office public catalog registration information for SR0000619828
   7452       Plaintiffs_00007593              Plaintiffs_00007594              U.S. Copyright Office public catalog registration information for SR0000619872
   7453       Plaintiffs_00007595              Plaintiffs_00007596              U.S. Copyright Office public catalog registration information for SR0000619959
   7454       Plaintiffs_00007597              Plaintiffs_00007598              U.S. Copyright Office public catalog registration information for SR0000619985
   7455       Plaintiffs_00007599              Plaintiffs_00007600              U.S. Copyright Office public catalog registration information for SR0000619987
   7456       Plaintiffs_00007601              Plaintiffs_00007602              U.S. Copyright Office public catalog registration information for SR0000620002
   7457       Plaintiffs_00007603              Plaintiffs_00007604              U.S. Copyright Office public catalog registration information for SR0000620003
   7458       Plaintiffs_00007605              Plaintiffs_00007606              U.S. Copyright Office public catalog registration information for SR0000620008
   7459       Plaintiffs_00007607              Plaintiffs_00007608              U.S. Copyright Office public catalog registration information for SR0000620047
   7460       Plaintiffs_00007609              Plaintiffs_00007610              U.S. Copyright Office public catalog registration information for SR0000620048
   7461       Plaintiffs_00007611              Plaintiffs_00007612              U.S. Copyright Office public catalog registration information for SR0000620089
   7462       Plaintiffs_00007613              Plaintiffs_00007614              U.S. Copyright Office public catalog registration information for SR0000620203
   7463       Plaintiffs_00007615              Plaintiffs_00007616              U.S. Copyright Office public catalog registration information for SR0000620403
   7464       Plaintiffs_00007617              Plaintiffs_00007617              U.S. Copyright Office public catalog registration information for SR0000620780
   7465       Plaintiffs_00007618              Plaintiffs_00007619              U.S. Copyright Office public catalog registration information for SR0000620789
   7466       Plaintiffs_00007620              Plaintiffs_00007621              U.S. Copyright Office public catalog registration information for SR0000620940
   7467       Plaintiffs_00007622              Plaintiffs_00007623              U.S. Copyright Office public catalog registration information for SR0000621055
   7468       Plaintiffs_00007624              Plaintiffs_00007625              U.S. Copyright Office public catalog registration information for SR0000621056
   7469       Plaintiffs_00007626              Plaintiffs_00007626              U.S. Copyright Office public catalog registration information for SR0000621326
   7470       Plaintiffs_00007627              Plaintiffs_00007628              U.S. Copyright Office public catalog registration information for SR0000621415
   7471       Plaintiffs_00007629              Plaintiffs_00007629              U.S. Copyright Office public catalog registration information for SR0000621810
   7472       Plaintiffs_00007630              Plaintiffs_00007630              U.S. Copyright Office public catalog registration information for SR0000621816
   7473       Plaintiffs_00007631              Plaintiffs_00007632              U.S. Copyright Office public catalog registration information for SR0000621818
   7474       Plaintiffs_00007633              Plaintiffs_00007634              U.S. Copyright Office public catalog registration information for SR0000622255
   7475       Plaintiffs_00007635              Plaintiffs_00007636              U.S. Copyright Office public catalog registration information for SR0000622400
   7476       Plaintiffs_00007637              Plaintiffs_00007638              U.S. Copyright Office public catalog registration information for SR0000622566
   7477       Plaintiffs_00007639              Plaintiffs_00007639              U.S. Copyright Office public catalog registration information for SR0000622796
   7478       Plaintiffs_00007640              Plaintiffs_00007640              U.S. Copyright Office public catalog registration information for SR0000622799
   7479       Plaintiffs_00007641              Plaintiffs_00007642              U.S. Copyright Office public catalog registration information for SR0000622802
   7480       Plaintiffs_00007643              Plaintiffs_00007644              U.S. Copyright Office public catalog registration information for SR0000623039
   7481       Plaintiffs_00007645              Plaintiffs_00007645              U.S. Copyright Office public catalog registration information for SR0000623312
   7482       Plaintiffs_00007646              Plaintiffs_00007647              U.S. Copyright Office public catalog registration information for SR0000623449
   7483       Plaintiffs_00007648              Plaintiffs_00007649              U.S. Copyright Office public catalog registration information for SR0000623967
   7484       Plaintiffs_00007650              Plaintiffs_00007651              U.S. Copyright Office public catalog registration information for SR0000625444
   7485       Plaintiffs_00007652              Plaintiffs_00007653              U.S. Copyright Office public catalog registration information for SR0000627148
   7486       Plaintiffs_00007654              Plaintiffs_00007655              U.S. Copyright Office public catalog registration information for SR0000627150
   7487       Plaintiffs_00007656              Plaintiffs_00007657              U.S. Copyright Office public catalog registration information for SR0000627157


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            201
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 204 of 268 PageID# 5906
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7488       Plaintiffs_00007658              Plaintiffs_00007659              U.S. Copyright Office public catalog registration information for SR0000627325
   7489       Plaintiffs_00007660              Plaintiffs_00007661              U.S. Copyright Office public catalog registration information for SR0000627411
   7490       Plaintiffs_00007662              Plaintiffs_00007663              U.S. Copyright Office public catalog registration information for SR0000627938
   7491       Plaintiffs_00007664              Plaintiffs_00007665              U.S. Copyright Office public catalog registration information for SR0000627960
   7492       Plaintiffs_00007666              Plaintiffs_00007666              U.S. Copyright Office public catalog registration information for SR0000627979
   7493       Plaintiffs_00007667              Plaintiffs_00007668              U.S. Copyright Office public catalog registration information for SR0000628226
   7494       Plaintiffs_00007669              Plaintiffs_00007670              U.S. Copyright Office public catalog registration information for SR0000628282
   7495       Plaintiffs_00007671              Plaintiffs_00007672              U.S. Copyright Office public catalog registration information for SR0000628433
   7496       Plaintiffs_00007673              Plaintiffs_00007674              U.S. Copyright Office public catalog registration information for SR0000628753
   7497       Plaintiffs_00007675              Plaintiffs_00007676              U.S. Copyright Office public catalog registration information for SR0000629123
   7498       Plaintiffs_00007677              Plaintiffs_00007678              U.S. Copyright Office public catalog registration information for SR0000629161
   7499       Plaintiffs_00007679              Plaintiffs_00007680              U.S. Copyright Office public catalog registration information for SR0000629431
   7500       Plaintiffs_00007681              Plaintiffs_00007682              U.S. Copyright Office public catalog registration information for SR0000629434
   7501       Plaintiffs_00007683              Plaintiffs_00007684              U.S. Copyright Office public catalog registration information for SR0000629797
   7502       Plaintiffs_00007685              Plaintiffs_00007686              U.S. Copyright Office public catalog registration information for SR0000629800
   7503       Plaintiffs_00007689              Plaintiffs_00007690              U.S. Copyright Office public catalog registration information for SR0000630132
   7504       Plaintiffs_00007691              Plaintiffs_00007692              U.S. Copyright Office public catalog registration information for SR0000630739
   7505       Plaintiffs_00007693              Plaintiffs_00007694              U.S. Copyright Office public catalog registration information for SR0000630877
   7506       Plaintiffs_00007695              Plaintiffs_00007696              U.S. Copyright Office public catalog registration information for SR0000630900
   7507       Plaintiffs_00007697              Plaintiffs_00007698              U.S. Copyright Office public catalog registration information for SR0000631003
   7508       Plaintiffs_00007699              Plaintiffs_00007700              U.S. Copyright Office public catalog registration information for SR0000631011
   7509       Plaintiffs_00007701              Plaintiffs_00007702              U.S. Copyright Office public catalog registration information for SR0000631749
   7510       Plaintiffs_00007703              Plaintiffs_00007704              U.S. Copyright Office public catalog registration information for SR0000631909
   7511       Plaintiffs_00007705              Plaintiffs_00007706              U.S. Copyright Office public catalog registration information for SR0000632009
   7512       Plaintiffs_00007707              Plaintiffs_00007708              U.S. Copyright Office public catalog registration information for SR0000632435
   7513       Plaintiffs_00007709              Plaintiffs_00007710              U.S. Copyright Office public catalog registration information for SR0000633152
   7514       Plaintiffs_00007711              Plaintiffs_00007712              U.S. Copyright Office public catalog registration information for SR0000633157
   7515       Plaintiffs_00007713              Plaintiffs_00007714              U.S. Copyright Office public catalog registration information for SR0000633456
   7516       Plaintiffs_00007717              Plaintiffs_00007718              U.S. Copyright Office public catalog registration information for SR0000633869
   7517       Plaintiffs_00007719              Plaintiffs_00007720              U.S. Copyright Office public catalog registration information for SR0000633888
   7518       Plaintiffs_00007721              Plaintiffs_00007722              U.S. Copyright Office public catalog registration information for SR0000634194
   7519       Plaintiffs_00007723              Plaintiffs_00007724              U.S. Copyright Office public catalog registration information for SR0000635058
   7520       Plaintiffs_00007725              Plaintiffs_00007726              U.S. Copyright Office public catalog registration information for SR0000635072
   7521       Plaintiffs_00007727              Plaintiffs_00007728              U.S. Copyright Office public catalog registration information for SR0000636223
   7522       Plaintiffs_00007729              Plaintiffs_00007730              U.S. Copyright Office public catalog registration information for SR0000636262
   7523       Plaintiffs_00007731              Plaintiffs_00007732              U.S. Copyright Office public catalog registration information for SR0000636812
   7524       Plaintiffs_00007733              Plaintiffs_00007734              U.S. Copyright Office public catalog registration information for SR0000636832
   7525       Plaintiffs_00007735              Plaintiffs_00007735              U.S. Copyright Office public catalog registration information for SR0000636840


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            202
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 205 of 268 PageID# 5907
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7526       Plaintiffs_00007736              Plaintiffs_00007737              U.S. Copyright Office public catalog registration information for SR0000637103
   7527       Plaintiffs_00007738              Plaintiffs_00007739              U.S. Copyright Office public catalog registration information for SR0000637459
   7528       Plaintiffs_00007740              Plaintiffs_00007741              U.S. Copyright Office public catalog registration information for SR0000637774
   7529       Plaintiffs_00007742              Plaintiffs_00007743              U.S. Copyright Office public catalog registration information for SR0000637865
   7530       Plaintiffs_00007744              Plaintiffs_00007744              U.S. Copyright Office public catalog registration information for SR0000638213
   7531       Plaintiffs_00007745              Plaintiffs_00007746              U.S. Copyright Office public catalog registration information for SR0000638214
   7532       Plaintiffs_00007747              Plaintiffs_00007748              U.S. Copyright Office public catalog registration information for SR0000639174
   7533       Plaintiffs_00007749              Plaintiffs_00007750              U.S. Copyright Office public catalog registration information for SR0000639320
   7534       Plaintiffs_00007751              Plaintiffs_00007752              U.S. Copyright Office public catalog registration information for SR0000639323
   7535       Plaintiffs_00007753              Plaintiffs_00007754              U.S. Copyright Office public catalog registration information for SR0000639650
   7536       Plaintiffs_00007755              Plaintiffs_00007755              U.S. Copyright Office public catalog registration information for SR0000639738
   7537       Plaintiffs_00007756              Plaintiffs_00007756              U.S. Copyright Office public catalog registration information for SR0000639800
   7538       Plaintiffs_00007757              Plaintiffs_00007758              U.S. Copyright Office public catalog registration information for SR0000640838
   7539       Plaintiffs_00007759              Plaintiffs_00007760              U.S. Copyright Office public catalog registration information for SR0000640988
   7540       Plaintiffs_00007761              Plaintiffs_00007761              U.S. Copyright Office public catalog registration information for SR0000641403
   7541       Plaintiffs_00007762              Plaintiffs_00007762              U.S. Copyright Office public catalog registration information for SR0000641798
   7542       Plaintiffs_00007763              Plaintiffs_00007764              U.S. Copyright Office public catalog registration information for SR0000641804
   7543       Plaintiffs_00007765              Plaintiffs_00007766              U.S. Copyright Office public catalog registration information for SR0000641951
   7544       Plaintiffs_00007767              Plaintiffs_00007768              U.S. Copyright Office public catalog registration information for SR0000641952
   7545       Plaintiffs_00007769              Plaintiffs_00007769              U.S. Copyright Office public catalog registration information for SR0000641955
   7546       Plaintiffs_00007770              Plaintiffs_00007771              U.S. Copyright Office public catalog registration information for SR0000641967
   7547       Plaintiffs_00007772              Plaintiffs_00007773              U.S. Copyright Office public catalog registration information for SR0000642060
   7548       Plaintiffs_00007774              Plaintiffs_00007775              U.S. Copyright Office public catalog registration information for SR0000642061
   7549       Plaintiffs_00007776              Plaintiffs_00007777              U.S. Copyright Office public catalog registration information for SR0000642144
   7550       Plaintiffs_00007778              Plaintiffs_00007779              U.S. Copyright Office public catalog registration information for SR0000642192
   7551       Plaintiffs_00007780              Plaintiffs_00007781              U.S. Copyright Office public catalog registration information for SR0000642488
   7552       Plaintiffs_00007782              Plaintiffs_00007783              U.S. Copyright Office public catalog registration information for SR0000642917
   7553       Plaintiffs_00007784              Plaintiffs_00007785              U.S. Copyright Office public catalog registration information for SR0000642919
   7554       Plaintiffs_00007786              Plaintiffs_00007787              U.S. Copyright Office public catalog registration information for SR0000643654
   7555       Plaintiffs_00007788              Plaintiffs_00007789              U.S. Copyright Office public catalog registration information for SR0000643694
   7556       Plaintiffs_00007790              Plaintiffs_00007791              U.S. Copyright Office public catalog registration information for SR0000643826
   7557       Plaintiffs_00007792              Plaintiffs_00007792              U.S. Copyright Office public catalog registration information for SR0000644417
   7558       Plaintiffs_00007794              Plaintiffs_00007795              U.S. Copyright Office public catalog registration information for SR0000644571
   7559       Plaintiffs_00007796              Plaintiffs_00007797              U.S. Copyright Office public catalog registration information for SR0000644873
   7560       Plaintiffs_00007798              Plaintiffs_00007798              U.S. Copyright Office public catalog registration information for SR0000645045
   7561       Plaintiffs_00007799              Plaintiffs_00007800              U.S. Copyright Office public catalog registration information for SR0000645586
   7562       Plaintiffs_00007801              Plaintiffs_00007801              U.S. Copyright Office public catalog registration information for SR0000647297
   7563       Plaintiffs_00007802              Plaintiffs_00007803              U.S. Copyright Office public catalog registration information for SR0000648878


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            203
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 206 of 268 PageID# 5908
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7564       Plaintiffs_00007804              Plaintiffs_00007804              U.S. Copyright Office public catalog registration information for SR0000649607
   7565       Plaintiffs_00007805              Plaintiffs_00007805              U.S. Copyright Office public catalog registration information for SR0000650569
   7566       Plaintiffs_00007806              Plaintiffs_00007807              U.S. Copyright Office public catalog registration information for SR0000651954
   7567       Plaintiffs_00007808              Plaintiffs_00007809              U.S. Copyright Office public catalog registration information for SR0000651990
   7568       Plaintiffs_00007810              Plaintiffs_00007811              U.S. Copyright Office public catalog registration information for SR0000652023
   7569       Plaintiffs_00007812              Plaintiffs_00007813              U.S. Copyright Office public catalog registration information for SR0000652025
   7570       Plaintiffs_00007814              Plaintiffs_00007814              U.S. Copyright Office public catalog registration information for SR0000652637
   7571       Plaintiffs_00007815              Plaintiffs_00007816              U.S. Copyright Office public catalog registration information for SR0000653353
   7572       Plaintiffs_00007817              Plaintiffs_00007817              U.S. Copyright Office public catalog registration information for SR0000653571
   7573       Plaintiffs_00007818              Plaintiffs_00007819              U.S. Copyright Office public catalog registration information for SR0000653572
   7574       Plaintiffs_00007820              Plaintiffs_00007821              U.S. Copyright Office public catalog registration information for SR0000653690
   7575       Plaintiffs_00007822              Plaintiffs_00007823              U.S. Copyright Office public catalog registration information for SR0000654748
   7576       Plaintiffs_00007824              Plaintiffs_00007824              U.S. Copyright Office public catalog registration information for SR0000654886
   7577       Plaintiffs_00007825              Plaintiffs_00007825              U.S. Copyright Office public catalog registration information for SR0000654928
   7578       Plaintiffs_00007826              Plaintiffs_00007827              U.S. Copyright Office public catalog registration information for SR0000655287
   7579       Plaintiffs_00007828              Plaintiffs_00007828              U.S. Copyright Office public catalog registration information for SR0000655573
   7580       Plaintiffs_00007829              Plaintiffs_00007830              U.S. Copyright Office public catalog registration information for SR0000656100
   7581       Plaintiffs_00007831              Plaintiffs_00007832              U.S. Copyright Office public catalog registration information for SR0000656701
   7582       Plaintiffs_00007835              Plaintiffs_00007836              U.S. Copyright Office public catalog registration information for SR0000656739
   7583       Plaintiffs_00007837              Plaintiffs_00007838              U.S. Copyright Office public catalog registration information for SR0000656810
   7584       Plaintiffs_00007839              Plaintiffs_00007840              U.S. Copyright Office public catalog registration information for SR0000656945
   7585       Plaintiffs_00007841              Plaintiffs_00007842              U.S. Copyright Office public catalog registration information for SR0000657108
   7586       Plaintiffs_00007843              Plaintiffs_00007844              U.S. Copyright Office public catalog registration information for SR0000657140
   7587       Plaintiffs_00007845              Plaintiffs_00007846              U.S. Copyright Office public catalog registration information for SR0000657157
   7588       Plaintiffs_00007847              Plaintiffs_00007848              U.S. Copyright Office public catalog registration information for SR0000657731
   7589       Plaintiffs_00007849              Plaintiffs_00007850              U.S. Copyright Office public catalog registration information for SR0000658178
   7590       Plaintiffs_00007851              Plaintiffs_00007851              U.S. Copyright Office public catalog registration information for SR0000658290
   7591       Plaintiffs_00007852              Plaintiffs_00007852              U.S. Copyright Office public catalog registration information for SR0000658307
   7592       Plaintiffs_00007853              Plaintiffs_00007854              U.S. Copyright Office public catalog registration information for SR0000659181
   7593       Plaintiffs_00007855              Plaintiffs_00007855              U.S. Copyright Office public catalog registration information for SR0000659650
   7594       Plaintiffs_00007856              Plaintiffs_00007857              U.S. Copyright Office public catalog registration information for SR0000659942
   7595       Plaintiffs_00007858              Plaintiffs_00007859              U.S. Copyright Office public catalog registration information for SR0000659947
   7596       Plaintiffs_00007860              Plaintiffs_00007861              U.S. Copyright Office public catalog registration information for SR0000661588
   7597       Plaintiffs_00007862              Plaintiffs_00007862              U.S. Copyright Office public catalog registration information for SR0000661978
   7598       Plaintiffs_00007863              Plaintiffs_00007864              U.S. Copyright Office public catalog registration information for SR0000662264
   7599       Plaintiffs_00007865              Plaintiffs_00007866              U.S. Copyright Office public catalog registration information for SR0000662268
   7600       Plaintiffs_00007867              Plaintiffs_00007868              U.S. Copyright Office public catalog registration information for SR0000662296
   7601       Plaintiffs_00007869              Plaintiffs_00007870              U.S. Copyright Office public catalog registration information for SR0000662586


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            204
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 207 of 268 PageID# 5909
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7602       Plaintiffs_00007871              Plaintiffs_00007872              U.S. Copyright Office public catalog registration information for SR0000663781
   7603       Plaintiffs_00007873              Plaintiffs_00007874              U.S. Copyright Office public catalog registration information for SR0000664148
   7604       Plaintiffs_00007875              Plaintiffs_00007876              U.S. Copyright Office public catalog registration information for SR0000664523
   7605       Plaintiffs_00007877              Plaintiffs_00007878              U.S. Copyright Office public catalog registration information for SR0000664529
   7606       Plaintiffs_00007879              Plaintiffs_00007880              U.S. Copyright Office public catalog registration information for SR0000664531
   7607       Plaintiffs_00007881              Plaintiffs_00007882              U.S. Copyright Office public catalog registration information for SR0000664533
   7608       Plaintiffs_00007883              Plaintiffs_00007884              U.S. Copyright Office public catalog registration information for SR0000664544
   7609       Plaintiffs_00007885              Plaintiffs_00007886              U.S. Copyright Office public catalog registration information for SR0000664551
   7610       Plaintiffs_00007887              Plaintiffs_00007888              U.S. Copyright Office public catalog registration information for SR0000664587
   7611       Plaintiffs_00007889              Plaintiffs_00007890              U.S. Copyright Office public catalog registration information for SR0000667365
   7612       Plaintiffs_00007891              Plaintiffs_00007892              U.S. Copyright Office public catalog registration information for SR0000667919
   7613       Plaintiffs_00007893              Plaintiffs_00007893              U.S. Copyright Office public catalog registration information for SR0000668082
   7614       Plaintiffs_00007894              Plaintiffs_00007895              U.S. Copyright Office public catalog registration information for SR0000668316
   7615       Plaintiffs_00007896              Plaintiffs_00007897              U.S. Copyright Office public catalog registration information for SR0000668677
   7616       Plaintiffs_00007898              Plaintiffs_00007898              U.S. Copyright Office public catalog registration information for SR0000669191
   7617       Plaintiffs_00007899              Plaintiffs_00007900              U.S. Copyright Office public catalog registration information for SR0000669281
   7618       Plaintiffs_00007901              Plaintiffs_00007902              U.S. Copyright Office public catalog registration information for SR0000669316
   7619       Plaintiffs_00007903              Plaintiffs_00007904              U.S. Copyright Office public catalog registration information for SR0000669319
   7620       Plaintiffs_00007905              Plaintiffs_00007906              U.S. Copyright Office public catalog registration information for SR0000669909
   7621       Plaintiffs_00007907              Plaintiffs_00007908              U.S. Copyright Office public catalog registration information for SR0000669922
   7622       Plaintiffs_00007909              Plaintiffs_00007910              U.S. Copyright Office public catalog registration information for SR0000670139
   7623       Plaintiffs_00007911              Plaintiffs_00007912              U.S. Copyright Office public catalog registration information for SR0000670148
   7624       Plaintiffs_00007913              Plaintiffs_00007914              U.S. Copyright Office public catalog registration information for SR0000670166
   7625       Plaintiffs_00007915              Plaintiffs_00007916              U.S. Copyright Office public catalog registration information for SR0000670254
   7626       Plaintiffs_00007917              Plaintiffs_00007918              U.S. Copyright Office public catalog registration information for SR0000670616
   7627       Plaintiffs_00007919              Plaintiffs_00007920              U.S. Copyright Office public catalog registration information for SR0000671062
   7628       Plaintiffs_00007921              Plaintiffs_00007922              U.S. Copyright Office public catalog registration information for SR0000671268
   7629       Plaintiffs_00007923              Plaintiffs_00007923              U.S. Copyright Office public catalog registration information for SR0000671337
   7630       Plaintiffs_00007924              Plaintiffs_00007925              U.S. Copyright Office public catalog registration information for SR0000671348
   7631       Plaintiffs_00007926              Plaintiffs_00007927              U.S. Copyright Office public catalog registration information for SR0000671697
   7632       Plaintiffs_00007928              Plaintiffs_00007929              U.S. Copyright Office public catalog registration information for SR0000671699
   7633       Plaintiffs_00007930              Plaintiffs_00007931              U.S. Copyright Office public catalog registration information for SR0000671825
   7634       Plaintiffs_00007932              Plaintiffs_00007933              U.S. Copyright Office public catalog registration information for SR0000671826
   7635       Plaintiffs_00007934              Plaintiffs_00007935              U.S. Copyright Office public catalog registration information for SR0000671827
   7636       Plaintiffs_00007936              Plaintiffs_00007937              U.S. Copyright Office public catalog registration information for SR0000671828
   7637       Plaintiffs_00007938              Plaintiffs_00007939              U.S. Copyright Office public catalog registration information for SR0000672173
   7638       Plaintiffs_00007940              Plaintiffs_00007941              U.S. Copyright Office public catalog registration information for SR0000672357
   7639       Plaintiffs_00007942              Plaintiffs_00007943              U.S. Copyright Office public catalog registration information for SR0000672870


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            205
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 208 of 268 PageID# 5910
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7640       Plaintiffs_00007944              Plaintiffs_00007944              U.S. Copyright Office public catalog registration information for SR0000673073
   7641       Plaintiffs_00007945              Plaintiffs_00007945              U.S. Copyright Office public catalog registration information for SR0000673074
   7642       Plaintiffs_00007946              Plaintiffs_00007947              U.S. Copyright Office public catalog registration information for SR0000673160
   7643       Plaintiffs_00007948              Plaintiffs_00007948              U.S. Copyright Office public catalog registration information for SR0000673339
   7644       Plaintiffs_00007949              Plaintiffs_00007950              U.S. Copyright Office public catalog registration information for SR0000673788
   7645       Plaintiffs_00007951              Plaintiffs_00007952              U.S. Copyright Office public catalog registration information for SR0000674174
   7646       Plaintiffs_00007953              Plaintiffs_00007953              U.S. Copyright Office public catalog registration information for SR0000674211
   7647       Plaintiffs_00007954              Plaintiffs_00007954              U.S. Copyright Office public catalog registration information for SR0000674220
   7648       Plaintiffs_00007955              Plaintiffs_00007956              U.S. Copyright Office public catalog registration information for SR0000674467
   7649       Plaintiffs_00007957              Plaintiffs_00007958              U.S. Copyright Office public catalog registration information for SR0000674469
   7650       Plaintiffs_00007959              Plaintiffs_00007960              U.S. Copyright Office public catalog registration information for SR0000674674
   7651       Plaintiffs_00007961              Plaintiffs_00007962              U.S. Copyright Office public catalog registration information for SR0000674861
   7652       Plaintiffs_00007963              Plaintiffs_00007964              U.S. Copyright Office public catalog registration information for SR0000676435
   7653       Plaintiffs_00007965              Plaintiffs_00007966              U.S. Copyright Office public catalog registration information for SR0000677261
   7654       Plaintiffs_00007967              Plaintiffs_00007967              U.S. Copyright Office public catalog registration information for SR0000677541
   7655       Plaintiffs_00007968              Plaintiffs_00007968              U.S. Copyright Office public catalog registration information for SR0000677734
   7656       Plaintiffs_00007969              Plaintiffs_00007970              U.S. Copyright Office public catalog registration information for SR0000677844
   7657       Plaintiffs_00007971              Plaintiffs_00007972              U.S. Copyright Office public catalog registration information for SR0000678406
   7658       Plaintiffs_00007973              Plaintiffs_00007974              U.S. Copyright Office public catalog registration information for SR0000678409
   7659       Plaintiffs_00007975              Plaintiffs_00007976              U.S. Copyright Office public catalog registration information for SR0000678414
   7660       Plaintiffs_00007977              Plaintiffs_00007978              U.S. Copyright Office public catalog registration information for SR0000678487
   7661       Plaintiffs_00007979              Plaintiffs_00007980              U.S. Copyright Office public catalog registration information for SR0000678630
   7662       Plaintiffs_00007981              Plaintiffs_00007982              U.S. Copyright Office public catalog registration information for SR0000678636
   7663       Plaintiffs_00007983              Plaintiffs_00007984              U.S. Copyright Office public catalog registration information for SR0000678637
   7664       Plaintiffs_00007985              Plaintiffs_00007986              U.S. Copyright Office public catalog registration information for SR0000678646
   7665       Plaintiffs_00007987              Plaintiffs_00007987              U.S. Copyright Office public catalog registration information for SR0000679267
   7666       Plaintiffs_00007988              Plaintiffs_00007988              U.S. Copyright Office public catalog registration information for SR0000679365
   7667       Plaintiffs_00007989              Plaintiffs_00007990              U.S. Copyright Office public catalog registration information for SR0000679366
   7668       Plaintiffs_00007991              Plaintiffs_00007992              U.S. Copyright Office public catalog registration information for SR0000680182
   7669       Plaintiffs_00007993              Plaintiffs_00007993              U.S. Copyright Office public catalog registration information for SR0000680360
   7670       Plaintiffs_00007994              Plaintiffs_00007994              U.S. Copyright Office public catalog registration information for SR0000680374
   7671       Plaintiffs_00007995              Plaintiffs_00007995              U.S. Copyright Office public catalog registration information for SR0000680448
   7672       Plaintiffs_00007996              Plaintiffs_00007997              U.S. Copyright Office public catalog registration information for SR0000680576
   7673       Plaintiffs_00007998              Plaintiffs_00007999              U.S. Copyright Office public catalog registration information for SR0000681139
   7674       Plaintiffs_00008000              Plaintiffs_00008001              U.S. Copyright Office public catalog registration information for SR0000681293
   7675       Plaintiffs_00008002              Plaintiffs_00008003              U.S. Copyright Office public catalog registration information for SR0000681564
   7676       Plaintiffs_00008004              Plaintiffs_00008005              U.S. Copyright Office public catalog registration information for SR0000681567
   7677       Plaintiffs_00008006              Plaintiffs_00008007              U.S. Copyright Office public catalog registration information for SR0000681904


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            206
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 209 of 268 PageID# 5911
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7678       Plaintiffs_00008008              Plaintiffs_00008009              U.S. Copyright Office public catalog registration information for SR0000683282
   7679       Plaintiffs_00008010              Plaintiffs_00008011              U.S. Copyright Office public catalog registration information for SR0000683430
   7680       Plaintiffs_00008012              Plaintiffs_00008013              U.S. Copyright Office public catalog registration information for SR0000683714
   7681       Plaintiffs_00008014              Plaintiffs_00008015              U.S. Copyright Office public catalog registration information for SR0000683948
   7682       Plaintiffs_00008016              Plaintiffs_00008017              U.S. Copyright Office public catalog registration information for SR0000684024
   7683       Plaintiffs_00008019              Plaintiffs_00008020              U.S. Copyright Office public catalog registration information for SR0000685175
   7684       Plaintiffs_00008021              Plaintiffs_00008022              U.S. Copyright Office public catalog registration information for SR0000685183
   7685       Plaintiffs_00008023              Plaintiffs_00008024              U.S. Copyright Office public catalog registration information for SR0000685229
   7686       Plaintiffs_00008025              Plaintiffs_00008026              U.S. Copyright Office public catalog registration information for SR0000685290
   7687       Plaintiffs_00008027              Plaintiffs_00008028              U.S. Copyright Office public catalog registration information for SR0000685875
   7688       Plaintiffs_00008029              Plaintiffs_00008029              U.S. Copyright Office public catalog registration information for SR0000686144
   7689       Plaintiffs_00008030              Plaintiffs_00008030              U.S. Copyright Office public catalog registration information for SR0000686145
   7690       Plaintiffs_00008031              Plaintiffs_00008032              U.S. Copyright Office public catalog registration information for SR0000686148
   7691       Plaintiffs_00008033              Plaintiffs_00008034              U.S. Copyright Office public catalog registration information for SR0000686779
   7692       Plaintiffs_00008035              Plaintiffs_00008036              U.S. Copyright Office public catalog registration information for SR0000687038
   7693       Plaintiffs_00008037              Plaintiffs_00008038              U.S. Copyright Office public catalog registration information for SR0000689369
   7694       Plaintiffs_00008039              Plaintiffs_00008040              U.S. Copyright Office public catalog registration information for SR0000689415
   7695       Plaintiffs_00008041              Plaintiffs_00008042              U.S. Copyright Office public catalog registration information for SR0000689431
   7696       Plaintiffs_00008043              Plaintiffs_00008044              U.S. Copyright Office public catalog registration information for SR0000689433
   7697       Plaintiffs_00008045              Plaintiffs_00008046              U.S. Copyright Office public catalog registration information for SR0000689549
   7698       Plaintiffs_00008047              Plaintiffs_00008048              U.S. Copyright Office public catalog registration information for SR0000692982
   7699       Plaintiffs_00008050              Plaintiffs_00008051              U.S. Copyright Office public catalog registration information for SR0000693085
   7700       Plaintiffs_00008054              Plaintiffs_00008055              U.S. Copyright Office public catalog registration information for SR0000694984
   7701       Plaintiffs_00008056              Plaintiffs_00008057              U.S. Copyright Office public catalog registration information for SR0000695196
   7702       Plaintiffs_00008060              Plaintiffs_00008061              U.S. Copyright Office public catalog registration information for SR0000695381
   7703       Plaintiffs_00008062              Plaintiffs_00008063              U.S. Copyright Office public catalog registration information for SR0000695549
   7704       Plaintiffs_00008064              Plaintiffs_00008065              U.S. Copyright Office public catalog registration information for SR0000695553
   7705       Plaintiffs_00008066              Plaintiffs_00008066              U.S. Copyright Office public catalog registration information for SR0000695742
   7706       Plaintiffs_00008067              Plaintiffs_00008068              U.S. Copyright Office public catalog registration information for SR0000695755
   7707       Plaintiffs_00008069              Plaintiffs_00008070              U.S. Copyright Office public catalog registration information for SR0000695775
   7708       Plaintiffs_00008071              Plaintiffs_00008072              U.S. Copyright Office public catalog registration information for SR0000696989
   7709       Plaintiffs_00008073              Plaintiffs_00008074              U.S. Copyright Office public catalog registration information for SR0000697018
   7710       Plaintiffs_00008075              Plaintiffs_00008076              U.S. Copyright Office public catalog registration information for SR0000697040
   7711       Plaintiffs_00008077              Plaintiffs_00008077              U.S. Copyright Office public catalog registration information for SR0000697112
   7712       Plaintiffs_00008078              Plaintiffs_00008078              U.S. Copyright Office public catalog registration information for SR0000697321
   7713       Plaintiffs_00008079              Plaintiffs_00008079              U.S. Copyright Office public catalog registration information for SR0000697485
   7714       Plaintiffs_00008080              Plaintiffs_00008080              U.S. Copyright Office public catalog registration information for SR0000697851
   7715       Plaintiffs_00008081              Plaintiffs_00008082              U.S. Copyright Office public catalog registration information for SR0000697856


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            207
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 210 of 268 PageID# 5912
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7716       Plaintiffs_00008083              Plaintiffs_00008083              U.S. Copyright Office public catalog registration information for SR0000697940
   7717       Plaintiffs_00008084              Plaintiffs_00008085              U.S. Copyright Office public catalog registration information for SR0000697986
   7718       Plaintiffs_00008086              Plaintiffs_00008086              U.S. Copyright Office public catalog registration information for SR0000698452
   7719       Plaintiffs_00008087              Plaintiffs_00008088              U.S. Copyright Office public catalog registration information for SR0000698465
   7720       Plaintiffs_00008089              Plaintiffs_00008090              U.S. Copyright Office public catalog registration information for SR0000698589
   7721       Plaintiffs_00008091              Plaintiffs_00008092              U.S. Copyright Office public catalog registration information for SR0000699030
   7722       Plaintiffs_00008093              Plaintiffs_00008094              U.S. Copyright Office public catalog registration information for SR0000699383
   7723       Plaintiffs_00008095              Plaintiffs_00008096              U.S. Copyright Office public catalog registration information for SR0000699415
   7724       Plaintiffs_00008097              Plaintiffs_00008098              U.S. Copyright Office public catalog registration information for SR0000699451
   7725       Plaintiffs_00008099              Plaintiffs_00008100              U.S. Copyright Office public catalog registration information for SR0000699626
   7726       Plaintiffs_00008101              Plaintiffs_00008102              U.S. Copyright Office public catalog registration information for SR0000700060
   7727       Plaintiffs_00008103              Plaintiffs_00008104              U.S. Copyright Office public catalog registration information for SR0000700152
   7728       Plaintiffs_00008105              Plaintiffs_00008106              U.S. Copyright Office public catalog registration information for SR0000700157
   7729       Plaintiffs_00008107              Plaintiffs_00008108              U.S. Copyright Office public catalog registration information for SR0000700527
   7730       Plaintiffs_00008109              Plaintiffs_00008110              U.S. Copyright Office public catalog registration information for SR0000700530
   7731       Plaintiffs_00008111              Plaintiffs_00008112              U.S. Copyright Office public catalog registration information for SR0000700777
   7732       Plaintiffs_00008113              Plaintiffs_00008114              U.S. Copyright Office public catalog registration information for SR0000700831
   7733       Plaintiffs_00008115              Plaintiffs_00008115              U.S. Copyright Office public catalog registration information for SR0000701447
   7734       Plaintiffs_00008116              Plaintiffs_00008116              U.S. Copyright Office public catalog registration information for SR0000701457
   7735       Plaintiffs_00008117              Plaintiffs_00008118              U.S. Copyright Office public catalog registration information for SR0000702833
   7736       Plaintiffs_00008119              Plaintiffs_00008120              U.S. Copyright Office public catalog registration information for SR0000702917
   7737       Plaintiffs_00008121              Plaintiffs_00008122              U.S. Copyright Office public catalog registration information for SR0000703645
   7738       Plaintiffs_00008123              Plaintiffs_00008124              U.S. Copyright Office public catalog registration information for SR0000703665
   7739       Plaintiffs_00008125              Plaintiffs_00008126              U.S. Copyright Office public catalog registration information for SR0000703747
   7740       Plaintiffs_00008127              Plaintiffs_00008128              U.S. Copyright Office public catalog registration information for SR0000703870
   7741       Plaintiffs_00008129              Plaintiffs_00008130              U.S. Copyright Office public catalog registration information for SR0000704012
   7742       Plaintiffs_00008131              Plaintiffs_00008132              U.S. Copyright Office public catalog registration information for SR0000704034
   7743       Plaintiffs_00008133              Plaintiffs_00008134              U.S. Copyright Office public catalog registration information for SR0000704080
   7744       Plaintiffs_00008135              Plaintiffs_00008136              U.S. Copyright Office public catalog registration information for SR0000704081
   7745       Plaintiffs_00008137              Plaintiffs_00008138              U.S. Copyright Office public catalog registration information for SR0000704230
   7746       Plaintiffs_00008139              Plaintiffs_00008140              U.S. Copyright Office public catalog registration information for SR0000704463
   7747       Plaintiffs_00008141              Plaintiffs_00008142              U.S. Copyright Office public catalog registration information for SR0000704469
   7748       Plaintiffs_00008143              Plaintiffs_00008144              U.S. Copyright Office public catalog registration information for SR0000704620
   7749       Plaintiffs_00008145              Plaintiffs_00008146              U.S. Copyright Office public catalog registration information for SR0000704701
   7750       Plaintiffs_00008147              Plaintiffs_00008147              U.S. Copyright Office public catalog registration information for SR0000704831
   7751       Plaintiffs_00008148              Plaintiffs_00008149              U.S. Copyright Office public catalog registration information for SR0000704928
   7752       Plaintiffs_00008150              Plaintiffs_00008151              U.S. Copyright Office public catalog registration information for SR0000704930
   7753       Plaintiffs_00008152              Plaintiffs_00008153              U.S. Copyright Office public catalog registration information for SR0000705073


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            208
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 211 of 268 PageID# 5913
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7754       Plaintiffs_00008154              Plaintiffs_00008155              U.S. Copyright Office public catalog registration information for SR0000705165
   7755       Plaintiffs_00008156              Plaintiffs_00008157              U.S. Copyright Office public catalog registration information for SR0000705167
   7756       Plaintiffs_00008158              Plaintiffs_00008159              U.S. Copyright Office public catalog registration information for SR0000705168
   7757       Plaintiffs_00008160              Plaintiffs_00008160              U.S. Copyright Office public catalog registration information for SR0000705170
   7758       Plaintiffs_00008161              Plaintiffs_00008162              U.S. Copyright Office public catalog registration information for SR0000705192
   7759       Plaintiffs_00008163              Plaintiffs_00008164              U.S. Copyright Office public catalog registration information for SR0000705202
   7760       Plaintiffs_00008165              Plaintiffs_00008166              U.S. Copyright Office public catalog registration information for SR0000706137
   7761       Plaintiffs_00008167              Plaintiffs_00008167              U.S. Copyright Office public catalog registration information for SR0000706395
   7762       Plaintiffs_00008168              Plaintiffs_00008169              U.S. Copyright Office public catalog registration information for SR0000706411
   7763       Plaintiffs_00008170              Plaintiffs_00008171              U.S. Copyright Office public catalog registration information for SR0000706415
   7764       Plaintiffs_00008172              Plaintiffs_00008173              U.S. Copyright Office public catalog registration information for SR0000706644
   7765       Plaintiffs_00008174              Plaintiffs_00008175              U.S. Copyright Office public catalog registration information for SR0000706680
   7766       Plaintiffs_00008176              Plaintiffs_00008177              U.S. Copyright Office public catalog registration information for SR0000707482
   7767       Plaintiffs_00008178              Plaintiffs_00008179              U.S. Copyright Office public catalog registration information for SR0000707544
   7768       Plaintiffs_00008180              Plaintiffs_00008181              U.S. Copyright Office public catalog registration information for SR0000707748
   7769       Plaintiffs_00008182              Plaintiffs_00008182              U.S. Copyright Office public catalog registration information for SR0000708122
   7770       Plaintiffs_00008183              Plaintiffs_00008184              U.S. Copyright Office public catalog registration information for SR0000708311
   7771       Plaintiffs_00008185              Plaintiffs_00008185              U.S. Copyright Office public catalog registration information for SR0000708747
   7772       Plaintiffs_00008186              Plaintiffs_00008186              U.S. Copyright Office public catalog registration information for SR0000709014
   7773       Plaintiffs_00008187              Plaintiffs_00008188              U.S. Copyright Office public catalog registration information for SR0000709056
   7774       Plaintiffs_00008189              Plaintiffs_00008190              U.S. Copyright Office public catalog registration information for SR0000709118
   7775       Plaintiffs_00008191              Plaintiffs_00008192              U.S. Copyright Office public catalog registration information for SR0000709268
   7776       Plaintiffs_00008193              Plaintiffs_00008194              U.S. Copyright Office public catalog registration information for SR0000709272
   7777       Plaintiffs_00008195              Plaintiffs_00008196              U.S. Copyright Office public catalog registration information for SR0000709377
   7778       Plaintiffs_00008197              Plaintiffs_00008198              U.S. Copyright Office public catalog registration information for SR0000709678
   7779       Plaintiffs_00008199              Plaintiffs_00008200              U.S. Copyright Office public catalog registration information for SR0000709927
   7780       Plaintiffs_00008201              Plaintiffs_00008202              U.S. Copyright Office public catalog registration information for SR0000709960
   7781       Plaintiffs_00008203              Plaintiffs_00008204              U.S. Copyright Office public catalog registration information for SR0000709961
   7782       Plaintiffs_00008205              Plaintiffs_00008206              U.S. Copyright Office public catalog registration information for SR0000709972
   7783       Plaintiffs_00008207              Plaintiffs_00008208              U.S. Copyright Office public catalog registration information for SR0000709974
   7784       Plaintiffs_00008209              Plaintiffs_00008210              U.S. Copyright Office public catalog registration information for SR0000710074
   7785       Plaintiffs_00008211              Plaintiffs_00008212              U.S. Copyright Office public catalog registration information for SR0000710136
   7786       Plaintiffs_00008213              Plaintiffs_00008214              U.S. Copyright Office public catalog registration information for SR0000710243
   7787       Plaintiffs_00008215              Plaintiffs_00008216              U.S. Copyright Office public catalog registration information for SR0000710756
   7788       Plaintiffs_00008217              Plaintiffs_00008218              U.S. Copyright Office public catalog registration information for SR0000711038
   7789       Plaintiffs_00008219              Plaintiffs_00008220              U.S. Copyright Office public catalog registration information for SR0000711081
   7790       Plaintiffs_00008221              Plaintiffs_00008222              U.S. Copyright Office public catalog registration information for SR0000711457
   7791       Plaintiffs_00008223              Plaintiffs_00008224              U.S. Copyright Office public catalog registration information for SR0000711816


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            209
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 212 of 268 PageID# 5914
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7792       Plaintiffs_00008226              Plaintiffs_00008227              U.S. Copyright Office public catalog registration information for SR0000712017
   7793       Plaintiffs_00008228              Plaintiffs_00008229              U.S. Copyright Office public catalog registration information for SR0000712025
   7794       Plaintiffs_00008232              Plaintiffs_00008233              U.S. Copyright Office public catalog registration information for SR0000712405
   7795       Plaintiffs_00008234              Plaintiffs_00008235              U.S. Copyright Office public catalog registration information for SR0000712841
   7796       Plaintiffs_00008236              Plaintiffs_00008236              U.S. Copyright Office public catalog registration information for SR0000712859
   7797       Plaintiffs_00008237              Plaintiffs_00008237              U.S. Copyright Office public catalog registration information for SR0000713523
   7798       Plaintiffs_00008238              Plaintiffs_00008239              U.S. Copyright Office public catalog registration information for SR0000714020
   7799       Plaintiffs_00008240              Plaintiffs_00008241              U.S. Copyright Office public catalog registration information for SR0000714643
   7800       Plaintiffs_00008242              Plaintiffs_00008243              U.S. Copyright Office public catalog registration information for SR0000714736
   7801       Plaintiffs_00008244              Plaintiffs_00008244              U.S. Copyright Office public catalog registration information for SR0000714740
   7802       Plaintiffs_00008245              Plaintiffs_00008246              U.S. Copyright Office public catalog registration information for SR0000714855
   7803       Plaintiffs_00008247              Plaintiffs_00008247              U.S. Copyright Office public catalog registration information for SR0000714896
   7804       Plaintiffs_00008248              Plaintiffs_00008248              U.S. Copyright Office public catalog registration information for SR0000715070
   7805       Plaintiffs_00008249              Plaintiffs_00008249              U.S. Copyright Office public catalog registration information for SR0000715080
   7806       Plaintiffs_00008250              Plaintiffs_00008250              U.S. Copyright Office public catalog registration information for SR0000715680
   7807       Plaintiffs_00008251              Plaintiffs_00008252              U.S. Copyright Office public catalog registration information for SR0000715738
   7808       Plaintiffs_00008253              Plaintiffs_00008254              U.S. Copyright Office public catalog registration information for SR0000715841
   7809       Plaintiffs_00008255              Plaintiffs_00008256              U.S. Copyright Office public catalog registration information for SR0000715951
   7810       Plaintiffs_00008257              Plaintiffs_00008257              U.S. Copyright Office public catalog registration information for SR0000717244
   7811       Plaintiffs_00008260              Plaintiffs_00008261              U.S. Copyright Office public catalog registration information for SR0000717770
   7812       Plaintiffs_00008262              Plaintiffs_00008263              U.S. Copyright Office public catalog registration information for SR0000717800
   7813       Plaintiffs_00008264              Plaintiffs_00008265              U.S. Copyright Office public catalog registration information for SR0000718581
   7814       Plaintiffs_00008266              Plaintiffs_00008266              U.S. Copyright Office public catalog registration information for SR0000718926
   7815       Plaintiffs_00008267              Plaintiffs_00008267              U.S. Copyright Office public catalog registration information for SR0000718994
   7816       Plaintiffs_00008268              Plaintiffs_00008268              U.S. Copyright Office public catalog registration information for SR0000718995
   7817       Plaintiffs_00008269              Plaintiffs_00008269              U.S. Copyright Office public catalog registration information for SR0000719115
   7818       Plaintiffs_00008270              Plaintiffs_00008270              U.S. Copyright Office public catalog registration information for SR0000719121
   7819       Plaintiffs_00008271              Plaintiffs_00008271              U.S. Copyright Office public catalog registration information for SR0000719130
   7820       Plaintiffs_00008272              Plaintiffs_00008272              U.S. Copyright Office public catalog registration information for SR0000719163
   7821       Plaintiffs_00008273              Plaintiffs_00008273              U.S. Copyright Office public catalog registration information for SR0000719410
   7822       Plaintiffs_00008274              Plaintiffs_00008275              U.S. Copyright Office public catalog registration information for SR0000719411
   7823       Plaintiffs_00008276              Plaintiffs_00008276              U.S. Copyright Office public catalog registration information for SR0000719468
   7824       Plaintiffs_00008277              Plaintiffs_00008278              U.S. Copyright Office public catalog registration information for SR0000719493
   7825       Plaintiffs_00008279              Plaintiffs_00008279              U.S. Copyright Office public catalog registration information for SR0000719608
   7826       Plaintiffs_00008280              Plaintiffs_00008281              U.S. Copyright Office public catalog registration information for SR0000719621
   7827       Plaintiffs_00008282              Plaintiffs_00008283              U.S. Copyright Office public catalog registration information for SR0000719833
   7828       Plaintiffs_00008284              Plaintiffs_00008285              U.S. Copyright Office public catalog registration information for SR0000719963
   7829       Plaintiffs_00008286              Plaintiffs_00008287              U.S. Copyright Office public catalog registration information for SR0000719998


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            210
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 213 of 268 PageID# 5915
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7830       Plaintiffs_00008288              Plaintiffs_00008289              U.S. Copyright Office public catalog registration information for SR0000720423
   7831       Plaintiffs_00008290              Plaintiffs_00008291              U.S. Copyright Office public catalog registration information for SR0000721082
   7832       Plaintiffs_00008292              Plaintiffs_00008292              U.S. Copyright Office public catalog registration information for SR0000721174
   7833       Plaintiffs_00008293              Plaintiffs_00008294              U.S. Copyright Office public catalog registration information for SR0000721187
   7834       Plaintiffs_00008295              Plaintiffs_00008296              U.S. Copyright Office public catalog registration information for SR0000721189
   7835       Plaintiffs_00008297              Plaintiffs_00008298              U.S. Copyright Office public catalog registration information for SR0000721190
   7836       Plaintiffs_00008299              Plaintiffs_00008300              U.S. Copyright Office public catalog registration information for SR0000721192
   7837       Plaintiffs_00008301              Plaintiffs_00008301              U.S. Copyright Office public catalog registration information for SR0000722027
   7838       Plaintiffs_00008302              Plaintiffs_00008303              U.S. Copyright Office public catalog registration information for SR0000722427
   7839       Plaintiffs_00008304              Plaintiffs_00008305              U.S. Copyright Office public catalog registration information for SR0000722762
   7840       Plaintiffs_00008306              Plaintiffs_00008307              U.S. Copyright Office public catalog registration information for SR0000722875
   7841       Plaintiffs_00008308              Plaintiffs_00008309              U.S. Copyright Office public catalog registration information for SR0000722878
   7842       Plaintiffs_00008310              Plaintiffs_00008311              U.S. Copyright Office public catalog registration information for SR0000723112
   7843       Plaintiffs_00008312              Plaintiffs_00008313              U.S. Copyright Office public catalog registration information for SR0000723113
   7844       Plaintiffs_00008314              Plaintiffs_00008314              U.S. Copyright Office public catalog registration information for SR0000723763
   7845       Plaintiffs_00008315              Plaintiffs_00008315              U.S. Copyright Office public catalog registration information for SR0000723765
   7846       Plaintiffs_00008316              Plaintiffs_00008317              U.S. Copyright Office public catalog registration information for SR0000723786
   7847       Plaintiffs_00008318              Plaintiffs_00008319              U.S. Copyright Office public catalog registration information for SR0000724178
   7848       Plaintiffs_00008320              Plaintiffs_00008321              U.S. Copyright Office public catalog registration information for SR0000724303
   7849       Plaintiffs_00008322              Plaintiffs_00008323              U.S. Copyright Office public catalog registration information for SR0000724396
   7850       Plaintiffs_00008324              Plaintiffs_00008325              U.S. Copyright Office public catalog registration information for SR0000724441
   7851       Plaintiffs_00008326              Plaintiffs_00008326              U.S. Copyright Office public catalog registration information for SR0000724442
   7852       Plaintiffs_00008327              Plaintiffs_00008328              U.S. Copyright Office public catalog registration information for SR0000724529
   7853       Plaintiffs_00008329              Plaintiffs_00008330              U.S. Copyright Office public catalog registration information for SR0000724534
   7854       Plaintiffs_00008331              Plaintiffs_00008332              U.S. Copyright Office public catalog registration information for SR0000724645
   7855       Plaintiffs_00008333              Plaintiffs_00008334              U.S. Copyright Office public catalog registration information for SR0000724693
   7856       Plaintiffs_00008335              Plaintiffs_00008336              U.S. Copyright Office public catalog registration information for SR0000724696
   7857       Plaintiffs_00008337              Plaintiffs_00008338              U.S. Copyright Office public catalog registration information for SR0000724733
   7858       Plaintiffs_00008339              Plaintiffs_00008340              U.S. Copyright Office public catalog registration information for SR0000725325
   7859       Plaintiffs_00008341              Plaintiffs_00008341              U.S. Copyright Office public catalog registration information for SR0000726473
   7860       Plaintiffs_00008342              Plaintiffs_00008342              U.S. Copyright Office public catalog registration information for SR0000726503
   7861       Plaintiffs_00008343              Plaintiffs_00008344              U.S. Copyright Office public catalog registration information for SR0000726685
   7862       Plaintiffs_00008345              Plaintiffs_00008346              U.S. Copyright Office public catalog registration information for SR0000726755
   7863       Plaintiffs_00008347              Plaintiffs_00008347              U.S. Copyright Office public catalog registration information for SR0000726878
   7864       Plaintiffs_00008348              Plaintiffs_00008348              U.S. Copyright Office public catalog registration information for SR0000726910
   7865       Plaintiffs_00008349              Plaintiffs_00008349              U.S. Copyright Office public catalog registration information for SR0000726953
   7866       Plaintiffs_00008350              Plaintiffs_00008351              U.S. Copyright Office public catalog registration information for SR0000726964
   7867       Plaintiffs_00008352              Plaintiffs_00008353              U.S. Copyright Office public catalog registration information for SR0000726972


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            211
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 214 of 268 PageID# 5916
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7868       Plaintiffs_00008354              Plaintiffs_00008355              U.S. Copyright Office public catalog registration information for SR0000726974
   7869       Plaintiffs_00008356              Plaintiffs_00008357              U.S. Copyright Office public catalog registration information for SR0000726978
   7870       Plaintiffs_00008358              Plaintiffs_00008359              U.S. Copyright Office public catalog registration information for SR0000726979
   7871       Plaintiffs_00008360              Plaintiffs_00008360              U.S. Copyright Office public catalog registration information for SR0000727192
   7872       Plaintiffs_00008361              Plaintiffs_00008361              U.S. Copyright Office public catalog registration information for SR0000727193
   7873       Plaintiffs_00008362              Plaintiffs_00008363              U.S. Copyright Office public catalog registration information for SR0000727195
   7874       Plaintiffs_00008364              Plaintiffs_00008365              U.S. Copyright Office public catalog registration information for SR0000727214
   7875       Plaintiffs_00008366              Plaintiffs_00008367              U.S. Copyright Office public catalog registration information for SR0000728185
   7876       Plaintiffs_00008368              Plaintiffs_00008369              U.S. Copyright Office public catalog registration information for SR0000728445
   7877       Plaintiffs_00008370              Plaintiffs_00008371              U.S. Copyright Office public catalog registration information for SR0000728982
   7878       Plaintiffs_00008372              Plaintiffs_00008372              U.S. Copyright Office public catalog registration information for SR0000729105
   7879       Plaintiffs_00008373              Plaintiffs_00008373              U.S. Copyright Office public catalog registration information for SR0000729124
   7880       Plaintiffs_00008374              Plaintiffs_00008374              U.S. Copyright Office public catalog registration information for SR0000729158
   7881       Plaintiffs_00008375              Plaintiffs_00008376              U.S. Copyright Office public catalog registration information for SR0000729225
   7882       Plaintiffs_00008377              Plaintiffs_00008378              U.S. Copyright Office public catalog registration information for SR0000729667
   7883       Plaintiffs_00008379              Plaintiffs_00008380              U.S. Copyright Office public catalog registration information for SR0000729822
   7884       Plaintiffs_00008381              Plaintiffs_00008382              U.S. Copyright Office public catalog registration information for SR0000729848
   7885       Plaintiffs_00008383              Plaintiffs_00008384              U.S. Copyright Office public catalog registration information for SR0000730319
   7886       Plaintiffs_00008385              Plaintiffs_00008386              U.S. Copyright Office public catalog registration information for SR0000730540
   7887       Plaintiffs_00008387              Plaintiffs_00008388              U.S. Copyright Office public catalog registration information for SR0000730543
   7888       Plaintiffs_00008389              Plaintiffs_00008389              U.S. Copyright Office public catalog registration information for SR0000730824
   7889       Plaintiffs_00008390              Plaintiffs_00008391              U.S. Copyright Office public catalog registration information for SR0000731104
   7890       Plaintiffs_00008392              Plaintiffs_00008393              U.S. Copyright Office public catalog registration information for SR0000731314
   7891       Plaintiffs_00008394              Plaintiffs_00008395              U.S. Copyright Office public catalog registration information for SR0000732352
   7892       Plaintiffs_00008396              Plaintiffs_00008397              U.S. Copyright Office public catalog registration information for SR0000732354
   7893       Plaintiffs_00008398              Plaintiffs_00008399              U.S. Copyright Office public catalog registration information for SR0000732356
   7894       Plaintiffs_00008400              Plaintiffs_00008401              U.S. Copyright Office public catalog registration information for SR0000732357
   7895       Plaintiffs_00008402              Plaintiffs_00008403              U.S. Copyright Office public catalog registration information for SR0000732358
   7896       Plaintiffs_00008404              Plaintiffs_00008405              U.S. Copyright Office public catalog registration information for SR0000732619
   7897       Plaintiffs_00008406              Plaintiffs_00008407              U.S. Copyright Office public catalog registration information for SR0000732681
   7898       Plaintiffs_00008408              Plaintiffs_00008409              U.S. Copyright Office public catalog registration information for SR0000733267
   7899       Plaintiffs_00008410              Plaintiffs_00008411              U.S. Copyright Office public catalog registration information for SR0000733375
   7900       Plaintiffs_00008412              Plaintiffs_00008413              U.S. Copyright Office public catalog registration information for SR0000733738
   7901       Plaintiffs_00008414              Plaintiffs_00008415              U.S. Copyright Office public catalog registration information for SR0000734288
   7902       Plaintiffs_00008416              Plaintiffs_00008416              U.S. Copyright Office public catalog registration information for SR0000734383
   7903       Plaintiffs_00008417              Plaintiffs_00008417              U.S. Copyright Office public catalog registration information for SR0000734389
   7904       Plaintiffs_00008418              Plaintiffs_00008418              U.S. Copyright Office public catalog registration information for SR0000734391
   7905       Plaintiffs_00008419              Plaintiffs_00008420              U.S. Copyright Office public catalog registration information for SR0000734929


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            212
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 215 of 268 PageID# 5917
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7906       Plaintiffs_00008421              Plaintiffs_00008422              U.S. Copyright Office public catalog registration information for SR0000735228
   7907       Plaintiffs_00008423              Plaintiffs_00008424              U.S. Copyright Office public catalog registration information for SR0000735242
   7908       Plaintiffs_00008425              Plaintiffs_00008426              U.S. Copyright Office public catalog registration information for SR0000735449
   7909       Plaintiffs_00008429              Plaintiffs_00008429              U.S. Copyright Office public catalog registration information for SR0000736121
   7910       Plaintiffs_00008430              Plaintiffs_00008431              U.S. Copyright Office public catalog registration information for SR0000736147
   7911       Plaintiffs_00008432              Plaintiffs_00008433              U.S. Copyright Office public catalog registration information for SR0000736307
   7912       Plaintiffs_00008434              Plaintiffs_00008435              U.S. Copyright Office public catalog registration information for SR0000736308
   7913       Plaintiffs_00008436              Plaintiffs_00008437              U.S. Copyright Office public catalog registration information for SR0000736309
   7914       Plaintiffs_00008438              Plaintiffs_00008439              U.S. Copyright Office public catalog registration information for SR0000736687
   7915       Plaintiffs_00008440              Plaintiffs_00008440              U.S. Copyright Office public catalog registration information for SR0000737314
   7916       Plaintiffs_00008441              Plaintiffs_00008442              U.S. Copyright Office public catalog registration information for SR0000737322
   7917       Plaintiffs_00008443              Plaintiffs_00008444              U.S. Copyright Office public catalog registration information for SR0000737377
   7918       Plaintiffs_00008445              Plaintiffs_00008446              U.S. Copyright Office public catalog registration information for SR0000737557
   7919       Plaintiffs_00008447              Plaintiffs_00008448              U.S. Copyright Office public catalog registration information for SR0000737848
   7920       Plaintiffs_00008449              Plaintiffs_00008449              U.S. Copyright Office public catalog registration information for SR0000737850
   7921       Plaintiffs_00008450              Plaintiffs_00008450              U.S. Copyright Office public catalog registration information for SR0000738038
   7922       Plaintiffs_00008451              Plaintiffs_00008452              U.S. Copyright Office public catalog registration information for SR0000738040
   7923       Plaintiffs_00008453              Plaintiffs_00008453              U.S. Copyright Office public catalog registration information for SR0000738148
   7924       Plaintiffs_00008454              Plaintiffs_00008455              U.S. Copyright Office public catalog registration information for SR0000738473
   7925       Plaintiffs_00008456              Plaintiffs_00008456              U.S. Copyright Office public catalog registration information for SR0000739772
   7926       Plaintiffs_00008457              Plaintiffs_00008458              U.S. Copyright Office public catalog registration information for SR0000740363
   7927       Plaintiffs_00008459              Plaintiffs_00008459              U.S. Copyright Office public catalog registration information for SR0000740364
   7928       Plaintiffs_00008461              Plaintiffs_00008462              U.S. Copyright Office public catalog registration information for SR0000741485
   7929       Plaintiffs_00008463              Plaintiffs_00008464              U.S. Copyright Office public catalog registration information for SR0000741953
   7930       Plaintiffs_00008465              Plaintiffs_00008466              U.S. Copyright Office public catalog registration information for SR0000742060
   7931       Plaintiffs_00008467              Plaintiffs_00008467              U.S. Copyright Office public catalog registration information for SR0000742199
   7932       Plaintiffs_00008468              Plaintiffs_00008468              U.S. Copyright Office public catalog registration information for SR0000742202
   7933       Plaintiffs_00008469              Plaintiffs_00008469              U.S. Copyright Office public catalog registration information for SR0000742203
   7934       Plaintiffs_00008470              Plaintiffs_00008470              U.S. Copyright Office public catalog registration information for SR0000742208
   7935       Plaintiffs_00008472              Plaintiffs_00008472              U.S. Copyright Office public catalog registration information for SR0000742546
   7936       Plaintiffs_00008473              Plaintiffs_00008473              U.S. Copyright Office public catalog registration information for SR0000742547
   7937       Plaintiffs_00008474              Plaintiffs_00008475              U.S. Copyright Office public catalog registration information for SR0000742549
   7938       Plaintiffs_00008476              Plaintiffs_00008476              U.S. Copyright Office public catalog registration information for SR0000742550
   7939       Plaintiffs_00008477              Plaintiffs_00008477              U.S. Copyright Office public catalog registration information for SR0000742552
   7940       Plaintiffs_00008478              Plaintiffs_00008478              U.S. Copyright Office public catalog registration information for SR0000742553
   7941       Plaintiffs_00008479              Plaintiffs_00008480              U.S. Copyright Office public catalog registration information for SR0000742556
   7942       Plaintiffs_00008481              Plaintiffs_00008482              U.S. Copyright Office public catalog registration information for SR0000743306
   7943       Plaintiffs_00008483              Plaintiffs_00008484              U.S. Copyright Office public catalog registration information for SR0000743696


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            213
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 216 of 268 PageID# 5918
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7944       Plaintiffs_00008485              Plaintiffs_00008485              U.S. Copyright Office public catalog registration information for SR0000743698
   7945       Plaintiffs_00008486              Plaintiffs_00008487              U.S. Copyright Office public catalog registration information for SR0000744174
   7946       Plaintiffs_00008488              Plaintiffs_00008488              U.S. Copyright Office public catalog registration information for SR0000744302
   7947       Plaintiffs_00008489              Plaintiffs_00008490              U.S. Copyright Office public catalog registration information for SR0000745799
   7948       Plaintiffs_00008491              Plaintiffs_00008492              U.S. Copyright Office public catalog registration information for SR0000745858
   7949       Plaintiffs_00008493              Plaintiffs_00008494              U.S. Copyright Office public catalog registration information for SR0000746139
   7950       Plaintiffs_00008495              Plaintiffs_00008496              U.S. Copyright Office public catalog registration information for SR0000746292
   7951       Plaintiffs_00008497              Plaintiffs_00008497              U.S. Copyright Office public catalog registration information for SR0000746293
   7952       Plaintiffs_00008498              Plaintiffs_00008498              U.S. Copyright Office public catalog registration information for SR0000746295
   7953       Plaintiffs_00008499              Plaintiffs_00008499              U.S. Copyright Office public catalog registration information for SR0000746675
   7954       Plaintiffs_00008500              Plaintiffs_00008501              U.S. Copyright Office public catalog registration information for SR0000747284
   7955       Plaintiffs_00008502              Plaintiffs_00008503              U.S. Copyright Office public catalog registration information for SR0000747286
   7956       Plaintiffs_00008504              Plaintiffs_00008505              U.S. Copyright Office public catalog registration information for SR0000747291
   7957       Plaintiffs_00008506              Plaintiffs_00008507              U.S. Copyright Office public catalog registration information for SR0000747300
   7958       Plaintiffs_00008508              Plaintiffs_00008508              U.S. Copyright Office public catalog registration information for SR0000747302
   7959       Plaintiffs_00008509              Plaintiffs_00008510              U.S. Copyright Office public catalog registration information for SR0000748652
   7960       Plaintiffs_00008511              Plaintiffs_00008512              U.S. Copyright Office public catalog registration information for SR0000748676
   7961       Plaintiffs_00008513              Plaintiffs_00008514              U.S. Copyright Office public catalog registration information for SR0000748751
   7962       Plaintiffs_00008515              Plaintiffs_00008515              U.S. Copyright Office public catalog registration information for SR0000748786
   7963       Plaintiffs_00008516              Plaintiffs_00008516              U.S. Copyright Office public catalog registration information for SR0000748788
   7964       Plaintiffs_00008517              Plaintiffs_00008517              U.S. Copyright Office public catalog registration information for SR0000750709
   7965       Plaintiffs_00008518              Plaintiffs_00008519              U.S. Copyright Office public catalog registration information for SR0000750755
   7966       Plaintiffs_00008520              Plaintiffs_00008521              U.S. Copyright Office public catalog registration information for SR0000751658
   7967       Plaintiffs_00008522              Plaintiffs_00008523              U.S. Copyright Office public catalog registration information for SR0000751797
   7968       Plaintiffs_00008524              Plaintiffs_00008525              U.S. Copyright Office public catalog registration information for SR0000752474
   7969       Plaintiffs_00008526              Plaintiffs_00008527              U.S. Copyright Office public catalog registration information for SR0000752475
   7970       Plaintiffs_00008530              Plaintiffs_00008531              U.S. Copyright Office public catalog registration information for SR0000752597
   7971       Plaintiffs_00008532              Plaintiffs_00008533              U.S. Copyright Office public catalog registration information for SR0000752677
   7972       Plaintiffs_00008534              Plaintiffs_00008535              U.S. Copyright Office public catalog registration information for SR0000753441
   7973       Plaintiffs_00008538              Plaintiffs_00008539              U.S. Copyright Office public catalog registration information for SR0000754397
   7974       Plaintiffs_00008540              Plaintiffs_00008541              U.S. Copyright Office public catalog registration information for SR0000754532
   7975       Plaintiffs_00008542              Plaintiffs_00008543              U.S. Copyright Office public catalog registration information for SR0000756331
   7976       Plaintiffs_00008546              Plaintiffs_00008547              U.S. Copyright Office public catalog registration information for SR0000756467
   7977       Plaintiffs_00008548              Plaintiffs_00008549              U.S. Copyright Office public catalog registration information for SR0000756992
   7978       Plaintiffs_00008550              Plaintiffs_00008551              U.S. Copyright Office public catalog registration information for SR0000757150
   7979       Plaintiffs_00008552              Plaintiffs_00008552              U.S. Copyright Office public catalog registration information for SR0000760918
   7980       Plaintiffs_00008553              Plaintiffs_00008554              U.S. Copyright Office public catalog registration information for SR0000761343
   7981       Plaintiffs_00008555              Plaintiffs_00008556              U.S. Copyright Office public catalog registration information for SR0000762131


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            214
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 217 of 268 PageID# 5919
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   7982       Plaintiffs_00008557              Plaintiffs_00008557              U.S. Copyright Office public catalog registration information for SR0000762576
   7983       Plaintiffs_00008558              Plaintiffs_00008559              U.S. Copyright Office public catalog registration information for SR0000763207
   7984       Plaintiffs_00008560              Plaintiffs_00008561              U.S. Copyright Office public catalog registration information for SR0000763373
   7985       Plaintiffs_00008562              Plaintiffs_00008562              U.S. Copyright Office public catalog registration information for SR0000763606
   7986       Plaintiffs_00008563              Plaintiffs_00008564              U.S. Copyright Office public catalog registration information for SR0000765079
   7987       Plaintiffs_00008565              Plaintiffs_00008566              U.S. Copyright Office public catalog registration information for SR0000766922
   7988       Plaintiffs_00008567              Plaintiffs_00008567              U.S. Copyright Office public catalog registration information for SR0000767352
   7989       Plaintiffs_00008568              Plaintiffs_00008568              U.S. Copyright Office public catalog registration information for SR0000767353
   7990       Plaintiffs_00008569              Plaintiffs_00008570              U.S. Copyright Office public catalog registration information for SR0000767354
   7991       Plaintiffs_00008571              Plaintiffs_00008572              U.S. Copyright Office public catalog registration information for SR0000768442
   7992       Plaintiffs_00008573              Plaintiffs_00008574              U.S. Copyright Office public catalog registration information for SR0000770305
   7993       Plaintiffs_00008575              Plaintiffs_00008577              U.S. Copyright Office public catalog registration information for SR0000772235
   7994       Plaintiffs_00008578              Plaintiffs_00008579              U.S. Copyright Office public catalog registration information for SR0000778091
   7995       Plaintiffs_00008580              Plaintiffs_00008581              U.S. Copyright Office public catalog registration information for SR0000796589
   7996       Plaintiffs_00008582              Plaintiffs_00008583              U.S. Copyright Office public catalog registration information for SR0000797222
   7997       Plaintiffs_00008584              Plaintiffs_00008584              U.S. Copyright Office public catalog registration information for SR0000798617
   7998       Plaintiffs_00008587              Plaintiffs_00008588              U.S. Copyright Office public catalog registration information for SR0000801476
   7999       Plaintiffs_00008589              Plaintiffs_00008590              U.S. Copyright Office public catalog registration information for SR0000808555
   8000       Plaintiffs_00008593              Plaintiffs_00008593              U.S. Copyright Office public catalog registration information for SRu000161912
   8001       Plaintiffs_00008594              Plaintiffs_00008595              U.S. Copyright Office public catalog registration information for SRu001109021
   8002       Plaintiffs_00008596              Plaintiffs_00008597              U.S. Copyright Office public catalog registration information for SR0000279958
   8003       Plaintiffs_00008598              Plaintiffs_00008599              U.S. Copyright Office public catalog registration information for SR0000330446
   8004       Plaintiffs_00008600              Plaintiffs_00008601              U.S. Copyright Office public catalog registration information for SR0000330447
   8005       Plaintiffs_00008602              Plaintiffs_00008603              U.S. Copyright Office public catalog registration information for SR0000330830
   8006       Plaintiffs_00008604              Plaintiffs_00008605              U.S. Copyright Office public catalog registration information for SR0000331177
   8007       Plaintiffs_00008606              Plaintiffs_00008606              U.S. Copyright Office public catalog registration information for SR0000407451
   8008       Plaintiffs_00008607              Plaintiffs_00008608              U.S. Copyright Office public catalog registration information for SR0000409087
   8009       Plaintiffs_00008612              Plaintiffs_00008613              U.S. Copyright Office public catalog registration information for PA0001893364
   8010       Plaintiffs_00008622              Plaintiffs_00008623              U.S. Copyright Office public catalog registration information for PA0000972929
   8011       Plaintiffs_00008624              Plaintiffs_00008625              U.S. Copyright Office public catalog registration information for PA0001858805
   8012       Plaintiffs_00008639              Plaintiffs_00008640              U.S. Copyright Office public catalog registration information for PA0000972927
   8013       Plaintiffs_00008650              Plaintiffs_00008650              U.S. Copyright Office public catalog registration information for PA0001225996
   8014       Plaintiffs_00008651              Plaintiffs_00008652              U.S. Copyright Office public catalog registration information for PA0000544549
   8015       Plaintiffs_00008657              Plaintiffs_00008658              U.S. Copyright Office public catalog registration information for PA0001352640
   8016       Plaintiffs_00008659              Plaintiffs_00008660              U.S. Copyright Office public catalog registration information for PA0001296201
   8017       Plaintiffs_00008661              Plaintiffs_00008662              U.S. Copyright Office public catalog registration information for PA0001311759
   8018       Plaintiffs_00008663              Plaintiffs_00008664              U.S. Copyright Office public catalog registration information for PA0001397703
   8019       Plaintiffs_00008665              Plaintiffs_00008666              U.S. Copyright Office public catalog registration information for PA0001204554


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            215
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 218 of 268 PageID# 5920
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8020       Plaintiffs_00008667              Plaintiffs_00008667              U.S. Copyright Office public catalog registration information for PA0001225979
   8021       Plaintiffs_00008668              Plaintiffs_00008669              U.S. Copyright Office public catalog registration information for PA0000914814
   8022       Plaintiffs_00008676              Plaintiffs_00008676              U.S. Copyright Office public catalog registration information for EP0000094728
   8023       Plaintiffs_00008677              Plaintiffs_00008677              U.S. Copyright Office public catalog registration information for EP0000198593
   8024       Plaintiffs_00008678              Plaintiffs_00008678              U.S. Copyright Office public catalog registration information for EP0000219339
   8025       Plaintiffs_00008683              Plaintiffs_00008683              U.S. Copyright Office public catalog registration information for Eu0000557531
   8026       Plaintiffs_00008687              Plaintiffs_00008687              U.S. Copyright Office public catalog registration information for EU0000557529
   8027       Plaintiffs_00008691              Plaintiffs_00008691              U.S. Copyright Office public catalog registration information for EP0000041630
   8028       Plaintiffs_00008697              Plaintiffs_00008697              U.S. Copyright Office public catalog registration information for EP0000105220
   8029       Plaintiffs_00288944              Plaintiffs_00288944              U.S. Copyright Office public catalog registration information for PA0001207765
   8030       Plaintiffs_00288945              Plaintiffs_00288945              U.S. Copyright Office public catalog registration information for PA0001233077
   8031       Plaintiffs_00288946              Plaintiffs_00288946              U.S. Copyright Office public catalog registration information for PA0001234071
   8032       Plaintiffs_00288947              Plaintiffs_00288947              U.S. Copyright Office public catalog registration information for PA0001242238
   8033       Plaintiffs_00288948              Plaintiffs_00288948              U.S. Copyright Office public catalog registration information for PA0001245662
   8034       Plaintiffs_00288949              Plaintiffs_00288949              U.S. Copyright Office public catalog registration information for SR0000279857
   8035       Plaintiffs_00288951              Plaintiffs_00288951              U.S. Copyright Office public catalog registration information for SR0000704844
   8036       Plaintiffs_00288952              Plaintiffs_00288952              U.S. Copyright Office public catalog registration information for SR0000712346
   8037       Plaintiffs_00288955              Plaintiffs_00288955              U.S. Copyright Office public catalog registration information for SR0000412527
   8038       Plaintiffs_00288956              Plaintiffs_00288956              U.S. Copyright Office public catalog registration information for SR0000333733
   8039       Plaintiffs_00288957              Plaintiffs_00288957              U.S. Copyright Office public catalog registration information for SR0000615283
   8040       Plaintiffs_00288958              Plaintiffs_00288958              U.S. Copyright Office public catalog registration information for SR0000615305
   8041       Plaintiffs_00288959              Plaintiffs_00288959              U.S. Copyright Office public catalog registration information for SR0000712346
   8042       Plaintiffs_00288960              Plaintiffs_00288960              U.S. Copyright Office public catalog registration information for RE0000908401
   8043       Plaintiffs_00288961              Plaintiffs_00288961              U.S. Copyright Office public catalog registration information for SR0000005020
   8044       Plaintiffs_00288962              Plaintiffs_00288962              U.S. Copyright Office public catalog registration information for N25838
   8045       Plaintiffs_00288963              Plaintiffs_00288963              U.S. Copyright Office public catalog registration information for N33961
   8046       Plaintiffs_00288964              Plaintiffs_00288964              U.S. Copyright Office public catalog registration information for N10834
   8047       Plaintiffs_00288965              Plaintiffs_00288965              U.S. Copyright Office public catalog registration information for N19639
   8048       Plaintiffs_00288966              Plaintiffs_00288966              U.S. Copyright Office public catalog registration information for N31545
   8049       Plaintiffs_00288967              Plaintiffs_00288967              U.S. Copyright Office public catalog registration information for N21799
   8050       Plaintiffs_00288968              Plaintiffs_00288968              U.S. Copyright Office public catalog registration information for N1596
   8051       Plaintiffs_00288969              Plaintiffs_00288969              U.S. Copyright Office public catalog registration information for N1596
   8052       Plaintiffs_00288970              Plaintiffs_00288970              U.S. Copyright Office public catalog registration information for N11702
   8053       Plaintiffs_00288971              Plaintiffs_00288971              U.S. Copyright Office public catalog registration information for N36238
   8054       Plaintiffs_00288972              Plaintiffs_00288972              U.S. Copyright Office public catalog registration information for N46612
   8055       Plaintiffs_00288973              Plaintiffs_00288973              U.S. Copyright Office public catalog registration information for N46612



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            216
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 219 of 268 PageID# 5921
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8056       Plaintiffs_00288974              Plaintiffs_00288974              U.S. Copyright Office public catalog registration information for N36991
   8057       Plaintiffs_00288975              Plaintiffs_00288975              U.S. Copyright Office public catalog registration information for N36991
   8058       Plaintiffs_00288976              Plaintiffs_00288976              U.S. Copyright Office public catalog registration information for N11365
   8059       Plaintiffs_00288977              Plaintiffs_00288977              U.S. Copyright Office public catalog registration information for N14686
   8060       Plaintiffs_00288978              Plaintiffs_00288978              U.S. Copyright Office public catalog registration information for N46962
   8061       Plaintiffs_00288979              Plaintiffs_00288979              U.S. Copyright Office public catalog registration information for N40322
   8062       Plaintiffs_00288980              Plaintiffs_00288980              U.S. Copyright Office public catalog registration information for N33113
   8063       Plaintiffs_00288981              Plaintiffs_00288981              U.S. Copyright Office public catalog registration information for N3383
   8064       Plaintiffs_00288982              Plaintiffs_00288982              U.S. Copyright Office public catalog registration information for N3383
   8065       Plaintiffs_00288983              Plaintiffs_00288983              U.S. Copyright Office public catalog registration information for N5328
   8066       Plaintiffs_00288984              Plaintiffs_00288984              U.S. Copyright Office public catalog registration information for N5328
   8067       Plaintiffs_00288985              Plaintiffs_00288985              U.S. Copyright Office public catalog registration information for N42204
   8068       Plaintiffs_00288986              Plaintiffs_00288986              U.S. Copyright Office public catalog registration information for N42204
   8069       Plaintiffs_00288987              Plaintiffs_00288987              U.S. Copyright Office public catalog registration information for N30657
   8070       Plaintiffs_00288988              Plaintiffs_00288988              U.S. Copyright Office public catalog registration information for N30657
   8071       Plaintiffs_00288995              Plaintiffs_00288995              U.S. Copyright Office public catalog registration information for EP0000061055
   8072       Plaintiffs_00288996              Plaintiffs_00288996              U.S. Copyright Office public catalog registration information for EP0000162847
   8073       Plaintiffs_00288997              Plaintiffs_00288997              U.S. Copyright Office public catalog registration information for EP0000198501
   8074       Plaintiffs_00288998              Plaintiffs_00288998              U.S. Copyright Office public catalog registration information for EP0000203959
   8075       Plaintiffs_00288999              Plaintiffs_00288999              U.S. Copyright Office public catalog registration information for EP0000204266
   8076       Plaintiffs_00289000              Plaintiffs_00289000              U.S. Copyright Office public catalog registration information for EP0000207204
   8077       Plaintiffs_00289001              Plaintiffs_00289001              U.S. Copyright Office public catalog registration information for EP0000214841
   8078       Plaintiffs_00289002              Plaintiffs_00289002              U.S. Copyright Office public catalog registration information for EP0000229884
   8079       Plaintiffs_00289003              Plaintiffs_00289003              U.S. Copyright Office public catalog registration information for EP0000232154
   8080       Plaintiffs_00289004              Plaintiffs_00289004              U.S. Copyright Office public catalog registration information for EP0000232619
   8081       Plaintiffs_00289005              Plaintiffs_00289005              U.S. Copyright Office public catalog registration information for RE0000697423
   8082       Plaintiffs_00289006              Plaintiffs_00289006              U.S. Copyright Office public catalog registration information for EP0000241081
   8083       Plaintiffs_00289007              Plaintiffs_00289007              U.S. Copyright Office public catalog registration information for EP0000246516
   8084       Plaintiffs_00289008              Plaintiffs_00289008              U.S. Copyright Office public catalog registration information for EP0000254456
   8085       Plaintiffs_00289009              Plaintiffs_00289010              U.S. Copyright Office public catalog registration information for EP0000256801
   8086       Plaintiffs_00289011              Plaintiffs_00289012              U.S. Copyright Office public catalog registration information for EP0000256802
   8087       Plaintiffs_00289013              Plaintiffs_00289013              U.S. Copyright Office public catalog registration information for EP0000256809
   8088       Plaintiffs_00289014              Plaintiffs_00289014              U.S. Copyright Office public catalog registration information for EP0000259283
   8089       Plaintiffs_00289015              Plaintiffs_00289016              U.S. Copyright Office public catalog registration information for EP0000267881
   8090       Plaintiffs_00289017              Plaintiffs_00289017              U.S. Copyright Office public catalog registration information for EP0000267883
   8091       Plaintiffs_00289018              Plaintiffs_00289018              U.S. Copyright Office public catalog registration information for EP0000281238


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            217
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 220 of 268 PageID# 5922
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8092       Plaintiffs_00289019              Plaintiffs_00289019              U.S. Copyright Office public catalog registration information for EP0000286226
   8093       Plaintiffs_00289020              Plaintiffs_00289020              U.S. Copyright Office public catalog registration information for EP0000287807
   8094       Plaintiffs_00289021              Plaintiffs_00289021              U.S. Copyright Office public catalog registration information for EP0000288939
   8095       Plaintiffs_00289022              Plaintiffs_00289022              U.S. Copyright Office public catalog registration information for EP0000291953
   8096       Plaintiffs_00289023              Plaintiffs_00289024              U.S. Copyright Office public catalog registration information for EP0000298501
   8097       Plaintiffs_00289025              Plaintiffs_00289025              U.S. Copyright Office public catalog registration information for EP0000299753
   8098       Plaintiffs_00289026              Plaintiffs_00289026              U.S. Copyright Office public catalog registration information for EP0000305686
   8099       Plaintiffs_00289027              Plaintiffs_00289027              U.S. Copyright Office public catalog registration information for EP0000314551
   8100       Plaintiffs_00289028              Plaintiffs_00289028              U.S. Copyright Office public catalog registration information for EP0000315837
   8101       Plaintiffs_00289029              Plaintiffs_00289030              U.S. Copyright Office public catalog registration information for EP0000316459
   8102       Plaintiffs_00289031              Plaintiffs_00289032              U.S. Copyright Office public catalog registration information for EP0000316464
   8103       Plaintiffs_00289033              Plaintiffs_00289033              U.S. Copyright Office public catalog registration information for EP0000319292
   8104       Plaintiffs_00289034              Plaintiffs_00289035              U.S. Copyright Office public catalog registration information for EP0000319303
   8105       Plaintiffs_00289036              Plaintiffs_00289036              U.S. Copyright Office public catalog registration information for EP0000323322
   8106       Plaintiffs_00289037              Plaintiffs_00289037              U.S. Copyright Office public catalog registration information for EP0000329319
   8107       Plaintiffs_00289038              Plaintiffs_00289038              U.S. Copyright Office public catalog registration information for EP0000330074
   8108       Plaintiffs_00289039              Plaintiffs_00289039              U.S. Copyright Office public catalog registration information for RE0000193661
   8109       Plaintiffs_00289040              Plaintiffs_00289040              U.S. Copyright Office public catalog registration information for RE0000772428
   8110       Plaintiffs_00289041              Plaintiffs_00289041              U.S. Copyright Office public catalog registration information for Eu0000212957
   8111       Plaintiffs_00289042              Plaintiffs_00289043              U.S. Copyright Office public catalog registration information for Eu0000222687
   8112       Plaintiffs_00289044              Plaintiffs_00289044              U.S. Copyright Office public catalog registration information for Eu0000402445
   8113       Plaintiffs_00289045              Plaintiffs_00289045              U.S. Copyright Office public catalog registration information for Eu0000459595
   8114       Plaintiffs_00289046              Plaintiffs_00289046              U.S. Copyright Office public catalog registration information for Eu0000545553
   8115       Plaintiffs_00289047              Plaintiffs_00289047              U.S. Copyright Office public catalog registration information for Eu0000548552
   8116       Plaintiffs_00289048              Plaintiffs_00289048              U.S. Copyright Office public catalog registration information for Eu0000548553
   8117       Plaintiffs_00289049              Plaintiffs_00289049              U.S. Copyright Office public catalog registration information for Eu0000571483
   8118       Plaintiffs_00289050              Plaintiffs_00289050              U.S. Copyright Office public catalog registration information for Eu0000655751
   8119       Plaintiffs_00289051              Plaintiffs_00289051              U.S. Copyright Office public catalog registration information for Eu0000655755
   8120       Plaintiffs_00289052              Plaintiffs_00289052              U.S. Copyright Office public catalog registration information for Eu0000684610
   8121       Plaintiffs_00289053              Plaintiffs_00289053              U.S. Copyright Office public catalog registration information for RE0000519130
   8122       Plaintiffs_00289054              Plaintiffs_00289054              U.S. Copyright Office public catalog registration information for Eu0000789133
   8123       Plaintiffs_00289055              Plaintiffs_00289055              U.S. Copyright Office public catalog registration information for Eu0000805018
   8124       Plaintiffs_00289056              Plaintiffs_00289056              U.S. Copyright Office public catalog registration information for Eu0000893033
   8125       Plaintiffs_00289057              Plaintiffs_00289057              U.S. Copyright Office public catalog registration information for Eu0000893037
   8126       Plaintiffs_00289058              Plaintiffs_00289058              U.S. Copyright Office public catalog registration information for Eu0000937504



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            218
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 221 of 268 PageID# 5923
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8127       Plaintiffs_00289059              Plaintiffs_00289059              U.S. Copyright Office public catalog registration information for Eu0000964275
   8128       Plaintiffs_00289060              Plaintiffs_00289060              U.S. Copyright Office public catalog registration information for RE0000927434
   8129       Plaintiffs_00289061              Plaintiffs_00289062              U.S. Copyright Office public catalog registration information for SR0000752593
   8130       Plaintiffs_00289063              Plaintiffs_00289063              U.S. Copyright Office public catalog registration information for RE0000908401
   8131       Plaintiffs_00289064              Plaintiffs_00289064              U.S. Copyright Office public catalog registration information for SR0000005020
   8132       Plaintiffs_00289065              Plaintiffs_00289065              U.S. Copyright Office public catalog registration information for SR0000333733
   8133       Plaintiffs_00289066              Plaintiffs_00289066              U.S. Copyright Office public catalog registration information for SR0000412527
   8134       Plaintiffs_00289067              Plaintiffs_00289067              U.S. Copyright Office public catalog registration information for SR0000615283
   8135       Plaintiffs_00289068              Plaintiffs_00289068              U.S. Copyright Office public catalog registration information for SR0000615305
   8136       Plaintiffs_00289069              Plaintiffs_00289069              U.S. Copyright Office public catalog registration information for SR0000712346
   8137       Plaintiffs_00289070              Plaintiffs_00289070              U.S. Copyright Office public catalog registration information for RE0000084677
   8138       Plaintiffs_00289071              Plaintiffs_00289071              U.S. Copyright Office public catalog registration information for PA0000358613
   8139       Plaintiffs_00289072              Plaintiffs_00289073              U.S. Copyright Office public catalog registration information for PA0000264133
   8140       Plaintiffs_00289074              Plaintiffs_00289074              U.S. Copyright Office public catalog registration information for SRu000005339
   8141       Plaintiffs_00289075              Plaintiffs_00289075              U.S. Copyright Office public catalog registration information for RE0000841595
   8142       Plaintiffs_00289076              Plaintiffs_00289076              U.S. Copyright Office public catalog registration information for RE0000840966
   8143       Plaintiffs_00289077              Plaintiffs_00289077              U.S. Copyright Office public catalog registration information for RE0000820347
   8144       Plaintiffs_00289078              Plaintiffs_00289078              U.S. Copyright Office public catalog registration information for RE0000820247
   8145       Plaintiffs_00289079              Plaintiffs_00289079              U.S. Copyright Office public catalog registration information for RE0000820176
   8146       Plaintiffs_00289080              Plaintiffs_00289080              U.S. Copyright Office public catalog registration information for RE0000819939
   8147       Plaintiffs_00289081              Plaintiffs_00289081              U.S. Copyright Office public catalog registration information for RE0000772428
   8148       Plaintiffs_00289082              Plaintiffs_00289082              U.S. Copyright Office public catalog registration information for RE0000767454
   8149       Plaintiffs_00289083              Plaintiffs_00289083              U.S. Copyright Office public catalog registration information for RE0000767436
   8150       Plaintiffs_00289084              Plaintiffs_00289084              U.S. Copyright Office public catalog registration information for RE0000697423
   8151       Plaintiffs_00289085              Plaintiffs_00289085              U.S. Copyright Office public catalog registration information for RE0000618229
   8152       Plaintiffs_00289086              Plaintiffs_00289086              U.S. Copyright Office public catalog registration information for RE0000601434
   8153       Plaintiffs_00289087              Plaintiffs_00289087              U.S. Copyright Office public catalog registration information for RE0000575401
   8154       Plaintiffs_00289088              Plaintiffs_00289088              U.S. Copyright Office public catalog registration information for RE0000568246
   8155       Plaintiffs_00289089              Plaintiffs_00289089              U.S. Copyright Office public catalog registration information for RE0000519130
   8156       Plaintiffs_00289090              Plaintiffs_00289090              U.S. Copyright Office public catalog registration information for RE0000519119
   8157       Plaintiffs_00289091              Plaintiffs_00289091              U.S. Copyright Office public catalog registration information for RE0000515038
   8158       Plaintiffs_00289092              Plaintiffs_00289092              U.S. Copyright Office public catalog registration information for RE0000476578
   8159       Plaintiffs_00289093              Plaintiffs_00289093              U.S. Copyright Office public catalog registration information for RE0000451824
   8160       Plaintiffs_00289094              Plaintiffs_00289094              U.S. Copyright Office public catalog registration information for RE0000535701
   8161       Plaintiffs_00289095              Plaintiffs_00289096              U.S. Copyright Office public catalog registration information for PA0001869999



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            219
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 222 of 268 PageID# 5924
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8162       Plaintiffs_00289097              Plaintiffs_00289099              U.S. Copyright Office public catalog registration information for PA0001891174
   8163       Plaintiffs_00289100              Plaintiffs_00289101              U.S. Copyright Office public catalog registration information for PA0001896718
   8164       Plaintiffs_00289102              Plaintiffs_00289103              U.S. Copyright Office public catalog registration information for PA0001241918
   8165       Plaintiffs_00289104              Plaintiffs_00289105              U.S. Copyright Office public catalog registration information for PA0001241896
   8166       Plaintiffs_00289106              Plaintiffs_00289107              U.S. Copyright Office public catalog registration information for PA0001241284
   8167       Plaintiffs_00289108              Plaintiffs_00289109              U.S. Copyright Office public catalog registration information for PA0001241282
   8168       Plaintiffs_00289110              Plaintiffs_00289111              U.S. Copyright Office public catalog registration information for PA0001237298
   8169       Plaintiffs_00289112              Plaintiffs_00289113              U.S. Copyright Office public catalog registration information for PA0001237292
   8170       Plaintiffs_00289114              Plaintiffs_00289115              U.S. Copyright Office public catalog registration information for PA0001236716
   8171       Plaintiffs_00289116              Plaintiffs_00289117              U.S. Copyright Office public catalog registration information for PA0001236715
   8172       Plaintiffs_00289118              Plaintiffs_00289119              U.S. Copyright Office public catalog registration information for PA0001236714
   8173       Plaintiffs_00289120              Plaintiffs_00289121              U.S. Copyright Office public catalog registration information for PA0001236712
   8174       Plaintiffs_00289122              Plaintiffs_00289123              U.S. Copyright Office public catalog registration information for PA0001236711
   8175       Plaintiffs_00289124              Plaintiffs_00289124              U.S. Copyright Office public catalog registration information for PA0001236710
   8176       Plaintiffs_00289125              Plaintiffs_00289126              U.S. Copyright Office public catalog registration information for PA0001233579
   8177       Plaintiffs_00289127              Plaintiffs_00289128              U.S. Copyright Office public catalog registration information for PA0001231062
   8178       Plaintiffs_00289129              Plaintiffs_00289130              U.S. Copyright Office public catalog registration information for PA0001227184
   8179       Plaintiffs_00289131              Plaintiffs_00289132              U.S. Copyright Office public catalog registration information for PA0001227183
   8180       Plaintiffs_00289133              Plaintiffs_00289134              U.S. Copyright Office public catalog registration information for PA0001227182
   8181       Plaintiffs_00289135              Plaintiffs_00289136              U.S. Copyright Office public catalog registration information for PA0001227155
   8182       Plaintiffs_00289137              Plaintiffs_00289138              U.S. Copyright Office public catalog registration information for PA0001227154
   8183       Plaintiffs_00289139              Plaintiffs_00289140              U.S. Copyright Office public catalog registration information for PA0001227153
   8184       Plaintiffs_00289141              Plaintiffs_00289142              U.S. Copyright Office public catalog registration information for PA0001225980
   8185       Plaintiffs_00289143              Plaintiffs_00289143              U.S. Copyright Office public catalog registration information for PA0001225979
   8186       Plaintiffs_00289144              Plaintiffs_00289144              U.S. Copyright Office public catalog registration information for PA0001225978
   8187       Plaintiffs_00289145              Plaintiffs_00289146              U.S. Copyright Office public catalog registration information for PA0001224644
   8188       Plaintiffs_00289147              Plaintiffs_00289148              U.S. Copyright Office public catalog registration information for PA0001219183
   8189       Plaintiffs_00289149              Plaintiffs_00289150              U.S. Copyright Office public catalog registration information for PA0001208970
   8190       Plaintiffs_00289151              Plaintiffs_00289152              U.S. Copyright Office public catalog registration information for PA0001208305
   8191       Plaintiffs_00289153              Plaintiffs_00289154              U.S. Copyright Office public catalog registration information for PA0001204554
   8192       Plaintiffs_00289155              Plaintiffs_00289156              U.S. Copyright Office public catalog registration information for PA0001236713
   8193       Plaintiffs_00289157              Plaintiffs_00289157              U.S. Copyright Office public catalog registration information for PA0001204553
   8194       Plaintiffs_00289158              Plaintiffs_00289159              U.S. Copyright Office public catalog registration information for PA0001204552
   8195       Plaintiffs_00289160              Plaintiffs_00289161              U.S. Copyright Office public catalog registration information for PA0001204548
   8196       Plaintiffs_00289162              Plaintiffs_00289163              U.S. Copyright Office public catalog registration information for PA0001204546



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            220
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 223 of 268 PageID# 5925
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8197       Plaintiffs_00289164              Plaintiffs_00289165              U.S. Copyright Office public catalog registration information for PA0001204545
   8198       Plaintiffs_00289166              Plaintiffs_00289166              U.S. Copyright Office public catalog registration information for PA0001204544
   8199       Plaintiffs_00289167              Plaintiffs_00289168              U.S. Copyright Office public catalog registration information for PA0001204543
   8200       Plaintiffs_00289169              Plaintiffs_00289170              U.S. Copyright Office public catalog registration information for PA0001204542
   8201       Plaintiffs_00289171              Plaintiffs_00289172              U.S. Copyright Office public catalog registration information for PA0001204541
   8202       Plaintiffs_00289173              Plaintiffs_00289174              U.S. Copyright Office public catalog registration information for PA0001204540
   8203       Plaintiffs_00289175              Plaintiffs_00289176              U.S. Copyright Office public catalog registration information for PA0001204539
   8204       Plaintiffs_00289177              Plaintiffs_00289178              U.S. Copyright Office public catalog registration information for PA0001204538
   8205       Plaintiffs_00289179              Plaintiffs_00289180              U.S. Copyright Office public catalog registration information for PA0001194022
   8206       Plaintiffs_00289181              Plaintiffs_00289182              U.S. Copyright Office public catalog registration information for PA0001193822
   8207       Plaintiffs_00289183              Plaintiffs_00289184              U.S. Copyright Office public catalog registration information for PA0001167818
   8208       Plaintiffs_00289185              Plaintiffs_00289186              U.S. Copyright Office public catalog registration information for PA0001167815
   8209       Plaintiffs_00289187              Plaintiffs_00289188              U.S. Copyright Office public catalog registration information for PA0001167813
   8210       Plaintiffs_00289189              Plaintiffs_00289190              U.S. Copyright Office public catalog registration information for PA0001167812
   8211       Plaintiffs_00289191              Plaintiffs_00289192              U.S. Copyright Office public catalog registration information for PA0001167777
   8212       Plaintiffs_00289193              Plaintiffs_00289194              U.S. Copyright Office public catalog registration information for PA0001167770
   8213       Plaintiffs_00289195              Plaintiffs_00289196              U.S. Copyright Office public catalog registration information for PA0001167577
   8214       Plaintiffs_00289197              Plaintiffs_00289198              U.S. Copyright Office public catalog registration information for PA0001167571
   8215       Plaintiffs_00289199              Plaintiffs_00289200              U.S. Copyright Office public catalog registration information for PA0001167569
   8216       Plaintiffs_00289201              Plaintiffs_00289202              U.S. Copyright Office public catalog registration information for PA0001167536
   8217       Plaintiffs_00289203              Plaintiffs_00289204              U.S. Copyright Office public catalog registration information for PA0001167517
   8218       Plaintiffs_00289205              Plaintiffs_00289206              U.S. Copyright Office public catalog registration information for PA0001167509
   8219       Plaintiffs_00289207              Plaintiffs_00289208              U.S. Copyright Office public catalog registration information for PA0001167508
   8220       Plaintiffs_00289209              Plaintiffs_00289210              U.S. Copyright Office public catalog registration information for PA0001167507
   8221       Plaintiffs_00289211              Plaintiffs_00289212              U.S. Copyright Office public catalog registration information for PA0000193603
   8222       Plaintiffs_00289213              Plaintiffs_00289214              U.S. Copyright Office public catalog registration information for PA0000265526
   8223       Plaintiffs_00289215              Plaintiffs_00289216              U.S. Copyright Office public catalog registration information for PA0000643057
   8224       Plaintiffs_00289217              Plaintiffs_00289218              U.S. Copyright Office public catalog registration information for PA0000669875
   8225       Plaintiffs_00289219              Plaintiffs_00289220              U.S. Copyright Office public catalog registration information for PA0000830048
   8226       Plaintiffs_00289221              Plaintiffs_00289222              U.S. Copyright Office public catalog registration information for PA0000875888
   8227       Plaintiffs_00289223              Plaintiffs_00289224              U.S. Copyright Office public catalog registration information for PA0000954432
   8228       Plaintiffs_00289225              Plaintiffs_00289226              U.S. Copyright Office public catalog registration information for PA0000966498
   8229       Plaintiffs_00289227              Plaintiffs_00289228              U.S. Copyright Office public catalog registration information for PA0000914814
   8230       Plaintiffs_00289229              Plaintiffs_00289230              U.S. Copyright Office public catalog registration information for PA0000988178
   8231       Plaintiffs_00289231              Plaintiffs_00289232              U.S. Copyright Office public catalog registration information for PA0001039708



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            221
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 224 of 268 PageID# 5926
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8232       Plaintiffs_00289233              Plaintiffs_00289234              U.S. Copyright Office public catalog registration information for PA0001073133
   8233       Plaintiffs_00289235              Plaintiffs_00289236              U.S. Copyright Office public catalog registration information for PA0001073283
   8234       Plaintiffs_00289237              Plaintiffs_00289237              U.S. Copyright Office public catalog registration information for PA0001073283
   8235       Plaintiffs_00289238              Plaintiffs_00289239              U.S. Copyright Office public catalog registration information for PA0001075311
   8236       Plaintiffs_00289240              Plaintiffs_00289241              U.S. Copyright Office public catalog registration information for PA0001075311
   8237       Plaintiffs_00289242              Plaintiffs_00289243              U.S. Copyright Office public catalog registration information for PA0001075311
   8238       Plaintiffs_00289244              Plaintiffs_00289245              U.S. Copyright Office public catalog registration information for PA0001081875
   8239       Plaintiffs_00289246              Plaintiffs_00289247              U.S. Copyright Office public catalog registration information for PA0001087583
   8240       Plaintiffs_00289248              Plaintiffs_00289249              U.S. Copyright Office public catalog registration information for PA0001146106
   8241       Plaintiffs_00289250              Plaintiffs_00289251              U.S. Copyright Office public catalog registration information for PA0001157469
   8242       Plaintiffs_00289252              Plaintiffs_00289253              U.S. Copyright Office public catalog registration information for PA0001157471
   8243       Plaintiffs_00289254              Plaintiffs_00289255              U.S. Copyright Office public catalog registration information for PA0001158368
   8244       Plaintiffs_00289256              Plaintiffs_00289257              U.S. Copyright Office public catalog registration information for PA0001159529
   8245       Plaintiffs_00289258              Plaintiffs_00289259              U.S. Copyright Office public catalog registration information for PA0001162406
   8246       Plaintiffs_00289260              Plaintiffs_00289261              U.S. Copyright Office public catalog registration information for PA0001162554
   8247       Plaintiffs_00289262              Plaintiffs_00289263              U.S. Copyright Office public catalog registration information for PA0001162554
   8248       Plaintiffs_00289264              Plaintiffs_00289265              U.S. Copyright Office public catalog registration information for PA0001162695
   8249       Plaintiffs_00289266              Plaintiffs_00289267              U.S. Copyright Office public catalog registration information for PA0001162725
   8250       Plaintiffs_00289268              Plaintiffs_00289269              U.S. Copyright Office public catalog registration information for PA0001162726
   8251       Plaintiffs_00289270              Plaintiffs_00289271              U.S. Copyright Office public catalog registration information for PA0001162729
   8252       Plaintiffs_00289272              Plaintiffs_00289273              U.S. Copyright Office public catalog registration information for PA0001163316
   8253       Plaintiffs_00289274              Plaintiffs_00289275              U.S. Copyright Office public catalog registration information for PA0001163481
   8254       Plaintiffs_00289276              Plaintiffs_00289277              U.S. Copyright Office public catalog registration information for PA0001163482
   8255       Plaintiffs_00289278              Plaintiffs_00289279              U.S. Copyright Office public catalog registration information for PA0001163725
   8256       Plaintiffs_00289280              Plaintiffs_00289281              U.S. Copyright Office public catalog registration information for PA0001163825
   8257       Plaintiffs_00289282              Plaintiffs_00289283              U.S. Copyright Office public catalog registration information for PA0001163958
   8258       Plaintiffs_00289284              Plaintiffs_00289285              U.S. Copyright Office public catalog registration information for PA0001164296
   8259       Plaintiffs_00289286              Plaintiffs_00289287              U.S. Copyright Office public catalog registration information for PA0001164298
   8260       Plaintiffs_00289288              Plaintiffs_00289289              U.S. Copyright Office public catalog registration information for PA0001164354
   8261       Plaintiffs_00289290              Plaintiffs_00289291              U.S. Copyright Office public catalog registration information for PA0001164441
   8262       Plaintiffs_00289292              Plaintiffs_00289293              U.S. Copyright Office public catalog registration information for PA0001164471
   8263       Plaintiffs_00289294              Plaintiffs_00289295              U.S. Copyright Office public catalog registration information for PA0001164517
   8264       Plaintiffs_00289296              Plaintiffs_00289297              U.S. Copyright Office public catalog registration information for PA0001165054
   8265       Plaintiffs_00289298              Plaintiffs_00289299              U.S. Copyright Office public catalog registration information for PA0001165085
   8266       Plaintiffs_00289300              Plaintiffs_00289301              U.S. Copyright Office public catalog registration information for PA0001165131



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            222
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 225 of 268 PageID# 5927
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8267       Plaintiffs_00289302              Plaintiffs_00289303              U.S. Copyright Office public catalog registration information for PA0001165229
   8268       Plaintiffs_00289304              Plaintiffs_00289305              U.S. Copyright Office public catalog registration information for PA0001165468
   8269       Plaintiffs_00289306              Plaintiffs_00289307              U.S. Copyright Office public catalog registration information for PA0001165471
   8270       Plaintiffs_00289308              Plaintiffs_00289309              U.S. Copyright Office public catalog registration information for PA0001165509
   8271       Plaintiffs_00289310              Plaintiffs_00289311              U.S. Copyright Office public catalog registration information for PA0001165808
   8272       Plaintiffs_00289312              Plaintiffs_00289313              U.S. Copyright Office public catalog registration information for PA0001165925
   8273       Plaintiffs_00289314              Plaintiffs_00289315              U.S. Copyright Office public catalog registration information for PA0001166136
   8274       Plaintiffs_00289316              Plaintiffs_00289317              U.S. Copyright Office public catalog registration information for PA0001166251
   8275       Plaintiffs_00289318              Plaintiffs_00289319              U.S. Copyright Office public catalog registration information for PA0001166331
   8276       Plaintiffs_00289320              Plaintiffs_00289321              U.S. Copyright Office public catalog registration information for PA0001166336
   8277       Plaintiffs_00289322              Plaintiffs_00289323              U.S. Copyright Office public catalog registration information for PA0001166369
   8278       Plaintiffs_00289324              Plaintiffs_00289325              U.S. Copyright Office public catalog registration information for PA0001166370
   8279       Plaintiffs_00289326              Plaintiffs_00289327              U.S. Copyright Office public catalog registration information for PA0001166372
   8280       Plaintiffs_00289328              Plaintiffs_00289329              U.S. Copyright Office public catalog registration information for PA0001166373
   8281       Plaintiffs_00289330              Plaintiffs_00289331              U.S. Copyright Office public catalog registration information for PA0001166377
   8282       Plaintiffs_00289332              Plaintiffs_00289333              U.S. Copyright Office public catalog registration information for PA0001166379
   8283       Plaintiffs_00289334              Plaintiffs_00289335              U.S. Copyright Office public catalog registration information for PA0001166650
   8284       Plaintiffs_00289336              Plaintiffs_00289337              U.S. Copyright Office public catalog registration information for PA0001166656
   8285       Plaintiffs_00289338              Plaintiffs_00289339              U.S. Copyright Office public catalog registration information for PA0001166692
   8286       Plaintiffs_00289340              Plaintiffs_00289341              U.S. Copyright Office public catalog registration information for PA0001166700
   8287       Plaintiffs_00289342              Plaintiffs_00289343              U.S. Copyright Office public catalog registration information for PA0001166704
   8288       Plaintiffs_00289344              Plaintiffs_00289345              U.S. Copyright Office public catalog registration information for PA0001166751
   8289       Plaintiffs_00289346              Plaintiffs_00289347              U.S. Copyright Office public catalog registration information for PA0001167048
   8290       Plaintiffs_00289348              Plaintiffs_00289349              U.S. Copyright Office public catalog registration information for PA0001167119
   8291       Plaintiffs_00289350              Plaintiffs_00289351              U.S. Copyright Office public catalog registration information for PA0001167119
   8292       Plaintiffs_00289352              Plaintiffs_00289353              U.S. Copyright Office public catalog registration information for PA0001167178
   8293       Plaintiffs_00289354              Plaintiffs_00289355              U.S. Copyright Office public catalog registration information for PA0001167181
   8294       Plaintiffs_00289356              Plaintiffs_00289357              U.S. Copyright Office public catalog registration information for PA0001167383
   8295       Plaintiffs_00289358              Plaintiffs_00289359              U.S. Copyright Office public catalog registration information for PA0001167415
   8296       Plaintiffs_00289360              Plaintiffs_00289361              U.S. Copyright Office public catalog registration information for PA0001167505
   8297       Plaintiffs_00289362              Plaintiffs_00289363              U.S. Copyright Office public catalog registration information for PA0001167506
   8298       Plaintiffs_00289364              Plaintiffs_00289365              U.S. Copyright Office public catalog registration information for PA0001207060
   8299       Plaintiffs_00289366              Plaintiffs_00289367              U.S. Copyright Office public catalog registration information for PA0000962146
   8300       Plaintiffs_00289368              Plaintiffs_00289369              U.S. Copyright Office public catalog registration information for PA0001166658
   8301       Plaintiffs_00289370              Plaintiffs_00289371              U.S. Copyright Office public catalog registration information for PA0001208972



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            223
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 226 of 268 PageID# 5928
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8302       Plaintiffs_00289372              Plaintiffs_00289373              U.S. Copyright Office public catalog registration information for PA0001590102
   8303       Plaintiffs_00289374              Plaintiffs_00289374              U.S. Copyright Office public catalog registration information for RE0000609795
   8304       Plaintiffs_00289375              Plaintiffs_00289375              U.S. Copyright Office public catalog registration information for RE0000853662
   8305       Plaintiffs_00289376              Plaintiffs_00289377              U.S. Copyright Office public catalog registration information for PA0001073068
   8306       Plaintiffs_00289378              Plaintiffs_00289378              U.S. Copyright Office public catalog registration information for SR0000617386
   8307       Plaintiffs_00289379              Plaintiffs_00289379              U.S. Copyright Office public catalog registration information for SR0000412731
   8308       Plaintiffs_00289380              Plaintiffs_00289380              U.S. Copyright Office public catalog registration information for SR0000412524
   8309       Plaintiffs_00289381              Plaintiffs_00289382              U.S. Copyright Office public catalog registration information for SR0000693409
   8310       Plaintiffs_00289383              Plaintiffs_00289383              U.S. Copyright Office public catalog registration information for EU0000541378
   8311       Plaintiffs_00289384              Plaintiffs_00289384              U.S. Copyright Office public catalog registration information for EU0000541378
   8312       Plaintiffs_00289385              Plaintiffs_00289385              U.S. Copyright Office public catalog registration information for EU0000571481
   8313       Plaintiffs_00289386              Plaintiffs_00289386              U.S. Copyright Office public catalog registration information for EU0000571481
   8314       Plaintiffs_00289387              Plaintiffs_00289387              U.S. Copyright Office public catalog registration information for Eu0000684114
   8315       Plaintiffs_00289388              Plaintiffs_00289388              U.S. Copyright Office public catalog registration information for EU0000684114
   8316       Plaintiffs_00289389              Plaintiffs_00289389              U.S. Copyright Office public catalog registration information for EU0000721849
   8317       Plaintiffs_00289390              Plaintiffs_00289390              U.S. Copyright Office public catalog registration information for EU0000721849
   8318       Plaintiffs_00289391              Plaintiffs_00289391              U.S. Copyright Office public catalog registration information for EU0000721849
   8319       Plaintiffs_00289392              Plaintiffs_00289392              U.S. Copyright Office public catalog registration information for EU0000750856
   8320       Plaintiffs_00289393              Plaintiffs_00289393              U.S. Copyright Office public catalog registration information for Eu0000750856
   8321       Plaintiffs_00289394              Plaintiffs_00289394              U.S. Copyright Office public catalog registration information for EU0000753362
   8322       Plaintiffs_00289395              Plaintiffs_00289395              U.S. Copyright Office public catalog registration information for EU0000753362
   8323       Plaintiffs_00289396              Plaintiffs_00289396              U.S. Copyright Office public catalog registration information for EU0000824378
   8324       Plaintiffs_00289397              Plaintiffs_00289397              U.S. Copyright Office public catalog registration information for EU0000824378
   8325       Plaintiffs_00289398              Plaintiffs_00289398              U.S. Copyright Office public catalog registration information for EU0000845843
   8326       Plaintiffs_00289399              Plaintiffs_00289399              U.S. Copyright Office public catalog registration information for EU0000845843
   8327       Plaintiffs_00289400              Plaintiffs_00289400              U.S. Copyright Office public catalog registration information for EU0000845843
   8328       Plaintiffs_00289401              Plaintiffs_00289401              U.S. Copyright Office public catalog registration information for EU0000859313
   8329       Plaintiffs_00289402              Plaintiffs_00289402              U.S. Copyright Office public catalog registration information for EU0000859313
   8330       Plaintiffs_00289403              Plaintiffs_00289404              U.S. Copyright Office public catalog registration information for PA0000062943
   8331       Plaintiffs_00289405              Plaintiffs_00289405              U.S. Copyright Office public catalog registration information for PA0000062943
   8332       Plaintiffs_00289406              Plaintiffs_00289407              U.S. Copyright Office public catalog registration information for PA0000119692
   8333       Plaintiffs_00289408              Plaintiffs_00289408              U.S. Copyright Office public catalog registration information for PA0000119692
   8334       Plaintiffs_00289409              Plaintiffs_00289410              U.S. Copyright Office public catalog registration information for PA0000119693
   8335       Plaintiffs_00289411              Plaintiffs_00289411              U.S. Copyright Office public catalog registration information for PA0000119693
   8336       Plaintiffs_00289412              Plaintiffs_00289412              U.S. Copyright Office public catalog registration information for PA0000162210



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            224
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 227 of 268 PageID# 5929
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8337       Plaintiffs_00289413              Plaintiffs_00289414              U.S. Copyright Office public catalog registration information for PA0000162210
   8338       Plaintiffs_00289415              Plaintiffs_00289416              U.S. Copyright Office public catalog registration information for PA0000243349
   8339       Plaintiffs_00289417              Plaintiffs_00289418              U.S. Copyright Office public catalog registration information for PA0000243349
   8340       Plaintiffs_00289419              Plaintiffs_00289420              U.S. Copyright Office public catalog registration information for PA0000266437
   8341       Plaintiffs_00289421              Plaintiffs_00289422              U.S. Copyright Office public catalog registration information for PA0000266437
   8342       Plaintiffs_00289423              Plaintiffs_00289424              U.S. Copyright Office public catalog registration information for PA0000269462
   8343       Plaintiffs_00289425              Plaintiffs_00289426              U.S. Copyright Office public catalog registration information for PA0000269462
   8344       Plaintiffs_00289427              Plaintiffs_00289427              U.S. Copyright Office public catalog registration information for PA0000428657
   8345       Plaintiffs_00289428              Plaintiffs_00289428              U.S. Copyright Office public catalog registration information for PA0000428657
   8346       Plaintiffs_00289429              Plaintiffs_00289430              U.S. Copyright Office public catalog registration information for PA0000664031
   8347       Plaintiffs_00289431              Plaintiffs_00289431              U.S. Copyright Office public catalog registration information for PA0000664031
   8348       Plaintiffs_00289432              Plaintiffs_00289433              U.S. Copyright Office public catalog registration information for PA0000708854
   8349       Plaintiffs_00289434              Plaintiffs_00289435              U.S. Copyright Office public catalog registration information for PA0000708854
   8350       Plaintiffs_00289436              Plaintiffs_00289437              U.S. Copyright Office public catalog registration information for PA0000708858
   8351       Plaintiffs_00289438              Plaintiffs_00289439              U.S. Copyright Office public catalog registration information for PA0000708858
   8352       Plaintiffs_00289440              Plaintiffs_00289441              U.S. Copyright Office public catalog registration information for PA0000708863
   8353       Plaintiffs_00289442              Plaintiffs_00289442              U.S. Copyright Office public catalog registration information for PA0000708863
   8354       Plaintiffs_00289443              Plaintiffs_00289444              U.S. Copyright Office public catalog registration information for PA0000767835
   8355       Plaintiffs_00289445              Plaintiffs_00289446              U.S. Copyright Office public catalog registration information for PA0000767835
   8356       Plaintiffs_00289447              Plaintiffs_00289447              U.S. Copyright Office public catalog registration information for PA0000849262
   8357       Plaintiffs_00289448              Plaintiffs_00289448              U.S. Copyright Office public catalog registration information for PA0000849262
   8358       Plaintiffs_00289449              Plaintiffs_00289450              U.S. Copyright Office public catalog registration information for PA0000859260
   8359       Plaintiffs_00289451              Plaintiffs_00289452              U.S. Copyright Office public catalog registration information for PA0000859260
   8360       Plaintiffs_00289453              Plaintiffs_00289454              U.S. Copyright Office public catalog registration information for PA0000859324
   8361       Plaintiffs_00289455              Plaintiffs_00289456              U.S. Copyright Office public catalog registration information for PA0000859324
   8362       Plaintiffs_00289457              Plaintiffs_00289458              U.S. Copyright Office public catalog registration information for PA0000859324
   8363       Plaintiffs_00289459              Plaintiffs_00289460              U.S. Copyright Office public catalog registration information for PA0000859324
   8364       Plaintiffs_00289461              Plaintiffs_00289462              U.S. Copyright Office public catalog registration information for PA0000978102
   8365       Plaintiffs_00289463              Plaintiffs_00289464              U.S. Copyright Office public catalog registration information for PA0000978102
   8366       Plaintiffs_00289465              Plaintiffs_00289466              U.S. Copyright Office public catalog registration information for PA0001006950
   8367       Plaintiffs_00289467              Plaintiffs_00289468              U.S. Copyright Office public catalog registration information for PA0001006950
   8368       Plaintiffs_00289469              Plaintiffs_00289470              U.S. Copyright Office public catalog registration information for PA0001025282
   8369       Plaintiffs_00289471              Plaintiffs_00289471              U.S. Copyright Office public catalog registration information for PA0001025282
   8370       Plaintiffs_00289472              Plaintiffs_00289473              U.S. Copyright Office public catalog registration information for PA0001073064
   8371       Plaintiffs_00289474              Plaintiffs_00289474              U.S. Copyright Office public catalog registration information for PA0001073064
   8372       Plaintiffs_00289475              Plaintiffs_00289476              U.S. Copyright Office public catalog registration information for PA0001075310


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            225
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 228 of 268 PageID# 5930
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8373       Plaintiffs_00289477              Plaintiffs_00289478              U.S. Copyright Office public catalog registration information for PA0001075310
   8374       Plaintiffs_00289479              Plaintiffs_00289479              U.S. Copyright Office public catalog registration information for PA0001115050
   8375       Plaintiffs_00289480              Plaintiffs_00289481              U.S. Copyright Office public catalog registration information for PA0001115050
   8376       Plaintiffs_00289482              Plaintiffs_00289482              U.S. Copyright Office public catalog registration information for PA0001118350
   8377       Plaintiffs_00289483              Plaintiffs_00289484              U.S. Copyright Office public catalog registration information for PA0001118350
   8378       Plaintiffs_00289485              Plaintiffs_00289486              U.S. Copyright Office public catalog registration information for PA0001145924
   8379       Plaintiffs_00289487              Plaintiffs_00289487              U.S. Copyright Office public catalog registration information for PA0001145924
   8380       Plaintiffs_00289488              Plaintiffs_00289489              U.S. Copyright Office public catalog registration information for PA0001153778
   8381       Plaintiffs_00289490              Plaintiffs_00289491              U.S. Copyright Office public catalog registration information for PA0001153778
   8382       Plaintiffs_00289492              Plaintiffs_00289493              U.S. Copyright Office public catalog registration information for PA0001157796
   8383       Plaintiffs_00289494              Plaintiffs_00289495              U.S. Copyright Office public catalog registration information for PA0001157796
   8384       Plaintiffs_00289496              Plaintiffs_00289497              U.S. Copyright Office public catalog registration information for PA0001157819
   8385       Plaintiffs_00289498              Plaintiffs_00289499              U.S. Copyright Office public catalog registration information for PA0001157819
   8386       Plaintiffs_00289500              Plaintiffs_00289500              U.S. Copyright Office public catalog registration information for PA0001157849
   8387       Plaintiffs_00289501              Plaintiffs_00289502              U.S. Copyright Office public catalog registration information for PA0001157849
   8388       Plaintiffs_00289503              Plaintiffs_00289504              U.S. Copyright Office public catalog registration information for PA0001159765
   8389       Plaintiffs_00289505              Plaintiffs_00289505              U.S. Copyright Office public catalog registration information for PA0001159765
   8390       Plaintiffs_00289506              Plaintiffs_00289507              U.S. Copyright Office public catalog registration information for PA0001159776
   8391       Plaintiffs_00289508              Plaintiffs_00289509              U.S. Copyright Office public catalog registration information for PA0001159776
   8392       Plaintiffs_00289510              Plaintiffs_00289511              U.S. Copyright Office public catalog registration information for PA0001296198
   8393       Plaintiffs_00289512              Plaintiffs_00289513              U.S. Copyright Office public catalog registration information for PA0001296198
   8394       Plaintiffs_00289514              Plaintiffs_00289515              U.S. Copyright Office public catalog registration information for PA0001296201
   8395       Plaintiffs_00289516              Plaintiffs_00289517              U.S. Copyright Office public catalog registration information for PA0001296201
   8396       Plaintiffs_00289518              Plaintiffs_00289519              U.S. Copyright Office public catalog registration information for PA0001311759
   8397       Plaintiffs_00289520              Plaintiffs_00289521              U.S. Copyright Office public catalog registration information for PA0001311759
   8398       Plaintiffs_00289522              Plaintiffs_00289523              U.S. Copyright Office public catalog registration information for PA0001347236
   8399       Plaintiffs_00289524              Plaintiffs_00289525              U.S. Copyright Office public catalog registration information for PA0001347236
   8400       Plaintiffs_00289526              Plaintiffs_00289527              U.S. Copyright Office public catalog registration information for PA0001352640
   8401       Plaintiffs_00289528              Plaintiffs_00289529              U.S. Copyright Office public catalog registration information for PA0001352640
   8402       Plaintiffs_00289530              Plaintiffs_00289531              U.S. Copyright Office public catalog registration information for PA0001752525
   8403       Plaintiffs_00289532              Plaintiffs_00289533              U.S. Copyright Office public catalog registration information for PA0001752525
   8404       Plaintiffs_00289534              Plaintiffs_00289535              U.S. Copyright Office public catalog registration information for PA0001762863
   8405       Plaintiffs_00289536              Plaintiffs_00289537              U.S. Copyright Office public catalog registration information for PA0001762863
   8406       Plaintiffs_00289538              Plaintiffs_00289539              U.S. Copyright Office public catalog registration information for PA0001858799
   8407       Plaintiffs_00289540              Plaintiffs_00289541              U.S. Copyright Office public catalog registration information for PA0001858799
   8408       Plaintiffs_00289542              Plaintiffs_00289542              U.S. Copyright Office public catalog registration information for PAu000502409
   8409       Plaintiffs_00289543              Plaintiffs_00289543              U.S. Copyright Office public catalog registration information for PAu000502409



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            226
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 229 of 268 PageID# 5931
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8410       Plaintiffs_00289544              Plaintiffs_00289545              U.S. Copyright Office public catalog registration information for SR0000000875
   8411       Plaintiffs_00289546              Plaintiffs_00289546              U.S. Copyright Office public catalog registration information for SR0000000875
   8412       Plaintiffs_00289547              Plaintiffs_00289547              U.S. Copyright Office public catalog registration information for SR0000001122
   8413       Plaintiffs_00289548              Plaintiffs_00289549              U.S. Copyright Office public catalog registration information for SR0000001122
   8414       Plaintiffs_00289550              Plaintiffs_00289550              U.S. Copyright Office public catalog registration information for SR0000011955
   8415       Plaintiffs_00289551              Plaintiffs_00289552              U.S. Copyright Office public catalog registration information for SR0000001122
   8416       Plaintiffs_00289553              Plaintiffs_00289553              U.S. Copyright Office public catalog registration information for SR0000053832
   8417       Plaintiffs_00289554              Plaintiffs_00289555              U.S. Copyright Office public catalog registration information for SR0000053832
   8418       Plaintiffs_00289556              Plaintiffs_00289557              U.S. Copyright Office public catalog registration information for SR0000054482
   8419       Plaintiffs_00289558              Plaintiffs_00289558              U.S. Copyright Office public catalog registration information for SR0000054482
   8420       Plaintiffs_00289559              Plaintiffs_00289559              U.S. Copyright Office public catalog registration information for SR0000068501
   8421       Plaintiffs_00289560              Plaintiffs_00289561              U.S. Copyright Office public catalog registration information for SR0000068501
   8422       Plaintiffs_00289562              Plaintiffs_00289562              U.S. Copyright Office public catalog registration information for SR0000078097
   8423       Plaintiffs_00289563              Plaintiffs_00289564              U.S. Copyright Office public catalog registration information for SR0000078097
   8424       Plaintiffs_00289565              Plaintiffs_00289566              U.S. Copyright Office public catalog registration information for SR0000144117
   8425       Plaintiffs_00289567              Plaintiffs_00289567              U.S. Copyright Office public catalog registration information for SR0000144117
   8426       Plaintiffs_00289568              Plaintiffs_00289568              U.S. Copyright Office public catalog registration information for SR0000178976
   8427       Plaintiffs_00289569              Plaintiffs_00289569              U.S. Copyright Office public catalog registration information for SR0000178976
   8428       Plaintiffs_00289570              Plaintiffs_00289570              U.S. Copyright Office public catalog registration information for SR0000247732
   8429       Plaintiffs_00289571              Plaintiffs_00289572              U.S. Copyright Office public catalog registration information for SR0000247732
   8430       Plaintiffs_00289573              Plaintiffs_00289573              U.S. Copyright Office public catalog registration information for SR0000393675
   8431       Plaintiffs_00289574              Plaintiffs_00289574              U.S. Copyright Office public catalog registration information for SR0000393675
   8432       Plaintiffs_00289575              Plaintiffs_00289575              U.S. Copyright Office public catalog registration information for SR0000412465
   8433       Plaintiffs_00289576              Plaintiffs_00289576              U.S. Copyright Office public catalog registration information for SR0000412465
   8434       Plaintiffs_00289577              Plaintiffs_00289577              U.S. Copyright Office public catalog registration information for SR0000412466
   8435       Plaintiffs_00289578              Plaintiffs_00289578              U.S. Copyright Office public catalog registration information for SR0000412466
   8436       Plaintiffs_00289579              Plaintiffs_00289579              U.S. Copyright Office public catalog registration information for SR0000412524
   8437       Plaintiffs_00289580              Plaintiffs_00289581              U.S. Copyright Office public catalog registration information for SR0000412524
   8438       Plaintiffs_00289582              Plaintiffs_00289583              U.S. Copyright Office public catalog registration information for SR0000412526
   8439       Plaintiffs_00289584              Plaintiffs_00289584              U.S. Copyright Office public catalog registration information for SR0000412526
   8440       Plaintiffs_00289585              Plaintiffs_00289586              U.S. Copyright Office public catalog registration information for SR0000412743
   8441       Plaintiffs_00289587              Plaintiffs_00289587              U.S. Copyright Office public catalog registration information for SR0000412743
   8442       Plaintiffs_00289588              Plaintiffs_00289589              U.S. Copyright Office public catalog registration information for SR0000612879
   8443       Plaintiffs_00289590              Plaintiffs_00289591              U.S. Copyright Office public catalog registration information for SR0000612879
   8444       Plaintiffs_00289592              Plaintiffs_00289592              U.S. Copyright Office public catalog registration information for SR0000617386
   8445       Plaintiffs_00289593              Plaintiffs_00289593              U.S. Copyright Office public catalog registration information for SR0000617386
   8446       Plaintiffs_00289594              Plaintiffs_00289595              U.S. Copyright Office public catalog registration information for SR0000617389


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            227
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 230 of 268 PageID# 5932
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8447       Plaintiffs_00289596              Plaintiffs_00289596              U.S. Copyright Office public catalog registration information for SR0000617389
   8448       Plaintiffs_00289597              Plaintiffs_00289597              U.S. Copyright Office public catalog registration information for SR0000618707
   8449       Plaintiffs_00289598              Plaintiffs_00289598              U.S. Copyright Office public catalog registration information for SR0000618707
   8450       Plaintiffs_00289599              Plaintiffs_00289600              U.S. Copyright Office public catalog registration information for SR0000618754
   8451       Plaintiffs_00289601              Plaintiffs_00289602              U.S. Copyright Office public catalog registration information for SR0000618754
   8452       Plaintiffs_00289603              Plaintiffs_00289604              U.S. Copyright Office public catalog registration information for SR0000633584
   8453       Plaintiffs_00289605              Plaintiffs_00289605              U.S. Copyright Office public catalog registration information for SR0000633584
   8454       Plaintiffs_00289606              Plaintiffs_00289607              U.S. Copyright Office public catalog registration information for SR0000633779
   8455       Plaintiffs_00289608              Plaintiffs_00289609              U.S. Copyright Office public catalog registration information for SR0000633779
   8456       Plaintiffs_00289610              Plaintiffs_00289610              U.S. Copyright Office public catalog registration information for SR0000644567
   8457       Plaintiffs_00289611              Plaintiffs_00289611              U.S. Copyright Office public catalog registration information for SR0000644567
   8458       Plaintiffs_00289612              Plaintiffs_00289613              U.S. Copyright Office public catalog registration information for SR0000684805
   8459       Plaintiffs_00289614              Plaintiffs_00289615              U.S. Copyright Office public catalog registration information for SR0000684805
   8460       Plaintiffs_00289616              Plaintiffs_00289617              U.S. Copyright Office public catalog registration information for SR0000692991
   8461       Plaintiffs_00289618              Plaintiffs_00289618              U.S. Copyright Office public catalog registration information for SR0000692991
   8462       Plaintiffs_00289619              Plaintiffs_00289619              U.S. Copyright Office public catalog registration information for SR0000693113
   8463       Plaintiffs_00289620              Plaintiffs_00289620              U.S. Copyright Office public catalog registration information for SR0000693113
   8464       Plaintiffs_00289621              Plaintiffs_00289621              U.S. Copyright Office public catalog registration information for SR0000693409
   8465       Plaintiffs_00289622              Plaintiffs_00289623              U.S. Copyright Office public catalog registration information for SR0000693409
   8466       Plaintiffs_00289624              Plaintiffs_00289625              U.S. Copyright Office public catalog registration information for SR0000711860
   8467       Plaintiffs_00289626              Plaintiffs_00289626              U.S. Copyright Office public catalog registration information for SR0000711860
   8468       Plaintiffs_00289627              Plaintiffs_00289628              U.S. Copyright Office public catalog registration information for SR0000712342
   8469       Plaintiffs_00289629              Plaintiffs_00289629              U.S. Copyright Office public catalog registration information for SR0000712342
   8470       Plaintiffs_00289630              Plaintiffs_00289631              U.S. Copyright Office public catalog registration information for SR0000712345
   8471       Plaintiffs_00289632              Plaintiffs_00289632              U.S. Copyright Office public catalog registration information for SR0000712345
   8472       Plaintiffs_00289633              Plaintiffs_00289634              U.S. Copyright Office public catalog registration information for SR0000088931
   8473       Plaintiffs_00289635              Plaintiffs_00289636              U.S. Copyright Office public catalog registration information for SR0000236228
   8474       Plaintiffs_00289637              Plaintiffs_00289637              U.S. Copyright Office public catalog registration information for SR0000104628
   8475       Plaintiffs_00289638              Plaintiffs_00289638              U.S. Copyright Office public catalog registration information for N19100
   8476       Plaintiffs_00289639              Plaintiffs_00289639              U.S. Copyright Office public catalog registration information for N27257
   8477       Plaintiffs_00005995              Plaintiffs_00005996              U.S. Copyright Office public catalog registration information for PAu003411255
   8478       Plaintiffs_00008687              Plaintiffs_00008687              U.S. Copyright Office public catalog registration information for EU557529
   8500       SME_00000253                     SME_00000264                     Amended business certificate for BMG Music and other corporate documents
   8501       SME_00000001                     SME_00000003                     Certificate of assumed name for Bertelsmann Music Group, Inc.
   8502       SME_00000005                     SME_00000005                     Certificate of Merger for J Records LLC and BMGJ LLC
   8503       SME_00000007                     SME_00000007                     Certificate of Merger for BMGJ LLC and Bertelsmann Music Group, Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                            228
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 231 of 268 PageID# 5933
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8504 SME_00000008                           SME_00000009                     Unanimous Written Consent of the Board of Directors to Corporate Action of Bertelsmann Music Group, Inc.

    8505      SME_00000004                     SME_00000004                     Certification of copy of certificate of merger, merging J Records LLC with and into BMGJ LLC
    8506      SME_00000006                     SME_00000006                     Certification of copy of certificate of merger, merging BMGJ LLC with and into Bertelsmann Music Group,
                                                                                Inc.
    8507      SME_00000265                     SME_00000290                     Certificate of incorporation for NBRC Inc. and subsequent reincorporation and merger documents
    8508      SME_00000570                     SME_00000663                     Asset Purchase Agreement between Profile Records, Inc., Steven Plotnicki, and Arista Records, Inc.
    8509      SME_00000500                     SME_00000513                     Certificate of Incorporation for La Face Records, Inc. and subsequent merger agreement and certificate.
    8510      SME_00000310                     SME_00000311                     Restated Statement of Partnership Existence of Sony BMG Music Entertainment
    8511      SME_00001227                     SME_00001241                     Restated Statement of Partnership Existence of Sony BMG Music Entertainment and other corporate
                                                                                documents
    8512      SME_00000541                     SME_00000544                     USCO Sony Copyright Assignment
    8513      SME_00004534                     SME_00004578                     International Repertoire License
    8514      SME_00001242                     SME_00001285                     Amended and Restated International Repertoire License
    8515      SME_00001710                     SME_00001771                     International Repertoire License
    8516      SME_00001286                     SME_00001330                     Amended and Restated International Repertoire License
    8517      SME_00001664                     SME_00001709                     International Repertoire License
    8518      SME_00001132                     SME_00001175                     Amended and Restated International Repertoire License
    8519      SME_00001772                     SME_00001818                     International Repertoire License
    8520      SME_00001331                     SME_00001374                     Amended and Restated International Repertoire License
    8521      SME_00001572                     SME_00001618                     International Repertoire License
    8522      SME_00001176                     SME_00001219                     Amended and Restated International Repertoire License
    8523      SME_00000687                     SME_00000746                     Exclusive recording agreement between the RCA Records Label, a Unit of BMG Music and 19 Recordings
                                                                                Limited
    8524      SME_00000747                     SME_00000749                     Letter exercising option to agreement between RCA Records Label, a Unit of BMG Entertainment and 19
                                                                                Recordings Limited
    8525      SME_00000883                     SME_00000932                     Exclusive recording agreement between the RCA Music Group, a Unit of Sony BMG Music Entertainment
                                                                                and 19 Recordings Limited
    8526      SME_00000752                     SME_00000754                     Letter exercising option to agreement between the RCA Records Label, a Unit of Sony BMG Music
                                                                                entertainment and 19 Recordings Limited
    8527      SME_00000755                     SME_00000757                     Letter amendment to agreement between 19 Recordings Limited and the RCA Music Group, a Unit of Sony
                                                                                BMG Music Entertainment
    8528      SME_00000760                     SME_00000762                     Letter amendment to agreement between 19 Recordings Limited and the RCA Music Group, a Unit of Sony
                                                                                BMG Music Entertainment




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                     229
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 232 of 268 PageID# 5934
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8529 SME_00000942                           SME_00000943                     Letter exercising option to agreement between the RCA Music Group, a Unit of Sony BMG Music
                                                                                Entertainment and 19 Recordings Limited
    8530      SME_00000956                     SME_00001008                     Letter from Kellie Pickler to Sony BMG Nashville, a Unit of Sony BMG Music Entertainment, attaching
                                                                                agreement between 19 Recordings Limited and Kellie Pickler
    8531      SME_00000794                     SME_00000851                     Exclusive license agreement between the RCA Music Group and 19 Recordings Limited
    8532      SME_00001009                     SME_00001066                     Exclusive License agreement between Sony BMG Music Entertianment Nashville, a Division of Sony BMG
                                                                                Music Entertainment and 19 Recordings Limited
    8533      SME_00000854                     SME_00000863                     Letter exercising option to agreement between the RCA Music Group, a Unit of Sony BMG Music
                                                                                Entertainment and 19 Recordings Limited
    8534      SME_00000763                     SME_00000767                     Letter exercising option to agreement between the RCA Records Label, a Unit of BMG Music and 19
                                                                                Recordings Limited
    8535      SME_00000944                     SME_00000953                     Agreement between Carried Underwood, Target Corporation, 19 Recordings Limited, and the RCA Music
                                                                                Group, a Unit of Sony BMG Music Entertainment
    8536      SME_00001127                     SME_00001128                     Letter amendment to agreement between Sony BMG Music Entertainment Nashville, a Division of Sony
                                                                                BMG Music Entertainment and 19 Recordings Limited
    8537      SME_00000936                     SME_00000937                     Letter exercising option to agreement between the RCA Music Group, a Unit of Sony BMG Music
                                                                                Entertainment and 19 Recordings Limited




    8538      SME_00000876                     SME_00000877                     Letter exercising option to agreement between Zomba Recording LLC and 19 Recordings Limited




    8539      SME_00001129                     SME_00001129                     Letter amendment to agreement between Sony Music Nashville, a division of Sony Music Entertainment and
                                                                                19 Recordings Limited




    8540      SME_00000770                     SME_00000773                     Letter exercising option to agreement between RCA/Jive, a Label Group of Sony Music Entertainment and 19
                                                                                Recordings Limited
    8541      SME_00004318                     SME_00004376                     Exclusive license agreement between RCA/JIVE, A Label Group of Sony Music Entertainment and 19
                                                                                Recordings Limited
    8542      SME_00000864                     SME_00000865                     Letter exercising option to agreement between the RCA Music Group, a Unit of Sony Music Entertainment
                                                                                and 19 Recordings Limited


Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   230
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 233 of 268 PageID# 5935
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8543 SME_00001067                           SME_00001126                     Exclusive license agreement between RCA/JIVE, A Label Group of Sony Music Entertainment and 19
                                                                                Recordings Limited
    8544      SME_00000878                     SME_00000882                     Letter amendment to agreement between RCA/JIVE, a Label Group of Sony Music Entertainment and 19
                                                                                Recordings Limited
    8545      SME_00004377                     SME_00004382                     Letter exercising option to agreement between RCA/Jive, a Label Group of Sony Music Entertainment and 19
                                                                                Recordings Limited
    8546      SME_00001130                     SME_00001131                     Letter amendment to agreement between Sony Music Nashville, a division of Sony Music Entertainment and
                                                                                19 Recordings Limited
    8547      SME_00000774                     SME_00000787                     Letter exercising option to agreement between RCA Records, a division of Sony Music Entertainment and 19
                                                                                Recordings Limited
    8548      SME_00000866                     SME_00000875                     Letter exercising option to agreement between RCA Records, a division of Sony Music Entertainment and 19
                                                                                Recordings Limited
    8549      SME_00000954                     SME_00000955                     Letter amendment to agreement between 19 Recordings Limited and Sony Music Nashville, a division of Sony
                                                                                Music Entertainment
    8550      SME_00000788                     SME_00000790                     Letter amendment to agreement between 19 Recordings Limited and RCA Records, a division of Sony Music
                                                                                Entertainment
    8551      SME_00000791                     SME_00000793                     Letter amendment to agreement between 19 Recordings Limited and RCA Records, a division of Sony Music
                                                                                Entertainment
    8552      SME_00000852                     SME_00000853                     Letter amendment to agreement between 19 Recordings Limited and RCA/JIVE, a Label Group of Sony
                                                                                Music Entertainment
    8553      SME_00002067                     SME_00002127                     Agreement between RCA/Jive, a label group of Sony Music Entertianment and Matt Shultz, Brad Shultz,
                                                                                Jared Champion, Daniel Tichenor and Lincoln Parish collectively p/k/a Cage the Elepehant
    8554      SME_00004383                     SME_00004492                     Agreement between 4U2ASKY Entertainment, Inc, d/b/a DSP Entertainment and 110 Entertainment, LLC
                                                                                f/s/o Jared Champino, Lincoln Tyler Parish, Brad Shultz, Matt Shultz, and Daniel Tichenor p/k/a Cage the
                                                                                Elephant
    8555      SME_00002128                     SME_00002133                     Letter exercising option to agreement between RCA/Jive, a Label Group of Sony Music Entertainment and
                                                                                Matt Shultz, Brad Shultz, Jared Champion, Daniel Tichenor and Lincoln Parish collectively p/k/a Cage the
                                                                                Elepehant
    8556      SME_00002134                     SME_00002138                     Letter from RCA Records, a divison of Sony Music Entertainment to Matt Shultz, Brad Shultz, Jared
                                                                                Champion, Daniel Tichenor and Lincoln Parish collectively p/k/a Cage the Elepehant exercising option
    8557      SME_00002139                     SME_00002143                     Letter exercising option to agreement between RCA Records, a divison of Sony Music Entertainment and Matt
                                                                                Shultz, Brad Shultz, Jared Champion, Daniel Tichenor and Lincoln Parish collectively p/k/a Cage the
                                                                                Elepehant
    8558      SME_00002144                     SME_00002151                     Letter exercising option to agreement between RCA Records, a divison of Sony Music Entertainment and
                                                                                Matt Shultz, Brad Shultz, Jared Champion, Daniel Tichenor collectively p/k/a Cage the Elepehant




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                      231
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 234 of 268 PageID# 5936
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8559 SME_00001945                           SME_00002002                     Recording agreement between Matthew Tuck, Jason James, Michael Paget and Michael Thomas p/k/a Bullet
                                                                                For My Valentine and 20:20 LLC
    8560      SME_00002003                     SME_00002004                     Letter exercising option to agreement between Sony BMG Music Entertainment and Matthew Tuck, Jason
                                                                                James, Michael Paget and Michael Thomas p/k/a Bullet For My Valentine
    8561      SME_00002005                     SME_00002007                     Letter exercising option to agreement between Sony BMG Music Entertainment and Matthew Tuck, Jason
                                                                                James, Michael Paget and Michael Thomas p/k/a Bullet For My Valentine
    8562      SME_00001940                     SME_00001944                     Assignment agreement between Martin Dodd and Sony Music Entertainment
    8563      SME_00002008                     SME_00002013                     Letter exercising option to agreement between RCA/Jive Label Group and Matthew Tuck, Jason James,
                                                                                Michael Paget and Michael Thomas p/k/a Bullet For My Valentine
    8564      SME_00002014                     SME_00002063                     Recording agreement between RCA Records, a division of Sony Music Entertainment and Don Gilmore
                                                                                Productions, Inc. f/s/o Matthew Tuck, Jason James, Michael Paget and Michael Thomas p/k/a Bullet For My
                                                                                Valentine
    8565      SME_00001819                     SME_00001825                     Certificate of Merger for Sony BMG Music Entertainment and Aware Records, LLC, and related documents

    8566      SME_00004579                     SME_00004590                     Agreement between Sussex Records, Inc. and Billy Withers
    8567      SME_00004640                     SME_00004651                     Agreement between Sussex Records, Inc. and Columbia House, a Division of Columbia Broadcasting
                                                                                System, Inc.
    8568      SME_00004591                     SME_00004597                     Agreement between Sussex Records, Inc. and Bill Withers
    8569      SME_00004598                     SME_00004604                     Agreement between Sussex Records, Inc. and Bill Withers
    8570      SME_00004605                     SME_00004637                     Agreement between Still Bill Productions and CBS Records, a Division of CBS, Inc.
    8571      SME_00004638                     SME_00004639                     Agreement between Still Bill Productions and CBS Records, a Division of CBS, Inc.
    8572      SME_00002474                     SME_00002507                     License Agreement between Sony Music Nashville, a division of Sony Music Entertainment and Kenneth
                                                                                Arnold Chesney
    8573      SME_00002508                     SME_00002508                     Letter amendment to agreement between Sony Music Nashville, a division of Sony Music Entertainment and
                                                                                Kenneth Arnold Chesney
    8574      SME_00000010                     SME_00000042                     Agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8575      SME_00000452                     SME_00000454                     Amendment to agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8576      SME_00000445                     SME_00000448                     Amendment to agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8577      SME_00000461                     SME_00000463                     Agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8578      SME_00000449                     SME_00000451                     Amendment to agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8579      SME_00000456                     SME_00000460                     Amendment to agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8580      SME_00000455                     SME_00000455                     Amendment to agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8581      SME_00000043                     SME_00000098                     Agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8582      SME_00000099                     SME_00000115                     Amendment to agreements between Bruce Springsteen and CBS Records, a Division of CBS Inc.
    8583      SME_00000116                     SME_00000125                     Amendment to agreement between Bruce Springsteen and CBS Records, a Division of CBS Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 232
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 235 of 268 PageID# 5937
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8584       SME_00004309                     SME_00004317                     Agreement between Columbia Records, a Division of Sony Music Entertainment and Bruce Springsteen
   8585       SME_00000514                     SME_00000525                     Assignment and Asumption agreement between CBS Inc. and CBS Records Inc.
   8586       SME_00000526                     SME_00000528                     Instrument of Transfer between CBS Inc. and CBS Records Inc.
   8587       SME_00000410                     SME_00000411                     Certificate of Amendment of Certificate of Incorporation of CBS Records Inc.
   8588       SME_00000245                     SME_00000252                     Agreement between Sony Corporation and CBS Inc.
   8589       SME_00000361                     SME_00000409                     Distribution Agency Agreement between Sony Music, a Group of Sony Music Entertainment Inc. and
                                                                                Comptown Records, Inc., d/b/a Ruthless Records
    8590      SME_00000357                     SME_00000360                     Letter amendment to agreement between Sony Music, a Label Group of Sony BMG Music Entertainment and
                                                                                Comptown Records, Inc., d/b/a "Ruthless Records"
    8591      SME_00001877                     SME_00001895                     Amendment to agreement between Red Distribution, Inc., Relativity Recordings, Inc., and Comptown
                                                                                Records, Inc. d/b/a Ruthless Records
    8592      SME_00001865                     SME_00001876                     Letter agreement between Comptown Records, Inc. d/b/a Ruthless Records and Sony Music, a Group of Sony
                                                                                Music Entertainment Inc.
    8593      SME_00004493                     SME_00004494                     Agreement between Comptown Records, Inc. d/b/a Ruthless Records and Columbia Records, a Division of
                                                                                Sony Music Entertainment and Lyric Financial, LLC
    8594      SME_00004150                     SME_00002719                     Agreement between GTO Records Limited and Johnnie Wilder, Jr., Keith Wilder, Mario Mantese, Ernest
                                                                                Berger d/b/a Heatwave
    8595      SME_00004156                     SME_00002736                     Standard Artists' Conditions attached to agreement between GTO Records Limited and Heatwave
    8596      SME_00004191                     SME_00002756                     Agreement between Rod Temperton and GTO Records Limited
    8597      SME_00004213                     SME_00002764                     Letter agreement between Jack White and Columbia Records, a Division of Sony Music Entertainment
    8598      SME_00002509                     SME_00004155                     Agreement between Third Face LLC and Columbia Records, a division of Sony Music Entertainment f/s/o
                                                                                Jack White
    8599      SME_00002560                     SME_00004190                     Agreement between Third Face LLC and Columbia Records, a division of Sony Music Entertainment f/s/o
                                                                                Jack White
    8600      SME_00002611                     SME_00004212                     Agreement between Third Face LLC and Columbia Records, a division of Sony Music Entertainment f/s/o
                                                                                Jack White
    8601      SME_00002652                     SME_00004277                     Agreement between Third Face LLC and Columbia Records, a division of Sony Music Entertainment f/s/o
                                                                                Jack White
    8602      SME_00001826                     SME_00001862                     Agreement between RCA Records, a division of Sony Music Entertainment and Sia Furler p/k/a Sia
    8603      SME_00001863                     SME_00001864                     Letter amendment to agreement between RCA Records, a division of Sony Music Entertainment and Sia
                                                                                Furler p/k/a Sia
    8604      SME_00002703                     SME_00002559                     Distribution Agreement between RCA Music Group, a Unit of BMG Music and Monkey Wrench, Inc.
    8605      SME_00004495                     SME_00004496                     Letter agreement between MonkeyWrench, Inc. and Sony Music Entertainment
    8606      SME_00008829                     SME_00008852                     License Agreement between Columbia/Epic Label Group, a Unit of Sony Music Entertainment and Roc
                                                                                Nation, LLC




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 233
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 236 of 268 PageID# 5938
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8607 SME_00004278                           SME_00004288                     Agreement between Roc Nation, LLC and Jermaine Cole p/k/a J. Cole
   8608 SME_00004289                           SME_00004308                     Extracts of Sony Music pursuant to paragraph 5 of agreement between Roc Nation LLC and Jermaine Cole
                                                                                p/k/a J. Cole
    8609      SME_00000465                     SME_00000493                     Agreement between Roswell Records, Inc. and The RCA Records Label, a Unit of BMG Entertainment
    8610      SME_00000335                     SME_00000350                     Catalog agreement between Roswell Records, Inc. and The RCA Records Label, a Unit of BMG Music
    8611      SME_00004497                     SME_00004509                     Agreement between Roswell Records, Inc. and The RCA Records Label, a Unit of BMG Music
    8612      SME_00001375                     SME_00001378                     Amendment to agreement between Roswell Records, Inc. and The RCA Records Label
    8613      SME_00001379                     SME_00001386                     Amendment to agreement between Roswell Records, Inc. and The RCA Records Label
    8614      SME_00004510                     SME_00004533                     Recording Agreement License between Roswell Records, Inc. and RCA Music Group, a Unit of Sony BMG
                                                                                Music Entertainment
    8615      SME_00001387                     SME_00001438                     Recording Agreement License between Roswell Records, Inc. and RCA Records, a Division of Sony Music
                                                                                Entertainment
    8616      SME_00000494                     SME_00000499                     Letter regarding revised proposal for agremeent between the RCA Records Label, a Unit of BMG
                                                                                Entertainment and Roswell Records f/s/o David Grohl, Taylor Hawkins and Nate Mendel, collectively p/k/a
                                                                                "Foo Fighters"
    8617      SME_00001439                     SME_00001452                     Amended and restated binding short-form agreement between Simon Cowell, Maidmetal Limited, Sony Music
                                                                                Entertainment, Sony Music Entertianment UK Limited, Millforth Limited, and Sir Philip Green
    8618      SME_00008853                     SME_00008880                     Agreement between Jet Holdings Inc. and CBS Records, a Division of CBS Inc.
    8619      SME_00008916                     SME_00008997                     Agreement between Jet Holdings Inc. and CBS Records, a Division of CBS Inc.
    8620      SME_00008908                     SME_00008915                     Letter amendment regarding agreement between Jet Holdings Inc. a/k/a Jet Holding Corp and CBS Records
                                                                                International, a Division of CBS Inc.
    8621      SME_00008881                     SME_00008907                     Agreement between Don Arden, a sucessor in interest to Jetpad Industries, Jet Records Limited, Jet Records
                                                                                Inc., Jet Holdings Inc., Recorda Enterprises, Inc., Remufi, A.G., Move Enterprises, Ltd. and Dartbill Limited,
                                                                                and Sony Music Entertainment, Inc.
    8622      SME_00001497                     SME_00001559                     Agreement between XL Recordings Limited and Sony Music, a Label Group of Sony BMG Music
                                                                                Entertainment
    8623      SME_00001560                     SME_00001564                     Amendment to agreement between XL Recordings Limited and Sony Music, a Label Group of Sony BMG
                                                                                Music Entertainment
    8624      SME_00001565                     SME_00001567                     Letter exercising option to agreement between Sony Music, a Label Group of Sony BMG Music
                                                                                Entertainment
    8625      SME_00001568                     SME_00001571                     Letter exercising option to agreement between XL Recordings Limited and Columbia/Epic, a Label Group of
                                                                                Sony Music Entertainment
    8626      SME_00002152                     SME_00002167                     Agreement between Al Yankovic a/k/a "Weird Al" Yankovic and Scotti Brothers Industries, Inc.
    8627      SME_00002170                     SME_00002221                     Agreement between Ear Booker Enterprises, Inc. and Scotti Brothers Industries f/s/o "Weird Al" Yankovic
    8628      SME_00002240                     SME_00002310                     Agreement between Volcano Entertianment III, LLC and Ear Booker Enterprises Inc. f/s/o Al Yankovic



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                       234
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 237 of 268 PageID# 5939
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8629 SME_00002168                           SME_00002169                     Letter amendment to agreememnt between CBS Records, a division of CBS Inc. and Scotti Brothers
                                                                                Industries, Inc.
    8630      SME_00002222                     SME_00002227                     Letter amendment to agreement between Ear Booker Enterprises, Inc. and Scotti Brothers Industries f/s/o Al
                                                                                Yankovic p/k/a "Weird Al" Yankovic.
    8631      SME_00002228                     SME_00002230                     Letter amendment to agreement between Ear Booker Enterprsies, Inc. and Scotti Brothers Industries
    8632      SME_00002231                     SME_00002236                     Audit settlement between All American Music Group and Ear Booker Enterprises, Inc. and Al Yankovic
    8633      SME_00002237                     SME_00002239                     Letter exercising option to agreement between Zomba Recording Corporation and Ear Booker Enterprises
    8634      SME_00002311                     SME_00002320                     Letter amendment regarding agreement between Scotti Brothers Industries, Inc. and Ear Booker Enterprises,
                                                                                Inc.
    8635      SME_00002321                     SME_00002322                     Letter agreement between Ear Booker Enterprises, Inc., and Volcano Entertainment III, LLC
    8636      SME_00002323                     SME_00002324                     Letter exercising option to agreement between Volcano Entertainment III, LLC and Ear Booker Enterprsies,
                                                                                Inc.
    8637      SME_00002325                     SME_00002329                     Letter exercising option to agreement between RCA Records, a division of Sony Music Entertainment and Ear
                                                                                Booker Enterprises, Inc.
    8638      SME_00000303                     SME_00000305                     Certificate of Merger (Delaware) for Zomba Recording Corporation and Zomba Recording LLC
    8639      SME_00000306                     SME_00000309                     Certificate of Merger (New York) for Zomba Recording Corporation and Zomba Recording LLC
    8640      SME_00000351                     SME_00000356                     Amended and Restated Limited Liability Company Agreement of Zomba Recording LLC
    8641      SME_00002720                     SME_00002610                     Agreement between Private Music, a division of Private Inc. and Etta James Enterprises
    8642      SME_00002737                     SME_00002651                     Agreement between BMG Music d/b/a The Windham Hill Group a/k/a Private Music and Etta James
                                                                                Enterprises
    8643      SME_00002757                     SME_00002702                     Agreement between Etta James Enterprises and The RCA Music Group, a Unit of BMG Entertainment
    8644      SME_00001453                     SME_00001496                     Catalog License Agreement between Windham Hill Productions, Inc. and BMG Music
    8645      SME_00001222                     SME_00001226                     Instrument of Transfer between RCA Corporation, RCA/Ariola International, and Ariola Eurodisc, Inc.
    8646      SME_00002330                     SME_00002388                     Agreement between BMG Music and Bama Rags, Inc.
    8647      SME_00002389                     SME_00002394                     Agreement between Bama Rags, Inc. and BMG Music d/b/a The RCA Records Label
    8648      SME_00002395                     SME_00002397                     Agreement between Bama Rags, Inc. and The RCA Records Label, a Unit of BMG Entertainment
    8649      SME_00002398                     SME_00002403                     Letter exercising option to agreement between The RCA Records Label, a Unit of BMG Entertainment and
                                                                                Bama Rags, Inc.
    8650      SME_00002404                     SME_00002406                     Letter exercising option to agreement between The RCA Records Label, a Unit of BMG Entertainment and
                                                                                Bama Rags, Inc.
    8651      SME_00002416                     SME_00002422                     Letter amendment to agreement between Bama Rags, Inc. and The RCA Records Label, a Unit of BMG
                                                                                Entertainment
    8652      SME_00002423                     SME_00002426                     Agreement between Bama Rags, Inc. and The RCA Records Label, a Unit of BMG Entertainment
    8653      SME_00002429                     SME_00002431                     Amendment to agreement between Bama Rags, Inc. and The RCA Records Label, a Unit of BMG Music
    8654      SME_00002441                     SME_00002458                     Amendment to agreements between Bama Rags, Inc. and BMG Music / The RCA Records Label



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                        235
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 238 of 268 PageID# 5940
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8655 SME_00002459                           SME_00002473                     Amendment to agreements between Bama Rags, Inc. and BMG Music / The RCA Records Label

    8656      SME_00002432                     SME_00002440                     Letter amendment to agreements between Bama Rags Recordings, LLC, Walnut Water, LLC, and Sony Music
                                                                                Entertainment
    8657      SME_00002407                     SME_00002415                     Agreement between the RCA Records Label, a Unit of BMG Entertainment and Bama Rags, Inc.
    8700      UMG_00001628                     UMG_00001631                     Certificate of merger showing Virgin Records America, Inc. merged into Capitol Records
    8701      UMG_00001632                     UMG_00001637                     Island Records Merger
    8702      UMG_00001640                     UMG_00001983                     Motown Polygram Sale
    8703      UMG_00001984                     UMG_00001985                     UMG Recordings Board Resolution
    8704      UMG_00001986                     UMG_00002008                     Board resolutions re: company divisions
    8705      UMG_00002009                     UMG_00002201                     DTP Agreements
    8706      UMG_00002255                     UMG_00002339                     Divisional Agreement between A&M Records, Geffen Records and Interscope Records
    8707      UMG_00002265                     UMG_00002339                     MIA Agreement
    8708      UMG_00002340                     UMG_00002353                     Agreement between A&M Records and Pussycat Dolls, Inc.
    8709      UMG_00002697                     UMG_00002857                     SKG Music Nashville, L.L.C. name change certificate; Funding and Distribution Agreement between
                                                                                Dreamworks L.L.C., SKG Music L.L.C., and Geffen Records Inc.
    8710      UMG_00002787                     UMG_00002857                     Purchase agreement re: SKG Music LLC, SKG Music Nashville, LLC, SKG Music Nashville, Inc. and
                                                                                DreamWorks, LLC
    8711      UMG_00002863                     UMG_00002885                     Agreement between ABKCO and UMG Recordings, Inc.
    8712      UMG_00002886                     UMG_00002888                     Certificate of name change from Polygram Records, Inc. to UMG Recordings, Inc.
    8713      UMG_00002889                     UMG_00002946                     Distribution Agreement between Universal Music &Video Distribution, Corp. and Hollywood Records, Inc.,
                                                                                Lyric Street Records, Inc., Mammoth Records, Inc. and Walt Disney
    8714      UMG_00002947                     UMG_00002997                     Exclusive License agreement with Brushfire Records
    8715      UMG_00002998                     UMG_00003002                     Funding and Distribution Agreement between UMG Recordings, Inc. and Dreamworks, L.L.C. and SKG
                                                                                Music L.L.C.
    8716      UMG_00003003                     UMG_00003054                     Agreement for Distribution between Universal Music & Video Distribution and Concord Records, Inc.
    8717      UMG_00003055                     UMG_00003068                     Exclusive recording and licensing agreement between Veratone AG and Universal Music AB
    8718      UMG_00003069                     UMG_00003123                     Agreement between SKG Music Nashville L.L.C., and Toby Keith Covel
    8719      UMG_00003124                     UMG_00003163                     Contribution Agreement between Show Dog - Universal Music, LLC., Universal Records South, Show Dog,
                                                                                LLC., Universal and Toby Keith Covel
    8720      UMG_00003164                     UMG_00003169                     Dissolution of Def Jam Records, Inc. and Assignment to UMG Recordings
    8721      UMG_00003176                     UMG_00003178                     Exclusive distribution agreement with Big Machine Records
    8722      UMG_00003198                     UMG_00003200                     Certificate of Merger of Universal Records, Inc. into UMG Recordings, Inc.
    8723      UMG_00003201                     UMG_00003245                     Exclusive License Agreement between Universal Republic Music Group and Samples 'N' Seconds PTY.
                                                                                Limited
    8724      UMG_00003246                     UMG_00003247                     Divisional Certificate



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                236
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 239 of 268 PageID# 5941
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8725       UMG_00003248                     UMG_00003250                     Certificate of Merger of MCA Records, Inc. into UMG Recordings, Inc.
   8726       UMG_00003251                     UMG_00003332                     Exclusive Recording Agreement between Def Jam Recordings, Inc. and Think Common Music, Inc.
   8727       UMG_00003583                     UMG_00003641                     Agreement between Shady Records, Inc. and Obie Trice III
   8728       UMG_00003642                     UMG_00003657                     Agreement between Concord Records and UMG Recordings, Inc.
   8729       UMG_00003661                     UMG_00003692                     License Agreement between RSO Records, Inc. and Polydor Incorporated
   8730       UMG_00003693                     UMG_00003711                     Sale of U.S. Record Assets Agreement between RSO Records, Inc. and Polygram Records, Inc.
   8731       UMG_00003712                     UMG_00003712                     iling Receipt for Discontinued Assumed Name
   8732       UMG_00003713                     UMG_00003715                     Assumed name renewal from Capitol Records Nashville to Capitol Records Nashville
   8733       UMG_00003716                     UMG_00003772                     Exclusive Recording Letter Agreement between Capitol Music Group and Lazy Hooks, LLC.
   8734       UMG_00003773                     UMG_00003773                     Exclusive Recording Letter Agreement between Capitol Music Group and Lazy Hooks, LLC.
   8735       UMG_00003774                     UMG_00003775                     Abandonment of fictitious business name, EMI Music North America
   8736       UMG_00003776                     UMG_00003991                     Amendments to an October 20, 1989 Share Sale Agreement between Island International Limited and
                                                                                Polygram N.V.
    8737      UMG_00003995                     UMG_00003999                     Polygram Records Board Resolution
    8738      UMG_00004000                     UMG_00004051                     Agreement between The David Geffen Company and Kurt Cobain
    8739      UMG_00004052                     UMG_00004056                     Corporate resolution
    8740      UMG_00004057                     UMG_00004107                     Agreement between SKG Music L.L.C., and Nelly Furtado
    8741      UMG_00004108                     UMG_00004112                     Agreement betweeen Nelstar and Universal Music Latino, a division of UMG Recordings
    8742      UMG_00004113                     UMG_00004117                     Polygram Records Board Resolution
    8743      UMG_00004118                     UMG_00004156                     Agreement between PolyGram Records, Inc. and Karen Childers
    8744      UMG_00004157                     UMG_00004172                     Exclusive License Agreement between Capitol Records Nashville and Little Big Town
    8745      UMG_00004173                     UMG_00004174                     Filing Aknowledgment of Capitol Records Nashville name renewal
    8746      UMG_00004175                     UMG_00004238                     Agreement between The David Geffen Company and Adam Duritz, David Bryson, Charles Gillingham, Steve
                                                                                Bowman and Matthew Malley
    8747      UMG_00004239                     UMG_00004240                     The David Geffen Company Certificate of Amendment name change to Geffen Records, Inc.
    8748      UMG_00004241                     UMG_00004399                     Membership Interest Purchase Agreement between The Island Def Jam Music Group, Damon Dash, Shawn
                                                                                Carter and Kareem Burke
    8749      UMG_00004400                     UMG_00004467                     Operating Agreement between Rush Associated Labels Recordings and Damon Dash, Sean Carter and
                                                                                Kareem Burke
    8750      UMG_00004468                     UMG_00004548                     Amended and Restated Operating Agreement
    8751      UMG_00004549                     UMG_00004557                     Agreement between The Island Def Jam Music Group and Mr. Shawn Carter
    8752      UMG_00004567                     UMG_00004567                     Assignment of Assets Agreement between Roc-A-Fella Records, LLC., and UMG Recordings, Inc.
    8753      UMG_00004568                     UMG_00004574                     Memorandum of Agreement between Interscope Records and Andre Romell Young
    8754      UMG_00004575                     UMG_00004576                     Memorandum of Agreement
    8755      UMG_00004577                     UMG_00004678                     Contribution Agreement between Interscope Records and Shady Records



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                             237
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 240 of 268 PageID# 5942
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8756       UMG_00004679                     UMG_00004684                     Aftermath Joint Venture Business Entity Information Sheet (Summary)
   8757       UMG_00004685                     UMG_00004692                     Letter re: Album Releases
   8758       UMG_00004693                     UMG_00004757                     Agreement between Death Row Records and Interscope
   8759       UMG_00004758                     UMG_00004815                     Agreement with Tupac
   8760       UMG_00004816                     UMG_00004895                     Agreement between TNT and Interscope
   8761       UMG_00004896                     UMG_00004897                     Letter referencing Tupac's estate
   8762       UMG_00004898                     UMG_00004902                     Polygram Records, Inc. Resolution establishing Corporate Divisions
   8763       UMG_00004903                     UMG_00004904                     Entity Data Report of the establishment of the Universal/Motown Records Group
   8764       UMG_00004905                     UMG_00004906                     Capitol Records, LLC application for renewal of assumed name, Capitol Records Nashville
   8765       UMG_00004907                     UMG_00004909                     Certificate of Conversion of Capitol Records, Inc. to Capitol Records, LLC.
   8766       UMG_00004922                     UMG_00004964                     Distribution Agreement with Big Machine Records, LLC
   8767       UMG_00004965                     UMG_00005027                     Exclusive license agreement with Of Monsters and Men
   8768       UMG_00005028                     UMG_00005148                     Agreement for Purchase and Sale of Assets between Motown Record Corporation, Berry Gordy and Detroit
                                                                                Record Company, L.P.
    8769      UMG_00005149                     UMG_00005150                     Plan of Dissolution of Motown Record Company, L.P.
    8770      UMG_00005151                     UMG_00005188                     Partnership Interest Purchase Agreement between UMG Recordings, Inc., Polydor K.K. and Universal Music
                                                                                K.K.
    8771      UMG_00005189                     UMG_00005215                     Agreement between Capitol Records Nashville and Guitar Monkey Entertainment, Inc.
    8772      UMG_00005216                     UMG_00005272                     Agreement between SKG Music LLC., and Jason Wade
    8773      UMG_00005275                     UMG_00005352                     Recording Agreement between Elizabeth Grant, Polydor Records and Interscope Records
    8774      UMG_00012418                     UMG_00012452                     Intercompany License Agreement
    8775      UMG_00012453                     UMG_00012526                     Contract between Keane and Univeral-Island Records, Ltd.
    8776      UMG_00012783                     UMG_00012849                     Intercompany License Agreement
    8777      UMG_00012850                     UMG_00012913                     2014 Intercompany License Agreement
    8778      UMG_00012914                     UMG_00012916                     Certification of Merger of A&M Records, Inc. into UMG Recordings, Inc.
    8779      UMG_00012917                     UMG_00012930                     Agreement for the Formation of a Joint Venture between Interscope Geffen A&M Records and Octone
                                                                                Records
    8780      UMG_00012931                     UMG_00012934                     Written Consent of the Members of Octoscope Music LLC
    8781      UMG_00012948                     UMG_00012954                     Deed Of License between Universal - Island Records Limited and Universal Music Operations Limited
    8782      UMG_00012955                     UMG_00012957                     Deed Of Transfer between Universal - Island Records Limited and Universal Music Operations Limited
    8783      UMG_00012958                     UMG_00012958                     Certificate of Incorporation on change of name of Phonogram Limited to Mercury Records Limited
    8784      UMG_00012959                     UMG_00012961                     Execution of the ICLA by Universal Music AB
    8785      UMG_00012962                     UMG_00012964                     Execution of the ICLA by Universal Music Australia Party Ltd
    8786      UMG_00012965                     UMG_00012967                     Execution of the ICLA by Universal Music Limited
    8787      UMG_00012968                     UMG_00012974                     Deed of License Agreement between A&M Records Limited and Universal Music Operations Limited



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                238
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 241 of 268 PageID# 5943
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   8788       UMG_00012975                     UMG_00012977                     Deed of Transfer Agreement between A&M Records Limited and Universal Music Operations Limited
   8789       UMG_00012978                     UMG_00012984                     Deed of License Agreement between Mercury Records Limited and Universal Music Operations Limited
   8790       UMG_00012985                     UMG_00012987                     Deed of Transfer Agreement between Mercury Records Limited and Universal Music Operations Limited
   8791       UMG_00012988                     UMG_00012994                     Deed of License Agreement between Polydor Limited and Universal Music Operations Limited
   8792       UMG_00012995                     UMG_00012997                     Deed of Transfer Agreement between Polydor Limited and Universal Music Operations Limited
   8793       UMG_00012998                     UMG_00013012                     Settlement Agreement between Death Row Records, Inc., Interscope Records, the Estate of Tupac Shakur and
                                                                                Marion "Suge" Knight
    8794      UMG_00013013                     UMG_00013027                     Agreement between Interscope Records and the Estate of Tupac Shakur
    8795      UMG_00013028                     UMG_00013031                     Execution Letter of the Intercompany License Agreement between Capitol Records LLC and Universal Music
                                                                                Group
    8796      UMG_00013032                     UMG_00013037                     Execution Letter of the Intercompany License Agreement between Virgin Records Limited and Universal
                                                                                Music Group
    8797      UMG_00013038                     UMG_00013041                     CR registration with assignment from Octoscope to Interscope Geffen
    8798      UMG_00013042                     UMG_00013071                     Purchase Agreement between Octone Records, LLC., Interscope Geffen A&M Records and James R. Diener

    8799      UMG_00013072                     UMG_00013086                     Amended and Restated Memorandum of Agreement between Interscope Records, Andre Romell Young,
                                                                                ARY Inc. and Interscope Records
    8800      UMG_00013087                     UMG_00013148                     Intercompany License Agreement Exhibit B
    8801      UMG_00013149                     UMG_00013149                     Confirmation Agreement for the Universal Music Group Intercompany License Agreement
    8802      UMG_00013150                     UMG_00013218                     Intercompany License Agreement Exhibit A
    8803      UMG_00013219                     UMG_00013224                     Amendments to a December 14, 2001 agreement between Universal Republic Records, Jack Johnson and
                                                                                Enjoy Records
    8804      UMG_00013225                     UMG_00013230                     Amendments to a December 14, 2001 agreement between Universal Republic Records, Jack Johnson and
                                                                                Enjoy Records
    8805      UMG_00013231                     UMG_00013236                     Amendments to an April 21, 2008 Agreement between Capitol Records Nashville and Little Big Town, LLC.

    8806      UMG_00013237                     UMG_00013241                     Profit Share Agreement with Nelly Furtado
    8807      UMG_00013242                     UMG_00013287                     Agreement between Interscope Records and Qwest Records, Inc.
    8808      UMG_00013288                     UMG_00013328                     Agreement between Show Dog, LLC., and Toby Keith Covel
    8809      UMG_00013329                     UMG_00013335                     Letter Agreement between Interscope Records, Death Row Records, Inc., and Amaru Entertainment, Inc.
    8810      UMG_00013336                     UMG_00013341                     Amendments to a Distribution Agreement between Universal Music Group Distribution, Corp., and Concord
                                                                                Music Group, Inc.
    8811      UMG_00013342                     UMG_00013354                     Amendments to a Distribution Agreement between Universal Music Group Distribution, Corp., and Concord
                                                                                Music Group, Inc.




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 239
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 242 of 268 PageID# 5944
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8812 UMG_00013355                           UMG_00013406                     Exclusive Distribution and License Agreement between UMG Commercial Services and Concord Music
                                                                                Group, Inc.
    8813      UMG_00013407                     UMG_00013436                     Amendment Letter to a September 20, 2010 Agreement between Capitol Records Nashville and Guitar
                                                                                Monkey Entertainment, Inc.
    8814      UMG_00013437                     UMG_00013464                     Agreement Letter between Universal Records, Jack Johnson and Enjoy Records
    8815      UMG_00013783                     UMG_00013817                     Universal Music Group Inter Company License Agreement
    8816      UMG_00014218                     UMG_00014234                     Contribution Agreement between ARY, Inc., Interscope Records, and Andre Romell Young.
    8817      UMG_00014263                     UMG_00014264                     Inducement Letter from Phillip LaDon Phillips, Jr.
    8818      UMG_00014265                     UMG_00014266                     Amendment Letter with 19 Recordings Inc.
    8819      UMG_00014327                     UMG_00014396                     Recording Agreement with Phillip LaDon Phillips, Jr.
    8820      UMG_00014397                     UMG_00014402                     Amendment Of License Agreement with 19 Recording, Inc. and Correspondences
    8821      UMG_00014428                     UMG_00014428                     Confirmation Agreement for the Universal Music Group Intercompany License Agreement
    8822      UMG_00014429                     UMG_00014430                     Letter Amendment with Jack Johnson
    8823      UMG_00014431                     UMG_00014492                     Agreements with Promotone B.V.
    8824      UMG_00014493                     UMG_00014495                     Amendment Letter with Jack Johnson
    8825      UMG_00014496                     UMG_00014513                     Extension Agreement with Promotone BV
    8826      UMG_00014514                     UMG_00014514                     Letter Amendment with Big Machine Records, LLC
    8827      UMG_00014213                     UMG_00014217                     OctJay Agreement
    8828      UMG_00002202                     UMG_00002240                     Octone Agreement
    8900      WBR_00000268                     WBR_00000345                     Label Agreement between Photo Finish Records LLC and Atlantic Recording Corporation.
    8901      WBR_00000266                     WBR_00000267                     Amendment to First Label Agreement between Photo Finish Records LLC and Atlantic Recording
                                                                                Corporation
    8902      WBR_00000229                     WBR_00000265                     Label Agreement between Photo Finish Records LLC and Atlantic Recording Corporation
    8903      WBR_00003933                     WBR_00003989                     Asset Purchase Agreement between Warner Music Inc. and The All Blacks B.V.
    8904      WBR_00003990                     WBR_00003998                     Roadrunner Records, Inc. Sale and Purchase Agreement between Roadrunner International B.V. and Warner
                                                                                Music Inc.
    8905      WBR_00003999                     WBR_00003999                     Registration of Trade, Business & Fictitious Name Certificate for Warner Music Inc. using name Roadrunner
                                                                                Records
    8906      WBR_00000172                     WBR_00000173                     Letter Agreement between The All Blacks U.S.A., Inc. and M. Shawn Crahan, Paul Gray, Nathan Jordison,
                                                                                and Corey Taylor, p/k/a "Slipknot"
    8907      WBR_00000050                     WBR_00000059                     The All Blacks USA, Inc. Sale and Purchase Agreement between The All Blacks B.V. and Roadrunner
                                                                                Records, Inc.
    8908      WBR_00000517                     WBR_00000659                     Agreement between Warner Bros. Records Inc. and Green Day, Inc.
    8909      WBR_00000715                     WBR_00000726                     Letter Agreement between Amnesty Internaltional USA and Art for Amnesty, Ltd. and Warner Bros. Records
                                                                                Inc.




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   240
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 243 of 268 PageID# 5945
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8910 WBR_00000660                           WBR_00000694                     Agreement between Atlantic Recording Corp. and Tony Banks Ltd., Phil Collins Ltd., and Mike Rutherford
                                                                                Ltd.
    8911      WBR_00004109                     WBR_00004146                     Agreement between Atlantic Recording Corp. and Gelring Ltd.
    8912      WBR_00004150                     WBR_00004154                     Letter Agreement between Antony Banks, Ltd., Philip Collins Ltd., Michael Rutherford Ltd., and Gelring
                                                                                Limited and Rhino Entertainment Company
    8913      WBR_00000401                     WBR_00000431                     Letter Agreement between INXS and Atlantic Recording Corporation
    8914      WBR_00003774                     WBR_00003804                     Exclusive Artist's Recording Agreement between Atlantic Recording Corporation and INXS.
    8915      WBR_00003894                     WBR_00003932                     Revisions to Exlusive Artist's Recording Agreement between Atlantic Recording Corporation and INXS.
    8916      WBR_00004147                     WBR_00004149                     Letter Agreement between Warner Strategic Marketing Inc. and INXS.
    8917      WBR_00000169                     WBR_00000171                     Letter from Atlantic Recording Corp. to Downtown Records, LLC exercising Upstream Agreement with
                                                                                respect to "Gnarls Barkley"
    8918      WBR_00000356                     WBR_00000357                     New York State Department of State Division of Corporations Entity Information for DLJ Music Partners
                                                                                LLC/ Downtown Music LLC
    8919      WBR_00000358                     WBR_00000386                     Upstream Agreement between Atlantic Recording Corporation and Downtown Records, LLC
    8920      WBR_00003584                     WBR_00003619                     Gnarles Barkley Exclusive Recording Agreement between Gnarles Barkley and DLJ Music Partners d/b/a
                                                                                Downtown Records
    8921      WBR_00003762                     WBR_00003773                     Letter Agreement between Warner Bros. Records and Emblem Music Group for the services of Gloriana
    8922      WBR_00000009                     WBR_00000012                     Certificate of Assumed Name for Warner Bros. Records Inc. using name Giant Records
    8923      WBR_00000003                     WBR_00000006                     Limited Liability Company Agreement of Lava Records LLC adopted by Atlantic Recording Corp. as member.

    8924      WBR_00000007                     WBR_00000008                     Assignment and Transfer of Membership Interests in Lava Records LLC from Diamond Music LLC to
                                                                                Atlantic Recording Corp.
    8925      WBR_00000432                     WBR_00000493                     Limited Liability Company Agreement of Lava Records LLC created by Atlantic Recording Corp. and
                                                                                Diamond Music LLC
    8926      WBR_00000001                     WBR_00000002                     Unanimous Written Consent of Warner Bros. Records Inc., the Sole Stockholder of WBR/Sire Ventures Inc.

    8927      WBR_00000060                     WBR_00000063                     Partnership Agreement of Maverick Recording Co. between SR/MDM Venture Inc., and Maverick Partner
                                                                                Inc.
    8928      WBR_00000346                     WBR_00000348                     Stock Certificate for 200 shares of Maverick Partner Inc. owned by SR/MDM Venture Inc.
    8929      WBR_00000349                     WBR_00000350                     Unanimous Written Consent of SR/MDM Venture Inc., the Sole Shareholder of Maverick Partner Inc.
    8930      WBR_00000351                     WBR_00000353                     Stock Certificate for 100 shares of SR/MDM Venture Inc. owned by WBR/Sire Ventures Inc.
    8931      WBR_00000354                     WBR_00000355                     Unanimous Written Consent of WBR/Sire Venture Inc., the Sole Stockholder of SR/MDM Venture Inc.
    8932      WBR_00000194                     WBR_00000209                     Label Agreement between Maybach Music Group, LLC and Warner Bros. Records Inc.
    8933      WBR_00000210                     WBR_00000211                     Amendment to Feb. 18, 2011 Label Agreement between Maybach Music Group, LLC and Warner Bros.
                                                                                Records Inc.




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                    241
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 244 of 268 PageID# 5946
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8934 WBR_00000212                           WBR_00000223                     Amendment to Feb. 18, 2011 Label Agreement between Maybach Music Group, LLC and Atlantic Recording
                                                                                Corp. as successor-in-interest to Warner Bros. Records Inc.
    8935      WBR_00003620                     WBR_00003623                     Exclusive Recording Agreement between Robert Williams p/k/a Meek Mill and Warner Bros. Records Inc.
    8936      WBR_00003624                     WBR_00003665                     Agreement between Warner Bros. Records Inc. and Dream Chaser Records, Inc. with respect to the May 2,
                                                                                2011 recording agreement between WBR and Robert Williams p/k/a Meek Mill.
    8937      WBR_00004000                     WBR_00004041                     Agreement between Warner Bros. Records Inc. and Wale Music LLC with respect to the exclusive services of
                                                                                Olubowale Akintimehin p/k/a Wale
    8938      WBR_00004042                     WBR_00004045                     Letter Agreement between Atlantic Recording Corporation, as successor-in-interest to Warner Bros. Records
                                                                                Inc., Wale Music, LLC and Olubowale Akintimehin p/k/a Wale.
    8939      WBR_00000018                     WBR_00000021                     Letter Agreement between Atlantic Recording Corp and No Reserve, Inc. as successor-in-interest to Home
                                                                                Grown Music, Inc. regarding the exclusive recording services of Zac Brown.
    8940      WBR_00000111                     WBR_00000168                     Agreement between Atlantic Recording Corp. and Home Grown Music, Inc. regarding the exclusive services
                                                                                of Zac Brown.
    8941      WBR_00000013                     WBR_00000015                     New York State Department of State Corporation Certificate of Assumed Name for Warner Bros. Records
                                                                                Inc., assumed name of Reprise Records
    8942      WBR_00000016                     WBR_00000017                     Fictitious Business Name Statement for Warner Bros. Records Inc., assumed name of Reprise Records
    8943      WBR_00000064                     WBR_00000104                     Assets Purchase Agreement between WBR/Sire Ventures Inc. and Sire Records, Inc.
    8944      WBR_00000105                     WBR_00000108                     New York State Department of State Corporation Certificate of Assumed Name for WBR/Sire Ventures, Inc,
                                                                                assumed name of Sire Records Company
    8945      WBR_00000174                     WBR_00000193                     Purchase Agreement between WBR/Sire Ventures Inc. and Sire Records, Inc.
    8946      WBR_00000022                     WBR_00000037                     Agreement between Slip-N-Slide Enterprises, Inc. and Slip 'N' Slide Records, Inc. and Atlantic Recording
                                                                                Corp.
    8947      WBR_00000038                     WBR_00000049                     Amendment between Slip-N-Slide Enterprises, Inc. and Slip 'n' Slide Records, Inc. and Atlantic Recording
                                                                                Corp. regarding Plies
    8948      WBR_00000494                     WBR_00000516                     Agreement between Atlantic Recording Corp. and Tony Stratton Smith, Inc.
    8949      WBR_00000695                     WBR_00000714                     Agreement between Atlantic Recording Corp. and Tony Stratton-Smith Records, Inc.
    8950      WBR_00000224                     WBR_00000228                     Letter Amendment between Blake Shelton and Warner Bros. Records Inc.
    8951      WBR_00003666                     WBR_00003759                     Agreement between Giant Records and Blake Shelton
    8952      WBR_00003760                     WBR_00003761                     Letter Agreement between Warner Bros. Records Inc. as successor-in-interest to Giant Records and Blake
                                                                                Shelton
    8953      WBR_00004046                     WBR_00004099                     Agreement between Warner Bros. Records Inc. and 1017 Brick Squad Records, Inc. regarding Juaquin
                                                                                Malphurs p/k/a Waka Flacka Flame
    8954      WBR_00004100                     WBR_00004108                     Letter Agreement between Atlantic Recording Corp, as successor-in-interest to Warner Bros. Records Inc. and
                                                                                Juaquin Malphurs p/k/a Waka Flacka Flame
    8955      WBR_00003805                     WBR_00003805                     Letter Agreement between Warner Bros. Records Inc. and Green Day, Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                      242
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 245 of 268 PageID# 5947
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   8956 WBR_00003806                           WBR_00003893                     Agreement between Warner Bros. Records Inc. and Billie Joe Armstrong, Michael Pritchard, and Frank
                                                                                Wright
    8957      WBR_00000387                     WBR_00000387                     Fictitious Business Name Statement for Elektra/Asylum/Nonesuch Records, a division of Warner
                                                                                Communications, Inc., assumed name of Elektra/Asylum Records
    8958      WBR_00000390                     WBR_00000392                     Board resolution of Warner Commuications, Inc. transferring all assets of Elektra Entertainment Group
                                                                                Division of Warner Communications, Inc. to Elektra Entertainment Group Inc.
    8959      WBR_00000762                     WBR_00000765                     Agreement between Elektra/Asylum Records, a divisio of Warner Communications, Inc. and 18 Age Record
                                                                                Company, Ltd. trading as Fiction Records
    8960      WBR_00000393                     WBR_00000400                     New York State Department of State Corporation Certificate of Assumed name for Elektra Entertainment
                                                                                Group Inc., assumed name of Elektra Records
    8961      WBR_00000388                     WBR_00000388                     New York State Department of State Corporation Certificate of Assumed name for Warner Communications,
                                                                                Inc., assumed name of Elektra/Asylum/Nonesuch Records
    9000      SATV-EMI_00002719                SATV-EMI_00002758                Agreement between EMI April Music Inc. and Kyle Cook.
    9001      SATV-EMI_00002759                SATV-EMI_00002759                Letter exercising option to agreement between EMI April Music Inc. and Kyle Cook
    9002      SATV-EMI_00002760                SATV-EMI_00002760                Letter exercising option to agreement between EMI April Music Inc. and Kyle Cook
    9003      SATV-EMI_00002655                SATV-EMI_00002718                Exclusive Writer and Agreement between EMI April Music Inc and EMI Blackwood Music Inc and U Rule
                                                                                Music, Inc and Bidnis, Inc.
    9004      SATV-EMI_00002643                SATV-EMI_00002654                Modification and Extension Agreement between EMI April Music Inc. and EMI Blackwood Music Inc. and
                                                                                U Rule Music and Bidnis, Inc.
    9005      SATV-EMI_00004655                SATV-EMI_00004696                Agreement between EMI April Music Inc. and Toby Gad and Gad Songs LLC
    9006      SATV-EMI_00007463                SATV-EMI_00007501                Agreement between EMI Blackwood Music Inc. and Kenneth Karlin d/b/a Soulvang Music
    9007      SATV-EMI_00004556                SATV-EMI_00004611                Agreement between EMI April Music Inc. and Solange Knowles d/b/a Solange MW Publishing
    9008      SATV-EMI_00004612                SATV-EMI_00004612                Letter exercising option from EMI April Music Inc. to Solange Knowles
    9009      SATV-EMI_00010857                SATV-EMI_00010857                Letter from EMI April Music Inc. to Solange Knowles exercising Second Option Period
    9010      SATV-EMI_00014255                SATV-EMI_00014329                Agreement between 3 Blunts Lit At Once LLC f/s/o William Roberts, p/k/a Rick Ross d/b/a 3 Blunts Lit at
                                                                                Once and Sony/ATV Tunes LLC
    9011      SATV-EMI_00014330                SATV-EMI_00014331                Letter Modification to agreement between 3 Blunts Lit At Once LLC f/s/o William Roberts, p/k/a Rick Ross
                                                                                d/b/a 3 Blunts Lit At Once and Sony/ATV Tunes LLC
    9012      SATV-EMI_00007581                SATV-EMI_00007627                Agreement between EMI Blackwood Music Inc. and 3 Blunts Lit At Once, LLC d/b/a 4 Blunts Lit At Once
                                                                                Publishing
    9013      SATV-EMI_00005388                SATV-EMI_00005398                Modification and Extension Agreement between EMI Blackwood Music Inc., 3 Blunts Lit At Once, LLC
                                                                                d/b/a 4 Blunts Lit At Once Publishing
    9014      SATV-EMI_00002862                SATV-EMI_00002935                Agreement between Jayceon Taylor p/k/a THE GAME d/b/a Baby Game Music and Sony/ATV Songs LLC

    9015      SATV-EMI_00003013                SATV-EMI_00003017                Agreement between Norman Whitfield and Jobete Music Company, Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                      243
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 246 of 268 PageID# 5948
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9016 SATV-EMI_00002536                      SATV-EMI_00002541                Agreement between Jobete Music Company, Inc. and Barrett Strong
   9017 SATV-EMI_00009756                      SATV-EMI_00009799                Agreement between Dwayne Richard Chin-Quee p/k/a "Supa Dups" individually and d/b/a Black Chiney
                                                                                Music, Inc. and Sony/ATV Tunes LLC
    9018      SATV-EMI_00009803                SATV-EMI_00009804                Agreement between Dwayne Richard Chin-Quee p/k/a "Supa Dups" d/b/a Black Chiney Music, Inc. and
                                                                                Sony/ATV Music Publishing LLC
    9019      SATV-EMI_00009800                SATV-EMI_00009802                Modification and Extension Agreement between Dwayne Richard Chin-Quee p/k/a "Supa Dups" individually
                                                                                and d/b/a Black Chiney Music, Inc. and Sony/ATV Tunes LLC
    9020      SATV-EMI_00006698                SATV-EMI_00006759                Asset Purchase Agreement between Estate of Marvin Gaye and Entertainment World Inc.
    9021      SATV-EMI_00006214                SATV-EMI_00006258                Agreement between Giorgio Tuinfort d/b/a Piano Music Publishing and Sony/ATV Tunes LLC
    9022      SATV-EMI_00005549                SATV-EMI_00005589                Agreement between Aliaune Thiam p/k/a Akon and Famous Music Corporation
    9023      SATV-EMI_00005599                SATV-EMI_00005602                Agreement between Aliaune Thiam p/k/a Akon and Famous Music LLC.
    9024      SATV-EMI_00005590                SATV-EMI_00005595                Agreement between Aliaune Thiam p/k/a Akon and Sony/ATV Tunes LLC
    9025      SATV-EMI_00013512                SATV-EMI_00013515                Agreement between Aliaune Thiam p/k/a Akon and Sony/ATV Tunes LLC
    9026      SATV-EMI_00013509                SATV-EMI_00013511                Agreement between Aliaune Thiam p/k/a Akon and Sony/ATV Tunes LLC
    9027      SATV-EMI_00013516                SATV-EMI_00013519                Agreement between Aliaune Thiam p/k/a Akon and Sony/ATV Tunes LLC
    9028      SATV-EMI_00005596                SATV-EMI_00005598                Agreement between Aliaune Thiam p/k/a Akon and Sony/ATV Tunes, a division of Sony/ATV Music
                                                                                Publishing LLC
    9029      SATV-EMI_00012094                SATV-EMI_00012107                Agreement between EMI Blackwood Music Inc. and Craig Love d/b/a C'Amore Music and C'Amore Music
                                                                                Inc.
    9030      SATV-EMI_00005867                SATV-EMI_00005905                Agreement between Side by Side Entertainment, Inc f/s/o Chris Godbey and Sony/ATV Songs LLC and EMI
                                                                                Blackwood Music Inc.
    9031      SATV-EMI_00005863                SATV-EMI_00005866                Agreement between Side by Side Entertainment, Inc. f/s/o Chris Godbey and Sony/ATV Songs LLC and EMI
                                                                                Blackwood Music Inc.
    9032      SATV-EMI_00005069                SATV-EMI_00005105                Agreement between Compunt Productions LLC and Charles Harmon p/k/a "Chuck Harmony" and d/b/a
                                                                                Chuck Harmony's House Publishing
    9033      SATV-EMI_00005106                SATV-EMI_00005106                Letter to Charles Harmon d/b/a Chuck Harmony's House Publishing from EMI April Music Inc./EMI
                                                                                Blackwood Music Inc.
    9034      SATV-EMI_00005107                SATV-EMI_00005107                Letter to Charles Harmon d/b/a Chuck Harmony's House Publishing from EMI April Music Inc./EMI
                                                                                Blackwood Music Inc.
    9035      SATV-EMI_00007646                SATV-EMI_00007647                Agreement between Clifton Davis and Jobete Music Company, Inc.
    9036      SATV-EMI_00007648                SATV-EMI_00007649                Agreement between Portable Music Co., Inc. and Jobete Music Company, Inc.
    9037      SATV-EMI_00007628                SATV-EMI_00007645                Agreement between Clifton Davis and Jobete Music Company, Inc.
    9038      SATV-EMI_00005914                SATV-EMI_00005957                Agreement between Colbie Caillat, d/b/a Cocomarie Music and Sony/ATV Songs LLC.
    9039      SATV-EMI_00005910                SATV-EMI_00005913                Agreement between Colbie Caillat and Sony/ATV Songs LLC.
    9040      SATV-EMI_00005906                SATV-EMI_00005909                Agreement between Colbie Caillat, d/b/a Cocomarie Music and Sony/ATV Songs LLC



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                              244
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 247 of 268 PageID# 5949
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9041 SATV-EMI_00009191                      SATV-EMI_00009197                Modification and Extension Agreement between Marimbero Music Publishing, Inc. and Sony/ATV Songs,
                                                                                LLC
    9042      SATV-EMI_00009198                SATV-EMI_00009243                Agreement between Marimbero Music Publishing, Inc., f/s/o Armando Perez, p/k/a Pitbull and Sony/ATV
                                                                                Songs, LLC
    9043      SATV-EMI_00007650                SATV-EMI_00007691                Agreement between EMI April Music Inc. and Damon Reinagle d/b/a Damon Sharpe Music.
    9044      SATV-EMI_00014503                SATV-EMI_00014542                Agreement between EMI April Music Inc. and Block Enterprises LLC for Writer Lester Pannell and Dana
                                                                                Ramey
    9045      SATV-EMI_00008296                SATV-EMI_00008431                Agreement between EMI Blackwood Music Inc. and Calvin Broadus d/b/a My Own Chit Music
    9046      SATV-EMI_00004815                SATV-EMI_00004817                Agreement between EMI Blackwood Music Inc. and Calvin Broadus d/b/a My Own Chit Music
    9047      SATV-EMI_00005108                SATV-EMI_00005161                Agreement between EMI April Music Inc, EMI Blackwood Music Inc. and Rufus Johnson, De Shawn
                                                                                Holton, Ondre Moore, Denuan Porter, and Von Carlisle collectively d/b/a the Publishing Designee of D-1
    9048      SATV-EMI_00005212                SATV-EMI_00005215                Agreement between EMI April Music Inc. and Denaun Porter individually and d/b/a Derty Werks
    9049      SATV-EMI_00008509                SATV-EMI_00008519                Agreement between EMI April Music Inc. and EMI Blackwood Music Inc. and Rufus Johnson d/b/a Idiotic
                                                                                Biz, De Shaun Holton d/b/a Foolproof Publishing, Ondre Moore d/b/a Swifty McVay, Denaun Porter d/b/a
                                                                                Derty Werks, Von Carlisle d/b/a Runyon Avenue Music, D-12, Inc.
    9050      SATV-EMI_00005162                SATV-EMI_00005211                Agreement between EMI April Music Inc., EMI Blackwood Music Inc. and Rufus Johnson d/b/a Idiotic Biz,
                                                                                De Shaun Holton d/b/a Foolproof Publishing, Ondre Moore d/b/a Swifty McVay, Denaun Porter d/b/a Derty
                                                                                Werks, Von Carlisle d/b/a Runyon Avenue Music, D-12, Inc.
    9051      SATV-EMI_00008432                SATV-EMI_00008452                Agreement between EMI April Music Inc., EMI Blackwood Music Inc., and Dieniahmar Music, LLC
    9052      SATV-EMI_00012149                SATV-EMI_00012181                Agreement between EMI Blackwood Music Inc. and Dieniahmar Music LLC and Marcus John Bryant
    9053      SATV-EMI_00004818                SATV-EMI_00004835                Agreement between EMI Blackwood Music Inc., EMI April Music Inc., Dieniahmar Music LLC, and
                                                                                Jermaine Dupri
    9054      SATV-EMI_00008636                SATV-EMI_00008675                Transfer of Ownership Agreement between Jennifer Lopez individually d/b/a Nuyorican Publishing and
                                                                                Sony/ATV Songs LLC
    9055      SATV-EMI_00003561                SATV-EMI_00003602                Agreement between EMI Blackwood Music Inc. and Brent Smith d/b/a Driven By Music, Jasin Tod d/b/a
                                                                                Phlax Melodies Music, and Barry Kerch d/b/a the Publishing Designee of Barry Kerch
    9056      SATV-EMI_00003603                SATV-EMI_00003610                Modification and Extension between EMI Blackwood Music Inc. and Brent Smith d/b/a Driven By Music
    9057      SATV-EMI_00003661                SATV-EMI_00003664                Modification and Extension Agreement between EMI Blackwood Music Inc. and Brent Smith d/b/a Driven
                                                                                By Music
    9058      SATV-EMI_00003665                SATV-EMI_00003669                Modification and Extension Agreement between EMI Blackwood Music Inc. and Brent Smith d/b/a Driven
                                                                                By Music
    9059      SATV-EMI_00004995                SATV-EMI_00004998                Modification and Extension Agreeemnt between EMI Blackwood Music Inc. and Brent Smith, d/b/a Driven
                                                                                By Music
    9060      SATV-EMI_00012306                SATV-EMI_00012341                Agreement between EMI April Music Inc. and David Sheats p/k/a Mr. DJ individually and d/b/a Dungeon Rat
                                                                                Music




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                    245
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 248 of 268 PageID# 5950
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9061 SATV-EMI_00012342                      SATV-EMI_00012342                Letter exercising option to agreement between EMI April Music Inc. and David Sheats p/k/a Mr. DJ
                                                                                individually and d/b/a Dungeon Rat Music
    9062      SATV-EMI_00012343                SATV-EMI_00012343                Letter exercising option to agreement between EMI April Music Inc. and David Sheats p/k/a Mr. DJ
                                                                                individually and d/b/a Dungeon Rat Music
    9063      SATV-EMI_00012591                SATV-EMI_00012643                Agreement between EMI Blackwood Music Inc. and EMI April Music Innc. and Edmonds Music
    9064      SATV-EMI_00012708                SATV-EMI_00012721                Agreement betweenn Edmonds Music, d/b/a E One Music and E Two Music and Damon Thomas
    9065      SATV-EMI_00012722                SATV-EMI_00012723                Letter exercising option to agreement between Edmonds Music Inc. and Damon Thomas
    9066      SATV-EMI_00010858                SATV-EMI_00010896                Agreement between EMI April Music Inc. and Chris Ussey d/b/a Earbrain Music
    9067      SATV-EMI_00004757                SATV-EMI_00004761                Agreement between Lamont Dozier and Jobete Music Company, Inc.
    9068      SATV-EMI_00002970                SATV-EMI_00002974                Agreement between Brian Holland and Jobete Music Company, Inc.
    9069      SATV-EMI_00002975                SATV-EMI_00002979                Agreement between Edward Holland and Jobete Music Company, Inc.
    9070      SATV-EMI_00002467                SATV-EMI_00002481                Agreements between Lamont Dozier, Brian Holland, Edward Holland and Jobete Music Company, Inc. and
                                                                                related documents
    9071      SATV-EMI_00005235                SATV-EMI_00005257                Agreement between El Cubano Music Inc. and EMI Blackwood Music Inc.
    9072      SATV-EMI_00005258                SATV-EMI_00005258                Letter exercising option to agreement between EMI Blackwood Music Inc. and El Cubano Music, Inc.
    9073      SATV-EMI_00005259                SATV-EMI_00005259                Letter exercising option to agreement between EMI Blackwood Music Inc. and El Cubano Music, Inc.
    9074      SATV-EMI_00003438                SATV-EMI_00003470                Agreement between EMI Blackwood Music Inc. and Elvis Williams d/b/a Elvis Lee Music
    9075      SATV-EMI_00003471                SATV-EMI_00003471                Letter exercising option to agreement between Elvis Williams and EMI Blackwood Music Inc.
    9076      SATV-EMI_00003472                SATV-EMI_00003472                Letter exercising option to agreement between Elvis Williams and EMI Blackwood Music Inc.
    9077      SATV-EMI_00013290                SATV-EMI_00013320                Letter agreement between R. J. Productions Inc. and EMI Blackwood Music Inc.
    9078      SATV-EMI_00013321                SATV-EMI_00013368                Agreement between EMI Blackwood Music Inc. and Rodney Jerkins Productions Inc. d/b/a R.J. Productions
                                                                                d/b/a R. J. Music
    9079      SATV-EMI_00013369                SATV-EMI_00013406                Agreement between EMI Blackwood Music Inc. and Rodney Jerkins Productions Inc. d/b/a R. J. Productions
                                                                                d/b/a R. J. Music
    9080      SATV-EMI_00013245                SATV-EMI_00013289                Purchase Agreement between Rodney Jerkins Productions, Inc. d/b/a R.J. Productions d/b/a R.J. Music, R.J.
                                                                                Productions LLC, and Rodney Jerkins and EMI Blackwood Music Inc.
    9081      SATV-EMI_00013407                SATV-EMI_00013446                Agreement between EMI Blackwood Music Inc. and R.J. Productions LLC
    9082      SATV-EMI_00010654                SATV-EMI_00010690                Agreement between EMI Blackwood Music and Te-Bass Music, Inc.
    9083      SATV-EMI_00010691                SATV-EMI_00010707                Modification and Extension Agreement between EMI Blackwood Music Inc. and Te-Bass Music, Inc.
    9084      SATV-EMI_00010708                SATV-EMI_00010715                Modification and Extension Agreement between EMI Blackwood Music Inc. and Te-Bass Music, Inc.
    9085      SATV-EMI_00010716                SATV-EMI_00010723                Modification and Extension Agreement between EMI Blackwood Music Inc. and Te-Bass Music, Inc.
    9086      SATV-EMI_00010734                SATV-EMI_00010734                Letter exercising option to agreement between Te-Bass Music and EMI Blackwood Music Inc.
    9087      SATV-EMI_00010735                SATV-EMI_00010735                Letter exercising option to agreement between Te-Bass Music and EMI Blackwood Music Inc.
    9088      SATV-EMI_00010973                SATV-EMI_00010998                Agreement between Jeezy Publishing, Inc. and EMI Blackwood Music Inc.
    9089      SATV-EMI_00010999                SATV-EMI_00011000                Certificate of Name Change Amendment



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   246
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 249 of 268 PageID# 5951
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   9090       SATV-EMI_00002639                SATV-EMI_00002640                Letter agreement between JY Publishing, Inc. and EMI Blackwood Music Inc.
   9091       SATV-EMI_00011003                SATV-EMI_00011003                Letter exercising option to agreement between JY Publishing, Inc. and EMI Blackwood Music Inc.
   9092       SATV-EMI_00002641                SATV-EMI_00002643                Letter agreement between JY Publishing, Inc. and EMI Blackwood Music Inc.
   9093       SATV-EMI_00008887                SATV-EMI_00009061                Agreement between Nelstar Publishing Inc. f/s/o Nelly Kim Furtado and Sony/ATV Songs LLC
   9094       SATV-EMI_00014102                SATV-EMI_00014127                Letter exercising option to agreement between James McCollum and Sony/ATV Music Publishing (Canada)
                                                                                Company, and attached copy of the same.
    9095      SATV-EMI_00005471                SATV-EMI_00005513                Agreement between Adrian Trejo d/b/a Big Syphe Music and Latium Records LLC and Sony/ATV Tunes
                                                                                LLC and EMI April Music Inc.
    9096      SATV-EMI_00007383                SATV-EMI_00007405                Agreement between EMI April Music and EMI Blackwood Music Inc. and Windswept Holdings LLC
    9097      SATV-EMI_00006552                SATV-EMI_00006649                Agreement between Nona Gaye, d/b/a NMG Music, Frankie Gaye, d/b/a FCG Music and Marvin Gaye III
                                                                                d/b/a MGIII Music and EMI April Music Inc.
    9098      SATV-EMI_00006650                SATV-EMI_00006697                Modification Agreement between Nona Gaye, d/b/a NMG Music, Frankie Gaye, d/b/a FCG Music and
                                                                                Marvin Gaye III d/b/a MGIII Music and Jobete Music Company, Inc.
    9099      SATV-EMI_00002492                SATV-EMI_00002514                Agreement between Jobete Music Company, Inc. and Marvin Gaye
    9100      SATV-EMI_00003009                SATV-EMI_00003012                Agreement between Marvin Gaye, William Stevenson, Clarence Pauling and Jobete Music Company
    9101      SATV-EMI_00003004                SATV-EMI_00003008                Agreement between Clarence Pauling and Jobete Music Company, Inc.
    9102      SATV-EMI_00002980                SATV-EMI_00002984                Agreement between William R. Stevenson and Jobete Music Company, Inc.
    9103      SATV-EMI_00005607                SATV-EMI_00005641                Agreement between Amber Streeter, p/k/a "Se7en" and SONY/ATV Tunes LLC
    9104      SATV-EMI_00005603                SATV-EMI_00005606                Modification and Extension Agreement between SONY/ATV Tunes and Amber Streeter, p/k/a "Se7en" and
                                                                                d/b/a Am Bee Street Publishing
    9105      SATV-EMI_00005218                SATV-EMI_00005234                Agreement between Harmony David Samuels d/b/a The Publishing Designee of Harmony David Samuels and
                                                                                EMI April Music Inc.
    9106      SATV-EMI_00010750                SATV-EMI_00010753                Modification and Extension Agreement between Harmony David Samuels d/b/a The Publishing Designee of
                                                                                Harmony David Samuels and EMI April Music Inc.
    9107      SATV-EMI_00006048                SATV-EMI_00006094                Agreement between Eric Bellinger and Sony/ATV Tunes LLC
    9108      SATV-EMI_00006042                SATV-EMI_00006047                Modification and Extension Agreement between Sony/ATV Tunes LLC and Sony ATV Songs and Eric
                                                                                Bellinger d/b/a EricB and YFSbiz/SonyATV
    9109      SATV-EMI_00011187                SATV-EMI_00011222                Agreement between Heart the Art Inc. f/s/o Carlo Montagnese p/k/a Illangelo and Sony/ATV Songs LLC /
                                                                                EMI Blackwood Music Inc.
    9110      SATV-EMI_00011223                SATV-EMI_00011231                Letter agreement between Hear the Art and Sony/ATV Songs LLC / EMI Blackwood Music Inc.
    9111      SATV-EMI_00006269                SATV-EMI_00006319                Agreement between House of Gaga Publishing Inc. and Sony/ATV Songs LLC
    9112      SATV-EMI_00006262                SATV-EMI_00006268                Letter agreement between House of Gaga Publishing Inc. and Sony/ATV Songs LLC
    9113      SATV-EMI_00006320                SATV-EMI_00006323                Agreement between House of Gaga Publishing Inc., House of GaGa Publishing, LLC, Stefani Germanotta
                                                                                and Sony/ATV Songs LLC
    9114      SATV-EMI_00008761                SATV-EMI_00008769                Agreement between House of Gaga Publishing Inc. and Sony/ATV Songs LLC



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                  247
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 250 of 268 PageID# 5952
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9115 SATV-EMI_00006259                      SATV-EMI_00006261                Modification agreement between House of Gaga Publishing, LLC and Sony/ATV Songs LLC
   9116 SATV-EMI_00009453                      SATV-EMI_00009494                Agreement between Sony/ATV Tunes LLC and Roman Ramirez p/k/a "Rome" individually and d/b/a Fresh
                                                                                Goods Publishing
    9117      SATV-EMI_00009446                SATV-EMI_00009452                Modification Agreement between Sony/ATV Tunes LLC and Roman Ramirez p/k/a "Rome" individually and
                                                                                d/b/a Fresh Goods Publishing
    9118      SATV-EMI_00005791                SATV-EMI_00005862                Agreement between Indie-Pop LLC and Sony/ATV Tunes LLC
    9119      SATV-EMI_00005782                SATV-EMI_00005790                Agreement between Indie-Pop LLC and Sony/ATV Tunes LLC
    9120      SATV-EMI_00005775                SATV-EMI_00005781                Modification and Extension Agreement between Sony/ATV Tunes LLC and Indie-Pop LLC
    9121      SATV-EMI_00010552                SATV-EMI_00010598                Agreement between EMI Blackwood Music Inc. and Marty James Garton Jr. individually and d/b/a the Watch
                                                                                the Sasquatch Music
    9122      SATV-EMI_00008564                SATV-EMI_00008595                Agreement between Jack Antonoff, d/b/a Shira Lee Lawrence Rick Music and Sony/ATV Songs LLC.
    9123      SATV-EMI_00008596                SATV-EMI_00008635                Agreement between Jack Antonoff, d/b/a Shira Lee Lawrence Rick Music and Sony/ATV Songs LLC
    9124      SATV-EMI_00003029                SATV-EMI_00003033                Agreement between Ivy Hunter and Jobete Music Company, Inc.
    9125      SATV-EMI_00003034                SATV-EMI_00003034                Writers' Addition signed by Jack Goga, Ivy Hunter, Jeffrey Bowen and Jobete Music Company, Inc.
    9126      SATV-EMI_00003035                SATV-EMI_00003039                Agreement between Jack Goga and Jobete Music Company, Inc.
    9127      SATV-EMI_00002522                SATV-EMI_00002535                Agreements between James Nyx, Jr., Marvin Gaye and Jobete Music Company, Inc.
    9128      SATV-EMI_00002996                SATV-EMI_00002999                Agreements between James Nyx, Jr., Marvin Gaye and Jobete Music Company, Inc.
    9129      SATV-EMI_00003885                SATV-EMI_00003977                Agreements between James Rado, Galt MacDermot, Stephanie Ragni and Erick Ragni, Vera Miller Shapiro,
                                                                                and EMI U Catalog Inc.
    9130      SATV-EMI_00012344                SATV-EMI_00012391                Agreement between EMI Blackwood Music Inc. and Rebel Island LLC d/b/a Jimipub Music.
    9131      SATV-EMI_00003019                SATV-EMI_00003023                Agreement between Vernon Bullock and Jobete Music Company, Inc.
    9132      SATV-EMI_00011351                SATV-EMI_00011355                Agreement between Johnny Bristol and Jobete Music Company, Inc.
    9133      SATV-EMI_00003024                SATV-EMI_00003028                Agreement between Harvey Fuqua and Jobete Music Company, Inc.
    9134      SATV-EMI_00016593                SATV-EMI_00016639                Agreement between Kelendria Rowland p/k/a Kelly Rowland and d/b/a K-Gal Publishing and Sony/ATV
                                                                                Tunes LLC
    9135      SATV-EMI_00016005                SATV-EMI_00016060                Agreement between Kevin Risto and Waynne Nugent and Sony/ATV Tunes LLC
    9136      SATV-EMI_00007542                SATV-EMI_00007562                Agreement between EMI April Music Inc., EMI Blackwood Music Inc. and Alex Francis d/b/a Lex Project
                                                                                Publishing, Dinovan Blythwood d/b/a Hitmasters.
    9137      SATV-EMI_00005514                SATV-EMI_00005548                Agreement between Adrian Younge d/b/a Linear Labs. Sony/ATV Tunes LLC, and EMI April Music Inc.
    9138      SATV-EMI_00014215                SATV-EMI_00014254                Agreement between Matthew J. Samuels p/k/a "BOI 1DA", individually and d/b/a The Publishing Designee
                                                                                of Matthew J. Samuels and Sony/ATV Tunes LLC
    9139      SATV-EMI_00005720                SATV-EMI_00005728                Agreement between Matthew J. Samuels d/b/a The Publishing Designee of Matthew J. Samuels p/k/a "Boi
                                                                                1DA" and Sony/ATV Tunes LLC
    9140      SATV-EMI_00005729                SATV-EMI_00005734                Agreement between Sony/ATV Tunes LLC and Matthew J. Samuels p/k/a "Boi 1da," individually and d/b/a
                                                                                1damentional Publishing




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                  248
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 251 of 268 PageID# 5953
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   9141       SATV-EMI_00013190                SATV-EMI_00013234                Agreement between Live Write, LLC and EMI Blackwood Music Inc.
   9142       SATV-EMI_00013235                SATV-EMI_00013238                Agreement between Aubrey Graham, Live Write LLC, and EMI Blackwood Music Inc.
   9143       SATV-EMI_00013239                SATV-EMI_00013244                Agreement between Live Write LLC,and EMI Blackwood Music Inc.
   9144       SATV-EMI_00011102                SATV-EMI_00011120                Modification and Extension Agreement between Live Write, LLC and EMI Blackwood Music Inc
   9145       SATV-EMI_00011152                SATV-EMI_00011186                Agreement between Live Write, LLC and EMI Entertaiment World. Inc. d/b/a EMI Pop Music Publishing
   9146       SATV-EMI_00006324                SATV-EMI_00006391                Agreement between Louis Biancaniello and Sony/ATV Tunes LLC
   9147       SATV-EMI_00006420                SATV-EMI_00006421                Agreement between Louis Biancaniello d/b/a S M Y Corp Inc and Sony/ATV Tunes LLC
   9148       SATV-EMI_00006417                SATV-EMI_00006419                Agreement between Louis Biancaniello d/b/a S.M.Y. Publishing and Sony/ATV Tunes LLC
   9149       SATV-EMI_00006400                SATV-EMI_00006416                Agreement between Louis Biancaniello d/b/a S.M.Y. Publishing, S M Y Corp Inc, and Sony/ATV Tunes
                                                                                LLC
    9150      SATV-EMI_00006392                SATV-EMI_00006397                Agreement between S M Y Corp Inc and Sony/ATV Tunes LLC
    9151      SATV-EMI_00006398                SATV-EMI_00006399                Agreement between S M Y Corp Inc and Sony/ATV Tunes LLC
    9152      SATV-EMI_00003978                SATV-EMI_00004029                Agreement between EMI April Music Inc. and Ludacris Music Publishing, Inc.
    9153      SATV-EMI_00004159                SATV-EMI_00004165                Modification and Extension Agreement between EMI April Music Inc. and Ludacris Music Publishing, Inc.

    9154      SATV-EMI_00004082                SATV-EMI_00004158                Agreement between EMI April Music Inc. and Ludacris Worldwide Publishing, Inc.
    9155      SATV-EMI_00006969                SATV-EMI_00007047                Purchase Agreement between Luke Laird and Sony/ATV Music Publishing LLC
    9156      SATV-EMI_00007073                SATV-EMI_00007104                Agreement between Natalie Hemby, individually and d/b/a Wruckestrike and EMI Blackwood Music, Inc.
    9157      SATV-EMI_00010013                SATV-EMI_00010067                Agreement between E Class Publishing, Inc. f/s/o Tramar Dillard p/k/a Flo Rida d/b/a Mail on Sunday Music
                                                                                and Sony/ATV Songs LLC and Sony/ATV Tunes LLC
    9158      SATV-EMI_00008556                SATV-EMI_00008563                Agreement between E Class Publishing, Inc. f/s/o Tramar Dillard p/k/a Flo Rida d/b/a Mail on Sunday Music
                                                                                and Sony/ATV Tunes LLC
    9159      SATV-EMI_00006147                SATV-EMI_00006158                Agreement between E Class Publishing, Inc. f/s/o Tramar Dillard p/k/a Flo Rida d/b/a Mail on Sunday Music
                                                                                and Sony/ATV Tunes LLC and Sony/ATV Songs LLC
    9160      SATV-EMI_00013905                SATV-EMI_00013908                Agreement between E Class Publishing, Inc. f/s/o Tramar Dillard p/k/a Flo Rida d/b/a Mail On Sunday Music
                                                                                and Sony/ATV Tunes LLC
    9161      SATV-EMI_00005958                SATV-EMI_00006003                Agreement between William Lobban-Bean d/b/a Cook Classics and Sony/ATV Songs LLC
    9162      SATV-EMI_00004250                SATV-EMI_00004296                Agreement between EMI Blackwood Music Inc. and Matthew Bair d/b/a the publishing designee of Matthew
                                                                                Bair
    9163      SATV-EMI_00004297                SATV-EMI_00004298                Modification Agreement between EMI Blackwood Music Inc. and Matthew Bair d/b/a the publishing designee
                                                                                of Matthew Bair
    9164      SATV-EMI_00016481                SATV-EMI_00016487                Modification agreement between EMI Blackwood Music Inc. and Matthew Bair d/b/a Mattski songs
    9165      SATV-EMI_00004299                SATV-EMI_00004299                Letter exercising option to agreement between EMI Blackwood Music Inc. and Matt Bair d/b/a Mattski Songs

    9166      SATV-EMI_00016488                SATV-EMI_00016495                Modification agreement between Matthew Bair p/k/a Matthew Koma d/b/a Mattski Songs



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   249
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 252 of 268 PageID# 5954
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9167 SATV-EMI_00016496                      SATV-EMI_00016500                Amendment between EMI Blackwood Music Inc., EMI April Music Inc. and Matthew Bair p/k/a Matthew
                                                                                Koma d/b/a Mattski Songs also d/b/a I can't Feel My Face Songs also d/b/a Marmala Songs
    9168      SATV-EMI_00004762                SATV-EMI_00004809                Agreement between EMI April Music Inc. and Martin Johnson d/b/a Martin Johnson Music
    9169      SATV-EMI_00004810                SATV-EMI_00004814                Modification and Extension Agreement between EMI April Music Inc., Martin Johnson Music, Inc., and
                                                                                Martin Johnson
    9170      SATV-EMI_00003833                SATV-EMI_00003884                Agreement between EMI April Music Inc. and Sam Hollader individually and d/b/a Mayday Malone Music
    9171      SATV-EMI_00010736                SATV-EMI_00010749                Agreement between Elleis, Inc, LLC and Elleis Inc. Music Group and EMI Blackwood Music Inc.
    9172      SATV-EMI_00016381                SATV-EMI_00016423                Agreement between EMI April Music Inc. and Maureen McDonald/Mo Zella Mo Music.
    9173      SATV-EMI_00016430                SATV-EMI_00016436                Modification and Extension Agreement between EMI April Music Inc. and Maureen McDonald p/k/a "Mo
                                                                                Zella" individually and d/b/a Mo Zella Mo Music
    9174      SATV-EMI_00016424                SATV-EMI_00016429                Modification and Extension Agreement between EMI April Music Inc. and Maureen McDonald p/k/a "Mo
                                                                                Zella" individually and d/b/a Mo Zella Mo Music
    9175      SATV-EMI_00003673                SATV-EMI_00003716                Agreement between EMI Blackwood Music Inc. and Kelvin Wooten d/b/a Musty Attic Music
    9176      SATV-EMI_00009353                SATV-EMI_00009445                Agreement between Redone Productions, LLC f/s/o Nadir Khayat p/k/a Redone and Sony/ATV Songs LLC

    9177      SATV-EMI_00009289                SATV-EMI_00009284                Agreement between RedOne Productions, LLC f/s/o Nadir Khayat p/k/a Redone and Sony/ATV Songs LLC

    9178      SATV-EMI_00009295                SATV-EMI_00009347                Agreement between Nomad Media Group and Sony/ATV Songs LLC
    9179      SATV-EMI_00009350                SATV-EMI_00009352                Agreement between Nomad Media Group and Sony/ATV Songs LLC
    9180      SATV-EMI_00009348                SATV-EMI_00009349                Agreement between Nomad Media Group and Sony/ATV Songs LLC
    9181      SATV-EMI_00009286                SATV-EMI_00009288                Agreement between Nomad Media Group and Sony/ATV Songs, a division of Sony/ATV Music Publishing
                                                                                LLC
    9182      SATV-EMI_00010599                SATV-EMI_00010644                Agreement between EMI Blackwood Music Inc. and Dick Jams, LLC, Nathaniel Motte d/b/a Dick Jams
    9183      SATV-EMI_00010645                SATV-EMI_00010645                Letter exercising option to agreement between EMI Blackwood Music Inc. and Dick Jams, LLC, Nathaniel
                                                                                Motte d/b/a Dick Jams
    9184      SATV-EMI_00010646                SATV-EMI_00010646                Letter from Sony/ATV Music Publishers to Nathaniel Motte d/b/a Dick Jams
    9185      SATV-EMI_00010647                SATV-EMI_00010650                Modification and extension agreement between EMI Blackwood Music Inc. and Dick Jams, LLC and
                                                                                Nathaniel Motte d/b/a Dick Jams
    9186      SATV-EMI_00010651                SATV-EMI_00010653                Modification and extension agreement between EMI Blackwood Music Inc. and Dick Jams, LLC and
                                                                                Nathaniel Motte d/b/a Dick Jams
    9187      SATV-EMI_00006877                SATV-EMI_00006898                Agreement between Sea Gayle Music LLC d/b/a Sea Gayle Music, EMI April Music, Inc., and Chris DuBois

    9188      SATV-EMI_00006899                SATV-EMI_00006934                Agreement between Sea Gayle Music LLC d/n/a Sea Gayle Music, EMI April Music, Inc. and Dave
                                                                                Turnnbull
    9189      SATV-EMI_00002946                SATV-EMI_00002950                Agreement between Valerie Simpson and Jobete Music Company, Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                  250
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 253 of 268 PageID# 5955
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9190 SATV-EMI_00002941                      SATV-EMI_00002945                Agreement between Nickolas Ashford and Jobete Music Company, Inc.
   9191 SATV-EMI_00007373                      SATV-EMI_00007382                Modification and Extension Agreement between EMI Blackwood Music Inc. and Tom Shapiro d/b/a Piano
                                                                                Wire Music
    9192      SATV-EMI_00009244                SATV-EMI_00009285                Agreement between Sony/ATV Songs LLC, EMI Blackwood Music Inc. and Sample Sized, LLC d/b/a
                                                                                Portabello Publishing
    9193      SATV-EMI_00004474                SATV-EMI_00004498                Agreement between EMI April Music Inc. and Rick Nowels
    9194      SATV-EMI_00004499                SATV-EMI_00004501                Modification and Extension Agreement between EMI April Music Inc. and Rick Nowels, individually and
                                                                                d/b/a R-Rated Music
    9195      SATV-EMI_00006805                SATV-EMI_00006806                Agreement between Renaldo Benson, Marvin Gaye and Jobete Music Company, Inc.
    9196      SATV-EMI_00002548                SATV-EMI_00002579                Agreements between Marvin Gaye, Renaldo Benson, Alfred Cleveland, and Jobete Music Company, Inc.
    9197      SATV-EMI_00007144                SATV-EMI_00007176                Agreement between Rhett Akins and EMI Blackwood Music Inc.
    9198      SATV-EMI_00007177                SATV-EMI_00007182                Modification Agreement between Rhett Akins and EMI Blackwood Music Inc.
    9199      SATV-EMI_00007330                SATV-EMI_00007372                Agreement between Thomas Rhett Akins and EMI Blackwood Music Inc.
    9200      SATV-EMI_00015552                SATV-EMI_00015555                Modification and Extension Agreement between Rhett Akins and EMI Blackwood Music Inc.
    9201      SATV-EMI_00007105                SATV-EMI_00007143                Agreement between Rhett Akins individually and d/b/a Rhettro Music and EMI Blackwood Music Inc.
    9202      SATV-EMI_00007183                SATV-EMI_00007268                Purchase Agreement between Rhett Akins individually and d/b/a Rhettneck Music and EMI Blackwood
                                                                                Music Inc.
    9203      SATV-EMI_00005399                SATV-EMI_00005437                Agreement between EMI April Music Inc. and Roahn Hylton
    9204      SATV-EMI_00006004                SATV-EMI_00006041                Agreement between Emile Haynie individually and d/b/a Heavycrate and Sony/ATV Tunes LLC
    9205      SATV-EMI_00005650                SATV-EMI_00005683                Agreement between Andrew Dost individually and d/b/a Rough Art and Sony/ATV Tunes LLC
    9206      SATV-EMI_00005684                SATV-EMI_00005719                Agreement between Andrew Dost individually and d/b/a Rough Art and Sony/ATV Tunes LLC
    9207      SATV-EMI_00005642                SATV-EMI_00005645                Modification Agreement between Andrew Dost individually and d/b/a Rough Art and Sony/ATV Tunes LLC

    9208      SATV-EMI_00005646                SATV-EMI_00005649                Modification and Extension Agreement between Andrew Dost individually and d/b/a Rough Art and
                                                                                Sony/ATV Tunes LLC
    9209      SATV-EMI_00015686                SATV-EMI_00015723                Agreement between Shama Joseph p/k/a Shama "Sak Pase" Joseph d/b/a Songs for Cairo and Songs from a
                                                                                Mustard Seed and Sony/ATV Tunes LLC, Sony/ATV Songs LLC, EMI April Music Inc. and EMI
                                                                                Blackwood Music Inc
    9210      SATV-EMI_00004348                SATV-EMI_00004394                Agreement between EMI April Music Inc., EMI Blackwood Music Inc. and Salaam Remi Music, Inc.
    9211      SATV-EMI_00004395                SATV-EMI_00004396                Modification and Extension Agreement between EMI April Music Inc., EMI Blackwood Music Inc. and
                                                                                Salaam Remi Music, Inc.
    9212      SATV-EMI_00004397                SATV-EMI_00004399                Modification and Extension Agreement between EMI April Music Inc., EMI Blackwood Music Inc., and
                                                                                Salaam Remi d/b/a Salaam Remi Music, Inc.
    9213      SATV-EMI_00004400                SATV-EMI_00004403                Modification and Extension Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Salaam
                                                                                Remi Music, Inc. and Salaam Gibbs p/k/a Salaam Remi




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 251
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 254 of 268 PageID# 5956
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9214 SATV-EMI_00012392                      SATV-EMI_00012397                Letter agreement between EMI April Music Inc., EMI Blackwood Music Inc., and Salaam Remi Music Inc.,
                                                                                Salaaam Gibbs p/k/a Salaam Remi
    9215      SATV-EMI_00004404                SATV-EMI_00004417                Modification and Extension Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Salaam
                                                                                Remi Music, Inc., Salaam Gibbs p/k/a Salaam Remi individually and d/b/a Salaam Remi Music, and Linden
                                                                                Springfeld, LLC
    9216      SATV-EMI_00004418                SATV-EMI_00004426                Modification and Extension Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Salaam
                                                                                Remi Music, Inc., Salaam Gibbs p/k/a Salaam Remi individually and d/b/a Salaam Remi Music, and Linden
                                                                                Springfeld, LLC
    9217      SATV-EMI_00009553                SATV-EMI_00009589                Agreemeent between Samuel Joseph Dew d/b/a By the Chi Publishing, Sony/ATV Sounds LLC, and EMI
                                                                                Entertainment World Inc. d/b/a EMI Foray Music
    9218      SATV-EMI_00003717                SATV-EMI_00003760                Agreement between EMI April Music Inc. and Kuya, LLC
    9219      SATV-EMI_00004502                SATV-EMI_00004543                Agreement between EMI Blackwood Music Inc. and Savan Kotecha d/b/a Oh Suki Music
    9220      SATV-EMI_00012422                SATV-EMI_00012424                Agreement between EMI Blackwood Music Inc. and Savan Kotecha individually and d/b/a Oh Suki Music
    9221      SATV-EMI_00004544                SATV-EMI_00004544                Letter exercising option to agreement between EMI Blackwood Music Inc. and Savan Kotecha d/b/a Oh Suki
                                                                                Music
    9222      SATV-EMI_00004545                SATV-EMI_00004546                Agreement between EMI Blackwood Music Inc. and Savan Kotecha individually and d/b/a Oh Suki Music
    9223      SATV-EMI_00004547                SATV-EMI_00004554                Modification and extension agreement between EMI Blackwood Music Inc. and Savan Kotecha individually
                                                                                and d/b/a Oh Suki Music
    9224      SATV-EMI_00004555                SATV-EMI_00004555                Letter exercising option to agreement between EMI Blackwood Music Inc. and Savan Kotecha d/b/a Oh Suki
                                                                                Music
    9225      SATV-EMI_00016474                SATV-EMI_00016480                Agreement between EMI April Music Inc. and EMI Blackwood Music Inc. and Savan Kotecha
    9226      SATV-EMI_00015772                SATV-EMI_00015808                Agreement between Eric Hudson, E. Hudson Music LLC and EMI Blackwood Music Inc.
    9227      SATV-EMI_00013086                SATV-EMI_00013092                Modification and Extention Agreement between Eric Hudson, E. Hudson Music LLC and EMI Blackwood
                                                                                Music Inc.
    9228      SATV-EMI_00009590                SATV-EMI_00009643                Agreement between Rkeytek Music, LLC f/s/o Sean Fenton individually and d/b/a Rkeytek Music and
                                                                                Sony/ATV Songs LLC.
    9229      SATV-EMI_00009644                SATV-EMI_00009645                Modification Agreement between Rkeytek Music, LLC f/s/o Sean Fenton individually and d/b/a Rkeytek
                                                                                Music and Sony/ATV Songs LLC.
    9230      SATV-EMI_00007563                SATV-EMI_00007580                Purchase agreement between Jermaine Dupri Mauldin individually and d/b/a So So Def Music d/b/a Shaniah
                                                                                Cymone Music d/b/a Mo' of Dat Funk Music. EMI April Music Inc.. and EMI Blackwood Music Inc.


    9231      SATV-EMI_00012802                SATV-EMI_00012835                Agreement between Trevor Lawrence, Jr., individually and d/b/a Songs of So Fab Music and EMI Blackwood
                                                                                Music Inc.
    9232      SATV-EMI_00012904                SATV-EMI_00012909                Modification and Extension Agreement between Trevor Lawrence, Jr., individually and d/b/a Songs of So Fab
                                                                                Music and EMI Blackwood Music Inc.




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 252
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 255 of 268 PageID# 5957
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9233 SATV-EMI_00006099                      SATV-EMI_00006146                Agreement between Boardwalk Music Group LLC d/b/a Songs from the Boardwalk f/s/o Eric Frederic p/k/a
                                                                                Wallpaper and Sony/ATV Songs LLC
    9234      SATV-EMI_00006095                SATV-EMI_00006098                Modification Agreement between Boardwalk Music Group LLC d/b/a Songs from the Boardwalk f/s/o Eric
                                                                                Frederic p/k/a Wallpaper and Sony/ATV Songs LLC
    9235      SATV-EMI_00004999                SATV-EMI_00005058                Agreement between EMI Blackwood Music Inc., Butch Walker, and Sonotrock Music, Inc.
    9236      SATV-EMI_00012922                SATV-EMI_00012922                Letter exercising option to agreement between Butch Walker individually and d/b/a Sonotrock Music, and EMI
                                                                                Blackwood Music Inc.
    9237      SATV-EMI_00012923                SATV-EMI_00012961                Agreement between EMI Blackwood Music Inc., Butch Walker, and Sonotrock Music, Inc.
    9238      SATV-EMI_00005059                SATV-EMI_00005059                Letter exercising option to agreement between Butch Walker, Sonotrock Music, and EMI Blackwood Music
                                                                                Inc.
    9239      SATV-EMI_00005060                SATV-EMI_00005067                Modification and Extension Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Butch
                                                                                Walker individually and d/b/a I Eat Publishing for Breakfast and Sonotrock Music, Inc.
    9240      SATV-EMI_00005068                SATV-EMI_00005068                Letter exercising option to agreement between EMI April Music Inc., EMI Blackwood Music Inc., Butch
                                                                                Walker individually and d/b/a I Eat Publishing for Breakfast and Sonotrock Music, Inc.
    9241      SATV-EMI_00006807                SATV-EMI_00006828                Agreement between Casey Beathard and Sony/ATV Songs LLC d/b/a Acuff-Rose Music.
    9242      SATV-EMI_00006830                SATV-EMI_00006876                Purchase Agreement between Casey Beathard individually and d/b/a Lavender Zoo Music. and Sony/ATV
                                                                                Music Publishing LLC
    9243      SATV-EMI_00006829                SATV-EMI_00006829                Letter Agreement between Casey Beathard and Sony/ATV Songs LLC d/b/a Acuff-Rose Music
    9244      SATV-EMI_00002580                SATV-EMI_00002627                Intercompany Agreement
    9245      SATV-EMI_00003314                SATV-EMI_00003357                Agreement between EMI Blackwood Music Inc. and Dallas Davidson individually and d/b/a String Stretcher
                                                                                Music
    9246      SATV-EMI_00003358                SATV-EMI_00003360                Modification annd Extension Agreement between EMI Blackwood Music Inc. and Dallas Davidson
                                                                                individually and d/b/a String Stretcher Music
    9247      SATV-EMI_00003266                SATV-EMI_00003313                Purchase Agreement between Dallas Davidson individually and d/b/a Strinng Stretcher Music, and EMI
                                                                                Blackwood Music Inc.
    9248      SATV-EMI_00003361                SATV-EMI_00003437                Agreement betweenn EMI Blackwood Music Inc. and Dallas Davidsonn individually nad d/b/a Two Chord
                                                                                Georgia Music
    9249      SATV-EMI_00002985                SATV-EMI_00002989                Agreement between Sylvia Moy and Jobete Music Company, Inc.
    9250      SATV-EMI_00002515                SATV-EMI_00002521                Agreements between Wiliam Stevenson, Sylvia Moy, and Jobete Music Company, Inc.
    9251      SATV-EMI_00009888                SATV-EMI_00009955                Agreement between Crown World Publishing, Inc. f/s/o Tiyon "TC" Mack individually and d/b/a Make Ah
                                                                                Sound and Sony/ATV Tunes LLC
    9252      SATV-EMI_00009870                SATV-EMI_00009887                Modification Agreement between Tiyon "TC" Mack individually and d/b/a Make Ah Sound, Crown World
                                                                                Publishing, Inc., and Sony/ATV Tunes LLC
    9253      SATV-EMI_00009868                SATV-EMI_00009869                Agreement between Tiyon "TC" Mack individually and d/b/a Make Ah Sound, and Sony/ATV Tunes LLC




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                  253
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 256 of 268 PageID# 5958
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9254 SATV-EMI_00003805                      SATV-EMI_00003832                Agreement between EMI April Music Inc. and Matthew A. Kahane p/k/a Jack Splash individually and d/b/a
                                                                                Touchyfeely Music
    9255      SATV-EMI_00007979                SATV-EMI_00008021                Agreement between Michael Stevenson p/k/a "Tyga" and EMI Blackwood Music, Inc.
    9256      SATV-EMI_00005216                SATV-EMI_00005217                Modification and Extension Agreement between Michael Stevenson p/k/a "Tyga" individually and d/b/a
                                                                                Tygaman Music, and EMI Blackwood Music, Inc.
    9257      SATV-EMI_00002936                SATV-EMI_00002940                Agremeent between William Robinson, Jr. and Jobete Music Company, Inc.
    9258      SATV-EMI_00002951                SATV-EMI_00002964                Agreement between Marvin Tarplin and Jobete Music Company, Inc.
    9259      SATV-EMI_00002482                SATV-EMI_00002483                Agremeent between William Robinson, Warren Moore, Marv Taplin, Robert Rogers and Jobete Music
                                                                                Company Inc.
    9260      SATV-EMI_00002965                SATV-EMI_00002969                Agreement between Warren Moore and Jobete Music Company, Inc.
    9261      SATV-EMI_00012221                SATV-EMI_00012247                Agreement between EMI Blackwood Music Inc. and Bobby Terry individually and d/b/a Bobby D. Terry
                                                                                Publishing
    9262      SATV-EMI_00011367                SATV-EMI_00011383                Agreement between Brett James Cornelius p/k/a Brett James and Sony/ATV Songs LLC d/b/a Tree
                                                                                Publishing Co.
    9263      SATV-EMI_00016585                SATV-EMI_00016592                Agreement between Brett James Cornelius p/k/a Brett James and Sony/ATV Songs LLC d/b/a Tree
                                                                                Publishing Co.
    9264      SATV-EMI_00015916                SATV-EMI_00015959                Co-Publishing Agreement between Sony/ATV Songs and EMI Blackwood and Camaron Ochs.
    9265      SATV-EMI_00014865                SATV-EMI_00014907                Agreement between Chidera Anamege, Noah Beresin, and EMI Blackwood Music Inc.
    9266      SATV-EMI_00014908                SATV-EMI_00014913                Modification Agreement between Chidera Anamege individually and d/b/a Chiddy Bang Music, Noah Beresin
                                                                                individually and d/b/a XJ Music Ltd., and EMI Blackwood Music Inc.
    9267      SATV-EMI_00016195                SATV-EMI_00016257                Agreement between Clifford Joseph Harris Jr. individualyl and d/b/a Deyjah's Daddy Musik, Kings
                                                                                Collection, LLC, Sony/ATV Tunes LLC, and EMI April Music, Inc.
    9268      SATV-EMI_00014914                SATV-EMI_00014970                Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Beane Tribe Publishing Inc. and
                                                                                Butter Jinx Music, Inc.
    9269      SATV-EMI_00012648                SATV-EMI_00012707                Purchase Agreement between Dallas Austin, DARP Music, Inc., Cyptron, Inc., EMI April Music Inc., and
                                                                                EMI Blackwood Music Inc.
    9270      SATV-EMI_00006422                SATV-EMI_00006463                Agreement between EMI Blackwood Music Inc., Butter Jinx Music, Inc. and Cory Nitta
    9271      SATV-EMI_00011239                SATV-EMI_00011239                Side Letter Agreement between EMI Blackwood Music Inc. and Butter Jinx Music, Inc.
    9272      SATV-EMI_00011509                SATV-EMI_00011550                Agreement between Drew Womack and CBK Music d/b/a Emdar Music and Affiliated Publishers, Inc. d/b/a
                                                                                Texas Wedge Music
    9273      SATV-EMI_00016557                SATV-EMI_00016565                Agreement between Sony/ATV Songs LLC d/b/a Tree Publishing Co. and Edward Garvin Futch p/k/a Eddy
                                                                                Raven
    9274      SATV-EMI_00016575                SATV-EMI_00016583                Agreement between Sony/ATV Songs LLC d/b/a Tree Publishing Co. and Edward Garvin Futch p/k/a Eddy
                                                                                Raven




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   254
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 257 of 268 PageID# 5959
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9275 SATV-EMI_00012962                      SATV-EMI_00013003                Agreement between EMI April Music Inc. and Evan Taubenfeld individually and d/b/a Evan Taubenfeld
                                                                                Music
    9276      SATV-EMI_00013004                SATV-EMI_00013004                Letter exercising option to agreement between EMI April Music Inc. to Evan Taubenfeld individually d/b/a
                                                                                Evan Taubenfeld Music
    9277      SATV-EMI_00014444                SATV-EMI_00014475                Agreement between EMI April Music Inc. and Gregg Wattenberg individually and d/b/a Sniff It Music
    9278      SATV-EMI_00014476                SATV-EMI_00014476                Letter exercising option to agreement between EMI April Music Inc. and Gregg Wattenberg individually and
                                                                                d/b/a Sniff It Music
    9279      SATV-EMI_00014477                SATV-EMI_00014477                Letter exercising option to agreement between EMI April Music Inc. and Gregg Wattenberg individually and
                                                                                d/b/a Sniff It Music
    9280      SATV-EMI_00014478                SATV-EMI_00014482                Modification and Extension Agreement between EMI April Music Inc. and Gregg Watenberg individually and
                                                                                d/b/a Sniff It Music and G Watt Music
    9281      SATV-EMI_00016473                SATV-EMI_00016473                Letter exercising option to agreement between EMI Blackwood Music Inc. and James Thomas Slater
                                                                                individually and d/b/a JamesSlaterMusic
    9282      SATV-EMI_00016437                SATV-EMI_00016472                Agreement between EMI Blackwood Music Inc. and James Thomas Slater individually and d/b/a
                                                                                JamesSlaterMusic
    9283      SATV-EMI_00012182                SATV-EMI_00012220                Agreement between EMI April Music Inc. and David Quinones individually and d/b/a Quda Music
    9284      SATV-EMI_00013745                SATV-EMI_00013851                Agreement between Evan Bogart individually and d/b/a Here's Lookin At You Kidd Music and Sony/ATV
                                                                                Songs LLC
    9285      SATV-EMI_00013852                SATV-EMI_00013853                Agreement between Evan Bogart individually and d/b/a Here's Lookin At You Kidd Music and Sony/ATV
                                                                                Songs LLC
    9286      SATV-EMI_00014008                SATV-EMI_00014050                Agreement between Greg Ogan and Greg Ogan Music and Sony/ATV Songs LLC
    9287      SATV-EMI_00014710                SATV-EMI_00014765                Agreement between EMI Blackwood Music Inc. and Jerry Flowers individually and d/b/a JFLO Music
    9288      SATV-EMI_00014766                SATV-EMI_00014766                Letter exercising option to agreement between EMI Blackwood Music Inc. and Jerry Flowers individually and
                                                                                d/b/a JFLO Music
    9289      SATV-EMI_00014767                SATV-EMI_00014767                Letter exercising option to agreement between EMI Blackwood Music Inc. and Jerry Flowers individually and
                                                                                d/b/a JFLO Music
    9290      SATV-EMI_00014768                SATV-EMI_00014770                Modification and Extension Agreement between EMI Blackwood Music Inc. and Jerry Flowers individually
                                                                                and d/b/a JFLO Music
    9291      SATV-EMI_00014771                SATV-EMI_00014771                Letter exercising option to agreement between EMI Blackwood Music Inc. and Jerry Flowers individually and
                                                                                d/b/a JFLO Music
    9292      SATV-EMI_00014132                SATV-EMI_00014174                Agreement between Jonathan Rotem p/k/a J.R. individually and d/b/a Jonathan Rotem Music and Sony/ATV
                                                                                Songs LLC
    9293      SATV-EMI_00014128                SATV-EMI_00014131                Agreement between Jonathan Rotem p/k/a J.R. and Sony/ATV Songs LLC
    9294      SATV-EMI_00014093                SATV-EMI_00014096                Agreement between Jonathan Rotem p/k/a J.R. individually and d/b/a Jonathan Rotem Music and Sony/ATV
                                                                                Songs LLC




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                      255
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 258 of 268 PageID# 5960
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9295 SATV-EMI_00014097                      SATV-EMI_00014101                Modification and Extension Agreement between Sony/ATV Songs, a division of Sony/ATV Music
                                                                                Publishing LLC and Jonathan Rotem p/k/a J.R. individually and d/b/a Jonathan Rotem Music
    9296      SATV-EMI_00011641                SATV-EMI_00011682                Agreement between Jimmy Yeary individually and d/b/a Beattyville Music and EMI Blackwood Music, Inc.

    9297      SATV-EMI_00014709                SATV-EMI_00014709                Letter exercising option agreement between Jimmy Yeary and EMI blackwood Music Inc.
    9298      SATV-EMI_00012022                SATV-EMI_00012023                Agreement between Jimmy Yeary d/b/a Beattyville Music, EMI Blackwood Music, Inc., and Sony/ATV
                                                                                Music Publishing LLC
    9299      SATV-EMI_00012030                SATV-EMI_00012031                Agreement between Jimmy Yeary d/b/a Beattyville Music, EMI Blackwood Music, Inc., and Sony/ATV
                                                                                Music Publishing LLC
    9300      SATV-EMI_00012024                SATV-EMI_00012025                Agreement between Jimmy Yeary d/b/a Beattyville Music, EMI Blackwood Music, Inc., and Sony/ATV
                                                                                Music Publishing LLC
    9301      SATV-EMI_00012026                SATV-EMI_00012027                Agreement between Jimmy Yeary d/b/a Beattyville Music, EMI Blackwood Music, Inc., and Sony/ATV
                                                                                Music Publishing LLC
    9302      SATV-EMI_00012028                SATV-EMI_00012029                Agreement between Jimmy Yeary d/b/a Beattyville Music, EMI Blackwood Music, Inc., and Sony/ATV
                                                                                Music Publishing LLC
    9303      SATV-EMI_00011255                SATV-EMI_00011345                Agreement between EMI April Music Inc., EMI Music Publishing Australia Pty Limited, and Joel Little
                                                                                Music Pty Ltd f/s/o Joel Little
    9304      SATV-EMI_00012248                SATV-EMI_00012295                Agreement between Tha Alumni Publishing LLC, Brian Todd Collins p/k/a "Kid Ink" and Sony/ATV Tunes
                                                                                LLC
    9305      SATV-EMI_00012296                SATV-EMI_00012305                Agreement between Tha Alumni Publishing LLC. d/b/a Alumni Ink Publishing, Brian Todd Collins and
                                                                                Sony/ATV Tunes LLC
    9306      SATV-EMI_00012724                SATV-EMI_00012758                Purchase Agreement between Lashawn Daniels Productions, Inc., Lashawn Daniels, and EMI April Music
                                                                                Inc.
    9307      SATV-EMI_00014971                SATV-EMI_00015018                Agreement between Marlin Bonds individually and d/b/a God Heat Music Publishing, Sony/ATV Songs
                                                                                LLC, and EMI Blackwood Music Inc.
    9308      SATV-EMI_00007739                SATV-EMI_00007784                Agreement between EMI April Music Inc., Travis McCoy, Matthew McGinley, Disashi Lumumba-Kasongo
                                                                                p/k/a "Gym Class Heroes"
    9309      SATV-EMI_00007785                SATV-EMI_00007786                Agreement between EMI April Music Inc., Travis McCoy, Matthew McGinley, Disashi Lumumba-Kasongo
                                                                                p/k/a "Gym Class Heroes"
    9310      SATV-EMI_00007787                SATV-EMI_00007787                Letter exercising option to agreement between EMI April Music Inc., Travis McCoy, Matthew McGinley,
                                                                                Disashi Lumumba-Kasongo p/k/a "Gym Class Heroes"
    9311      SATV-EMI_00012144                SATV-EMI_00012148                Agreement between EMI April Music Inc. and Eric Roberts individually and d/b/a EJR Universal
    9312      SATV-EMI_00004714                SATV-EMI_00004714                Letter exercising option to agreement between Usher Raymond individually and d/b/a UR-IV Music and EMI
                                                                                April Music Inc.




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 256
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 259 of 268 PageID# 5961
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9313 SATV-EMI_00004697                      SATV-EMI_00004713                Modification and Extension Agreement between Usher Raymond individually and d/b/a UR-IV Music and
                                                                                Melodic Muses, LLC and EMI April Music Inc.
    9314      SATV-EMI_00012433                SATV-EMI_00012436                Modification Agreement between Melodic Muses, LLC and EMI April Music Inc
    9315      SATV-EMI_00004715                SATV-EMI_00004715                Letter exercising option to agreement between Usher Raymond individually and d/b/a UR-IV Music and
                                                                                Melodic Music, LLC and EMI April Music Inc.
    9316      SATV-EMI_00004716                SATV-EMI_00004716                Letter exercising option to agreement between Usher Raymond individually and d/b/a UR-IV Music and
                                                                                Melodic Music, LLC and EMI April Music Inc.
    9317      SATV-EMI_00004613                SATV-EMI_00004654                Agreement between Usher Raymond p/k/a Usher individually and d/b/a UR-IV Music and EMI April Music
                                                                                Inc
    9318      SATV-EMI_00008824                SATV-EMI_00008841                Agreement between Three Piece Productions, LLC, Peace Baby Music LLC, and Sony/ATV Songs LLC
    9319      SATV-EMI_00008821                SATV-EMI_00008823                Modification and Extension Agreement between Peace Baby Music LLC f/s/o Nasri Atweh d/b/a Peace Baby
                                                                                Music and Sony/ATV Songs LLC
    9320      SATV-EMI_00008842                SATV-EMI_00008886                Agreement between Three Piece Productions, LLC f/s/o Nasri Atweh d/b/a Tre Ball Music, and Sony/ATV
                                                                                Songs LLC
    9321      SATV-EMI_00014483                SATV-EMI_00014502                Agreement between Nicholas Turpin individually and d/b/a Nick James Songs and EMI April Music Inc.
    9322      SATV-EMI_00012551                SATV-EMI_00012589                Agreement between EMI April Music Inc. and Robin Tadross p/k/a Rob Knox and d/b/a Cleopatra's Son's
                                                                                Music
    9323      SATV-EMI_00012590                SATV-EMI_00012590                Letter exercising option to agreement between EMI April Music Inc. and Robin Tadross p/k/a Rob Knox
    9324      SATV-EMI_00016258                SATV-EMI_00016337                Agreement between Private Stock Entertainment LLC, RJR Entertianment, Inc d/b/a Truth Music Group,
                                                                                Sony/ATV Tunes LLC, and EMI April Music Inc.
    9325      SATV-EMI_00010332                SATV-EMI_00010370                Agreement between Warren Felder p/k/a Oak individually and d/b/a Crow's Tree Publishing and Sony/ATV
                                                                                Songs LLC
    9326      SATV-EMI_00014440                SATV-EMI_00014443                Modification and Extension Agreement between Warren Felder p/k/a Oak individually and d/b/a Crow's Tree
                                                                                Publishing and Sony/ATV Songs LLC
    9327      SATV-EMI_00012124                SATV-EMI_00012143                Purchase Agreement between Ronnie Foster and EMI Blackwood Music, Inc.
    9328      SATV-EMI_00012120                SATV-EMI_00012123                Agreement between Unart Music Corporation and Ronald Foster
    9329      SATV-EMI_00004924                SATV-EMI_00004979                Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Janice Combs Publishing, Inc., and
                                                                                Justin Combs Publishing Company, Inc.
    9330      SATV-EMI_00016349                SATV-EMI_00016380                Agreement between Janice Combs Publishing, Inc. and Roy Battle
    9331      SATV-EMI_00013154                SATV-EMI_00013170                Agreement between Tony Scales individually and d/b/a/ Chef Huxtable Music Publishing p/k/a Chef Tone and
                                                                                EMI Blackwod Music Inc.
    9332      SATV-EMI_00013189                SATV-EMI_00013189                Letter exercising option to agreement between Tony Scales individually and d/b/a/ Chef Huxtable Music
                                                                                Publishing and EMI Blackwod Music Inc.
    9333      SATV-EMI_00016061                SATV-EMI_00016141                Agreement between Tyler Okonma p/k/a Tyler d/b/a Golf Wang Steak Sauce and Sony/ATV Songs LLC




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   257
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 260 of 268 PageID# 5962
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9334 SATV-EMI_00016142                      SATV-EMI_00016147                Modification and Extension Agreement between Tyler Okonma individually and d/b/a Golf Wang Steak Sauce
                                                                                and Sony/ATV Songs LLC
    9335      SATV-EMI_00013005                SATV-EMI_00013046                Agreement between DJ Buddha Productions, Inc., DJ Buddha Music Publishing and EMI Blackwood Music,
                                                                                Inc.
    9336      SATV-EMI_00015960                SATV-EMI_00015984                Agreement between Nevawouldathot Music and Sony Music Publishing, a division of Sony Music
                                                                                Entertainment
    9337      SATV-EMI_00015997                SATV-EMI_00016004                Agreement between Nevawouldathot Music and Sony/ATV Music Publishing (Canada) Company
    9338      SATV-EMI_00015985                SATV-EMI_00015996                Agreement between Nevawouldathot Music and Sony/ATV Music Publishing (Canada) Company
    9339      SATV-EMI_00003000                SATV-EMI_00003003                Agreements between Gwen Fuqua, Marvin Gaye , Sandra Green and Jobete Music Company, Inc.
    9340      SATV-EMI_00015556                SATV-EMI_00015589                Agreement between Waters of Nazareth, Inc. and EMI Blackwood Music, Inc.
    9341      SATV-EMI_00015590                SATV-EMI_00015601                Modification and Extension Agreement between Pharrell Williams individually and d/b/a Waters of Nazareth,
                                                                                Inc. and EMI Blackwood Music, Inc.
    9342      SATV-EMI_00015602                SATV-EMI_00015607                Modification and Extension Agreement between Pharrell Williams individually and d/b/a Waters of Nazareth,
                                                                                Inc. and EMI Blackwood Music, Inc.
    9343      SATV-EMI_00015608                SATV-EMI_00015613                Modification and Extension Agreement between Pharrell Williams individually and d/b/a Waters of Nazareth,
                                                                                Inc. and EMI Blackwood Music, Inc.
    9344      SATV-EMI_00015614                SATV-EMI_00015619                Modification and Extension Agreement between Pharrell Williams individually and d/b/a Waters of Nazareth,
                                                                                Inc. and EMI Blackwood Music, Inc.
    9345      SATV-EMI_00015620                SATV-EMI_00015625                Modification and Extension Agreement between Pharrell Williams individually and d/b/a Waters of Nazareth,
                                                                                Inc., More Water from nazareth Publishing, Inc., and EMI Blackwood Music, Inc.
    9346      SATV-EMI_00015061                SATV-EMI_00015063                Certification of merger for Sony/ATV Songs LLC with and into Sony/ATV Music Publishing LLC
    9347      SATV-EMI_00015064                SATV-EMI_00015064                Certification of merger for Sony/ATV Tunes LLC with and into Sony/ATV Music Publishing LLC
    9348      SATV-EMI_00014575                SATV-EMI_00014602                Agreement between Janice Combs Publishing, Inc. and Mario Winans
    9349      SATV-EMI_00014603                SATV-EMI_00014604                Letter to EMI Music Publishing regarding exercising option to agreement between Janice Combs Publishing
                                                                                Inc. and Mario Winans.
    9350      SATV-EMI_00014605                SATV-EMI_00014608                Agreement between Janice Combs Publishing, Inc. and Mario Winans
    9351      SATV-EMI_00014609                SATV-EMI_00014615                Agreeement between Janice Combs Publishing, Inc. and Mario Winans
    9352      SATV-EMI_00014616                SATV-EMI_00014658                Agreement between Mario Winans, Janice Combs Publishing, Inc. and EMI Blackwood Music Inc.
    9353      SATV-EMI_00014543                SATV-EMI_00014573                Agreement between Janice Combs Publishing, Inc. and Michael Carlos Jones p/k/a Lowdown
    9354      SATV-EMI_00014574                SATV-EMI_00014574                Letter exercising option to agreement between Michael Carlos Jones and Janice Combs Publishing, Inc.
    9355      SATV-EMI_00015065                SATV-EMI_00015067                Certificate of Assumed Name for Sony/ATV Songs LLC d/b/a Sony/ATV Tree Music Publishing
    9356      SATV-EMI_00015468                SATV-EMI_00015502                Agreement between EMI April Music Inc. and Hod David
    9357      SATV-EMI_00011006                SATV-EMI_00011045                Agreeement between James Scheffer and Derrick Baker d/b/a Black Boy Hatchet Music and EMI Blackwood
                                                                                Music Inc.
    9358      SATV-EMI_00011046                SATV-EMI_00011046                Letter exercising option to agreement betwee Derrick Baker and EMI Blackwood Music Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   258
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 261 of 268 PageID# 5963
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9359 SATV-EMI_00011047                      SATV-EMI_00011049                Agreement between EMI Blackwood Music Inc. and Derrick Baker individually and d/b/a Sean 1 Music
   9360 SATV-EMI_00011050                      SATV-EMI_00011052                Modification and Extensions Agreement between EMI Blackwood Music Inc. and Derrick Baker individually
                                                                                and d/b/a Sean 1 Music
    9361      SATV-EMI_00007788                SATV-EMI_00007826                Agreement between EMI April Music Inc. and Cainon Lamb individually and d/b/a Cainon's Land Publishing,
                                                                                Inc.
    9362      SATV-EMI_00011458                SATV-EMI_00011508                Agreement between EMI Music Publishing Limited and Ross Copperman LLC
    9363      SATV-EMI_00011907                SATV-EMI_00011909                Agreement between EMI Blackwood Music Inc., 4 Tunes Music Publishing Limited, and Phonogenic Music
                                                                                Publishing Limited
    9364      SATV-EMI_00011910                SATV-EMI_00011953                Agreement between EMI Blackwood Music Inc. and Phonogenic Music Publishing Limited
    9365      SATV-EMI_00011954                SATV-EMI_00011989                Agreement between EMI Blackwood Music Inc. and Ross Copperman d/b/a Ross Copperman Songs
    9366      SATV-EMI_00011433                SATV-EMI_00011436                Modification Agreement between EMI April Music Inc. and Ross Copperman
    9367      SATV-EMI_00011437                SATV-EMI_00011457                Agreement between EMI April Music Inc. and Ross Copperman
    9368      SATV-EMI_00006464                SATV-EMI_00006519                Assignments between Willie Nelson, Connie Nelson, Billie Nelson, Lana Nelson, Luka Nelson, Jacob Nelson
                                                                                and Willie Nelson Music Co.
    9369      SATV-EMI_00011240                SATV-EMI_00011254                Administration Agreement between Full Nelson Music, p/k/a Willie Nelson Publishing Co. and Longitude
                                                                                Music Co.
    9370      SATV-EMI_00016640                SATV-EMI_00016675                Agreement between Famous Music Corporation and Darryl Swann d/b/a D Style Music
    9371      SATV-EMI_00014175                SATV-EMI_00014214                Agreement between Jerry Leiber d/b/a Jerry Leiber Music, Mike Stroller d/b/a Mike Stroller Music, Mike and
                                                                                Jerry Music LLC, and Sony/ATV Music Publishing LLC
    9372      SATV-EMI_00005338                SATV-EMI_00005345                Modification and Extension Agreement between Benjamin Combs, Joel Combs d/b/a 21.1 Music and Twenty-
                                                                                One Dot One Music, and EMI April Music Inc. and EMI Blackwood Music Inc.
    9373      SATV-EMI_00016338                SATV-EMI_00016348                Agreement between Phil Thornton d/ba/ Phillionaire Worldwide Publishing and EMI Blackwood Music Inc.

    9374      SATV-EMI_00007502                SATV-EMI_00007541                Agreement between EMI Blackwood Music Inc. and Carsten Shack individually and d/b/a Full of Soul Music

    9375      SATV-EMI_00004857                SATV-EMI_00004923                Agreement between Justin Publishing Company, Inc. and Janice Combs Publishing Inc. f/s/o Sean Combs
                                                                                p/k/a Puffy and EMI April Music Inc. and EMI Blackwood Music Inc.
    9376      SATV-EMI_00012759                SATV-EMI_00012760                Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Justin Combs Publishing Company,
                                                                                and Janice Combs Publishing, Inc.
    9377      SATV-EMI_00012761                SATV-EMI_00012762                Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Justin Combs Publishing Company,
                                                                                and Janice Combs Publishing, Inc.
    9378      SATV-EMI_00008206                SATV-EMI_00008235                Modification and Extension Agreememnt between EMI April Music Inc., EMI Blackwood Music Inc., Justin
                                                                                Cobs Publishing Company, Inc. and Janice Combs Publishing, Inc.
    9379      SATV-EMI_00005260                SATV-EMI_00005290                Agreement between Benjamin Combs, Joel Combs, William Martin, Paul Thomas, and Aaron Escolopio d/b/a
                                                                                21.1 Music p/k/a Good Charlotte and EMI April Music Inc.




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   259
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 262 of 268 PageID# 5964
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9380 SATV-EMI_00005291                      SATV-EMI_00005331                Agreement between EMI April Music Inc., EMI Blackwood Music Inc., Benjamin Combs p/k/a Benji
                                                                                Madden and Joel Combs p/k/a Joel Madden d/b/a 21.1 Music and Twenty-One Dot One Music
    9381      SATV-EMI_00005332                SATV-EMI_00005337                Modification and Extension Agreement between Benjamin Madden and Joel Madden d/b/a 21.1 Music and
                                                                                Twenty-One Dot One Music and EMI April Music Inc. and EMI Blackwood Music Inc.
    9400      UMPG_00002642                    UMPG_00002690                    Chain of title documents re: Macy Gray
    9401      UMPG_00003914                    UMPG_00003956                    Administration Agreement between Universal Music Corp., Songs of Universal, Inc. and Avant Garde Music
                                                                                Publishing, Inc., and Interior Music Corp.
    9402      UMPG_00003957                    UMPG_00003991                    Administration Agreement between Universal Music Corp., Songs of Universal, Inc., and Curtis Jackson
    9403      UMPG_00003992                    UMPG_00004036                    Subpublishing Agreement between Woolfsongs, Inc., and Fox Fanfare Music
    9404      UMPG_00004037                    UMPG_00004042                    Agreement between Rondor Music International, Inc., Almo Music Corp., Irving Music, Inc., and A&M
                                                                                Records, Inc.
    9405      UMPG_00004043                    UMPG_00004062                    Agreement between Interscope Music Publishing, Inc., et. Al and MCA Music Publishing
    9406      UMPG_00004063                    UMPG_00004074                    Box Set Agreement between American Recording Company, LLC., and Slayer
    9407      UMPG_00004075                    UMPG_00004104                    Amendment to Exclusive Administration Agreement between Universal Music Corp., and Prince Rogers
                                                                                Nelson
    9408      UMPG_00004105                    UMPG_00004114                    BMG Proof Acquisition Name Change
    9409      UMPG_00004115                    UMPG_00004119                    Amendments to a January 1, 2009 Administration Agreement between Universal Music Corp., Songs of
                                                                                Universal, Inc., and Universal Tunes and Notting Dale Songs, Inc., Notting Hill Music, Inc. and Notting Hill
                                                                                Songs USA
    9410      UMPG_00004120                    UMPG_00004156                    Publishing Administration Agreement between Rondor Music International, Inc., and William M. Joel
    9411      UMPG_00004157                    UMPG_00004161                    Amendments to a May 8, 2009 Exclusive Songwriter and Co-Publishing Agreement between Songs of
                                                                                Universal, Inc., and Shroom Shady Music, LLC.
    9412      UMPG_00004162                    UMPG_00004165                    Amendments to a September 1, 2005 Publishing Administration Agreement between Universal Music Corp.,
                                                                                and Prince Rogers Nelson
    9413      UMPG_00004166                    UMPG_00004167                    Amendments to an Administration Agreement between Universal-Polygram International Publishing, Inc., and
                                                                                Donald Thomas Scholz
    9414      UMPG_00004168                    UMPG_00004184                    Amendments to an Administration Agreement between Universal-Polygram International Publishing, Inc., and
                                                                                Donald Thomas Scholz
    9415      UMPG_00004185                    UMPG_00004275                    Administration Agreement between Universal Music Corp., and Pearl Jam
    9416      UMPG_00004276                    UMG_00013436                     Asset Purchase and Sale Agreement between Avant Garde Music Publishing, Inc. and Songs of Universal,
                                                                                Inc.
    9417      UMPG_00004320                    UMPG_00004343                    Administration Agreement between Universal Music Corp., and Taylor Hawkins
    9418      UMPG_00004344                    UMPG_00004349                    Company Profile for Universal Music - MGB NA LLC
    9419      UMPG_00004350                    UMPG_00004408                    Zomba Purchase Agreement Documents
    9420      UMPG_00004409                    UMPG_00004410                    Certificate Of Merger into PolyGram Publishing, Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                      260
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 263 of 268 PageID# 5965
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   9421       UMPG_00004411                    UMPG_00004455                    Administration Agreements and Amendment with Woofsongs, Inc.
   9422       UMPG_00004456                    UMPG_00004499                    Polygram and Motown Songs Agreement
   9423       UMPG_00004500                    UMPG_00004504                    Transfer Deed to Zomba Music Publishers Limited
   9424       UMPG_00004505                    UMPG_00004520                    Agreement with Eight Mile Style LLC
   9425       UMPG_00004521                    UMPG_00004557                    Agreement with Human Rhythm Music et al.
   9426       UMPG_00004558                    UMPG_00004560                    DBA Filings for Universal Music - Careers
   9427       UMPG_00004561                    UMPG_00004586                    Notting Hill Agreement
   9428       UMPG_00004587                    UMPG_00004626                    Songwriter Agreement with Bastille Music Limited
   9429       UMPG_00004627                    UMPG_00004629                    Name Change documents re: WWKD Ltd.
   9430       UMPG_00004630                    UMPG_00004699                    Co-publishing agreement re: Brand New
   9431       UMPG_00004670                    UMPG_00004709                    Keith Crouch Agreements
   9432       UMPG_00004710                    UMPG_00004723                    Millhouse Polygram Agreements
   9433       UMPG_00004729                    UMPG_00004737                    Universal Music - Z Tunes LLC Name Change Documents
   9434       UMPG_00004738                    UMPG_00004739                    Universal Music Corp. DBA List
   9435       UMPG_00004853                    UMPG_00004855                    Amendments to an October 26, 1999 Agreement between Universal Music Corp. and Taylor Hawkins
   9436       UMPG_00004856                    UMPG_00004881                    Administration Agreement between Universal Music Corp., Songs of Universal, Inc., and Universal Tunes
                                                                                and Notting Dale Songs, Inc., Notting Hill Music, Inc. and Notting Hill Songs USA
    9437      UMPG_00004882                    UMPG_00004926                    Asset Acquisition Agreement between the Woolson Parties, Parsons and Universal Music - MGB NA LLC.

    9438      UMPG_00004927                    UMPG_00004973                    Administration Agreement between Universal Music Corp., and Colden Grey, Ltd.
    9439      UMPG_00004974                    UMPG_00004980                    Amendments to an Exclusive Administration Agreement between Universal Music Corp., and Pearl Jam
    9440      UMPG_00004981                    UMPG_00004993                    Administration Agreement between CMI and Woolsongs, Ltd.
    9441      UMPG_00004994                    UMPG_00005001                    Copyright Certificates Of Registration
    9442      UMPG_00005002                    UMPG_00005037                    Administration Agreement between Songs of Universal, Inc., and Shroom Shady Music, LLC.
    9443      UMPG_00005038                    UMPG_00005131                    Co-publishing agreement between Mark Feist and Careers-BMG Music Publishing, Inc.
    9444      UMPG_00005132                    UMPG_00005139                    Universal Music Publishing Group International Letters of Direction Servicing for the U.S. Societies
    9445      UMPG_00005140                    UMPG_00005145                    Certificate Of Recordation and Copyright Assignment
    9446      UMPG_00005146                    UMPG_00005154                    Administration Agreement with Tom Araya, et al.
    9447      UMPG_00005155                    UMPG_00005178                    Administration Agreement with Mark Christopher Batson
    9448      UMPG_00005179                    UMPG_00005182                    Amendment Agreement with Mark Christopher Batson
    9449      UMPG_00005183                    UMPG_00005260                    Recording Agreement with Elizabeth Grant
    9450      UMPG_00005261                    UMPG_00005264                    Amendment to January 1, 2005 Agreement with Mark Batson
    9451      UMPG_00005265                    UMPG_00005268                    Co-Publishing Agreement with Collie Buddz
    9452      UMPG_00005269                    UMPG_00005272                    Universal Music Corp. Fictitious Business Name Statement
    9453      UMPG_00005273                    UMPG_00005282                    Subpublishing Agreement with Wizen Music Publishing, Inc.



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                   261
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 264 of 268 PageID# 5966
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   9454       UMPG_00005283                    UMPG_00005290                    Company Profile of Universal - PolyGram International Publishing, Inc.
   9455       UMPG_00005291                    UMPG_00005293                    Rondor Music International Merger Documents
   9456       UMPG_00005295                    UMPG_00005302                    Company Profile of Universal - Songs of PolyGram International, Inc.
   9457       UMPG_00005303                    UMPG_00005303                    Copyright Assignment of Assets by MCA Inc. to UMG Recordings, Inc.
   9458       UMPG_00005304                    UMPG_00005305                    Certificate of Merger
   9459       UMPG_00005306                    UMPG_00005307                    Certificate of Merger
   9460       UMPG_00005308                    UMPG_00005309                    Certificate of Merger into PolyGram Publishing, Inc.
   9461       UMPG_00005310                    UMPG_00005360                    Administration Agreement between BMG Songs and Slayer
   9462       UMPG_00005361                    UMPG_00005363                    Anxious Music Addendum
   9463       UMPG_00005364                    UMPG_00005367                    Company Profile of Universal/Island Music Limited
   9464       UMPG_00005368                    UMPG_00005369                    Certificate Of Amendment Of Articles Of Incorporation of Music Corporation Of America, Inc.
   9465       UMPG_00005370                    UMPG_00005379                    BMG Acquisition and Name Change Documents
   9466       UMPG_00005380                    UMPG_00005481                    Participation Agreement with Robert Lee McDill
   9467       UMPG_00005482                    UMPG_00005504                    Agreements with Pitbull
   9468       UMPG_00005505                    UMPG_00005528                    Administration Agreement with Bat Future Music
   9469       UMPG_00005529                    UMPG_00005606                    Administration Agreements of Willie Nelson Catalog
   9470       UMPG_00005607                    UMPG_00005612                    Agreement between BMI and Universal-Songs of Polygram International, Inc. and confirmation letter.
   9471       UMPG_00005613                    UMPG_00005620                    Administration Agreement with Shady Music Publishing, LLC
   9472       UMPG_00005621                    UMPG_00005625                    Rye Songs Amendment
   9473       UMPG_00005626                    UMPG_00005652                    Money Mack Administration Agreement
   9474       UMPG_00005653                    UMPG_00005657                    Administration Agreement with Money Mack Music, Inc.
   9475       UMPG_00005658                    UMPG_00005675                    Ugmoe Administration Agreement
   9476       UMPG_00005911                    UMPG_00005936                    Administration Agreement with Notting Dale Songs, Inc.
   9477       UMPG_00005937                    UMPG_00005939                    Contract Sub Licence Addendum
   9478       UMPG_00005940                    UMPG_00005940                    2008 PITBULL LEGACY AMEND SHAKIRA.pdf
   9479       UMPG_00005942                    UMPG_00005964                    Agreements with Pitbull
   9480       UMPG_00005965                    UMPG_00006004                    Co-Publishing Agreement with Jesse Lacey, et al. and Notice Letters
   9481       UMPG_00006005                    UMPG_00006072                    Song Information Reports re: D.J. Yella Muzick and Administrative Letters
   9482       UMPG_00006073                    UMPG_00006077                    Office Memorandum
   9483       UMPG_00006078                    UMPG_00006136                    Keith Urban Administration Agreement
   9484       UMPG_00006137                    UMPG_00006202                    Catalogue Agreement Melted Stone Publishing
   9485       UMPG_00006203                    UMPG_00006270                    Administration Agreement with Melted Stone Publishing Limited
   9486       UMPG_00006271                    UMPG_00006328                    Dalmation (previously CoolDeals) Agreements
   9487       UMPG_00006329                    UMPG_00006439                    Desmond Child Agreement
   9488       UMPG_00006440                    UMPG_00006482                    Goldzeal Limited Contract



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                262
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 265 of 268 PageID# 5967
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO.      BATES BEGIN                      BATES END                        DESCRIPTION
   9489       UMPG_00006483                    UMPG_00006510                    James Blake Contract
   9490       UMPG_00006511                    UMPG_00006523                    Jamie Scott Song Assignment
   9491       UMPG_00006524                    UMPG_00006563                    Agreement with Jason Cooper and Extension letter
   9492       UMPG_00006564                    UMPG_00006606                    Administration agreement with Will Jennings
   9493       UMPG_00006607                    UMPG_00006652                    Administration agreement with Justin Timberlake
   9494       UMPG_00006653                    UMPG_00006698                    Administration agreement with Miguel Pintel
   9495       UMPG_00006699                    UMPG_00006712                    Administration agreement with Robbie Nevil
   9496       UMPG_00006713                    UMPG_00006727                    Administration Agreement with Robbie Nevil, Inc.
   9497       UMPG_00006728                    UMPG_00006756                    Nineden Limited Contract
   9498       UMPG_00006757                    UMPG_00006799                    Agreement with Perry Bamonte
   9499       UMPG_00006800                    UMPG_00006837                    Peter Sinfield - Purchase Agreement - 22.09.2005.pdf
   9500       UMPG_00006838                    UMPG_00006860                    Publishing Agreement with Porl Thompson
   9501       UMPG_00006861                    UMPG_00006887                    Supplementary Agreement with Robert Smith
   9502       UMPG_00006888                    UMPG_00006902                    The Cure Agreement
   9503       UMPG_00006903                    UMPG_00006963                    Publishing Agreement with Smith Music Co. Limited
   9504       UMPG_00006964                    UMPG_00007037                    Copublishing agreement with Guy Roche
   9505       UMPG_00007038                    UMPG_00007080                    Publishing Agreement with Roger O Donnell
   9506       UMPG_00007081                    UMPG_00007137                    Publishing Agreement with Simon Gallup
   9507       UMPG_00007138                    UMPG_00007169                    Copublishing agreement with Chris Sligh
   9508       UMPG_00007170                    UMPG_00007190                    Sweet Tater Tunes Acquisition Agreement
   9509       UMPG_00007191                    UMPG_00007206                    We're Going to Maui Music Agreement
   9510       UMPG_00007207                    UMPG_00007335                    Agreements with Donald Thomas Scholz
   9511       UMPG_00007682                    UMPG_00007697                    Grantsville Publishing and Zomba Music Publishing recordation and transfer documents
   9512       UMPG_00005677                    UMPG_00005910                    Agreements and Correpondence re: Macy Gray
   9513       UMPG_00003104                    UMPG_00003142                    Compilation of documents re: Scarface
   9514       UMPG_00007363                    UMPG_00007375                    Nineden agreement
   9515       UMPG_00007336                    UMPG_00007362                    Copublishing agreement
   9516       UMPG_00007376                    UMPG_00007398                    Living Under A Rock agreement
   9517       UMPG_00007399                    UMPG_00007416                    Amendment to administration agreement
   9518       UMPG_00007417                    UMPG_00007656                    Collection of documents re: Almo
   9519       UMPG_00007657                    UMPG_00007681                    Agreement with Rondor
   9520       UMPG_00007698                    UMPG_00007701                    Correspondence re: Ceelo Green
   9521       UMPG_00007702                    UMPG_00007727                    Zomba Copublishing Agreemen
   9600       WCP_00002069                     WCP_00002093                     Copyright Office Certificate of Recordation
   9601       WCP_00003447                     WCP_00003474                     Warner Chappell Music Group License Agreement between Warner Chappell entities




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                  263
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 266 of 268 PageID# 5968
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9602 WCP_00003496                           WCP_00003510                     Schedule 6 of Warner Chappell Music Group License Agreement, titled "Affiliates of Warner/Chappell Music,
                                                                                Inc."
    9603      WCP_00003597                     WCP_00003597                     Letter of Direction from Southside Independent Music Publishing, LLC
    9604      WCP_00003690                     WCP_00003744                     Agreement between Southside Independent Music Publishing, LLC, Combustion III, LLC, and Ashley
                                                                                Gorley regarding ownership and/or income interests
    9605      WCP_00003745                     WCP_00003761                     Agreement between Ashley Gorley d/b/a Out Of The Taperoom Music and WB Music Corp.
    9606      WCP_00003796                     WCP_00003801                     Agreement between Warner-Tamerlane Publishing Corp. and Enough To Contend With Songs
    9607      WCP_00003942                     WCP_00003967                     Extension to 1/1/2003 Exclusive Administration Agreement between Brenda Russell and WB Music Corp.
    9608      WCP_00004196                     WCP_00004227                     Extension to Co-Publishing Agreement between Chris Brown, 80's Baby Entertainment, Inc., and
                                                                                Warner/Chappell Music, Inc.
    9609      WCP_00004317                     WCP_00004369                     Extension to Exclusive Co-Publishing Agreement between David Lee Roth d/b/a Diamond Dave Music and
                                                                                WB Music Corp.
    9610      WCP_00004483                     WCP_00004512                     Agreement between Warner-Tamerlane Publishing Corp., WB Music Corp. and Eiseman and Associates
    9611      WCP_00004708                     WCP_00004738                     Agreement between John Bettis d/b/a John Bettis Music d/b/a Words By John and WB Music Corp.
    9612      WCP_00004741                     WCP_00004778                     Agreement between Johnny Mercer Music Publishing, Inc. and WB Music Corp.
    9613      WCP_00004962                     WCP_00004989                     Purchase agreement between Otis Blackwell and Unichappell
    9614      WCP_00005104                     WCP_00005119                     Exclusive Administration Agreement between Roc Nation Publishing, LLC and Roc Nation, LLC and WB
                                                                                Music Corp., Warner-Tamerlane Publishing Corp., and W.B.M. Music Corp.
    9615      WCP_00005134                     WCP_00005147                     Amendment to 1/1/1993 Exclusive Administration Agreement between Estate of Rose Marcus and WB Music
                                                                                Corp.
    9616      WCP_00005148                     WCP_00005193                     Agreement between Papa Tibor f/s/o Ross Golan d/b/a Back in Djbouti and Warner-Tamerlane Publishing
                                                                                Corp. and extension thereof
    9617      WCP_00005259                     WCP_00005279                     Bill of Sale between Warner/Chappell Music, Inc. and Southside Independent Music Publishing, LLC
    9618      WCP_00005280                     WCP_00005298                     Purchase agreement between Steve Lindsay d/b/a Thou Art The Hunger and WB Music Corp.
    9619      WCP_00005437                     WCP_00005444                     Agreement between Warner-Tamerland, WB Music, and Vince Neil
    9620      WCP_00005447                     WCP_00005467                     Exclusive Administration Agreement between Word Entertainment, LLC, Word Music Group, LLC d/b/a
                                                                                Word Music LLC d/b/a Dayspring Music LLC d/b/a Wordspring Music LLC d/b/a Fresh Spring Music d/b/a
                                                                                Open Worship, Inc. and WB Music Corp, Warner-Tamerlane Publishing Corp., and W.B.M. Music Corp.


    9621      WCP_00005617                     WCP_00005626                     Amendment to Exclusive Administration Agreement between Parkwood Publishing, LLC f/s/o Beyonce
                                                                                Giselle Knowles-Carter p/k/a Beyonce d/b/a Oakland 13 Music d/b/a Beyonce Publishing and WB Music
                                                                                Corp.
    9622      WCP_00005642                     WCP_00005660                     Exclusive Administration Agreement between Parkwood Publishing, LLC f/s/o Beyonce Giselle Knowles-
                                                                                Carter p/k/a Beyonce d/b/a Oakland 13 Music d/b/a Beyonce Publishing and WB Music Corp.
    9623      WCP_00005793                     WCP_00005853                     Purchase agreement between WB Music Corp. and Brett James



Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                 264
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 267 of 268 PageID# 5969
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9624 WCP_00005958                           WCP_00005996                     Extension to Exclusive Administration Agreement between Einnor Music Publishing f/s/o Ronnie Jackson
                                                                                p/k/a Lil’ Ronnie d/b/a Einnor Music and WB Music Corp.
    9625      WCP_00006903                     WCP_00006923                     Exclusive Administration Agreement between S. Carter Enterprises, LLC, f/s/o Shawn Carter, p/k/a Jay-Z,
                                                                                d/b/a Carter Boys Music and WB Music Corp.
    9626      WCP_00006924                     WCP_00006924                     Amendment to Exclusive Administration Agreement between S. Carter Enterprises, LLC, f/s/o Shawn Carter,
                                                                                p/k/a Jay-Z, d/b/a Carter Boys Music and WB Music Corp.
    9627      WCP_00007199                     WCP_00007262                     Exclusive Administration Agreement between James P. Page, Robert A. Plant, John Baldwin, Patricia
                                                                                Bonham, and Zoe Bonham, and Flames of Albion and WB Music Corp.
    9628      WCP_00007263                     WCP_00007275                     Extension to Exclusive Administration Agreement between James P. Page, Robert A. Plant, John Baldwin,
                                                                                Patricia Bonham, and Zoe Bonham, and Flames of Albion and WB Music Corp.
    9629      WCP_00007276                     WCP_00007305                     Exclusive Co-Publishing Agreement between Dwayne Carter p/k/a Lil' Wayne and Warner-Tamerlane
                                                                                Publishing Corp.
    9630      WCP_00007362                     WCP_00007364                     Amendment to Exclusive Co-Publishing Agreement between Dwayne Carter p/k/a Lil' Wayne and Warner-
                                                                                Tamerlane Publishing Corp.
    9631      WCP_00007461                     WCP_00007463                     Amendment to Exclusive Administration and Co-Publishing Agreement between Michael Dulaney d/b/a
                                                                                Mojave Moon Music and WB Music Corp. and Warner-Tamerlane Publishing Corp.
    9632      WCP_00007466                     WCP_00007470                     Amendment to Exclusive Administration and Co-Publishing Agreement between Michael Dulaney d/b/a
                                                                                Mojave Moon Music and WB Music Corp. and Warner-Tamerlane Publishing Corp.
    9633      WCP_00007478                     WCP_00007521                     Exclusive Administration and Co-Publishing Agreement between Michael Dulaney d/b/a Mojave Moon
                                                                                Music and WB Music Corp. and Warner-Tamerlane Publishing Corp.
    9634      WCP_00007575                     WCP_00007577                     Amendment to Exclusive Administraiton Agreement between DLP Consulting, Inc. f/s/o Mike Dean and
                                                                                Warner-Tamerlane Publishing Corp.
    9635      WCP_00007578                     WCP_00007602                     Exclusive Administration Agreement between DLP Consulting, Inc. f/s/o Mike Dean and Warner-Tamerlane
                                                                                Publishing Corp.
    9636      WCP_00008046                     WCP_00008057                     Agreement between Warner-Tamerlane Publishing Corp. and Steve Dorff, Inc. g/b/a Dorff Songs
    9637      WCP_00008058                     WCP_00008090                     Exclusive Administration Agreement between Steven A. Jordan and WB Music Corp.
    9638      WCP_00008119                     WCP_00008141                     Exclusive Administration Agreement between Terius Y. Nash d/b/a 2082 Music Publishing and WB Music
                                                                                Corp.
    9639      WCP_00008174                     WCP_00008200                     Amendment to Exclusive Administration Agreement between WB Music Corp. and Tim Mosley p/k/a
                                                                                Timbaland d/b/a Virginia Beach Music
    9640      WCP_00008263                     WCP_00008277                     Exclusive Administration Agreement between WB Music Corp. and Tim Mosley p/k/a Timbaland d/b/a
                                                                                Virginia Beach Music
    9641      WCP_00008390                     WCP_00008404                     Agreement between Trill Productions, LLC and WB Music Corp.
    9642      WCP_00008405                     WCP_00008405                     Amendment to agreement between Trill Productions, LLC and WB Music Corp.




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                     265
                           Case 1:18-cv-00950-LO-JFA Document 231 Filed 08/13/19 Page 268 of 268 PageID# 5970
                                                          PLAINTIFFS' EXHIBIT LIST



  PX NO. BATES BEGIN                           BATES END                        DESCRIPTION
   9643 WCP_00008406                           WCP_00008415                     Extension to Exclusive Co-Publishing Agreement between Olubowale Victor Akintimehim p/k/a Wale d/b/a
                                                                                Dead Stock Music and WB Music Corp.
    9644      WCP_00008416                     WCP_00008451                     Exclusive Co-Publishing Agreement between Olubowale Victor Akintimehim p/k/a Wale d/b/a Dead Stock
                                                                                Music and WB Music Corp.
    9645      WCP_00008564                     WCP_00008573                     Series of agreements between Unichappell Music Inc., Michael Powell, Arabella Music Publishing,
                                                                                Woodsong's Music, and Chapter 8 Music
    9646      WCP_00008612                     WCP_00008614                     Mike Dean discography
    9647      WCP_00008615                     WCP_00008619                     Agreement between Trill Productions, LLC and Torence Hatch p/k/a Lil Boosie




Sony Music Entertainment, et al., v. Cox Communications, Inc., et al. , Case No. 1:18-cv-00950-LO-JFA                                                                                  266
